Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 1 of 253




                     Exhibit 1
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 2 of 253




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT




IN RE TEVA SECURITIES LITIGATION                                 No. 3:17-cv-00558 (SRU)

THIS DOCUMENT RELATES TO:                                        All Class Actions




                  EXPERT REPORT OF DAVID I. TABAK, PH.D.



      I.       SCOPE OF ANALYSIS AND SUMMARY OF FINDINGS
      1. This report concerns a securities action brought on behalf of purchasers of
securities of Teva Pharmaceutical Industries, Ltd. (“Teva”) “during the Class Period
(February 6, 2014 to May 10, 2019, inclusive).”1 With regard to claims under Sections
10(b) and 20(a) of the Exchange Act of 1934, the Complaint states:2


           The Teva securities at issue in this action are:

                 American Depositary Shares registered on the NYSE (“ADS”),
                  including ADS (i) registered pursuant to Teva’s July 27, 2010
                  Registration Statement, and (ii) issued in the public offering on or
                  about December 3, 2015 and January 6, 2016 (the “ADS
                  Offering”);

                 7.00% mandatory convertible preferred shares issued in the public
                  offering on or about December 3, 2015 and January 6, 2016 (the
                  “Preferred Shares” and “Preferred Offering”); and

1
    Second Amended Consolidated Class Action Complaint (“Complaint”), ¶1.
2
    Complaint, ¶393.




                                                 -1-
    Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 3 of 253




              certain U.S.-dollar-denominated senior notes issued in the public
               offering on or about July 21, 2016, namely (i) 1.400% Senior
               Notes due July 20, 2018 (“2018 Notes”); (ii) 1.700% Senior Notes
               due July 19, 2019 (“2019 Notes”); (iii) 2.200% Senior Notes due
               July 21, 2021 (“2021 Notes”), (iv) 2.800% Senior Notes due July
               21, 2023 (“2023 Notes”), (v) 3.150% Senior Notes due October 1,
               2026 (“2026 Notes”), and (vi) 4.100% Senior Notes due October 1,
               2046 (“2046 Notes”) (collectively, referred to herein as the
               “Notes” and the “Notes Offering”).
    2. I understand that Plaintiffs are seeking certification as to the following:3
              “As to claims under the Securities Exchange Act of 1934 (the
               ‘Exchange Act’), all persons and entities who, in domestic
               transactions, purchased or otherwise acquired [ADS, Preferred
               Shares, and Notes] during the period from February 6, 2014
               through May 10, 2019, inclusive (the ‘Class Period’), and were
               damaged thereby … ; and”

              “As to claims under the Securities Act of 1933 (the ‘Securities
               Act’), all persons and entities who, in domestic transactions,
               purchased or otherwise acquired ADS, Preferred Shares, and Notes
               pursuant or traceable to the [ADS Offering, the Preferred Offering,
               and/or the Notes Offering]; and as to the alleged additional state-
               law claims, all persons and entities who purchased or otherwise
               acquired ADS pursuant to Teva’s Employee Stock Purchase Plan
               for U.S. Employees (‘ESPP’) during the Class Period, and were
               damaged thereby.”
    3. Counsel for Lead Plaintiff in this matter have asked me to examine whether the
Teva securities listed above traded in efficient markets during the Class Period. As
discussed below, relevant analyses demonstrate that Teva’s securities traded in efficient
markets. Counsel have also asked me to analyze whether damages for putative members
of each of the securities in the alleged classes can be calculated through a common
methodology. I find that there are reliable methods to calculate damages on a common,
Class-wide basis for each security.

3
 Plaintiffs’ Memorandum of Law in Support of Motion for Class Certification and
Appointment of Class Representatives and Class Counsel.




                                             -2-
  Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 4 of 253




    II.     QUALIFICATIONS AND REMUNERATION
    4. I received Bachelor’s degrees in Physics and in Economics from the
Massachusetts Institute of Technology and a Master’s degree and a Ph.D. in Economics
from Harvard University. I have appeared as an expert in federal district courts; state
trial courts; bankruptcy court; and in arbitration forums, including the National
Association of Securities Dealers, the International Chamber of Commerce International
Court of Arbitration, and the American Arbitration Association. I have published in my
fields of expertise on subjects such as market efficiency, loss causation, statistics, and the
analysis of stock price movements.

    5. National Economic Research Associates (“NERA”) was established in 1961 and
now employs approximately 500 people in over twenty offices worldwide. NERA
provides consulting for economic matters to parties for their internal use, to parties in
litigation, and to governmental and regulatory authorities. I have worked at NERA for
over twenty years and am a managing director in NERA’s securities and finance practice.
My work entails providing analyses for parties in litigation and consulting for parties in
non-litigation settings. I have served as a speaker at events providing CLE credits for
attorneys and at academic conferences on areas related to securities litigation. I have
provided reports and/or testimony for plaintiffs and defendants in numerous securities
class actions.

    6. My curriculum vitae, which sets forth in further detail my publications and prior
testimony experience, is attached to this report as Exhibit 1.




                                             -3-
    Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 5 of 253




    7. NERA is being compensated on a non-contingent basis for out-of-pocket costs
and at our usual rates for time. My billing rate is $975 per hour. I have been assisted by
a number of individuals at NERA working at my direction who are billing at their
standard rates. My compensation and the compensation of NERA are in no way
contingent on the conclusions I reach or the opinions I provide in this litigation.



     III.   MATERIALS CONSIDERED
    8. Materials considered for the purposes of this report are listed in Exhibit 2.



     IV.    THE THEORY OF MARKET EFFICIENCY
    9. In the 1960s, economists Paul Samuelson and Eugene Fama each developed
theories that developed into the modern theory of market efficiency, known as the
“Efficient Market Hypothesis.”4 Professors Samuelson and Fama recognized that if
market participants are rational, a security cannot have an expected change in price.5 For
example, suppose that the market expected a stock price to be $15 tomorrow. The stock
could not trade at $10 today, because there would be little reason for anyone to sell at $10
today given that there would be buyers more than happy to pay $11 today for a stock that
they could sell at $15 tomorrow. This process would result in an equilibrium where the
price today would be bid up to nearly $15. Similarly, no rational investor would


4
 See, for example, the New Palgrave Dictionary of Economics, 2008 edition, entry on
Efficient Markets Hypothesis, available online at
https://rd.springer.com/referenceworkentry/10.1057/978-1-349-95121-5_42-2.
5
  While later refinements of the theory examined whether certain types of stock price
movements are possible because of factors such as the risk entailed in trying to profit
from those expected movements (e.g., there is a risk-return tradeoff and sometimes there
may be expected profits, on average, to compensate for higher risk), the general outlines
of the theory discussed above are still correct. Throughout the discussion, I abstract
away from any such issues.




                                             -4-
    Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 6 of 253




purchase a stock at $16 today if it was believed that the price would be $15 tomorrow.
Thus, the stock price today would be nearly equal to the price tomorrow, and any changes
in stock prices would be due to unexpected information or randomness, leading to the
theory that stock prices follow a “random walk.”

    10. In particular, there are three forms of the Efficient Market Hypothesis, known as
weak-form efficiency, semi-strong-form efficiency, and strong-form efficiency. Weak-
form efficiency posits that the price of a stock rapidly incorporates all information
contained in prior stock prices. Semi-strong-form efficiency posits that the price of a
stock rapidly incorporates all publicly available information. Strong-form efficiency
posits that the price of a stock rapidly incorporates all public and private information.6
When discussing the “Efficient Market Hypothesis” with regard to publicly traded
securities such as Teva’s, financial economists are generally referring to the semi-strong
form of market efficiency. I will follow the same convention here.

    11. One of the implications of the Efficient Market Hypothesis is that the market
begins to incorporate unexpected news quickly into security prices. Therefore, if the
market learns of material new, unexpected positive (negative) information about an
issuer, then the price of the issuer’s common stock will rise (fall) if the market is
efficient. Of course, even efficient markets may take time to fully absorb new material
information, but they should begin the process of reacting to news as soon as it is
available.7




6
 This is a standard taxonomy of Efficient Market Hypothesis theories, discussed, for
example in Eugene Fama, “Efficient Capital Markets: A Review of Theory and Empirical
Work,” Journal of Finance, 1970. (See, for example, p. 388.)
7
 Under the Efficient Market Hypothesis, a market may initially underestimate or
overestimate the effects of news. However, these two effects should roughly balance
each other. Consequently, in an efficient market, initial price movements should reflect,
on average, an unbiased estimate of the effects of the new information (i.e., later price
movements are roughly equally likely to be positive or negative).




                                              -5-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 7 of 253




      12. To assess whether a market is efficient, financial economists and the courts have
developed various tests. These tests can broadly be divided into direct tests of whether a
market violates the conditions of market efficiency (e.g., whether the price of a security
actually responds to material new unexpected information) and indirect tests of the
conditions that one expects would be present in an efficient market (e.g., substantial
analyst coverage of the issuer, which suggests that market participants are interested in
understanding and responding to news). In the following sections, I discuss the results of
these tests when applied to Teva’s securities.



       V.     TESTS OF MARKET EFFICIENCY FOR TEVA’S SECURITIES
      13. Counsel for Lead Plaintiff has asked me to analyze whether the markets for
Teva’s securities were efficient during the Class Period.

      14. One widely adopted case providing for tests of market efficiency is Cammer v.
Bloom.8 This decision discussed five factors that support market efficiency, commonly
referred to as the “Cammer factors”:
                 (1) an “average weekly trading of two percent or more of the outstanding
                     shares would justify a strong presumption that the market for the
                     security is an efficient one; one percent would justify a substantial
                     presumption”;
                 (2) “a significant number of securities analysts followed and reported on a
                     company’s stock during the class period”;
                 (3) the “stock had numerous market makers. The existence of market
                     makers and arbitrageurs” would aid in market efficiency;
                 (4) “the Company was entitled to file an S-3 Registration Statement in
                     connection with public offerings”; and




8
    Cammer v. Bloom, 711 F. Supp. 1264, 1286-87 (D.N.J. 1989).




                                              -6-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 8 of 253




                 (5) “empirical facts showing a cause and effect relationship between
                     unexpected corporate events or financial releases and an immediate
                     response in the stock price.”9

      15. In addition to these factors, the Third Circuit in DVI Securities Litigation stated
that (6) “the listing of a security on a major exchange such as the NYSE or the NASDAQ
weighs in favor of a finding of market efficiency.”10 Furthermore, three additional
factors that may be relevant, as discussed in Krogman v. Sterritt and other cases, are
measures of a company’s: (7) market capitalization, (8) bid-ask spread, and (9) float.11
See also Waggoner v. Barclays PLC, 875 F.3d 79, 95 (2d Cir. 2017), citing the Krogman
factors.

      16. Academics and courts have also looked at whether there was autocorrelation (also
known as serial correlation) in the returns of a security, i.e., whether rather than behaving
randomly, a movement in the price of a security was more likely to be followed by
another movement in the same direction (positive autocorrelation) or by a movement in
the opposite direction (negative autocorrelation).12

      17. I will discuss each of these factors in more detail as they are presented below, and
then present my conclusions based on the totality of the information obtained by
examining each of these factors.

           (1) Trading Volume
      18. The first Cammer factor is the average weekly trading volume as a percent of
shares outstanding. As noted on page 1286 of that decision, “[t]he reason the existence

9
 This factor is typically addressed through the use of a statistical analysis known as an
“event study,” as discussed below.
10
   In re DVI, Inc. Securities Litigation, 639 F.3d 623, 634 (3d Cir. 2011) (“DVI II”). See
also Billhofer v. Flamel Technologies, S.A., 281 F.R.D. 150, 159 (S.D.N.Y. 2012).
11
     Krogman, Inc. v. Sterritt, 202 F.R.D. 467, 478 (N.D. Tex. 2001).
12
  See, e.g., In re DVI, Inc. Securities Litigation, 249 F.R.D. 196, 213 (E.D. Pa. 2008)
(“DVI I”). Autocorrelation can also be measured based on the size of the price
movements and not just their direction.




                                               -7-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 9 of 253




of an actively traded market, as evidenced by a large weekly volume of stock trades,
suggests there is an efficient market is because it implies significant investor interest in
the company.” Exhibit 3-a shows the weekly volume of trading in Teva’s ADSs as
reported by FactSet Research Systems Inc., a recognized data vendor, and the last
reported number of shares outstanding for each week. The volume figures in Exhibit 3-a
are adjusted to remove trades created by estimated market-maker participation.13 I next
calculate the mean and median percentage of shares outstanding traded in each week
during the Class Period. The mean is simply the arithmetic average of the weekly
percentages of trading volume for each full week in the Class Period.14 The median is the
midpoint of the weeks if arranged by the percentage of shares traded relative to shares
outstanding, meaning that half of the weeks have the same or a larger percentage as the
median week and half have the same or a smaller percentage than the median week.

     19. Over the Class Period, the average market-maker-adjusted weekly trading volume
Teva’s ADS is 4.87 percent of the shares outstanding and the median figure is 3.68
percent, corresponding to an average of 40.4 million and a median of 30.3 million shares
traded weekly. As previously noted, the Cammer court stated that an “average weekly
trading of two percent or more of the outstanding shares would justify a strong
presumption that the market for the security is an efficient one; one percent would justify
a substantial presumption…” Thus, the volume figures for Teva’s ADS support a “strong
presumption” in favor of market efficiency for the ADS during the Class Period under
Cammer.



13
  A market maker sometimes serves as the counterparty to investor orders. For example,
one investor may sell shares to the market maker at $20 and later the market maker sells
those shares to another investor at $21. Both trades would be reported, but there really
was only one transfer of shares between actual investors. Support for this type of
adjustment is found in Unger v. Amedisys Inc., 401 F.3d 316, 324 (5th Cir. 2005).
14
  Including any partial week at the beginning or end of the Class Period would have
minimal effects on the results.




                                              -8-
  Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 10 of 253




   20. Exhibit 3-b shows the same information for Teva’s Preferred Shares. The average
percentage of Preferred Shares traded each week is 4.96 percent while the median is 4.02
percent. These figures again result in a “strong presumption” of efficiency under
Cammer.

   21. Exhibit 3-c summarizes the trading information for the six Teva Notes. For four
of the Notes (the 2021, 2023, 2026, and 2046 Notes) average weekly trading is over two
percent of the Notes outstanding, and the question of whether the evidence from this test
supports a finding of market efficiency under Cammer is answered “Strong Yes,”
corresponding to a “strong presumption.” For the other two Notes (the 2018 and 2019
Notes), the question is answered “Yes,” corresponding to a “substantial presumption.”

       (2) Analyst Coverage
   22. In discussing the relevance of analyst coverage, the Cammer court stated on page
1286 that “[t]he existence of such analysts would imply, for example, the [auditor]
reports [on the issuer] were closely reviewed by investment professionals, who would in
turn make buy/sell recommendations to client investors.” (Closing footnote omitted.)
That is, analysts seek out, review, and disseminate information about a company and
make it easier for market participants to understand and react, or choose not to react, to
that information, thus facilitating the process that leads to market efficiency.

   23. While analysts provide coverage that is meant to inform investors about a
company, different analysts provide varying levels of coverage that may have differential
impacts with respect to whether that coverage should be considered to be a material
factor in aiding market efficiency. For example, some analysts may provide limited
analysis or merely repeat what a company has said, while others may provide informative
analyses of a company’s current and future expected revenues.

   24. There are many ways to focus an examination on analysts that are providing at
least some meaningful coverage. One such way is to identify the number of analysts
included in the Institutional Brokers’ Estimate System (“I/B/E/S”) consensus earnings
estimate for a given company. Exhibit 4 shows the number of analysts included in the



                                             -9-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 11 of 253




I/B/E/S earnings estimate for the upcoming quarter for Teva for each month in the Class
Period. As can be seen in the exhibit, the average and median number of analysts that
had provided such estimates were both 20 each month. (Note that these are estimates for
the upcoming quarter and need not have been provided in the month indicated.) In
addition, the major debt-ratings agencies (i.e., Moody’s Investor Services, S&P, and
Fitch) provided, and changed, ratings of Teva’s debt.

      25. The Cammer court found efficiency where the security at issue (the common
stock of Coated Sales, Inc.) was the subject of “[a]t least 15 research reports … from July
1987 through June 1988” (p. 1283), a 12-month period. Here, a search on the Thomson
Reuters database for Teva analyst reports yields over two thousand reports over the Class
Period, from firms including Barclays, Citi, Credit Suisse, Deutsche Bank, J.P. Morgan,
Morgan Stanley, UBS, and Wells Fargo. There were at least 14 analysts issuing one or
more reports each month. Thus, this factor weighs in favor of a finding of market
efficiency.

         (3) Market Makers and Arbitrageurs
      26. Teva’s ADSs traded on the New York Stock Exchange (“NYSE”), which is
widely regarded as one of the most open, developed, and efficient exchanges in the
world. The New York Stock Exchange maintains a system where there is a “designated
market maker” (similar to what was previously known as a “specialist”) that is in charge
of ensuring that there is a well-functioning market. Therefore, the question about market
makers for securities that trade on the New York Stock Exchange is that there is always
one particular entity tasked with that role, though there may be others that also act as
market makers. In fact, though listed on the New York Stock Exchange, Teva’s ADSs
also traded on the NASDAQ Exchange, where 238 market makers traded the ADSs15.
Teva’s Preferred Shares and Notes traded over-the-counter.



15
     Bloomberg, L.P.



                                            -10-
  Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 12 of 253




   27. Arbitrageurs are investors who attempt to profit from any possible mispricing of a
security. There are two types of arbitrageurs that we can examine: those who take a
“long” (or positive) position in the stock and those that take a “short” (or negative)
position. While there are no data on the identities of arbitrageurs in particular securities
or their holdings of those securities, one would expect many of the arbitrageurs who are
active enough to move the market to be found among the largest market participants. We
can therefore use information about institutional holdings, which are reported quarterly,
as a proxy for arbitrageurs that take a long position. Though not all institutions are
arbitrageurs, many of the major arbitrageurs who take a long position large enough to
affect the price of a stock would be institutional investors, as non-institutional investors
generally do not have the capital to take a long-term position of the same magnitude.

   28. Over 900 institutions are known to have collectively held over 457 million Teva
ADS, or 64.3 percent of the total ADS outstanding as of December 31, 2013, the last
calendar quarter-end before the start of the Class Period, as seen in Exhibit 5-a. This
figure did not remain constant, for example reaching a high of 76.0 percent of the ADS
outstanding. The direction of the change in institutional holdings here is not important;
what is important is that there was a potential for change, with institutions buying or
selling in response to factors including news about Teva and changes in its ADS price.

   29. As alluded to above, if an institution held the same number of shares throughout
the Class Period, it may not be adding to market efficiency, since it would be providing
neither upward pressure through buy orders nor downward pressure through sell orders.
However, an examination of the data underlying Exhibit 5-a shows that most institutions
did change their positions, with numerous examples of a single reporting institution
changing its holdings up or down by more than one million shares over the course of a
single quarter. Moreover, during the Class Period, of the institutions with a non-zero
holding of ADSs at the end of a quarter, 78.4 percent reported a different holding figure
at the end of the next quarter. These observations show that as a group, institutions were
not passive investors, but changed their positions, a hallmark of arbitrage activity. Even
among the institutions that did not change their positions, there may be some that actively



                                             -11-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 13 of 253




evaluated news about Teva and changes in its ADS price and were comfortable
maintaining their prior position. The fact that on average more than seven out of ten
institutions holding Teva ADSs changed their position is evidence that a substantial
number of large investors were following the company.

      30. With regard to arbitrageurs who held a short position in Teva ADSs, I obtained
data on the aggregate short position, which is reported twice a month by FactSet
Research Systems Inc., and shown in Exhibit 6-a. The average aggregate short position
over the Class Period was 2.94 percent of Teva’s ADS outstanding. The minimum
monthly short position over the Class Period as a percentage of shares outstanding was
0.45 percent, while the largest was 11.19 percent, more than twenty times as large. This
difference is important because it allows us to infer that those who wanted to create or
increase a short position were generally not prevented from doing so. If, in contrast, the
aggregate short position were always approximately the same, one would have to
consider whether the shares available for shorting were always used or close to used,
thereby preventing investors who wanted to take a short position in response to new
information from doing so.16

      31. Overall, I find that both institutions and short sellers actively changed their
holdings over the Class Period, an indication of their attention to the price of Teva’s
ADS.17 Institutional holdings varied from 61.0 percent to 76.0 percent of shares
outstanding over the quarter-ends encompassing the Class Period, with 78.4 percent of

16
  To short a Teva ADS, the investor who wants to take the short position must, through
their broker, find an ADS held by another investor to borrow. The investor going short
delivers this share to the counterparty (the purchaser) in the short transaction and is
required to later return a share to the investor from whom he or she borrowed the share.
When there are not enough shares available for borrowing, investors may not be able to
establish or expand their short positions, and therefore would not be able to contribute to
arbitrage and market efficiency by varying the size of their short positions.
17
   Some changes in institutional holdings may be due to other factors, such as a decision
to sell shares for liquidity purposes. Still, the substantial number of changes is evidence
of active monitoring of Teva by many institutions.




                                               -12-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 14 of 253




institutions with a positive holding in one quarter reporting a different amount of
holdings in the next. The maximum aggregate short position was more than twenty times
the minimum. This supports the conclusion that investors were able to, and did, take and
change positions in Teva’s ADSs to reflect their views, the core mechanism by which
financial markets are driven to efficiency.

      32. Exhibit 5-b shows the data on known institutional holdings for the Teva Preferred
Shares. Known institutional holdings ranged from under 20 percent to over 60 percent,
again reflecting that institutions were able to and did change their holdings of the Teva
Preferred Shares based on new information. As data on short interest are not readily
available for the Teva Preferred Shares, the only readily available data regarding
arbitrageurs for this security is the institutional holdings, which support a finding of
market efficiency for the Teva Preferred Shares.

      33. While specific data for institutional holdings for the Teva Notes are not readily
available, the Notes Offering was underwritten by 18 investment banks, and the
underwriters’ records indicate that at least one hundred institutional investors were
allocated each of the Notes in the Offering.18 Data for short interest for the Teva Notes
are not readily available. Thus, this portion of the test provides no information either in
support of or against a finding of market efficiency for the Teva Notes.

         (4) S-3 Registration Statement
      34. Another Cammer factor is the ability of an issuer to register new shares through a
Form S-3 registration statement rather than using a Form S-1 or S-2, both of which
require more disclosure than a Form S-3. The SEC allows qualifying companies to
register shares using the less burdensome S-3 based on the assumption that news about
such companies is already publicly available to market participants and therefore does

18
  Prospectus Supplement dated July 18, 2016 (note that only the ten joint book-running
managers were listed in the preliminary prospectus supplement of the same date);
BARC0022220 (p. 4); BARC0022240 and BARC0022041 (2yr, 3yr, 5yr, 7yr, 10 yr, and
30yr tabs; cell D4 in each).



                                              -13-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 15 of 253




not need to be included in the registration statement. At the time of the Cammer opinion,
an issuer had to have a float (i.e., shares outstanding that are not held by insiders) with a
market value of at least $150 million to use a Form S-3. That requirement was later
reduced to $75 million. Exhibit 7-a shows the market capitalization and float of Teva’s
ADS during the Class Period. The market capitalization of Teva’s ADS exceeded $9
billion (i.e., more than 100 times the $75 million requirement) throughout the Class
Period, and the market value of the float also always exceeded $9 billion.

      35. A second requirement for Form S-3 eligibility is that the issuer be current in its
SEC filings. Teva was not delinquent in its SEC filings during the Class Period. As it
satisfied the two requirements, for the portion of the Class Period before it was a U.S.
domestic issuer, Teva was eligible to file a Form F-3 (the foreign-issuer equivalent of a
Form S-3), thereby satisfying this Cammer factor and supporting a finding of market
efficiency. On November 30, 2015, Teva filed a Form F-3 registration statement for the
ADS and Preferred Shares Offerings and that, pursuant to a July 13, 2016 post-effective
amendment, was also used for the Notes Offering. Teva became a U.S. domestic issuer at
the beginning of 2018 and filed an S-3 in January of that year.

      36. While the S-3 float requirement is based on a company’s stock, I note that looking
at the float of the Teva Preferred Shares (in Exhibit 7-b) or of the Teva Notes
(summarized in Exhibits 7-c1 and 7-c2), those values were many multiples of $75
million, meaning that the float of each of those securities on its own would have satisfied
the float portion of this Cammer test.

         (5) Price Response to News
      37. Whether a stock price responds to material, new, unexpected information is often
considered the most direct and important of the Cammer factors.19 The Cammer court

19
  I note, however, that courts have often held that this factor is not a necessary factor
when the other Cammer factors weigh in favor of market efficiency and that particular
forms of proof of this factor are not necessary. See, for example, Waggoner v. Barclays
PLC, 875 F.3d 79, 96-97 (2d Cir. 2017) (“We conclude that direct evidence of price
(continued)



                                              -14-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 16 of 253




noted on page 1291 that “one of the most convincing ways to demonstrate efficiency
would be to illustrate, over time, a cause and effect relationship between company
disclosures and resulting movements in stock price.”

      38. Accordingly, I performed statistical analyses, based on tests known as “event
studies,” the standard means of quantifying stock price responses to news, to examine
this factor. An event study is a statistical test that first measures the movement in the
price of a stock or other security by removing the influence of general market and/or
industry effects. The remaining movement is then compared to a “control period” of
similar market-adjusted price movements to see if it is unusual (i.e., statistically
significant). If so, then one may be able to make the inference that the news was the
cause of the unusual stock price movement.20 In general, we expect that the price of a
stock will increase in response to unexpectedly positive news and fall in response to
unexpectedly negative news.

      39. To test the general proposition of whether a stock price responds to news, it is
necessary to examine the stock price responses to two different groups of dates: those
with news and those without news.21 That is, one conducts event studies on the different
news and non-news days, and then compares the results of those two analyses. This is
the same idea behind a medical study that has a control group and a treatment group.

impact under Cammer 5 is not always necessary to establish market efficiency and
invoke the Basic presumption[.]”). See also In re Petrobras Securities, 862 F.3d 250,
277-278 (2d Cir. July 7, 2017), holding that requiring “direct evidence of market
efficiency … consist[ing] of empirical data showing that the price of the relevant
securities predictably moved up in response to good news and down in response to bad
news … attempt[s] to relabel a sufficient condition as a necessary one.” (Emphases in
original.)
 The event studies I employ here are consistent with my own published work (David
20

Tabak and Frederick Dunbar, in Litigation Services Handbook, The Role of the Financial
Expert (3d ed. 2001)).
21
  Ideally, one wants to define news as material, new, unexpected information. Other
news may be consistent with prior expectations and should not be expected to cause a
change in a stock’s price.




                                              -15-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 17 of 253




Here, the control group (i.e., the group not receiving treatment) consists of the “non-news
days” while the treatment group consists of the “news days.” Establishing two such
groups is necessary because even if the market for a stock were not efficient, there would
generally still be some news days that were randomly associated with stock price
movements. Selecting a few examples of such instances and claiming to have thereby
found an association between news and stock price movements would be clearly
incorrect.22

      40. Another relevant consideration in this analysis is to recognize that we typically
cannot use the news and price movement at the end of a class period in an analysis of
market efficiency. This is because most class periods are chosen to end with a news
event corresponding with a large stock price decline. Defining our analysis period to
include such a date would result in an improper bias toward finding an association
between news and stock price movements.23 Thus, I end the analysis on May 10, 2019,
the last trading day before the price movements on May 13, 2019 associated with the end
of the Class Period.

      41. As noted above, the test of a stock price’s response to news depends on
classifying days into news days and non-news days. One generally wishes to use an
objective measure of news, or at least one where any subjective decisions have been


22
  For example, if such a methodology were valid, one could identify several people with
blue eyes who are right-handed and then claim to have “found” an association between
blue eyes and right-handedness. One could also, under the same methodology, identify
several left-handed blue-eyed people and also claim to have “found” an association
between blue eyes and left-handedness. A description of the method of analysis I use
here is found in Paul Ferrillo, Frederick Dunbar, and David Tabak, “The ‘Less Than’
Efficient Capital Markets Hypothesis: Requiring More Proof From Plaintiffs in Fraud-on-
the-Market Cases,” 78 St. John’s L. Rev. 81, 120-21 (2004).
23
  One would also want to exclude the first day of a class period if it were chosen because
of news causing a large increase in the stock price. Here, there does not seem to be
evidence that the initial day of the Class Period was chosen because of a stock price
increase, but rather was chosen because of the alleged misrepresentation on that day.




                                              -16-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 18 of 253




made by others who are not part of the analysis of market efficiency.24 My standard
procedure is to begin with an analysis that minimizes any possible subjectivity on my
part as to which “news days” were selected for examination by first defining news days
as days with Teva earnings announcements.

      42. Because news about a company can arrive on days other than earnings-
announcement dates, defining news days as days with earnings announcements represents
an overly restrictive definition of “news days,” and results in comparing (1) a set of
particular news days with (2) a mixed set composed of both non-news days and days that
would (but for the restrictive definition) be considered news days. Because the second
set of days has a mix of types of days, this will tend to make it harder for a comparison of
(1) and (2) to show that Teva’s securities’ prices responded to news.25 I also performed
another analysis with broader sets of news days, in which I define news days as days with
stories published by the Dow Jones Newswires. In this analysis, I limited news stories to


24
  See, for example, In re Countrywide Financial Corporation Securities Litigation, 273
F.R.D. 586, 618 (C.D. Cal. 2009) (“It should be obvious, even to those without a
background in statistics or econometrics, that the events for study should be selected
using criteria that are as objective as possible. Further, those criteria should be
determined before looking at the result to be studied (here, stock returns). Relatedly,
unless the expert uses articulable objective criteria, it is difficult to evaluate the probative
value of expert evidence without evaluating also the expert’s own credibility.”).
25
   To see this, imagine that Teva’s ADS price moved by ten percent on news days and by
zero on non-news days. If we had perfectly identified news days and non-news days, we
would be comparing a set of days with an average price movement of ten percent to
another set of days with an average price movement of zero. If, instead, the second set of
days includes some news days, we would wind up comparing a set of days with an
average stock price movement of ten percent (some of the news days) to some positive
figure such as five percent (if half of the second set consisted of news days). Thus, rather
than a difference of ten percentage points, the difference would be only five percentage
points, which would make it harder to prove that there is a meaningful difference
between the two figures. One should note that under some circumstances (e.g., if non-
earnings news has a very small impact on prices), grouping those with non-news days
may make the average price impact of the remaining news stories greater, which could
aid in reaching a correct finding that a stock responds to earnings news.




                                              -17-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 19 of 253




those that have references to “Teva Pharmaceuticals Industries Ltd” as a company (an
option in Factiva that would, for example, pick up references to variations on the
name).26 Finally, per my protocol in recent cases, I performed additional tests to obtain
more material sets of news by sorting the news days by the number of stories about Teva
on each day. I then looked at (1) the top half of this group (i.e., those days with more
news stories than the bottom half) and (2) the top 10% of this group.27 In other words, I
identified the days with stories about Teva published by Dow Jones Newswires, sorted
the days by the number of news stories on each day, and considered the top half and top
10% of those days to be news days for the purposes of these two tests. The theory here is
that the more material a news item is, the more likely it is to either be repeated or updated
during the same trading day.

      43. Exhibit 8a-a compares (A) the percentage of news days within the Class Period
that are associated with statistically significant market-adjusted ADS price movements
with (B) the percentage of statistically significant market-adjusted ADS price movements
in the control group of non-news days for Teva’s ADSs. The first row in Exhibit 8a-a
was run using the definition of news days as days with Teva earnings announcements.
The second row was run with news days defined as those that have references to “Teva
Pharmaceutical Industries Ltd” as a company. The third and fourth rows were run by
looking at the frequency of news on each day.



26
  If a news story came out before 4 p.m. (i.e., before the close of trading), that day was
characterized as a news day. If the story occurred after 4 p.m. but before midnight, then
the following trading day was characterized as a news day. If a news story was merely
commenting on Teva’s stock price or volume, it was excluded. (See Exhibit 8d for a list
of such excluded stories.)
27
  Because some days had the same number of news stories, there will not be a perfect
division into two halves, and the top half is defined here to contain 263 news days out of
the original 678 news days rather than 339 days. Also note that some news stories may
appear to be duplicates based on the headline and timestamp, but, in fact, represent two
separate releases (for example, a stand-alone story and a story within a news roundup).




                                            -18-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 20 of 253




      44. The market model (i.e., the statistical analysis that I employed as part of my event
study to control for the effect of general market factors on Teva’s ADSs) used the S&P
Pharmaceuticals Select Industry Index as a proxy for the relevant market and industry
effects and is presented in Exhibit 8b-a. As set forth in Exhibit 8b-a, for the control
period of February 6, 2013 to February 5, 2014, the R-squared, a measure of how well
movements in the chosen index relate to movements in Teva’s ADS price was 8.21%, or
0.0821, in line with, or perhaps a bit below, the values that I have typically observed in
similar analyses.28

      45. As seen in the first row of Exhibit 8a-a (“Earnings Dates”), in the Class Period,
when I limit the definition of news days to earnings announcements and examine the
common stock, 77.3 percent of the news days are associated with a statistically
significant stock price movement, while only 12.3 percent of the non-news days are
associated with a statistically significant stock price movement.29 Thus, statistically
significant returns were more than four times as likely to be observed on earnings-
announcement days as on other days. The standard level of statistical significance for
tests in financial economics is the five-percent level, meaning that there is only a five
percent chance that a result as strong as or stronger than the one observed in the data


28
   To the extent that a different market model would provide a better explanation of
Teva’s ADS price movements in the absence of news (i.e., if Teva’s ADS price
movements were more correlated with an index or indices used in a different market
model), then my analysis has understated the results of this test of market efficiency.
That is, because a better model would result in data with less noise, the differences in
returns on news days and non-news days would likely be sharper and more easily
identifiable through statistical analysis.
29
   The test is run by comparing the proportions of the news and non-news days with
statistically significant returns. A test of proportions implicitly assumes equal variances
under the null hypothesis, an update in methodology that I have used in prior cases
relative to that used in a publication I co-authored in 2004 (Paul Ferrillo, Frederick
Dunbar, and David Tabak, “The ‘Less Than’ Efficient Capital Markets Hypothesis:
Requiring More Proof From Plaintiffs in Fraud-on-the-Market Cases,” 78 St. John’s L.
Rev. 81 (2004).)




                                              -19-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 21 of 253




would appear if the market did not react to news. This means that we consider results to
be statistically significant if they have a false-positive error rate (i.e., a finding of a
reaction to news when no such reaction exists) of five percent or less. Not only are the
results for this test statistically significant at the standard five-percent level, but they are
also statistically significant at the more stringent one-percent level often seen in financial
economics.

      46. In the second row of Exhibit 8a-a (“Dow Jones Newswires”), where news days
are those that have references to “Teva Pharmaceutical Industries Ltd” as a company, we
see that in the Class Period, 16.8 percent of the news days are associated with a
statistically significant stock price movement in the stock, while 9.8 percent of the non-
news days are associated with a statistically significant price movement. The difference
in these results is statistically significant at the standard five-percent level.30

      47. For the third and fourth rows of Exhibit 8a-a, I reduced the number of news days
from the “Dow Jones Newswires” row as described above. With each of the two
objective adjustments to which days qualify as news days for that row based on a count
of the number of news stories, the results become stronger than those from the second
row of Exhibit 8a-a. This supports the view that more material news stories generated
larger price movements on average.

      48. One can also examine the distribution of the excess returns on news and non-news
days. Exhibit 8c-a shows that the distribution of excess returns is statistically

30
   It is worth noting that there is no meaningful benchmark for the percent of news days
that should be associated with a statistically significant return. As the definition of news
days becomes looser (i.e., less likely to contain material new information), then the
expected percent of such days associated with a statistically significant return should fall.
In addition, the results presented are based on the five-percent significance level. The
use of a more or less stringent significance level would result in fewer or more price
movements, respectively, passing the test of statistical significance. Given the variability
of both the definition of news and of statistical significance, there is no reason to expect
any particular percentage of news days to be associated with statistically significant
returns.




                                               -20-
  Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 22 of 253




significantly different for the same four analyses as in Exhibit 8a-a using a Kolmogorov-
Smirnov test of the equality of two distributions. Exhibit 8c-a also shows that the
average absolute value of the excess returns on news days can be over five times as large
as on non-news days (i.e., when news days are defined as earnings days, the average
absolute excess return on earnings days is 7.22% while the average absolute excess return
on non-news days is 1.28%). These results further support a finding of market efficiency.

   49. The tests of stock price response to news, the Cammer factor that most directly
tests market efficiency, provide strong evidence that Teva’s ADS price responded to
material new information. All of the tests provide evidence in favor of efficiency, with
Teva’s ADS price passing each of these by demonstrating statistically significant results
at both the standard five-percent level, and with three of the four passing at the more
stringent one-percent level. When we refine the definition of news to include stories that
are likely to be material, based on an objective count of news stories per day, Teva’s
ADS price exhibits an even more statistically significant response to news. In summary,
there is very strong evidence that Teva’s ADS price responded to new information during
the Class Period.

   50. Exhibit 8a-b shows the results for the same tests in Exhibit 8a-a for Teva’s
Preferred Shares. Once again, all the tests are passed at both the standard five-percent
level and at the more stringent one-percent level. This indicates that there is very strong
evidence that Teva’s Preferred Shares responded to new information during the portion
of the Class Period in which they were publicly traded. Exhibit 8c-b also shows that the
Preferred Shares pass another test of price-response-to-news, the Kolmogorov-Smirnov
test discussed above for the ADS.

   51. Exhibit 8a-c shows the results for the tests in Exhibit 8a-a, this time performed for
each of the six Notes. The results of these tests are mixed but overall support a finding of
efficiency for each of the Notes. The main result is in the fourth block of this exhibit,
looking at the top 10% of Dow Jones Newswire tests. All six of the Notes’ prices are
more likely to move in a statistically significant manner on those days than on non-news
days. Moreover, the difference is statistically significant not just at the standard five-


                                             -21-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 23 of 253




percent significance level, but also at the more stringent one-percent significance level.
This is strong evidence of price response to news. If we look back at the two earlier sets
of Dow Jones Newswire tests, we find that the fraction of news days under those
definitions with statistically significant price movements always exceeds the fraction of
non-news days with statistically significant price movements. However, the difference
between those two fractions is not always statistically significant at the five-percent level.
Because the Notes are senior to the ADS and Preferred Shares (meaning that in the event
of a liquidation, the Notes have higher payment priority and should be paid first), their
prices are less likely to be affected by news that does not have as large of an impact on
Teva. Thus, it is not surprising that the results of this test are weaker for the broader
categories of news days.31 Similarly, not all earnings news will be material for the Notes,
as small earnings surprises and/or small changes in guidance may not be particularly
relevant for the values, and hence the prices, of the Notes. Exhibit 8c-c shows that the
alternative test of price-response to news, the Kolmogorov-Smirnov test discussed above,
also results in statistically significant results for all of the Notes when examining the top
10% of Dow Jones Newswire tests. Overall, these two tests support the conclusion that
the Notes respond to relevant news, but that the set of news events that are relevant for
the Notes is more restrictive than the sets of news relevant for the ADS or the Preferred
Shares. This supports a finding of market efficiency for the Notes.

         (6) Trading on a Major Securities Market
      52. The court in DVI II, citing prior case law, stated on page 634, “Securities markets
like the NYSE and the NASDAQ are ‘open and developed,’ … and are therefore ‘well

31
  These results also demonstrate why one should not expect all news or even all
“material” news to result in a statistically significant price movement for a security.
News that was “material” for the ADS and the Preferred Shares was less likely to be
“material” for the Notes because there is no strict definition of materiality in this regard.
Similarly, not all of the news examined for the ADS or the Preferred Shares should be
expected to elicit a statistically significant price movement for either security, as even
those categories may be too broad to be considered solely “material” news for those
securities.



                                              -22-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 24 of 253




suited for application of the fraud on the market theory,’…. Accordingly, the listing of a
security on a major exchange such as the NYSE or the NASDAQ weighs in favor of a
finding of market efficiency.” (See also Billhofer v. Flamel Technologies, S.A., 281
F.R.D. 150, 159 (S.D.N.Y. 2012).) That is, major securities markets, such as the NYSE,
have mechanisms in place to ensure conditions such as the rapid dissemination of price
and volume information that allow investors to trade easily and with reliable information
about recent trading. Market participants are then better able to spot any potential
deviations of the stock price from an efficient value and move to quickly eliminate any
such inefficiencies. Teva’s ADS traded on the NYSE exchange during the Class Period
and therefore satisfies this criterion, supporting a finding of market efficiency.

      53. Teva’s Preferred Shares and Notes traded over-the-counter. Thus, this criterion
does not support a finding of efficiency for these securities.

         (7) Market Capitalization
      54. A large market capitalization is another factor that courts have found to weigh in
favor of finding an efficient market for common stock. As noted previously, Exhibit 7-a
shows the market capitalization of Teva’s ADS over the Class Period, which was always
at least $9 billion and reached over $52 billion during the Class Period. Teva’s market
capitalization of $14 billion on May 10, 2019, the last day of the Class Period, exceeded
the market capitalization of more than 85% of the members of the Russell 3000 Index
which is composed of 3,000 of the largest stocks traded in the United States.32

      55. The large capitalization means that there would have been opportunities for
investors to make large profits if there were any apparent mispricing, thus providing an
incentive for investors to carefully analyze news and information about Teva. This
conclusion supports a finding of market efficiency for Teva’s common stock.

      56. Teva’s Preferred Shares always had a market capitalization of at least $880
million and reached over $3.8 billion (as shown in Exhibit 7-b) and the Notes had market

32
     Bloomberg L.P.



                                              -23-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 25 of 253




capitalizations of at least $1.3 billion with individual maximum values from over $1.5
billion to over $3.5 billion (as shown in Exhibit 7-c2). Thus, there would have been
opportunities for investors to make large profits in these securities as well. This supports
a finding of market efficiency for Teva’s Preferred Shares and Notes.

         (8) Bid-Ask Spread
      57. A narrow bid-ask spread is a potential indicator of market efficiency because the
spread provides information about the cost of arbitrage, with a narrow spread meaning
that those costs are lower. Market makers typically work to keep a market functioning by
being continuously willing to buy at a certain price (the bid) and to sell at another price
(the ask). Market makers make a profit by keeping the bid price below the ask. For
example, if the bid is $20.00, the ask may be $20.50. If a market maker receives one
market order to buy and one to sell, it buys at $20.00 from the seller and sells at $20.50 to
the purchaser. The market maker’s gross profit of $0.50 is reduced by the costs of
maintaining an inventory of securities (in case there are more buyers than sellers) and the
other costs of running a market-making operation. While the market maker earns $0.50
in this transaction, an arbitrageur who thinks that a stock is undervalued would pay $0.50
on their round-trip transaction, hoping that between the purchase and sale times the stock
rises by more than this amount. Thus, the spread between the bid and ask represents the
cost of arbitrage, and thus equals a degree of mispricing that arbitrageurs may not seek to
exploit because doing so will be unprofitable after taking into account the arbitrageur’s
transaction costs.33

      58. Exhibit 9-a shows the daily bid-ask spread for Teva’s ADS stock for each trading
day in the Class Period. The bid-ask spread averaged 0.035% of the same-day’s closing
price over the Class Period. In dollar terms, the bid-ask spread typically was only $0.01
(the smallest possible amount for a security with bids and asks in levels denominated to

33
   In reality, arbitrageurs may be able to trade “between the quotes” and not pay the full
bid-ask spread. However, it is still generally true that the larger the bid-ask spread, the
larger are the expected costs of arbitrage activities.




                                             -24-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 26 of 253




the penny34). This indicates that, on average, it would be profitable (in expectation) for
investors to trade in Teva ADS if they felt that it was mispriced by as little as 0.035%.
This low bid-ask spread supports a finding that arbitrageurs would have an incentive to
trade on any perceived mispricing, and therefore would have an incentive to undertake
the activities that lead to a stock trading in an efficient market, supporting a finding of
market efficiency.

      59. Exhibit 9-b shows that the average bid-ask spread for the Preferred Shares over
the portion of the Class Period for which data are available is 2.66% of the same-day’s
closing price while the median was 1.99%. These figures are higher than those of the
ADS. Arbitrageurs would still have an incentive to trade the Teva Preferred Shares on
perceived mispricing above these amounts, which would suggest efficiency with respect
to the allegations being made in this case, though it would not suggest that there was
necessarily a strong mechanism for market efficiency for some smaller degrees of
potential mispricing.

      60. Exhibit 9-c shows that the average and median bid-ask spreads for each of the
Notes never exceeded 0.5% of their respective price. Again, this is a small percentage,
which would allow for arbitrage of even small perceived degrees of mispricing.

         (9) Float
      61. Courts have considered the size of an issuer’s float (i.e., the shares outstanding
not held by insiders) as another indicator of efficiency for the issuer’s common stock. A
larger float suggests greater liquidity for shares, making it easier to purchase and sell
shares in the market. Exhibit 7-a shows the float in Teva’s ADS, or the shares not held
by insiders. Courts have often found that a float representing a large percentage of the
shares outstanding is an indicator of efficiency.35 This would be true because investors

34
   Teva’s ADS closing bids and asks were at exact cent amounts (i.e., did not contain
fractions of a cent) during the Class Period.
35
     See, for example, Krogman, 202 F.R.D. 467, at 474.




                                               -25-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 27 of 253




are only able to trade shares that are in the float. Thus, investors’ ability to profit from
any apparent mispricing, and their incentives to examine a company’s stock price and
news about the company, will be related to the number of shares that they can attempt to
trade in order to make potential profits. Over the Class Period, the float in Teva’s ADS
averaged over 98% of the ADS outstanding, indicating a high level of float that strongly
supports a finding of efficiency.

      62. There is no evidence of any insider holdings of Teva Preferred Shares, meaning
that the float was 100% of the Preferred Shares.

      63. Data on insider holdings of Teva’s Notes are not readily available, meaning that
this test cannot be performed for the Notes.

         (10)    Autocorrelation
      64. A final test of market efficiency is whether there is autocorrelation in Teva’s ADS
prices, or whether there is a predictable statistical pattern of positive and negative
changes in those prices.36 For example, if a price rises on Monday, then if the market
were able to predict that the ADS was more likely to move in the same direction (i.e.,
rise) than move in the opposite direction on Tuesday, there would be evidence of positive
autocorrelation. Similarly, if the market were able to predict that the market would move
in the opposite direction on Tuesday to its movement on Monday, there would be
evidence of negative autocorrelation. Evidence of autocorrelation would be an indicator
counter to market efficiency and would invite the question of how severe that violation of
market efficiency would be. In particular, persistent autocorrelation beyond transaction
costs would represent a potential failure of investors to exploit profit opportunities in the
ADS, suggesting that investors may not be properly analyzing the company’s stock price
movements.

36
  Autocorrelation, also known as serial correlation, is discussed as a test of potential
market efficiency in Eugene F. Fama, “Efficient Capital Markets: A Review of Theory
and Empirical Work,” Journal of Finance, 1970. (“More of the literature has, however,
been concerned with tests of serial covariances of returns.” p. 391.)




                                             -26-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 28 of 253




      65. In Exhibit 10a-a, I show the measure of first-degree, or one-day, autocorrelation
in Teva’s ADS prices for the Class Period and, per my standard practice, for each partial
or full year within the Class Period. When first-degree autocorrelation is present, then
the size and direction of the price movement of a security on one day can be statistically
estimated (though, of course, not precisely, but with some degree of uncertainty) in
advance based on the size and direction of the security’s price movement on the prior
trading day. As can be seen, there is a statistically significant degree of autocorrelation at
the standard 5% level in the ADS over the full Class Period. However, when examining
the years within the Class Period, three show positive autocorrelation and three show
negative autocorrelation (though in only one year is the result statistically significant at
the five-percent level). Thus, the autocorrelation over the Class Period is not stable. This
means that it should not be profitable, because investors cannot count on any historically
observed autocorrelation that they can measure to persist when they are attempting to
exploit it. Overall, this is a mixed finding that does not point strongly to either market
efficiency or inefficiency.

      66. A second way to examine autocorrelation that is my regular practice to employ is
by means of what is called a “runs test.”37 To see how such a test works, imagine
flipping a coin N times. We would expect that if the coin were unbiased it would
sometimes come up heads and sometimes tails; sometimes there may be a single head
followed by tails, and sometimes there may be a string of heads in a row. Suppose first
that in running this experiment the coin switched back and forth between heads and tails


37
   See, for example, footnote 15 of Prof. Fama’s 1970 paper. (“For the daily price
changes, the actual number of runs of price changes of the same sign is less than the
expected number for 26 out of 30 stocks. Moreover, of the eight stocks for which the
actual number of runs is more than two standard errors less than the expected number
[i.e., is statistically significant at the five-percent level], five of the same stocks have
positive daily, first order serial correlations in Table 1 that are more than twice their
standard errors [i.e., are statistically significant at the five-percent level]. But in both
cases the statistical ‘significance’ of the results is largely a reflection of the large sample
sizes.”)




                                              -27-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 29 of 253




on every flip. Then the number of runs in the N flips would also be N, as every single
flip would start a new run of heads or tails. This would be a form of negative
autocorrelation because a result in one direction would indicate that we should expect the
next result to be in the other direction. Now suppose instead that the first N/2 flips were
heads and the second N/2 flips were tails. In this case, we have only two runs, one of
heads and one of tails. This would be a form of positive autocorrelation, because with
one exception right in the middle, one could always predict a flip of the coin by assuming
that it would be the same as the last flip. Probability theory allows us to show that a fair
coin would have approximately N/2 runs. Probability theory also lets us determine how
many runs represent a statistically significant deviation from this expected number of
runs.

      67. This theory has been applied to stock price movements by examining the number
of runs of increases or decreases in the stock price during some time period.38 If the
number of runs is sufficiently small, there is evidence of positive autocorrelation while if
the number of runs is sufficiently large, there is evidence of negative autocorrelation.
The number of runs needed to result in a statistically significant deviation from the
results of an unpredictable outcome can be determined by the use of probability and
statistical theory. One of the benefits of a runs test is that a single event will not have an
outsized effect on the results.

      68. The results of the runs test for Teva’s ADS prices point very strongly toward a
lack of autocorrelation, which weighs in favor of a finding of efficiency. As shown in
Exhibit 10b-a, there is no statistically significant autocorrelation over the Class Period.
There is also no statistically significant autocorrelation at the 5% level in any year (or,
technically, portions of a year) within the Class Period. Combined with the first test of


38
   The analysis is actually run comparing the number of runs of returns, or percentage
price changes, above and below the median. Because stock prices tend to have a median
return of around zero, for present purposes one can imagine looking at runs of positive
and negative returns.




                                             -28-
  Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 30 of 253




autocorrelation, the overall results show no consistent autocorrelation in Teva’s ADS
prices, supporting a finding of efficiency.

    69. Exhibits 10a-b and 10b-b show the same one-day autocorrelation and runs tests
for Teva’s Preferred Shares. Here, there is no statistically significant autocorrelation in
Exhibit 10a-b over the portion of the Class Period in which the Preferred Shares traded,
but there is in three of the four relevant years. Notably, the statistically insignificant
autocorrelation over the full portion of the Class Period is positive, while it is negative in
three of the four years examined, including two of the three with statistically significant
results at the five-percent significance level. This indicates that any autocorrelation in
the Preferred Shares’ prices was not stable. Exhibit 10b-b shows that there is no
statistically significant autocorrelation at the five-percent level in the Preferred Shares
over the relevant portion of the Class Period, though there is in one (partial) year. Again,
there is no stable autocorrelation in the prices of the Preferred Shares.

    70. Exhibits 10a-c and 10b-c show the results of the same tests for the Notes. In
Exhibit 10a-c, two of the Notes demonstrated statistically significant positive
autocorrelation over the relevant period (i.e., the period in which a Note was publicly
traded within the Class Period) and two had statistically significant negative
autocorrelation. In each case, however, there was at most one year or partial year within
the relevant period that also had statistically significant autocorrelation at the standard
five-percent level (with the 2023 Note having statistically significant autocorrelation only
for one year only if one counted the less-accepted ten-percent level). The two Notes that
had statistically significant positive autocorrelation in Exhibit 10a-c (the 2021 and 2023
Notes) had no statistically significant autocorrelation over their relevant period in Exhibit
10-c. However, the two Notes that had statistically significant negative autocorrelation in
Exhibit 10a-c (the 2018 and 2046 Notes) also had statistically significant negative
autocorrelation in Exhibit 10b-c. Overall, there is minimal evidence of autocorrelation
for two of the Notes (the 2019 and the 2026 Notes) across the two tests, mixed to weak
evidence for two of the Notes (the 2021 and 2023 Notes), and moderate evidence for the
remaining two Notes (the 2018 and 2046 Notes). Overall, the autocorrelation tests do not



                                              -29-
  Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 31 of 253




provide strong evidence in any direction and thus do not meaningfully add to or detract
from a finding of efficiency based on the other tests discussed above.

       (11)    Summary
   71. The above analyses indicate that Teva’s ADS, Preferred Shares, and Notes traded
in efficient markets. The market for Teva’s ADS shows clear evidence of efficiency
under all five Cammer tests. It also does extremely well on the Krogman tests. Adding
my tests for autocorrelation, I find results that have some mixed components, but are
generally in favor of market efficiency. Viewed as a whole, the evidence strongly
supports a finding of market efficiency for Teva’s ADS during the Class Period.

   72. Similarly, the evidence supports a finding of efficiency for Teva’s Preferred
Shares. While some of the tests for the Preferred Shares could not be performed, for
those tests performed, the results were qualitatively similar and support a finding of
efficiency.

   73. The Notes showed substantial or strong evidence of market efficiency under
Cammer’s turnover (volume) test and had large market capitalizations that were, in fact,
large enough that considering only each individual Note, Teva passed the Cammer S-3
eligibility requirement for this criterion. The Notes had low bid-ask spreads, indicating a
mechanism by which arbitrageurs could create efficient markets. For the test of price
response to news, each of the Notes showed a statistically significant difference between
its price response to news days and non-news days at a more stringent level than the
standard five-percent significance level when news was defined as news most likely to be
material (i.e., the top ten percent of days sorted by the daily number of news stories about
Teva distributed by Dow Jones Newswires). This is strong evidence of price response to
news. Combined with the other test results described above, this indicates that each of
the Notes should be deemed to have traded in an efficient market.




                                            -30-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 32 of 253




       VI.   DAMAGES FOR INVESTORS IN TEVA’S SECURITIES CAN BE
             CALCULATED THROUGH A COMMON METHODOLOGY
      74.    While I have not yet been asked to determine the level of inflation in any of
Teva’s securities, I have been asked to provide an opinion on whether such analyses can
be performed on a Class-wide basis for each security. As discussed below, the answer is
unambiguously that the formulation of such a common methodology is possible in this
matter.

      75.    In the most common type of fraud-on-the-market securities-fraud cases under
Rule 10b-5, including this action, damages are “out-of-pocket” damages, and the
damages analysis begins with an allegation that members of the class have overpaid
because the market price of the security they purchased was artificially inflated. Thus,
the proper form of analysis depends not on what an individual investor believed, but on
the degree, if any, by which the market price of the security in question was inflated.39
As all investors face the same market price at any given point in time, the proper analysis
of damages will be the same across all investors in any given security.

      76.    The starting point for calculating damages for an investor who both buys and
sells during the class period is determined by the amount of artificial inflation in a
security at the time of their purchase less the inflation in that security when sold. If an
investor holds their purchase past the end of the class period, then the starting point for
damages is the amount of inflation at the time of purchase. Further adjustments may be
necessary if the amount of inflation declines for reasons other than a corrective disclosure
(e.g., if inflation changes due to market, industry, or company-specific reasons unrelated
to the allegations) in order to obtain the “out-of-pocket” measure of damages. In



39
  Certain investors, such as defendants, may be excluded from a class based on their
knowledge or beliefs formed on the basis of non-public information, as the fraud-on-the-
market theory applies to an investor who “buys or sells stock at the price set by the
market[.]” (Basic Inc. v. Levinson, 485 U.S. 224, 247, 108 S. Ct. 978, 99 L. Ed. 2d 194
(1988).)




                                             -31-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 33 of 253




addition, the 1995 Private Securities Litigation Reform Act provides a limitation on
damages.40 Notably, all the above calculations are performed on a class-wide basis.

      77.   The inflation calculation referenced above is begun with an event study, or the
analysis of the change in the market prices of each Teva security, accounting for changes
in market and/or industry effects, on the dates of (or the trading dates following) the
corrective disclosures and materializations of the risk alleged in this case. These
calculations show the effect of the alleged corrective disclosure announcements and any
other negative events as a result of materializations of risk.

      78.   In quantifying damages, it will be necessary to review the alleged corrective
disclosures and relevant negative events to determine whether any of the information
disclosed or negative events were unrelated to the alleged fraud. If so, the effects of such
unrelated, “confounding” information and events on each of Teva’s securities’ prices
would be removed.41 For example, as portions of the truth were allegedly revealed to the
market through Teva earnings announcements, it may be necessary to disaggregate the
portion of each earnings surprise (i.e., by how much earnings exceeded or fell short of
expectations) due to the allegedly fraudulent profits generated by the scheme underlying
Plaintiffs’ allegations from the portion of the earnings surprise due to the remainder of
Teva’s business. It is my understanding that Plaintiffs allege that Defendants generated
profits by a fraudulent scheme of increasing prices and of generating profits through
higher pricing while denying doing so, and that Defendants also misrepresented and
concealed the accelerated pricing erosion and significant pricing pressure Teva faced. I


40
  For shares held beyond the disclosure that corrects the misrepresentation(s) that is (are)
the basis for the action, damages are limited to the purchase price less (1) the 90-day
average closing price following that disclosure if the shares are held through this 90-day
period or (2) the average closing price through the time of sale if the shares are sold
within the 90-day period.
41
  Such analyses are routinely performed through various means, such as by valuations of
different business practices and/or reviews of analyst reports to determine the relative
importance of different aspects of an alleged corrective disclosure.




                                             -32-
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 34 of 253




understand that Plaintiffs are seeking discovery to help quantify the amount of profit
Teva generated from the concealed price increases as well as the negative impact of
pricing erosion and pricing pressure on profits. For example, using such evidence and
additional data, one should be able to determine the amount of profit due to the alleged
schemes and the remaining profit on each earnings announcement to estimate the portion
of any earnings surprise due to each. This would provide an input to disaggregating the
price movement following each such earnings announcement into the part due to the
allegations from the part due to other profits by Teva.42

      79.      Thus, while further discovery should aid in some of the exact
parameterizations of the damages calculations, a common method for determining
inflation at any date, and thus damages for any Class member, will be feasible. While
there may be questions about how to calculate inflation, those questions will affect all
members of the Class who purchased Teva securities and will be resolved by common
Class-wide proof. Consequently, the inflation in Teva securities will be determined in a
common manner for all Class members for each security. The resultant figures will then
be applied to each Class member’s transactions in a mechanical fashion during the claims
process to determine the appropriate claim for each member of the Class.



            I reserve the right to modify or extend my opinion in light of any new
information, including submissions by any experts for Defendants, that becomes
available to me.




                                                                    David I. Tabak
                                                                    June 18, 2020


42
  The exact method of disaggregation may take into account other variables and would
presumably be based on the type of data obtained in discovery.



                                               -33-
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 35 of 253

                                                                      David I. Tabak
                                                                      Managing Director

                                                                      National Economic Research Associates, Inc.
                                                                      1166 Avenue of the Americas
                                                                      New York, New York 10036
                                                                      +1 212 345 3000 Fax +1 212 345 4650
                                                                      Direct dial: +1 212 345 2176
                                                                      david.tabak@nera.com
                                                                      www.nera.com




                                      EXHIBIT 1
                                    DAVID I. TABAK
                                  MANAGING DIRECTOR

Dr. Tabak earned his Ph.D. and M.A. degrees in Economics from Harvard University and his
B.S. in Economics and B.S. in Physics from the Massachusetts Institute of Technology. While at
Harvard, Dr. Tabak participated in teaching courses in micro- and macroeconomics and
American economic policy at the undergraduate and graduate levels and in the creation of an
undergraduate textbook and accompanying software package.

Dr. Tabak has appeared as an expert in state, federal, Delaware Chancery, and bankruptcy courts,
and before arbitration panels, including the National Association of Securities Dealers, the
American Arbitration Association, the International Dispute Resolution Centre, and the
International Chamber of Commerce International Court of Arbitration. He has published in his
areas of expertise in forums such as St. John’s Law Review and Shannon Pratt’s Business
Valuation Update, and has published peer-reviewed articles in Litigation Economics Review and
the Journal of Forensic Economics. Dr. Tabak is also the author of book chapters and has served
as a member of BV Q&A Update’s expert author panel and as a referee for peer-reviewed
journals. His publications have covered topics such as commercial disputes, economic analysis
of market efficiency, valuation discounts for lack of marketability, and the application of
statistics in litigation analyses. Dr. Tabak has been an invited presenter at the Securities and
Exchange Commission and has spoken at forums that provide continuing legal education credits
or continuing professional education credits for accountants and valuation professionals.

Dr. Tabak has been retained as an expert to address issues including allegations of valuations,
contract disputes, commercial damages, and disputes between brokers and customers. His non-
litigation work has included developing a risk-scoring model for a reinsurance company,
assisting financial institutions in new product development, analysis of potential insider trading
for a financial institution, and interpretation of statistical analyses of treatment effectiveness for a
program for at-risk youth.
       Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 36 of 253
                                                                                     David I. Tabak


Education
                 Harvard University
                 Ph.D., Economics, 1996
                 M.A., Economics, 1992

                 Massachusetts Institute of Technology
                 B.S., Economics, 1990
                 B.S., Physics, 1990


Professional Experience
                 NERA Economic Consulting
2005-            Managing Director (f/k/a Senior Vice President)
                 Provide written and oral testimony. Conduct and supervise economic analyses,
                 with a focus on securities litigation and valuation cases.
2001-2005        Vice President
1998-2001        Senior Consultant
1996-1998        Senior Analyst

                 Harvard University
1991-1996        Teaching Fellow in Economics
                 Participated in teaching various courses from introductory principles of
                 economics to graduate macroeconomics. Ran coursewide tutorial program for the
                 largest class at Harvard for two academic years, with a staff of over fifty part-time
                 employees.

                 Worth Publishers
1991, 1993       Research Assistant/Independent Contractor
                 Worked on data collection, software analysis, and creation of a problem bank for
                 an educational economics software package.

                 National Bureau of Economic Research
1991             Research Assistant
                 Performed data collection and econometric analysis for a project on comparisons
                 of international growth rates.


Honors and Professional Activities
        Member, American Economic Association, 1993-present

        Referee, Journal of Forensic Economics, 2005, 2006, 2008, 2009, 2011, 2012, 2015




NERA Economic Consulting                                                                             2
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 37 of 253
                                                                               David I. Tabak


      Referee, Litigation Economics Review, 2002, 2003, 2004

      William M. Mercer Securities Corporation, Registered Representative, Series 7 and 63,
      2000 - 2002

      Marsh & McLennan Securities Corporation, Registered Representative, Series 7 and 63,
      1998 - 2000

      Adjunct Member, Committee on International Trade, Association of the Bar of the City of
      New York, 1998 – 2001

      Harvard University Scholarship, 1990-1992

      Derek Bok Teaching Award, 1993, 1994, 1995, and 1996

      Allyn Young Teaching Award, 1996




NERA Economic Consulting                                                                        3
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 38 of 253
                                                                                   David I. Tabak


Expert Reports and Testimony
Deposition testimony before the United States District Court for the District of New Jersey in In
re Celgene Securities Litigation, June 11, 2020.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Eastern
District of Virginia, Alexandria Division, in In re Willis Towers Watson Proxy Litigation, June 9,
2020.

Deposition testimony before the United States District Court for the Southern District of New
York in In re Grupo Televisa Securities Litigation, May 13, 2020.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
New Jersey in In re Celgene Securities Litigation, April 30, 2020.

Deposition testimony before the United States Bankruptcy Court for the District of Delaware in
In re: Paragon Offshore PLC, Debtor and Paragon Litigation Trust v. Noble Corporation PLC,
et al., April 28, 2020.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Grupo Televisa Securities Litigation, April 25, 2020.

Deposition testimony before the United States District Court for the District of New Jersey in
Bing Li et al. v. Aeterna Zentaris et al., January 17, 2020.

Expert Report of David I. Tabak, Ph.D. in the United States Bankruptcy Court for the District of
Delaware in In re: Paragon Offshore PLC, Debtor and Paragon Litigation Trust v. Noble
Corporation PLC, et al., January 15, 2020.

Affidavit of David I. Tabak before the United States District Court for the Northern District of
Illinois, Eastern Division in In re Akorn, Inc. Data Integrity Securities Litigation, October 18,
2019.

Expert report of David I. Tabak, Ph.D. before the United States District Court for the District of
New Jersey in Bing Li et al. v. Aeterna Zentaris et al., September 23, 2019.

Supplemental Rebuttal Expert Report of David I. Tabak, Ph.D. before the United States District
Court for the Southern District of New York in In re Vale S.A. Securities Litigation, August 21,
2019.

Deposition before the United States District Court for the Northern District of Georgia in In re
HD Supply Holdings, Inc. Securities Litigation, July 11, 2019.

Expert Report of David I. Tabak before the United States District Court for the Northern District
of Illinois, Eastern Division in In re Akorn, Inc. Data Integrity Securities Litigation, June 25,
2019.

Expert Report of David I. Tabak before the United States District Court for the Northern District
of Georgia in In re HD Supply Holdings, Inc. Securities Litigation, June 17, 2019.


NERA Economic Consulting                                                                             4
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 39 of 253
                                                                                   David I. Tabak


Expert Affidavit of David I. Tabak before the United States District Court for the Northern
District of Illinois in George Hedick Jr. v. The Kraft Heinz Company, et al. and in Iron Workers
District Council (Philadelphia and vicinity) Retirement and Pension Plan v. The Kraft Heinz
Company, et al., May 15, 2019.

Rebuttal Expert Report of David I. Tabak before the United States District Court for the Central
District of California in Trevor Mild v. PPG Industries et al., April 8, 2019.

Deposition before the United States District Court for the Southern District of New York in In re
Alibaba Group Holding Limited Securities Litigation, March 29, 2019.

Deposition before the United States District Court for the Central District of California in Trevor
Mild v. PPG Industries et al., March 27, 2019.

Deposition before the United States District Court for the District of Puerto Rico in The
Financial Oversight and Management Board for Puerto Rico as representative of The
Commonwealth of Puerto Rico et al., March 20, 2019.

Expert Report of David I. Tabak before the United States District Court for the Central District
of California in Trevor Mild v. PPG Industries et al., March 8, 2019.

Rebuttal Expert Report of David I. Tabak before the United States District Court for the
Southern District of New York in In re Alibaba Group Holding Limited Securities Litigation,
March 7, 2019.

Expert Declaration of David I. Tabak before the United States District Court for the District of
Puerto Rico in The Financial Oversight and Management Board for Puerto Rico as
representative of The Commonwealth of Puerto Rico et al., February 25, 2019.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in In re Alibaba Group Holding Limited Securities Litigation, February 11, 2019.

Testimony before JAMS Arbitration in John Mariani, Jr. et al. v. James Mariani et al., June 12,
2018.

Testimony before the Court of Chancery of the State of Delaware in A. Schulman, Inc., et al. v.
Citadel Plastics Holdings, LLC, et al., June 4-5, 2018.

Deposition testimony before the Court of Chancery of the State of Delaware in A. Schulman,
Inc., et al. v. Citadel Plastics Holdings, LLC, et al., May 14, 2018.

Deposition testimony before the United States District Court for the Southern District of New
York in In re Alibaba Group Holding Limited Securities Litigation, April 6, 2018.

Deposition testimony before the Court of Chancery of the State of Delaware in A. Schulman,
Inc., et al. v. Citadel Plastics Holdings, LLC, et al., March 23, 2018.




NERA Economic Consulting                                                                           5
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 40 of 253
                                                                                 David I. Tabak


Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Alibaba Group Holding Limited Securities Litigation, March 9,
2018.

Expert Report of David I. Tabak, Ph.D. before JAMS Arbitration in John Mariani, Jr. et al. v.
James Mariani et al., February 21, 2018.

Expert Report of David I. Tabak, Ph.D. before the Court of Chancery of the State of Delaware in
A. Schulman, Inc., et al. v. Citadel Plastics Holdings, LLC, et al., February 16, 2018.

Rebuttal Expert Report of David I. Tabak, Ph.D. before the United States District Court for the
Southern District of New York in In re Vale S.A. Securities Litigation, November 17, 2017.

Deposition testimony before the United States District Court for the Southern District of New
York in In re Vale S.A. Securities Litigation, October 26, 2017.

Report of David I. Tabak, PhD in Babscay Pty Ltd v. Slater & Gordon Limited, Federal Court
Proceeding VID 659 / 2017, Australia, October 26, 2017.

Deposition testimony before the Supreme Court of the State of New York, County of
Westchester, in Paraco Gas Corporation v. Ferrellgas, L.P., September 28, 2017.

Rebuttal Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New
York, County of Westchester, in Paraco Gas Corporation v. Ferrellgas, L.P., September 20,
2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Vale S.A. Securities Litigation, September 14, 2017.

Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New York,
County of Westchester, in Paraco Gas Corporation v. Ferrellgas, L.P., August 24, 2017.

Supplement to Reply Expert Report of David I. Tabak, Ph.D. before the United States District
Court for the District of Vermont in Louisiana Municipal Police Employees’ Retirement System
et al. v. Green Mountain Coffee Roasters, Inc. et al., August 9, 2017.

Deposition Testimony before the United States District Court for the District of Vermont in
Louisiana Municipal Police Employees’ Retirement System et al. v. Green Mountain Coffee
Roasters, Inc. et al., August 1, 2017.

Reply Expert Report of David I. Tabak, Ph.D. before the United States District Court for the
District of Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green
Mountain Coffee Roasters, Inc. et al., June 15, 2017.

Sur-Reply Expert report of David I. Tabak, Ph.D. before the United States District Court for the
District of New Jersey in Bing Li et al. v. Aeterna Zentaris et al., May 31, 2017.




NERA Economic Consulting                                                                           6
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 41 of 253
                                                                                  David I. Tabak


Reply Expert Report of David I. Tabak, Ph.D. before the United States District Court for the
District of Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green
Mountain Coffee Roasters, Inc. et al., May 26, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
South Carolina in Edna Selan Epstein et al. vs. World Acceptance Corporation et al., May 8,
2017.

Deposition Testimony before the United States District Court for the District of New Jersey in
Bing Li et al. v. Aeterna Zentaris et al., April 21, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green Mountain
Coffee Roasters, Inc. et al., April 13, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
New Jersey in Bing Li et al. v. Aeterna Zentaris et al., March 23, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
South Carolina in Edna Selan Epstein et al. vs. World Acceptance Corporation et al., March 16,
2017.

Supplement to Expert Report of David I. Tabak, Ph.D. before the United States District Court for
the Northern District of California in In re Rocket Fuel, Inc. Securities Litigation, February 21,
2017.

Deposition Testimony before the United States District Court for the Middle District of Florida,
Jackson Division in In re Rayonier Inc. Securities Litigation, February 8, 2017.

Expert Rebuttal Report of David I. Tabak, Ph.D. before the United States District Court for the
Southern District of New York in In re Salix Pharmaceuticals, January 17, 2017.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Middle
District of Florida, Jackson Division in In re Rayonier Inc. Securities Litigation, December 12,
2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the District of
Vermont in Louisiana Municipal Police Employees’ Retirement System et al. v. Green Mountain
Coffee Roasters, Inc. et al., December 9, 2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Northern
District of California in In re Rocket Fuel, Inc. Securities Litigation, December 8, 2016.

Deposition Testimony before the United States District Court for the Southern District of New
York in In re Salix Pharmaceuticals, November 3, 2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Salix Pharmaceuticals, October 7, 2016.




NERA Economic Consulting                                                                           7
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 42 of 253
                                                                                  David I. Tabak


Rebuttal Expert Report of David Tabak, Ph.D. before the United States District Court for the
District of Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude
Medical, Inc. et al., May 6, 2016.

Deposition Testimony before the United States District Court for the District of Minnesota in
Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical, Inc. et al.,
February 11, 2016.

Deposition Testimony before the United States District Court for the Eastern District of Virginia
in In re Genworth Securities Litigation, February 9, 2016.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the Eastern
District of Virginia in In re Genworth Securities Litigation, February 3, 2016.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Western
District of Texas in KB Partners I v. Pain Therapeutics, Inc. et al., January 29, 2016.

Expert Report of David Tabak, Ph.D. before the Securities and Exchange Commission in In the
Matter of Arthur F. Jacob, CPA and Innovative Business Solutions, LLC, January 29, 2016.

Deposition Testimony before the United States District Court for the Eastern District of New
York in In re Symbol Technologies, Inc. Securities Litigation, January 28, 2016.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical,
Inc. et al., December 23, 2015.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Eastern
District of Virginia in In re Symbol Technologies, Inc. Securities Litigation, December 11, 2015.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Eastern
District of Virginia in In re Genworth Securities Litigation, December 2, 2015.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the District of
Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical,
Inc. et al., November 16, 2015.

Expert Report of David I. Tabak, Ph.D. in the United States District Court for the Western
District of Texas in KB Partners I v. Pain Therapeutics, Inc. et al., November 12, 2015.

Deposition Testimony before the United States District Court for the District of Minnesota in
Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical, Inc. et al.,
September 2, 2015.

Deposition Testimony before the United States District Court for the Southern District of
California in In re Bridgepoint Securities Litigation, July 20, 2015.

Rebuttal Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Bridgepoint Securities Litigation, June 15, 2015.



NERA Economic Consulting                                                                            8
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 43 of 253
                                                                                 David I. Tabak


Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Bridgepoint Securities Litigation, June 1, 2015.

Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New York,
Nassau County, in John M. Ferolito et al. against AriZona Beverages USA LLC et al., March 30,
2015.

Declaration of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in George Byrun et al. v. Salix Pharmaceuticals et al., 30 January 2015.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
Minnesota in Första AP-Fonden and Danke Invest Management A/S et al. v. St. Jude Medical,
Inc. et al., January 13, 2015.

Expert Report of David Tabak before the Securities and Exchange Commission in the matter of
Airtouch Communications, Inc., Hideyuki Kanakubo, and Jerome Kaiser, CPA, December 16,
2014.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Puda Coal Securities et al. Litigation, November 13, 2014.

Deposition Testimony before the United States District Court for the Southern District of Ohio,
Western Division (at Dayton) in Antioch Litigation Trust, W. Timothy Miller, Trustee, against
McDermott Will & Emery LLP, July 2, 2014.

Testimony before the Supreme Court of the State of New York, Nassau County, in John M.
Ferolito et al. against AriZona Beverages USA LLC et al., June 16, 2014.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of Ohio, Western Division (at Dayton) in Antioch Litigation Trust, W. Timothy Miller,
Trustee, against McDermott Will & Emery LLP, June 11, 2014.

Supplemental Expert Report of David I. Tabak, Ph.D. before the Supreme Court of the State of
New York, Nassau County, in John M. Ferolito et al. against AriZona Beverages USA LLC et al.,
June 3, 2014.

Deposition before the Supreme Court of the State of New York, Nassau County, in John M.
Ferolito et al. against AriZona Beverages USA LLC et al., March 31, 2014.

Cross Examination in the Matter of the Companies’ Creditors Arrangement Act and in the Matter
of a Plan of Compromise or arrangement of Nortel Networks Corporation et al. before the
Ontario Superior Court of Justice (Commercial List), March 19, 2014.

Report of David I. Tabak, Ph.D. before the Supreme Court of the State of New York, Nassau
County, in John M. Ferolito et al. against AriZona Beverages USA LLC et al., March 11, 2014.

Report of David I. Tabak in the Matter of the Companies’ Creditors Arrangement Act and in the
Matter of a Plan of Compromise or arrangement of Nortel Networks Corporation et al. before the
Ontario Superior Court of Justice (Commercial List), February 28, 2014.



NERA Economic Consulting                                                                          9
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 44 of 253
                                                                                  David I. Tabak


Deposition Testimony before the United States District Court for the District of New Jersey in In
re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, November 8, 2013.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the District of
New Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, September
4, 2013.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
New Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, July 12,
2013.

Deposition Testimony before the United States District Court for the Southern District of
California in In re Novatel Wireless Securities Litigation, June 27, 2013.

Deposition Testimony before the United States District Court for the Western District of Texas
in KB Partners I v. Pain Therapeutics, Inc. et al., May 10, 2013.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Novatel Wireless Securities Litigation, April 11, 2013.

Declaration of David I. Tabak, Ph.D. in the United States District Court for the Western District
of Texas in KB Partners I v. Pain Therapeutics, Inc. et al., March 21, 2013.

Reply Declaration of David Tabak, Ph.D. before the United States District Court for the District
of New Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation,
November 8, 2012.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of New York in In re Bank of America Corp. Securities, Derivative, and Employee
Retirement Income Security Act (ERISA) Litigation, November 6, 2012.

Deposition Testimony before the United States District Court for the District of New Jersey in In
re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, July 12, 2012.

Testimony before the United States Bankruptcy Court for the Southern District of New York in
In re: Adelphia Communications Corp. and Adelphia Recovery Trust vs. FPL Group, May 3,
2012.

Written Direct Testimony of David Tabak, Ph.D. before the United States Bankruptcy Court for
the Southern District of New York in In re: Adelphia Communications Corp. and Adelphia
Recovery Trust vs. FPL Group, April 17, 2012.

Declaration of David Tabak, Ph.D. before the United States District Court for the District of New
Jersey in In re Merck & Co, Inc. Securities, Derivative & “ERISA” Litigation, April 10, 2012.

Rebuttal Report before the Supreme Court of Victoria at Melbourne in Pathway Investments Pty
Ltd and Doystoy Pty Ltd vs. National Australia Bank Limited,January 30, 2012.




NERA Economic Consulting                                                                          10
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 45 of 253
                                                                                   David I. Tabak


Expert Report before the Supreme Court of Victoria at Melbourne in Pathway Investments Pty
Ltd and Doystoy Pty Ltd vs. National Australia Bank Limited,December 5, 2011. (Affidavits
testifying to the report executed on December 9, 2011 and December 20, 2011.)

Deposition Testimony before the United States Bankruptcy Court for the Southern District of
New York in In re: Adelphia Communications Corp. and Adelphia Recovery Trust vs. FPL
Group, August 1, 2011.

Expert Report of David Tabak, Ph.D. before the United States Bankruptcy Court for the
Southern District of New York in In re: Adelphia Communications Corp. and Adelphia Recovery
Trust vs. FPL Group, July 8, 2011.

Deposition Testimony before the United States District Court for the Southern District of
California in In re Novatel Wireless Securities Litigation, February 3, 2011.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of California in In re Novatel Wireless Securities Litigation, January 11, 2011.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
New Jersey in Securities and Exchange Commission v. Alfred S. Teo, et al., November 4, 2010.

Declaration of David Tabak, Ph.D. before the United States District Court for the District of
Massachusetts in In re Smith and Wesson Holding Corp. Securities Litigation, October 29, 2010.

Deposition Testimony before the United States District Court for the District of Massachusetts in
In re Smith and Wesson Holding Corp. Securities Litigation, October 7, 2010.

Expert Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the
District of Massachusetts in In re Smith and Wesson Holding Corp. Securities Litigation,
September 16, 2010.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
Massachusetts in In re Smith and Wesson Holding Corp. Securities Litigation, August 30, 2010.

Rebuttal Declaration of David Tabak, Ph.D. before the United States District Court for the
Southern District of California in Maureen Bakke, et al. vs. Novatel Wireless, et al., April 25,
2010.

Declaration of David Tabak, Ph.D. before the United States District Court for the Southern
District of California in Maureen Bakke, et al. vs. Novatel Wireless, et al., March 12, 2010.

Testimony before the International Dispute Resolution Centre in the matter of an arbitration and
in the matter of the Arbitration Acts 1950-1979 between Motorola, Inc. and Ace Bermuda
Insurance, Ltd., November 6, 2009.

Expert Rebuttal Report of David Tabak, Ph.D., before the International Dispute Resolution
Centre in the matter of an arbitration and in the matter of the Arbitration Acts 1950-1979
between Motorola, Inc. and Ace Bermuda Insurance, Ltd., October 19, 2009.




NERA Economic Consulting                                                                           11
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 46 of 253
                                                                                 David I. Tabak


Expert Report of David Tabak, Ph.D., before the United States District Court for the Central
District of California in Donald Johnson v. James D. Aljian, Kirk Kerkorian, and Tracinda
Corporation, September 17, 2009.

Expert Report of David Tabak, Ph.D., before the International Dispute Resolution Centre in the
matter of an arbitration and in the matter of the Arbitration Acts 1950-1979 between Motorola,
Inc. and Ace Bermuda Insurance, Ltd., September 10, 2009.

Rebuttal Expert Report of David Tabak, Ph.D., before the District Court for the Northern District
of Georgia in In re NetBank Securities Litigation, July 16, 2009.

Declaration of David Tabak before the District Court for the Northern District of Texas in Fluor
Corporation v. Citadel Equity Fund Ltd., July 13, 2009.

Rebuttal Expert Report of David Tabak, Ph.D., before the District Court for the Northern District
of Texas in Fluor Corporation v. Citadel Equity Fund Ltd., June 26, 2009.

Deposition Testimony before the District Court for the Northern District of Georgia in In re
NetBank Securities Litigation, June 16, 2009.

Declaration and Expert Report of David Tabak, Ph.D., before the District Court for the Northern
District of Georgia in In re NetBank Securities Litigation, May 29, 2009.

Deposition Testimony before the District Court for the Northern District of Texas in Fluor
Corporation v. Citadel Equity Fund Ltd., May 6, 2009.

Expert Report of David Tabak, Ph.D., before the District Court for the Northern District of Texas
in Fluor Corporation v. Citadel Equity Fund Ltd., April 15, 2009.

Deposition Testimony before the Supreme Court of the State of New York, County of New
York, in Herbert Feinberg against Jerome S. Boros; Robinson, Silverman, Pearce, Aronsohn &
Berman and Bryan Cave, February 17, 2009.

Declaration of David Tabak, Ph.D., before the United States District Court for the Central
District of California in Donald Johnson v. James D. Aljian, Kirk Kerkorian, and Tracinda
Corporation, January 5, 2009.

Expert Report of David Tabak, Ph.D., before the Supreme Court of the State of New York,
County of New York, in Herbert Feinberg against Jerome S. Boros; Robinson, Silverman,
Pearce, Aronsohn & Berman and Bryan Cave, December 15, 2008.

Declaration of David Tabak, Ph.D., before the District Court for the Northern District of Texas
in Fluor Corporation v. Citadel Equity Fund Ltd., November 7, 2008.

Deposition Testimony before the District Court for the Southern District of New York in In Re
American International Group Inc. Securities Litigation, October 31, 2008.

Declaration of David Tabak, Ph.D., before the District Court for the Southern District of New
York in In Re American International Group Inc. Securities Litigation, September 23, 2008.



NERA Economic Consulting                                                                          12
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 47 of 253
                                                                                  David I. Tabak


Cross-Examination before the Superior Court of Justice, Ontario, in Peter McCann v. CP Ships
Limited, Raymond Miles, Frank Halliwell, and Ian Weber, June 23, 2008.

Surrebuttal Report of David Tabak before the New York Stock Exchange in Ronald G.
Pettengill, et al. v. Robertson Stephens, Inc. et al., January 11, 2008.

Affidavit of David I. Tabak before the Superior Court of Justice, Ontario, in Peter McCann v. CP
Ships Limited, Raymond Miles, Frank Halliwell, and Ian Weber, December 19, 2007.

Rebuttal Report of David Tabak before the New York Stock Exchange in Ronald G. Pettengill,
et al. v. Robertson Stephens, Inc. et al., December 19, 2007.

Report of David Tabak before the New York Stock Exchange in Ronald G. Pettengill, et al. v.
Robertson Stephens, Inc. et al., December 3, 2007.

Deposition Testimony before the District Court for the Northern District of Georgia in
Carpenters Health & Welfare Fund, et al. vs. The Coca-Cola Company, August 23, 2007.

Deposition Testimony before the District Court of the Fourth Judicial District of the State of
Idaho, in and for the County of Ada in Holmes Lundt et al. v. Fenwick & West, LLP and Robert
A. Freedman, June 13, 2007.

Expert Report of David Tabak before the District Court for the Northern District of Georgia in
Carpenters Health & Welfare Fund, et al. vs. The Coca-Cola Company, May 30, 2007.

Deposition Testimony before the United States District Court for the Southern District of New
York in In re Omnicom Group Inc. Securities Litigation, April 27, 2007.

Expert Report of David Tabak before the District Court of the Fourth Judicial District of the
State of Idaho, in and for the County of Ada in Holmes Lundt et al. v. Fenwick & West, LLP and
Robert A. Freedman, April 4, 2007. (Amended report, June 25, 2007.)

Rebuttal Report of David Tabak before the United States District Court for the Southern District
of New York in In re Omnicom Group Inc. Securities Litigation, January 18, 2007.

Expert Report of David Tabak before the United States District Court for the Southern District of
New York in In re Omnicom Group Inc. Securities Litigation, December 18, 2006.

Deposition Testimony before the United States District Court for the District of Colorado in
Genesis Insurance Company v. Daniel D. Crowley, Arlin M. Adams, National Union Fire
Insurance Company of Pittsburgh PA, November 9, 2006.

Deposition Testimony before the United States District Court for the Eastern District of
Michigan in In re CMS Energy Securities Litigation, October 13, 2006.

Affidavit of David I. Tabak before the United States District Court for the District of Colorado in
In re Rhythms Securities Litigation, October 11, 2006.




NERA Economic Consulting                                                                         13
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 48 of 253
                                                                                  David I. Tabak


Rebuttal Report before the United States District Court for the Eastern District of Michigan in In
re CMS Energy Securities Litigation, October 4, 2006.

Expert Report before the United States District Court for the District of Colorado in Genesis
Insurance Company v. Daniel D. Crowley, Arlin M. Adams, National Union Fire Insurance
Company of Pittsburgh PA, October 4, 2006.

Deposition Testimony before the United States District Court for the Eastern District of
Michigan in In re CMS Energy Securities Litigation, September 15, 2006.

Expert Report before the United States District Court for the Eastern District of Michigan in In
re CMS Energy Securities Litigation, August 25, 2006.

Deposition Testimony before the United States District Court for the District of Colorado in In re
Rhythms Securities Litigation, July 20, 2006.

Deposition Testimony before the United States District Court for the Southern District of Texas
in In re Enron Corporation Securities Litigation, May 25, 2006.

Affidavit before the United States District Court for the Northern District of Oklahoma in In re
Williams Securities Litigation (WCG Subclass), April 14, 2006.

Deposition Testimony before the United States District Court for the Northern District of
Oklahoma in In re Williams Securities Litigation (WCG Subclass), March 24, 2006.

Rebuttal Expert Report of David Tabak before the United States District Court for the Southern
District of Texas in In re Enron Corporation Securities Litigation, March 17, 2006.

Rebuttal Expert Report of David Tabak before the United States District Court for the Northern
District of Oklahoma in In re Williams Securities Litigation (WCG Subclass), March 9, 2006.

Expert Report of David Tabak before the United States District Court for the District of
Colorado in In re Rhythms Securities Litigation, February 13, 2006.

Expert Report of David Tabak before the United States District Court for the Northern District of
Oklahoma in In re Williams Securities Litigation (WCG Subclass), February 1, 2006.

Rebuttal Report of David Tabak, Ph.D. before the American Arbitration Association in Warren
N. Lieberfarb v. Warner Home Video Inc., November 30, 2005.

Deposition Testimony before the American Arbitration Association in Warren N. Lieberfarb v.
Warner Home Video Inc., November 9, 2005.

Expert Report of David Tabak, Ph.D. before the American Arbitration Association in Warren N.
Lieberfarb v. Warner Home Video Inc., October 3, 2005.




NERA Economic Consulting                                                                           14
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 49 of 253
                                                                                   David I. Tabak


Expert Report of David Tabak, Ph.D. before the United States District Court for the Eastern
District of Pennsylvania in Sean Fitzpatrick v. Michael Queen, Thomas McGreal, Joseph W.
Luter, IV, Michael H. Cole, Smithfield Foods, Inc., Showcase Foods, Inc., and Pennexx Foods,
Inc., March 25, 2005.

Deposition Testimony before the United States District Court for the Northern District of
Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, February 24, 2005.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, February 18,
2005.

Affidavit of David Tabak, Ph.D. and Stephanie Plancich, Ph.D. before the United States District
Court for the Northern District of Illinois, Eastern Division in Doug Sutton and Prescott
Nottingham v. Robert F. Bernard, Robert T. Clarkson, and Bert B. Young, January 11, 2005.

Deposition Testimony before the United States District Court for the Northern District of
Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, January 5, 2005.

Expert Report of David I. Tabak before the United States District Court for the Eastern District
of New York in Phoenician Trading Partners, L.P. v. Blue Water Fund Ltd., et al., January 3,
2005.

Affidavit of David Tabak, Ph.D. before the United States District Court for the Northern District
of Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation, et al.,
December 14, 2004.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in In re CryoLife, Inc. Securities Litigation, December 10,
2004.

Deposition Testimony before the United States District Court for the Northern District of
Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation, et al.,
October 4, 2004.

Rebuttal Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation,
et al., September 22, 2004.

Deposition Testimony before the United States District Court for the Northern District of Illinois,
Eastern Division in Richard C. Snyder, et al. v. Thomas and Betts Corporation, September 9,
2004.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Illinois, Eastern Division in Richard C. Snyder, et al. v. Thomas and Betts
Corporation, August 20, 2004.

Further Additional Statement of David Tabak before the New York Stock Exchange in Robert
Belau et al. v. FleetBoston Financial Corporation et al., July 30, 2004.


NERA Economic Consulting                                                                            15
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 50 of 253
                                                                                  David I. Tabak


Expert Report of David Tabak, Ph.D. before the United States District Court for the Northern
District of Georgia, Atlanta Division in David Jones and Susan Jones v. InfoCure Corporation,
et al., June 30, 2004.

Testimony before the United States Bankruptcy Court for the District of Delaware in In Re
Coram Healthcare Corp. and Coram, Inc., April 7, 2004.

Deposition Testimony before the United States Bankruptcy Court for the District of Delaware in
In Re Coram Healthcare Corp. and Coram, Inc., April 2, 2004.

Expert Report of David Tabak before the United States Bankruptcy Court for the District of
Delaware in In Re Coram Healthcare Corp. and Coram, Inc., March 31, 2004.

Statement of David Tabak, Ph.D. before the United States District Court for the Southern District
of New York in United States of America v. Morris Weissman, February 10, 2004.

Additional Statement of David Tabak before the New York Stock Exchange in Robert Belau et
al. v. FleetBoston Financial Corporation et al., December 17, 2003.

Expert Report of David Tabak, Ph.D. before the United States District Court for the Southern
District of Ohio Eastern District (at Columbus) in Barry F. Bovee, et al. v. Coopers & Lybrand,
et al., December 16, 2003.

Deposition Testimony before the United States District Court for the District of South Carolina
in In Re Safety-Kleen Stockholders Litigation and in In Re Safety-Kleen Rollins Shareholders
Litigation, October 23, 2003.

Statement of David Tabak before the New York Stock Exchange in Robert Belau et al. v.
FleetBoston Financial Corporation et al., October 1, 2003.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
South Carolina in In Re Safety-Kleen Stockholders Litigation, August 28, 2003.

Expert Report of David Tabak, Ph.D. before the United States District Court for the District of
South Carolina in In Re Safety-Kleen Rollins Shareholders Litigation, August 28, 2003.

Testimony before the NASD in Ralph Rubenstein, JANT Foundation, et al. v. Merrill Lynch,
Pierce, Fenner & Smith, Inc., June 19, 2003.

Affidavit of David Tabak, Ph.D. and Ramzi Zein, Ph.D. in Support of Norwegian Cruise Line’s
Opposition to Proposed Rule before the Federal Maritime Commission, May 30, 2003.

Testimony before the Circuit Court of Maryland for Baltimore City in Carnegie International
Corporation, et al. vs. Grant Thornton, LLP., et al., March 11 and 12, 2003.

Declaration of David I. Tabak in Support of Defendant’s Motion in Opposition to Appointment
of Additional Lead Plaintiffs and Class Certification before the United States District Court for
the District of Columbia in In Re Baan Company Securities Litigation, June 21, 2002.




NERA Economic Consulting                                                                            16
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 51 of 253
                                                                                  David I. Tabak


Affidavit before the United States District Court for the District of Rhode Island in George
Kinney et al. v. Metro Global Media, Inc., et al. May 15, 2002.

Testimony before the American Arbitration Association in Beth Kaplan v. Rite Aid Corporation;
Rite Aid Corporation v. Beth Kaplan and Bruce Sholk, May 2-3, 2002.

Expert Report of David I. Tabak before the United States District Court for the District of Idaho
in Pippin v. ICF Kaiser International, et. Al, Wood v. Edwards et al., February 11, 2002.

Deposition Testimony before the United States District Court for the District of Columbia in In
Re Baan Company Securities Litigation, February 7, 2002.

Deposition Testimony before the United States District Court for the Eastern District of
Pennsylvania in In Re Equimed Securities, Inc. Litigation, January 17, 2002.

Affidavit before the United States District Court for the District of Columbia in In Re Baan
Company Securities Litigation, January 10, 2002.

Expert Report of David I. Tabak before the United States District Court for the Eastern District
of Pennsylvania in In Re Equimed Inc. Securities Litigation, December 28, 2001.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in Castle Creek Technology Partners LLC against Cellpoint Inc., December 13,
2001.

Deposition Testimony before the United States District Court for the Southern District of New
York in Morgens, Waterfall, Vintiadis & Co., Inc. et al. against Donaldson, Lufkin & Jenrette
Securities Corporation et al., October 11, 2001.

Deposition Testimony before the Circuit Court of Maryland for Baltimore City in Carnegie
International Corporation, et al. vs. Grant Thornton, LLP., et al., September 25, 2001.

Expert Report of David I. Tabak, Ph.D. before the Circuit Court of Maryland for Baltimore City
in Carnegie International Corporation, et al. vs. Grant Thornton, LLP., et al., September 17,
2001.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in Morgens, Waterfall, Vintiadis & Co., Inc. et al. against Donaldson,
Lufkin & Jenrette Securities Corporation et al., September 6, 2001.

Testimony before the United States District Court for the Eastern District of New York in United
States of America against Harry Shuster, July 30, 2001.

Declaration before the United States District Court for the Eastern District of New York in
United States of America against Roy Ageloff, et al., July 23, 2001.

Testimony before the National Association of Securities Dealers in In the Matter of the
Arbitration Between Michael A. Brownlee, M.D. against Marc Keller, Schroder & Co., Inc. and
Sanfrey Securities, Inc., May 29, 2001.



NERA Economic Consulting                                                                           17
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 52 of 253
                                                                                   David I. Tabak


Opinion Letter before the United States District Court for the Eastern District of New York in
United States of America against Roy Ageloff, et al., May 24, 2001.

Testimony before the United States District Court for the Southern District of New York in
Oscar Gruss & Son, Inc. against Yossie Hollander, May 22, 2001.

Testimony before the Supreme Court of the State of New York, County of New York in Robert
Klein against 5B Technologies Corporation f/k/a Paramount Financial Corporation and
Deltaforce Personnel Services, Inc., May 17, 2001.

Expert Report of David I. Tabak, Ph.D. before the National Association of Securities Dealers in
In the Matter of the Arbitration Between Michael A. Brownlee, M.D. against Marc Keller,
Schroder & Co., Inc. and Sanfrey Securities, Inc., April 25, 2001.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Central
District of California in In Re Imperial Credit Industries, Inc. Securities Litigation, April 5,
2001.

Affidavit before the United States District Court for the Southern District of New York in Oscar
Gruss & Son, Inc. against Yossie Hollander, February 8, 2001.

Deposition Testimony before the Circuit Court of the 15th Judicial Circuit in and for Palm Beach
County, Florida in U.S. Diagnostic, Inc. and Diversified Therapy Corporation vs. Bachner,
Tally, Polevoy & Misher, LLP and Michael Karsch, January 19, 2001.

Expert Report of David I. Tabak before the Circuit Court of the 15 th Judicial Circuit in and for
Palm Beach County, Florida in U.S. Diagnostic, Inc. and Diversified Therapy Corporation vs.
Bachner, Tally, Polevoy & Misher, LLP and Michael Karsch, January 11, 2001.

Supplemental Expert Report of David I. Tabak before the State of Minnesota, County of
Hennepin District Court, Fourth Judicial District in Irving P. Knelman v. Investment Advisers,
Inc., September 13, 2000.

Expert Report of David I. Tabak before the United States District Court for the Eastern District
of New York in Martin R. Lautman v. The Loewen Group Inc., et al., September 6, 2000.

Supplemental Affidavit of David I. Tabak before the Circuit Court of Franklin County, Alabama
in James Taff, individually and on behalf of all others similarly situated, vs. CareMark Rx, Inc
and PNC Bank, Kentucky Inc., May 25, 2000.

Affidavit of David I. Tabak and Christoph Muelbert before the Circuit Court of Franklin County,
Alabama in James Taff, individually and on behalf of all others similarly situated, vs. CareMark
Rx, Inc and PNC Bank, Kentucky Inc., May 23, 2000.

Expert Report of David I. Tabak before the State of Minnesota, County of Hennepin District
Court, Fourth Judicial District in Irving P. Knelman v. Investment Advisers, Inc., April 28, 2000.

Testimony before the American Arbitration Association in Roderick Covlin against C.S. Block
New York, LLC, Dr. Sharaif Amanat, Omar Amanat, March 30, 2000.



NERA Economic Consulting                                                                            18
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 53 of 253
                                                                                  David I. Tabak


Expert Report of David I. Tabak before the National Association of Securities Dealers Office of
Dispute Resolution in Brooks, Houghton & Company, Inc. Private Corporate Advisors, Inc., and
Brooks, Houghton Securities, Inc. against BIG Entertainment, Inc., March 17, 2000.

Declaration of David I. Tabak before the United States District Court for the Southern District of
New York in GST Telecommunications, Inc., GST USA, Inc., and GST Telecom Inc. v. Stephen
Irwin, David Adler, and Olshan Grundman Frome & Rosenzweig LLP, February 21, 2000.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in The Klass Report LLC and Christopher M. Klass against Telemation, Inc.,
December 15, 1999.

Expert Report of David I. Tabak, Ph.D. before the United States District Court for the Southern
District of New York in GST Telecommunications, Inc., GST USA, Inc., and GST Telecom Inc. v.
Stephen Irwin, David Adler, and Olshan Grundman Frome & Rosenzweig LLP, November 26,
1999.

Expert Report of David I. Tabak, Ph.D. before the National Association of Securities Dealers in
A.R. DiGima, Inc. vs. A.G. Edwards & Sons, Inc. and Eugene Damico, November 5, 1999.

Deposition Testimony before the United States District Court for the Southern District of New
York in Oscar Gruss & Son, Inc. against Yossie Hollander, October 22, 1999.

Expert Report of David I. Tabak before the United States District Court for the Southern District
of New York in Oscar Gruss & Son, Inc. against Yossie Hollander, September 16, 1999.

Expert Report of Frederick C. Dunbar and David I. Tabak before the United States District Court
for the Northern District of Alabama, Southern Division in MedPartners, Inc. v. Dun &
Bradstreet, Inc, July 28, 1999.

Testimony before the International Chamber of Commerce International Court of Arbitration in
Hanbo Engineering and Construction Co., Ltd. and Hanbo Corporation v. CE Casecnan Water
and Energy Company, Inc., April 13, 1998.

Expert Witness Statement of David I. Tabak before the International Chamber of Commerce,
International Court of Arbitration in Hanbo Engineering and Construction Co., Ltd. and Hanbo
Corporation v. CE Casecnan Water and Energy Company, Inc., March 13, 1998.




NERA Economic Consulting                                                                        19
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 54 of 253
                                                                                  David I. Tabak


Publications
COVID-19-related NERA webpages: (1) “S&P 500 Index: Daily Price Movements” (with
Edward Flores), May 1, 2020 with updates; (2) “COVID-19, MAEs, and Preliminary Evidence
of Disproportionate Impacts Within Industries” (with Edward Flores), June 9, 2020.

“Economic and Financial Analyses in Australian Securities Litigation in the Wake of TPT Patrol
Pty Limited as trustee for Amies Superannuation Fund v Myer Holdings Limited,” (co-authored
with William S. Taylor), NERA Working Paper, January 2020.

“Testing Securities Market Efficiency With Cammer Factors,” Law360.com, February 5, 2019.

“Securities Class Actions Appear to Be Largely ‘Price-Maintenance’ and Omissions Cases,”
NERA Working Paper, April 10, 2017.

“Further Insight into ‘What Should We Expect When Testing for Price Response to News in
Securities Litigation?’,” Oxford Business Law Blog, September 27, 2016.

“Gauging Share-Price Response to News in Securities Litigation,” The CLS Blue Sky Blog,
Columbia Law School’s Blog on Corporations and the Capital Markets, September 8, 2016.

“What Should We Expect When Testing for Price Response to News in Securities Litigation?”
NERA Working Paper, August 11, 2016.

“Should Solvency Tests Give the Same Answer?” NERA Working Paper, July 28, 2015

“Implications for Market Efficiency and Damages Analysis of Plaintiff Interpretations of
Halliburton II’s Statement that ‘market efficiency is a matter of degree,’” Loyola University
Chicago Law Journal, Spring 2015.

“The Solvency Two-Step,” Guest Post on the Weil Bankruptcy Blog. March 2013.

“Do Courts Count Cammer Factors?” NERA Working Paper, republished in the Harvard Law
School Forum on Corporate Governance and Financial Regulation. Also published in modified
form as “Counting Cammer Factors – A Review of Case Law” at Law360.com, August 2012.

“Settlement reasonableness from negotiations to coverage disputes,” Litigation and Dispute
Resolution 2012 Global Reference Guide. A prior version of this was published as a NERA
Working Paper, February 2012.

“Guesstimating Loss for Sentencing,” published in Law360.com, February 2012. (Originally
published with the title “Estimating Loss For Sentencing Purposes.” Retitled by Law360.com
after initial publication on its website.)

“Economic Analysis of Loss in the United States Sentencing Commission’s Proposed
Methodologies,” NERA Working Paper, February 2012.




NERA Economic Consulting                                                                        20
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 55 of 253
                                                                                 David I. Tabak


“Guideline Companies in Valuation: A Careful View of the Market Approach,” Journal of
Business Valuation, 2011 Volume 1. (A previous version appeared as a NERA working paper
entitled “Guideline Companies in Valuation: The Economist’s View of the Market Approach” in
October 2008.)

“The Matrixx of Materiality and Statistical Significance in Securities Fraud Cases,” (co-authored
with Frederick Lee of Boies, Schiller & Flexner) NERA Working Paper, December 2010.

“Materiality and Statistical Significance Explained” (co-authored with Frederick Lee of Boies,
Schiller & Flexner), published in Law360.com, December 2010.

“Satisfying Fiduciary Duty Under ERISA,” Employment Law Strategist, June 2010.

“Use and Misuse of Event Studies to Examine Market Efficiency,” NERA Working Paper, April
2010. (A previous version appeared in September 2009, and a condensed version appeared as a
Guest Column, “On the Misuse of Event Studies to Examine Market Efficiency,” in May 2010
on www.securitiesdocket.com.)

“Comment: ‘A Closer Look at Correction for False Discovery Bias When Making Multiple
Comparisons,” Journal of Forensic Economics, December 2009.

Book Review of Business Valuation: In Integrated Theory (Second Edition) in Valuation
Strategies, November/December 2008.

Guest Author/Respondent, BVUpdate, published by Business Valuation Resources, LLC, Special
Report: What Will the Wall Street Meltdown Mean to the BV Profession? (with Raymund
Wong), November 2008.

“Inflation and Damages in a Post-Dura World,” NERA Working Paper, September 2007.

“Multiple Comparisons and the Known or Potential Error Rate,” Journal of Forensic
Economics,” Volume XIX, Number 2, published March 2007.

“Making Assessments About Materiality Less Subjective Through The Use of Content
Analysis,” NERA Working Paper, March 2007.

“Risk Disclosures and Damages Measurement in Securities Fraud Cases,” published in the
Securities Reform Act Litigation Reporter, April 2006. (Previously published as a NERA
Working Paper.)

Guest Author/Respondent, BV Q&A Update, published by Business Valuation Resources, LLC.,
January, March, June, and July 2004; February, May, August, and September 2005.

“Loss Causation and Damages in Shareholder Class Actions: When it Takes Two Steps to
Tango,” in Securities Litigation & Enforcement Institute 2004, published by the Practising Law
Institute. (Previously published as a NERA Working Paper.)




NERA Economic Consulting                                                                         21
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 56 of 253
                                                                                David I. Tabak


“The ‘Less Than’ Efficient Capital Markets Hypothesis: Requiring More Proof From Plaintiffs in
Fraud-On-The-Market Cases” (with Paul A. Ferrillo and Frederick C. Dunbar), St. John’s Law
Review, Winter 2004. (Previously published as a working paper by NERA and Weil, Gotshal &
Manges, LLP.)

“Determination of the Appropriate Event Window Length in Individual Stock Event Studies”
(with Dmitry Krivin, Robert Patton, and Erica Rose), NERA Working Paper, November 4, 2003.

“Inflation Methodologies in Securities Fraud Cases: Theory and Practice” (with Chudozie
Okongwu), published in Securities Litigation & Enforcement Institute 2003, by the Practising
Law Institute. (Previously published as a NERA Working Paper.)

“Hedging and the Estimation of Marketability Discounts,” in Shannon Pratt’s Business
Valuation Update, published by Business Valuation Resources, LLC, August 2003. (Also
reprinted in BVR’s Guide to Discounts for Lack of Marketability, 2007.)

 “Shareholders’ Suit against Corporation,” in Litigation Support Report Writing: Accounting,
Finance, and Economic Issues, edited by Jack P. Friedman and Roman L. Weil, published by
John Wiley & Sons, Inc., 2003.

“A CAPM-Based Approach to Calculating Illiquidity Discounts,” NERA Working Paper,
November 2002.

“A Proposed Methodology to Measure Damages for Option Traders Alleging Securities Fraud”
(with Svetlana Starykh and Marc Shotland), Litigation Economics Review, Vol. 5, No. 2, Winter
2001 (printed July 2002).

“Intraday Trading Rates in Shareholder Class Actions,” NERA Securities and Finance Insights,
June 2002.

“Materiality and Magnitude: Event Studies in the Courtroom” (with Frederick C. Dunbar),
Litigation Services Handbook: The Role of the Financial Expert, Third Edition, 2001, edited by
Roman L. Weil, Michael J. Wagner and Peter B. Frank, published by John Wiley & Sons, Inc.
(Previous versions appeared in the 2000 Supplement to the Litigation Services Handbook and as
a NERA Working Paper.)

“Are Investors Signalling You About Your Y2K Risk?” (with Vinita M. Juneja and Denise N.
Martin), Y2K Marketwatch, December 1999.

“What Does the Market Think About Your Y2K Exposure?” (with Vinita M. Juneja and Denise
N. Martin), Viewpoint, Issue No. 2, November 1999.

“Economic Analysis and Identification of Class Conflicts in Securities Fraud Litigation,” NERA
Working Paper, June 1998.




NERA Economic Consulting                                                                       22
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 57 of 253
                                                                                 David I. Tabak


Selected Presentations
Panelist, “Emerging Issues in Securities Class Actions,” Duke Law Center for Judicial Studies,
New York, NY, July 20, 2017.

Panelist, “Keeping Or Closing The Employer Stock Fund: A Dudenhoeffer-Based Process,”
American Bar Association Section of Taxation, Chicago, IL, September 19, 2015.

Presenter, “Multiple Comparisons and the Known or Potential Error Rate,” National Association
of Forensic Economics session at the Eastern Economics Association, New York, NY, 27
February 2015.

Panelist, Annual Institute for Investor Protection Conference at Loyola University Chicago Law
School, 24 October 2014.

Panelist, 2014 Business Law Section Annual Meeting, American Bar Association, Chicago, 11
September 2014.
Moderator, New York University Ross Roundtable, April 7, 2014.

Commentator, Institute for Law and Economic Policy Conference: “Business Litigation and
Regulatory Agency Review in the Era of the Roberts Court,” April 4, 2014.

Panelist, “The Supreme Court’s Decision in Amgen and Other Recent Cases,”
Securitiesdocket.com; July 24, 2013.

Panelist, “Securities Law: Fraud-on-the-Market Theory Demystified,” The Knowledge Congress;
July 23, 2013.

Moderator, New York University Ross Roundtable, April 15, 2013.

Panelist, 1st Annual Securities Litigation & Enforcement Institute; New York City Bar; New
York, NY; December 11, 2012.

Panelist, The Litigation Summit and Exposition; Washington DC; November 12, 2012.

Panelist, The Society of Corporate Secretaries on materiality issues in determining corporate
disclosures, October 18, 2012; New York, NY.

Panelist, Symposium in honor of Nobel Prize Winner Daniel Kahneman at Loyola University,
Chicago, IL; October 5, 2012.

Panelist, Practising Law Institute, “Taking and Defending Expert Depositions”; New York, NY
June 27, 2012.

Discussant, National Association of Forensics Economics; Chicago IL; January 7, 2012.




NERA Economic Consulting                                                                         23
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 58 of 253
                                                                               David I. Tabak


Panelist, Advanced eDiscovery Institute (session: Statistics and Sampling for Lawyers: How to
Apply a Well-Accepted Methodology in the World of eDiscovery); Washington DC; November
17, 2011.

Presenter, Securities Regulation Committee of the New York State Bar Association; New York,
New York; July 20, 2011.

Panelist, 2nd Annual Law Firm Marketing U& Business Development Leadership Forum,
sponsored by The American Lawyer (session: Macro Economic Industry-by-Industry Overview –
a power-packed session exploring the sectors that will shape 2011 and beyond); New York, NY;
May 24, 2011.

Presenter in webinar on “Fair Value Measurement Consideration for 2010 and Beyond,” The
Knowledge Congress, July 13, 2010.

Panelist, Forum for Institutional Investors, sponsored by Bernstein Litowitz Berger & Grossman
LLP; New York, NY; October 24, 2008.

Presenter, Office of Litigation Support, Securities and Exchange Commission; Washington, DC;
May 20, 2008.

Presenter, IQPC Subprime Litigation Conference; New York, New York; February 27, 2008.

Presenter, IQPC Securities Litigation Conference; New York, New York; May 18, 2007.

Presenter, “Everything You Were Afraid To Know About Experts,” Fordham University;
January 19, 2006.

Presenter, Eugene P. and Delia S. Murphy Conference on Corporate Law, Fordham University;
November 4, 2005.

Panel Member, Directors & Officers Under Fire: Protecting Your Interests in this Hostile
Environment, a Directors Roundtable seminar; Washington, D.C.; June 8, 2004.

Guest Lecturer, Fordham University; New York, New York; March 8, 2004.

Panel Member, Business Valuation Resources audio conference on discounts for lack of
marketability; May 14, 2003.

Presenter, Third Annual Law and Business Conference, Vanderbilt University Law School,
(“Inflation Methodologies in Securities Fraud Cases: Theory and Practice”); March 28, 2003.

Guest Lecturer, Middlebury College; Middlebury, Vermont; January 28, 2003.

Panel Member, Second Annual Grant & Eisenhofer Institutional Investor Conference; New
York, New York; December 9, 2002.

Guest Speaker, Deutsche Bank institutional investor conference call; November 22, 2002.




NERA Economic Consulting                                                                      24
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 59 of 253
                                                                           David I. Tabak


Panel Member, Key Issues Facing Board Members: The Coming Tide in Securities Class
Actions, a Directors Roundtable seminar; Chicago, Illinois; February 22, 2001.

Panel Member, Securities Litigation: Risk Management and Avoidance, Emerging Challenges
for CXOs, a seminar sponsored by Jones, Day, Reavis and Pogue and PriceWaterhouseCoopers;
Reston, Virginia; September 20, 2000.

“When the Litigation Comes In and the Money Goes Out: What Determines Settlement Values?”
presented at Balancing Disclosure and Litigation Risks for Public Companies (or Soon-to-Be
Public Companies), a seminar sponsored by Alston & Bird and RR Donnelley Financial;
Raleigh, North Carolina; November 10, 1999.
                                                                                     June 2020




NERA Economic Consulting                                                                   25
       Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 60 of 253
                                         Exhibit 2
                             Teva Pharmaceutical Industries Ltd.
                                   Materials Relied Upon

Academic Literature
David Tabak and Frederick Dunbar, Chapter 19 of Litigation Services Handbook, The Role of the
Financial Expert (3d ed. 2001).

Eugene F. Fama, “Efficient Capital Markets: A Review of Theory and Empirical Work,” Journal
of Finance, 1970.

Paul Ferrillo, Frederick Dunbar, and David Tabak, “The ‘Less Than’ Efficient Capital Markets
Hypothesis: Requiring More Proof From Plaintiffs in Fraud-on-the-Market Cases,” 78 St. John’s
L. Rev. 81, 120-21 (2004).

Case Law
Basic Inc. v. Levinson, 485 U.S. 224, 247, 108 S. Ct. 978, 99 L. Ed. 2d 194 (1988).

Billhofer v. Flamel Technologies, S.A., 281 F.R.D. 150, 159 (S.D.N.Y. 2012).

Cammer v. Bloom, 711 F. Supp. 1264, 1286-87, 1291 (D.N.J. 1989).

In re Countrywide Financial Corporation Securities Litigation, 273 F.R.D. 586, 618 (C.D. Cal.
2009).

In re DVI, Inc. Securities Litigation, 249 F.R.D. 196, 213 (E.D. Pa. 2008).

In re DVI, Inc. Securities Litigation, 639 F.3d 623, 634 (3d Cir. 2011).

In re Petrobras Securities, 862 F.3d 250, 277-278 (2d Cir. July 7, 2017).

Krogman, Inc. v. Sterritt, 202 F.R.D. 467, 474-78 (N.D. Tex. 2001).

Private Securities Litigation Reform Act of 1995, Pub. L. 104-67, 109 Stat. 737, codified as
amended in 15 U.S.C §78j.

Unger v. Amedisys Inc., 401 F.3d 316, 324 (5th Cir. 2005).

Waggoner v. Barclays PLC, 875 F.3d 79, 96-97 (2d Cir. 2017).

Data
Dow Jones Corporate Bond Total Return Index data obtained from Bloomberg L.P.

S&P Pharmaceuticals Select Industry Index data obtained from Bloomberg L.P. and FactSet
Research Systems Inc.




                                            Page 1 of 55
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 61 of 253
                                         Exhibit 2
                             Teva Pharmaceutical Industries Ltd.
                                   Materials Relied Upon

Data (cont.)

Market makers on the NASDAQ Exchange data obtained from Bloomberg L.P.

NYSE-designated market maker participation rates obtained from the NYSE website.

Teva Pharmaceuticals ADS closing price, bid price, ask price, trading volume, short interest, and
dividend data obtained from FactSet Research Systems Inc.

Teva Pharmaceuticals Preferred Shares closing price, trading volume, and dividend data obtained
from FactSet Research Systems Inc.

Teva Pharmaceuticals Preferred Shares bid price and ask price obtained from Bloomberg L.P.

Teva Pharmaceuticals Notes closing price, bid price, ask price, and trading volume obtained
from Bloomberg L.P.

Teva Pharmaceuticals earnings report dates and number of analyst estimates obtained from
Institutional Brokers’ Estimate System (I/B/E/S) via FactSet Research Systems Inc.

Teva Pharmaceuticals ADS outstanding, Preferred Shares outstanding, and insider holdings data
obtained from SEC filings.

Teva Pharmaceuticals Notes outstanding data obtained from Bloomberg L.P. and SEC filings.

Teva Pharmaceuticals quarterly institutional holdings for ADS and Preferred Shares obtained
from FactSet Research Systems Inc.

News Articles
See pages 5-55 for a list of news stories obtained from Factiva Dow Jones used in Exhibits 8.

Pleadings in This Matter
Plaintiffs’ Memorandum of Law in Support of Motion for Class Certification and Appointment
of Class Representatives and Class Counsel.

Order on Motion to Dismiss dated September 25, 2019.

Second Amended Consolidated Class Action Complaint dated December 13, 2019.

Ratings Agency Reports
“Announcement: Moody's: Operating Headwinds Weigh On Teva's 2017 Deleveraging Plans --
A Credit Negative,” Moody’s Investor Service, January 9, 2017.




                                           Page 2 of 55
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 62 of 253
                                        Exhibit 2
                            Teva Pharmaceutical Industries Ltd.
                                  Materials Relied Upon

Ratings Agency Reports (cont.)
“Announcement: Moody's: Teva's Loss of Two Copaxone Patents is Credit Negative,” Moody’s
Investor Service, August 25, 2016.

“Fitch Downgrades Teva Pharmaceuticals; Rates New Bonds ‘BBB’,” Fitch Ratings, July 20,
2016.
 “Fitch Downgrades Teva to 'BBB-'; Outlook Negative,” Fitch Ratings, August 4, 2017.

“Fitch Maintains Teva Pharmaceuticals’ Ratings on Negative Watch,” Fitch Ratings, April 20,
2016.

“Fitch Rates Teva Pharmaceutical’s New EUR and CHF Bonds ‘BBB’,” Fitch Ratings, July 22,
2016.

“MOODY’S INVESTORS SERVICE – UPDATE ON CREDIT RATINGS REMAINING ON
REVIEW,” Moody’s Investor Service, August 10, 2016.

“Rating Action: Moody's Affirms Teva's Baa2 rating; outlook changed to negative,” Moody’s
Investor Service, January 31, 2017.

“Rating Action: Moody's assigns Baa2 stable to Teva's bond offering,” Moody’s Investor
Service, July 18, 2016.

“Rating Action: Moody's Downgrades Teva's ratings to Baa2; Outlook Stable,” August 2, 2016.

“Rating Action: Moody's downgrades Teva's ratings to Baa3 from Baa2; outlook negative,”
Moody’s Investor Service, August 3, 2017.

“Teva Pharmaceutical Industries Ltd. Outlook Revised To Negative; ‘BBB’ Rating Affirmed,”
S&P Global Ratings, February 3, 2017.

“Teva Pharmaceutical Industries Ltd. Ratings Affirmed, Outlook Still Negative; Management
And Governance Score Revised,” S&P Global Ratings March 10, 2017.

“Teva Pharmaceutical Industries Ltd. Ratings Lowered To ‘BBB’ From ‘BBB+’; Outlook
Stable,” S&P Global Ratings, July 13, 2016.

SEC Filings
Form 6-K dated December 3, 2015.

Prospectus Supplement dated July 18, 2016.

Form 424B5 dated July 19, 2016.



                                          Page 3 of 55
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 63 of 253
                                       Exhibit 2
                           Teva Pharmaceutical Industries Ltd.
                                 Materials Relied Upon

SEC Filings (cont.)
Form 6-K dated July 21, 2016.

Form 8-K dated March 14, 2018.

Form 8-K dated December 14, 2018.

Form 10-K dated February 19, 2019.


Other Materials
New Palgrave Dictionary of Economics, 2008 edition, entry on Efficient Markets Hypothesis,
available online at:
https://rd.springer.com/referenceworkentry/10.1057/978-1-349-95121-5_42-2.

BARC0022220, BARC0022240, and BARC0022041, obtained from Counsel on June 2, 2020.




                                         Page 4 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 64 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                      Source
  (1)            (2)            (3)                                           (4)                                                           (5)

 2/6/2014      7:00 AM        2/6/2014      *Teva Pharmaceuticals 4Q EPS 45c >TEVA                                      Dow Jones Institutional News
 2/6/2014      7:37 AM        2/6/2014      Teva Earnings Rise on Strong Pipeline                                       Dow Jones Top News & Commentary
 2/6/2014      7:37 AM        2/6/2014      Teva Earnings Rise on Strong Pipeline, Product Launches                     Dow Jones Institutional News
 2/6/2014      7:37 AM        2/6/2014      Teva Earnings Rise on Strong Pipeline, Product Launches                     Dow Jones Institutional News
 2/6/2014      7:52 AM        2/6/2014      Teva Earnings Rise on Strong Pipeline, Product Launches                     Dow Jones Institutional News
 2/7/2014      7:47 AM        2/7/2014      Teva Earnings Rise on Strong Pipeline, Product Launches                     Dow Jones Top North American Equities
                                                                                                                        Stories
2/10/2014      12:07 PM      2/10/2014      DOJ Subpoenas Teva in Marketing Probe                                       Dow Jones Institutional News
2/10/2014      12:08 PM      2/10/2014      DOJ Subpoenas Teva in Marketing Probe                                       Dow Jones Top News & Commentary
2/13/2014       8:30 AM      2/13/2014      *Teva Announces Full FDA Approval Of SYNRIBO(R) (Omacetaxine                Dow Jones Institutional News
                                            Mepesuccinate) For Injection >TEVA
2/14/2014       4:28 PM      2/18/2014      *Soros Fund Reports 13F Holdings Valued at $11.8 Billion at Dec. 31 --      Dow Jones Institutional News
                                            Filings
2/14/2014      4:48 PM       2/18/2014      Soros Fund Management Reports Increased Stake in Herbalife                  Dow Jones Newswires Chinese (English)
2/14/2014      4:48 PM       2/18/2014      Soros Fund Reports Decreased Stake in Microsoft                             Dow Jones Newswires Chinese (English)
2/14/2014      4:49 PM       2/18/2014      Soros Fund Management Eliminates Stake in Chevron                           Dow Jones Newswires Chinese (English)
2/14/2014      4:50 PM       2/18/2014      Soros Fund Management Eliminates Stake in J.C. Penney                       Dow Jones Newswires Chinese (English)
2/14/2014      5:03 PM       2/18/2014      Soros Fund Management Purchases Stake in J.P. Morgan Chase                  Dow Jones Newswires Chinese (English)
2/18/2014      9:00 PM       2/19/2014      *NY Attorney General To Announce Settlement With Ranbaxy, Teva              Dow Jones Institutional News
2/18/2014      9:22 PM       2/19/2014      Ranbaxy, Teva to Settle with New York Attorney General                      Dow Jones Top Global Market Stories
2/18/2014      9:44 PM       2/19/2014      Ranbaxy, Teva To Settle In Generic Drug Case                                Dow Jones Institutional News
2/19/2014      6:32 AM       2/19/2014      Ranbaxy, Teva to Settle with New York Attorney General                      Dow Jones Top North American Equities
                                                                                                                        Stories
2/19/2014      8:00 AM       2/19/2014      *Active Biotech: Change in the clinical development program for             Dow Jones Institutional News
                                            laquinimod
2/19/2014      8:03 AM       2/19/2014      Press Release: Change in the clinical development program for laquinimod    Dow Jones Institutional News

2/19/2014      11:07 AM      2/19/2014      *N.Y. Attorney General Schneiderman Announces Settlement With               Dow Jones Institutional News
                                            Ranbaxy, Teva Pharmaceuticals USA
2/19/2014      11:13 AM      2/19/2014      Press Release: A.G. Schneiderman Announces Settlement With Ranbaxy          Dow Jones Institutional News
                                            and Teva for Entering Into Anticompetitve Arrangement
2/21/2014      7:50 AM       2/21/2014      Press Release: Teva Receives CHMP Positive Opinion for DuoResp(R)           Dow Jones Institutional News
                                            Spiromax(R) for the Treatment of Patients Diagnosed with Asthma and
                                            COPD...
2/21/2014       9:15 AM      2/21/2014      Press Release: Teva Completes Tender Offer for NuPathe Inc. Shares          Dow Jones Institutional News
2/21/2014       5:02 PM      2/24/2014      NuPathe Files 8K - Asset Acquisition Or Disposition >PATH                   Dow Jones Institutional News
2/21/2014       5:02 PM      2/24/2014      NuPathe Files 8K - Changes Exec Mgmt >PATH                                  Dow Jones Institutional News
2/21/2014       5:02 PM      2/24/2014      NuPathe Files 8K - Changes In Control >PATH                                 Dow Jones Institutional News
2/21/2014       5:02 PM      2/24/2014      NuPathe Files 8K - Changes To Articles >PATH                                Dow Jones Institutional News
2/21/2014       5:02 PM      2/24/2014      NuPathe Files 8K - Changes To Hldr Rights >PATH                             Dow Jones Institutional News
2/21/2014       5:02 PM      2/24/2014      NuPathe Files 8K - Listing Notice >PATH                                     Dow Jones Institutional News
2/21/2014       5:02 PM      2/24/2014      NuPathe Files 8K - Termination Of Definitive Agreement >PATH                Dow Jones Institutional News
2/21/2014       5:10 PM      2/24/2014      *News On NuPathe Inc. (PATH) Now Under TEVA                                 Dow Jones Institutional News
2/21/2014       5:10 PM      2/24/2014      *News On NuPathe Inc. (PATH) Now Under TEVA.TV                              Dow Jones Institutional News
2/24/2014       4:14 AM      2/24/2014      Press Release: Andromeda Acquires DiaPep277 Rights From Teva                Dow Jones Institutional News
2/24/2014      10:30 AM      2/24/2014      Press Release: Teva to Present at the Citi 2014 Global Healthcare           Dow Jones Institutional News
                                            Conference
2/24/2014      2:41 PM       2/24/2014      Press Release: Teva Files 2013 Annual Report on Form 20-F                   Dow Jones Institutional News
 3/3/2014      8:07 AM        3/3/2014      Press Release: Alexza Announces the U.S. Commercial Launch of               Dow Jones Institutional News
                                            ADASUVE(R) by Teva Pharmaceuticals
 3/3/2014      8:15 AM        3/3/2014      Press Release: Teva Launches ADASUVE(R) in U.S.                             Dow Jones Institutional News
 3/3/2014      4:09 PM        3/4/2014      Alexza Pharmaceuticals Files 8K - Other Events >ALXA                        Dow Jones Institutional News
 3/4/2014      9:34 AM        3/4/2014      Press Release: Teva Announces Approval of Generic Evista(R) Tablets 60      Dow Jones Institutional News
                                            mg in the United States
 3/7/2014      9:59 AM        3/7/2014      *Teva Pharmaceutical Raised to Overweight From Equalweight by Barclays      Dow Jones Institutional News
                                            >TEVA
 3/7/2014      12:15 PM       3/7/2014      Press Release: Teva Announces Launch of Generic Xeloda(R) Tablets 150       Dow Jones Institutional News
                                            MG and 500 MG in the United States
3/10/2014      11:02 AM      3/10/2014      Press Release: Teva Pharmaceuticals and Volunteers in Medicine Partner to   Dow Jones Institutional News
                                            Expand Access to Healthcare in the U.S.
3/11/2014      11:03 AM      3/11/2014      *DOJ: Teva Pharmaceuticals USA to Pay $27.6 Million to Settle False         Dow Jones Institutional News
                                            Billing Allegations
3/11/2014      11:11 AM      3/11/2014      Press Release: Teva Pharmaceuticals USA to Pay $27.6 Million to Settle      Dow Jones Institutional News
                                            Allegations - DOJ
3/11/2014      12:02 PM      3/11/2014      Teva to Pay $27.6 Million to Settle Improper Payment Allegations            Dow Jones Institutional News
3/11/2014      12:02 PM      3/11/2014      Teva to Pay $27.6M to Settle Improper Payment Allegations                   Dow Jones Top News & Commentary
3/11/2014      12:17 PM      3/11/2014      Teva to Pay $27.6 Million to Settle Improper Payment Allegations            Dow Jones Institutional News
3/11/2014       4:01 PM      3/12/2014      *OncoGenex 4Q Loss $6.68M >TEVA                                             Dow Jones Institutional News
3/12/2014       2:42 PM      3/12/2014      Week-Old Reissued Celebrex Patent Invalidated -- Market Talk                Dow Jones Institutional News
3/14/2014       8:36 AM      3/14/2014      *Teva Pharmaceuticals Raised to Neutral From Underweight by J.P.            Dow Jones Institutional News
                                            Morgan >TEVA
3/14/2014      9:01 AM       3/14/2014      *Teva Pharmaceutical Raised to Equalweight From Underweight by              Dow Jones Institutional News
                                            Morgan Stanley >TEVA
3/14/2014      9:01 AM       3/14/2014      Specialty Pharma Deals Could Lift Teva -- Market Talk                       Dow Jones Institutional News
3/19/2014      4:47 PM       3/20/2014      Drug Makers and Anti-Trust: Is Cash All That Matters? -- WSJ Blog           Dow Jones Institutional News


                                                                    Page 5 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 65 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                      Source
  (1)            (2)            (3)                                           (4)                                                           (5)

3/20/2014      10:00 AM      3/20/2014      Press Release: Teva to Report First Quarter 2014 Financial Results on May   Dow Jones Institutional News
                                            1, 2014
3/28/2014      12:16 PM      3/28/2014      M&A a Likely Theme for Specialty Pharma/Generics -- Market Talk             Dow Jones Institutional News
3/31/2014      10:37 AM      3/31/2014      High Court to Review Teva Appeal in Copaxone Patent Case                    Dow Jones Top News & Commentary
3/31/2014      10:37 AM      3/31/2014      Supreme Court to Review Teva Appeal in Copaxone Patent Case                 Dow Jones Institutional News
3/31/2014      10:40 AM      3/31/2014      Supreme Court to Review Teva Appeal in Copaxone Case -- WSJ Blog            Dow Jones Institutional News

3/31/2014      10:52 AM      3/31/2014      Supreme Court to Review Teva Appeal in Copaxone Patent Case                 Dow Jones Institutional News
3/31/2014      12:31 PM      3/31/2014      *Teva Announces U.S. Supreme Court Will Hear Its Appeal On                  Dow Jones Institutional News
                                            COPAXONE(R) Patent
3/31/2014       4:30 PM       4/1/2014      Press Release: Amarin and Kowa Pharmaceuticals America, Inc. Announce       Dow Jones Institutional News
                                            U.S. Co-Promotion Agreement for Vascepa(R) (icosapent ethyl) Capsules

3/31/2014       4:32 PM       4/1/2014      Supreme Court to Review Teva Appeal in Copaxone Patent Case: Update         Dow Jones Institutional News

3/31/2014       4:35 PM       4/1/2014      Supreme Court to Review Teva Appeal in Copaxone Patent Case                 Dow Jones Top North American Equities
                                                                                                                        Stories
3/31/2014       4:44 PM       4/1/2014      Amarin Files 8K - Entry Into Definitive Agreement >AMRN                     Dow Jones Institutional News
3/31/2014       4:44 PM       4/1/2014      Amarin Files 8K - Other Events >AMRN                                        Dow Jones Institutional News
3/31/2014       5:10 PM       4/1/2014      A Fight Over Generic Drugs Heads to the Supreme Court -- WSJ Blog           Dow Jones Institutional News

 4/6/2014      8:10 PM        4/7/2014      Mylan Mistimes Its Overseas Adventure                                       Dow Jones Top Global Market Stories
 4/7/2014      6:31 AM        4/7/2014      Mylan Mistimes Its Overseas Adventure                                       Dow Jones Top North American Equities
                                                                                                                        Stories
 4/7/2014      11:01 AM       4/7/2014      *Teva Asks Supreme Court To Delay Possible Release of Generic               Dow Jones Institutional News
                                            Copaxone
 4/7/2014      11:24 AM       4/7/2014      Teva Petitions High Court to Block Generic Copaxone                         Dow Jones Top News & Commentary
 4/7/2014      11:31 AM       4/7/2014      *Teva Pharmaceutical Started at Buy by National Alliance Securities -       Dow Jones Institutional News
                                            Briefing.com >TEVA
 4/7/2014      11:39 AM       4/7/2014      Teva Asks Supreme Court To Delay Possible Release of Generic Copaxone       Dow Jones Institutional News

 4/7/2014      11:40 AM       4/7/2014      Teva Asks Supreme Court To Delay Possible Release of Generic Copaxone       Dow Jones Top North American Equities
                                                                                                                        Stories
 4/7/2014      11:50 AM       4/7/2014      Teva Asks Supreme Court To Delay Possible Release of Generic Copaxone       Dow Jones Top Global Market Stories

 4/7/2014      11:50 AM       4/7/2014      Teva Seeks to Delay Generic MS Drug                                         Dow Jones Institutional News
 4/7/2014      12:05 PM       4/7/2014      Teva Seeks to Delay Generic MS Drug                                         Dow Jones Institutional News
 4/8/2014       8:45 AM       4/8/2014      Press Release: Teva Announces First Approval and Launch of Generic          Dow Jones Institutional News
                                            Lovaza(R) Capsules in the United States
4/15/2014      12:25 PM      4/15/2014      Press Release: Teva Announces Launch of Generic Lunesta(R) Tablets in       Dow Jones Institutional News
                                            the United States
4/16/2014      9:15 AM       4/16/2014      *Teva Pharmaceutical Started at Neutral by Sterne Agee >TEVA                Dow Jones Institutional News
4/17/2014      8:37 AM       4/17/2014      Press Release: Teva Settles Patent Litigation with Pfizer on Celebrex(R)    Dow Jones Institutional News

4/17/2014      9:48 AM       4/17/2014      Teva Can Release Generic Celebrex by Year's End                             Dow Jones Institutional News
4/18/2014      5:32 PM       4/21/2014      *U.S. Chief Justice Refuses To Block Ruling Canceling A Teva                Dow Jones Institutional News
                                            Pharmaceutical Patent
4/18/2014       5:56 PM      4/21/2014      Chief Justice Refuses to Block Ruling Canceling Teva Pharmaceutical         Dow Jones Top News & Commentary
                                            Patent
4/18/2014       6:25 PM      4/21/2014      Chief Justice Roberts Refuses to Block Ruling Canceling Teva Patent --      Dow Jones Institutional News
                                            WSJ Blog
4/20/2014      7:45 PM       4/21/2014      Chief Justice Won't Block Ruling On Teva Patent                             Dow Jones Institutional News
4/21/2014      4:27 PM       4/22/2014      Ackman, Valeant to Pursue Allergan Takeover                                 Dow Jones Top News & Commentary
4/22/2014      4:37 PM       4/23/2014      Amgen Profit Falls 25%                                                      Dow Jones Top News & Commentary
4/22/2014      4:50 PM       4/23/2014      Amgen Profit Falls 25%                                                      Dow Jones Top Global Market Stories
4/24/2014      9:47 AM       4/24/2014      Press Release: Pride-HD Study Enrolling Patients Globally to Further        Dow Jones Institutional News
                                            Evaluate Pridopidine for the Symptomatic Treatment of Huntington's...

4/24/2014      10:19 AM      4/24/2014      Actavis Says It Settled Celebrex Case With Pfizer                           Dow Jones Top News & Commentary
4/24/2014      10:19 AM      4/24/2014      Actavis Says It Settled Celebrex Case With Pfizer                           Dow Jones Institutional News
4/24/2014      11:02 AM      4/24/2014      Actavis Settles Celebrex Case With Pfizer -- Update                         Dow Jones Institutional News
4/24/2014      11:17 AM      4/24/2014      Actavis Settles Celebrex Case With Pfizer -- Update                         Dow Jones Institutional News
4/27/2014       9:00 PM      4/28/2014      Press Release: Teva and Takeda Agree to Commercialize Rasagiline for        Dow Jones Institutional News
                                            Parkinson's Disease Treatment in Japan
4/28/2014      7:00 AM       4/28/2014      Press Release: Teva and OncoGenex Announce Top-Line Survival Results        Dow Jones Institutional News
                                            of Phase III SYNERGY Trial Evaluating Custirsen in Combination with...

4/28/2014      7:31 AM       4/28/2014      Teva, OncoGenex Prostate Cancer Therapy Misses Endpoint in Study            Dow Jones Institutional News

4/28/2014      7:46 AM       4/28/2014      Teva, OncoGenex Prostate Cancer Therapy Misses Endpoint in Study            Dow Jones Institutional News

4/28/2014       9:00 PM      4/29/2014      Teva, OncoGenex Prostate Cancer Therapy Misses Endpoint in Study            Dow Jones Top North American Equities
                                                                                                                        Stories
4/29/2014      6:34 AM       4/29/2014      Press Release: Teva Receives European Marketing Authorization for           Dow Jones Institutional News
                                            DuoResp Spiromax(R) for the Treatment of Asthma and COPD


                                                                    Page 6 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 66 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                     Source
  (1)            (2)            (3)                                            (4)                                                          (5)

4/30/2014      8:00 AM       4/30/2014      Press Release: Teva Reports Positive Results from Pivotal Phase III Study   Dow Jones Institutional News
                                            to Evaluate Hydrocodone Bitartrate Extended-Release Tablets (CEP...

4/30/2014      8:45 AM       4/30/2014      Teva's Extended-Release Hydrocodone Shows Positive Results in Study         Dow Jones Institutional News

4/30/2014      9:00 AM       4/30/2014      Teva's Extended-Release Hydrocodone Shows Positive Results in Study         Dow Jones Institutional News

4/30/2014      9:17 AM       4/30/2014      *Teva Pharmaceutical Cut to Hold From Buy by Maxim Group >TEVA              Dow Jones Institutional News

4/30/2014      9:48 AM       4/30/2014      Press Release: Teva Issues Updated Conference Call Information for First    Dow Jones Institutional News
                                            Quarter 2014 Financial Results on May 1, 2014
 5/1/2014      7:00 AM        5/1/2014      *Teva Pharmaceuticals 1Q EPS 88c >TEVA                                      Dow Jones Institutional News
 5/5/2014      8:00 AM        5/5/2014      Press Release: FDA Approves Teva's SYNRIBO(R) (Omacetaxine                  Dow Jones Institutional News
                                            Mepesuccinate) for Injection for Home Administration
 5/7/2014      8:00 AM        5/7/2014      Press Release: Auspex Pharmaceuticals Appoints Industry Veterans Lynn       Dow Jones Institutional News
                                            Bleil And Scott Greer To Its Board Of Directors
 5/8/2014      8:00 AM        5/8/2014      Press Release: Teva Announces COPAXONE(R) Recognized as "Brand of           Dow Jones Institutional News
                                            the Year" by Pharmaceutical Executive Magazine
 5/9/2014      10:51 AM       5/9/2014      Sterne Agee Not Buying Into Teva/Cipla Tie-Up -- Market Talk                Dow Jones Institutional News
5/13/2014       8:30 AM      5/13/2014      *Teva Announces FDA Acceptance Of SNDA Filing For Pediatric                 Dow Jones Institutional News
                                            Indication For QNASL(R) (Beclomethasone Dipropionate) Nasal Aerosol
                                            >TEVA
5/15/2014      7:51 AM       5/15/2014      Mylan Applauds Court's Dismissal of Teva's Suit Against FDA                 Dow Jones Institutional News
5/15/2014      7:51 AM       5/15/2014      Mylan Says Court Dismissed Teva's Suit Against FDA                          Dow Jones Top News & Commentary
5/15/2014      8:06 AM       5/15/2014      Mylan Applauds Court's Dismissal of Teva's Suit Against FDA                 Dow Jones Institutional News
5/15/2014      8:10 AM       5/15/2014      Press Release: Teva to Present at the UBS Global Healthcare Conference      Dow Jones Institutional News

5/23/2014      2:30 AM       5/23/2014      *Teva and Active Biotech to continue with the development of                Dow Jones Institutional News
                                            NERVENTRA(R) (laquinimod) for multiple sclerosis following
                                            confirmation of CHMP opinion
5/23/2014      2:30 AM       5/23/2014      Press Release: Teva and Active Biotech to Continue with the Development     Dow Jones Institutional News
                                            of Nerventra(R) (Laquinimod) for Multiple Sclerosis Following
                                            Confirmation of CHMP Opinion
5/23/2014      8:00 AM       5/23/2014      *Teva Received FDA Approval For QVAR(R) (beclomethasone                     Dow Jones Institutional News
                                            Dipropionate HFA) With Dose Counter >TEVA
5/27/2014       2:50 PM      5/27/2014      Press Release: Teva Announces Favorable European Patent Office Ruling       Dow Jones Institutional News
                                            in COPAXONE(R) Patent Proceeding
5/28/2014      7:03 AM       5/28/2014      Press Release: Teva Harmonizes All Commercial Teams Worldwide with          Dow Jones Institutional News
                                            Veeva Systems' Cloud-based CRM Solution
5/29/2014      8:08 AM       5/29/2014      Press Release: Teva to Present at the Jefferies 2014 Global Healthcare      Dow Jones Institutional News
                                            Conference
5/30/2014      9:15 AM       5/30/2014      Press Release: Teva Receives Favorable Court Decision Regarding Generic     Dow Jones Institutional News
                                            Celebrex(R) Capsules; Teva Should Receive Sole Exclusivity for...

5/30/2014       1:32 PM      5/30/2014      Court Backs Exclusive Period for Teva's Generic Celebrex Sales              Dow Jones Institutional News
5/30/2014       1:32 PM      5/30/2014      Court Backs Exclusive Period for Teva's Generic Celebrex Sales              Dow Jones Top News & Commentary
5/30/2014       3:16 PM      5/30/2014      Press Release: FDA Approves First Generic Versions of Celebrex              Dow Jones Institutional News
 6/2/2014       7:44 AM       6/2/2014      Mylan Settles With Pfizer on Generic Celebrex                               Dow Jones Top News & Commentary
 6/2/2014       7:44 AM       6/2/2014      Mylan Settles With Pfizer on Generic Celebrex; Appeals Court Ruling         Dow Jones Institutional News
 6/2/2014      10:29 AM       6/2/2014      Teva Pharmaceutical Unveils Organizational Revamp                           Dow Jones Institutional News
 6/3/2014       7:30 AM       6/3/2014      *Teva To Acquire Labrys Biologics, Inc.: Novel Migraine Prophylaxis         Dow Jones Institutional News
                                            Treatment Adds Significant New Dimension To Teva's Growing Pain
                                            Care...
 6/3/2014      8:04 AM        6/3/2014      Teva Pharmaceutical Acquires Labrys Biologics                               Dow Jones Top News & Commentary
 6/3/2014      8:04 AM        6/3/2014      Teva Pharmaceutical Acquires Labrys Biologics For Up To $825 Million        Dow Jones Institutional News

 6/3/2014      8:09 AM        6/3/2014      Teva Pharmaceutical Acquires Labrys Biologics For Up To $825 Million        Dow Jones Top Global Market Stories

 6/3/2014      8:14 AM        6/3/2014      Teva Pharmaceutical Acquires Labrys Biologics For Up To $825 Million        Dow Jones Top North American Equities
                                                                                                                        Stories
 6/6/2014      11:52 AM       6/6/2014      *Teva Pharmaceutical Raised to Buy From Hold by Argus - Briefing.com        Dow Jones Institutional News
                                            >TEVA
 6/9/2014      8:00 AM        6/9/2014      Press Release: FDA Approves Expanded Label for AZILECT(R) for               Dow Jones Institutional News
                                            Treatment Across All Stages of Parkinson's Disease
6/10/2014      11:04 AM      6/10/2014      Press Release: Energtek Further Strengthens Management Team                 Dow Jones Institutional News
6/12/2014       3:32 PM      6/12/2014      *Teva Announces U.S. Court Of Appeals Upholds Ruling Confirming             Dow Jones Institutional News
                                            Invalidity Of Baraclude(R) Patent
6/12/2014       4:26 PM      6/13/2014      Appeals Court Backs Teva Over Hepatitis Drug's Patent                       Dow Jones Top News & Commentary
6/12/2014       4:26 PM      6/13/2014      Appeals Court Backs Teva Over Hepatitis Drug's Patent                       Dow Jones Institutional News
6/12/2014       4:41 PM      6/13/2014      Appeals Court Backs Teva Over Hepatitis Drug's Patent                       Dow Jones Institutional News
6/16/2014       4:16 PM      6/17/2014      Alexza Pharmaceuticals Files 8K - Direct Or Off-Balance Sheet Financial     Dow Jones Institutional News
                                            Obligation >ALXA
6/18/2014      10:22 AM      6/18/2014      *Teva Chairman Phillip Frost to Step Down By Year End                       Dow Jones Institutional News
6/20/2014       9:00 AM      6/20/2014      *Teva Reaches Settlement In ProAir HFA Patent Case                          Dow Jones Institutional News



                                                                     Page 7 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 67 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                     Headline                                                       Source
  (1)            (2)            (3)                                             (4)                                                            (5)

6/23/2014       4:01 PM      6/24/2014      Press Release: Aratana Therapeutics Adds Robert P. Roche, Jr. to Board of       Dow Jones Institutional News
                                            Directors
6/27/2014       9:08 AM      6/27/2014      *Teva Pharmaceutical Started at Hold by Canaccord Genuity >TEVA                 Dow Jones Institutional News
 7/2/2014       2:19 PM       7/2/2014      NYSE New 52-Week Highs And Lows -2-                                             Dow Jones Newswires Chinese (English)
 7/3/2014       9:14 AM       7/3/2014      Teva Makes Another Move to Shield Copaxone -- Market Talk                       Dow Jones Institutional News
 7/3/2014       9:14 AM       7/3/2014      Teva Makes Another Move to Shield Copaxone -- Market Talk                       Dow Jones Institutional News
 7/3/2014      12:19 PM       7/3/2014      NYSE New 52-Week Highs And Lows -2-                                             Dow Jones Newswires Chinese (English)
 7/3/2014       1:22 PM       7/3/2014      NYSE New 52-Week Highs And Lows -2-                                             Dow Jones Newswires Chinese (English)
 7/4/2014       2:00 AM       7/7/2014      Press Release: Teva Receives CHMP Positive Opinion for Seasonique(R)            Dow Jones Institutional News
                                            Extended-Regimen Contraceptive for Marketing Authorization in Several...

 7/9/2014      12:25 PM       7/9/2014      EU Fines Drug Producers for Delays                                              Dow Jones Top News & Commentary
 7/9/2014      12:29 PM       7/9/2014      EU Fines Drug Producers for Delays                                              Dow Jones Top Global Market Stories
7/14/2014       8:00 AM      7/14/2014      *Teva Announces FDA Acceptance Of NDA Filing For Investigational                Dow Jones Institutional News
                                            Short-Acting Beta-Agonist (SABA) Inhaler (Albuterol MDPI) >TEVA

7/16/2014      8:46 AM       7/16/2014      Press Release: Leading U.S. Proxy Advisory Firm Supports Teva Nominees          Dow Jones Institutional News
                                            and Other Shareholders' Meeting Proposals
7/18/2014      8:00 AM       7/18/2014      Press Release: Teva to Report Second Quarter 2014 Financial Results on          Dow Jones Institutional News
                                            July 31, 2014
7/21/2014      8:00 AM       7/21/2014      Press Release: Teva Completes Acquisition of Labrys: Opens Door to a            Dow Jones Institutional News
                                            Strong and Novel Migraine Prevention and Treatment Franchise within its...

7/21/2014      4:33 PM       7/22/2014      Arena Pharmaceuticals Files 8K - Other Events >ARNA                             Dow Jones Institutional News
7/23/2014      8:52 AM       7/23/2014      *Teva Pharmaceutical Started at Buy by Deutsche Bank >TEVA                      Dow Jones Institutional News
7/23/2014      3:24 PM       7/23/2014      *Some Top Teva Investors Planning to Vote Against Re-Electing Some              Dow Jones Institutional News
                                            Current Directors -- Sources
7/23/2014       3:49 PM      7/23/2014      Some Top Teva Investors Plan to Vote Against Re-Electing Some Directors         Dow Jones Top News & Commentary

7/23/2014       3:56 PM      7/23/2014      Some Teva Investors to Vote Against Directors -- Update                         Dow Jones Institutional News
7/23/2014       3:58 PM      7/23/2014      Some Teva Investors to Vote Against Directors                                   Dow Jones Top North American Equities
                                                                                                                            Stories
7/23/2014       3:58 PM      7/23/2014      Some Teva Investors to Vote Against Directors                                   Dow Jones Top Global Market Stories
7/23/2014       4:25 PM      7/24/2014      Some Teva Investors to Vote Against Directors -- 2nd Update                     Dow Jones Institutional News
7/23/2014       4:52 PM      7/24/2014      Some Teva Investors to Vote Against Directors -- 3rd Update                     Dow Jones Institutional News
7/23/2014       5:54 PM      7/24/2014      Sofinnova Ventures Raises $500M as Venture Capital Fundraising                  Dow Jones Institutional News
                                            Rebounds -- WSJ Blog
7/28/2014       6:44 PM      7/29/2014      Corrections & Amplifications                                                    Dow Jones Institutional News
7/29/2014       4:25 PM      7/30/2014      Amgen Plans to Cut Up To 15% of Workforce                                       Dow Jones Top News & Commentary
7/29/2014       4:38 PM      7/30/2014      Amgen Plans to Cut Up To 15% of Workforce                                       Dow Jones Top North American Equities
                                                                                                                            Stories
7/29/2014       4:38 PM      7/30/2014      Amgen Plans to Cut Up To 15% of Workforce                                       Dow Jones Top Global Market Stories
7/30/2014       2:15 PM      7/30/2014      Press Release: All Proposals Approved at Teva's Annual Meeting of               Dow Jones Institutional News
                                            Shareholders
7/30/2014      6:35 PM       7/31/2014      Teva Shareholders Back Directors Targeted by Dissidents                         Dow Jones Institutional News
7/31/2014      7:00 AM       7/31/2014      *Teva Pharmaceuticals 2Q EPS 88c >TEVA                                          Dow Jones Institutional News
7/31/2014      8:15 AM       7/31/2014      Teva Pharmaceutical Swings to a Profit on Generic Drug Sales                    Dow Jones Institutional News
7/31/2014      8:19 AM       7/31/2014      Teva Pharmaceutical Benefits from Generic Drug Sale                             Dow Jones Top News & Commentary
7/31/2014      5:53 PM        8/1/2014      Teva Pharmaceutical Swings to a Profit on Generic Drug Sales                    Dow Jones Top North American Equities
                                                                                                                            Stories
 8/7/2014      10:31 AM       8/7/2014      Generic Copaxone Approval Could Be Nearing -- Market Talk                       Dow Jones Institutional News
 8/7/2014      12:04 PM       8/7/2014      *Teva Comments On Receipt Of First Paragraph IV Notice For                      Dow Jones Institutional News
                                            COPAXONE(R) 40 Mg/mL (Glatiramer Acetate Injection) Formulation
8/14/2014      2:30 AM       8/14/2014      *Active Biotech 's partner Teva initiates a laquinimod clinical trial in        Dow Jones Institutional News
                                            Huntington's disease
8/14/2014      2:36 AM       8/14/2014      Press Release: Active Biotech 's partner Teva initiates a laquinimod clinical   Dow Jones Institutional News
                                            trial in Huntington's disease
8/18/2014      6:59 AM       8/18/2014      *Auspex Pharmaceuticals Completes Enrollment In Phase 3 Registration            Dow Jones Institutional News
                                            Clinical Trial Of SD-809 In Chorea Associated With Huntington's Disease
                                            >ASPX
8/18/2014      7:00 AM       8/18/2014      Press Release: Auspex Pharmaceuticals Completes Enrollment in Phase 3           Dow Jones Institutional News
                                            Registration Clinical Trial of SD-809 in Chorea Associated With
                                            Huntington's Disease
8/19/2014       3:26 PM      8/19/2014      Press Release: Cannabics Pharmaceuticals recruits two former senior Teva        Dow Jones Institutional News
                                            Executives to its Advisory Board
8/21/2014       3:00 PM      8/21/2014      DEA Restricts Narcotic Pain Drug Prescriptions                                  Dow Jones Top News & Commentary
8/21/2014       3:47 PM      8/21/2014      DEA Restricts Narcotic Pain Drug Prescriptions                                  Dow Jones Top Global Market Stories
8/21/2014       3:47 PM      8/21/2014      DEA Restricts Narcotic Pain Drug Prescriptions                                  Dow Jones Top North American Equities
                                                                                                                            Stories
8/22/2014      3:43 PM       8/22/2014      Teva Has the Firepower for M&A Splash -- Market Talk                            Dow Jones Institutional News
 9/3/2014      8:00 AM        9/3/2014      Press Release: Data to be Presented at MS Boston 2014: Joint ACTRIMS-           Dow Jones Institutional News
                                            ECTRIMS Meeting Underscore Teva's Commitment to Developing
                                            Solutions to...




                                                                     Page 8 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 68 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                   Headline                                                       Source
   (1)            (2)            (3)                                           (4)                                                            (5)

  9/3/2014      8:00 AM        9/3/2014      Press Release: Teva Launches SYNCareTM Home Administration Support           Dow Jones Institutional News
                                             Program for Patients on SYNRIBO(R) (Omacetaxine Mepesuccinate) for...

  9/3/2014      10:45 AM       9/3/2014      U.K. Court Delivers Blow to AstraZenexa Asthma Drug -- Market Talk           Dow Jones Institutional News

  9/3/2014      10:45 AM       9/3/2014      UK Market Talk Roundup: Shares Gaining                                       Dow Jones Institutional News
  9/4/2014       8:00 AM       9/4/2014      Press Release: Teva Announces Launch of Generic Baraclude(R) Tablets,        Dow Jones Institutional News
                                             0.5mg and 1mg, in the United States
  9/4/2014      8:00 AM        9/4/2014      Press Release: Teva to Present at the Morgan Stanley Global Healthcare       Dow Jones Institutional News
                                             Conference
  9/4/2014      4:15 PM        9/5/2014      *Teva Pharmaceutical Started at Buy by ISI Group >TEVA                       Dow Jones Institutional News
  9/8/2014      6:29 AM        9/8/2014      A Legal Test for Rx Labels                                                   Dow Jones Top North American Equities
                                                                                                                          Stories
  9/8/2014       8:28 AM       9/8/2014      A Legal Test for Rx Labels                                                   Dow Jones Top Global Market Stories
  9/8/2014      12:32 PM       9/8/2014      *FTC Sues AbbVie, Alleging Unlawful Efforts To Delay Generic AndroGel        Dow Jones Institutional News

  9/8/2014      12:51 PM       9/8/2014      Press Release: FTC Sues Pharmaceutical Companies for Illegally Blocking      Dow Jones Institutional News
                                             Consumer Access to Lower-Cost Versions of the Blockbuster Drug
                                             AndroGel
  9/8/2014       1:21 PM       9/8/2014      FTC: AbbVie, Teva Conspired to Delay Competition -- Market Talk              Dow Jones Institutional News
  9/8/2014       1:21 PM       9/8/2014      FTC: AbbVie, Teva Conspired to Delay Competition -- Market Talk              Dow Jones Institutional News
  9/8/2014       1:27 PM       9/8/2014      Federal Trade Commission Sues AbbVie, Other Drug Companies                   Dow Jones Top News & Commentary
  9/8/2014       1:43 PM       9/8/2014      Federal Trade Commission Sues AbbVie, Other Drug Companies                   Dow Jones Top North American Equities
                                                                                                                          Stories
  9/8/2014       1:53 PM       9/8/2014      Federal Trade Commission Sues AbbVie, Other Drug Companies                   Dow Jones Top Global Market Stories
 9/10/2014       2:23 PM      9/10/2014      Press Release: Teva Canada Announces the Launch of (Pr)Teva-                 Dow Jones Institutional News
                                             Escitalopram, a Generic of (Pr)CipralexÂ®
 9/11/2014      9:29 AM       9/11/2014      Press Release: Teva Presents New Data Which Demonstrate Reduction of         Dow Jones Institutional News
                                             Injection-Related Adverse Events with the Less Frequent Dosing of Three...

 9/12/2014      8:00 AM       9/12/2014      *Active Biotech: Teva Presents New Clinical Safety Data in RRMS Patients     Dow Jones Institutional News
                                             Treated with Laquinimod for Two or More Years at Joint ACTRIMS-
                                             ECTRIMS Meeting
 9/12/2014      9:00 AM       9/12/2014      Press Release: Teva Presents Gene Expression Analysis at Joint Actrims-      Dow Jones Institutional News
                                             Ectrims Meeting Demonstrating Copaxone(R) (Glatiramer Acetate...

 9/26/2014       7:08 AM      9/26/2014      *EMA: 15 New Medicines Recommended For Approval                              Dow Jones Institutional News
 9/29/2014      12:33 PM      9/29/2014      Where the Allergan-Valeant(-Salix-Actavis-Teva) Fights Stand Now             Dow Jones Top North American Equities
                                                                                                                          Stories
 9/29/2014      12:33 PM      9/29/2014      Where the Allergan-Valeant(-Salix-Actavis-Teva) Fights Stand Now             Dow Jones Top Global Market Stories
 10/6/2014       8:30 AM      10/6/2014      Press Release: Teva Announces Results of Strategic Review of Core            Dow Jones Institutional News
                                             Specialty Therapeutic Areas
 10/6/2014      8:52 AM       10/6/2014      Teva Digs Deeper in Cost-Cutting Effort -- Market Talk                       Dow Jones Institutional News
 10/6/2014      8:52 AM       10/6/2014      Teva Digs Deeper in Cost-Cutting Effort -- Market Talk                       Dow Jones Institutional News
 10/6/2014      9:25 AM       10/6/2014      Teva to End, Divest 14 Pipeline Projects; Focus on Key Drugs                 Dow Jones Institutional News
 10/6/2014      1:59 PM       10/6/2014      Press Release: Teva to Report Third Quarter 2014 Financial Results on        Dow Jones Institutional News
                                             October 30, 2014
 10/8/2014      8:00 AM       10/8/2014      Press Release: Teva Announces Initiation of New Drug Application and         Dow Jones Institutional News
                                             Positive Results from Second Human Abuse Liability Study for CEP-
                                             33237...
 10/9/2014      4:16 PM      10/10/2014      Alexza Pharmaceuticals Files 8K - Other Events >ALXA                         Dow Jones Institutional News
10/30/2014      7:03 AM      10/30/2014      *Teva Pharmaceuticals 3Q EPS $1.02 >TEVA                                     Dow Jones Institutional News
10/30/2014      7:51 AM      10/30/2014      Teva Earnings Jump 23% On Rising Generic Drug Profits                        Dow Jones Institutional News
10/30/2014      7:59 AM      10/30/2014      Teva Earnings Jump 23% On Rising Generic Drug Profits                        Dow Jones Top News & Commentary
10/30/2014      8:02 AM      10/30/2014      Teva Earnings Jump A Better-Than-Seen 23%                                    Dow Jones Institutional News
10/30/2014      8:06 AM      10/30/2014      Teva Earnings Jump 23% On Rising Generic Drug Profits                        Dow Jones Institutional News
10/31/2014      7:29 AM      10/31/2014      Teva Earnings Jump A Better-Than-Seen 23%                                    Dow Jones Top North American Equities
                                                                                                                          Stories
 11/4/2014      8:00 AM       11/4/2014      *Teva and Active Biotech Announce Expansion of Laquinimod Clinical           Dow Jones Institutional News
                                             Development Program with New Trial in Primary Progressive Multiple
                                             Scl...
 11/4/2014      8:00 AM       11/4/2014      Press Release: Teva and Active Biotech Announce Expansion of                 Dow Jones Institutional News
                                             Laquinimod Clinical Development Program with New Trial in Primary
                                             Progre...
 11/6/2014      12:35 PM      11/6/2014      Press Release: Auspex Pharmaceuticals Receives FDA Orphan Drug               Dow Jones Institutional News
                                             Designation of SD-809 for Treatment of Huntington's Disease
 11/7/2014      8:00 AM       11/7/2014      Press Release: Teva Presents Data for Investigational Short-Acting Beta-     Dow Jones Institutional News
                                             Agonist Inhaler (Albuterol MDPI) at 2014 Annual Scientific Meeting of the
                                             American College of Allergy, Asthma & Immunology
 11/7/2014      8:00 AM       11/7/2014      Press Release: Teva Presents Positive Safety and Efficacy Data for           Dow Jones Institutional News
                                             QNASL(R) (Beclomethasone Dipropionate) Nasal Aerosol in Treating
                                             Children...




                                                                     Page 9 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 69 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                   Headline                                                      Source
   (1)            (2)            (3)                                           (4)                                                           (5)

11/10/2014      7:33 AM      11/10/2014      Press Release: Eagle Pharmaceuticals Reports Positive Outcomes from         Dow Jones Institutional News
                                             Clinical Trial of Bendamustine HCl Product Delivered via Low-Volume,
                                             Rapidly Infused Admixture
11/18/2014      7:30 AM      11/18/2014      Intellipharmaceutics Announces Appointment of New Chief Financial           GlobeNewswire
                                             Officer
11/18/2014      8:00 AM      11/18/2014      Press Release: Teva Launches Liquid Formulation of TREANDA(R)               Dow Jones Institutional News
                                             (bendamustine HCI) Injection in U.S.
11/20/2014      7:30 AM      11/20/2014      Intellipharmaceutics Notes Launch of 5mg Strength of Focalin XR(R)          GlobeNewswire
                                             Generic by Teva
11/26/2014      11:13 AM     11/26/2014      Press Release: Prof. Yitzhak Peterburg Elected Chairman of Teva's Board     Dow Jones Institutional News
                                             of Directors
11/26/2014      11:40 AM     11/26/2014      Teva Appoints Yitzhak Peterburg as Chairman                                 Dow Jones Institutional News
11/26/2014      11:54 AM     11/26/2014      Teva Appoints Yitzhak Peterburg as Chairman                                 Dow Jones Top Global Market Stories
11/26/2014      11:55 AM     11/26/2014      Teva Appoints Yitzhak Peterburg as Chairman                                 Dow Jones Institutional News
11/26/2014      12:00 PM     11/26/2014      Teva Appoints Yitzhak Peterburg as Chairman                                 Dow Jones Institutional News
11/26/2014      12:15 PM     11/26/2014      Teva Appoints Yitzhak Peterburg as Chairman                                 Dow Jones Institutional News
 12/1/2014      10:15 AM      12/1/2014      Teva Board Moves May Address Investor Concerns -- Market Talk               Dow Jones Institutional News
 12/1/2014      11:50 AM      12/1/2014      Press Release: Teva Announces Launch of Generic Exforge HCT(R)              Dow Jones Institutional News
                                             Tablets in the United States
 12/1/2014       3:47 PM      12/1/2014      Press Release: Teva to Host 2015 Business Outlook Conference Call and       Dow Jones Institutional News
                                             Webcast on December 11, 2014
 12/3/2014      12:39 AM      12/3/2014      Why Investors Shouldn't Bet on a Mylan Takeover                             Dow Jones Top Global Market Stories
 12/3/2014       9:09 AM      12/3/2014      Why Investors Shouldn't Bet on a Mylan Takeover                             Dow Jones Top North American Equities
                                                                                                                         Stories
 12/4/2014      1:30 AM       12/4/2014      Press Release: CTI BioPharma Receives $15 Million Milestone Payment         Dow Jones Institutional News
                                             for TRISENOX(R)
 12/4/2014      10:29 AM      12/4/2014      Press Release: Teva Receives Positive Outcome in Europe for Three-Times-    Dow Jones Institutional News
                                             a-Week COPAXONE(R) (Glatiramer Acetate) 40 mg/ml for the
                                             Treatment...
 12/5/2014      4:16 PM       12/8/2014      Lannett Files 8K - Changes Exec Mgmt >LCI                                   Dow Jones Institutional News
12/10/2014      8:30 AM      12/10/2014      Press Release: Teva Announces Launch of First Generic Celebrex(R)           Dow Jones Institutional News
                                             Capsules in the United States
12/11/2014      7:00 AM      12/11/2014      Press Release: Teva Provides 2015 Business Outlook                          Dow Jones Institutional News
12/11/2014      7:48 AM      12/11/2014      Teva Provides Low-Key Revenue Outlook, Citing Competition in Generics       Dow Jones Institutional News

12/11/2014      8:03 AM      12/11/2014      Teva Provides Low-Key Revenue Outlook, Citing Competition in Generics       Dow Jones Institutional News

12/12/2014      8:57 AM      12/12/2014      *Teva Pharmaceutical Raised to Buy From Neutral by Sterne Agee >TEVA        Dow Jones Institutional News

12/16/2014       4:26 PM     12/17/2014      Auspex Pharmaceuticals Files 8K - Regulation FD >ASPX                       Dow Jones Institutional News
12/16/2014       4:35 PM     12/17/2014      Auxilium Pharmaceuticals Files 8K - Other Events >AUXL                      Dow Jones Institutional News
12/16/2014       4:54 PM     12/17/2014      Huntington Treatments Make Some Progress -- Market Talk                     Dow Jones Institutional News
12/16/2014       4:54 PM     12/17/2014      Huntington Treatments Make Some Progress -- Market Talk                     Dow Jones Institutional News
12/16/2014       4:57 PM     12/17/2014      Auspex Reports Favorable Drug Results From Study of Huntington's            Dow Jones Top News & Commentary
                                             Disease Patients
12/16/2014       4:57 PM     12/17/2014      Auspex Reports Favorable Drug Results From Study of Huntington's            Dow Jones Institutional News
                                             Disease Patients
12/16/2014       6:37 PM     12/17/2014      Auspex Shares Rise After Company Reports Favorable Drug Results --          Dow Jones Institutional News
                                             Update
12/17/2014      4:11 PM      12/18/2014      *Fitch Affirms Teva's Ratings at 'BBB+'; Outlook Stable                     Dow Jones Institutional News
12/19/2014      7:15 AM      12/19/2014      *EMA: 7 New Medicines Recommended For Approval                              Dow Jones Institutional News
12/19/2014      8:00 AM      12/19/2014      *Teva Announces FDA Approval Of QNASL(R) (Beclomethasone                    Dow Jones Institutional News
                                             Dipropionate) Nasal Aerosol For Treatment Of Children With Seasonal
                                             And Perennia...
12/23/2014      8:00 AM      12/23/2014      Press Release: FDA Approves Teva's GRANIX(R) (tbo-filgrastim) Injection     Dow Jones Institutional News
                                             for Self-Administration
12/30/2014      7:00 AM      12/30/2014      Press Release: OncoGenex to Regain Rights to Custirsen from Teva            Dow Jones Institutional News
12/30/2014      7:00 AM      12/30/2014      Press Release: OncoGenex to Regain Rights to Custirsen from Teva            Dow Jones Institutional News
12/30/2014      8:50 AM      12/30/2014      OncoGenex Pharma Files 8K - Entry Into Definitive Agreement >OGXI           Dow Jones Institutional News

  1/6/2015       5:40 PM       1/7/2015      Press Release: Teva Launches Generic Diovan(R) in the United States         Dow Jones Institutional News

  1/8/2015      8:00 AM        1/8/2015      Xenon Pharmaceuticals Outlines Key Anticipated Milestones for 2015          GlobeNewswire

  1/8/2015      8:02 AM        1/8/2015      Press Release: Teva to Present at the 33rd Annual J.P. Morgan Healthcare    Dow Jones Institutional News
                                             Conference
 1/12/2015      2:30 AM       1/12/2015      Press Release: Active Biotech to Present at the 33rd Annual J.P. Morgan     Dow Jones Institutional News
                                             Healthcare Conference
 1/12/2015      2:36 AM       1/12/2015      Active Biotech to Present at the 33rd Annual J.P. Morgan Healthcare         GlobeNewswire
                                             Conference
 1/14/2015       1:34 PM      1/14/2015      Press Release: Auspex Pharmaceuticals Receives FDA Orphan Drug              Dow Jones Institutional News
                                             Designation of SD-809 for Treatment of Tourette Syndrome in the Pediatric
                                             Population
 1/15/2015      12:57 PM      1/15/2015      Press Release: Teva to Report Fourth Quarter 2014 Financial Results on      Dow Jones Institutional News
                                             February 5, 2015


                                                                    Page 10 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 70 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                      Source
  (1)            (2)            (3)                                           (4)                                                           (5)

1/16/2015      10:17 AM      1/16/2015      Migraines Not So Bad for Venture Capital -- Market Talk                     Dow Jones Institutional News
1/16/2015      10:17 AM      1/16/2015      Migraines Not So Bad for Venture Capital -- Market Talk                     Dow Jones Institutional News
1/20/2015      10:10 AM      1/20/2015      *Supreme Court in 7-2 Ruling Sides With Teva in Patent Case on              Dow Jones Institutional News
                                            Copaxone
1/20/2015      10:10 AM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone                    Dow Jones Top News & Commentary
1/20/2015      10:44 AM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone                    Dow Jones Top North American Financial
                                                                                                                        Services Stories
1/20/2015      10:44 AM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone                    Dow Jones Top Global Market Stories
1/20/2015      10:44 AM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone                    Dow Jones Top North American Equities
                                                                                                                        Stories
1/20/2015      10:46 AM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone                    Dow Jones Institutional News
1/20/2015      11:25 AM      1/20/2015      Press Release: Teva Announces U.S. Supreme Court Decision to Reverse        Dow Jones Institutional News
                                            Federal Circuit Court's Judgment on COPAXONE(R) 20 mg/mL Case and
                                            Remand for Further Review
1/20/2015      12:20 PM      1/20/2015      Teva Ruling Serves as More Criticism of Patent Appeals Court                Dow Jones Institutional News
1/20/2015      12:29 PM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone -- Update          Dow Jones Institutional News

1/20/2015      12:44 PM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone -- Update          Dow Jones Institutional News

1/20/2015       2:13 PM      1/20/2015      Supreme Court Sides With Teva in Patent Case                                Dow Jones Institutional News
1/20/2015       2:58 PM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone                    Dow Jones Top News & Commentary
1/20/2015       2:58 PM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone -- 2nd Update      Dow Jones Institutional News

1/20/2015       3:13 PM      1/20/2015      Supreme Court Sides With Teva in Patent Case on Copaxone -- 2nd Update      Dow Jones Institutional News

1/20/2015       4:42 PM      1/21/2015      Supreme Court Sides With Teva in Patent Case on Copaxone -- 2nd Update      Dow Jones Institutional News

1/20/2015       4:57 PM      1/21/2015      Supreme Court Sides With Teva in Patent Case on Copaxone -- 2nd Update      Dow Jones Institutional News

1/21/2015      2:04 PM       1/21/2015      *SCOTUS Extends Patent Benefit for Teva; Generics Lose for Now              Dow Jones Institutional News
1/23/2015      7:48 AM       1/23/2015      European Regulators May Suspend Drugs on Trial Questions -- Market          Dow Jones Institutional News
                                            Talk
1/23/2015      7:48 AM       1/23/2015      European Regulators May Suspend Drugs on Trial Questions -- Market          Dow Jones Institutional News
                                            Talk
1/26/2015       3:23 PM      1/26/2015      *Teva Receives FDA Approval For First Generic Nexium(R) Delayed-            Dow Jones Institutional News
                                            Release Capsules In The United States >TEVA
1/26/2015       4:31 PM      1/27/2015      Teva: FDA Approves Generic Version of AstraZeneca Heartburn Drug            Dow Jones Institutional News

1/26/2015       4:31 PM      1/27/2015      Teva: FDA Approves Generic Version of AstraZeneca Heartburn Drug            Dow Jones Top News & Commentary

1/27/2015      9:00 AM       1/27/2015      U.S. Supreme Court Rules in Gevo's Favor                                    GlobeNewswire
 2/2/2015      8:00 AM        2/2/2015      Intellipharmaceutics Reports the Signing of an Exclusive Licensing and      GlobeNewswire
                                            Manufacturing Agreement With Teva Pharmaceuticals USA, Inc. for an
                                            Extended Release Oral Drug Product Candidate
 2/2/2015      8:01 AM        2/2/2015      *Intellipharmaceutics Reports The Signing Of An Exclusive Licensing And     Dow Jones Institutional News
                                            Manufacturing Agreement With Teva Pharmaceuticals USA, Inc. For An
                                            Extended Release Oral Drug Pdt Candidate

 2/5/2015      6:30 AM        2/5/2015      Press Release: Teva Thanks Dr. Phillip Frost for Board Service              Dow Jones Institutional News
 2/5/2015      7:00 AM        2/5/2015      *Teva Pharmaceuticals 4Q EPS 80c >TEVA                                      Dow Jones Institutional News
 2/5/2015      7:30 AM        2/5/2015      Teva Pharmaceuticals Profit Rises as Costs Decline                          Dow Jones Institutional News
 2/5/2015      7:45 AM        2/5/2015      Teva Pharmaceuticals Profit Rises as Costs Decline                          Dow Jones Institutional News
 2/5/2015      4:40 PM        2/6/2015      Teva Plays it Cool on Pfizer-Hospira Deal -- Market Talk                    Dow Jones Institutional News
 2/6/2015      9:34 AM        2/6/2015      Teva Pharmaceuticals Profit Rises as Costs Decline                          Dow Jones Top North American Equities
                                                                                                                        Stories
 2/9/2015       5:00 PM      2/10/2015      Teva Should Get $50M/Month Boost from Generic Nexium -- Market Talk         Dow Jones Institutional News

 2/9/2015       5:00 PM      2/10/2015      Teva Should Get $50M/Month Boost from Generic Nexium -- Market Talk         Dow Jones Institutional News

2/10/2015       2:51 AM      2/10/2015      Press Release: Teva Files 2014 Annual Report on Form 20-F                   Dow Jones Institutional News
2/11/2015      12:52 PM      2/11/2015      Teva Pharmaceutical Finds "Likely" FCPA Violations                          Dow Jones Institutional News
2/11/2015       1:04 PM      2/11/2015      Teva Pharmaceutical Finds 'Likely' FCPA Violations                          Dow Jones Top Energy Stories
2/11/2015      1:09 PM       2/11/2015      Teva Pharmaceutical Finds 'Likely' FCPA Violations                          Dow Jones Top Global Market Stories
2/11/2015      1:19 PM       2/11/2015      Teva Tells SEC, DoJ of 'Likely' FCPA Violations -- Market Talk              Dow Jones Institutional News
2/11/2015      3:07 PM       2/11/2015      Teva Finds 'Likely' FCPA Violations                                         Dow Jones Institutional News
2/12/2015      6:44 AM       2/12/2015      Teva Pharmaceutical Finds 'Likely' FCPA Violations                          Dow Jones Top North American Equities
                                                                                                                        Stories
2/12/2015      8:26 AM       2/12/2015      Press Release: Teva Announces $1 Billion Debt Tender Offer                  Dow Jones Institutional News
2/17/2015      7:00 AM       2/17/2015      Press Release: Teva and Eagle Pharmaceuticals Announce Teva's License       Dow Jones Institutional News
                                            to Commercialize Eagle's Bendamustine Rapid Infusion Product

2/17/2015      7:05 AM       2/17/2015      Press Release: Eagle Pharmaceuticals to Hold Conference Call at 8:30 a.m.   Dow Jones Institutional News
                                            EST Today to Discuss Licensing Agreement with Teva to ...
2/17/2015      8:03 AM       2/17/2015      Teva to Distribute Eagle Pharmaceutical's Cancer Drug in U.S.               Dow Jones Institutional News



                                                                    Page 11 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 71 of 253


                                                                   Exhibit 2
                                                      Teva Pharmaceutical Industries Ltd.
                                                            Materials Relied Upon
                                    List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                        1
                                                       February 6, 2014 to May 10, 2019


 Date          Time      Effective Date2                                    Headline                                                      Source
  (1)           (2)            (3)                                            (4)                                                           (5)

2/17/2015      8:03 AM      2/17/2015      Teva to Distribute Eagle's Cancer Drug in U.S.                               Dow Jones Top News & Commentary
2/17/2015      8:18 AM      2/17/2015      Teva to Distribute Eagle Pharmaceutical's Cancer Drug in U.S.                Dow Jones Institutional News
2/17/2015      8:30 AM      2/17/2015      Press Release: Teva Bolsters Injectable Portfolio with Launch of Generic     Dow Jones Institutional News
                                           Lovenox(R) and Generic Zyvox(R) in the United States
2/17/2015      8:31 AM      2/17/2015      BioTime Files 8K - Entry Into Definitive Agreement >BTX                      Dow Jones Institutional News
2/17/2015      8:35 AM      2/17/2015      Eagle Pharmaceuticals Files 8K - Other Events >EGRX                          Dow Jones Institutional News
2/19/2015      5:00 PM      2/20/2015      Press Release: Xenon Pharmaceuticals' Partner Teva to Initiate Phase 2b      Dow Jones Institutional News
                                           Clinical Trial of TV-45070 in Post-Herpetic Neuralgia
2/19/2015      5:00 PM      2/20/2015      Xenon Pharmaceuticals' Partner Teva to Initiate Phase 2b Clinical Trial of   GlobeNewswire
                                           TV-45070 in Post-Herpetic Neuralgia
2/20/2015      8:00 AM      2/20/2015      Press Release: Teva to Present New Respiratory Data at 2015 Annual           Dow Jones Institutional News
                                           Meeting of the American Academy of Allergy, Asthma and Immunology

2/20/2015      5:10 PM      2/23/2015      Eagle Pharmaceuticals Files 8K - Entry Into Definitive Agreement >EGRX       Dow Jones Institutional News

2/23/2015      3:01 PM      2/23/2015      Press Release: The Lancet Respiratory Medicine and AAAAI Publish             Dow Jones Institutional News
                                           Positive Data from Phase III Trials of Teva's Reslizumab for the
                                           Treatment...
2/23/2015      8:59 PM      2/24/2015      Press Release: TWi Pharmaceuticals Announces That It Will Sell Its           Dow Jones Institutional News
                                           Products in the U.S. Market, Originally Planned to Be Sold by Teva,
                                           Through Its Wholly-Owned Subsidiary, TWi Pharmaceuticals USA
2/24/2015      9:00 AM      2/24/2015      Press Release: Teva Announces Positive Results for TEV-48125 in Phase        Dow Jones Institutional News
                                           IIb Chronic Migraine Study Meeting Primary and Secondary Endpoints

2/25/2015      8:00 AM      2/25/2015      *Teva Announces FDA Acceptance For Review Of NDA For Its                     Dow Jones Institutional News
                                           Investigational Twice-Daily Hydrocodone Bitartrate Extended-Release
                                           Tablets Wit...
2/27/2015      8:30 AM      2/27/2015      Press Release: Teva Announces Early Results of Debt Tender Offer,            Dow Jones Institutional News
                                           Pricing, Election of Early Settlement and Increase in Maximum Amount
                                           and...
 3/2/2015      8:22 AM       3/2/2015      Press Release: Teva Announces Sale of Sellersville, PA Facility              Dow Jones Institutional News
 3/2/2015      8:36 AM       3/2/2015      Teva Sells Plant to G&W Laboratories -- Market Talk                          Dow Jones Institutional News
 3/2/2015      8:36 AM       3/2/2015      Teva Sells Plant to G&W Laboratories -- Market Talk                          Dow Jones Institutional News
 3/2/2015      8:48 AM       3/2/2015      Teva Sells Pennsylvania Facility to G&W Laboratories                         Dow Jones Top News & Commentary
 3/2/2015      8:48 AM       3/2/2015      Teva Sells Pennsylvania Facility to G&W Laboratories                         Dow Jones Institutional News
 3/2/2015      9:03 AM       3/2/2015      Teva Sells Pennsylvania Facility to G&W Laboratories                         Dow Jones Institutional News
 3/2/2015      4:58 PM       3/3/2015      Mylan Posts Higher Profit and Sales                                          Dow Jones Top News & Commentary
 3/3/2015      8:01 AM       3/3/2015      Oncothyreon Announces Appointment of Steven P. James to Board of             GlobeNewswire
                                           Directors
 3/5/2015      8:30 AM       3/5/2015      Press Release: ANI Pharmaceuticals Acquires Generic Drug Product from        Dow Jones Institutional News
                                           Teva Pharmaceuticals
3/10/2015      7:05 AM      3/10/2015      VIVUS Files 8K - Other Events >VVUS                                          Dow Jones Institutional News
3/12/2015      4:00 PM      3/13/2015      Xenon Pharmaceuticals Reports 2014 Financial Results and Provides            GlobeNewswire
                                           Corporate Update
3/16/2015      2:40 PM      3/16/2015      Amgen: Looking for a Wild Card -- Barron's Blog                              Dow Jones Institutional News
3/16/2015      3:01 PM      3/16/2015      Amgen: Looking for a Wild Card -- Barron's Blog                              Dow Jones Institutional News
3/17/2015      3:16 PM      3/17/2015      Teva Pharmaceuticals: Time for a Shopping Spree...and These Companies        Dow Jones Institutional News
                                           Could Be Targets -- Barron's Blog
3/17/2015      4:17 PM      3/18/2015      Ignyta Files 8K - Entry Into Definitive Agreement >RXDX                      Dow Jones Institutional News
3/17/2015      4:40 PM      3/18/2015      *S&P Affirms Teva Pharmaceutical Industries 'A-' Rtg                         Dow Jones Institutional News
3/18/2015      4:05 PM      3/19/2015      Fibrocell Science Appoints Keith A. Goldan, Senior Vice President and        GlobeNewswire
                                           Chief Financial Officer
3/23/2015      8:47 AM      3/23/2015      Press Release: Teva's TEV-48125 Meets Primary and Secondary Endpoints        Dow Jones Institutional News
                                           in Episodic Migraine Study, Demonstrating Treatment Concept After a...

3/23/2015      9:00 AM      3/23/2015      Press Release: Teva Announces New Head of Business Development,              Dow Jones Institutional News
                                           Strategy and Innovation
3/23/2015      9:29 AM      3/23/2015      Teva Migraine Therapy Shows Positive Results in Phase IIb Study              Dow Jones Institutional News
3/23/2015      9:44 AM      3/23/2015      Teva Migraine Therapy Shows Positive Results in Phase IIb Study              Dow Jones Institutional News
3/24/2015      1:23 AM      3/24/2015      Indian Generic Drug Makers Gain in Market Share -- Market Talk               Dow Jones Institutional News
3/24/2015      1:23 AM      3/24/2015      Indian Generic Drug Makers Gain in Market Share -- Market Talk               Dow Jones Institutional News
3/24/2015      6:01 AM      3/24/2015      *S&P Rates Teva Pharm. Finance Netherlands II BV Sr Notes 'A-'               Dow Jones Institutional News
3/24/2015      8:47 AM      3/24/2015      Press Release: Fitch Rates Teva's Euro Bond Offering 'BBB+'                  Dow Jones Institutional News
3/24/2015      1:32 PM      3/24/2015      Why Teva Pharmaceuticals Could Gain 25% -- Barron's Blog                     Dow Jones Institutional News
3/24/2015      4:41 PM      3/25/2015      Press Release: Teva Announces Pricing of EUR2 Billion of Senior Notes        Dow Jones Institutional News

3/27/2015      7:00 AM      3/27/2015      Press Release: Results of Auspex Pharmaceuticals ' Phase 3 Registration      Dow Jones Institutional News
                                           Trial of SD-809 to be Presented at AAN Annual Meeting
3/30/2015      7:44 AM      3/30/2015      Teva to Acquire Auspex in $3.2 Billion Deal                                  Dow Jones Top News & Commentary
3/30/2015      7:44 AM      3/30/2015      Teva to Acquire Auspex in $3.2 Billion Deal                                  Dow Jones Institutional News
3/30/2015      7:49 AM      3/30/2015      Teva to Acquire Auspex in $3.2 Billion Deal                                  Dow Jones Top North American Equities
                                                                                                                        Stories
3/30/2015      7:54 AM      3/30/2015      Teva to Acquire Auspex in $3.2 Billion Deal                                  Dow Jones Top Global Market Stories
3/30/2015      7:57 AM      3/30/2015      News Highlights: Top Equities Stories Of The Day                             Dow Jones Institutional News
3/30/2015      7:59 AM      3/30/2015      Teva to Acquire Auspex in $3.2 Billion Deal                                  Dow Jones Institutional News


                                                                   Page 12 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 72 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                    Source
  (1)            (2)            (3)                                           (4)                                                         (5)

3/30/2015       9:00 AM      3/30/2015      News Highlights: Top M&A Stories Of The Day                               Dow Jones Institutional News
3/30/2015      11:13 AM      3/30/2015      New Teva Deal Bolsters CNS Drug Portfolio -- Market Talk                  Dow Jones Institutional News
3/30/2015      11:13 AM      3/30/2015      New Teva Deal Bolsters CNS Drug Portfolio -- Market Talk                  Dow Jones Institutional News
3/30/2015      12:19 PM      3/30/2015      A Big Day for Healthcare M&A -- Barron's Blog                             Dow Jones Institutional News
3/30/2015       1:45 PM      3/30/2015      Press Release: S&PBulletin: Teva Pharmaceutical Rtgs Unchanged On Acq     Dow Jones Institutional News
                                            Plan
3/30/2015       2:44 PM      3/30/2015      Teva to Acquire Auspex in $3.2 Billion Deal                               Dow Jones Newswires Chinese (English)
3/30/2015       4:18 PM      3/31/2015      What Biotech Bubble? Specialty Pharma Stocks Pop Again on Merger          Dow Jones Institutional News
                                            Monday
3/30/2015       4:24 PM      3/31/2015      What Biotech Bubble? Specialty Pharma Stocks Pop Again on Merger          Dow Jones Top Energy Stories
                                            Monday
3/30/2015       4:39 PM      3/31/2015      What Biotech Bubble? Specialty Pharma Stocks Pop Again on Merger          Dow Jones Top Global Market Stories
                                            Monday
3/30/2015       5:36 PM      3/31/2015      Auspex Pharmaceuticals Files 8K - Entry Into Definitive Agreement         Dow Jones Institutional News
                                            >ASPX
3/30/2015       8:00 PM      3/31/2015      Press Release: Harwood Feffer LLP Announces Investigation of Auspex       Dow Jones Institutional News
                                            Pharmaceuticals, Inc .
3/31/2015      6:24 AM       3/31/2015      What Biotech Bubble? Specialty Pharma Stocks Pop Again on Merger          Dow Jones Top North American Equities
                                            Monday                                                                    Stories
3/31/2015      7:00 AM       3/31/2015      Antares Pharma Announces FDA Approval of TEV-TROPIN(R) 10 mg              GlobeNewswire
                                            (Human Growth Hormone) Needle-Free Injector
3/31/2015      8:30 AM       3/31/2015      Press Release: Teva Expands Hypertension Line with Launch of Generic      Dow Jones Institutional News
                                            Exforge(R) Tablets in the United States
3/31/2015      10:40 AM      3/31/2015      Press Release: Ryan & Maniskas, LLP Announces Investigation of Auspex     Dow Jones Institutional News
                                            Pharmaceuticals, Inc .
 4/1/2015      8:00 AM        4/1/2015      *Teva Announces FDA Approval Of ProAir(R) RespiClick >TEVA                Dow Jones Institutional News
 4/1/2015      1:13 PM        4/1/2015      Press Release: WeissLaw LLP : Auspex Pharmaceuticals Inc . Acquisition    Dow Jones Institutional News
                                            By Teva Pharmaceutical Industries May Not Be In The Best Interest of
                                            ASPX Shareholders
 4/1/2015       4:00 PM       4/2/2015      Press Release: Morgan & Morgan Announces Investigation of Auspex          Dow Jones Institutional News
                                            Pharmaceuticals, Inc. - ASPX
 4/2/2015      8:00 AM        4/2/2015      (PMZN) Teva and Xenon Announce Enrollment of First Patient in a Phase     GlobeNewswire
                                            2b Study Evaluating TV-45070 for Postherpetic Neuralgia (PHN)

 4/2/2015      8:00 AM        4/2/2015      Press Release: Teva and Xenon Announce Enrollment of First Patient in a   Dow Jones Institutional News
                                            Phase 2b Study Evaluating TV-45070 for Postherpetic Neuralgia (PHN)

 4/2/2015      8:00 AM        4/2/2015      Press Release: Teva and Xenon Announce Enrollment of First Patient in a   Dow Jones Institutional News
                                            Phase 2b Study Evaluating TV-45070 for Postherpetic Neuralgia (PHN)

 4/2/2015       3:15 PM       4/2/2015      Press Release: ASPX INVESTOR ALERT: The Law Offices of Vincent            Dow Jones Institutional News
                                            Wong Launches an Investigation of the Board of Directors of Auspex
                                            Pharmaceuticals Inc. In Connection With the Sale of the Company to Teva
                                            Pharmaceutical Industries Ltd. - ASPX
 4/3/2015      11:37 AM       4/6/2015      Press Release: WeissLaw LLP: The Auspex Pharmaceuticals, Inc.             Dow Jones Institutional News
                                            Acquisition by Teva Pharmaceutical Industries Is the Subject of a Legal
                                            Investigation
 4/8/2015       5:24 PM       4/9/2015      TEVA PHARMACEUTICAL INDUSTRIES LTD., Affiliates Report Stake              Dow Jones Institutional News
                                            In Auspex Pharmaceuticals >ASPX
 4/9/2015      10:37 AM       4/9/2015      The Winner In A Mylan-Perrigo Deal? Teva, Says Citi -- Barron's Blog      Dow Jones Institutional News

4/13/2015      8:00 AM       4/13/2015      Press Release: Teva to Present Multiple Sclerosis Data at 67th American   Dow Jones Institutional News
                                            Academy of Neurology (AAN) Annual Meeting in Washington, D.C.

4/13/2015      10:46 AM      4/13/2015      Why Mylan, Teva and Perrigo are This Year's Valeant, Allergan and         Dow Jones Institutional News
                                            Actavis -- Barron's Blog
4/14/2015      8:00 AM       4/14/2015      Press Release: Teva and Eagle Pharmaceuticals Announce NDA for            Dow Jones Institutional News
                                            Bendamustine Rapid Infusion Product Accepted for Filing
4/14/2015      9:27 AM       4/14/2015      Eagle Pharmaceuticals Files 8K - Regulation FD >EGRX                      Dow Jones Institutional News
4/15/2015      7:30 PM       4/16/2015      Press Release: VIVUS Files Lawsuit Against Teva for Infringement of       Dow Jones Institutional News
                                            Qsymia Patents
4/16/2015      10:20 AM      4/16/2015      Is Neuroscience at a Cancer Immunotherapy-Like Moment? -- Market Talk     Dow Jones Institutional News

4/16/2015       1:57 PM      4/16/2015      FDA OKs Generic Copaxone; Launch Date Unclear -- Market Talk              Dow Jones Institutional News
4/16/2015       3:37 PM      4/16/2015      FDA Approves Novartis and Momenta's Generic Multiple-Sclerosis Drug       Dow Jones Institutional News

4/16/2015       3:37 PM      4/16/2015      FDA Approves Novartis and Momenta's Generic Multiple-Sclerosis Drug       Dow Jones Top News & Commentary

4/16/2015       3:52 PM      4/16/2015      FDA Approves Novartis and Momenta's Generic Multiple-Sclerosis Drug       Dow Jones Institutional News

4/16/2015       4:21 PM      4/17/2015      FDA Approves Generic Multiple-Sclerosis Drug by Novartis's Sandoz and     Dow Jones Institutional News
                                            Momenta -- Update
4/16/2015       4:36 PM      4/17/2015      FDA Approves Generic Multiple-Sclerosis Drug by Novartis's Sandoz and     Dow Jones Institutional News
                                            Momenta -- Update



                                                                    Page 13 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 73 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                       Source
  (1)            (2)            (3)                                            (4)                                                            (5)

4/16/2015       7:07 PM      4/17/2015      FDA Approves Generic Copaxone, but When Will it Become Available?             Dow Jones Institutional News

4/17/2015      6:29 AM       4/17/2015      FDA Approves Generic Multiple-Sclerosis Drug by Novartis's Sandoz and         Dow Jones Top North American Equities
                                            Momenta                                                                       Stories
4/17/2015      8:00 AM       4/17/2015      Press Release: Teva to Report First Quarter 2015 Financial Results on April   Dow Jones Institutional News
                                            30, 2015
4/17/2015      9:01 AM       4/17/2015      Auspex Pharmaceuticals Files 8K - Regulation FD >ASPX                         Dow Jones Institutional News
4/17/2015      2:19 PM       4/17/2015      *Teva Pharmaceutical Considering Bid for Mylan -- Sources                     Dow Jones Institutional News
4/17/2015      2:20 PM       4/17/2015      Teva Pharmaceutical Considering Bid for Mylan -- Sources                      Dow Jones Newswires Chinese (English)
4/17/2015      2:22 PM       4/17/2015      Teva Considering Potential Bid for Mylan -- Market Talk                       Dow Jones Institutional News
4/17/2015      2:30 PM       4/17/2015      *Fitch: Generic Copaxone Approval Could Prompt Losses At Teva                 Dow Jones Institutional News
4/17/2015      2:34 PM       4/17/2015      Teva Considering Potential Bid for Mylan -- Market Talk                       Dow Jones Newswires Chinese (English)
4/17/2015      2:53 PM       4/17/2015      Teva Pharmaceutical Considering Bid for Mylan                                 Dow Jones Top News & Commentary
4/17/2015      2:59 PM       4/17/2015      Teva Pharmaceutical Considering Bid for Mylan                                 Dow Jones Top Global Market Stories
4/17/2015      2:59 PM       4/17/2015      Teva Pharmaceutical Considering Bid for Mylan                                 Dow Jones Top North American Equities
                                                                                                                          Stories
4/17/2015       2:59 PM      4/17/2015      Teva Pharmaceutical Considering Bid for Mylan -- Update                       Dow Jones Institutional News
4/17/2015       3:00 PM      4/17/2015      Teva Pharmaceutical Considering Bid for Mylan                                 Dow Jones Institutional News
4/17/2015       3:08 PM      4/17/2015      Teva Pharmaceutical Considering Bid for Mylan                                 Dow Jones Institutional News
4/17/2015       3:14 PM      4/17/2015      Teva Pharmaceutical Considering Bid for Mylan -- Update                       Dow Jones Institutional News
4/17/2015       3:15 PM      4/17/2015      Teva Pharmaceutical Considering Bid for Mylan                                 Dow Jones Institutional News
4/17/2015       3:22 PM      4/17/2015      Teva & Mylan: Deal or No Deal? -- Barron's Blog                               Dow Jones Institutional News
4/17/2015       3:32 PM      4/17/2015      Teva Pharmaceutical Considering Bid for Mylan -- Update                       Dow Jones Newswires Chinese (English)
4/17/2015       4:14 PM      4/20/2015      Predator Becomes Prey, Part Two -- Market Talk                                Dow Jones Institutional News
4/17/2015       4:14 PM      4/20/2015      Predator Becomes Prey, Part Two -- Market Talk                                Dow Jones Institutional News
4/17/2015       4:38 PM      4/20/2015      Health Care Slips, but Outperforms Broader Market -- Health Care              Dow Jones Institutional News
                                            Roundup
4/17/2015       4:49 PM      4/20/2015      Teva & Mylan: Deal or No Deal? -- Barron's Blog                               Dow Jones Institutional News
4/17/2015       5:00 PM      4/20/2015      News Highlights: Top Equities Stories of the Day                              Dow Jones Institutional News
4/17/2015       5:00 PM      4/20/2015      News Highlights: Top Global Markets News of the Day                           Dow Jones Institutional News
4/20/2015      11:40 AM      4/20/2015      *Teva Pharmaceutical Agrees to Pay $512 Million in Settlement Over            Dow Jones Institutional News
                                            Generic Drug -Reuters
4/20/2015      11:43 AM      4/20/2015      Teva Pharmaceutical Agrees to Pay $512 Million in Settlement Over             Dow Jones Newswires Chinese (English)
                                            Generic Drug -Reuters
4/20/2015      12:11 PM      4/20/2015      Teva Pharmaceutical Agrees to Pay $512 Million in Settlement Over             Dow Jones Institutional News
                                            Generic Drug -Reuters
4/20/2015      12:16 PM      4/20/2015      Teva Pharmaceutical Agrees to Pay $512 Million in Settlement Over             Dow Jones Newswires Chinese (English)
                                            Generic Drug -Reuters
4/20/2015       1:32 PM      4/20/2015      Teva Settles Lawsuit Over Delaying Generic Drugs -- Market Talk               Dow Jones Institutional News
4/20/2015       1:32 PM      4/20/2015      Teva Settles Lawsuit Over Delaying Generic Drugs -- Market Talk               Dow Jones Institutional News
4/20/2015       2:10 PM      4/20/2015      Teva Settles Pay-to-Delay Suit Regarding Cephalon's Provigil Drug             Dow Jones Top News & Commentary
4/20/2015       2:10 PM      4/20/2015      Teva Settles Pay-to-Delay Suit Regarding Cephalon's Provigil Drug             Dow Jones Institutional News
4/20/2015       2:24 PM      4/20/2015      Teva Settles Pay-to-Delay Suit Regarding Cephalon's Provigil Drug             Dow Jones Top North American Equities
                                                                                                                          Stories
4/20/2015       2:25 PM      4/20/2015      Teva Settles Pay-to-Delay Suit Regarding Cephalon's Provigil Drug             Dow Jones Institutional News
4/20/2015       2:29 PM      4/20/2015      Teva Settles Pay-to-Delay Suit Regarding Cephalon's Provigil Drug             Dow Jones Top Global Market Stories
4/20/2015       2:30 PM      4/20/2015      Teva to Pau $512 Million to Settle Provigil Lawsuit                           Dow Jones Institutional News
4/20/2015       2:45 PM      4/20/2015      Teva to Pau $512 Million to Settle Provigil Lawsuit                           Dow Jones Institutional News
4/20/2015       3:11 PM      4/20/2015      How Much?! Teva Agrees to Pay $512M to Settle a Pay-to-Delay Case             Dow Jones Institutional News

4/21/2015      8:49 AM       4/21/2015      Drug Sector 3-Way Liable to Last a While -- Market Talk                       Dow Jones Institutional News
4/21/2015      8:56 AM       4/21/2015      Teva Offers to Buy Mylan for $40 Billion                                      Dow Jones Top News & Commentary
4/21/2015      8:56 AM       4/21/2015      Teva Offers to Buy Mylan For $82 A Share                                      Dow Jones Institutional News
4/21/2015      9:01 AM       4/21/2015      Teva Pharmaceuticals: Consideration To Be Comprised Of 50% Cash, 50%          Dow Jones Newswires Chinese (English)
                                            Stk >TEVA
4/21/2015      9:02 AM       4/21/2015      News Highlights: Top M&A Stories Of The Day                                   Dow Jones Institutional News
4/21/2015      9:04 AM       4/21/2015      Teva Offers to Buy Mylan for $40 Billion                                      Dow Jones Top Global Market Stories
4/21/2015      9:04 AM       4/21/2015      Teva Offers to Buy Mylan for $40 Billion                                      Dow Jones Top North American Equities
                                                                                                                          Stories
4/21/2015       9:08 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- Update                            Dow Jones Institutional News
4/21/2015       9:10 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion                                      Dow Jones Institutional News
4/21/2015       9:11 AM      4/21/2015      Teva Offers to Buy Mylan For $82 A Share                                      Dow Jones Institutional News
4/21/2015       9:19 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- 2nd Update                        Dow Jones Institutional News
4/21/2015       9:23 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion                                      Dow Jones Newswires Chinese (English)
4/21/2015       9:23 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- Update                            Dow Jones Institutional News
4/21/2015       9:25 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion                                      Dow Jones Institutional News
4/21/2015       9:34 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- 2nd Update                        Dow Jones Institutional News
4/21/2015       9:39 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- 3rd Update                        Dow Jones Institutional News
4/21/2015       9:54 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- 3rd Update                        Dow Jones Institutional News
4/21/2015      10:00 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- 4th Update                        Dow Jones Institutional News
4/21/2015      10:15 AM      4/21/2015      Teva Offers to Buy Mylan for $40 Billion -- 4th Update                        Dow Jones Institutional News
4/21/2015      12:01 PM      4/21/2015      Mylan's Stock Pops, Perrigo's Drops on Teva Bid                               Dow Jones Institutional News
4/21/2015      12:04 PM      4/21/2015      Mylan's Stock Pops, Perrigo's Drops on Teva Bid                               Dow Jones Top Energy Stories
4/21/2015      12:07 PM      4/21/2015      Mylan's Lesson from Deal-Making's Past -- Heard on the Street                 Dow Jones Institutional News
4/21/2015      12:14 PM      4/21/2015      Mylan's Lesson from Deal-Making's Past                                        Dow Jones Top Energy Stories


                                                                    Page 14 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 74 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                    Source
  (1)            (2)            (3)                                            (4)                                                         (5)

4/21/2015       1:04 PM      4/21/2015      Mylan's Lesson from Deal-Making's Past                                      Dow Jones Top Global Market Stories
4/21/2015       1:04 PM      4/21/2015      Mylan's Stock Pops, Perrigo's Drops on Teva Bid                             Dow Jones Top Global Market Stories
4/21/2015       2:07 PM      4/21/2015      Mylan Is Too Big a Pill for Teva -- Heard on the Street                     Dow Jones Institutional News
4/21/2015       2:32 PM      4/21/2015      Teva's Deal for Mylan Shows Corporate Israel's M&A Hunger                   Dow Jones Institutional News
4/21/2015       2:39 PM      4/21/2015      Teva's Deal for Mylan Shows Corporate Israel's M&A Hunger                   Dow Jones Top North American Equities
                                                                                                                        Stories
4/21/2015       2:39 PM      4/21/2015      Teva's Deal for Mylan Shows Corporate Israel's M&A Hunger                   Dow Jones Top Global Market Stories
4/21/2015       2:47 PM      4/21/2015      Teva's Deal for Mylan Shows Corporate Israel's M&A Hunger                   Dow Jones Institutional News
4/21/2015       3:51 PM      4/21/2015      5 Things to Read Today: Senate Leaders Clear Way for Loretta Lynch          Dow Jones Institutional News
                                            Vote; Teva Bids on Mylan; and More
4/21/2015       4:24 PM      4/22/2015      Teva Offers to Buy Mylan for $40 Billion -- 5th Update                      Dow Jones Institutional News
4/21/2015       4:39 PM      4/22/2015      Teva Offers to Buy Mylan for $40 Billion -- 5th Update                      Dow Jones Institutional News
4/21/2015       5:19 PM      4/22/2015      News Highlights: Top Equities Stories of the Day                            Dow Jones Institutional News
4/21/2015       5:19 PM      4/22/2015      News Highlights: Top Global Markets News of the Day                         Dow Jones Institutional News
4/21/2015       6:34 PM      4/22/2015      By Purchasing Mylan, Teva Gets Bigger, but is it Really a Strategic Fit?    Dow Jones Institutional News

4/21/2015       6:50 PM      4/22/2015      *S&P Puts Teva Pharmaceutical Industries Rtgs On Watch Negative             Dow Jones Institutional News
4/21/2015       7:03 PM      4/22/2015      *S&P Revises Mylan CreditWatch To Developing From Negative                  Dow Jones Institutional News
4/21/2015       9:16 PM      4/22/2015      Teva Offers to Buy Mylan for $40 Billion -- 5th Update                      Dow Jones Institutional News
4/21/2015       9:31 PM      4/22/2015      Teva Offers to Buy Mylan for $40 Billion -- 5th Update                      Dow Jones Institutional News
4/21/2015      11:00 PM      4/22/2015      News Highlights: Top Equities Stories of the Day                            Dow Jones Institutional News
4/22/2015       6:40 AM      4/22/2015      Mylan's Lesson from Deal-Making's Past                                      Dow Jones Top North American Equities
                                                                                                                        Stories
4/22/2015      6:40 AM       4/22/2015      Mylan's Stock Pops, Perrigo's Drops on Teva Bid                             Dow Jones Top North American Equities
                                                                                                                        Stories
4/22/2015      8:30 AM       4/22/2015      *Teva Files For Hart-Scott-Rodino Notification Regarding Proposed           Dow Jones Institutional News
                                            Acquisition Of Mylan >TEVA
4/22/2015       8:34 AM      4/22/2015      Goldman Sachs's Mylan Connection                                            Dow Jones Institutional News
4/22/2015      11:13 AM      4/22/2015      Merger Would Be Good for Mylan Credit, Bad for Teva, says S&P --            Dow Jones Institutional News
                                            Barron's Blog
4/22/2015      11:20 AM      4/22/2015      *Mylan Weapon Against Teva: a 'Stichting'                                   Dow Jones Institutional News
4/22/2015      11:29 AM      4/22/2015      The Rise of the 'Stichting,' an Obscure Takeover Defense                    Dow Jones Top Energy Stories
4/22/2015      11:35 AM      4/22/2015      The Rise of the 'Stichting,' an Obscure Takeover Defense                    Dow Jones Institutional News
4/22/2015      11:59 AM      4/22/2015      The Rise of the 'Stichting,' an Obscure Takeover Defense                    Dow Jones Top Global Market Stories
4/22/2015      12:15 PM      4/22/2015      The Rise of the 'Stichting,' an Obscure Takeover Defense                    Dow Jones Institutional News
4/22/2015      12:30 PM      4/22/2015      The Rise of the 'Stichting,' an Obscure Takeover Defense                    Dow Jones Institutional News
4/22/2015       5:08 PM      4/23/2015      *Fitch Places Teva Pharmaceutical's Ratings on Watch Negative on            Dow Jones Institutional News
                                            Proposed Mylan Acquisition
4/22/2015      7:41 PM       4/23/2015      Meet Pharma's Newest Movers and Shakers, Driving M&A                        Dow Jones Institutional News
4/22/2015      7:56 PM       4/23/2015      Meet Pharma's Newest Movers and Shakers, Driving M&A                        Dow Jones Institutional News
4/22/2015      8:47 PM       4/23/2015      Meet Pharma's Newest Movers and Shakers, Driving M&A                        Dow Jones Institutional News
4/22/2015      9:02 PM       4/23/2015      Meet Pharma's Newest Movers and Shakers, Driving M&A                        Dow Jones Institutional News
4/23/2015      2:54 AM       4/23/2015      Gains Expected, Although they May Be Grudging                               Dow Jones Top Global Market Stories
4/23/2015      6:40 AM       4/23/2015      The Rise of the 'Stichting,' an Obscure Takeover Defense                    Dow Jones Top North American Equities
                                                                                                                        Stories
4/23/2015      9:00 AM       4/23/2015      Press Release: Teva Presents Data Comparing Early Treatment with            Dow Jones Institutional News
                                            COPAXONE(R) 40 mg/mL to Delayed Start Treatment at 67th American
                                            Academy of Neurology (AAN) Annual Meeting in Washington, D.C.

4/23/2015       2:00 PM      4/23/2015      *Teva and Active Biotech Announce First Patient Enrolled in Phase II        Dow Jones Institutional News
                                            Study Evaluating Laquinimod for Primary Progressive MS
4/23/2015       2:00 PM      4/23/2015      Press Release: Teva and Active Biotech Announce First Patient Enrolled in   Dow Jones Institutional News
                                            Phase II Study Evaluating Laquinimod for Primary Progressive MS

4/23/2015       2:32 PM      4/23/2015      (PMZN) Teva and Active Biotech Announce First Patient Enrolled in Phase     GlobeNewswire
                                            II Study Evaluating Laquinimod for Primary Progressive MS
4/23/2015       2:32 PM      4/23/2015      Press Release: Teva and Active Biotech Announce First Patient Enrolled in   Dow Jones Institutional News
                                            Phase II Study Evaluating Laquinimod for Primary Progressive MS

4/23/2015       3:55 PM      4/23/2015      Dealpolitik: Three Ways to Look at the Three-Way Pharma Scrum               Dow Jones Institutional News
4/24/2015       4:28 AM      4/24/2015      Teva Buy of Mylan Unlikely to Boost Israeli Economy -- Market Talk          Dow Jones Institutional News
4/24/2015      10:06 AM      4/24/2015      Mylan Raises Bid for Generic Drug Maker Perrigo                             Dow Jones Top News & Commentary
4/24/2015      10:06 AM      4/24/2015      Mylan to Make Formal Bid for Perrigo                                        Dow Jones Institutional News
4/24/2015      10:14 AM      4/24/2015      Mylan Raises Bid for Generic Drug Maker Perrigo                             Dow Jones Top Global Market Stories
4/24/2015      10:14 AM      4/24/2015      Mylan Raises Bid for Generic Drug Maker Perrigo                             Dow Jones Top North American Equities
                                                                                                                        Stories
4/24/2015      10:15 AM      4/24/2015      Mylan to Make Formal Bid for Perrigo                                        Dow Jones Newswires Chinese (English)
4/24/2015      10:21 AM      4/24/2015      Mylan to Make Formal Bid for Perrigo                                        Dow Jones Institutional News
4/24/2015       1:07 PM      4/24/2015      Teva, Mylan and Perrigo: Which Combination is Most Likely? -- Barron's      Dow Jones Institutional News
                                            Blog
4/24/2015      1:11 PM       4/24/2015      Will a Mylan 'Stichting' Become a Sticking Point for a Teva Deal?           Dow Jones Institutional News
4/24/2015      1:50 PM       4/24/2015      Mylan Raises Bid for Generic Drug Maker Perrigo -- 5th Update               Dow Jones Newswires Chinese (English)
4/27/2015      6:30 AM       4/27/2015      Press Release: OncoGenex Regains Rights to Custirsen from Teva              Dow Jones Institutional News
4/27/2015      6:30 AM       4/27/2015      Press Release: OncoGenex Regains Rights to Custirsen from Teva              Dow Jones Institutional News



                                                                    Page 15 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 75 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                     Headline                                                      Source
  (1)            (2)            (3)                                             (4)                                                           (5)

4/27/2015      7:01 AM       4/27/2015      OncoGenex Pharma Files 8K - Entry Into Definitive Agreement >OGXI             Dow Jones Institutional News

4/27/2015      8:49 AM       4/27/2015      Pharmalot.. Pharmalittle.. Good Morning: We're Catching up on Mylan,          Dow Jones Institutional News
                                            Teva, Rx Prices and Lots More!!
4/27/2015      9:19 AM       4/27/2015      Press Release: Mylan Board Unanimously Rejects Unsolicited Expression         Dow Jones Institutional News
                                            of Interest from Teva
4/27/2015       9:21 AM      4/27/2015      State Street Global Advisors Ireland Limited Form 8.3 - Mylan N.V.            Dow Jones Institutional News
4/27/2015       9:28 AM      4/27/2015      Mylan Calls Teva Shares 'Low Quality' in Rejection -- Market Talk             Dow Jones Institutional News
4/27/2015       9:28 AM      4/27/2015      Mylan Calls Teva Shares 'Low Quality' in Rejection -- Market Talk             Dow Jones Institutional News
4/27/2015      10:20 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Institutional News
4/27/2015      10:20 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Top News & Commentary
4/27/2015      10:24 AM      4/27/2015      Mylan's Sharp-Tongued Response to Teva -- Market Talk                         Dow Jones Institutional News
4/27/2015      10:24 AM      4/27/2015      Mylan's Sharp-Tongued Response to Teva -- Market Talk                         Dow Jones Institutional News
4/27/2015      10:27 AM      4/27/2015      Cheniere Pays Nearly $500K to Cover Exec's Taxes -- Market Talk               Dow Jones Institutional News
4/27/2015      10:29 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Top Global Market Stories
4/27/2015      10:29 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Top North American Equities
                                                                                                                          Stories
4/27/2015      10:30 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Institutional News
4/27/2015      10:35 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Institutional News
4/27/2015      10:37 AM      4/27/2015      *Teva Reiterates Commitment To Cash-and-Stock Acquisition Of Mylan            Dow Jones Institutional News
                                            For $82.00 Per Share >TEVA
4/27/2015      10:40 AM      4/27/2015      Teva Pharmaceuticals Says Proposal Implies Total Equity Value of $43B         Dow Jones Newswires Chinese (English)

4/27/2015      10:41 AM      4/27/2015      Teva Pharmaceuticals Says Combination More Attractive For Mylan               Dow Jones Newswires Chinese (English)
                                            Stockholders Than Any Other Alternative
4/27/2015      10:45 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Institutional News
4/27/2015      11:04 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid -- Update                    Dow Jones Institutional News
4/27/2015      11:19 AM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid -- Update                    Dow Jones Institutional News
4/27/2015      12:16 PM      4/27/2015      Mylan May Simply Not Be Interested in Teva Takeover -- Market Talk            Dow Jones Institutional News

4/27/2015      12:16 PM      4/27/2015      Mylan May Simply Not Be Interested in Teva Takeover -- Market Talk            Dow Jones Institutional News

4/27/2015      12:17 PM      4/27/2015      TD: Investors May Be Overlooking Canada Airlines -- Market Talk               Dow Jones Institutional News
4/27/2015      12:21 PM      4/27/2015      Press Release: Mylan Schedules First Quarter 2015 Financial Results           Dow Jones Institutional News
                                            Conference Call and Live Webcast
4/27/2015      12:25 PM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Newswires Chinese (English)
4/27/2015      12:40 PM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid                              Dow Jones Newswires Chinese (English)
4/27/2015       1:11 PM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid--2nd Update                  Dow Jones Institutional News
4/27/2015       1:26 PM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid--2nd Update                  Dow Jones Institutional News
4/27/2015       2:20 PM      4/27/2015      Mylan to Teva: See You in Court -- Market Talk                                Dow Jones Institutional News
4/27/2015       2:56 PM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid--3rd Update                  Dow Jones Institutional News
4/27/2015       3:11 PM      4/27/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid--3rd Update                  Dow Jones Institutional News
4/27/2015       3:19 PM      4/27/2015      *S&P Credit FAQ On Teva Pharmaceutical's Bid On Mylan Published               Dow Jones Institutional News
4/27/2015       5:00 PM      4/28/2015      News Highlights: Top Equities Stories of the Day                              Dow Jones Institutional News
4/27/2015       5:26 PM      4/28/2015      Mylan CEO: Teva is 'Poorly Performing' and has a 'Dysfunctional Culture'      Dow Jones Institutional News

4/27/2015      9:02 PM       4/28/2015      Overheard -- Heard On The Street                                              Dow Jones Institutional News
4/27/2015      9:34 PM       4/28/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid--4th Update                  Dow Jones Institutional News
4/27/2015      9:49 PM       4/28/2015      Mylan Rejects Teva's Unsolicited $40 Billion Bid--4th Update                  Dow Jones Institutional News
4/28/2015      8:30 AM       4/28/2015      Press Release: Teva Continues to Invigorate Injectable Portfolio with the     Dow Jones Institutional News
                                            Launch of Argatroban Injection in the United States
4/28/2015       8:38 AM      4/28/2015      State Street Global Advisors Ireland Limited Form 8.3 - Mylan N.V.            Dow Jones Institutional News
4/28/2015      12:07 PM      4/28/2015      Dealpolitik: Can a Teva Tender Offer Best Mylan's Defenses?                   Dow Jones Institutional News
4/28/2015      12:14 PM      4/28/2015      Dealpolitik: Can a Teva Tender Offer Best Mylan's Defenses?                   Dow Jones Top Energy Stories
4/28/2015       1:14 PM      4/28/2015      Dealpolitik: Can a Teva Tender Offer Best Mylan's Defenses?                   Dow Jones Top Global Market Stories
4/28/2015       2:30 PM      4/28/2015      *FDA Approves First Generic Abilify to Treat Mental Illnesses                 Dow Jones Institutional News
4/28/2015       2:32 PM      4/28/2015      Press Release: FDA approves first generic Abilify to treat mental illnesses   Dow Jones Institutional News

4/28/2015       2:42 PM      4/28/2015      FDA Approves Generic Abilify -- Market Talk                                   Dow Jones Institutional News
4/28/2015       2:42 PM      4/28/2015      FDA Approves Generic Abilify -- Market Talk                                   Dow Jones Institutional News
4/28/2015       3:21 PM      4/28/2015      Press Release: Teva Launches Generic Abilify(R) Tablets in the United         Dow Jones Institutional News
                                            States
4/29/2015      3:06 AM       4/29/2015      Torrent Pharma Rises on Approval to Sell Generic Version of Antipsychotic     Dow Jones Institutional News
                                            Drug -- Market Talk
4/29/2015      6:24 AM       4/29/2015      Dealpolitik: Can a Teva Tender Offer Best Mylan's Defenses?                   Dow Jones Top North American Equities
                                                                                                                          Stories
4/29/2015      9:17 AM       4/29/2015      State Street Global Advisors Ireland Limited Form 8.3 - Mylan N.V.            Dow Jones Institutional News
4/29/2015      9:20 AM       4/29/2015      *Mylan Raises Offer To Acquire Perrigo >MYL PRGO                              Dow Jones Institutional News
4/29/2015      9:25 AM       4/29/2015      Mylan Ups Perrigo Bid as It Looks to Start Talks -- Market Talk               Dow Jones Institutional News
4/29/2015      9:25 AM       4/29/2015      Mylan Ups Perrigo Bid as It Looks to Start Talks -- Market Talk               Dow Jones Institutional News
4/29/2015      9:30 AM       4/29/2015      Mylan:Former Perrigo Hldrs Would Own 39.3% Of Mylan Outstanding               Dow Jones Newswires Chinese (English)
                                            Ordinary Shrs
4/29/2015      9:37 AM       4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                               Dow Jones Top News & Commentary
4/29/2015      9:37 AM       4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                               Dow Jones Institutional News
4/29/2015      9:44 AM       4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                               Dow Jones Top Global Market Stories


                                                                    Page 16 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 76 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                    Source
  (1)            (2)            (3)                                            (4)                                                         (5)

4/29/2015      9:44 AM       4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                            Dow Jones Top North American Equities
                                                                                                                       Stories
4/29/2015       9:47 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion--Update                    Dow Jones Institutional News
4/29/2015       9:50 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                            Dow Jones Institutional News
4/29/2015       9:52 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                            Dow Jones Institutional News
4/29/2015       9:53 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                            Dow Jones Newswires Chinese (English)
4/29/2015      10:02 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion--Update                    Dow Jones Institutional News
4/29/2015      10:05 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion                            Dow Jones Institutional News
4/29/2015      10:19 AM      4/29/2015      *Teva Pharmaceuticals Raised to Buy From Hold by Standpoint Research       Dow Jones Institutional News
                                            >TEVA
4/29/2015      11:03 AM      4/29/2015      Press Release: Perrigo Rejects Latest Mylan Unsolicited Offer              Dow Jones Institutional News
4/29/2015      11:13 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion -- 2nd Update              Dow Jones Institutional News
4/29/2015      11:28 AM      4/29/2015      Mylan Boosts Offer for Perrigo to $35.6 Billion -- 2nd Update              Dow Jones Institutional News
4/29/2015      11:43 AM      4/29/2015      Perrigo Files 8K - Other Events >PRGO                                      Dow Jones Institutional News
4/29/2015      12:01 PM      4/29/2015      FDA Approves Generic Abilify After Unusual Legal Battle With Otsuka        Dow Jones Institutional News

4/29/2015      12:14 PM      4/29/2015      FDA Approves Generic Abilify After Unusual Legal Battle With Otsuka        Dow Jones Top Global Market Stories

4/29/2015      12:14 PM      4/29/2015      FDA Approves Generic Abilify After Unusual Legal Battle With Otsuka        Dow Jones Top North American Equities
                                                                                                                       Stories
4/29/2015      12:15 PM      4/29/2015      FDA Approves Generic Abilify After Unusual Legal Battle With Otsuka        Dow Jones Institutional News

4/29/2015       2:28 PM      4/29/2015      Mylan Should Try Teva On for Size -- Heard on the Street                   Dow Jones Institutional News
4/29/2015       2:49 PM      4/29/2015      Mylan Should Try Teva On for Size                                          Dow Jones Top Global Market Stories
4/29/2015       2:59 PM      4/29/2015      Mylan Should Try Teva On for Size                                          Dow Jones Top Energy Stories
4/29/2015       3:17 PM      4/29/2015      M&A Additions and Takeways Active in April -- Market Talk                  Dow Jones Institutional News
4/29/2015       3:17 PM      4/29/2015      M&A Additions and Takeways Active in April -- Market Talk                  Dow Jones Institutional News
4/29/2015       4:10 PM      4/30/2015      Health Care Down As Insurers' Earnings Are Mixed -- Health Care            Dow Jones Institutional News
                                            Roundup
4/29/2015       4:13 PM      4/30/2015      Press Release: Teva Sends Letter to Mylan Board                            Dow Jones Institutional News
4/29/2015       4:15 PM      4/30/2015      Teva Pharmaceuticals Reiterates Commitment to Engaging With Mylan          Dow Jones Newswires Chinese (English)
                                            Board and Consummating Transaction
4/29/2015       4:17 PM      4/30/2015      Teva Pharmaceuticals Says 'Antitrust Is Not A Barrier To Completion'       Dow Jones Newswires Chinese (English)

4/29/2015       5:20 PM      4/30/2015      Mylan Files 8K - Regulation FD >MYL                                        Dow Jones Institutional News
4/29/2015       7:51 PM      4/30/2015      Mylan: Try Teva On For Size -- Heard On The Street                         Dow Jones Institutional News
4/29/2015       9:42 PM      4/30/2015      Otsuka Loses Another Bid to Block Generic Antipsychotic Pill -- Market     Dow Jones Institutional News
                                            Talk
4/30/2015      6:34 AM       4/30/2015      Mylan Should Try Teva On for Size                                          Dow Jones Top North American Equities
                                                                                                                       Stories
4/30/2015      7:18 AM       4/30/2015      As M&A Swirls, Teva Records Nice 1Q Beat -- Market Talk                    Dow Jones Institutional News
4/30/2015      7:24 AM       4/30/2015      Teva Raises Guidance as Generic-Medicine Segment Grows                     Dow Jones Institutional News
4/30/2015      7:35 AM       4/30/2015      State Street Global Advisors Ireland Limited Form 8.3 - Mylan N.V.         Dow Jones Institutional News
4/30/2015      7:39 AM       4/30/2015      Teva Raises Guidance as Generic-Medicine Segment Grows                     Dow Jones Institutional News
4/30/2015      7:50 AM       4/30/2015      Teva Raises Guidance as Generic-Medicine Segment Grows                     Dow Jones Top News & Commentary
4/30/2015      7:59 AM       4/30/2015      Teva Raises Guidance as Generic-Medicine Segment Grows                     Dow Jones Top North American Equities
                                                                                                                       Stories
4/30/2015       7:59 AM      4/30/2015      Teva Raises Guidance as Generic-Medicine Segment Grows                     Dow Jones Top Global Market Stories
4/30/2015       8:00 AM      4/30/2015      Teva Raises Guidance as Generic-Medicine Segment Grows                     Dow Jones Institutional News
4/30/2015       8:15 AM      4/30/2015      Teva Raises Guidance as Generic-Medicine Segment Grows                     Dow Jones Institutional News
4/30/2015      11:06 AM      4/30/2015      Teva 'Delivers Solid Quarter' But Mylan 'Might Not Represent Answer' --    Dow Jones Institutional News
                                            Barron's Blog
4/30/2015       4:26 PM       5/1/2015      Press Release: S&PBulletin: Mylan Rtgs Unaffected By Higher Offer For      Dow Jones Institutional News
                                            Perrigo
 5/1/2015       8:44 AM       5/1/2015      Generics Drive, Threaten Teva Revenues -- Market Talk                      Dow Jones Institutional News
 5/1/2015      10:04 AM       5/1/2015      State Street Global Advisors Ireland Limited Form 8.3 - Mylan N.V.         Dow Jones Institutional News
 5/1/2015       5:18 PM       5/4/2015      Mylan Files 8K - Direct Or Off-Balance Sheet Financial Obligation >MYL     Dow Jones Institutional News

 5/1/2015      5:18 PM        5/4/2015      Mylan Files 8K - Entry Into Definitive Agreement >MYL                      Dow Jones Institutional News
 5/1/2015      7:05 PM        5/4/2015      *Drug Maker Mylan Sues Law Firm Kirkland & Ellis -- Court Filing           Dow Jones Institutional News
 5/1/2015      7:37 PM        5/4/2015      Drug Maker Mylan Sues Law Firm Kirkland & Ellis                            Dow Jones Institutional News
 5/1/2015      7:52 PM        5/4/2015      Drug Maker Mylan Sues Law Firm Kirkland & Ellis                            Dow Jones Institutional News
 5/4/2015      3:21 AM        5/4/2015      India's Hepatitis Drugs Makers Jump on Expected Sales Boost -- Market      Dow Jones Institutional News
                                            Talk
 5/4/2015      5:00 AM        5/4/2015      Press Release: Mylan Launches Gilead Sciences' Sovaldi(R) Tablets in       Dow Jones Institutional News
                                            India
 5/5/2015      8:30 AM        5/5/2015      *Teva Provides Additional Detail On Proposed Acquisition Of Mylan          Dow Jones Institutional News
                                            >TEVA
 5/5/2015      9:00 AM        5/5/2015      *Teva Completes Acquisition Of Auspex Pharmaceuticals >TEVA                Dow Jones Institutional News
 5/5/2015      4:35 PM        5/6/2015      Mylan's Revenue Misses on Currency Effects                                 Dow Jones Top News & Commentary
 5/5/2015      4:44 PM        5/6/2015      Mylan's Revenue Misses on Currency Effects                                 Dow Jones Top Global Market Stories
 5/5/2015      4:54 PM        5/6/2015      Mylan's Revenue Misses on Currency Effects                                 Dow Jones Top North American Equities
                                                                                                                       Stories
 5/8/2015       2:07 PM       5/8/2015      Press Release: Teva to Present at the Bank of America Merrill Lynch 2015   Dow Jones Institutional News
                                            Health Care Conference


                                                                    Page 17 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 77 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                     Source
  (1)            (2)            (3)                                           (4)                                                          (5)

 5/8/2015       2:17 PM       5/8/2015      California Court Deals Pharma a Setback in the Pay-to-Delay Debate         Dow Jones Top News & Commentary
 5/8/2015       4:59 PM      5/11/2015      Dealpolitik: Mylan to Investors: We'll Do What We Want                     Dow Jones Institutional News
 5/8/2015       5:24 PM      5/11/2015      Mylan to Investors: We'll Do What We Want                                  Dow Jones Top Energy Stories
5/10/2015      11:35 PM      5/11/2015      A Goldilocks Rally After Jobs Report                                       Dow Jones Top Global Market Stories
5/10/2015      11:35 PM      5/11/2015      Mylan to Investors: We'll Do What We Want                                  Dow Jones Top Global Market Stories
5/11/2015       4:12 AM      5/11/2015      A Stichting and What It Can Do for Mylan                                   Dow Jones Institutional News
5/11/2015       5:53 AM      5/11/2015      A Stichting and What It Can Do for Mylan                                   Dow Jones Institutional News
5/11/2015       6:35 AM      5/11/2015      Mylan to Investors: We'll Do What We Want                                  Dow Jones Top North American Equities
                                                                                                                       Stories
5/11/2015       1:29 PM      5/11/2015      J&J and Other Drug Makers Tossed From Lawsuit Over Opioid Marketing        Dow Jones Institutional News

5/11/2015       1:40 PM      5/11/2015      J&J and Other Drug Makers Tossed From Lawsuit Over Opioid Marketing        Dow Jones Top Global Market Stories

5/11/2015       1:50 PM      5/11/2015      J&J and Other Drug Makers Tossed From Lawsuit Over Opioid Marketing        Dow Jones Top North American Equities
                                                                                                                       Stories
5/12/2015      9:40 AM       5/12/2015      Perrigo to Buy Patheon's Mexican Business for $34 Million                  Dow Jones Top North American Equities
                                                                                                                       Stories
5/12/2015      9:45 AM       5/12/2015      Perrigo to Buy Patheon's Mexican Business for $34 Million                  Dow Jones Top Global Market Stories
5/13/2015      8:00 AM       5/13/2015      *ANI Pharmaceuticals Acquires Rights To Testosterone Gel 1%                Dow Jones Institutional News
5/13/2015      2:33 PM       5/13/2015      Dealpolitik: 2015 May Be an Expensive Tax Year for Some Mylan              Dow Jones Institutional News
                                            Shareholders
5/15/2015      8:00 AM       5/15/2015      Press Release: Teva to Present New Respiratory Data at 2015 Annual         Dow Jones Institutional News
                                            International Meeting of the American Thoracic Society
5/18/2015       2:48 PM      5/18/2015      Anthony & Sylvan Pools Announces Director of Human Resources               GlobeNewswire
5/21/2015       4:24 PM      5/22/2015      Law Firm Advising Teva on Bid Dismisses Mylan's Objections to Its          Dow Jones Institutional News
                                            Involvement
5/21/2015       4:25 PM      5/22/2015      Law Firm Advising Teva on Bid Dismisses Mylan's Objections to Its          Dow Jones Top North American Equities
                                            Involvement                                                                Stories
5/21/2015       4:25 PM      5/22/2015      Law Firm Advising Teva on Bid Dismisses Mylan's Objections to Its          Dow Jones Top Global Market Stories
                                            Involvement
5/21/2015       4:30 PM      5/22/2015      Law Firm Advising Teva Dismisses Mylan Objections                          Dow Jones Institutional News
5/21/2015       4:39 PM      5/22/2015      Law Firm Advising Teva on Bid Dismisses Mylan's Objections to Its          Dow Jones Institutional News
                                            Involvement
5/21/2015       4:45 PM      5/22/2015      Law Firm Advising Teva Dismisses Mylan Objections                          Dow Jones Institutional News
5/22/2015      12:04 PM      5/22/2015      How Much is Actavis Worth? A Lot More Than It is Now -- Barron's Blog      Dow Jones Institutional News

5/22/2015       1:05 PM      5/22/2015      Dealpolitik: Why Lawyers Need to Care About the Mylan-Kirkland Battle      Dow Jones Institutional News

5/27/2015      8:00 AM       5/27/2015      Press Release: Jack Osbourne and Teva Launch Enhanced You Don't Know       Dow Jones Institutional News
                                            Jack About MS(R) Website Featuring New Multimedia Content

5/27/2015       4:43 PM      5/28/2015      *Teva Reports 1.35% Stake In Mylan                                         Dow Jones Institutional News
5/27/2015       5:29 PM      5/28/2015      Teva Reports Small Stake in Mylan                                          Dow Jones Top News & Commentary
5/27/2015       5:35 PM      5/28/2015      Teva Reports Small Stake in Mylan                                          Dow Jones Top North American Equities
                                                                                                                       Stories
5/27/2015      5:35 PM       5/28/2015      Teva Reports Small Stake in Mylan                                          Dow Jones Top Global Market Stories
5/27/2015      5:40 PM       5/28/2015      Teva Reports Small Stake in Mylan                                          Dow Jones Institutional News
5/27/2015      5:43 PM       5/28/2015      Teva Reports Small Stake in Mylan                                          Dow Jones Newswires Chinese (English)
5/27/2015      5:44 PM       5/28/2015      Teva Reports Small Stake in Mylan                                          Dow Jones Institutional News
5/27/2015      5:55 PM       5/28/2015      Teva Reports Small Stake in Mylan                                          Dow Jones Institutional News
5/28/2015      7:32 AM       5/28/2015      *Teva Close To FTC Settlement On Cephalon's Provigil Valued At Roughly     Dow Jones Institutional News
                                            $1 Billion--Sources
5/28/2015      7:37 AM       5/28/2015      Teva, FTC Reach $1.2 Billion Settlement on Cephalon's Provigil             Dow Jones Top News & Commentary
5/28/2015      7:51 AM       5/28/2015      Teva Close to FTC Settlement on Cephalon's Provigil -- Update              Dow Jones Institutional News
5/28/2015      7:55 AM       5/28/2015      Teva, FTC Reach $1.2 Billion Settlement on Cephalon's Provigil             Dow Jones Top North American Equities
                                                                                                                       Stories
5/28/2015      7:55 AM       5/28/2015      Teva, FTC Reach $1.2 Billion Settlement on Cephalon's Provigil             Dow Jones Top Global Market Stories
5/28/2015      8:00 AM       5/28/2015      Teva, FTC Reach $1.2 Billion Settlement                                    Dow Jones Institutional News
5/28/2015      8:01 AM       5/28/2015      Teva Close to FTC Settlement on Cephalon's Provigil Valued at Roughly $1   Dow Jones Newswires Chinese (English)
                                            Billion
5/28/2015      8:06 AM       5/28/2015      Teva Close to FTC Settlement on Cephalon's Provigil -- Update              Dow Jones Institutional News
5/28/2015      8:07 AM       5/28/2015      News Highlights: Top Equities Stories Of The Day                           Dow Jones Institutional News
5/28/2015      8:15 AM       5/28/2015      Teva, FTC Reach $1.2 Billion Settlement                                    Dow Jones Institutional News
5/28/2015      8:30 AM       5/28/2015      Xenon Pharmaceuticals to Provide Business and Milestone Update at          GlobeNewswire
                                            Jefferies 2015 Global Healthcare Conference
5/28/2015       9:48 AM      5/28/2015      Teva, FTC Reach $1.2 Billion Settlement on Cephalon's Provigil             Dow Jones Institutional News
5/28/2015      10:03 AM      5/28/2015      Teva, FTC Reach $1.2 Billion Settlement on Cephalon's Provigil             Dow Jones Institutional News
5/28/2015      12:48 PM      5/28/2015      Teva, FTC Reach $1.2 Billion Settlement on Cephalon's Provigil -- Update   Dow Jones Institutional News

5/28/2015       1:03 PM      5/28/2015      Teva, FTC Reach $1.2 Billion Settlement on Cephalon's Provigil -- Update   Dow Jones Institutional News

5/28/2015       3:51 PM      5/28/2015      In Wake of Teva Deal, FTC Hopes to 'Send a Strong Signal' To Pharma        Dow Jones Institutional News

5/29/2015      8:30 AM       5/29/2015      Press Release: Teva Enhances Extensive Women's Health Portfolio with       Dow Jones Institutional News
                                            Launch of Generic Lomedia(R) 24 Fe Tablets


                                                                   Page 18 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 78 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                      Source
  (1)            (2)            (3)                                           (4)                                                           (5)

5/29/2015      8:35 AM       5/29/2015      Capital Journal Daybreak: Class of 2015's Luck, More                        Dow Jones Top Energy Stories
 6/1/2015      1:59 AM        6/1/2015      India's Cipla Gains on Profit Share With Teva -- Market Talk                Dow Jones Institutional News
 6/1/2015      8:30 AM        6/1/2015      Press Release: Teva Announces Exclusive Launch of Generic Actonel(R)        Dow Jones Institutional News
                                            Tablets in the United States
 6/1/2015      11:11 AM       6/1/2015      How Teva Thinks It Can Win Over Mylan -- Market Talk                        Dow Jones Institutional News
 6/1/2015      11:11 AM       6/1/2015      How Teva Thinks It Can Win Over Mylan -- Market Talk                        Dow Jones Institutional News
 6/1/2015       4:05 PM       6/2/2015      Fibrocell Appoints Michael F. Marino as Senior Vice President, General      GlobeNewswire
                                            Counsel and Corporate Secretary
 6/2/2015      10:00 AM       6/2/2015      Press Release: Teva Enhances ADHD Product Line with Generic                 Dow Jones Institutional News
                                            INTUNIV(R) in the United States
 6/2/2015       5:37 PM       6/3/2015      Dealpolitik: Hand-to-Hand Combat as Teva/Mylan Showdown Approaches          Dow Jones Institutional News

 6/3/2015      3:17 AM        6/3/2015      News Highlights: Top M&A Stories Of The Day                                 Dow Jones Institutional News
 6/3/2015      8:52 AM        6/3/2015      Pharmalot.. Pharmalittle.. Good Morning: We're Catching up on Gilead,       Dow Jones Institutional News
                                            Teva and Much More!!
 6/8/2015      7:00 AM        6/8/2015      Press Release: Concert Pharmaceuticals Receives $50 Million Payment         Dow Jones Institutional News
                                            from Auspex Pharmaceuticals
 6/8/2015       3:31 PM       6/8/2015      *Mylan Sent Letter to Teva Pharmaceutical CEO Erez Vigodman                 Dow Jones Institutional News
 6/8/2015       3:32 PM       6/8/2015      Mylan Sent Letter to Teva Pharmaceutical CEO Erez Vigodman                  Dow Jones Newswires Chinese (English)
 6/8/2015       3:47 PM       6/8/2015      Teva Says Mylan's Coury is 'Desperate' to Thwart its $40 Billion Takeover   Dow Jones Institutional News
                                            Bid
 6/9/2015       4:00 PM      6/10/2015      Press Release: Teva to Present at the Goldman Sachs 36th Annual Global      Dow Jones Institutional News
                                            Healthcare Conference
 6/9/2015       7:59 PM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Institutional News
                                            Takeover Fight
 6/9/2015       8:14 PM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Institutional News
                                            Takeover Fight
 6/9/2015       9:10 PM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Top North American Equities
                                            Takeover Fight                                                              Stories
 6/9/2015       9:10 PM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Top Global Market Stories
                                            Takeover Fight
 6/9/2015       9:20 PM      6/10/2015      Judge Recommends Barring Law Firm From Teva-Mylan Takeover Fight            Dow Jones Institutional News

 6/9/2015       9:35 PM      6/10/2015      Judge Recommends Barring Law Firm From Teva-Mylan Takeover Fight            Dow Jones Institutional News

 6/9/2015       9:38 PM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Institutional News
                                            Takeover Fight
 6/9/2015       9:53 PM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Institutional News
                                            Takeover Fight
6/10/2015      12:06 AM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Institutional News
                                            Takeover Fight
6/10/2015      12:21 AM      6/10/2015      Judge Recommends Barring Law Firm From Advising on Teva-Mylan               Dow Jones Institutional News
                                            Takeover Fight
6/12/2015       4:21 PM      6/15/2015      Dealpolitik: Mylan-Kirkland Decision Should Give Big Law Firms Shivers      Dow Jones Institutional News

6/15/2015      12:57 AM      6/15/2015      Glenmark Gets US FDA Approval for Oral Contraceptive -- Market Talk         Dow Jones Institutional News

6/15/2015      8:00 AM       6/15/2015      *Teva Announces FDA Acceptance Of The Biologics License Application         Dow Jones Institutional News
                                            For Reslizumab >TEVA
6/16/2015      8:29 AM       6/16/2015      Teva: Trial for Movement Disorder Shows Promising Results                   Dow Jones Institutional News
6/16/2015      8:44 AM       6/16/2015      Teva: Trial for Movement Disorder Shows Promising Results                   Dow Jones Institutional News
6/18/2015      8:00 AM       6/18/2015      Press Release: Teva and Microchips Biotech Announce Partnership to          Dow Jones Institutional News
                                            Enhance Patient Outcomes through Digital Drug Delivery Technology

6/18/2015      8:50 AM       6/18/2015      Teva to Collaborate With Maker of Microchip-Based Implants                  Dow Jones Top News & Commentary
6/18/2015      8:50 AM       6/18/2015      Teva to Collaborate With Maker of Microchip-Based Implants                  Dow Jones Institutional News
6/18/2015      8:55 AM       6/18/2015      Teva to Collaborate With Maker of Microchip-Based Implants                  Dow Jones Top North American Equities
                                                                                                                        Stories
6/18/2015       8:55 AM      6/18/2015      Teva to Collaborate With Maker of Microchip-Based Implants                  Dow Jones Top Global Market Stories
6/18/2015       9:00 AM      6/18/2015      Teva in Partnership on Microchip-Based Implants                             Dow Jones Institutional News
6/18/2015       9:05 AM      6/18/2015      Teva to Collaborate With Maker of Microchip-Based Implants                  Dow Jones Institutional News
6/18/2015       9:15 AM      6/18/2015      Teva in Partnership on Microchip-Based Implants                             Dow Jones Institutional News
6/18/2015      10:37 AM      6/18/2015      Momenta Pharmaceuticals Announces CAFC Decision to Invalidate               GlobeNewswire
                                            Remanded Teva Pharmaceuticals Patent in Daily COPAXONE(R) 20 mg
                                            Suit
6/18/2015       1:10 PM      6/18/2015      U.S. Court Again Strikes Down Teva's Copaxone Patent                        Dow Jones Top News & Commentary
6/18/2015       1:10 PM      6/18/2015      U.S. Court Again Strikes Down Teva's Copaxone Patent                        Dow Jones Institutional News
6/18/2015       1:25 PM      6/18/2015      U.S. Court Again Strikes Down Teva's Copaxone Patent                        Dow Jones Institutional News
6/18/2015       2:47 PM      6/18/2015      Teva's Copaxone Patent Again Struck Down by U.S. Court -- Update            Dow Jones Institutional News
6/18/2015       3:02 PM      6/18/2015      Teva's Copaxone Patent Again Struck Down by U.S. Court -- Update            Dow Jones Institutional News
6/18/2015       3:10 PM      6/18/2015      Teva's Copaxone Patent Again Struck Down by U.S. Court                      Dow Jones Top North American Equities
                                                                                                                        Stories
6/18/2015       3:10 PM      6/18/2015      Teva's Copaxone Patent Again Struck Down by U.S. Court                      Dow Jones Top Global Market Stories
6/18/2015       3:15 PM      6/18/2015      Teva Bid for Mylan Could Be 'Imminent' -- Barron's Blog                     Dow Jones Institutional News
6/18/2015       3:20 PM      6/18/2015      Teva's Copaxone Patent Loses Again                                          Dow Jones Institutional News


                                                                    Page 19 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 79 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                      Source
  (1)            (2)            (3)                                           (4)                                                           (5)

6/18/2015       3:35 PM      6/18/2015      Teva's Copaxone Patent Loses Again                                          Dow Jones Institutional News
6/18/2015       3:50 PM      6/18/2015      Teva's Switching Strategy Could Blunt Impact of Patent Decision -- Market   Dow Jones Institutional News
                                            Talk
6/18/2015       9:11 PM      6/19/2015      Teva's Copaxone Patent Again Struck Down by U.S. Court -- 2nd Update        Dow Jones Institutional News

6/18/2015       9:26 PM      6/19/2015      Teva's Copaxone Patent Again Struck Down by U.S. Court -- 2nd Update        Dow Jones Institutional News

6/19/2015      8:30 AM       6/19/2015      Press Release: Teva Completes the Purchase of 4.61 Percent Interest in      Dow Jones Institutional News
                                            Mylan N.V.
6/19/2015      8:48 AM       6/19/2015      Teva Takes 4.6% Stake in Mylan                                              Dow Jones Top News & Commentary
6/19/2015      8:48 AM       6/19/2015      Teva Takes 4.6% Stake in Mylan                                              Dow Jones Institutional News
6/19/2015      8:55 AM       6/19/2015      Teva Takes 4.6% Stake in Mylan                                              Dow Jones Top North American Equities
                                                                                                                        Stories
6/19/2015      9:00 AM       6/19/2015      Teva Takes 4.6% Stake in Mylan                                              Dow Jones Institutional News
6/19/2015      9:03 AM       6/19/2015      Teva Takes 4.6% Stake in Mylan                                              Dow Jones Institutional News
6/19/2015      9:15 AM       6/19/2015      Teva Takes 4.6% Stake in Mylan                                              Dow Jones Institutional News
6/19/2015      9:35 AM       6/19/2015      Teva Takes 4.6% Stake in Mylan                                              Dow Jones Top Global Market Stories
6/19/2015      9:38 AM       6/19/2015      News Highlights: Top M&A Stories Of The Day                                 Dow Jones Institutional News
6/24/2015      8:00 AM       6/24/2015      Press Release: Teva Launches PainMatters.com to Support Responsible         Dow Jones Institutional News
                                            Pain Management
6/25/2015      8:00 AM       6/25/2015      Press Release: Teva and Active Biotech Announce Completion of Patient       Dow Jones Institutional News
                                            Enrollment in Laquinimod Phase III CONCERTO Trial
6/25/2015      8:01 AM       6/25/2015      Press Release: Teva and Active Biotech Announce Completion of Patient       Dow Jones Institutional News
                                            Enrollment in Laquinimod Phase III CONCERTO Trial
6/25/2015      8:27 AM       6/25/2015      (PMZN) Teva and Active Biotech Announce Completion of Patient               GlobeNewswire
                                            Enrollment in Laquinimod Phase III CONCERTO Trial
6/25/2015      8:27 AM       6/25/2015      Press Release: Teva and Active Biotech Announce Completion of Patient       Dow Jones Institutional News
                                            Enrollment in Laquinimod Phase III CONCERTO Trial
6/26/2015       1:41 PM      6/26/2015      Cash is not Always King in Pharma Pay-to-Delay Deals: Appeals Court         Dow Jones Institutional News

6/26/2015       5:35 PM      6/29/2015      American Airlines Opens Cold-Chain Warehouse at Philadelphia                Dow Jones Top Energy Stories
                                            International Airport
6/30/2015      11:48 AM      6/30/2015      A New Rider in the Perrigo, Mylan, Teva Merger Merry-Go-Round --            Dow Jones Institutional News
                                            Barron's Blog
 7/1/2015      8:00 AM        7/1/2015      (PMZN) Teva and Xenon Provide Update on TV-45070 Phase 2b Study in          GlobeNewswire
                                            Osteoarthritis Pain
 7/1/2015      8:30 AM        7/1/2015      Press Release: Teva Launches Generic Aggrenox(R) Capsules in the United     Dow Jones Institutional News
                                            States
 7/6/2015      12:27 PM       7/6/2015      *Teva Plans to Raise Offer for Mylan to Range of $86 to $88 a Share This    Dow Jones Institutional News
                                            Week -Bloomberg
 7/6/2015      12:43 PM       7/6/2015      Teva May Raise Offer for Mylan to Range of $86 to $88 a Share -             Dow Jones Newswires Chinese (English)
                                            Bloomberg
 7/6/2015      12:51 PM       7/6/2015      Teva May Raise Offer for Mylan to Range of $86 to $88 a Share -             Dow Jones Institutional News
                                            Bloomberg
 7/6/2015       7:22 PM       7/7/2015      AstraZeneca and Teva Settle Allegations of Underpaying Medicaid Rebates     Dow Jones Institutional News

 7/6/2015      11:05 PM       7/7/2015      Director at Generic-Drug Giant Mylan Had Undisclosed Ties to Land Deal      Dow Jones Top North American Equities
                                                                                                                        Stories
 7/6/2015      11:10 PM       7/7/2015      Director at Generic-Drug Giant Mylan Had Undisclosed Ties to Land Deal      Dow Jones Top Global Market Stories

 7/8/2015      10:44 AM       7/8/2015      Evaluating Teva, With and Without a Mylan Deal                              Dow Jones Institutional News
 7/8/2015       1:47 PM       7/8/2015      Press Release: Teva First to Receive Approval and Launch Generic            Dow Jones Institutional News
                                            Axert(R) Tablets in the United States
7/10/2015      9:50 AM       7/10/2015      Generic Copaxone Off to Fast Start -- Market Talk                           Dow Jones Institutional News
7/10/2015      3:21 PM       7/10/2015      Dealpolitik: Why Mylan Has a Leg Up in the Vote on Its Perrigo Bid          Dow Jones Institutional News
7/13/2015      8:00 AM       7/13/2015      Press Release: ANI Pharmaceuticals Acquires 22 Generic Drug Products        Dow Jones Institutional News
                                            from Teva Pharmaceuticals for $25 million
7/14/2015       6:10 PM      7/15/2015      Consumer Groups Urge the FTC to Block a Teva Takeover of Mylan              Dow Jones Institutional News
7/15/2015      12:50 PM      7/15/2015      York Capital's Dinan Bets on Healthcare, Consumers -- Market Talk           Dow Jones Institutional News
7/15/2015      12:50 PM      7/15/2015      York Capital's Dinan Bets on Healthcare, Consumers -- Market Talk           Dow Jones Institutional News
7/16/2015       8:00 AM      7/16/2015      Viventia Recognizes Chairman Leslie Dan's 50 Years of Leadership in         GlobeNewswire
                                            Healthcare
7/21/2015      10:00 AM      7/21/2015      Press Release: Teva to Report Second Quarter 2015 Financial Results on      Dow Jones Institutional News
                                            July 30, 2015
7/23/2015       9:04 AM      7/23/2015      Press Release: Teva Issues Statement                                        Dow Jones Institutional News
7/23/2015      10:23 AM      7/23/2015      Mylan Activates Anti-Takeover Poison Pill -- Market Talk                    Dow Jones Institutional News
7/23/2015      10:23 AM      7/23/2015      UK Market Talk Roundup: Shares Losing                                       Dow Jones Institutional News
7/23/2015      11:35 AM      7/23/2015      Mylan: It's Stichting Time                                                  Dow Jones Institutional News
7/23/2015      11:36 AM      7/23/2015      Drugmaker Mylan Uses Dutch Foundation to Fend Off Hostile Bid               Dow Jones Institutional News
7/23/2015      11:45 AM      7/23/2015      Drugmaker Mylan Uses Dutch Foundation to Fend Off Hostile Bid               Dow Jones Top North American Equities
                                                                                                                        Stories
7/23/2015      11:45 AM      7/23/2015      Drugmaker Mylan Uses Dutch Foundation to Fend Off Hostile Bid               Dow Jones Top Global Market Stories
7/23/2015      11:50 AM      7/23/2015      Drugmaker Mylan Uses Dutch Foundation to Fend Off Hostile Bid               Dow Jones Institutional News
7/23/2015      12:05 PM      7/23/2015      Drugmaker Mylan Uses Dutch Foundation to Fend Off Hostile Bid               Dow Jones Institutional News
7/23/2015       2:57 PM      7/23/2015      Mylan's Stichting: Will It Work? -- Barron's Blog                           Dow Jones Institutional News


                                                                    Page 20 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 80 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                      Source
  (1)            (2)            (3)                                           (4)                                                           (5)

7/23/2015       7:10 PM      7/24/2015      Dealpolitik: Mylan Foundation Just Says No to Teva                           Dow Jones Institutional News
7/25/2015       6:10 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- Update                       Dow Jones Institutional News
7/25/2015       6:21 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- Update                       Dow Jones Institutional News
7/25/2015       6:25 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- Update                       Dow Jones Institutional News
7/25/2015       6:30 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- 2nd Update                   Dow Jones Institutional News
7/25/2015       6:36 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- Update                       Dow Jones Institutional News
7/25/2015       6:45 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- 2nd Update                   Dow Jones Institutional News
7/25/2015       7:24 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- 3nd Update                   Dow Jones Institutional News
7/25/2015       7:39 PM      7/27/2015      Teva in Talks to Buy Allergan's Generic Unit -- 3nd Update                   Dow Jones Institutional News
7/25/2015       8:42 PM      7/27/2015      Teva in Talks to Buy Allergan's Generics Unit -- 4th Update                  Dow Jones Institutional News
7/25/2015       8:57 PM      7/27/2015      Teva in Talks to Buy Allergan's Generics Unit -- 4th Update                  Dow Jones Institutional News
7/26/2015       3:30 PM      7/27/2015      Teva and Allergan: Three Big Questions                                       Dow Jones Institutional News
7/26/2015       7:38 PM      7/27/2015      Teva in Talks to Buy Allergan's Generics Unit                                Dow Jones Newswires Chinese (English)
7/26/2015       7:40 PM      7/27/2015      Teva Poised to Get a Big Boost in Generics                                   Dow Jones Institutional News
7/26/2015       7:55 PM      7/27/2015      Teva Poised to Get a Big Boost in Generics                                   Dow Jones Institutional News
7/26/2015       8:35 PM      7/27/2015      Allergan to Acquire Naurex for $560 Million Cash                             Dow Jones Top North American Equities
                                                                                                                         Stories
7/26/2015       8:36 PM      7/27/2015      Allergan to Acquire Naurex for $560 Million Cash                             Dow Jones Top Global Market Stories
7/26/2015       8:36 PM      7/27/2015      Teva Poised to Get a Big Boost in Generics                                   Dow Jones Top Energy Stories
7/26/2015       9:22 PM      7/27/2015      Teva Poised to Get a Big Boost in Generics                                   Dow Jones Institutional News
7/26/2015       9:37 PM      7/27/2015      Teva Poised to Get a Big Boost in Generics                                   Dow Jones Institutional News
7/27/2015      12:30 AM      7/27/2015      What's News, Business & Finance                                              Dow Jones Institutional News
7/27/2015       4:31 AM      7/27/2015      *Teva Withdraws Proposal To Acquire Mylan >TEVA                              Dow Jones Institutional News
7/27/2015       4:47 AM      7/27/2015      Press Release: Teva Reports Preliminary Second Quarter 2015 Results          Dow Jones Institutional News
7/27/2015       5:07 AM      7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Institutional News
7/27/2015       5:15 AM      7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Top North American Equities
                                                                                                                         Stories
7/27/2015      5:15 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Top Global Market Stories
7/27/2015      5:22 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Institutional News
7/27/2015      5:30 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Newswires Chinese (English)
7/27/2015      5:33 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- Update                    Dow Jones Institutional News
7/27/2015      5:48 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- Update                    Dow Jones Institutional News
7/27/2015      5:57 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 2nd Update                Dow Jones Institutional News
7/27/2015      6:00 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Institutional News
7/27/2015      6:12 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 2nd Update                Dow Jones Institutional News
7/27/2015      6:15 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Top News & Commentary
7/27/2015      6:15 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion                              Dow Jones Institutional News
7/27/2015      6:18 AM       7/27/2015      News Highlights: Top Equities Stories Of The Day                             Dow Jones Institutional News
7/27/2015      6:52 AM       7/27/2015      Mylan Congratulates Teva, Still Pursing Perrigo -- Market Talk               Dow Jones Institutional News
7/27/2015      7:20 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 3rd Update                Dow Jones Institutional News
7/27/2015      7:35 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 3rd Update                Dow Jones Institutional News
7/27/2015      7:39 AM       7/27/2015      Morning Movers: Teva Gains on Allergan Generics Bid; Chesapeake              Dow Jones Institutional News
                                            Energy Gains on Upgrade -- Barron's Blog
7/27/2015      7:43 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 4th Update                Dow Jones Institutional News
7/27/2015      7:44 AM       7/27/2015      Teva Will Drop Mylan Interest -- Market Talk                                 Dow Jones Institutional News
7/27/2015      7:44 AM       7/27/2015      Teva Will Drop Mylan Interest -- Market Talk                                 Dow Jones Institutional News
7/27/2015      7:58 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 4th Update                Dow Jones Institutional News
7/27/2015      8:05 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 5th Update                Dow Jones Institutional News
7/27/2015      8:07 AM       7/27/2015      News Highlights: Top Equities Stories Of The Day                             Dow Jones Institutional News
7/27/2015      8:20 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 5th Update                Dow Jones Institutional News
7/27/2015      8:31 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 6th Update                Dow Jones Institutional News
7/27/2015      8:46 AM       7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 6th Update                Dow Jones Institutional News
7/27/2015      8:56 AM       7/27/2015      News Highlights: Top M&A Stories Of The Day                                  Dow Jones Institutional News
7/27/2015      9:07 AM       7/27/2015      Pharmalot.. Pharmalittle.. Good Morning: We're Catching up on Teva,          Dow Jones Institutional News
                                            Allergan and Lots More!!
7/27/2015      9:13 AM       7/27/2015      Morning Movers: Teva Gains on Allergan Generics Bid; Chesapeake              Dow Jones Institutional News
                                            Energy Gains on Upgrade -- Barron's Blog
7/27/2015       9:27 AM      7/27/2015      *Teva Pharmaceuticals (TEVA) Ind: 63.00-67.00 Last 61.85                     Dow Jones Institutional News
7/27/2015       9:28 AM      7/27/2015      *Teva Pharmaceuticals (TEVA) Ind: 63.00-67.00 Last 61.85                     Dow Jones Institutional News
7/27/2015       9:29 AM      7/27/2015      *Teva Pharmaceuticals (TEVA) Ind: 63.00-67.00 Last 61.85                     Dow Jones Institutional News
7/27/2015       9:41 AM      7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 7th Update                Dow Jones Institutional News
7/27/2015       9:56 AM      7/27/2015      Teva to Buy Allergan Generics for $40.5 Billion -- 7th Update                Dow Jones Institutional News
7/27/2015      10:54 AM      7/27/2015      Allergan May Not Be Done Dealing -- Market Talk                              Dow Jones Institutional News
7/27/2015      11:36 AM      7/27/2015      Teva's Allergan Deal Looks a Healthier Mouthful                              Dow Jones Top Energy Stories
7/27/2015      12:22 PM      7/27/2015      News Highlights: Top Equities Stories Of The Day                             Dow Jones Institutional News
7/27/2015      12:22 PM      7/27/2015      News Highlights: Top Global Markets News of the Day                          Dow Jones Institutional News
7/27/2015       2:32 PM      7/27/2015      Allergan's Healthy Price May Come With Side Effects -- Heard on the Street   Dow Jones Institutional News

7/27/2015       2:46 PM      7/27/2015      Allergan's Healthy Price May Come With Side Effects                          Dow Jones Top Energy Stories
7/27/2015       4:25 PM      7/28/2015      Health Care Down But Deal Activity Cushions Losses -- Health Care            Dow Jones Institutional News
                                            Roundup
7/27/2015       4:39 PM      7/28/2015      Mylan's Leverage to Resist Teva Deal Reveals Shift in Rules                  Dow Jones Institutional News
7/27/2015       4:50 PM      7/28/2015      Mylan's Leverage to Resist Teva Deal Reveals Shift in Rules                  Dow Jones Top Energy Stories
7/27/2015       4:54 PM      7/28/2015      Mylan's Leverage to Resist Teva Deal Reveals Shift in Rules                  Dow Jones Institutional News
7/27/2015       5:00 PM      7/28/2015      News Highlights: Top Equities Stories of the Day                             Dow Jones Institutional News


                                                                    Page 21 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 81 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                     Source
  (1)            (2)            (3)                                            (4)                                                          (5)

7/27/2015      5:00 PM       7/28/2015      News Highlights: Top Global Markets News of the Day                          Dow Jones Institutional News
7/27/2015      7:17 PM       7/28/2015      Mylan's Leverage to Resist Teva Deal Reveals Shift in Rules                  Dow Jones Institutional News
7/27/2015      7:32 PM       7/28/2015      Mylan's Leverage to Resist Teva Deal Reveals Shift in Rules                  Dow Jones Institutional News
7/28/2015      8:00 AM       7/28/2015      Press Release: Teva Announces European Medicines Agency (EMA)                Dow Jones Institutional News
                                            Confirms Successful Validation of Reslizumab Marketing Authorization
                                            Application
7/28/2015      10:54 AM      7/28/2015      *S&P Puts Allergan PLC Rtgs On Watch Positive                                Dow Jones Institutional News
7/28/2015      11:01 AM      7/28/2015      *Fitch Affirms Allergan's 'BBB-' Ratings Following Generic Business Sale     Dow Jones Institutional News
                                            to Teva
7/28/2015      11:11 AM      7/28/2015      *S&P Lowers Teva Pharmaceutical Ind. Rtgs; Still Watch Neg                   Dow Jones Institutional News
7/28/2015      12:34 PM      7/28/2015      BMO Ups Teva To Buy; Allergan Deal 'Solidifies Leadership' In Generics --    Dow Jones Institutional News
                                            Barron's Blog
7/28/2015       1:10 PM      7/28/2015      There's 'Life After Teva' For Mylan, Says Leerink -- Barron's Blog           Dow Jones Institutional News
7/28/2015       2:26 PM      7/28/2015      *Fitch: Teva Remains on Watch Negative on Allergan Generics Acquisition      Dow Jones Institutional News

7/28/2015       3:17 PM      7/28/2015      Allergan's Healthy Price May Come With Side Effects -- Heard on the Street   Dow Jones Institutional News

7/28/2015      4:02 PM       7/29/2015      *S&P Revises Mylan CreditWatch Implications To Neg From Dev                  Dow Jones Institutional News
7/29/2015      8:00 AM       7/29/2015      Mylan Gets European Regulator's Approval for Perrigo Deal                    Dow Jones Top North American Equities
                                                                                                                         Stories
7/29/2015      8:01 AM       7/29/2015      Mylan Gets European Regulator's Approval for Perrigo Deal                    Dow Jones Top Global Market Stories
7/30/2015      9:19 AM       7/30/2015      Teva Profit Falls as Legal and Restructuring Expenses Rise                   Dow Jones Institutional News
7/30/2015      9:22 AM       7/30/2015      Teva Profit Falls as Legal and Restructuring Expenses Rise                   Dow Jones Top News & Commentary
7/30/2015      9:25 AM       7/30/2015      Teva Profit Falls as Legal and Restructuring Expenses Rise                   Dow Jones Top North American Equities
                                                                                                                         Stories
7/30/2015       9:30 AM      7/30/2015      Teva Profit Falls as Legal and Restructuring Expenses Rise                   Dow Jones Top Global Market Stories
7/30/2015       9:30 AM      7/30/2015      Teva Profit Falls on Legal Expenses                                          Dow Jones Institutional News
7/30/2015       9:34 AM      7/30/2015      Teva Profit Falls as Legal and Restructuring Expenses Rise                   Dow Jones Institutional News
7/30/2015       9:45 AM      7/30/2015      Teva Profit Falls on Legal Expenses                                          Dow Jones Institutional News
7/30/2015      12:55 PM      7/30/2015      Former Teva Employee Blames Firing on Helping Feds With Bribery Probe        Dow Jones Institutional News

7/30/2015       1:47 PM      7/30/2015      Teva Pharmaceutical IndustriesErez Vigodman on Q2 2015 Results --            Dow Jones Institutional News
                                            Earnings Call Transcript >TEVA
7/30/2015       4:10 PM      7/31/2015      Amgen Raises 2015 Outlook, Results Beat Expectations                         Dow Jones Top North American Equities
                                                                                                                         Stories
7/30/2015      4:11 PM       7/31/2015      Amgen Raises 2015 Outlook, Results Beat Expectations                         Dow Jones Top Global Market Stories
7/31/2015      1:22 PM       7/31/2015      Press Release: Teva Secures $33.75 Billion Financing Commitment              Dow Jones Institutional News
 8/3/2015      8:00 AM        8/3/2015      Press Release: Teva and Immuneering Announce Teva's Purchase of 51%          Dow Jones Institutional News
                                            Equity Share of Genomic-Analysis Company
 8/3/2015      5:57 PM        8/4/2015      Sagent Pharmaceuticals Names Ex-Teva Executive as Its New CEO                Dow Jones Top News & Commentary
 8/3/2015      5:57 PM        8/4/2015      Sagent Pharmaceuticals Names Ex-Teva Executive as Its New CEO                Dow Jones Institutional News
 8/4/2015      7:55 AM        8/4/2015      Shire Makes Unsolicited $30.6 Billion Bid for Baxalta                        Dow Jones Top North American Equities
                                                                                                                         Stories
 8/4/2015      8:00 AM        8/4/2015      Shire Mounts $30.6 Billion Bid for Biotech                                   Dow Jones Institutional News
 8/4/2015      8:01 AM        8/4/2015      Shire Makes Unsolicited $30.6 Billion Bid for Baxalta                        Dow Jones Top Global Market Stories
 8/4/2015      8:15 AM        8/4/2015      Shire Mounts $30.6 Billion Bid for Biotech                                   Dow Jones Institutional News
 8/5/2015      8:25 AM        8/5/2015      Perrigo Revenue Rises on New Branded Health-care Segment                     Dow Jones Institutional News
 8/5/2015      8:47 AM        8/5/2015      Allergan Changes Its $2.1 Billion Deal for Kythera to All Cash               Dow Jones Institutional News
 8/5/2015      8:56 AM        8/5/2015      Allergan Changes Its $2.1 Billion Deal for Kythera to All Cash               Dow Jones Top North American Equities
                                                                                                                         Stories
 8/5/2015      8:56 AM        8/5/2015      Allergan Changes Its $2.1 Billion Deal for Kythera to All Cash               Dow Jones Top Global Market Stories
 8/5/2015      9:00 AM        8/5/2015      Allergan Changes Deal for Kythera                                            Dow Jones Institutional News
 8/5/2015      9:02 AM        8/5/2015      Allergan Changes Its $2.1 Billion Deal for Kythera to All Cash               Dow Jones Institutional News
 8/5/2015      9:15 AM        8/5/2015      Allergan Changes Deal for Kythera                                            Dow Jones Institutional News
 8/6/2015      7:31 AM        8/6/2015      Allergan Swings to Loss on Deals-Related Charges                             Dow Jones Institutional News
 8/6/2015      7:40 AM        8/6/2015      Allergan Swings to Loss on Deals-Related Charges                             Dow Jones Institutional News
 8/6/2015      7:41 AM        8/6/2015      Allergan Swings to Loss on Deals-Related Charges                             Dow Jones Top Global Market Stories
 8/6/2015      7:41 AM        8/6/2015      Allergan Swings to Loss on Deals-Related Charges                             Dow Jones Top North American Equities
                                                                                                                         Stories
 8/6/2015       7:44 AM       8/6/2015      Allergan Swings to Loss on Deals-Related Charges -- Update                   Dow Jones Institutional News
 8/6/2015       7:46 AM       8/6/2015      Allergan Swings to Loss on Deals-Related Charges                             Dow Jones Institutional News
 8/6/2015       7:55 AM       8/6/2015      Allergan Swings to Loss on Deals-Related Charges                             Dow Jones Institutional News
 8/6/2015       7:59 AM       8/6/2015      Allergan Swings to Loss on Deals-Related Charges -- Update                   Dow Jones Institutional News
 8/6/2015      12:47 PM       8/6/2015      Mylan Raises Outlook After Stronger Generics Sales                           Dow Jones Top News & Commentary
 8/6/2015      12:47 PM       8/6/2015      Mylan Raises Outlook After Stronger Generics Sales                           Dow Jones Institutional News
 8/6/2015      12:56 PM       8/6/2015      Mylan Raises Outlook After Stronger Generics Sales                           Dow Jones Top North American Equities
                                                                                                                         Stories
 8/6/2015       1:00 PM       8/6/2015      Mylan Raises Outlook After Stronger Generics Sales                           Dow Jones Institutional News
 8/6/2015       1:01 PM       8/6/2015      Mylan Raises Outlook After Stronger Generics Sales                           Dow Jones Top Global Market Stories
 8/6/2015       1:07 PM       8/6/2015      Patrick Drahi to Move Altice to the Netherlands                              Dow Jones Top News & Commentary
 8/6/2015       1:07 PM       8/6/2015      Patrick Drahi to Move Altice to the Netherlands                              Dow Jones Institutional News
 8/6/2015       1:15 PM       8/6/2015      Mylan Raises Outlook After Stronger Generics Sales                           Dow Jones Institutional News
 8/6/2015       1:22 PM       8/6/2015      Patrick Drahi to Move Altice to the Netherlands                              Dow Jones Institutional News
 8/6/2015       1:36 PM       8/6/2015      Patrick Drahi Cements Control of Altice in Move to Netherlands               Dow Jones Top North American Equities
                                                                                                                         Stories


                                                                    Page 22 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 82 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                       Source
  (1)            (2)            (3)                                           (4)                                                            (5)

 8/6/2015       1:36 PM       8/6/2015      Patrick Drahi Cements Control of Altice in Move to Netherlands               Dow Jones Top Global Market Stories
 8/6/2015       1:40 PM       8/6/2015      Patrick Drahi Cements Control of Altice in Move to Netherlands               Dow Jones Institutional News
 8/6/2015       1:55 PM       8/6/2015      Patrick Drahi Cements Control of Altice in Move to Netherlands               Dow Jones Institutional News
 8/6/2015       2:55 PM       8/6/2015      Mylan's Perrigo Backup Plan -- Heard on the Street                           Dow Jones Institutional News
 8/6/2015       3:06 PM       8/6/2015      Mylan's Perrigo Backup Plan                                                  Dow Jones Top Energy Stories
 8/6/2015       5:21 PM       8/7/2015      Allergan Swings to Loss on Deals-Related Charges -- 2nd Update               Dow Jones Institutional News
 8/6/2015       5:36 PM       8/7/2015      Allergan Swings to Loss on Deals-Related Charges -- 2nd Update               Dow Jones Institutional News
 8/6/2015       7:24 PM       8/7/2015      Mylan's Perrigo Backup Plan -- Heard on the Street                           Dow Jones Institutional News
 8/6/2015       7:51 PM       8/7/2015      Drug-Plan Managers Wield 'Potent Weapon'                                     Dow Jones Institutional News
 8/6/2015       8:06 PM       8/7/2015      Drug-Plan Managers Wield 'Potent Weapon'                                     Dow Jones Institutional News
 8/7/2015      12:20 PM       8/7/2015      With Teva Bid Off the Table, Mylan's Stock In 'Show-Me' Mode                 Dow Jones Institutional News
 8/7/2015       2:26 PM       8/7/2015      With Teva Bid Off the Table, Mylan's Stock In 'Show-Me' Mode                 Dow Jones Top Energy Stories
8/12/2015       8:00 AM      8/12/2015      *Teva Announces FDA Acceptance Of NDA For SD-809 For Treatment In            Dow Jones Institutional News
                                            Huntington Disease >TEVA
8/14/2015      8:11 AM       8/14/2015      Mylan, Perrigo Notch Wins in Their Takeover Fight                            Dow Jones Top Global Market Stories
8/14/2015      8:11 AM       8/14/2015      Mylan, Perrigo Notch Wins in Their Takeover Fight                            Dow Jones Top North American Equities
                                                                                                                         Stories
8/14/2015       6:38 PM      8/17/2015      Paulson Takes Stake in Starwood Hotels & Resorts                             Dow Jones Newswires Chinese (English)
8/14/2015       7:59 PM      8/17/2015      Ex-Teva CEO Raises $75M in Venture Capital for Ovid Therapeutics --          Dow Jones Institutional News
                                            Market Talk
8/14/2015       7:59 PM      8/17/2015      Ex-Teva CEO Raises $75M in Venture Capital for Ovid Therapeutics --          Dow Jones Institutional News
                                            Market Talk
8/16/2015       8:28 PM      8/17/2015      Mesoblast Reports 2015 Financial Year Results And Provides Update On         GlobeNewswire
                                            Phase 3 Chronic Heart Failure Program
8/19/2015      10:36 AM      8/19/2015      BofA Names Co-Heads of Americas Health-Care Investment Banking               Dow Jones Top North American Financial
                                                                                                                         Services Stories
8/25/2015       5:36 PM      8/26/2015      Lilly Notches Another Win Defending Alimta Patent -- Market Talk             Dow Jones Institutional News
8/25/2015       6:18 PM      8/26/2015      Lilly: U.S. Court Rules in its Favor on Alimta Patent                        Dow Jones Institutional News
8/25/2015       6:18 PM      8/26/2015      Lilly: U.S. Court Rules in its Favor on Alimta Patent                        Dow Jones Top News & Commentary
8/25/2015       6:33 PM      8/26/2015      Lilly: U.S. Court Rules in its Favor on Alimta Patent                        Dow Jones Institutional News
8/26/2015       1:04 PM      8/26/2015      Dutch Foundation Won't Vote on Mylan's Perrigo Deal -- Market Talk           Dow Jones Institutional News

8/26/2015       1:04 PM      8/26/2015      Dutch Foundation Won't Vote on Mylan's Perrigo Deal -- Market Talk           Dow Jones Institutional News

8/26/2015      3:06 PM       8/26/2015      Monsanto Tops List of Withdrawn Bids This Year                               Dow Jones Top Energy Stories
8/26/2015      4:11 PM       8/27/2015      Health Care Up as Biotech Rebounds -- Health-Care Roundup                    Dow Jones Institutional News
8/28/2015      7:51 AM       8/28/2015      Mylan's Shareholders Approve Perrigo Purchase                                Dow Jones Top North American Equities
                                                                                                                         Stories
8/28/2015      7:51 AM       8/28/2015      Mylan's Shareholders Approve Perrigo Purchase                                Dow Jones Top Global Market Stories
 9/1/2015      8:00 AM        9/1/2015      Press Release: Teva Announces U.S. Availability of ZECUITY(R)                Dow Jones Institutional News
                                            (sumatriptan iontophoretic transdermal system), First and Only
                                            Transdermal...
 9/8/2015      8:00 AM        9/8/2015      Press Release: Teva Introduces "Design for Dialogue" to Support Patient-     Dow Jones Institutional News
                                            Doctor Conversations on Responsible Pain Management
9/10/2015      8:00 AM       9/10/2015      Press Release: Teva Pharmaceuticals and IBM Partner to Build Global e-       Dow Jones Institutional News
                                            Health Solutions on the IBM Watson Health Cloud
9/10/2015      8:00 AM       9/10/2015      Press Release: Teva Pharmaceuticals and IBM Partner to Build Global e-       Dow Jones Institutional News
                                            Health Solutions on the IBM Watson Health Cloud
9/10/2015      10:26 AM      9/10/2015      *Teva Announces FDA Acceptance Of A Supplemental New Drug                    Dow Jones Institutional News
                                            Application For ProAir(R) RespiClick (albuterol Sulfate) Inhalation Powder
                                            For...
9/21/2015      8:22 AM       9/21/2015      Mylan Moves to Cancel `Stichting` Takeover Defense                           Dow Jones Institutional News
9/21/2015      8:22 AM       9/21/2015      Mylan Moves to Cancel `Stichting` Takeover Defense                           Dow Jones Top News & Commentary
9/21/2015      8:30 AM       9/21/2015      Mylan Moves to Cancel `Stichting` Takeover Defense                           Dow Jones Institutional News
9/21/2015      8:31 AM       9/21/2015      Mylan Moves to Cancel `Stichting` Takeover Defense                           Dow Jones Top North American Equities
                                                                                                                         Stories
9/21/2015      8:31 AM       9/21/2015      Mylan Moves to Cancel `Stichting` Takeover Defense                           Dow Jones Top Global Market Stories
9/21/2015      8:37 AM       9/21/2015      Mylan Moves to Cancel `Stichting` Takeover Defense                           Dow Jones Institutional News
9/21/2015      8:45 AM       9/21/2015      Mylan Moves to Cancel `Stichting` Takeover Defense                           Dow Jones Institutional News
9/25/2015      9:00 AM       9/25/2015      *Teva Reinforces Leadership Position In Respiratory With Acquisition Of      Dow Jones Institutional News
                                            Gecko Health Innovations >TEVA
9/28/2015      3:00 AM       9/28/2015      Press Release: Teva Announces Approval of COPAXONE(R) in Japan for           Dow Jones Institutional News
                                            the Prevention of Relapse of Multiple Sclerosis
9/28/2015       5:25 PM      9/29/2015      Allergan Sees 10% Rise in Branded Revenue                                    Dow Jones Institutional News
9/28/2015       5:31 PM      9/29/2015      Allergan Sees 10% Rise in Branded Revenue                                    Dow Jones Top North American Equities
                                                                                                                         Stories
9/28/2015      5:31 PM       9/29/2015      Allergan Sees 10% Rise in Branded Revenue                                    Dow Jones Top Global Market Stories
9/28/2015      5:40 PM       9/29/2015      Allergan Sees 10% Rise in Branded Revenue                                    Dow Jones Institutional News
9/28/2015      5:55 PM       9/29/2015      Allergan Sees 10% Rise in Branded Revenue                                    Dow Jones Institutional News
10/1/2015      8:15 AM       10/1/2015      Teva Pharmaceuticals: To Acquire Representaciones E Investigaciones          Dow Jones Newswires Chinese (English)
                                            MÃ©dicas For $2.3B
10/1/2015      8:48 AM       10/1/2015      Teva to Acquire Mexico's Rimsa for $2.3 Billion                              Dow Jones Top News & Commentary
10/1/2015      8:48 AM       10/1/2015      Teva to Acquire Mexico's Rimsa for $2.3 Billion                              Dow Jones Institutional News
10/1/2015      8:56 AM       10/1/2015      Teva to Acquire Mexico's Rimsa for $2.3 Billion                              Dow Jones Top North American Equities
                                                                                                                         Stories


                                                                   Page 23 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 83 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                      Source
   (1)            (2)            (3)                                            (4)                                                           (5)

 10/1/2015      8:56 AM       10/1/2015      Teva to Acquire Mexico's Rimsa for $2.3 Billion                               Dow Jones Top Global Market Stories
 10/1/2015      8:57 AM       10/1/2015      News Highlights: Top M&A Stories Of The Day                                   Dow Jones Institutional News
 10/1/2015      9:03 AM       10/1/2015      Teva to Acquire Mexico's Rimsa for $2.3 Billion                               Dow Jones Institutional News
 10/1/2015      9:14 AM       10/1/2015      Teva to Acquire Mexico's Rimsa for $2.3 Billion                               Dow Jones Newswires Chinese (English)
 10/1/2015      9:20 AM       10/1/2015      Teva to Acquire Mexico Drug Maker Rimsa for $2.3 Billion                      Dow Jones Institutional News
 10/1/2015      9:35 AM       10/1/2015      Teva to Acquire Mexico Drug Maker Rimsa for $2.3 Billion                      Dow Jones Institutional News
 10/1/2015      3:59 PM       10/1/2015      Emerging Markets Hurt Schlumberger & McCormick, Boost Teva? --                Dow Jones Institutional News
                                             Barron's Blog
 10/1/2015      5:56 PM       10/2/2015      ADRs End Higher; Teva Rises                                                   Dow Jones Institutional News
 10/6/2015      8:00 AM       10/6/2015      Press Release: Teva Reinforces Focus on Advancing Multiple Sclerosis          Dow Jones Institutional News
                                             Treatment at 31st ECTRIMS Congress
 10/6/2015      8:01 AM       10/6/2015      Press Release: Active Biotech's partner Teva presents data on laquinimod      Dow Jones Institutional News
                                             for the treatment of multiple sclerosis at 31st ECTRIMS Congress

 10/6/2015      8:11 AM       10/6/2015      Active Biotech's partner Teva presents data on laquinimod for the treatment   GlobeNewswire
                                             of multiple sclerosis at 31st ECTRIMS Congress
 10/6/2015      8:11 AM       10/6/2015      Press Release: Active Biotech's partner Teva presents data on laquinimod      Dow Jones Institutional News
                                             for the treatment of multiple sclerosis at 31st ECTRIMS Congress

 10/8/2015      8:00 AM       10/8/2015      Press Release: Teva Announces Approval of Three-Times-A-Week                  Dow Jones Institutional News
                                             COPAXONE(R) 40 mg/mL in Russia for the Treatment of Relapsing-
                                             Remitting...
10/12/2015      2:27 AM      10/12/2015      Indivior: US Court Amends Teva Pharma Complaint                               Dow Jones Institutional News
10/12/2015      8:30 AM      10/12/2015      Press Release: Teva Announces Exclusive Launch of Generic Avodart(R)          Dow Jones Institutional News
                                             Capsules in the United States
10/15/2015      9:24 AM      10/15/2015      Press Release: Teva to Host Third Quarter 2015 Financial Results              Dow Jones Institutional News
                                             Conference Call and Webcast on October 29, 2015
10/21/2015       2:30 PM     10/21/2015      Valeant, Allergan & Teva: Compelling Valuations, Not Compelling Time to       Dow Jones Institutional News
                                             Buy -- Barron's Blog
10/21/2015       5:26 PM     10/22/2015      Valeant: What Bottom Fishers Might Reel In                                    Dow Jones Top Energy Stories
10/28/2015       9:01 PM     10/29/2015      Pfizer and Allergan Begin Merger Talks                                        Dow Jones Top North American Equities
                                                                                                                           Stories
10/28/2015      9:01 PM      10/29/2015      Pfizer and Allergan Begin Merger Talks                                        Dow Jones Top Global Market Stories
10/29/2015      5:44 AM      10/29/2015      Pfizer and Allergan Begin Merger Talks                                        Dow Jones Top News & Commentary
10/29/2015      7:47 AM      10/29/2015      Teva Boosts Outlook as Results Top Estimates                                  Dow Jones Top News & Commentary
10/29/2015      7:47 AM      10/29/2015      Teva Boosts Outlook as Results Top Estimates                                  Dow Jones Institutional News
10/29/2015      8:02 AM      10/29/2015      Teva Boosts Outlook as Results Top Estimates                                  Dow Jones Institutional News
10/29/2015      8:36 AM      10/29/2015      Teva Boosts Outlook as Results Top Estimates                                  Dow Jones Top North American Equities
                                                                                                                           Stories
10/29/2015      8:36 AM      10/29/2015      Teva Boosts Outlook as Results Top Estimates                                  Dow Jones Top Global Market Stories
10/29/2015      8:40 AM      10/29/2015      Teva Boosts Outlook as Results Top Estimates                                  Dow Jones Institutional News
10/29/2015      8:55 AM      10/29/2015      Teva Boosts Outlook as Results Top Estimates                                  Dow Jones Institutional News
10/29/2015      9:46 AM      10/29/2015      Pfizer, Allergan Confirm Talks                                                Dow Jones Top North American Equities
                                                                                                                           Stories
10/29/2015       9:46 AM     10/29/2015      Pfizer, Allergan Confirm Talks                                                Dow Jones Top Global Market Stories
10/29/2015      11:13 AM     10/29/2015      Allergan Confirms Pfizer Talks                                                Dow Jones Newswires Chinese (English)
10/29/2015       2:21 PM     10/29/2015      Why Allergan Is a Cure for What Ails Pfizer                                   Dow Jones Top Energy Stories
10/29/2015       4:39 PM     10/30/2015      Health Care Gains on Deal Possibility, Aetna Earnings -- Health Care          Dow Jones Institutional News
                                             Roundup
10/29/2015       4:50 PM     10/30/2015      Why Dr. Reddy's Earnings Crushed Teva -- Barron's Blog                        Dow Jones Institutional News
10/29/2015       6:49 PM     10/30/2015      Teva Pharmaceutical IndustriesErez Vigodman on Q3 2015 Results --             Dow Jones Institutional News
                                             Earnings Call Transcript >TEVA
10/30/2015       5:00 PM      11/2/2015      Press Release: Alexza Pharmaceuticals Announces Intent to Reacquire U.S.      Dow Jones Institutional News
                                             Rights for ADASUVE(R) (loxapine) inhalation powder
 11/4/2015      8:45 AM       11/4/2015      Allergan Sales Soar, Topping Expectations                                     Dow Jones Top News & Commentary
 11/4/2015      8:53 AM       11/4/2015      Allergan Sales Soar, Topping Expectations                                     Dow Jones Top North American Equities
                                                                                                                           Stories
 11/4/2015      8:53 AM       11/4/2015      Allergan Sales Soar, Topping Expectations                                     Dow Jones Top Global Market Stories
 11/9/2015      8:00 AM       11/9/2015      *Teva Announces Breakthrough Therapy Designation For SD-809 Granted           Dow Jones Institutional News
                                             By FDA For The Treatment Of Tardive Dyskinesia >TEVA
11/10/2015      8:27 AM      11/10/2015      Dr. Reddy's Generic Nexium Blocked in U.S. Over Purple Color                  Dow Jones Top News & Commentary
11/10/2015      8:33 AM      11/10/2015      Generic Nexium Pill Blocked in U.S. Over Purple Color                         Dow Jones Top North American Equities
                                                                                                                           Stories
11/10/2015       8:33 AM     11/10/2015      Generic Nexium Pill Blocked in U.S. Over Purple Color                         Dow Jones Top Global Market Stories
11/11/2015       8:43 PM     11/12/2015      Mylan Hostile Takeover Bid for Perrigo Is Rare Nail Biter                     Dow Jones Top Energy Stories
11/12/2015      10:33 PM     11/13/2015      Mylan Set to Lose in $26 Billion Hostile Takeover Battle for Perrigo          Dow Jones Top North American Equities
                                                                                                                           Stories
11/12/2015      10:33 PM     11/13/2015      Mylan Set to Lose in $26 Billion Hostile Takeover Battle for Perrigo          Dow Jones Top Global Market Stories
11/12/2015      11:25 PM     11/13/2015      Mylan Set to Lose in $26 Billion Hostile Takeover Battle for Perrigo          Dow Jones Newswires Chinese (English)
11/13/2015       2:32 AM     11/13/2015      Mylan to Lose in $26 Billion Battle for Perrigo                               Dow Jones Top News & Commentary
11/13/2015       8:47 AM     11/13/2015      Mylan Loses Hostile Bid for Perrigo                                           Dow Jones Top News & Commentary
11/13/2015       8:58 AM     11/13/2015      Mylan Loses Hostile Bid for Perrigo                                           Dow Jones Top North American Equities
                                                                                                                           Stories
11/13/2015      8:58 AM      11/13/2015      Mylan Loses Hostile Bid for Perrigo                                           Dow Jones Top Global Market Stories
11/16/2015      4:59 PM      11/17/2015      John Paulson Keeps Betting on Pharmaceuticals                                 Dow Jones Institutional News


                                                                     Page 24 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 84 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                    Source
   (1)            (2)            (3)                                            (4)                                                         (5)

11/16/2015      5:00 PM      11/17/2015      John Paulson Keeps Betting on Pharmaceuticals                               Dow Jones Top News & Commentary
11/16/2015      7:55 PM      11/17/2015      John Paulson Keeps Betting on Pharmaceuticals                               Dow Jones Newswires Chinese (English)
11/18/2015      7:53 PM      11/19/2015      Shares of Deal Targets Reflect Regulatory Fear                              Dow Jones Top Energy Stories
11/19/2015      8:00 AM      11/19/2015      Press Release: Teva Reports Positive Top-Line Results from Phase III        Dow Jones Institutional News
                                             Trials Evaluating Fluticasone Propionate/Salmeterol and Fluticasone...

11/19/2015      9:00 AM      11/19/2015      Press Release: Teva and University College London Embark on Unique          Dow Jones Institutional News
                                             Brain Imaging Study Aimed at Unlocking a New Approach in
                                             Neurodegenerative Disease
11/19/2015       2:46 PM     11/19/2015      PayPal, Amazon Top 3Q Hedge Fund Purchases: FactSet -- Barron's Blog        Dow Jones Newswires Chinese (English)

11/22/2015       7:23 PM     11/23/2015      Pfizer, Allergan Agree on Historic Merger Deal                              Dow Jones Top North American Equities
                                                                                                                         Stories
11/22/2015      8:08 PM      11/23/2015      Pfizer, Allergan Agree on Historic Merger Deal                              Dow Jones Top Global Market Stories
11/23/2015      3:24 AM      11/23/2015      Pfizer and Allergan Strike $155 Billion Inversion Deal                      Dow Jones Top News & Commentary
11/23/2015      7:23 AM      11/23/2015      Pfizer Weighs Splitting Up New Drug Behemoth                                Dow Jones Top North American Equities
                                                                                                                         Stories
11/23/2015       7:23 AM     11/23/2015      Pfizer Weighs Splitting Up New Drug Behemoth                                Dow Jones Top Global Market Stories
11/23/2015      12:04 PM     11/23/2015      Teva Climbs On Goldman Sachs Upgrade: 2016 'Very Attractive' -- Barron's    Dow Jones Institutional News
                                             Blog
11/23/2015      12:21 PM     11/23/2015      Teva Climbs On Goldman Sachs Upgrade: 2016 'Very Attractive' -- Barron's    Dow Jones Institutional News
                                             Blog
11/25/2015      3:00 AM      11/25/2015      Press Release: Teva and Heptares Enter Agreement to Discover and            Dow Jones Institutional News
                                             Develop Novel, Small-Molecule CGRP Antagonists for Treatment of
                                             Migraine
11/25/2015      5:19 PM      11/27/2015      *S&P Keeps Teva Pharmaceutical Ind. Rtgs On Watch Negative                  Dow Jones Institutional News
11/30/2015      2:12 AM      11/30/2015      *Teva Pharmaceutical and Japan's Takeda Pharmaceutical Agree on             Dow Jones Institutional News
                                             Partnership in Japan
11/30/2015      6:54 AM      11/30/2015      Press Release: Teva Announces Proposed Public Offerings of American         Dow Jones Institutional News
                                             Depositary Shares and Mandatory Convertible Preferred Shares in
                                             Connection with Pending Acquisition of Actavis Generics
 12/1/2015       7:00 AM      12/1/2015      MediWound Appoints Aharon Yaari to Its Board of Directors                   GlobeNewswire
 12/2/2015      10:35 PM      12/3/2015      Press Release: Teva Announces Pricing of Public Offerings of American       Dow Jones Institutional News
                                             Depositary Shares and Mandatory Convertible Preferred Shares in
                                             Connection with Pending Acquisition of Actavis Generics
 12/7/2015       2:02 PM      12/7/2015      Teva Pharmaceutical: 'Blue Chip Business at Attractive Entry Point' --      Dow Jones Institutional News
                                             Barron's Blog
 12/8/2015      7:00 AM       12/8/2015      *Teva Pharmaceuticals And Eagle Pharmaceuticals Announce FDA                Dow Jones Institutional News
                                             Approval Of BENDEKA(TM) (bendamustine Hydrochloride) Injection
                                             >TEVA
 12/8/2015      7:08 AM       12/8/2015      Press Release: Eagle Pharmaceuticals Achieves Milestone to Receive $15      Dow Jones Institutional News
                                             Million Payment for Approval of BENDEKA
 12/8/2015      12:16 PM      12/8/2015      Press Release: Teva Announces Closing of Public Offerings of American       Dow Jones Institutional News
                                             Depositary Shares and Mandatory Convertible Preferred Shares in
                                             Connection with Pending Acquisition of Actavis Generics
 12/8/2015      12:37 PM      12/8/2015      Eagle Pharmaceuticals Files 8K - Regulation FD >EGRX                        Dow Jones Institutional News
12/10/2015       8:00 AM     12/10/2015      *FDA Advisory Committee Recommends Approval Of Teva's Asthma                Dow Jones Institutional News
                                             Biologic Reslizumab >TEVA
12/11/2015      5:00 AM      12/11/2015      Teva Pharmaceutical Industries Limited, Affiliates Report Stake In WAVE     Dow Jones Institutional News
                                             Life Sciences >WVE
12/14/2015      1:30 AM      12/14/2015      Press Release: CTI BioPharma Receives $10 Million Milestone Payment         Dow Jones Institutional News
                                             for TRISENOX(R)
12/14/2015      6:00 AM      12/14/2015      Press Release: Egalet Signs Agreement with Teva Pharmaceutical Industries   Dow Jones Institutional News
                                             to Commercialize SPRIX(R) (ketorolac tromethamine) Nasal Spray in
                                             Select Geographies Outside the United States
12/14/2015      9:00 AM      12/14/2015      Antares Pharma Announces FDA Approval of Sumatriptan Injection USP          GlobeNewswire

12/18/2015      8:21 AM      12/18/2015      Barclays to Create Two New M&A Teams                                        Dow Jones Top News & Commentary
12/27/2015      6:00 PM      12/28/2015      Press Release: Takeda Provides Further Information about its New            Dow Jones Institutional News
                                             Business Venture with Teva
12/29/2015      4:02 AM      12/29/2015      Positive Surprises in Reform-Focused Croatia -- Market Talk                 Dow Jones Institutional News
  1/3/2016      2:30 AM        1/4/2016      Press Release: Teva Announces Exercise of Underwriters' Over-Allotment      Dow Jones Institutional News
                                             Option
  1/4/2016      9:00 AM        1/4/2016      Press Release: Teva and Active Biotech Announce Discontinuation of          Dow Jones Institutional News
                                             Higher Doses of Laquinimod in Two Multiple Sclerosis Trials
  1/4/2016      9:01 AM        1/4/2016      Press Release: Teva and Active Biotech Announce Discontinuation of          Dow Jones Institutional News
                                             Higher Doses of Laquinimod in Two Multiple Sclerosis Trials
  1/4/2016      11:11 AM       1/4/2016      Heart Incidents End Parts of Two Studies by Teva, Active Biotech            Dow Jones Institutional News
  1/4/2016      11:20 AM       1/4/2016      Heart Incidents End Parts of Two Studies by Teva, Active Biotech            Dow Jones Institutional News
  1/4/2016      11:26 AM       1/4/2016      Heart Incidents End Parts of Two Studies by Teva, Active Biotech            Dow Jones Institutional News
  1/4/2016      11:35 AM       1/4/2016      Heart Incidents End Parts of Two Studies by Teva, Active Biotech            Dow Jones Institutional News
  1/5/2016       8:00 AM       1/5/2016      Press Release: Teva Announces Launch of Generic Ortho Tri-Cyclen(R) Lo      Dow Jones Institutional News
                                             in the United States




                                                                     Page 25 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 85 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                      Source
  (1)            (2)            (3)                                            (4)                                                           (5)

 1/7/2016      8:15 AM        1/7/2016      Press Release: Teva and Checkpoint Therapeutics Announce License              Dow Jones Institutional News
                                            Agreement for Oral PARP Inhibitor
 1/7/2016      10:57 AM       1/7/2016      (PMZN) Teva and Checkpoint Therapeutics Announce License Agreement            GlobeNewswire
                                            for Oral PARP Inhibitor
 1/7/2016      10:57 AM       1/7/2016      Press Release: Teva and Checkpoint Therapeutics Announce License              Dow Jones Institutional News
                                            Agreement for Oral PARP Inhibitor
 1/7/2016      4:40 PM        1/8/2016      Fortress Biotech Files 8K - Other Events >FBIO                                Dow Jones Institutional News
1/11/2016      2:37 AM       1/11/2016      Press Release: Active Biotech: Information regarding the clinical study       Dow Jones Institutional News
                                            LEGATO-HD
1/11/2016      2:51 AM       1/11/2016      Press Release: CORRECTION: Active Biotech: Information regarding the          Dow Jones Institutional News
                                            clinical study LEGATO-HD
1/11/2016      2:59 AM       1/11/2016      CORRECTION: Active Biotech: Information regarding the clinical study          GlobeNewswire
                                            LEGATO-HD
1/11/2016      2:59 AM       1/11/2016      Press Release: CORRECTION: Active Biotech: Information regarding the          Dow Jones Institutional News
                                            clinical study LEGATO-HD
1/11/2016      8:00 AM       1/11/2016      Phase 3 Heart Failure Trial Size to be Substantially Reduced Following        GlobeNewswire
                                            FDA Discussions
1/11/2016      8:00 AM       1/11/2016      Press Release: Phase 3 Heart Failure Trial Size to be Substantially Reduced   Dow Jones Institutional News
                                            Following FDA Discussions
1/19/2016      6:04 AM       1/19/2016      United Therapeutics Files 8K - Other Events >UTHR                             Dow Jones Institutional News
1/19/2016      6:07 AM       1/19/2016      *United Therapeutics, Teva Pharmaceuticals Agree to Settle Litigation         Dow Jones Institutional News
                                            Regarding Remodulin
1/25/2016      8:30 AM       1/25/2016      Press Release: Teva Releases Innovation and Social Responsibility             Dow Jones Institutional News
                                            Highlights
1/28/2016      8:06 AM       1/28/2016      Press Release: Teva to Report Fourth Quarter 2015 Financial Results on        Dow Jones Institutional News
                                            February 11, 2016
1/28/2016      10:38 AM      1/28/2016      Eagle Pharmaceuticals Files 8K - Regulation FD >EGRX                          Dow Jones Institutional News
1/28/2016      11:16 AM      1/28/2016      Press Release: Teva and Eagle Pharmaceuticals Announce Commercial             Dow Jones Institutional News
                                            Availability of BENDEKA(TM) (bendamustine hydrochloride) Injection

 2/2/2016      8:00 AM        2/2/2016      (PMZN) Teva and AbCellera Enter Into Agreement to Discover Rare               GlobeNewswire
                                            Monoclonal Antibodies
 2/2/2016      8:00 AM        2/2/2016      Press Release: Teva and AbCellera Enter Into Agreement to Discover Rare       Dow Jones Institutional News
                                            Monoclonal Antibodies
 2/2/2016      8:00 AM        2/2/2016      Press Release: Teva and AbCellera Enter Into Agreement to Discover Rare       Dow Jones Institutional News
                                            Monoclonal Antibodies
 2/2/2016      8:01 AM        2/2/2016      Press Release: Teva and AbCellera Enter Into Agreement to Discover Rare       Dow Jones Institutional News
                                            Monoclonal Antibodies
2/11/2016      7:00 AM       2/11/2016      Press Release: Teva Reports Full Year 2015 and Fourth Quarter Financial       Dow Jones Institutional News
                                            Results
2/11/2016      8:09 AM       2/11/2016      Teva Pharmaceuticals Reports Sales Decline                                    Dow Jones Institutional News
2/11/2016      8:20 AM       2/11/2016      Teva Pharmaceuticals Reports Sales Decline                                    Dow Jones Institutional News
2/11/2016      8:24 AM       2/11/2016      Teva Pharmaceuticals Reports Sales Decline                                    Dow Jones Institutional News
2/11/2016      8:35 AM       2/11/2016      Teva Pharmaceuticals Reports Sales Decline                                    Dow Jones Institutional News
2/11/2016      4:30 PM       2/12/2016      Health Care Falls After Lackluster Biotech IPOs -- Health-Care Roundup        Dow Jones Institutional News

2/11/2016       5:00 PM      2/12/2016      Press Release: Teva Files 2015 Annual Report on Form 20-F                     Dow Jones Institutional News
2/11/2016       5:34 PM      2/12/2016      ADRs End Lower; Teva Trades Actively                                          Dow Jones Institutional News
2/11/2016       5:54 PM      2/12/2016      ADRs End Lower; Teva Trades Actively                                          Dow Jones Newswires Chinese (English)
2/22/2016      12:54 PM      2/22/2016      How Botox Puts a Smile on Allergan's Face -- Heard on the Street              Dow Jones Institutional News
2/23/2016       2:32 AM      2/23/2016      Allergan's Reason To Smile: Botox -- Heard On The Street                      Dow Jones Institutional News
2/24/2016       6:00 AM      2/24/2016      Press Release: Teva Pharmaceuticals Embarks on Strategic Corporate            Dow Jones Institutional News
                                            Identity Program to Build a Global Brand
2/24/2016      8:00 AM       2/24/2016      Press Release: Alexza Pharmaceuticals Reacquires U.S. Commercial Rights       Dow Jones Institutional News
                                            for ADASUVE(R) (loxapine) inhalation powder
2/24/2016      9:09 AM       2/24/2016      Alexza Pharmaceuticals Files 8K - Entry Into Definitive Agreement             Dow Jones Institutional News
                                            >ALXA
2/25/2016      9:00 AM       2/25/2016      Press Release: Teva Canada Announces the Launch of (Pr)Teva-                  Dow Jones Institutional News
                                            Tobramycin Inhalation Solution, a Generic of (Pr)TobiÂ®
 3/2/2016      11:07 AM       3/2/2016      Press Release: Teva to Present at the Cowen & Company 36th Annual             Dow Jones Institutional News
                                            Healthcare Conference
 3/3/2016      8:00 AM        3/3/2016      Press Release: Teva to Present New Respiratory Data at the 2016 Academy       Dow Jones Institutional News
                                            of Allergy, Asthma and Immunology Annual Meeting
 3/3/2016       9:10 AM       3/3/2016      *Teva Completes Acquisition Of Rimsa >TEVA                                    Dow Jones Institutional News
 3/9/2016      11:33 AM       3/9/2016      Press Release: Teva Completes Generic Pulmicort(R) Respules Portfolio         Dow Jones Institutional News
                                            with the Launch of Third Strength in the United States
 3/9/2016       1:00 PM       3/9/2016      Press Release: Teva Pharmaceuticals Initiates Voluntary Nationwide Recall     Dow Jones Institutional News
                                            of One Lot of Amikacin Sulfate Injection USP 1 gram/4mL (250 mg/mL...

 3/9/2016       3:13 PM       3/9/2016      *Teva Expected to Get EU OK for Allergan Generics Deal -Reuters               Dow Jones Institutional News
 3/9/2016       3:39 PM       3/9/2016      Teva Deal for Allergan Generics Unit Expected to Get Europe OK -Reuters       Dow Jones Institutional News

 3/9/2016       8:32 PM      3/10/2016      Teva Deal for Allergan Generics Unit Expected to Get Europe OK -Reuters       Dow Jones Newswires Chinese (English)

3/10/2016      8:59 AM       3/10/2016      *EU Clears Teva's $40.5 Bln Takeover of Allergan's Generics Unit              Dow Jones Institutional News


                                                                    Page 26 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 86 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                     Source
  (1)            (2)            (3)                                           (4)                                                          (5)

3/10/2016      9:03 AM       3/10/2016      Press Release: Teva Receives European Commission Approval for the           Dow Jones Institutional News
                                            Allergan Generics Acquisition
3/10/2016       9:40 AM      3/10/2016      EU Approves Teva Takeover of Allergan Generics Unit                         Dow Jones Institutional News
3/10/2016       9:43 AM      3/10/2016      EU Approves Teva Takeover of Allergan Generics Unit -- Update               Dow Jones Institutional News
3/10/2016       9:52 AM      3/10/2016      EU Approves Teva's Takeover of Allergan's Generics Unit                     Dow Jones Institutional News
3/10/2016       9:55 AM      3/10/2016      EU Approves Teva Takeover of Allergan Generics Unit                         Dow Jones Institutional News
3/10/2016       9:58 AM      3/10/2016      EU Approves Teva Takeover of Allergan Generics Unit -- Update               Dow Jones Institutional News
3/10/2016      10:24 AM      3/10/2016      EU Approves Teva's Takeover of Allergan's Generics Unit                     Dow Jones Newswires Chinese (English)
3/15/2016      10:05 AM      3/15/2016      *Teva Sees Completing Buy of Actavis Generics Taking Up to June             Dow Jones Institutional News
3/15/2016      11:00 AM      3/15/2016      Teva Acquisition of Allergan Generics Unit Delayed                          Dow Jones Institutional News
3/15/2016      11:11 AM      3/15/2016      Teva Acquisition of Allergan Generics Unit Delayed                          Dow Jones Institutional News
3/15/2016      11:15 AM      3/15/2016      Teva Acquisition of Allergan Generics Unit Delayed                          Dow Jones Institutional News
3/15/2016      11:40 AM      3/15/2016      Teva Acquisition of Allergan Generics Unit Delayed--Update                  Dow Jones Institutional News
3/15/2016      11:55 AM      3/15/2016      Teva Acquisition of Allergan Generics Unit Delayed--Update                  Dow Jones Institutional News
3/15/2016      12:39 PM      3/15/2016      Teva Acquisition of Allergan Generics Unit Delayed                          Dow Jones Newswires Chinese (English)
3/15/2016       5:09 PM      3/16/2016      ADRs End Lower; Teva Declines                                               Dow Jones Institutional News
3/15/2016       5:23 PM      3/16/2016      ADRs End Lower; Teva Declines                                               Dow Jones Newswires Chinese (English)
3/16/2016       6:09 AM      3/16/2016      Allergan Files 8K - Regulation FD >AGN                                      Dow Jones Institutional News
3/16/2016       1:53 PM      3/16/2016      Guilt By Association: After Valeant, Earnings Matter Even More for Teva,    Dow Jones Institutional News
                                            Allergan -- Barron's Blog
3/22/2016      8:00 AM       3/22/2016      Press Release: Teva Announces Launch of Generic Campral(R) in the           Dow Jones Institutional News
                                            United States
3/23/2016      10:56 AM      3/23/2016      *Teva Announces FDA Approval Of CINQAIR(R) (reslizumab) Injection           Dow Jones Institutional News
                                            >TEVA
3/23/2016      11:04 AM      3/23/2016      Teva Pharmaceuticals Says Cinqair Expected To Become Commercially           Dow Jones Newswires Chinese (English)
                                            Available To Patients, By Prescription, During 2Q 2016 >TEVA

3/23/2016      12:32 PM      3/23/2016      Teva Enters Market for Antibody Asthma Treatments -- Market Talk            Dow Jones Newswires Chinese (English)
3/31/2016       4:30 PM       4/1/2016      Xenon Pharmaceuticals to Provide Business and Milestone Update at           GlobeNewswire
                                            Needham Healthcare Conference
3/31/2016       4:39 PM       4/1/2016      Xenon Pharmaceuticals Files 8K - Other Events >XENE                         Dow Jones Institutional News
3/31/2016       7:30 PM       4/1/2016      Press Release: Takeda and Teva Establish "Teva Takeda Yakuhin Ltd." in      Dow Jones Institutional News
                                            Japan
 4/4/2016      9:52 AM        4/4/2016      The Daily Startup: Medical Investor Thomas McNerney & Partners              Dow Jones Institutional News
                                            Winding Down
 4/5/2016      7:00 AM        4/5/2016      Antares Pharma Discloses "Pen 1" Development Project as Teriparatide        GlobeNewswire

 4/5/2016      7:00 AM        4/5/2016      Press Release: Antares Pharma Discloses "Pen 1" Development Project as      Dow Jones Institutional News
                                            Teriparatide
 4/7/2016      4:06 PM        4/8/2016      TetraLogic Pharm Files 8K - Changes Exec Mgmt >TLOG                         Dow Jones Institutional News
4/12/2016      8:00 AM       4/12/2016      Press Release: Teva to Present Data Highlighting Company's Pipeline in      Dow Jones Institutional News
                                            Neurological Disorders at 68th AAN Annual Meeting
4/18/2016      8:00 AM       4/18/2016      Press Release: Teva Presents New Data for SD-809 in Huntington Disease      Dow Jones Institutional News
                                            at 68th American Academy of Neurology (AAN) Annual Meeting in
                                            Vancouver, B.C.
4/18/2016      8:30 AM       4/18/2016      Press Release: Teva to Report First Quarter 2016 Financial Results on May   Dow Jones Institutional News
                                            9, 2016
4/19/2016      5:15 PM       4/20/2016      *S&PBulletin: Allergan Rtgs Still On Watch Positive                         Dow Jones Institutional News
4/20/2016      3:31 PM       4/20/2016      *Fitch Maintains Teva Pharmaceuticals' Ratings on Negative Watch            Dow Jones Institutional News
4/22/2016      7:00 AM       4/22/2016      Immunomedics Appoints Dr. Sol J. Barer Special Advisor to the Chairman      GlobeNewswire

4/25/2016      8:00 AM       4/25/2016      Press Release: Jennifer Morrison Reveals How Her Journey with Migraine      Dow Jones Institutional News
                                            is More Than a Headache
4/25/2016      10:23 AM      4/25/2016      Mylan, Allergan shares fall after Perrigo profit warning                    Dow Jones Newswires Chinese (English)
4/29/2016       8:00 AM      4/29/2016      *Teva Announces FDA Approval Of ProAir RespiClick(R) (albuterol             Dow Jones Institutional News
                                            Sulfate) Inhalation Powder For Pediatric Asthma Patients Ages 4 To 11
                                            >TEVA
 5/2/2016       3:54 PM       5/2/2016      More Cities Suit Up for Legal Actions                                       Dow Jones Institutional News
 5/3/2016       2:34 AM       5/3/2016      More Cities Lawyer Up -- WSJ                                                Dow Jones Institutional News
 5/6/2016       1:40 PM       5/6/2016      After Endo's Plunge, These Stocks Could Be Next -- Barron's Blog            Dow Jones Institutional News
 5/9/2016       7:00 AM       5/9/2016      *Teva Pharmaceuticals 1Q EPS 62c >TEVA                                      Dow Jones Institutional News
 5/9/2016       7:19 AM       5/9/2016      Teva's 1Q Solid Amid Non-Generics Strength -- Market Talk                   Dow Jones Institutional News
 5/9/2016       7:59 AM       5/9/2016      Teva Revenue Declines as Some Drugs Lose Exclusivity                        Dow Jones Institutional News
 5/9/2016       8:10 AM       5/9/2016      Teva Revenue Declines as Some Drugs Lose Exclusivity                        Dow Jones Institutional News
 5/9/2016       8:14 AM       5/9/2016      Teva Revenue Declines as Some Drugs Lose Exclusivity                        Dow Jones Institutional News
 5/9/2016       8:25 AM       5/9/2016      Teva Revenue Declines as Some Drugs Lose Exclusivity                        Dow Jones Institutional News
 5/9/2016       9:18 AM       5/9/2016      *Teva Pharmaceuticals (TEVA) Ind: 51.50-54.50 Last 50.27                    Dow Jones Institutional News
 5/9/2016       9:23 AM       5/9/2016      Teva Revenue Declines as Some Drugs Lose Exclusivity                        Dow Jones Newswires Chinese (English)
 5/9/2016      10:32 AM       5/9/2016      These Two Specialty Pharma Stocks Didn't Deserve to Get Smoked --           Dow Jones Institutional News
                                            Barron's Blog
 5/9/2016      11:01 AM       5/9/2016      Press Release: Teva to Present at the Bank of America Merrill Lynch 2016    Dow Jones Institutional News
                                            Health Care Conference
 5/9/2016      10:04 PM      5/10/2016      Teva Pharmaceutical Industries Erez Vigodman on Q1 2016 Results --          Dow Jones Institutional News
                                            Earnings Call Transcript >TEVA



                                                                   Page 27 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 87 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                        Source
  (1)            (2)            (3)                                            (4)                                                             (5)

5/10/2016      6:45 AM       5/10/2016      Adamis Pharmaceuticals Announces License Agreement with Allergan plc           GlobeNewswire
                                            Subsidiary for Epinephrine Pre-Filled Syringe
5/10/2016      7:45 AM       5/10/2016      Allergan Plans to Put Some Teva Cash Into Stock -- Market Talk                 Dow Jones Institutional News
5/10/2016      1:50 PM       5/10/2016      4 Things Investors Need to Hear About Teva -- Barron's Blog                    Dow Jones Institutional News
5/12/2016      8:08 AM       5/12/2016      Press Release: Teva to Present New Data at the 2016 American Thoracic          Dow Jones Institutional News
                                            Society (ATS) International Conference
5/13/2016       1:10 PM      5/13/2016      Allergan: Why Goldman Sachs Sees Stock Climbing 24% to $275 --                 Dow Jones Institutional News
                                            Barron's Blog
5/20/2016      11:27 AM      5/20/2016      Specialty Pharma Stocks are Cheap...But Only Some are Worth Buying --          Dow Jones Institutional News
                                            Barron's Blog
5/20/2016      12:35 PM      5/20/2016      J&J is Worth as Much as Gilead, Biogen, Mylan, Celgene and Teva                Dow Jones Institutional News
                                            Combined. It's Time to Sell. -- Barron's Blog
5/20/2016       1:06 PM      5/20/2016      J&J is Worth as Much as Gilead, Biogen, Mylan, Celgene and Teva                Dow Jones Newswires Chinese (English)
                                            Combined. It's
5/25/2016      7:06 AM       5/25/2016      Spectrum Pharmaceuticals Files 8K - Other Events >SPPI                         Dow Jones Institutional News
5/25/2016      7:12 AM       5/25/2016      *Spectrum Pharmaceuticals Unit, Teva Pharmaceuticals USA Settle Patent         Dow Jones Institutional News
                                            Dispute Related to Folotyn
5/27/2016      11:53 AM      5/27/2016      Allergan: Standing Out From the Pack -- Barron's Blog                          Dow Jones Institutional News
5/31/2016       7:00 AM      5/31/2016      Press Release: Teva Receives Complete Response Letter for NDA for SD-          Dow Jones Institutional News
                                            809 for the Treatment of Chorea Associated with Huntington Disease

5/31/2016      8:09 AM       5/31/2016      FDA Asks Teva for More Information on Huntington's Drug                        Dow Jones Institutional News
5/31/2016      8:24 AM       5/31/2016      FDA Asks Teva for More Information on Huntington's Drug                        Dow Jones Institutional News
5/31/2016      8:24 AM       5/31/2016      FDA Asks Teva for More Information on Huntington's Drug -- Update              Dow Jones Institutional News

5/31/2016      8:37 AM       5/31/2016      FDA Rejects Teva's Application for Huntington's Drug -- 2nd Update             Dow Jones Institutional News
5/31/2016      8:39 AM       5/31/2016      FDA Asks Teva for More Information on Huntington's Drug -- Update              Dow Jones Institutional News

5/31/2016       8:40 AM      5/31/2016      FDA Rejects Teva's Application For Huntington's Drug                           Dow Jones Institutional News
5/31/2016       8:52 AM      5/31/2016      FDA Rejects Teva's Application for Huntington's Drug -- 2nd Update             Dow Jones Institutional News
5/31/2016       8:55 AM      5/31/2016      FDA Rejects Teva's Application For Huntington's Drug                           Dow Jones Institutional News
5/31/2016      10:10 AM      5/31/2016      Teva Huntington's Drug Still Seen Getting Cleared -- Market Talk               Dow Jones Institutional News
5/31/2016      11:59 AM      5/31/2016      FDA Rejects Teva's Application for Huntington's Drug -- 3rd Update             Dow Jones Institutional News
5/31/2016      12:14 PM      5/31/2016      FDA Rejects Teva's Application for Huntington's Drug -- 3rd Update             Dow Jones Institutional News
 6/1/2016       2:33 AM       6/1/2016      Teva Drug Faces FDA Hurdles -- WSJ                                             Dow Jones Institutional News
6/11/2016       9:26 AM      6/13/2016      Press Release: Dr. Reddy's to acquire product portfolio from TEVA for US       Dow Jones Institutional News
                                            Market
6/11/2016      1:28 PM       6/13/2016      Dr. Reddy's Buying Eight Drugs From Teva for U.S. Market                       Dow Jones Institutional News
6/11/2016      1:43 PM       6/13/2016      Dr. Reddy's Buying Eight Drugs From Teva for U.S. Market                       Dow Jones Institutional News
6/13/2016      1:03 AM       6/13/2016      India's Dr. Reddy's to Buy 8 Treatments From Israel's Teva -- Market Talk      Dow Jones Institutional News

6/13/2016      8:00 AM       6/13/2016      Press Release: Teva Announces Voluntary Suspension of Marketing for            Dow Jones Institutional News
                                            ZECUITY(R) in the U.S.
6/13/2016      8:20 AM       6/13/2016      Teva Pharmaceuticals: Working With FDA To Analyze Reports Of Adverse           Dow Jones Newswires Chinese (English)
                                            Skin Reactions For Zecuity >TEVA
6/13/2016      8:47 AM       6/13/2016      Teva to stop selling migraine drug patch Zecuity after patients report burns   Dow Jones Newswires Chinese (English)
                                            and scars
6/13/2016       6:54 PM      6/14/2016      Mesoblast Provides Update on Global Heart Failure Program                      GlobeNewswire
6/13/2016       6:54 PM      6/14/2016      Press Release: Mesoblast Provides Update on Global Heart Failure Program       Dow Jones Institutional News

6/13/2016       7:22 PM      6/14/2016      *Mesoblast Regains Rights to Heart Failure Therapy from Teva                   Dow Jones Institutional News
                                            Pharmaceutical
6/13/2016       8:30 PM      6/14/2016      Mesoblast Shares Dive After Breakup With Teva -- Market Talk                   Dow Jones Institutional News
6/14/2016      10:13 PM      6/15/2016      Mesoblast's Plight Looks Precarious: Macquarie -- Market Talk                  Dow Jones Institutional News
6/15/2016      10:27 PM      6/16/2016      Mesoblast Funding Risk Escalates: Morningstar -- Market Talk                   Dow Jones Institutional News
6/16/2016       8:00 AM      6/16/2016      Press Release: Sagent Pharmaceuticals Acquires Product Portfolio From          Dow Jones Institutional News
                                            Teva Pharmaceutical Industries Ltd.
6/16/2016      8:00 AM       6/16/2016      Sagent Pharmaceuticals Acquires Product Portfolio From Teva                    GlobeNewswire
                                            Pharmaceutical Industries Ltd.
6/16/2016      8:16 AM       6/16/2016      Sagent Pharmaceuticals Files 8K - Entry Into Definitive Agreement >SGNT        Dow Jones Institutional News

6/16/2016      10:37 AM      6/16/2016      Teva, Looking to Close Actavis Deal, Sells $40 Million Portfolio to Sagent     Dow Jones Institutional News

6/16/2016      10:52 AM      6/16/2016      Teva, Looking to Close Actavis Deal, Sells $40 Million Portfolio to Sagent     Dow Jones Institutional News

6/16/2016      12:02 PM      6/16/2016      Teva, Looking to Close Actavis Deal, Sells $40 Million Portfolio to Sagent     Dow Jones Newswires Chinese (English)

6/20/2016      8:00 AM       6/20/2016      Press Release: Teva to Present Data Highlighting SD-809 at 20th                Dow Jones Institutional News
                                            International Congress of Parkinson's Disease and Movement Disorders

6/21/2016      7:10 AM       6/21/2016      Impax to Also Get Piece of Teva/Allergan -- Market Talk                        Dow Jones Institutional News
6/21/2016      7:18 AM       6/21/2016      Impax Laboratories Files 8K - Entry Into Definitive Agreement >IPXL            Dow Jones Institutional News
6/21/2016      8:12 AM       6/21/2016      Impax to pay $586 million on generic drug products from Teva and               Dow Jones Newswires Chinese (English)
                                            Allergan
6/21/2016      8:47 AM       6/21/2016      Teva and Allergan Sell Generic Drugs to Impax In Latest Divestiture            Dow Jones Institutional News


                                                                    Page 28 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 88 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                  Headline                                                     Source
  (1)            (2)            (3)                                          (4)                                                          (5)

6/21/2016      9:00 AM       6/21/2016      Teva and Allergan Sell Generic Drugs to Impax In Latest Divestiture       Dow Jones Institutional News
6/21/2016      9:02 AM       6/21/2016      Teva and Allergan Sell Generic Drugs to Impax In Latest Divestiture       Dow Jones Institutional News
6/21/2016      9:15 AM       6/21/2016      Teva and Allergan Sell Generic Drugs to Impax In Latest Divestiture       Dow Jones Institutional News
6/22/2016      4:54 PM       6/23/2016      *S&PGRBulletin: IMPAX Laboratories Rtgs Unaffected By Acq Plan            Dow Jones Institutional News
6/23/2016      8:30 AM       6/23/2016      *Teva Settles Patent Litigation With AstraZeneca Allowing Teva To         Dow Jones Institutional News
                                            Commercialize Its Generic Version Of Byetta(R) (Exenatide Injection) In
                                            The United States
6/23/2016      10:54 AM      6/23/2016      Antares Pharma Announces Settlement of Patent Litigation for Key          GlobeNewswire
                                            Alliance Business Product
6/23/2016      10:54 AM      6/23/2016      Press Release: Antares Pharma Announces Settlement of Patent Litigation   Dow Jones Institutional News
                                            for Key Alliance Business Product
6/23/2016      11:14 AM      6/23/2016      Valeant Pharmaceuticals: Now You Downgrade It? -- Barron's Blog           Dow Jones Institutional News
6/24/2016       7:11 AM      6/24/2016      Press Release: Teva Receives CHMP Positive Opinion for CINQAERO(R)        Dow Jones Institutional News
                                            (reslizumab)
6/27/2016      8:30 AM       6/27/2016      Press Release: Teva and Antares Pharma Announce Launch of Generic         Dow Jones Institutional News
                                            Imitrex(R) in the United States
6/27/2016       7:58 PM      6/28/2016      Mayne Pharma Buys US Drugs from Teva, Allergan for $652 Million           Dow Jones Institutional News
6/27/2016       9:30 PM      6/28/2016      Mayne Pharma Buys US Drugs from Teva, Allergan for $652 Million           Dow Jones Newswires Chinese (English)
6/29/2016       6:26 PM      6/30/2016      Mayne Pharma Added to UBS's Buy List -- Market Talk                       Dow Jones Institutional News
6/29/2016       6:26 PM      6/30/2016      Mayne Pharma Added to UBS's Buy List -- Market Talk                       Dow Jones Institutional News
6/29/2016       9:09 PM      6/30/2016      Mayne Pharma Rallies in Wake of Acquisition -- Market Talk                Dow Jones Institutional News
 7/5/2016      11:01 AM       7/5/2016      Press Release: Teva and the Huntington Study Group Announce Publication   Dow Jones Institutional News
                                            of Pivotal Phase III Data on Deutetrabenazine (SD-809) in Huntington...

 7/6/2016      11:02 AM       7/6/2016      NeuroDerm Announces Additions to Management Team                          GlobeNewswire
 7/6/2016      11:02 AM       7/6/2016      Press Release: NeuroDerm Announces Additions to Management Team           Dow Jones Institutional News

7/12/2016      4:01 PM       7/13/2016      *Teva Pharmaceuticals Raises 2Q View To Rev $4.9B-$5B >TEVA               Dow Jones Institutional News
7/12/2016      6:34 PM       7/13/2016      Teva Raises Guidance                                                      Dow Jones Institutional News
7/12/2016      6:49 PM       7/13/2016      Teva Raises Guidance                                                      Dow Jones Institutional News
7/12/2016      6:50 PM       7/13/2016      Teva Raises Guidance                                                      Dow Jones Institutional News
7/12/2016      7:05 PM       7/13/2016      Teva Raises Guidance                                                      Dow Jones Institutional News
7/12/2016      8:47 PM       7/13/2016      Teva Raises Guidance                                                      Dow Jones Newswires Chinese (English)
7/13/2016      6:51 AM       7/13/2016      Allergan Files 8K - Entry Into Definitive Agreement >AGN                  Dow Jones Institutional News
7/13/2016      6:57 AM       7/13/2016      *Allergan, Teva Pharma Amend Generics Deal to Increase Base Working       Dow Jones Institutional News
                                            Capital Used for Working Capital Adjustment by At Least $650M

7/13/2016       9:16 AM      7/13/2016      Teva, Allergan Tweak Acquisition Agreement                                Dow Jones Institutional News
7/13/2016       9:20 AM      7/13/2016      Teva, Allergan Tweak Acquisition Agreement                                Dow Jones Institutional News
7/13/2016       9:35 AM      7/13/2016      Teva, Allergan Tweak Acquisition Agreement                                Dow Jones Institutional News
7/13/2016       9:44 AM      7/13/2016      Teva, Allergan Tweak Acquisition Agreement                                Dow Jones Newswires Chinese (English)
7/13/2016      10:02 AM      7/13/2016      Teva-Allergan Deal May Not Need 3 More Months -- Market Talk              Dow Jones Institutional News
7/13/2016      10:14 AM      7/13/2016      Brazil's Downturn May Be Moderating Some -- Market Talk                   Dow Jones Institutional News
7/13/2016      12:44 PM      7/13/2016      *S&PGR Downgrades Teva Pharmaceutical Industries To 'BBB'                 Dow Jones Institutional News
7/13/2016       4:47 PM      7/14/2016      Teva Pharmaceutical's (TEVA) Erez Vigodman on 2016-2019 Preliminary       Dow Jones Institutional News
                                            Financial Outlook (Transcript) >TEVA
7/18/2016      11:27 AM      7/18/2016      Teva Readies Large Sale Amid Favorable Conditions -- Market Talk          Dow Jones Newswires Chinese (English)
7/18/2016       1:21 PM      7/18/2016      Teva Finalizes Bond Sale                                                  Dow Jones Institutional News
7/18/2016       1:36 PM      7/18/2016      Teva Finalizes Bond Sale                                                  Dow Jones Institutional News
7/18/2016       1:40 PM      7/18/2016      Teva Sells $15 Billion of Bonds                                           Dow Jones Institutional News
7/18/2016       1:55 PM      7/18/2016      Teva Sells $15 Billion of Bonds                                           Dow Jones Institutional News
7/18/2016       2:33 PM      7/18/2016      Teva Finalizes Bond Sale -- Update                                        Dow Jones Institutional News
7/18/2016       2:48 PM      7/18/2016      Teva Finalizes Bond Sale -- Update                                        Dow Jones Institutional News
7/18/2016       3:09 PM      7/18/2016      *S&PGR Rates Teva Pharmaceutical Subsidiaries' Notes 'BBB'                Dow Jones Institutional News
7/18/2016       5:41 PM      7/19/2016      Teva Sells $15 Billion of Bonds                                           Dow Jones Institutional News
7/18/2016       5:56 PM      7/19/2016      Teva Sells $15 Billion of Bonds                                           Dow Jones Institutional News
7/18/2016       8:31 PM      7/19/2016      Teva Sells $15 Billion of Bonds                                           Dow Jones Newswires Chinese (English)
7/18/2016       9:17 PM      7/19/2016      *Teva Announces Pricing Of $15 Billion Of Senior Notes In Connection      Dow Jones Institutional News
                                            With Pending Acquisition Of Actavis Generics >TEVA
7/19/2016      7:54 AM       7/19/2016      'Incredible' Demand for Teva's $15B Bond Deal Pushes Yields Lower --      Dow Jones Institutional News
                                            Barron's Blog
7/20/2016       4:42 AM      7/20/2016      Teva Also Sells Euro Bonds to Finance Actavis Deal -- Market Talk         Dow Jones Institutional News
7/20/2016       4:44 AM      7/20/2016      Teva Bond an Exception to Euro Credit Squeeze -- Market Talk              Dow Jones Institutional News
7/20/2016      12:00 PM      7/20/2016      Press Release: Fitch Downgrades Teva Pharmaceuticals; Rates New Bonds     Dow Jones Institutional News
                                            'BBB'
7/20/2016       4:03 PM      7/21/2016      *Teva Announces Pricing Of Additional EUR4.0 Billion Of Senior Notes In   Dow Jones Institutional News
                                            Connection With Pending Acquisition Of Actavis Generics >TEVA

7/21/2016      9:57 AM       7/21/2016      "Teva Week" Extends to Secondary Bond Market -- Market Talk               Dow Jones Institutional News
7/21/2016      2:52 PM       7/21/2016      *Teva Announces Pricing Of Additional CHF1.0 Billion Of Senior Notes In   Dow Jones Institutional News
                                            Connection With Pending Acquisition Of Actavis Generics >TEVA

7/22/2016       4:21 PM      7/25/2016      *Fitch Rates Teva Pharmaceutical's New EUR and CHF Bonds 'BBB'            Dow Jones Institutional News
7/22/2016       4:55 PM      7/25/2016      Press Release: Fitch Rates Teva Pharmaceutical's New EUR and CHF          Dow Jones Institutional News
                                            Bonds 'BBB'


                                                                  Page 29 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 89 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                       Source
  (1)            (2)            (3)                                           (4)                                                            (5)

7/25/2016      10:34 AM      7/25/2016      Specialty Pharma: Earnings Better Be Good...or Else -- Barron's Blog         Dow Jones Institutional News
7/27/2016       2:44 PM      7/27/2016      Teva Pharmaceuticals: Once Deal Complete Will Have About 388 Product         Dow Jones Newswires Chinese (English)
                                            Registrations Pending FDA Approval
7/27/2016       2:45 PM      7/27/2016      Teva Pharmaceuticals Sees Deal Bringing $1.4 Billion in Operational, Tax     Dow Jones Newswires Chinese (English)
                                            Savings by End of 2019
7/27/2016       2:46 PM      7/27/2016      Teva Pharmaceuticals Sees Deal Boosting Adjusted EPS 14% in 2017, 19%        Dow Jones Newswires Chinese (English)
                                            in 2019
7/27/2016       2:46 PM      7/27/2016      Teva Pharmaceuticals Sees Deal 'Significantly' Boosting Adjusted EPS         Dow Jones Newswires Chinese (English)
                                            >TEVA
7/27/2016       2:47 PM      7/27/2016      Teva Pharmaceuticals Sees Deal Closing Next Week >TEVA                       Dow Jones Newswires Chinese (English)
7/27/2016       3:13 PM      7/27/2016      Allergan Files 8K - Other Events >AGN                                        Dow Jones Institutional News
7/27/2016       3:21 PM      7/27/2016      Teva, Allergan Get FTC Approval for Generics Purchase                        Dow Jones Institutional News
7/27/2016       3:30 PM      7/27/2016      Teva, Allergan Get FTC Approval for Generics Purchase                        Dow Jones Institutional News
7/27/2016       3:36 PM      7/27/2016      Teva, Allergan Get FTC Approval for Generics Purchase                        Dow Jones Institutional News
7/27/2016       3:45 PM      7/27/2016      Teva, Allergan Get FTC Approval for Generics Purchase                        Dow Jones Institutional News
7/27/2016       3:52 PM      7/27/2016      Teva, Allergan Get FTC Approval for Generics Purchase                        Dow Jones Newswires Chinese (English)
7/27/2016       4:01 PM      7/28/2016      Press Release: Teva to Report Second Quarter 2016 Financial Results on       Dow Jones Institutional News
                                            August 4, 2016
7/29/2016      9:00 AM       7/29/2016      *Teva Pharmaceuticals Initiates Voluntary Nationwide Recall Of Seven         Dow Jones Institutional News
                                            Lots Of Amikacin Sulfate Injection USP 500mg/2 mL (250 Mg/mL) And 1
                                            ...
 8/2/2016      12:41 PM       8/2/2016      Press Release: Allergan plc Completes Divestiture of Global Generics         Dow Jones Institutional News
                                            Business to Teva Pharmaceuticals
 8/2/2016      12:56 PM       8/2/2016      Allergan Files 8K - Regulation FD >AGN                                       Dow Jones Institutional News
 8/2/2016       1:13 PM       8/2/2016      *Teva Completes Acquisition Of Actavis Generics >TEVA                        Dow Jones Institutional News
 8/3/2016       3:18 AM       8/3/2016      Emerging Markets July Bond Issuances Highest in 27 Months -- Market          Dow Jones Institutional News
                                            Talk
 8/3/2016      3:58 AM        8/3/2016      Emerging Markets July Bond Issuances Highest in 27 Months -- Market          Dow Jones Newswires Chinese (English)
                                            Talk
 8/3/2016      7:00 AM        8/3/2016      *Teva Announces Acquisition Of Anda Inc. >TEVA                               Dow Jones Institutional News
 8/3/2016      7:00 AM        8/3/2016      Press Release: Allergan Announces Sale of Anda Distribution Business to      Dow Jones Institutional News
                                            Teva Pharmaceuticals
 8/3/2016      7:05 AM        8/3/2016      Teva Pharmaceuticals Agrees to Buy Allergan's Anda for $500M>TEVA            Dow Jones Newswires Chinese (English)

 8/3/2016      7:05 AM        8/3/2016      Teva Pharmaceuticals Sees Deal Closing 2H 2016>TEVA                          Dow Jones Newswires Chinese (English)
 8/3/2016      7:11 AM        8/3/2016      Allergan Files 8K - Regulation FD >AGN                                       Dow Jones Institutional News
 8/3/2016      7:45 AM        8/3/2016      Teva to buy Allergan's Anda Inc. distribution business for $500 mln          Dow Jones Newswires Chinese (English)
 8/3/2016      7:57 AM        8/3/2016      Teva to Buy Generics Distributor Anda From Allergan for $500 Million         Dow Jones Institutional News

 8/3/2016      8:10 AM        8/3/2016      Teva to Buy Generics Distributor Anda From Allergan for $500 Million         Dow Jones Institutional News

 8/3/2016      8:12 AM        8/3/2016      Teva to Buy Generics Distributor Anda From Allergan for $500 Million         Dow Jones Institutional News

 8/3/2016      8:25 AM        8/3/2016      Teva to Buy Generics Distributor Anda From Allergan for $500 Million         Dow Jones Institutional News

 8/3/2016       1:58 PM       8/3/2016      Press Release: Dr. Reddy's Completes Acquisition of Product Portfolio from   Dow Jones Institutional News
                                            TEVA
 8/4/2016      2:33 AM        8/4/2016      Business Watch -- WSJ                                                        Dow Jones Institutional News
 8/4/2016      2:48 AM        8/4/2016      Business Watch -- WSJ                                                        Dow Jones Institutional News
 8/4/2016      7:00 AM        8/4/2016      Press Release: Teva Reports Second Quarter 2016 Results                      Dow Jones Institutional News
 8/4/2016      7:21 AM        8/4/2016      Teva Pharmaceuticals 2Q Rev $5B >TEVA                                        Dow Jones Newswires Chinese (English)
 8/4/2016      7:22 AM        8/4/2016      Teva Pharmaceuticals 2Q Adj EPS $1.25 >TEVA                                  Dow Jones Newswires Chinese (English)
 8/4/2016      7:22 AM        8/4/2016      Teva Pharmaceuticals 2Q EPS 20c >TEVA                                        Dow Jones Newswires Chinese (English)
 8/4/2016      7:22 AM        8/4/2016      Teva Pharmaceuticals Sees FY16 Rev $22B-$22.5B >TEVA                         Dow Jones Newswires Chinese (English)
 8/4/2016      7:23 AM        8/4/2016      Teva Pharmaceuticals 2Q Net $254M >TEVA                                      Dow Jones Newswires Chinese (English)
 8/4/2016      7:23 AM        8/4/2016      Teva Pharmaceuticals Sees FY16 Adj EPS $5.20-Adj EPS $5.40 >TEVA             Dow Jones Newswires Chinese (English)

 8/4/2016      7:59 AM        8/4/2016      Teva Profit Falls on Write-Downs                                             Dow Jones Institutional News
 8/4/2016      8:10 AM        8/4/2016      Teva Profit Falls on Write-Downs                                             Dow Jones Institutional News
 8/4/2016      8:14 AM        8/4/2016      Teva Profit Falls on Write-Downs                                             Dow Jones Institutional News
 8/4/2016      8:25 AM        8/4/2016      Teva Profit Falls on Write-Downs                                             Dow Jones Institutional News
 8/4/2016      8:26 AM        8/4/2016      Teva Profit Falls on Write-Downs                                             Dow Jones Newswires Chinese (English)
 8/4/2016      2:17 PM        8/4/2016      Teva Profit Falls on Write-Downs -- Update                                   Dow Jones Institutional News
 8/4/2016      2:32 PM        8/4/2016      Teva Profit Falls on Write-Downs                                             Dow Jones Institutional News
 8/4/2016      4:21 PM        8/5/2016      Teva Pharmaceutical Industries Erez Vigodman on Q2 2016 Results --           Dow Jones Institutional News
                                            Earnings Call Transcript >TEVA
 8/4/2016      4:32 PM        8/5/2016      Allergan Files 8K - Asset Acquisition Or Disposition >AGN                    Dow Jones Institutional News
 8/4/2016      4:32 PM        8/5/2016      Allergan Files 8K - Termination Of Definitive Agreement >AGN                 Dow Jones Institutional News
 8/5/2016      8:00 AM        8/5/2016      Press Release: Teva Announces Launch of Generic Gleevec(R) Tablets in        Dow Jones Institutional News
                                            the United States
 8/8/2016       8:14 AM       8/8/2016      Allergan Revenue Increases, Though Loss Widens                               Dow Jones Institutional News
 8/8/2016       6:34 PM       8/9/2016      *S&PGR Upgrades Allergan PLC To 'BBB', Off Watch; Outlk Pos                  Dow Jones Institutional News
 8/9/2016      10:27 AM       8/9/2016      Impax Laboratories Shares Fall on Weak Results, Guidance Cut                 Dow Jones Institutional News
 8/9/2016       5:31 PM      8/10/2016      Mylan Backs Year View After Sales Rise 8%                                    Dow Jones Institutional News
 8/9/2016       5:40 PM      8/10/2016      Mylan Backs Year View After Sales Rise 8%                                    Dow Jones Institutional News


                                                                   Page 30 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 90 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                      Source
   (1)            (2)            (3)                                            (4)                                                           (5)

  8/9/2016      5:55 PM       8/10/2016      Mylan Backs Year View After Sales Rise 8%                                     Dow Jones Institutional News
 8/15/2016      6:37 PM       8/16/2016      Paulson Shifts Health-Care Stakes, Adds FedEx                                 Dow Jones Institutional News
 8/15/2016      8:15 PM       8/16/2016      Paulson Shifts Health-Care Stakes, Adds FedEx                                 Dow Jones Newswires Chinese (English)
 8/18/2016      3:00 AM       8/18/2016      Press Release: European Commission Grants Marketing Authorization for         Dow Jones Institutional News
                                             Teva's CINQAERO(R) (reslizumab)
 8/24/2016       5:46 PM      8/25/2016      Press Release: Teva Confirms PTAB's Decisions on Two Patents in IPR           Dow Jones Institutional News
                                             Challenge to COPAXONE(R) 40 mg
 8/25/2016       1:32 PM      8/25/2016      Specialty Pharma: Never Mind the Pricing Controversy, Fundamentals Will       Dow Jones Institutional News
                                             Win Out -- Barron's Blog
 8/28/2016       6:02 PM      8/29/2016      Mylan Isn't Always a Drug Pricing Villain                                     Dow Jones Institutional News
 8/29/2016       2:32 AM      8/29/2016      Heard on the Street: Overheard -- WSJ                                         Dow Jones Institutional News
 8/29/2016      11:50 AM      8/29/2016      Press Release: Teva to Host Generic Medicines Business Overview on            Dow Jones Institutional News
                                             September 9, 2016
 8/30/2016      7:00 AM       8/30/2016      Press Release: Teva to Present New Respiratory Data at the 2016 European      Dow Jones Institutional News
                                             Respiratory Society (ERS) International Congress
 8/31/2016      1:00 AM       8/31/2016      Press Release: MDxHealth and Teva Pharmaceuticals Sign Distribution           Dow Jones Institutional News
                                             Agreement for SelectMDx in Israel
 8/31/2016      1:06 AM       8/31/2016      MDxHealth and Teva Pharmaceuticals Sign Distribution Agreement for            GlobeNewswire
                                             SelectMDx in Israel
 8/31/2016      1:06 AM       8/31/2016      Press Release: MDxHealth and Teva Pharmaceuticals Sign Distribution           Dow Jones Institutional News
                                             Agreement for SelectMDx in Israel
  9/6/2016      8:10 AM        9/6/2016      Press Release: Teva to Present at the Wells Fargo 2016 Healthcare             Dow Jones Institutional News
                                             Conference
  9/7/2016      8:00 AM        9/7/2016      Press Release: Teva to Present Latest Data in Multiple Sclerosis at 2016      Dow Jones Institutional News
                                             ECTRIMS Congress in London
 9/15/2016      8:00 AM       9/15/2016      Press Release: Teva to Develop Unique Wearable Tech and Machine               Dow Jones Institutional News
                                             Learning Platform for Continuous Measurement & Analysis of
                                             Huntington...
 9/15/2016      9:00 AM       9/15/2016      Press Release: Teva Strengthens Injectables Portfolio with the Launch of an   Dow Jones Institutional News
                                             Authorized Generic of Cubicin(R) (Daptomycin for Injection) in...

 9/19/2016      2:30 AM       9/19/2016      Press Release: Active Biotech update on laquinimod Development: The           Dow Jones Institutional News
                                             U.S, Food and Drug administration rescinds the Special Protocol
                                             Assessment for laquinimod
 9/19/2016      2:44 AM       9/19/2016      Press Release: Active Biotech update on laquinimod Development: The           Dow Jones Institutional News
                                             U.S, Food and Drug administration rescinds the Special Protocol
                                             Assessment for laquinimod
 9/19/2016      7:00 AM       9/19/2016      Press Release: Teva Announces Results from Exploratory 52-Week Phase 2        Dow Jones Institutional News
                                             PRIDE-HD Study of Pridopidine in Huntington Disease
 9/20/2016      7:00 AM       9/20/2016      Press Release: Regeneron and Teva Announce Global Collaboration to            Dow Jones Institutional News
                                             Develop and Commercialize Fasinumab, an Investigational NGF Antibody
                                             for...
 9/20/2016      7:00 AM       9/20/2016      Press Release: Teva and Regeneron Announce Global Collaboration to            Dow Jones Institutional News
                                             Develop and Commercialize Fasinumab, an Investigational NGF Antibody
                                             for...
 9/20/2016      7:00 AM       9/20/2016      Regeneron Pharma Files 8K - Entry Into Definitive Agreement >REGN             Dow Jones Institutional News
 9/22/2016      8:00 AM       9/22/2016      Press Release: Teva Announces Positive Top-Line Data from Second Phase        Dow Jones Institutional News
                                             III Study of SD-809 in Tardive Dyskinesia (TD)
 9/22/2016       9:35 AM      9/22/2016      Teva's Huntington Disease Drug Meets Primary Endpoint                         Dow Jones Institutional News
 9/22/2016       9:56 AM      9/22/2016      Teva's Huntington Disease Drug Meets Primary Endpoint                         Dow Jones Newswires Chinese (English)
 9/28/2016      11:15 AM      9/28/2016      Subcribers: Disregard Teva Press Release on Epzicom                           Dow Jones Institutional News
 9/29/2016       3:52 PM      9/29/2016      Press Release: Teva Announces Launch of Generic Epzicom(R) Tablets in         Dow Jones Institutional News
                                             the United States
 10/3/2016       9:57 AM      10/3/2016      *Teva Completes Acquisition Of Anda, Inc. >TEVA                               Dow Jones Institutional News
 10/5/2016      11:00 AM      10/5/2016      Press Release: Teva Announces Sale of UK and Ireland Actavis Assets and       Dow Jones Institutional News
                                             Operations
 10/5/2016      11:02 AM      10/5/2016      Teva Pharmaceuticals: To Sell Actavais Generics to Accord Healthcare Ltd.     Dow Jones Newswires Chinese (English)
                                             for GBP603M >TEVA
 10/5/2016      11:03 AM      10/5/2016      Teva Pharmaceuticals: Will Retain Number of Actavis Non-Overlapping           Dow Jones Newswires Chinese (English)
                                             Generic Products >TEVA
 10/5/2016      11:04 AM      10/5/2016      Teva Pharmaceuticals: Deal Expected to Close in the Next Three Months         Dow Jones Newswires Chinese (English)

 10/5/2016      11:04 AM      10/5/2016      Teva Pharmaceuticals: Will Also Retain Certain Specialy Medicines, Over-      Dow Jones Newswires Chinese (English)
                                             the-Counter Products>TEVA
 10/5/2016      12:29 PM      10/5/2016      Teva Sells Actavis Generics European Assets to Accord Healthcare              Dow Jones Institutional News
 10/5/2016      12:40 PM      10/5/2016      Teva Sells Actavis Generics European Assets to Accord Healthcare              Dow Jones Institutional News
 10/5/2016      12:44 PM      10/5/2016      Teva Sells Actavis Generics European Assets to Accord Healthcare              Dow Jones Institutional News
 10/5/2016      12:55 PM      10/5/2016      Teva Sells Actavis Generics European Assets to Accord Healthcare              Dow Jones Institutional News
 10/5/2016       1:44 PM      10/5/2016      Teva Sells Actavis Generics European Assets to Accord Healthcare              Dow Jones Newswires Chinese (English)
 10/6/2016       8:00 AM      10/6/2016      Press Release: Teva and Celltrion Announce Exclusive Biosimilar               Dow Jones Institutional News
                                             Commercial Partnership
10/12/2016      10:00 AM     10/12/2016      Press Release: Teva Announces Launch of Generic Beyaz(R) in the United        Dow Jones Institutional News
                                             States




                                                                     Page 31 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 91 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                      Source
   (1)            (2)            (3)                                            (4)                                                           (5)

10/17/2016      7:00 AM      10/17/2016      Press Release: Regeneron and Teva Provide Update on Fasinumab Clinical       Dow Jones Institutional News
                                             Development Programs
10/17/2016      7:00 AM      10/17/2016      Press Release: Regeneron and Teva Provide Update on Fasinumab Clinical       Dow Jones Institutional News
                                             Development Programs
10/17/2016      7:52 AM      10/17/2016      Regeneron stock slumps nearly 2% after FDA puts hold on midstage             Dow Jones Newswires Chinese (English)
                                             clinical trial
10/17/2016       9:43 AM     10/17/2016      Setback for Teva, Regeneron With Pain Drug -- Market Talk                    Dow Jones Institutional News
10/19/2016      10:16 AM     10/19/2016      Mylan: 'Ouch, That Hurt' -- Barron's Blog                                    Dow Jones Institutional News
10/20/2016       9:00 AM     10/20/2016      *Teva Announces FDA Acceptance Of Resubmitted New Drug Application           Dow Jones Institutional News
                                             For SD-809 For Treatment Of Chorea Associated With Huntington Disease
                                             >TEVA
10/23/2016       9:29 PM     10/24/2016      Dollar Bond Issuances Hit Record in Emerging Markets Last Week --            Dow Jones Newswires Chinese (English)
                                             Market Talk
10/26/2016      7:00 AM      10/26/2016      Press Release: Teva Pharmaceuticals and IBM Expand Global Partnership        Dow Jones Institutional News
                                             to Enable Drug Development and Chronic Disease Management with
                                             Watson
10/26/2016      7:00 AM      10/26/2016      Press Release: Teva Pharmaceuticals and IBM Expand Global Partnership        Dow Jones Institutional News
                                             to Enable Drug Development and Chronic Disease Management with
                                             Watson
10/26/2016      7:00 AM      10/26/2016      Press Release: Teva Pharmaceuticals and IBM Expand Global Partnership        Dow Jones Institutional News
                                             to Enable Drug Development and Chronic Disease Management with
                                             Watson
10/26/2016      7:07 PM      10/27/2016      Allergan CEO Brent Saunders Succeeds Paul Bisaro as Chairman                 Dow Jones Newswires Chinese (English)
10/31/2016      5:40 AM      10/31/2016      Teva Pharmaceuticals Raised to Outperform From Neutral by Credit Suisse      Dow Jones Institutional News

10/31/2016      8:34 AM      10/31/2016      Press Release: Teva to Report Third Quarter 2016 Financial Results on        Dow Jones Institutional News
                                             November 15, 2016
 11/2/2016      7:00 AM       11/2/2016      Press Release: CMS Establishes Unique J-Code for BENDEKA(R)                  Dow Jones Institutional News
                                             (Bendamustine Hydrochloride) Injection
 11/3/2016       3:17 PM      11/3/2016      Generic drug stocks sink on reports of charges coming by year end            Dow Jones Newswires Chinese (English)
 11/3/2016       3:53 PM      11/3/2016      DOJ Looking Into Possible Price Collusion in Generic Drug Sector -           Dow Jones Institutional News
                                             Bloomberg
 11/3/2016      4:49 PM       11/4/2016      Eagle Pharmaceuticals Files 8K - Other Events >EGRX                          Dow Jones Institutional News
 11/3/2016      5:37 PM       11/4/2016      Generic-Drug Makers' Shares Drop on Report of Possible Probe                 Dow Jones Institutional News
 11/3/2016      5:52 PM       11/4/2016      Generic-Drug Makers' Shares Drop on Report of Possible Probe                 Dow Jones Institutional News
 11/3/2016      9:31 PM       11/4/2016      Generic Drug Firms Face Possible Collusion Charges                           Dow Jones Newswires Chinese (English)
 11/4/2016      1:30 AM       11/4/2016      Generic Drug Pharmas Slammed By DoJ Investigation: Buy On Dip? --            Dow Jones Institutional News
                                             Barron's Blog
 11/4/2016      2:07 AM       11/4/2016      DoJ Investigation Wipes Out $8.5B Generic Drug Pharmas' Market Cap:          Dow Jones Institutional News
                                             Buy On Dip? -- Barron's Blog
 11/4/2016      10:59 AM      11/4/2016      Press Release: EQUITY ALERT: Rosen Law Firm Announces Investigation          Dow Jones Institutional News
                                             of Securities Claims Against Teva Pharmaceutical Industries Ltd. - TEVA

 11/4/2016       1:15 PM      11/4/2016      Healthcare: "A Better Buy Than A Sell" -- Barron's Blog                      Dow Jones Institutional News
 11/4/2016       1:57 PM      11/4/2016      Credit Suisse: Allergan Selloff 'Inappropriate,' Teva an 'Overreaction' --   Dow Jones Institutional News
                                             Barron's Blog
 11/6/2016       7:47 PM      11/7/2016      Press Release: Rosen Law Firm Files Securities Class Action Lawsuit          Dow Jones Institutional News
                                             Against Teva Pharmaceutical Industries Limited - TEVA
 11/7/2016      8:00 AM       11/7/2016      Press Release: Teva Highlights Growing Respiratory Portfolio at the 2016     Dow Jones Institutional News
                                             American College of Allergy, Asthma & Immunology Annual Scientific
                                             Meeting
 11/7/2016      9:00 AM       11/7/2016      Press Release: Teva Announces Approval of Generic Tribenzor(R) in the        Dow Jones Institutional News
                                             United States
 11/7/2016       7:07 PM      11/8/2016      SHAREHOLDER ALERT: Faruqi & Faruqi, LLP Encourages Investors                 GlobeNewswire
                                             Who Suffered Losses In Excess Of $100,000 Investing In Teva
                                             Pharmaceutica...
 11/8/2016      9:00 AM       11/8/2016      Press Release: Teva Announces Appointment of New Chief Legal Officer         Dow Jones Institutional News

 11/8/2016      10:53 AM      11/8/2016      Press Release: Scott+Scott, Attorneys at Law, LLP Reminds Investors of       Dow Jones Institutional News
                                             Upcoming Deadline to File Lead Plaintiff Papers in Teva Pharmac...

 11/8/2016      10:53 AM      11/8/2016      Scott+Scott, Attorneys at Law, LLP Reminds Investors of Upcoming             GlobeNewswire
                                             Deadline to File Lead Plaintiff Papers in Teva Pharmaceutical Industries
                                             Limited (NYSE: TEVA) Securities Case
 11/8/2016       4:31 PM      11/9/2016      SHAREHOLDER ALERT: Brower Piven Notifies Investors of Class Action           GlobeNewswire
                                             Lawsuit And Encourages Those Who Have Losses In Excess Of $100,000
                                             From I...
 11/8/2016      10:07 PM      11/9/2016      TEVA SHAREHOLDER ALERT BY FORMER LOUISIANA ATTORNEY                          GlobeNewswire
                                             GENERAL: Kahn Swick & Foti, LLC Reminds Institutional Investors with
                                             Losses in Exce...
11/10/2016      10:10 AM     11/10/2016      SHAREHOLDER ALERT: Bronstein, Gewirtz & Grossman, LLC Notifies               GlobeNewswire
                                             Investors of Class Action Against Teva Pharmaceutical Industries Limited
                                             (TEVA) and Lead Plaintiff Deadline - January 5, 2017




                                                                     Page 32 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 92 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                     Source
   (1)            (2)            (3)                                            (4)                                                          (5)

11/10/2016       9:28 PM     11/11/2016      SHAREHOLDER ALERT: Pomerantz Law Firm Announces the Filing of a             GlobeNewswire
                                             Class Action against Teva Pharmaceutical Industries Ltd. and Certain
                                             Officers -- TEVA
11/14/2016      6:09 AM      11/14/2016      Teva Pharmaceuticals Initiated at Equal-Weight by Barclays                  Dow Jones Institutional News
11/14/2016      5:53 PM      11/15/2016      Paulson Trimmed Pharma Stakes Ahead of Election -- Market Talk              Dow Jones Institutional News
11/14/2016      5:53 PM      11/15/2016      Paulson Trimmed Pharma Stakes Ahead of Election -- Market Talk              Dow Jones Institutional News
11/14/2016      6:19 PM      11/15/2016      Paulson Cut Positions in Pharmaceutical Names Ahead of Election             Dow Jones Institutional News
11/15/2016      7:00 AM      11/15/2016      Press Release: Teva Reports Third Quarter 2016 Results                      Dow Jones Institutional News
11/15/2016      8:10 AM      11/15/2016      Teva Revenue Rises on Allergan Deal, But Its Specialty Drugs Saw            Dow Jones Institutional News
                                             Pressure
11/15/2016      8:25 AM      11/15/2016      Teva Revenue Rises on Allergan Deal, But Its Specialty Drugs Saw            Dow Jones Institutional News
                                             Pressure
11/15/2016       8:30 AM     11/15/2016      Teva Revenue Rises on Allergan Deal                                         Dow Jones Institutional News
11/15/2016       8:45 AM     11/15/2016      Teva Revenue Rises on Allergan Deal                                         Dow Jones Institutional News
11/15/2016       9:31 AM     11/15/2016      Teva Revenue Rises on Allergan Deal -- Update                               Dow Jones Institutional News
11/15/2016       9:46 AM     11/15/2016      Teva Revenue Rises on Allergan Deal -- Update                               Dow Jones Institutional News
11/15/2016      11:39 AM     11/15/2016      Investors' Prognosis for Teva Seems Overly Bleak -- Heard on the Street     Dow Jones Institutional News

11/15/2016      12:02 PM     11/15/2016      Why Teva is Tanking -- Barron's Blog                                        Dow Jones Institutional News
11/15/2016       3:05 PM     11/15/2016      Teva Pharmaceutical Industries Erez Vigodman on Q3 2016 Results --          Dow Jones Institutional News
                                             Earnings Call Transcript >TEVA
11/16/2016      2:33 AM      11/16/2016      Heard on the Street: Prognosis For Teva Isn't So Bad -- WSJ                 Dow Jones Institutional News
11/16/2016      9:20 AM      11/16/2016      Teva Should Have Cut Post-2016 Targets, Too -- Market Talk                  Dow Jones Newswires Chinese (English)
11/21/2016      4:02 PM      11/22/2016      Alder BioPharmaceuticals Files 8K - Other Events >ALDR                      Dow Jones Institutional News
11/25/2016      8:00 PM      11/28/2016      SHAREHOLDER ALERT: Pomerantz Law Firm Reminds Shareholders                  GlobeNewswire
                                             with Losses on their Investment in Teva Pharmaceutical Industries Ltd. of
                                             Class ...
11/27/2016      6:00 AM      11/28/2016      SHAREHOLDER ALERT: Brower Piven Encourages Investors Who Have               GlobeNewswire
                                             Losses In Excess Of $100,000 From Investment In Teva Pharmaceutical
                                             Indust...
11/28/2016      8:00 AM      11/28/2016      Press Release: Impax Announces Appointment of J. Kevin Buchi to Board       Dow Jones Institutional News
                                             of Directors
11/28/2016      10:10 AM     11/28/2016      SHAREHOLDER ALERT - Bronstein, Gewirtz & Grossman, LLC Reminds              GlobeNewswire
                                             Investors of Class Action Against Teva Pharmaceutical Industries Limited
                                             (TEVA) and Lead Plaintiff Deadline - January 5, 2017

11/28/2016       4:43 PM     11/29/2016      Impax Laboratories Files 8K - Changes Exec Mgmt >IPXL                       Dow Jones Institutional News
11/28/2016       6:07 PM     11/29/2016      *Mayne Pharma CEO says Business has Strong Start to Financial Year          Dow Jones Institutional News

11/29/2016      12:04 PM     11/29/2016      *Lupin Receives FDA Approval For Generic Nuvigil(R) Tablets                 Dow Jones Institutional News
                                             >500257.BY
 12/5/2016       4:01 PM      12/6/2016      *Teva Appoints Dipankar Bhattacharjee As President And Chief Executive      Dow Jones Institutional News
                                             Officer, Global Generic Medicines Group, Succeeding Siggi Olafsson
                                             >TEVA
 12/6/2016      2:00 AM       12/6/2016      Press Release: Teva Receives Positive Outcome for COPAXONE(R) Label         Dow Jones Institutional News
                                             in Europe
 12/6/2016      9:04 AM       12/6/2016      Morning Movers: Delta Air Lines Climbs; Chipotle Tumbles -- Barron's        Dow Jones Institutional News
                                             Blog
 12/6/2016      11:40 AM      12/6/2016      Teva Pharmaceutical: 'Uniquely Qualified'...And Now He's Gone -- Barron's   Dow Jones Institutional News
                                             Blog
 12/6/2016       4:16 PM      12/7/2016      Health Care Up as Traders Rotate Back Into Sector -- Health Care Roundup    Dow Jones Institutional News

 12/6/2016       4:31 PM      12/7/2016      Health Care Up as Traders Rotate Back Into Sector -- Health Care Roundup    Dow Jones Institutional News

 12/7/2016      9:07 AM       12/7/2016      Press Release: Teva to Present at the Citi 2016 Global Healthcare           Dow Jones Institutional News
                                             Conference
 12/7/2016      1:56 PM       12/7/2016      Why Teva's Selloff Could Be A Buying Opportunity -- Barron's Blog           Dow Jones Institutional News
 12/8/2016      6:02 AM       12/8/2016      Press Release: Egalet Corporation Appoints Robert Roche to Board of         Dow Jones Institutional News
                                             Directors
 12/8/2016      11:07 AM      12/8/2016      Press Release: Scott+Scott, Attorneys at Law, LLP Reminds Investors of      Dow Jones Institutional News
                                             Upcoming Deadline to File Lead Plaintiff Papers in Teva Pharmac...

 12/8/2016      11:07 AM      12/8/2016      Scott+Scott, Attorneys at Law, LLP Reminds Investors of Upcoming            GlobeNewswire
                                             Deadline to File Lead Plaintiff Papers in Teva Pharmaceutical Industries
                                             Limited (NYSE: TEVA) Securities Case
 12/8/2016       4:12 PM      12/9/2016      Egalet Files 8K - Changes Exec Mgmt >EGLT                                   Dow Jones Institutional News
12/12/2016       6:23 PM     12/13/2016      Press Release: Rosen Law Firm Announces Filing of Securities Class          Dow Jones Institutional News
                                             Action Lawsuit Against Teva Pharmaceutical Industries Limited - TEVA

12/12/2016       6:23 PM     12/13/2016      Rosen Law Firm Announces Filing of Securities Class Action Lawsuit          GlobeNewswire
                                             Against Teva Pharmaceutical Industries Limited - TEVA
12/15/2016      10:47 AM     12/15/2016      *NY Attorrney General Schneiderman, 19 Other States File Antitrust          Dow Jones Institutional News
                                             Lawsuit Against Heritage Pharmaceuticals, Other Generic Drug Companies




                                                                     Page 33 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 93 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                   Headline                                                    Source
   (1)            (2)            (3)                                           (4)                                                         (5)

12/15/2016      10:51 AM     12/15/2016      Other Generic Drug Companies Include Mylan Pharmaceuticals Inc., Teva      Dow Jones Newswires Chinese (English)
                                             Pharmaceuticals USA
12/15/2016      1:47 PM      12/15/2016      States Sue Generic Drug Companies Over Price-Fixing Allegations            Dow Jones Newswires Chinese (English)
12/19/2016      7:00 AM      12/19/2016      Antares Pharma Announces the Successful Completion of Teva's               GlobeNewswire
                                             Decentralized Procedure for Teriparatide Injection in Europe
12/19/2016      7:00 AM      12/19/2016      Press Release: Antares Pharma Announces the Successful Completion of       Dow Jones Institutional News
                                             Teva's Decentralized Procedure for Teriparatide Injection in Europe

12/20/2016       7:30 AM     12/20/2016      Press Release: Impax Laboratories Announces Leadership Transition          Dow Jones Institutional News
12/20/2016       9:11 AM     12/20/2016      Impax Laboratories Files 8K - Changes Exec Mgmt >IPXL                      Dow Jones Institutional News
12/21/2016      12:14 PM     12/21/2016      Allergan: Why LifeCell Deal is a 'Christmas Miracle!' -- Barron's Blog     Dow Jones Institutional News
12/21/2016       1:06 PM     12/21/2016      Allergan: Why LifeCell Deal is a 'Christmas Miracle!' -- Barron's Blog     Dow Jones Institutional News
12/22/2016       9:15 AM     12/22/2016      Press Release: Teva Reaches Settlement with Government on FCPA             Dow Jones Institutional News
12/22/2016      10:01 AM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 million                     Dow Jones Institutional News
12/22/2016      10:10 AM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 Million                     Dow Jones Institutional News
12/22/2016      10:12 AM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 million                     Dow Jones Newswires Chinese (English)
12/22/2016      10:16 AM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 million                     Dow Jones Institutional News
12/22/2016      10:25 AM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 Million                     Dow Jones Institutional News
12/22/2016      11:00 AM     12/22/2016      News Highlights: Top Company News of the Day                               Dow Jones Institutional News
12/22/2016      11:15 AM     12/22/2016      News Highlights: Top Company News of the Day                               Dow Jones Institutional News
12/22/2016      11:35 AM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 Million--Update             Dow Jones Institutional News
12/22/2016      11:50 AM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 Million--Update             Dow Jones Institutional News
12/22/2016       1:00 PM     12/22/2016      News Highlights: Top Company News of the Day                               Dow Jones Institutional News
12/22/2016       1:15 PM     12/22/2016      News Highlights: Top Company News of the Day                               Dow Jones Institutional News
12/22/2016       1:52 PM     12/22/2016      Teva Pharmaceutical: It Ain't Over 'Til It's Over -- Barron's Blog         Dow Jones Institutional News
12/22/2016       2:18 PM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 Million--Update             Dow Jones Institutional News
12/22/2016       3:00 PM     12/22/2016      News Highlights: Top Company News of the Day                               Dow Jones Institutional News
12/22/2016       3:15 PM     12/22/2016      News Highlights: Top Company News of the Day                               Dow Jones Institutional News
12/22/2016       3:18 PM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 Million -- 2nd Update       Dow Jones Institutional News
12/22/2016       3:33 PM     12/22/2016      Teva Settles Foreign Corruption Probe for $519 Million -- 2nd Update       Dow Jones Institutional News
12/22/2016       4:26 PM     12/23/2016      Health Care Up as Recent Trends Reverse -- Health Care Roundup             Dow Jones Institutional News
12/22/2016       6:33 PM     12/23/2016      ADRs End Lower                                                             Dow Jones Newswires Chinese (English)
12/23/2016       2:32 AM     12/23/2016      Teva Settles Charges in U.S. -- WSJ                                        Dow Jones Institutional News
12/23/2016       2:47 AM     12/23/2016      Teva Settles Charges in U.S. -- WSJ                                        Dow Jones Institutional News
12/23/2016       4:51 PM     12/27/2016      December Delivers Again for FCPA Enforcement Watchers                      Dow Jones Institutional News
12/27/2016       9:00 AM     12/27/2016      Press Release: TEVA REMINDER: Investors With Losses In Excess of           Dow Jones Institutional News
                                             $1,000,000 Are Reminded to Contact the Rosen Law Firm Regarding the
                                             Impor...
12/27/2016      9:00 AM      12/27/2016      TEVA REMINDER: Investors With Losses In Excess of $1,000,000 Are           GlobeNewswire
                                             Reminded to Contact the Rosen Law Firm Regarding the Important
                                             January...
12/28/2016       3:06 PM     12/28/2016      DEADLINE ALERT: Brower Piven Reminds Investors Of The January 5,           GlobeNewswire
                                             2017 Deadline In Class Action Lawsuit And Encourages Investors With
                                             Losses ...
12/28/2016       3:06 PM     12/28/2016      Press Release: DEADLINE ALERT: Brower Piven Reminds Investors Of           Dow Jones Institutional News
                                             The January 5, 2017 Deadline In Class Action Lawsuit And Encourages
                                             In...
12/29/2016      10:10 AM     12/29/2016      DEADLINE ALERT: Bronstein, Gewirtz & Grossman, LLC Reminds                 GlobeNewswire
                                             Investors of Class Action Against Teva Pharmaceutical Industries Limited
                                             (TEVA) & Lead Plaintiff Deadline - January 5, 2017
12/29/2016      10:10 AM     12/29/2016      Press Release: DEADLINE ALERT: Bronstein, Gewirtz & Grossman, LLC          Dow Jones Institutional News
                                             Reminds Investors of Class Action Against Teva Pharmaceutical Industries
                                             Limited (TEVA) & Lead Plaintiff Deadline - January 5, 2017

  1/5/2017       4:01 PM       1/6/2017      Press Release: Teva to Host 2017 Business Outlook Conference Call and      Dow Jones Institutional News
                                             Webcast on January 6, 2017
  1/6/2017      7:30 AM        1/6/2017      Press Release: Teva Provides 2017 Financial Outlook                        Dow Jones Institutional News
  1/6/2017      7:33 AM        1/6/2017      Teva Pharmaceuticals Sees FY17 Adj EPS $4.90-Adj EPS $5.30 >TEVA           Dow Jones Newswires Chinese (English)

  1/6/2017      7:34 AM        1/6/2017      Teva Pharmaceuticals Sees FY17 Rev $23.8B-$24.5B >TEVA                     Dow Jones Newswires Chinese (English)
  1/6/2017      7:58 AM        1/6/2017      Teva Pharmaceutical issues 2017 guidance that is below expectations        Dow Jones Newswires Chinese (English)
  1/6/2017      8:07 AM        1/6/2017      Teva Gives Downbeat Earnings Forecast                                      Dow Jones Institutional News
  1/6/2017      8:20 AM        1/6/2017      Teva Gives Downbeat Earnings Forecast                                      Dow Jones Institutional News
  1/6/2017      8:22 AM        1/6/2017      Teva Gives Downbeat Earnings Forecast                                      Dow Jones Institutional News
  1/6/2017      8:35 AM        1/6/2017      Teva Gives Downbeat Earnings Forecast                                      Dow Jones Institutional News
  1/6/2017      1:56 PM        1/6/2017      Teva Pharma Stuck In Strategic Rut -- Market Talk                          Dow Jones Institutional News
  1/6/2017      1:56 PM        1/6/2017      Teva Pharma Stuck In Strategic Rut -- Market Talk                          Dow Jones Institutional News
  1/6/2017      2:48 PM        1/6/2017      Press Release: Breckenridge Pharmaceutical, Inc. Announces Final ANDA      Dow Jones Institutional News
                                             Approval for Bendamustine HCl Powder for IV (Treanda(R))
  1/6/2017       3:26 PM       1/6/2017      Teva Pharmaceutical: What the Heck Does 'Focused on Execution' Mean        Dow Jones Institutional News
                                             Anyway? -- Barron's Blog
  1/6/2017       5:59 PM       1/9/2017      Teva Pharmaceutical Industries (TEVA) 2017 Financial Outlook               Dow Jones Institutional News
                                             Conference (Transcript) >TEVA




                                                                    Page 34 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 94 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                      Headline                                                        Source
  (1)            (2)            (3)                                              (4)                                                             (5)

 1/9/2017      7:30 AM        1/9/2017      Press Release: Teva Announces Completion of Sale of UK and Ireland               Dow Jones Institutional News
                                            Actavis Assets and Operations Following European Commission Approval

 1/9/2017       2:07 PM       1/9/2017      *S&PGRBulletin: Teva Pharma Ind. Rtgs Unaffected By Guidance                     Dow Jones Institutional News
1/12/2017      12:44 PM      1/12/2017      Eli Lilly 's stock rallies after appeals court upholds favorable patent ruling   Dow Jones Newswires Chinese (English)

1/20/2017      2:37 PM       1/20/2017      Generics Makers Under Pricing And Legal Pressure - Market Talk                   Dow Jones Institutional News
1/30/2017      8:00 AM       1/30/2017      *Teva Announces FDA Approval Of Two New RespiClick(R) Maintenance                Dow Jones Institutional News
                                            Inhalers For The Treatment Of Asthma >TEVA
1/30/2017       5:44 PM      1/31/2017      Federal Trade Commission Questions Mylan on EpiPen                               Dow Jones Institutional News
1/30/2017       6:00 PM      1/31/2017      Federal Trade Commission Questions Mylan on EpiPen                               Dow Jones Institutional News
1/30/2017       6:52 PM      1/31/2017      Press Release: Teva Confirms District Court Decision in COPAXONE(R)              Dow Jones Institutional News
                                            40 mg/mL Patent Trial
1/30/2017       7:44 PM      1/31/2017      Teva Dealt Setback in MS Blockbuster Drug's Patent Dispute -- Market             Dow Jones Institutional News
                                            Talk
1/31/2017      8:00 AM       1/31/2017      Momenta Pharmaceuticals Announces District Court Decision to Invalidate          GlobeNewswire
                                            Teva Pharmaceuticals Patents in COPAXONE(R) (glatiramer ace...

1/31/2017      8:00 AM       1/31/2017      Press Release: Momenta Pharmaceuticals Announces District Court                  Dow Jones Institutional News
                                            Decision to Invalidate Teva Pharmaceuticals Patents in COPAXONE(R)
                                            (glati...
1/31/2017      8:50 AM       1/31/2017      Teva Pharmaceuticals Raised to Buy From Neutral by Bank of America               Dow Jones Institutional News

 2/1/2017       1:45 PM       2/1/2017      Teva Pharmaceutical: Not Going Down Without a Fight -- Barron's Blog             Dow Jones Institutional News

 2/1/2017       3:01 PM       2/1/2017      Press Release: Teva to Report Fourth Quarter 2016 Financial Results on           Dow Jones Institutional News
                                            February 13, 2017
 2/3/2017       4:17 PM       2/6/2017      *S&PGR Revises Teva Pharmeceutical Outlook To Neg; Rtgs Affmd                    Dow Jones Institutional News
 2/6/2017       4:46 PM       2/7/2017      Wells Fargo Slightly Lowers EPS Estimate for Teva -- Market Talk                 Dow Jones Institutional News
 2/6/2017       4:46 PM       2/7/2017      Wells Fargo Slightly Lowers EPS Estimate for Teva -- Market Talk                 Dow Jones Institutional News
 2/6/2017       6:50 PM       2/7/2017      Teva CEO Erez Vigodman to Step Down                                              Dow Jones Institutional News
 2/7/2017      10:19 AM       2/7/2017      Bernstein Doesn't Expect Teva to Cut Dividend -- Market Talk                     Dow Jones Institutional News
 2/7/2017      10:19 AM       2/7/2017      Bernstein Doesn't Expect Teva to Cut Dividend -- Market Talk                     Dow Jones Institutional News
 2/7/2017      11:35 AM       2/7/2017      Darkest Before the Dawn at Teva -- Heard on the Street                           Dow Jones Institutional News
 2/7/2017       3:29 PM       2/7/2017      Teva Pharmaceutical: 'Short-Term CEO Lease Program Continues in                  Dow Jones Institutional News
                                            Earnest' -- Barron's Blog
 2/8/2017       2:33 AM       2/8/2017      Heard on the Street: At Teva, It Is The Darkest Before Dawn -- WSJ               Dow Jones Institutional News
2/10/2017      12:00 PM      2/10/2017      Is More Downside Ahead For Teva Pharmaceutical? -- Barron's Blog                 Dow Jones Institutional News
2/11/2017       6:00 AM      2/13/2017      This Week: Preview                                                               Dow Jones Institutional News
2/11/2017       6:00 AM      2/13/2017      This Week: Preview -- Barron's                                                   Dow Jones Institutional News
2/13/2017       6:42 AM      2/13/2017      Press Release: Teva Reports Full Year and Fourth Quarter 2016 Financial          Dow Jones Institutional News
                                            Results
2/13/2017       6:45 AM      2/13/2017      Teva Pharmaceuticals 4Q Loss/Shr $1.10 >TEVA                                     Dow Jones Newswires Chinese (English)
2/13/2017       6:46 AM      2/13/2017      Teva Pharmaceuticals 4Q Loss $1B >TEVA                                           Dow Jones Newswires Chinese (English)
2/13/2017       6:46 AM      2/13/2017      Teva Pharmaceuticals 4Q Rev $6.49B >TEVA                                         Dow Jones Newswires Chinese (English)
2/13/2017       6:47 AM      2/13/2017      Teva Pharmaceuticals 4Q Adj EPS $1.38 >TEVA                                      Dow Jones Newswires Chinese (English)
2/13/2017       8:10 AM      2/13/2017      Teva Swings to Loss on Write-Downs But Beats Expectations                        Dow Jones Institutional News
2/13/2017       8:25 AM      2/13/2017      Teva Swings to Loss on Write-Downs But Beats Expectations                        Dow Jones Institutional News
2/13/2017       8:30 AM      2/13/2017      Teva Swings to Loss, But Beats Expectations                                      Dow Jones Institutional News
2/13/2017       8:32 AM      2/13/2017      Teva Swings to Loss on Write-Downs But Beats Expectations                        Dow Jones Newswires Chinese (English)
2/13/2017       9:00 AM      2/13/2017      News Highlights: Top Company News of the Day                                     Dow Jones Institutional News
2/13/2017       9:15 AM      2/13/2017      News Highlights: Top Company News of the Day                                     Dow Jones Institutional News
2/13/2017      11:09 AM      2/13/2017      Teva Shares Rise After Reaffirming Guidance -- Market Talk                       Dow Jones Institutional News
2/13/2017      11:09 AM      2/13/2017      Teva Shares Rise After Reaffirming Guidance -- Market Talk                       Dow Jones Institutional News
2/13/2017       4:41 PM      2/14/2017      *S&PGRBulletin: Teva Pharmaceutical Rtgs Unchgd On Q4 Earnings                   Dow Jones Institutional News
2/14/2017       2:32 AM      2/14/2017      Teva Posts Loss on a Write-Down -- WSJ                                           Dow Jones Institutional News
2/14/2017       2:47 AM      2/14/2017      Teva Posts Loss on a Write-Down -- WSJ                                           Dow Jones Institutional News
2/14/2017       7:00 PM      2/15/2017      Tepper's Appaloosa: Another Apple Stake Bites The Dust -- Barron's Blog          Dow Jones Institutional News

2/15/2017      6:10 PM       2/16/2017      Press Release: Teva Files 2016 Annual Report on Form 20-F                        Dow Jones Institutional News
2/28/2017      8:00 AM       2/28/2017      *Teva Announces Priority Review Granted By FDA For SD-809 For                    Dow Jones Institutional News
                                            Treatment Of Tardive Dyskinesia >TEVA
 3/1/2017      10:56 AM       3/1/2017      Press Release: Teva Announces Launch of Generic Pristiq(R) in the United         Dow Jones Institutional News
                                            States
 3/6/2017      10:56 AM       3/6/2017      Press Release: Teva to Present at the Cowen & Company 37th Annual                Dow Jones Institutional News
                                            Healthcare Conference
 3/7/2017       1:06 PM       3/7/2017      Press Release: Supernus Announces Settlement with Actavis on Trokendi            Dow Jones Institutional News
                                            XR(R) Patent Litigation
 3/7/2017       1:06 PM       3/7/2017      Supernus Announces Settlement with Actavis on Trokendi XR(R) Patent              GlobeNewswire
                                            Litigation
 3/9/2017      2:52 AM        3/9/2017      Oxford BioDynamics Names Ex-Teva Pharma Exec Senior Vice-President               Dow Jones Institutional News

 3/9/2017      8:30 AM        3/9/2017      Enzymotec Ltd. Announces the Appointment of Erez Israeli as President            GlobeNewswire
                                            and CEO



                                                                     Page 35 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 95 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                      Source
  (1)            (2)            (3)                                            (4)                                                           (5)

 3/9/2017       4:59 PM      3/10/2017      Supernus Pharmaceuticals Files 8K - Entry Into Definitive Agreement          Dow Jones Institutional News
                                            >SUPN
3/10/2017       2:56 PM      3/10/2017      *S&PGR Afrms Teva Pharmaceutical Rtgs, Outlk Still Negative                  Dow Jones Institutional News
3/13/2017      11:03 AM      3/13/2017      Press Release: Teva to Present at the Barclays Global Annual Healthcare      Dow Jones Institutional News
                                            Conference
3/16/2017       1:58 PM      3/16/2017      Press Release: Teva Announces Launch of Authorized Generic of                Dow Jones Institutional News
                                            Minastrin(R) 24 Fe (norethindrone acetate and ethinyl estradiol tablets
                                            and...
3/20/2017      10:08 AM      3/20/2017      Press Release: OncBioMune Announces Term Sheet to Acquire                    Dow Jones Institutional News
                                            Norepinefrine from Teva Pharmaceuticals in Mexico
3/23/2017      10:05 AM      3/23/2017      Teva Conducting Company-Wide Restructuring Review -- Market Talk             Dow Jones Institutional News

 4/3/2017      2:00 AM        4/3/2017      Press Release: Teva Receives Positive Outcome for COPAXONE(R) 40             Dow Jones Institutional News
                                            mg/ml 3 Times Weekly Label in Europe
 4/3/2017       5:04 PM       4/4/2017      *Teva Announces FDA Approval Of AUSTEDO(TM) (deutetrabenazine)               Dow Jones Institutional News
                                            Tablets For The Treatment Of Chorea Associated With Huntington's
                                            Disease >TEVA
 4/3/2017       6:00 PM       4/4/2017      Press Release: Celgene Notified of ANDA Filing for POMALYST(R)               Dow Jones Institutional News
 4/4/2017       6:07 AM       4/4/2017      Celgene Files 8K - Other Events >CELG                                        Dow Jones Institutional News
 4/4/2017      12:32 PM       4/4/2017      Teva: Starting to Pierce the Gloom -- Heard on the Street                    Dow Jones Institutional News
 4/4/2017       1:05 PM       4/4/2017      Teva Wins Approval for Huntington's Drug -- Market Talk                      Dow Jones Institutional News
 4/4/2017       5:20 PM       4/5/2017      Health Care Falls Ahead of Earnings Season -- Health Care Roundup            Dow Jones Institutional News
 4/5/2017       2:32 AM       4/5/2017      Heard on the Street: Gloom Over Teva Starts To Dissipate -- WSJ              Dow Jones Institutional News
 4/5/2017       7:13 AM       4/5/2017      Hot Research: Teva Gets Good News but Still Needs a Head -- Barrons.com      Dow Jones Institutional News

 4/6/2017      8:41 AM        4/6/2017      Press Release: Teva to Report First Quarter 2017 Financial Results on May    Dow Jones Institutional News
                                            11, 2017
4/19/2017      8:02 AM       4/19/2017      Press Release: Teva Showcases CNS Portfolio at 69th Annual Meeting of        Dow Jones Institutional News
                                            the American Academy of Neurology
4/20/2017      8:42 AM       4/20/2017      Press Release: Teva Launches AirDuo(TM) RespiClick(R) and its                Dow Jones Institutional News
                                            Authorized Generic, Two Inhalers Containing Fluticasone Propionate and...

4/25/2017      12:05 PM      4/25/2017      Teva Drops on Reports Its CFO Is Leaving Soon -- Market Talk                 Dow Jones Institutional News
4/25/2017      12:05 PM      4/25/2017      Teva Drops on Reports Its CFO Is Leaving Soon -- Market Talk                 Dow Jones Institutional News
4/26/2017       9:02 AM      4/26/2017      *Teva Announces Planned Departure Of Eyal Desheh, Group Executive            Dow Jones Institutional News
                                            Vice President And Chief Financial Officer >TEVA
4/26/2017      9:05 AM       4/26/2017      Teva Pharmaceuticals Chief Financial Officer Eyal Desheh to Deparat in       Dow Jones Newswires Chinese (English)
                                            Coming Months
4/26/2017      9:05 AM       4/26/2017      Teva Pharmaceuticals to Immediately Begin Search to Identify Successor       Dow Jones Newswires Chinese (English)

4/26/2017      10:50 AM      4/26/2017      Teva CFO to Exit Company, Leaving Two Top Jobs Open -- Market Talk           Dow Jones Institutional News

4/26/2017      10:50 AM      4/26/2017      Teva CFO to Exit Company, Leaving Two Top Jobs Open -- Market Talk           Dow Jones Institutional News

4/26/2017       4:09 PM      4/27/2017      Press Release: Teva Announces Launch of Generic Vytorin(R) in the            Dow Jones Institutional News
                                            United States
4/27/2017      7:48 AM       4/27/2017      CFO Moves: Bayer, Norfolk Southern, Highlands Bankshares, Teva               Dow Jones Institutional News
                                            Pharmaceutical
4/27/2017      8:00 AM       4/27/2017      Press Release: Teva Announces Publication of ARM-TD Study Results in         Dow Jones Institutional News
                                            Neurology(R) for the Investigational Use of Deutetrabenazine in Tardive...

 5/2/2017      2:23 AM        5/2/2017      Helsinn Healthcare S.A.: Helsinn Healthcare vs. Teva Pharmaceuticals on      GlobeNewswire
                                            Aloxi(R) patent for the US market
 5/2/2017      11:53 PM       5/3/2017      Perrigo Says Investigators Searched Its Offices in Generic-Drug Probe        Dow Jones Newswires Chinese (English)

 5/3/2017      6:05 AM        5/3/2017      Innocoll Holdings Files 8K - Changes Exec Mgmt >INNL                         Dow Jones Institutional News
 5/5/2017      8:00 AM        5/5/2017      Press Release: Teva Announces Publication of COPAXONE(R) (glatiramer         Dow Jones Institutional News
                                            acetate injection) Pregnancy Data in the International Journal of MS...

 5/5/2017       2:00 PM       5/5/2017      Press Release: Teva and Active Biotech Announce CONCERTO trial of            Dow Jones Institutional News
                                            Laquinimod in RRMS Did Not Meet Primary Endpoint
 5/5/2017       2:00 PM       5/5/2017      Press Release: Teva and Active Biotech Announce CONCERTO trial of            Dow Jones Institutional News
                                            Laquinimod in RRMS Did Not Meet Primary Endpoint
5/11/2017      7:00 AM       5/11/2017      Press Release: Teva Reports First Quarter 2017 Financial Results             Dow Jones Institutional News
5/11/2017      8:10 AM       5/11/2017      Teva Trims Debt Load, Sees More Synergies from Deal -- Market Talk           Dow Jones Institutional News

5/11/2017      8:10 AM       5/11/2017      Teva Trims Debt Load, Sees More Synergies from Deal -- Market Talk           Dow Jones Institutional News

5/11/2017      12:36 PM      5/11/2017      Investors Are Losing Patience With Teva--Heard on the Street                 Dow Jones Institutional News
5/11/2017      12:40 PM      5/11/2017      Investors Are Losing Patience With Teva                                      Dow Jones Institutional News
5/11/2017      12:51 PM      5/11/2017      Investors Are Losing Patience With Teva--Heard on the Street                 Dow Jones Institutional News
5/11/2017       4:17 PM      5/12/2017      Investors Are Losing Patience With Teva: Heard on the Street--Update         Dow Jones Institutional News




                                                                    Page 36 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 96 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                      Source
  (1)            (2)            (3)                                            (4)                                                           (5)

5/11/2017       4:32 PM      5/12/2017      Investors Are Losing Patience With Teva: Heard on the Street--Update         Dow Jones Institutional News

5/12/2017      2:32 AM       5/12/2017      Heard on the Street: Teva Investors Losing Patience -- WSJ                   Dow Jones Institutional News
5/12/2017      5:19 PM       5/15/2017      Tepper's Appaloosa Trims Bets on Pharmaceuticals                             Dow Jones Institutional News
5/15/2017      8:00 AM       5/15/2017      Press Release: Otsuka and Teva Sign Licensing Agreement for Japan on         Dow Jones Institutional News
                                            Prophylactic Migraine Drug Candidate Fremanezumab (TEV-48125)

5/15/2017       1:20 PM      5/15/2017      Press Release: Teva Announces Launch of Generic Glumetza(R) in the           Dow Jones Institutional News
                                            United States
5/15/2017       1:43 PM      5/15/2017      RBC Sees Dim Prospects for Generic Drug Companies -- Market Talk             Dow Jones Institutional News
5/15/2017       1:43 PM      5/15/2017      RBC Sees Dim Prospects for Generic Drug Companies -- Market Talk             Dow Jones Institutional News
5/15/2017       2:09 PM      5/15/2017      RBC Sees Dim Prospects for Generic Drug Companies -- Market Talk             Dow Jones Newswires Chinese (English)
5/15/2017       4:49 PM      5/16/2017      Teva Launching Generic Version of Valeant Diabetes Pill -- Market Talk       Dow Jones Institutional News

5/15/2017       4:49 PM      5/16/2017      Teva Launching Generic Version of Valeant Diabetes Pill -- Market Talk       Dow Jones Institutional News

5/15/2017       5:59 PM      5/16/2017      John Paulson Takes A Shine To Telecom                                        Dow Jones Institutional News
5/16/2017      12:53 PM      5/16/2017      13F Alert: Paulson & Co Trims Health Care, Adds Utilities/Telecom --         Dow Jones Institutional News
                                            Barron's Blog
5/17/2017      8:02 AM       5/17/2017      Press Release: Teva to Present Data for Deutetrabenazine in Tardive          Dow Jones Institutional News
                                            Dyskinesia at the American Psychiatric Association 2017 Annual Meeting

5/17/2017      9:00 AM       5/17/2017      Press Release: Teva Showcases Asthma Research at the 2017 American           Dow Jones Institutional News
                                            Thoracic Society (ATS) International Conference
5/17/2017       4:12 PM      5/18/2017      Health Care Down on Pricing Fears - Health Care Roundup                      Dow Jones Institutional News
5/19/2017       3:52 PM      5/19/2017      Roche's MS Drug Takes Share From Teva's Copaxone -- Market Talk              Dow Jones Institutional News
5/30/2017       4:38 PM      5/31/2017      Press Release: FDA approves first generic Strattera for the treatment of     Dow Jones Institutional News
                                            ADHD
5/31/2017      8:22 AM       5/31/2017      Press Release: Teva Announces Positive Results for Phase III Study of        Dow Jones Institutional News
                                            Fremanezumab for the Prevention of Chronic Migraine
5/31/2017      12:31 PM      5/31/2017      Ohio Sues Five Drug Firms, Saying They Fueled Opioid Crisis                  Dow Jones Institutional News
5/31/2017      11:29 PM       6/1/2017      Ohio Sues Five Drug Firms, Saying They Fueled Opioid Crisis -- 2nd           Dow Jones Newswires Chinese (English)
                                            Update
 6/1/2017      2:32 AM        6/1/2017      Opioid Makers Sued for Stoking Addiction -- WSJ                              Dow Jones Institutional News
 6/1/2017      6:51 AM        6/1/2017      The 10-Point: WSJ Editor in Chief Gerard Baker's Guide to the Day's Top      Dow Jones Institutional News
                                            News
 6/1/2017      8:00 AM        6/1/2017      Press Release: Teva to Present Data from 18 Abstracts in Tardive             Dow Jones Institutional News
                                            Dyskinesia and Huntington Disease at the 21st International Congress of...

 6/5/2017      8:30 AM        6/5/2017      Press Release: Prana Appoints David Stamler as Chief Medical Officer to      Dow Jones Institutional News
                                            Lead Clinical Development
 6/6/2017       1:49 PM       6/6/2017      FDA Could Accelerate Generic Price Deflation -- Market Talk                  Dow Jones Institutional News
 6/6/2017       1:49 PM       6/6/2017      Global Forex and Fixed Income Roundup: Market Talk                           Dow Jones Institutional News
 6/6/2017       3:39 PM       6/6/2017      Global Equities Roundup: Market Talk                                         Dow Jones Institutional News
 6/6/2017       3:39 PM       6/6/2017      Opioid Makers and Distributors Face Another Foe in Court -- Market Talk      Dow Jones Institutional News

 6/6/2017       3:39 PM       6/6/2017      Opioid Makers and Distributors Face Another Foe in Court -- Market Talk      Dow Jones Institutional News

 6/8/2017      4:00 PM        6/9/2017      *Teva Pharmaceutical to Nominate Four New Directors                          Dow Jones Institutional News
 6/8/2017      4:16 PM        6/9/2017      Teva Pharmaceutical to Nominate Four New Directors                           Dow Jones Newswires Chinese (English)
 6/9/2017      2:32 AM        6/9/2017      Teva Aims To Reshape Its Board -- WSJ                                        Dow Jones Institutional News
 6/9/2017      7:03 AM        6/9/2017      *Acorda Therapeutics: Teva Pharmaceuticals USA, Roxane Laboratories          Dow Jones Institutional News
                                            and Mylan Pharmaceuticals File Cross-Appeal in Ampyra Patent
                                            Dispute>ACOR
 6/9/2017      8:53 AM        6/9/2017      Press Release: Teva Announces Exclusive Launch of Generic Pataday(R) in      Dow Jones Institutional News
                                            the United States
6/12/2017       3:16 PM      6/12/2017      Press Release: Teva Announces Launch of Generic Zetia(R) in the United       Dow Jones Institutional News
                                            States
6/12/2017      4:18 PM       6/13/2017      Nassau County Sues Drug Makers Over Opioid Epidemic                          Dow Jones Institutional News
6/12/2017      7:18 PM       6/13/2017      Nassau County Sues Drugmakers Over Opioid Epidemic                           Dow Jones Institutional News
6/13/2017      2:33 AM       6/13/2017      Nassau Sues Drugmakers Over Opioids -- WSJ                                   Dow Jones Institutional News
6/13/2017      9:00 AM       6/13/2017      AbCellera Announces Expanded Research Collaboration with Teva                GlobeNewswire
6/13/2017      9:00 AM       6/13/2017      Press Release: AbCellera Announces Expanded Research Collaboration           Dow Jones Institutional News
                                            with Teva
6/15/2017      1:30 AM       6/15/2017      Press Release: CTI BioPharma Receives $10 Million Milestone Payment          Dow Jones Institutional News
                                            for TRISENOX(R)
6/15/2017      10:22 AM      6/15/2017      Teva jumps, Mylan drops on Copaxone Generic Development -- Market            Dow Jones Institutional News
                                            Talk
6/15/2017      10:22 AM      6/15/2017      Teva jumps, Mylan drops on Copaxone Generic Development -- Market            Dow Jones Institutional News
                                            Talk
6/15/2017      12:00 PM      6/15/2017      Press Release: Teva Pharmaceuticals, USA Extends Voluntary Nationwide        Dow Jones Institutional News
                                            Recall to Consumer/User Level for One Lot of Paliperidone ER Ta...

6/15/2017       5:37 PM      6/16/2017      Teva Pharmaceuticals Initiated at Neutral by Cantor Fitzgerald               Dow Jones Institutional News



                                                                    Page 37 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 97 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                    Source
  (1)            (2)            (3)                                            (4)                                                         (5)

6/15/2017       5:39 PM      6/16/2017      Teva Pharmaceuticals Raised to Neutral From Underperform by Mizuho         Dow Jones Institutional News

6/16/2017      6:35 AM       6/16/2017      Teva Pharmaceuticals Raised to Neutral From Underperform by Mizuho         Dow Jones Institutional News

6/16/2017      8:30 AM       6/16/2017      Morning Movers: Celgene Gains, Nike Drops, Valeant Rises -- Barron's       Dow Jones Institutional News
                                            Blog
6/16/2017      5:24 PM       6/19/2017      BioTime Files 8K - Other Events >BTX                                       Dow Jones Institutional News
6/27/2017      8:15 AM       6/27/2017      Press Release: Teva and Xenon Announce Phase II Study of Topical TV-       Dow Jones Institutional News
                                            45070 in Patients with Post-Herpetic Neuralgia (PHN) Did Not Meet...

6/27/2017      8:15 AM       6/27/2017      Press Release: Teva and Xenon Announce Phase II Study of Topical TV-       Dow Jones Institutional News
                                            45070 in Patients with Post-Herpetic Neuralgia (PHN) Did Not Meet...

6/27/2017      8:15 AM       6/27/2017      Teva and Xenon Announce Phase II Study of Topical TV-45070 in Patients     GlobeNewswire
                                            with Post-Herpetic Neuralgia (PHN) Did Not Meet Primary Endpoint

6/27/2017      8:22 AM       6/27/2017      Xenon And Teva Say Mid-stage Nerve Pain Drug Missed Primary,               Dow Jones Institutional News
                                            Secondary Endpoints -- MarketWatch
6/27/2017      8:45 AM       6/27/2017      Xenon Pharmaceuticals Files 8K - Other Events >XENE                        Dow Jones Institutional News
6/27/2017      8:52 AM       6/27/2017      Update: UPDATED: Xenon And Teva Say Mid-stage Nerve Pain Drug              Dow Jones Institutional News
                                            Missed Primary, Secondary Endpoints -- MarketWatch
6/29/2017      8:00 AM       6/29/2017      Press Release: Teva Announces Publication of AIM-TD Study Results in       Dow Jones Institutional News
                                            The Lancet Psychiatry for the Investigational Use of Deutetrabenazine...

6/29/2017      8:30 AM       6/29/2017      *Celltrion And Teva Announce U.S. FDA Acceptance Of Biologics License      Dow Jones Institutional News
                                            Application For Proposed Biosimilar To Rituxan(R) (rituximab) >TEVA

6/30/2017       2:49 PM      6/30/2017      Oklahoma Sues Opioid Painkiller Makers                                     Dow Jones Institutional News
6/30/2017       4:10 PM       7/3/2017      Oklahoma Sues Opioid Painkiller Makers -- Update                           Dow Jones Institutional News
6/30/2017       4:35 PM       7/3/2017      Oklahoma Sues Opioid Painkiller Makers -- 2nd Update                       Dow Jones Institutional News
 7/6/2017       4:07 PM       7/7/2017      Maryland Sued by Generic-Drug Trade Group Over New Pricing Law             Dow Jones Newswires Chinese (English)
 7/7/2017      11:01 AM       7/7/2017      U.K. Court Says Generics Infringe on Lilly's Alimta Patents                Dow Jones Institutional News
 7/7/2017      11:11 AM       7/7/2017      U.K. Court Says Generics Infringe on Lillyâ€™s Alimta Patents              Dow Jones Institutional News
 7/7/2017      12:09 PM       7/7/2017      U.K. Court Says Generics Infringe on Lilly's Alimta Patents                Dow Jones Newswires Chinese (English)
7/11/2017       8:00 AM      7/11/2017      Press Release: Teva and the Huntington Study Group Announce Publication    Dow Jones Institutional News
                                            of Data for AUSTEDO(TM) (deutetrabenazine) Tablets in Huntington...

7/13/2017       7:29 AM      7/13/2017      Mystery at AstraZeneca: Is CEO Soriot Staying or Going?                    Dow Jones Institutional News
7/13/2017       8:10 AM      7/13/2017      Mystery at AstraZeneca: Is CEO Pascal Soriot Staying or Going?             Dow Jones Institutional News
7/13/2017      11:38 AM      7/13/2017      Press Release: Teva Enhances Board of Directors as All Proposals           Dow Jones Institutional News
                                            Approved at Annual General Meeting of Shareholders
7/13/2017       1:01 PM      7/13/2017      Will AstraZeneca's CEO Leave For Teva? -- Barron's Blog                    Dow Jones Institutional News
7/13/2017       1:16 PM      7/13/2017      Teva Adds Four Board Members Amid CEO Search Rumors -- Market Talk         Dow Jones Institutional News

7/13/2017       1:16 PM      7/13/2017      Teva Adds Four Board Members Amid CEO Search Rumors -- Market Talk         Dow Jones Institutional News

7/13/2017       5:13 PM      7/14/2017      ADRs End Mostly Higher; Teva, Siemens and Vipshop Trade Actively           Dow Jones Newswires Chinese (English)

7/14/2017      2:32 AM       7/14/2017      Astra CEO's Future Role Is Uncertain -- WSJ                                Dow Jones Institutional News
7/14/2017      6:19 PM       7/17/2017      AstraZeneca's CEO? We Still Don't Know If He's Staying or Going            Dow Jones Institutional News
7/20/2017      5:00 AM       7/20/2017      Press Release: NICE Recommends CINQAERO(R) (reslizumab) for the            Dow Jones Institutional News
                                            Treatment of Severe Eosinophilic Asthma
7/20/2017      11:55 PM      7/21/2017      Gainey McKenna & Egleston Announces It Has Filed An Action Against         GlobeNewswire
                                            Teva Pharmaceutical Industries Limited
7/21/2017       6:45 PM      7/24/2017      Stull, Stull & Brody Announces Class Action Lawsuit on Behalf of           GlobeNewswire
                                            Employee Benefit Plan Purchasers of American Depository Shares of Teva
                                            Pharmaceutical Industries Limited
7/24/2017       2:51 PM      7/24/2017      Press Release: Teva Announces the Launch of Generic Vagifem(R) in the      Dow Jones Institutional News
                                            United States
7/27/2017      8:30 AM       7/27/2017      Senator Expands Probe into Opioid Addiction Crisis                         Dow Jones Institutional News
7/27/2017      9:33 AM       7/27/2017      Senator Expands Probe Into Opioid Addiction Crisis -- 2nd Update           Dow Jones Institutional News
7/28/2017      8:00 AM       7/28/2017      Press Release: Teva Announces Launch of Generic Epiduo(R) in the United    Dow Jones Institutional News
                                            States
7/31/2017      8:00 AM       7/31/2017      *Celltrion And Teva Announce U.S. FDA Acceptance Of Biologics License      Dow Jones Institutional News
                                            Application For Proposed Biosimilar To Herceptin(R) (trastuzumab...

 8/3/2017      6:30 AM        8/3/2017      Press Release: Teva Reports Second Quarter 2017 Financial Results          Dow Jones Institutional News
 8/3/2017      7:55 AM        8/3/2017      Teva's Stock Plunges On Heavy Volume After Profit Miss And Slashed         Dow Jones Institutional News
                                            Outlook -- MarketWatch
 8/3/2017       8:27 AM       8/3/2017      Teva Posts Loss, Lowers Outlook as Volumes Fall -- Market Talk             Dow Jones Institutional News
 8/3/2017       8:27 AM       8/3/2017      Teva Posts Loss, Lowers Outlook as Volumes Fall -- Market Talk             Dow Jones Institutional News
 8/3/2017       8:35 AM       8/3/2017      Enbridge Misses Estimates Amid Unexpected Outages -- Market Talk           Dow Jones Institutional News
 8/3/2017      10:10 AM       8/3/2017      Valeant: Why Boring is Better -- Barron's Blog                             Dow Jones Institutional News
 8/3/2017      10:34 AM       8/3/2017      No Cure in Sight for Teva -- Heard on the Street                           Dow Jones Institutional News



                                                                    Page 38 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 98 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                      Source
  (1)            (2)            (3)                                           (4)                                                           (5)

 8/3/2017      10:35 AM       8/3/2017      Update: Teva's Stock Plunges On Heavy Volume After Profit Miss And          Dow Jones Institutional News
                                            Slashed Outlook -- MarketWatch
 8/3/2017      10:56 AM       8/3/2017      AmerisourceBergen Stock Plummets 9% Alongside Other Companies               Dow Jones Institutional News
                                            Affected By Negative Generic Price Trends -- MarketWatch
 8/3/2017      10:59 AM       8/3/2017      Update: AmerisourceBergen Stock Plummets 9% Alongside Other                 Dow Jones Institutional News
                                            Companies Affected By Negative Generic Price Trends -- MarketWatch

 8/3/2017      11:11 AM       8/3/2017      Generic Competition Roils Teva                                              Dow Jones Institutional News
 8/3/2017      11:12 AM       8/3/2017      Update: AmerisourceBergen Stock Plummets 9% Alongside Other                 Dow Jones Institutional News
                                            Companies Affected By Negative Generic Price Trends -- MarketWatch

 8/3/2017      11:12 AM       8/3/2017      Update: Teva's Stock Plunges On Heavy Volume After Profit Miss And          Dow Jones Institutional News
                                            Slashed Outlook -- MarketWatch
 8/3/2017      11:20 AM       8/3/2017      Teva Pharmaceuticalâ€™s Stock Tumbles on Outlook                            Dow Jones Institutional News
 8/3/2017      12:33 PM       8/3/2017      Teva Hit by Increased Competition in U.S. Generics -- 2nd Update            Dow Jones Institutional News
 8/3/2017       1:44 PM       8/3/2017      Teva: Hire a CEO...Please!!! -- Barron's Blog                               Dow Jones Institutional News
 8/3/2017       3:26 PM       8/3/2017      Teva Pharmaceutical Slashes Dividend, Shares Fall 24% -- Barron's Blog      Dow Jones Institutional News

 8/3/2017       3:39 PM       8/3/2017      Teva Hit by Increased Competition in U.S. Generics -- 3rd Update            Dow Jones Institutional News
 8/3/2017       4:21 PM       8/4/2017      No Cure in Sight for Teva -- Heard on the Street -- Update                  Dow Jones Institutional News
 8/3/2017       5:44 PM       8/4/2017      ADRs End Lower; Teva Trades Actively                                        Dow Jones Newswires Chinese (English)
 8/3/2017       5:45 PM       8/4/2017      The Biggest Loser: AmerisourceBergen Tumbles 10% -- Barron's Blog           Dow Jones Institutional News

 8/3/2017       7:07 PM       8/4/2017      *S&PGRBulletin: Teva Pharmaceutical Ind. Rtgs Unfctd By Results             Dow Jones Institutional News
 8/3/2017      11:59 PM       8/4/2017      Teva Pharmaceutical's Stock Tumbles on Outlook                              Dow Jones Newswires Chinese (English)
 8/4/2017       2:32 AM       8/4/2017      Drug Giant's Stock Tumbles on Outlook -- WSJ                                Dow Jones Institutional News
 8/4/2017       2:33 AM       8/4/2017      Heard on the Street: There's No Cure in Sight for Teva -- WSJ               Dow Jones Institutional News
 8/4/2017       7:04 AM       8/4/2017      Analyst Ratings Changes as of 1100 GMT                                      Dow Jones Institutional News
 8/4/2017      10:00 AM       8/4/2017      *Fitch Downgrades Teva to 'BBB-'; Outlook Negative                          Dow Jones Institutional News
 8/4/2017      10:31 AM       8/4/2017      Teva May Need to Pay Up to Lure a CEO Able to Reverse its Fortunes          Dow Jones Institutional News

 8/4/2017      10:40 AM       8/4/2017      Teva May Need to Pay Up to Lure a CEO Able to Reverse Its Fortunes          Dow Jones Institutional News

 8/4/2017      12:20 PM       8/4/2017      Health Care Roundup: Market Talk                                            Dow Jones Institutional News
 8/4/2017       1:25 PM       8/4/2017      Teva: Three Strikes, We're Out! -- Barron's Blog                            Dow Jones Institutional News
 8/4/2017       4:50 PM       8/7/2017      Health Care Roundup: Market Talk                                            Dow Jones Institutional News
 8/5/2017       2:32 AM       8/7/2017      Teva May Need To Pay Up for CEO -- WSJ                                      Dow Jones Institutional News
 8/5/2017       6:00 AM       8/7/2017      Charting the Market                                                         Dow Jones Institutional News
 8/5/2017       6:00 AM       8/7/2017      Charting the Market -- Barron's                                             Dow Jones Institutional News
 8/7/2017       8:00 AM       8/7/2017      *Teva Announces FDA Approval Of QVAR(R) RediHaler(TM)                       Dow Jones Institutional News
                                            (Beclomethasone Dipropionate HFA) Inhalation Aerosol >TEVA
 8/7/2017      10:04 AM       8/7/2017      Valeant: Why Teva's Blowup Could Be Good News -- Barron's Blog              Dow Jones Institutional News
 8/7/2017      12:10 PM       8/7/2017      Teva's Stock Keeps Plunging On Heavy Volume After Morgan Stanley            Dow Jones Institutional News
                                            Downgrade -- MarketWatch
 8/7/2017       1:18 PM       8/7/2017      Teva Pharmaceuticals Is Maintained at Equal-Weight by Barclays              Dow Jones Institutional News
 8/7/2017       1:18 PM       8/7/2017      Teva's stock keeps plunging on heavy volume after Morgan Stanley            Dow Jones Newswires Chinese (English)
                                            downgrade
 8/7/2017       3:10 PM       8/7/2017      Teva: Another Day, Another Downgrade -- Barron's Blog                       Dow Jones Institutional News
 8/7/2017       6:07 PM       8/8/2017      ADRs End Mostly Higher; Alibaba, Teva Trade Actively                        Dow Jones Newswires Chinese (English)
 8/8/2017      12:20 PM       8/8/2017      Health Care Roundup: Market Talk                                            Dow Jones Institutional News
 8/8/2017       4:50 PM       8/9/2017      Health Care Roundup: Market Talk                                            Dow Jones Institutional News
 8/9/2017       8:30 AM       8/9/2017      Teva Shares Surge 2.2% After Mylan Says It Will Delay Generic Copaxone      Dow Jones Institutional News
                                            Launch To 2018 -- MarketWatch
 8/9/2017       9:20 AM       8/9/2017      Mylan Defers Product Launches                                               Dow Jones Institutional News
 8/9/2017      10:45 AM       8/9/2017      Mylan Defers Product Launches -- Update                                     Dow Jones Newswires Chinese (English)
 8/9/2017      10:52 AM       8/9/2017      The Latest Victim of Falling Drug Prices -- Heard on the Street             Dow Jones Institutional News
 8/9/2017      12:40 PM       8/9/2017      Update: Teva Shares Surge 2.2% After Mylan Says It Will Delay Generic       Dow Jones Institutional News
                                            Copaxone Launch To 2018 -- MarketWatch
8/10/2017      2:32 AM       8/10/2017      Heard on the Street: Generic Drugmakers Are a New Victim of Falling         Dow Jones Institutional News
                                            Prices -- WSJ
8/10/2017       2:32 AM      8/10/2017      Mylan Cuts View On Drug Delays -- WSJ                                       Dow Jones Institutional News
8/11/2017       9:59 AM      8/11/2017      Valeant: Three Steps to a Recovery? -- Barron's Blog                        Dow Jones Institutional News
8/11/2017       4:36 PM      8/14/2017      ADRs End Mostly Higher                                                      Dow Jones Institutional News
8/12/2017      12:00 AM      8/14/2017      Two Ways To Cut Your Teva Losses -- Barrons.com                             Dow Jones Institutional News
8/12/2017       6:00 AM      8/14/2017      Options -- The Striking Price: Two Ways to Cut Losses on Teva -- Barron's   Dow Jones Institutional News

8/14/2017       3:58 PM      8/14/2017      Perrigo: Still A Hard Pill To Swallow -- Barron's Blog                      Dow Jones Institutional News
8/14/2017       4:12 PM      8/15/2017      Perrigo: Still A Hard Pill To Swallow -- Barron's Blog                      Dow Jones Institutional News
8/14/2017       5:46 PM      8/15/2017      John Paulson Turns From Pharmaceutical Bets After Rough Run                 Dow Jones Institutional News
8/14/2017       5:50 PM      8/15/2017      John Paulson Turns From Pharmaceutical Bets                                 Dow Jones Institutional News
8/17/2017       9:38 AM      8/17/2017      Valeant: Hard to Ignore the Positive Developments? -- Barron's Blog         Dow Jones Institutional News
8/17/2017      12:59 PM      8/17/2017      Reps. Cummings, Welch To Launch Investigation Into Multiple Sclerosis       Dow Jones Institutional News
                                            Drug Prices -- MarketWatch
8/18/2017       1:37 PM      8/18/2017      Press Release: Teva Announces Exclusive Launch of Generic Axiron(R) in      Dow Jones Institutional News
                                            the United States


                                                                   Page 39 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 99 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                        Source
  (1)            (2)            (3)                                           (4)                                                             (5)

8/18/2017       6:41 PM      8/21/2017      Correction to Biogen Treads Tricky Path Between Politicians, Investors        Dow Jones Institutional News
                                            Article
8/18/2017       6:50 PM      8/21/2017      Correction to Biogen Treads Tricky Path Between Politicians, Investors        Dow Jones Institutional News
                                            Article
8/23/2017       7:00 PM      8/24/2017      ADRs End Mostly Higher                                                        Dow Jones Institutional News
8/25/2017      10:50 PM      8/28/2017      TEVA PHARMACEUTICAL SHAREHOLDER ALERT BY FORMER                               GlobeNewswire
                                            LOUISIANA ATTORNEY GENERAL: Kahn Swick & Foti, LLC Reminds
                                            Investors with Losses in Excess...
8/29/2017       3:05 PM      8/29/2017      LEAD PLAINTIFF DEADLINE ALERT: Faruqi & Faruqi, LLP Encourages                GlobeNewswire
                                            Investors Who Suffered Losses Exceeding $100,000 In Teva
                                            Pharmaceutical Industries Ltd. To Contact The Firm
8/30/2017       3:53 PM      8/30/2017      *Teva Announces FDA Approval Of AUSTEDO(R) (deutetrabenazine)                 Dow Jones Institutional News
                                            Tablets For The Treatment Of Tardive Dyskinesia In Adults >TEVA

 9/1/2017       7:00 PM       9/5/2017      Stull, Stull & Brody Reminds Investors of Class Action Lawsuit on Behalf      GlobeNewswire
                                            of Employee Benefit Plan Purchasers of American Depository Shares...

 9/2/2017       1:10 PM       9/5/2017      Press Release: FORTHCOMING DEADLINES: J&W Announces Class                     Dow Jones Institutional News
                                            Action Suits against Forterra, Inc., Foundation Medicine, Inc., Teva
                                            Pharmaceutical Industries Limited and Dr. Reddys Laboratories Limited;
                                            Investors Encouraged to Contact Firm
 9/5/2017      8:00 AM        9/5/2017      Press Release: Teva to Present Fremanezumab Data on Migraine                  Dow Jones Institutional News
                                            Prevention at the 18th Congress of the International Headache Society

 9/5/2017      12:19 PM       9/5/2017      SHAREHOLDER ALERT: Levi & Korsinsky, LLP Notifies Shareholders of             GlobeNewswire
                                            Teva Pharmaceutical Industries Ltd. of a Class Action Lawsuit and a Lead
                                            Plaintiff Deadline of October 23, 2017 -- TEVA

 9/6/2017      8:00 AM        9/6/2017      Press Release: Teva To Present New Asthma and COPD Data at the 2017           Dow Jones Institutional News
                                            European Respiratory Society (ERS) International Congress
 9/6/2017      11:54 AM       9/6/2017      Teva Pharmaceuticals Is Maintained at Underperform by JMP Securities          Dow Jones Institutional News

 9/6/2017       1:58 PM       9/6/2017      SHAREHOLDER ALERT: Brower Piven Notifies Investors of Class Action            GlobeNewswire
                                            Lawsuit And Encourages Those Who Have Losses In Excess Of $100,000
                                            From I...
 9/7/2017      8:00 AM        9/7/2017      ABcann Global Appoints Barry Fishman as Chief Executive Officer               GlobeNewswire
 9/7/2017      2:18 PM        9/7/2017      The Klein Law Firm Reminds Investors of a Class Action Filed on Behalf of     GlobeNewswire
                                            Teva Pharmaceutical Industries Ltd. Shareholders and a Lead...

 9/7/2017       5:17 PM       9/8/2017      TEVA INVESTOR ALERT: The Law Offices of Vincent Wong Notifies                 GlobeNewswire
                                            Investors of a Class Action Involving Teva Pharmaceutical Industries Ltd.
                                            and a Lead Plaintiff Deadline of October 23, 2017
 9/7/2017       7:17 PM       9/8/2017      Press Release: EQUITY ALERT: Goldberg Law PC Announces the Filing             Dow Jones Institutional News
                                            of a Securities Class Action Lawsuit against Teva Pharmaceutical Industries
                                            Limited
 9/8/2017      2:25 AM        9/8/2017      New Mexico Sues Drugmakers, Distributors Over Opioid Crisis                   Dow Jones Newswires Chinese (English)
 9/8/2017      2:49 PM        9/8/2017      Allergan Partners With Indian Tribe to Protect Drug Patents                   Dow Jones Newswires Chinese (English)
 9/8/2017      3:19 PM        9/8/2017      Allergan Partners With Indian Tribe to Protect Drug Patents -- 2nd Update     Dow Jones Institutional News

 9/8/2017       4:29 PM      9/11/2017      Allergan Partners With Indian Tribe to Protect Drug Patents -- 3rd Update     Dow Jones Institutional News

 9/8/2017      10:50 PM      9/11/2017      TEVA PHARMACEUTICAL SHAREHOLDER ALERT: CLAIMSFILER                            GlobeNewswire
                                            REMINDS INVESTORS WITH LOSSES IN EXCESS OF $100,000 of
                                            Lead Plaintiff Deadline in ...
 9/9/2017      8:01 AM       9/11/2017      Press Release: Teva Showcases Data Demonstrating Potential of                 Dow Jones Institutional News
                                            Fremanezumab to Address Significant Unmet Need in Patients with
                                            Chronic and...
9/11/2017      2:04 AM       9/11/2017      *Teva Names KÃ¥re Schultz As President And Chief Executive Officer            Dow Jones Institutional News
                                            >TEVA
9/11/2017      2:15 AM       9/11/2017      Teva Finds CEO at Another European Drug Firm -- Market Talk                   Dow Jones Institutional News
9/11/2017      3:31 AM       9/11/2017      Teva Names Kare Schultz as CEO After Months of Speculation                    Dow Jones Newswires Chinese (English)
9/11/2017      3:33 AM       9/11/2017      Teva Names Kare Schultz as New Chief Executive -- Update                      Dow Jones Institutional News
9/11/2017      4:00 AM       9/11/2017      Teva Appoints New Chief Executive After Months of Speculation                 Dow Jones Institutional News
9/11/2017      5:00 AM       9/11/2017      News Highlights: Top Company News of the Day                                  Dow Jones Institutional News
9/11/2017      5:32 AM       9/11/2017      Global Equities Roundup: Market Talk                                          Dow Jones Institutional News
9/11/2017      5:32 AM       9/11/2017      Teva Pharma Rises As New Boss Takes The Reins -- Market Talk                  Dow Jones Institutional News
9/11/2017      5:32 AM       9/11/2017      UK Market Talk Roundup: Brokers Comments                                      Dow Jones Institutional News
9/11/2017      5:32 AM       9/11/2017      UK Market Talk Roundup: Shares Gaining                                        Dow Jones Institutional News
9/11/2017      5:41 AM       9/11/2017      Teva Bonds Get CEO Boost But Yet to Reach Pre-Earnings Level -- Market        Dow Jones Institutional News
                                            Talk
9/11/2017      5:41 AM       9/11/2017      Teva Bonds Get CEO Boost But Yet to Reach Pre-Earnings Level -- Market        Dow Jones Institutional News
                                            Talk
9/11/2017      6:16 AM       9/11/2017      Teva Names Kare Schultz as New Chief Executive -- 2nd Update                  Dow Jones Institutional News
9/11/2017      7:00 AM       9/11/2017      News Highlights: Top Company News of the Day                                  Dow Jones Institutional News



                                                                    Page 40 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 100 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                    Source
  (1)            (2)            (3)                                           (4)                                                         (5)

9/11/2017       8:01 AM      9/11/2017      Teva Pharmaceuticals Raised to Buy From Neutral by BTIG Research           Dow Jones Institutional News
9/11/2017       8:12 AM      9/11/2017      Teva Finally Appoints New Chief Executive After Months of Speculation --   Dow Jones Institutional News
                                            3rd Update
9/11/2017      10:25 AM      9/11/2017      Teva Soars After CEO Pick, But Challenges Remain -- Market Talk            Dow Jones Institutional News
9/11/2017      10:25 AM      9/11/2017      Teva Soars After CEO Pick, But Challenges Remain -- Market Talk            Dow Jones Institutional News
9/11/2017      10:47 AM      9/11/2017      Teva Pharmaceutical: Talk About a Good Hire! -- Barron's Blog              Dow Jones Institutional News
9/11/2017      12:20 PM      9/11/2017      Health Care Roundup: Market Talk                                           Dow Jones Institutional News
9/11/2017       1:55 PM      9/11/2017      Teva Finally Appoints New Chief Executive After Months of Speculation --   Dow Jones Institutional News
                                            4th Update
9/11/2017       2:07 PM      9/11/2017      Press Release: IMPORTANT INVESTOR ALERT: Khang & Khang LLP                 Dow Jones Institutional News
                                            Announces a Securities Class Action Lawsuit against Teva Pharmaceutical
                                            Ind...
9/11/2017       2:18 PM      9/11/2017      Now Comes the Hard Part at Teva -- Heard on the Street                     Dow Jones Institutional News
9/11/2017       4:15 PM      9/12/2017      Press Release: Teva Announces Sale of PARAGARD(R) (intrauterine            Dow Jones Institutional News
                                            copper contraceptive) to CooperSurgical
9/11/2017       4:15 PM      9/12/2017      Press Release: The Cooper Companies Announces Definitive Agreement to      Dow Jones Institutional News
                                            Acquire PARAGARD(R) IUD From Teva
9/11/2017       4:15 PM      9/12/2017      The Cooper Companies Announces Definitive Agreement to Acquire             GlobeNewswire
                                            PARAGARD(R) IUD From Teva
9/11/2017       4:17 PM      9/12/2017      Teva Pharmaceuticals: Sale Is First Step in Planned Divestment of Non-     Dow Jones Newswires Chinese (English)
                                            Core Assets >TEVA
9/11/2017       4:19 PM      9/12/2017      Teva Pharmaceuticals Pursuing Additional Divestiture Opportunities         Dow Jones Newswires Chinese (English)
                                            >TEVA
9/11/2017       4:31 PM      9/12/2017      Cooper Cos. Buys Teva IUD Line For $1.1 Billion -- MarketWatch             Dow Jones Institutional News
9/11/2017       4:43 PM      9/12/2017      Cooper Cos. buys Teva IUD line for $1.1 billion                            Dow Jones Newswires Chinese (English)
9/11/2017       5:03 PM      9/12/2017      Teva Pharmaceutical to Sell Paragard Rights to Medical-Device Firm         Dow Jones Institutional News
                                            Cooper For $1.1 Billion
9/11/2017       5:24 PM      9/12/2017      *S&PGRBulletin: Teva Pharmaceutical Rtgs Unaffected By New CEO             Dow Jones Institutional News
9/11/2017       6:44 PM      9/12/2017      Opioid Painkiller Makers Seek to Dismiss State Lawsuit                     Dow Jones Institutional News
9/11/2017       6:50 PM      9/12/2017      Opioid Painkiller Makers Seek to Dismiss State Lawsuit                     Dow Jones Institutional News
9/12/2017       2:32 AM      9/12/2017      Teva Fills CEO Spot After Long Search -- WSJ                               Dow Jones Institutional News
9/12/2017       2:33 AM      9/12/2017      Heard on the Street: For Teva, Hard Part Starts Now -- WSJ                 Dow Jones Institutional News
9/12/2017       4:26 AM      9/12/2017      Teva Shares Extend Gains on New CEO Cheer, Paragard Sale -- Market         Dow Jones Institutional News
                                            Talk
9/12/2017       8:00 AM      9/12/2017      *Teva Receives FDA Priority Review For First Line Use Of TRISENOX(R)       Dow Jones Institutional News
                                            (arsenic Trioxide) In Patients With Low To Intermediate Risk Ac...

9/12/2017       5:14 PM      9/13/2017      ADRs End Mostly Higher; JD Trades Actively                                 Dow Jones Newswires Chinese (English)
9/12/2017       6:15 PM      9/13/2017      IMPORTANT EQUITY ALERT: Lundin Law PC Announces a Securities               GlobeNewswire
                                            Class Action Lawsuit against Teva Pharmaceutical Industries Limited and
                                            Encou...
9/13/2017       4:41 PM      9/14/2017      IMPORTANT EQUITY ALERT: Khang & Khang LLP Announces                        GlobeNewswire
                                            Securities Class Action Lawsuit against Teva Pharmaceutical Industries
                                            Limited and Encourages Investors with Losses to Contact the Firm

9/14/2017      11:06 AM      9/14/2017      *S&PGRBulletin: Cooper Cos. Inc. Rtgs Not Affected By Acq. Plan            Dow Jones Institutional News
9/15/2017       3:16 AM      9/15/2017      Indivior Files New Lawsuits for Alleged Patent Infringement                Dow Jones Institutional News
9/16/2017       6:00 AM      9/18/2017      Charting the Market -- Barron's                                            Dow Jones Institutional News
9/18/2017       8:07 AM      9/18/2017      Press Release: Teva Announces Sale of Remaining Assets in Specialty        Dow Jones Institutional News
                                            Global Women's Health Portfolio for $1.38 Billion
9/18/2017       8:18 AM      9/18/2017      Teva Sells Its Remaining Women's Health Assets For $1.4 Billion --         Dow Jones Institutional News
                                            MarketWatch
9/18/2017       8:46 AM      9/18/2017      Teva sells its remaining women's health assets for $1.4 billion            Dow Jones Newswires Chinese (English)
9/18/2017      10:28 AM      9/18/2017      Teva Sells Slate of Women's Health Products in Debt-Reducing Moves         Dow Jones Institutional News

9/18/2017      10:40 AM      9/18/2017      Teva Sells Slate of Womenâ€™s Health Products                              Dow Jones Institutional News
9/18/2017       1:04 PM      9/18/2017      Teva: When Bold Action Just Isn't Possible -- Barron's Blog                Dow Jones Institutional News
9/19/2017       2:32 AM      9/19/2017      Teva Sells Women's Health Assets -- WSJ                                    Dow Jones Institutional News
9/19/2017       7:30 AM      9/19/2017      Press Release: Teva Completes Amendment to Credit Facilities               Dow Jones Institutional News
9/19/2017       8:25 AM      9/19/2017      Teva Shares Rise 2% On Debt Covenant Amendments -- MarketWatch             Dow Jones Institutional News

9/19/2017      10:00 AM      9/19/2017      Press Release: Teva and Nuvelution Pharma Partner to Accelerate            Dow Jones Institutional News
                                            Development of AUSTEDO(R) (deutetrabenazine) Tablets for Use in
                                            Tourette...
9/19/2017      10:06 AM      9/19/2017      Update: Teva Shares Rise 2% On Debt Covenant Amendments --                 Dow Jones Institutional News
                                            MarketWatch
9/19/2017       1:54 PM      9/19/2017      Teva: Now What? -- Barron's Blog                                           Dow Jones Institutional News
9/19/2017       2:07 PM      9/19/2017      States Step Up Opioid Probe With Document Demands -- Market Talk           Dow Jones Institutional News

9/19/2017       6:05 PM      9/20/2017      States Push Ahead With Investigation Into Opioid Painkillers               Dow Jones Institutional News
9/19/2017       6:20 PM      9/20/2017      States Push Ahead With Investigation Into Opioid Painkillers               Dow Jones Institutional News
9/19/2017      10:33 PM      9/20/2017      *S&PGR Downgrades Teva Pharmaceutical Industries To 'BBB-'                 Dow Jones Institutional News
9/20/2017       4:20 AM      9/20/2017      Health Care Roundup: Market Talk                                           Dow Jones Institutional News




                                                                   Page 41 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 101 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                     Source
   (1)            (2)            (3)                                            (4)                                                          (5)

 9/20/2017      11:55 AM      9/20/2017      SHAREHOLDER ALERT: Levi & Korsinsky, LLP Reminds Shareholders               GlobeNewswire
                                             of Teva Pharmaceutical Industries Ltd. of a Class Action Lawsuit and a
                                             Lead Plaintiff Deadline of October 23, 2017 -- TEVA

 9/21/2017      11:20 AM      9/21/2017      Press Release: Scott+Scott, Attorneys at Law, LLP Reminds Investors of      Dow Jones Institutional News
                                             October 23rd Lead Plaintiff Deadline in Class Action Against Teva
                                             Pharmaceutical Industries Ltd. (TEVA)
 9/25/2017       9:42 AM      9/25/2017      Allergan CFO to Retire, Drugmaker Plans $2 Billion Stock Buyback            Dow Jones Institutional News
 9/25/2017      10:00 AM      9/25/2017      Allergan CFO to Retire, Drugmaker Plans $2 Billion Stock Buyback            Dow Jones Institutional News
 9/25/2017      11:19 AM      9/25/2017      TEVA INVESTOR ALERT: The Law Offices of Vincent Wong Reminds                GlobeNewswire
                                             Investors of a Class Action Involving Teva Pharmaceutical Industries Ltd.
                                             and a Lead Plaintiff Deadline of October 23, 2017
 9/25/2017       2:29 PM      9/25/2017      Press Release: Teva Announces Reintroduction of Generic Depo-               Dow Jones Institutional News
                                             Provera(R) in the United States
 9/25/2017       3:07 PM      9/25/2017      INVESTOR ALERT: Brower Piven Encourages Shareholders Who Have               GlobeNewswire
                                             Losses In Excess Of $100,000 From Investment In Teva Pharmaceutical
                                             Industrie...
 9/26/2017       6:05 PM      9/27/2017      APPROACHING DEADLINE: Lundin Law PC Announces a Securities                  GlobeNewswire
                                             Class Action Lawsuit against Teva Pharmaceutical Industries Limited and
                                             Remind...
 9/27/2017      10:21 AM      9/27/2017      The Klein Law Firm Reminds Investors of Commencement of a Class             GlobeNewswire
                                             Action Commenced on Behalf of Teva Pharmaceutical Industries Ltd...

 9/27/2017       5:00 PM      9/28/2017      IMPORTANT SHAREHOLDER ALERT: Khang & Khang LLP Announces                    GlobeNewswire
                                             Securities Class Action Lawsuit against Teva Pharmaceutical Industries
                                             Limited and Reminds Investors with Losses to Contact the Firm

 9/28/2017       2:42 PM      9/28/2017      More States Target Pharma Industry with Opioid Lawsuits -- Market Talk      Dow Jones Institutional News

 9/28/2017       2:42 PM      9/28/2017      More States Target Pharma Industry with Opioid Lawsuits -- Market Talk      Dow Jones Institutional News

 10/4/2017       4:51 AM      10/4/2017      Mylan Jumps, Teva Slides on FDA's Copaxone Ruling -- Market Talk            Dow Jones Institutional News
 10/4/2017       6:32 AM      10/4/2017      Mylan Jumps 15% Premarket After FDA OK For MS Drug -- MarketWatch           Dow Jones Institutional News

 10/4/2017       8:33 AM      10/4/2017      More Woe for Teva As Mylan Gets FDA Nod For Generic Copaxone --             Dow Jones Institutional News
                                             Market Talk
 10/4/2017       9:18 AM      10/4/2017      Global Equities Roundup: Market Talk                                        Dow Jones Institutional News
 10/4/2017       9:18 AM      10/4/2017      Teva Expected to Fall on Generic Copaxone Approval -- Market Talk           Dow Jones Institutional News
 10/4/2017       9:18 AM      10/4/2017      Teva Expected to Fall on Generic Copaxone Approval -- Market Talk           Dow Jones Institutional News
 10/4/2017       9:24 AM      10/4/2017      Mylan jumps 15% premarket after FDA OK for MS drug                          Dow Jones Newswires Chinese (English)
 10/4/2017       9:28 AM      10/4/2017      *Teva Comments on Anticipated U.S. Launch of Generic Glatiramer             Dow Jones Institutional News
                                             Acetate 40mg/mL and Launch of Generic Glatiramer Acetate 20mg/mL
 10/4/2017       9:33 AM      10/4/2017      Generic Copaxone Heralds Regulatory Shift on Generics -- Market Talk        Dow Jones Institutional News

 10/4/2017       9:33 AM      10/4/2017      Generic Copaxone Heralds Regulatory Shift on Generics -- Market Talk        Dow Jones Institutional News

 10/4/2017       9:48 AM      10/4/2017      Even Tougher Choices Ahead for Teva After FDA Shocker -- Heard on the       Dow Jones Institutional News
                                             Street
 10/4/2017       9:55 AM      10/4/2017      Teva: Yes, There's a Bright Side -- Barron's Blog                           Dow Jones Institutional News
 10/4/2017      10:37 AM      10/4/2017      Update: Mylan Jumps 15% Premarket After FDA OK For MS Drug --               Dow Jones Institutional News
                                             MarketWatch
 10/4/2017       1:10 PM      10/4/2017      Teva Pharmaceuticals Is Maintained at Equal-Weight by Barclays              Dow Jones Institutional News
 10/4/2017       4:52 PM      10/5/2017      The Hot Stock: My Oh Mylan! -- Barron's Blog                                Dow Jones Institutional News
 10/4/2017       5:55 PM      10/5/2017      ADRs End Mostly Lower; Teva Trades Actively                                 Dow Jones Institutional News
 10/5/2017       2:32 AM      10/5/2017      Heard on the Street: FDA Shocker Puts Teva In Tough Spot -- WSJ             Dow Jones Institutional News
 10/5/2017       9:08 AM      10/5/2017      Teva Pharmaceuticals Is Maintained at Underweight by Morgan Stanley         Dow Jones Institutional News

 10/5/2017       3:34 PM      10/5/2017      Press Release: S&PGRBulletin: Teva Pharma Rtgs Unaffected By                Dow Jones Institutional News
                                             Approved Generic
 10/6/2017       9:58 AM      10/6/2017      Global Equities Roundup: Market Talk                                        Dow Jones Institutional News
 10/6/2017       9:58 AM      10/6/2017      UniQure's Gene Therapy Gets FDA Orphan Drug Designation -- Market           Dow Jones Institutional News
                                             Talk
 10/6/2017       9:58 AM      10/6/2017      UniQure's Gene Therapy Gets FDA Orphan Drug Designation -- Market           Dow Jones Institutional News
                                             Talk
10/10/2017      11:36 AM     10/10/2017      Newark Joins Those Suing Opioid Painkiller Companies -- Market Talk         Dow Jones Institutional News

10/10/2017      11:36 AM     10/10/2017      Newark Joins Those Suing Opioid Painkiller Companies -- Market Talk         Dow Jones Institutional News

10/12/2017       7:02 AM     10/12/2017      Press Release: BioDelivery Sciences Announces Patent Litigation             Dow Jones Institutional News
                                             Settlement Agreement with Teva
10/13/2017      10:50 PM     10/16/2017      TEVA PHARMACEUTICAL SHAREHOLDER ALERT BY FORMER                             GlobeNewswire
                                             LOUISIANA ATTORNEY GENERAL: KAHN SWICK & FOTI, LLC
                                             REMINDS INVESTORS WITH LOSSES IN EXCESS...
10/18/2017      12:28 PM     10/18/2017      Shares Of Large Generic Drugmakers Fall -- MarketWatch                      Dow Jones Institutional News



                                                                     Page 42 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 102 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                   Source
   (1)            (2)            (3)                                            (4)                                                        (5)

10/18/2017      12:43 PM     10/18/2017      Shares of large generic drugmakers fall                                    Dow Jones Newswires Chinese (English)
10/18/2017       3:21 PM     10/18/2017      INVESTOR ALERT: Goldberg Law PC Announces a Securities Class               GlobeNewswire
                                             Action Lawsuit against Teva Pharmaceutical Industries Limited
10/19/2017       8:00 AM     10/19/2017      Press Release: Active Biotech's partner Teva presents new data on          Dow Jones Institutional News
                                             laquinimod for the treatment of multiple sclerosis at 7th joint ECTRIMS-
                                             ACTRIMS Meeting
10/19/2017       8:00 AM     10/19/2017      Press Release: Teva to Highlight New Data in Multiple Sclerosis at Joint   Dow Jones Institutional News
                                             ECTRIMS -- ACTRIMS Congress in Paris
10/19/2017       8:02 AM     10/19/2017      Active Biotech's partner Teva presents new data on laquinimod for the      GlobeNewswire
                                             treatment of multiple sclerosis at 7th joint ECTRIMS-ACTRIMS Meeting

10/20/2017       1:22 PM     10/20/2017      Teva Pharmaceuticals Is Maintained at Equal-Weight by Barclays             Dow Jones Institutional News
10/26/2017       7:35 AM     10/26/2017      Mylan Shares Rise 1.7% Premarket On UK Patent Win -- MarketWatch           Dow Jones Institutional News

10/26/2017       8:00 AM     10/26/2017      Press Release: Teva to Highlight Asthma Data at the 2017 American          Dow Jones Institutional News
                                             College of Allergy, Asthma and Immunology Annual Scientific Meeting

10/26/2017       8:20 AM     10/26/2017      Mylan shares rise 1.7% premarket on UK patent win                          Dow Jones Newswires Chinese (English)
10/30/2017       4:01 PM     10/31/2017      Press Release: KÃ¥re Schultz to Join Teva as President and Chief           Dow Jones Institutional News
                                             Executive Officer on November 1, 2017
10/31/2017       9:55 AM     10/31/2017      Teva Pharma: Court Issued Written Decision Confirming Teva's ANDA          Dow Jones Newswires Chinese (English)
                                             Product Doesn't Infringe Asserted Patent
10/31/2017       2:14 PM     10/31/2017      Mylan: Can 18 Companies Collude? -- Barron's Blog                          Dow Jones Institutional News
10/31/2017       4:08 PM      11/1/2017      More States Seek to Sue Drug Companies Over Price-Fixing Allegations       Dow Jones Newswires Chinese (English)

 11/1/2017      11:47 AM      11/1/2017      Another Headache for Teva Shareholders                                     Dow Jones Institutional News
 11/1/2017       4:15 PM      11/2/2017      Press Release: The Cooper Companies Completes Acquisition of               Dow Jones Institutional News
                                             PARAGARD(R) IUD From Teva
 11/1/2017       4:15 PM      11/2/2017      The Cooper Companies Completes Acquisition of PARAGARD(R) IUD              GlobeNewswire
                                             From Teva
 11/1/2017       4:19 PM      11/2/2017      Press Release: Teva Announces Completion of PARAGARD(R) Divestiture        Dow Jones Institutional News
                                             to CooperSurgical
 11/1/2017       4:31 PM      11/2/2017      Cooper Cos Files 8K - Asset Acquisition Or Disposition >COO                Dow Jones Institutional News
 11/2/2017       7:00 AM      11/2/2017      Press Release: Teva Reports Third Quarter 2017 Financial Results           Dow Jones Institutional News
 11/2/2017       7:06 AM      11/2/2017      Never-Ending Troubles for Teva Euro Bonds -- Market Talk                   Dow Jones Institutional News
 11/2/2017       7:06 AM      11/2/2017      Never-Ending Troubles for Teva Euro Bonds -- Market Talk                   Dow Jones Institutional News
 11/2/2017       7:21 AM      11/2/2017      Teva Shares Drop 8% On Q3 Profit, Revenue Misses; Lowered 2017             Dow Jones Institutional News
                                             Outlook -- MarketWatch
 11/2/2017       7:21 AM      11/2/2017      Update: Teva Shares Drop 8% On Q3 Profit, Revenue Misses; Lowered          Dow Jones Institutional News
                                             2017 Outlook -- MarketWatch
 11/2/2017       9:21 AM      11/2/2017      Teva Cuts Outlook Again in Perfect Storm of Problems                       Dow Jones Institutional News
 11/2/2017       9:30 AM      11/2/2017      Teva Cuts Outlook Again in Perfect Storm of Problems                       Dow Jones Institutional News
 11/2/2017      10:07 AM      11/2/2017      Ouch! Teva Needs An IV, Stat -- Barron's Blog                              Dow Jones Institutional News
 11/2/2017      10:07 AM      11/2/2017      Teva Cuts Outlook Again in Perfect Storm of Problems -- Update             Dow Jones Institutional News
 11/2/2017      10:40 AM      11/2/2017      Teva's Rebuild Is Going Nowhere -- Heard on the Street                     Dow Jones Institutional News
 11/2/2017      10:56 AM      11/2/2017      Update: Teva Shares Drop 8% On Q3 Profit, Revenue Misses; Lowered          Dow Jones Institutional News
                                             2017 Outlook -- MarketWatch
 11/2/2017      12:27 PM      11/2/2017      Teva Falls on Disappointing Earnings Report and Lowered Guidance --        Dow Jones Institutional News
                                             Market Talk
 11/2/2017      12:27 PM      11/2/2017      Teva Falls on Disappointing Earnings Report and Lowered Guidance --        Dow Jones Institutional News
                                             Market Talk
 11/2/2017       1:15 PM      11/2/2017      Press Release: Teva Announces Completion of Plan B One-Step(R)             Dow Jones Institutional News
                                             Divestiture to Foundation Consumer Healthcare
 11/2/2017       1:27 PM      11/2/2017      Generic Drugmakers, Distributor Shares Slide After Teva Reports Worse      Dow Jones Institutional News
                                             Pricing Environment -- MarketWatch
 11/2/2017       9:23 PM      11/3/2017      ADRs End Mostly Higher; Alibaba, Teva Trade Actively > BABA                Dow Jones Newswires Chinese (English)
 11/3/2017       9:09 AM      11/3/2017      Teva Bond Volatility May Have Legs -- Market Talk                          Dow Jones Institutional News
 11/3/2017       9:09 AM      11/3/2017      Teva Bond Volatility May Have Legs -- Market Talk                          Dow Jones Institutional News
 11/3/2017       9:09 AM      11/3/2017      UK Market Talk Roundup: Brokers Comments                                   Dow Jones Institutional News
 11/3/2017      12:46 PM      11/3/2017      *S&PGR Rev. Teva Pharma Industries Otlk To Neg On Lwr Guidance             Dow Jones Institutional News
 11/3/2017       1:18 PM      11/3/2017      Say It Ain't So: Teva Dividend Must Go -- Barron's Blog                    Dow Jones Institutional News
 11/6/2017       9:15 AM      11/6/2017      Teva Pharmaceuticals Is Maintained at Underperform by Credit Suisse        Dow Jones Institutional News

 11/6/2017      10:19 AM      11/6/2017      Mylan: Bad Earnings, Good News? -- Barron's Blog                           Dow Jones Institutional News
 11/6/2017       2:27 PM      11/6/2017      Will Mylan Crush Teva's Generic Dreams? -- Barron's Blog                   Dow Jones Institutional News
 11/6/2017       3:46 PM      11/6/2017      *Fitch Downgrades Teva to 'BB'; Outlook Negative                           Dow Jones Institutional News
 11/7/2017       7:38 AM      11/7/2017      Teva's Stock, Bonds Fall After Credit Rating Slashed To Junk At Fitch --   Dow Jones Institutional News
                                             MarketWatch
 11/7/2017       8:26 AM      11/7/2017      Teva's stock, bonds fall after credit rating slashed to junk at Fitch      Dow Jones Newswires Chinese (English)
 11/7/2017      12:45 PM      11/7/2017      Teva Pharma: Junk Rating Adds to Woes -- Barron's Blog                     Dow Jones Institutional News
 11/7/2017       1:41 PM      11/7/2017      Why Teva Pharma Could Fall Another 50% -- Barron's Blog                    Dow Jones Institutional News
 11/7/2017       6:37 PM      11/8/2017      ADRs End Mostly Lower; Toyota, Teva Trade Actively                         Dow Jones Newswires Chinese (English)
 11/9/2017       2:32 AM      11/9/2017      Active Biotech AB - Interim report January - September 2017                GlobeNewswire
11/10/2017       8:30 AM     11/10/2017      Kamada Announces Nomination of Three New Members to its Board of           GlobeNewswire
                                             Directors


                                                                     Page 43 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 103 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                   Headline                                                      Source
   (1)            (2)            (3)                                           (4)                                                           (5)

11/13/2017       6:43 AM     11/13/2017      Teva Pharmaceuticals Cut to Underweight From Neutral by JP Morgan           Dow Jones Institutional News

11/13/2017       7:54 AM     11/13/2017      *Allergan Holdings Reports 6.9% Stake in Teva Pharmaceuticals               Dow Jones Institutional News
11/13/2017       7:55 AM     11/13/2017      Allergan Holdings Reports 6.9% Stake in Teva Pharmaceuticals                Dow Jones Newswires Chinese (English)
11/13/2017       8:04 AM     11/13/2017      Teva's Stock Drops After J.P. Morgan Downgrades To Rare Bearish Rating -    Dow Jones Institutional News
                                             - MarketWatch
11/13/2017      11:48 AM     11/13/2017      Teva: It's Never Too Late to Sell -- Barron's Blog                          Dow Jones Institutional News
11/13/2017      12:20 PM     11/13/2017      Teva Pharmaceuticals Is Maintained at Neutral by Citigroup                  Dow Jones Institutional News
11/13/2017       9:32 PM     11/14/2017      Tel Aviv District Court Ordered MediWound to Purchase Approximately         GlobeNewswire
                                             $1.5 Million of PolyHeal Shares; MediWound Weighing an Appeal

11/15/2017       7:27 AM     11/15/2017      *S&PGR Rates IWH UK Finco Ltd. (Theramex) Prelim 'B'; Otlk Neg              Dow Jones Institutional News
11/15/2017      11:31 AM     11/15/2017      Teva Touts Movement-disorder, Migraine Medications -- Market Talk           Dow Jones Institutional News

11/15/2017      11:31 AM     11/15/2017      Teva Touts Movement-disorder, Migraine Medications -- Market Talk           Dow Jones Institutional News

11/15/2017       2:19 PM     11/15/2017      Press Release: Teva Announces Prescription Copay Savings Program for        Dow Jones Institutional News
                                             Generic Gleevec(R) Tablets in the United States
11/15/2017       3:14 PM     11/15/2017      Will Teva's Pipeline Lead It to the Promised Land? -- Barron's Blog         Dow Jones Institutional News
11/17/2017       6:35 AM     11/17/2017      Teva Bond Access in Question If It Becomes Fully Junk -- Market Talk        Dow Jones Institutional News

11/17/2017       6:35 AM     11/17/2017      Teva Bond Access in Question If It Becomes Fully Junk -- Market Talk        Dow Jones Institutional News

11/22/2017       6:30 AM     11/22/2017      Avivagen Announces the Appointment of Mr. Aubrey Dan to the Board of        GlobeNewswire
                                             Directors
11/24/2017       9:18 AM     11/24/2017      Morning Movers: Digging In the Haystack for Teva, Nektar -- Barron's Blog   Dow Jones Institutional News

11/27/2017       9:02 AM     11/27/2017      *Teva Pharmaceuticals Says Commercial Business Will No Longer Have          Dow Jones Institutional News
                                             Two Separate Global Groups for Generics and Specialty Medicines >TEVA

11/27/2017       9:08 AM     11/27/2017      Teva Pharmaceuticals Says Commercial Business Will Be Integrated Into       Dow Jones Newswires Chinese (English)
                                             One Comml Organization >TEVA
11/27/2017       9:10 AM     11/27/2017      Teva Pharmaceuticals Says Former Generic R&D and Specialty R&D              Dow Jones Newswires Chinese (English)
                                             Organizations Will Be Combined Into One Global Group >TEVA
11/27/2017       9:34 AM     11/27/2017      Teva Shares Rise 4% On Major Reorganization, Leadership Changes --          Dow Jones Institutional News
                                             MarketWatch
11/27/2017      10:42 AM     11/27/2017      Teva's New CEO Starts Turnaround Plan at Struggling Drugmaker               Dow Jones Institutional News
11/27/2017      10:50 AM     11/27/2017      Tevaâ€™s New CEO Starts Turnaround Plan at Struggling Drugmaker             Dow Jones Institutional News

11/27/2017      11:00 AM     11/27/2017      News Highlights: Top Company News of the Day                                Dow Jones Institutional News
11/27/2017      11:21 AM     11/27/2017      Teva's New CEO Starts Turnaround Plan at Struggling Drugmaker --            Dow Jones Institutional News
                                             Update
11/27/2017      11:41 AM     11/27/2017      Update: Teva Shares Rise 4% On Major Reorganization, Leadership             Dow Jones Institutional News
                                             Changes -- MarketWatch
11/27/2017      11:57 AM     11/27/2017      Teva's New CEO Starts Turnaround Plan at Struggling Drugmaker -- 2nd        Dow Jones Institutional News
                                             Update
11/27/2017       3:00 PM     11/27/2017      News Highlights: Top Company News of the Day                                Dow Jones Institutional News
11/27/2017       3:19 PM     11/27/2017      Teva's New CEO Starts Turnaround Plan at Struggling Drugmaker               Dow Jones Newswires Chinese (English)
11/28/2017       2:32 AM     11/28/2017      New CEO Shuffles Teva's Top Ranks -- WSJ                                    Dow Jones Institutional News
11/29/2017       5:06 PM     11/30/2017      Press Release: The New England Journal of Medicine Publishes Data from      Dow Jones Institutional News
                                             Pivotal Phase III Trial of Fremanezumab for the Preventive Treatment...

11/29/2017       5:30 PM     11/30/2017      New Migraine Drugs Show Promise in Race to Sell Next-Generation             Dow Jones Institutional News
                                             Treatments
11/29/2017       5:40 PM     11/30/2017      New Migraine Drugs Show Promise in Race to Sell Next-Generation             Dow Jones Institutional News
                                             Treatments
 12/1/2017       7:00 AM      12/1/2017      Active Biotech announce results in ARPEGGIO Phase II trial with             GlobeNewswire
                                             laquinimod in Primary Progressive MS
 12/1/2017       7:00 AM      12/1/2017      Press Release: Active Biotech announce results in ARPEGGIO Phase II         Dow Jones Institutional News
                                             trial with laquinimod in Primary Progressive MS
 12/7/2017       1:00 PM      12/7/2017      Active Biotech provides updated information about the company's financial   GlobeNewswire
                                             position - the company currently lacks funding to ensure its ope...

 12/7/2017       1:00 PM      12/7/2017      Press Release: Active Biotech provides updated information about the        Dow Jones Institutional News
                                             company's financial position - the company currently lacks funding...

 12/8/2017      11:01 AM      12/8/2017      Teva Pharmaceutical May Cut Up to 10,000 Jobs -Bloomberg                    Dow Jones Institutional News
 12/8/2017      11:04 AM      12/8/2017      Teva Pharmaceutical May Cut Up to 10,000 Jobs -Bloomberg                    Dow Jones Newswires Chinese (English)
12/11/2017       9:13 AM     12/11/2017      Press Release: Teva Announces Exclusive Launch of Generic Viagra(R)         Dow Jones Institutional News
                                             Tablets in the United States
12/12/2017      10:45 AM     12/12/2017      Teva Pharmaceuticals Initiated at Neutral by Guggenheim                     Dow Jones Institutional News
12/13/2017      11:30 AM     12/13/2017      Press Release: Teva to Host Conference Call to Discuss Restructuring Plan   Dow Jones Institutional News
                                             and Additional Measures to Improve Its Business and Financial...




                                                                     Page 44 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 104 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                       Source
   (1)            (2)            (3)                                            (4)                                                            (5)

12/13/2017      11:32 AM     12/13/2017      Teva Pharmaceuticals to Announce Restructuring Plan Thursday >TEVA            Dow Jones Newswires Chinese (English)

12/13/2017       6:16 PM     12/14/2017      ADRs End Mostly Higher; China Eastern, Teva Trade Actively                    Dow Jones Newswires Chinese (English)
12/14/2017       7:03 AM     12/14/2017      *Teva Announces Restructuring Plan and Additional Measures to Improve         Dow Jones Institutional News
                                             Its Business and Fincl Performance
12/14/2017       7:11 AM     12/14/2017      Teva Pharmaceuticals's Total Cost Base to Be Reduced by $3B by the End        Dow Jones Newswires Chinese (English)
                                             of 2019 >TEVA
12/14/2017       7:17 AM     12/14/2017      Teva Shares Jump 4% Premarket As Company Says It Will Cut 14,000 Jobs         Dow Jones Institutional News
                                             In Restructuring -- MarketWatch
12/14/2017       7:45 AM     12/14/2017      Teva Pharmaceutical to Cut 14,000 Jobs                                        Dow Jones Institutional News
12/14/2017       7:46 AM     12/14/2017      Restructuring Jolts Teva Bonds But Bigger Picture Still Dire -- Market Talk   Dow Jones Institutional News

12/14/2017       7:46 AM     12/14/2017      Restructuring Jolts Teva Bonds But Bigger Picture Still Dire -- Market Talk   Dow Jones Institutional News

12/14/2017       7:47 AM     12/14/2017      Teva shares jump 4% premarket as company says it will cut 14,000 jobs in      Dow Jones Newswires Chinese (English)
                                             restructuring
12/14/2017       8:10 AM     12/14/2017      Teva Pharma to Cut 14,000 Jobs as Generic-Drug Business Suffers               Dow Jones Institutional News
12/14/2017       8:24 AM     12/14/2017      Update: Teva Shares Jump 14% Premarket As Company Says It Will Cut            Dow Jones Institutional News
                                             14,000 Jobs In Restructuring -- MarketWatch
12/14/2017       9:00 AM     12/14/2017      News Highlights: Top Company News of the Day                                  Dow Jones Institutional News
12/14/2017       9:23 AM     12/14/2017      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 17.00-19.00 Last          Dow Jones Institutional News
                                             15.70
12/14/2017      10:38 AM     12/14/2017      Global Equities Roundup: Market Talk                                          Dow Jones Institutional News
12/14/2017      10:59 AM     12/14/2017      Israel Fights Back on Teva Job Cuts                                           Dow Jones Institutional News
12/14/2017      11:00 AM     12/14/2017      News Highlights: Top Company News of the Day                                  Dow Jones Institutional News
12/14/2017      11:58 AM     12/14/2017      *S&PGRBulletin: Teva Pharmaceutical Ind. Rtg Unchngd On Plan                  Dow Jones Institutional News
12/14/2017       1:00 PM     12/14/2017      News Highlights: Top Company News of the Day                                  Dow Jones Institutional News
12/15/2017       2:32 AM     12/15/2017      Generics Giant Cuts Staff by 25% -- WSJ                                       Dow Jones Institutional News
12/15/2017       8:33 AM     12/15/2017      Teva Pharmaceuticals Raised to Buy From Neutral by Goldman Sachs              Dow Jones Institutional News
12/15/2017       8:34 AM     12/15/2017      Teva Pharmaceuticals Raised to Buy From Neutral by Goldman Sachs              Dow Jones Newswires Chinese (English)
12/15/2017       9:00 AM     12/15/2017      Press Release: Teva Announces Exclusive Launch of Generic Viread(R) in        Dow Jones Institutional News
                                             the United States
12/15/2017       9:29 AM     12/15/2017      Teva To Launch Generic Version Of Gilead's Viread In The U.S. --              Dow Jones Institutional News
                                             MarketWatch
12/15/2017       9:40 AM     12/15/2017      Teva to launch generic version of Gilead's Viread in the U.S.                 Dow Jones Newswires Chinese (English)
12/15/2017      10:02 AM     12/15/2017      Teva Pharmaceuticals Raised to Neutral From Underperform by Credit            Dow Jones Institutional News
                                             Suisse
12/15/2017      10:06 AM     12/15/2017      Update: Teva To Launch Generic Version Of Gilead's Viread In The U.S. --      Dow Jones Institutional News
                                             MarketWatch
12/15/2017      11:03 AM     12/15/2017      Global Equities Roundup: Market Talk                                          Dow Jones Institutional News
12/15/2017      11:03 AM     12/15/2017      Goldman Buys Into Teva's Turnaround Plan -- Market Talk                       Dow Jones Institutional News
12/15/2017      11:03 AM     12/15/2017      Goldman Buys Into Teva's Turnaround Plan -- Market Talk                       Dow Jones Institutional News
12/15/2017      11:12 AM     12/15/2017      Teva or Neva: Will the Turnaround Plan Work? -- Barron's Blog                 Dow Jones Institutional News
12/15/2017      12:16 PM     12/15/2017      Teva Pharmaceuticals Raised to Equal-Weight From Underweight by               Dow Jones Institutional News
                                             Morgan Stanley
12/15/2017      12:17 PM     12/15/2017      Teva Pharmaceuticals Raised to Equal-Weight From Underweight by               Dow Jones Newswires Chinese (English)
                                             Morgan Stanley
12/15/2017      12:20 PM     12/15/2017      Health Care Roundup: Market Talk                                              Dow Jones Institutional News
12/15/2017       5:41 PM     12/18/2017      Drug Coupons Move Into Generic Sector -- Market Talk                          Dow Jones Institutional News
12/15/2017       5:41 PM     12/18/2017      Drug Coupons Move Into Generic Sector -- Market Talk                          Dow Jones Institutional News
12/18/2017      12:52 PM     12/18/2017      Investors Are too Enthusiastic About Teva and Its Rivals -- Heard on the      Dow Jones Institutional News
                                             Street
12/19/2017       6:06 AM     12/19/2017      Teva Pharmaceuticals Raised to Buy From Neutral by Goldman Sachs              Dow Jones Institutional News
12/19/2017       6:09 AM     12/19/2017      Teva Pharmaceuticals Raised to Buy From Neutral by Goldman Sachs              Dow Jones Newswires Chinese (English)
12/27/2017       9:00 AM     12/27/2017      Press Release: Teva Announces Exclusive Launch of a Generic Version of        Dow Jones Institutional News
                                             Reyataz(R) in the United States
  1/2/2018       2:25 PM       1/2/2018      Press Release: Teva Announces Launch of an Authorized Generic of              Dow Jones Institutional News
                                             Estrace(R) Cream in the United States
  1/2/2018       5:12 PM       1/3/2018      Teva Pharmaceuticals Initiated at Underweight by Leerink Swann Initiated      Dow Jones Institutional News
                                             at Underweight by
  1/4/2018       7:37 AM       1/4/2018      Teva Pharmaceuticals Raised to Buy From Neutral by Citigroup                  Dow Jones Institutional News
  1/4/2018      11:12 AM       1/4/2018      Press Release: Teva to Present at the 36th Annual J.P. Morgan Healthcare      Dow Jones Institutional News
                                             Conference
  1/5/2018       7:17 AM       1/5/2018      Teva Pharmaceuticals Cut to Underperform From Market Perform by Wells         Dow Jones Institutional News
                                             Fargo
  1/8/2018       8:00 AM       1/8/2018      Alder BioPharmaceuticals(R) Enters into European Patent Settlement and        GlobeNewswire
                                             Global License Agreement with Teva in the Field of Anti-CGRP-Based...

  1/8/2018       8:00 AM       1/8/2018      Press Release: Alder BioPharmaceuticals(R) Enters into European Patent        Dow Jones Institutional News
                                             Settlement and Global License Agreement with Teva in the Field of...

  1/8/2018       8:01 AM       1/8/2018      *Teva Announces Global License Agreement With Alder                           Dow Jones Institutional News
                                             BioPharmaceuticals(R) in the Field of Anti-CGRP-Based Therapy
  1/9/2018       6:47 AM       1/9/2018      Teva Pharmaceuticals Raised to Buy From Neutral by Mizuho                     Dow Jones Institutional News
  1/9/2018       1:55 PM       1/9/2018      Finally, a Cure for Legalese                                                  Dow Jones Institutional News


                                                                     Page 45 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 105 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                     Headline                                                      Source
  (1)            (2)            (3)                                             (4)                                                           (5)

1/11/2018       2:22 PM      1/11/2018      Ohio in Talks to Settle Opioid Suit, State Attorney General Says              Dow Jones Institutional News
1/12/2018       6:14 AM      1/12/2018      *Allergan Holdings Reports 3.8% Stake in Teva Pharmaceuticals                 Dow Jones Institutional News
1/12/2018       3:07 PM      1/12/2018      Teva Credit Rating Downgraded To Junk Status At Moody's --                    Dow Jones Institutional News
                                            MarketWatch
1/15/2018       4:04 AM      1/16/2018      Teva Bonds Already Price in Third Downgrade to Junk -- Market Talk            Dow Jones Institutional News

1/15/2018       4:04 AM      1/16/2018      Teva Bonds Already Price in Third Downgrade to Junk -- Market Talk            Dow Jones Institutional News

1/15/2018       8:00 AM      1/16/2018      *Teva Announces U.S. FDA Approval Of TRISENOX(R) (arsenic                     Dow Jones Institutional News
                                            Trioxide) Injection For First Line Treatment Of Acute Promyelocytic
                                            Leukemia >TEVA
1/17/2018       1:40 PM      1/17/2018      Helsinn: US Court of Appeals for Federal Circuit Rejects Petition by          GlobeNewswire
                                            Helsinn for Rehearing En Banc of Federal Circuit Panel Ruling That...
1/18/2018       1:30 AM      1/18/2018      Press Release: CTI BioPharma to Receive $10 Million Milestone Payment         Dow Jones Institutional News
                                            for TRISENOX(R)
1/18/2018       1:16 PM      1/18/2018      Teva Pharmaceuticals Cut to Neutral From Buy by BTIG Research                 Dow Jones Institutional News
1/22/2018       8:00 AM      1/22/2018      Press Release: Teva Announces Top-Line Results from Phase III Studies of      Dow Jones Institutional News
                                            Subcutaneously Administered Reslizumab in Patients with Severe...

1/22/2018       8:15 AM      1/22/2018      Teva Shares Decline On Negative Late-stage Trial Results For Asthma           Dow Jones Institutional News
                                            Therapy -- MarketWatch
1/22/2018       8:26 AM      1/22/2018      Teva shares decline on negative late-stage trial results for asthma therapy   Dow Jones Newswires Chinese (English)

1/25/2018       1:01 PM      1/25/2018      Press Release: Teva to Host Conference Call to Discuss Fourth Quarter and     Dow Jones Institutional News
                                            Full Year 2017 Financial Results at 8 a.m. ET on February 8, 2018

1/31/2018       8:55 AM      1/31/2018      Paxman AB (publ): PAXMAN and Teva Pharmaceutical Industries Ltd.              Dow Jones Institutional News
                                            announce licensing agreement for PAXMAN Scalp Cooler in the Mexico
                                            market
 2/1/2018       7:00 AM       2/1/2018      Press Release: Teva Announces Completion of Global Women's Health             Dow Jones Institutional News
                                            Divestiture to CVC Capital Partners
 2/1/2018       8:06 AM       2/1/2018      *Allergan and Teva Pharmaceuticals in Settlement Agreement for a One-         Dow Jones Institutional News
                                            Time $700M Payment to Teva >AGN
 2/1/2018       8:24 AM       2/1/2018      Allergan Will Pay Teva $700 Mln To Settle Dispute -- MarketWatch              Dow Jones Institutional News
 2/1/2018       8:26 AM       2/1/2018      Press Release: Teva Completes Amendment to Credit Facilities                  Dow Jones Institutional News
 2/1/2018       1:17 PM       2/1/2018      Allergan will pay Teva $700 mln to settle dispute                             Dow Jones Newswires Chinese (English)
 2/2/2018       7:00 AM       2/2/2018      Press Release: European Medicines Agency (EMA) Accepts Fremanezumab           Dow Jones Institutional News
                                            Marketing Authorization Application
 2/2/2018      11:42 AM       2/2/2018      *S&P Puts Teva Pharmaceutical Industries Ltd. On Watch Neg                    Dow Jones Institutional News
 2/2/2018      11:48 AM       2/2/2018      *S&PGR Places Teva Pharmaceutical Industries On Watch Negative                Dow Jones Institutional News
 2/5/2018       8:49 AM       2/5/2018      Corcept's Stock Tumbles After Teva Submits NDA For Generic Korlym --          Dow Jones Institutional News
                                            MarketWatch
 2/5/2018       8:58 AM       2/5/2018      Allergan Names Matthew Walsh New Finance Chief                                Dow Jones Institutional News
 2/5/2018       9:00 AM       2/5/2018      Inspirage Recognizes Companies for Supply Chain Excellence                    GlobeNewswire
 2/5/2018       9:12 AM       2/5/2018      Allergan Names Matthew Walsh New Finance Chief                                Dow Jones Institutional News
 2/6/2018       7:00 AM       2/6/2018      BioDelivery Sciences Announces BELBUCA(R) Patent Litigation                   GlobeNewswire
                                            Settlement Agreement with Teva
 2/6/2018       7:00 AM       2/6/2018      Press Release: BioDelivery Sciences Announces BELBUCA(R) Patent               Dow Jones Institutional News
                                            Litigation Settlement Agreement with Teva
 2/6/2018       8:29 AM       2/6/2018      Health care stocks drop premarket, setting sector up for second consecutive   Dow Jones Newswires Chinese (English)
                                            day of decl
 2/6/2018      11:36 AM       2/6/2018      *S&PGR Rates IWH UK Finco Ltd. (Theramex) 'B'; Outlook Negative               Dow Jones Institutional News
 2/8/2018       3:00 AM       2/8/2018      Indivior PLC Files Lawsuit for U.S. Patent Infringements on Suboxone          Dow Jones Institutional News

 2/8/2018       7:00 AM       2/8/2018      Press Release: Teva Reports 2017 Full Year and Fourth Quarter Financial       Dow Jones Institutional News
                                            Results
 2/8/2018       7:07 AM       2/8/2018      *Teva Pharmaceutical: 2018 Revenue Expected to Be $18.3billion - 18.8         Dow Jones Institutional News
                                            billion
 2/8/2018       7:20 AM       2/8/2018      Teva Shares Plummet 9.5% After Downbeat 2018 Guidance --                      Dow Jones Institutional News
                                            MarketWatch
 2/8/2018       7:34 AM       2/8/2018      Update: Teva Shares Plummet 14% After Downbeat 2018 Guidance --               Dow Jones Institutional News
                                            MarketWatch
 2/8/2018       8:05 AM       2/8/2018      Update: Teva Shares Plummet 10% After Downbeat 2018 Guidance --               Dow Jones Institutional News
                                            MarketWatch
 2/8/2018       8:05 AM       2/8/2018      Update: Teva Shares Plummet 10% After Downbeat 2018 Guidance --               Dow Jones Institutional News
                                            MarketWatch
 2/8/2018       8:09 AM       2/8/2018      Update: Teva Shares Plummet 10% After Downbeat 2018 Guidance --               Dow Jones Institutional News
                                            MarketWatch
 2/8/2018       9:24 AM       2/8/2018      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 18.00-20.00 Last          Dow Jones Institutional News
                                            20.85
 2/8/2018       9:58 AM       2/8/2018      Teva Hit By Manufacturing Delay for Migraine Drug -- Market Talk              Dow Jones Institutional News
 2/8/2018       9:58 AM       2/8/2018      Teva Hit By Manufacturing Delay for Migraine Drug -- Market Talk              Dow Jones Institutional News
 2/8/2018      10:50 AM       2/8/2018      Investors Are Overpaying for Teva's Turnaround -- Heard on the Street         Dow Jones Institutional News




                                                                     Page 46 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 106 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                       Source
  (1)            (2)            (3)                                           (4)                                                            (5)

 2/8/2018      10:52 AM       2/8/2018      Update: Teva Shares Plummet 10% After Downbeat 2018 Guidance --              Dow Jones Institutional News
                                            MarketWatch
 2/8/2018      11:56 AM       2/8/2018      Teva Pharmaceutical Industries Q4 2017 Results -- Earnings Call Transcript   Dow Jones Institutional News
                                            >TEVA
 2/8/2018       1:54 PM       2/8/2018      Teva Pharmaceutical Shares Plunge After Quarterly Loss and 2018 Outlook      Dow Jones Institutional News
                                            Warning
 2/8/2018       2:00 PM       2/8/2018      Teva Shares Plunge After Report of Quarterly Loss, 2018 Forecast             Dow Jones Institutional News
 2/8/2018       5:30 PM       2/9/2018      *S&P Cuts Teva Pharmaceutical Industries Ltd. Rtg To BB From BBB-;           Dow Jones Institutional News
                                            Off Watch; Outlk Stable
 2/8/2018       5:32 PM       2/9/2018      Press Release: S&PGR Downgrades Teva Pharmaceutical Industries To            Dow Jones Institutional News
                                            'BB'
 2/9/2018       2:32 AM       2/9/2018      Teva Sustains $11.6 Billion Loss -- WSJ                                      Dow Jones Institutional News
 2/9/2018       6:48 AM       2/9/2018      Teva Pharmaceuticals Cut to Underweight From Neutral by PiperJaffray         Dow Jones Institutional News

 2/9/2018       9:00 AM       2/9/2018      Press Release: Teva Announces Launch of a Generic Version of Syprine(R)      Dow Jones Institutional News
                                            in the United States
 2/9/2018       9:03 AM       2/9/2018      Teva Pharmaceuticals Is Maintained at Hold by Deutsche Bank                  Dow Jones Institutional News
 2/9/2018       9:45 AM       2/9/2018      Teva's Cost-Cutting May Have Consequences Down the Line: UBS --              Dow Jones Institutional News
                                            Market Talk
 2/9/2018       9:45 AM       2/9/2018      Teva's Cost-Cutting May Have Consequences Down the Line: UBS --              Dow Jones Institutional News
                                            Market Talk
 2/9/2018      10:27 AM       2/9/2018      Teva Pharmaceuticals Is Maintained at Underperform by Leerink Swann Is       Dow Jones Institutional News
                                            Maintained at Underperform by
 2/9/2018      11:58 AM       2/9/2018      Teva Pharmaceuticals Is Maintained at Underperform by Bank of America        Dow Jones Institutional News

2/12/2018       7:07 AM      2/12/2018      Teva Pharmaceuticals Raised to Outperform From Neutral by Credit Suisse      Dow Jones Institutional News

2/12/2018       9:37 AM      2/12/2018      Teva Pharmaceuticals Is Maintained at Outperform by Credit Suisse            Dow Jones Institutional News
2/12/2018      10:22 AM      2/12/2018      *Allergan Holdings Reports 3.6% Stake in Teva Pharmaceuticals                Dow Jones Institutional News
2/12/2018      10:24 AM      2/12/2018      Allergan Holdings Reports 3.6% Stake in Teva Pharmaceuticals                 Dow Jones Newswires Chinese (English)
2/13/2018       8:31 AM      2/13/2018      Update: Teva Shares Plummet 10% After Downbeat 2018 Guidance --              Dow Jones Institutional News
                                            MarketWatch
2/13/2018       9:09 AM      2/13/2018      Teva Shares Drop 3% After Rival Generic Product Approved And                 Dow Jones Institutional News
                                            Launched -- MarketWatch
2/13/2018       9:23 AM      2/13/2018      Teva shares drop 3% after rival generic product approved and launched        Dow Jones Newswires Chinese (English)

2/13/2018       9:58 AM      2/13/2018      Early Competition Stings Teva Again                                          Dow Jones Institutional News
2/13/2018      10:37 AM      2/13/2018      Teva's Top-Seller to Face Generic Threat Sooner -- Market Talk               Dow Jones Institutional News
2/14/2018       4:24 PM      2/15/2018      Berkshire Hathaway Buys Stake in Teva -- Market Talk                         Dow Jones Institutional News
2/14/2018       4:25 PM      2/15/2018      *Berkshire Hathaway Takes New Stake in Teva Pharma, With 18.875              Dow Jones Institutional News
                                            Million ADRs -- 13F Filing
2/14/2018       4:26 PM      2/15/2018      Berkshire Almost Completely Out of IBM -- Market Talk                        Dow Jones Institutional News
2/14/2018       5:28 PM      2/15/2018      Warren Buffett's Berkshire Hathaway Adds Apple And Teva Shares, Cuts         Dow Jones Institutional News
                                            IBM Stake -- MarketWatch
2/14/2018       6:37 PM      2/15/2018      Warren Buffett's Berkshire Hathaway adds Apple and Teva shares, cuts         Dow Jones Newswires Chinese (English)
                                            IBM stake
2/15/2018       9:22 AM      2/15/2018      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 20.00-22.00 Last         Dow Jones Institutional News
                                            19.33
2/15/2018      10:10 AM      2/15/2018      Teva's Stock Soars After Warren Buffett's Berkshire Discloses New Stake --   Dow Jones Institutional News
                                            MarketWatch
2/15/2018      10:19 AM      2/15/2018      Teva's stock soars after Warren Buffett's Berkshire discloses new stake      Dow Jones Newswires Chinese (English)

2/16/2018      11:39 AM      2/16/2018      *Teva Announces U.S. Launch of QVAR RediHaler Inhalation Aerosol             Dow Jones Institutional News

2/20/2018      11:03 AM      2/20/2018      Press Release: Teva Announces Exclusive Launch of Two Strengths of a         Dow Jones Institutional News
                                            Generic Version of Solodyn(R) in the United States
2/20/2018       2:30 PM      2/20/2018      Trial Tests FTCâ€™s Power to Referee Drugmakersâ€™ Fight Against             Dow Jones Institutional News
                                            Generics
2/21/2018       2:32 AM      2/21/2018      FTC Clout Tested in Suit Versus Drugmaker -- WSJ                             Dow Jones Institutional News
2/26/2018       8:27 AM      2/26/2018      Buffett Doesn't Know Why Berkshire Invested in Teva -- Market Talk           Dow Jones Institutional News

2/26/2018       8:27 AM      2/26/2018      Buffett Doesn't Know Why Berkshire Invested in Teva -- Market Talk           Dow Jones Institutional News

2/27/2018      12:00 PM      2/27/2018      Helsinn Group announces the appointment of Paul Rittman as Chief             GlobeNewswire
                                            Executive Officer, Helsinn Therapeutics (HTU)
2/28/2018       9:00 AM      2/28/2018      Press Release: Teva Announces Launch of Offering of Senior Notes             Dow Jones Institutional News
2/28/2018       1:22 PM      2/28/2018      *S&PGR Rates Teva Pharmaceutical Proposed Notes 'BB'                         Dow Jones Institutional News
2/28/2018       3:14 PM      2/28/2018      Helsinn Files Petition for Writ of Certiorari for Supreme Court Review       GlobeNewswire
                                            Regarding Patent Covering Aloxi(R) in the US Market
2/28/2018       5:57 PM       3/1/2018      *Fitch Expects to Rate Teva Pharmaceutical Finance's Sr Unsecured Notes      Dow Jones Institutional News
                                            'BB'/'RR4'
 3/7/2018       4:14 PM       3/8/2018      Press Release: Teva Announces Upsizing and Successful Pricing of $4.5        Dow Jones Institutional News
                                            Billion of Senior Notes




                                                                   Page 47 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 107 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                       Source
  (1)            (2)            (3)                                           (4)                                                            (5)

3/13/2018       3:35 AM      3/13/2018      Press Release: Sosei Regains Worldwide Rights from Teva to Develop and       Dow Jones Institutional News
                                            Commercialize Novel Small Molecule CGRP Antagonists for Migraine
                                            and...
3/15/2018       5:00 PM      3/16/2018      Corcept Therapeutics Files Lawsuit Against Teva Pharmaceuticals for          GlobeNewswire
                                            Infringement of Korlym Patents
3/15/2018       5:00 PM      3/16/2018      Press Release: Corcept Therapeutics Files Lawsuit Against Teva               Dow Jones Institutional News
                                            Pharmaceuticals for Infringement of Korlym Patents
3/16/2018      11:35 AM      3/16/2018      *Fitch Rates Teva Pharmaceutical Finance's Sr Unsecured Notes 'BB'/'RR4'     Dow Jones Institutional News

3/26/2018       2:49 PM      3/26/2018      Press Release: Teva Announces the Launch of a Generic Version of             Dow Jones Institutional News
                                            Lialda(R) in the United States
3/27/2018       8:25 AM      3/27/2018      Analysis: Positioning to Benefit within PagSeguro Digital, Piedmont Office   GlobeNewswire
                                            Realty Trust, Teva Pharmaceutical Industries, Obsidian Energy, H...

3/28/2018       8:30 AM      3/28/2018      Press Release: Xenon Pharmaceuticals Confirms Closing of Transaction         Dow Jones Institutional News
                                            with Teva and Announces Preferred Share Exchange Agreement with BVF
                                            Partners L.P.
3/28/2018       8:30 AM      3/28/2018      Xenon Pharmaceuticals Confirms Closing of Transaction with Teva and          GlobeNewswire
                                            Announces Preferred Share Exchange Agreement with BVF Partners L.P.

3/29/2018      11:19 AM      3/29/2018      Press Release: Fitch Assigns First-Time Final IDR of 'B' to Theramex         Dow Jones Institutional News
 4/4/2018       4:10 PM       4/5/2018      Generic Drug Makers Worry About China Tariffs -- Market Talk                 Dow Jones Institutional News
 4/4/2018       4:10 PM       4/5/2018      Generic Drug Makers Worry About China Tariffs -- Market Talk                 Dow Jones Institutional News
 4/5/2018       2:19 AM       4/5/2018      Indivior Sues Companies for Suboxone Copyright Infringement                  Dow Jones Institutional News
 4/5/2018       3:14 AM       4/5/2018      Generic Drug Makers Worry About China Tariffs -- Market Talk                 Dow Jones Newswires Chinese (English)
4/17/2018       8:00 AM      4/17/2018      Press Release: Teva to Present New Data Across Multiple Therapeutic          Dow Jones Institutional News
                                            Areas at 70th Annual Meeting of the American Academy of Neurology

4/19/2018       7:00 AM      4/19/2018      Press Release: Teva and the Procter & Gamble Company Have Agreed to          Dow Jones Institutional News
                                            Terminate the PGT Healthcare Partnership
4/19/2018       8:00 AM      4/19/2018      Paxman AB (publ): PAXMAN receives market approval in Mexico and              Dow Jones Institutional News
                                            plans Q2 launch with license partner Teva Pharmaceutical Industries Ltd

4/19/2018      10:27 AM      4/19/2018      *S&PGRBulletin: P&G Rtgs Unchanged By Teva Exit, OTC Acqstns                 Dow Jones Institutional News
4/23/2018       8:30 AM      4/23/2018      Press Release: Teva to Report First Quarter 2018 Financial Results on May    Dow Jones Institutional News
                                            3, 2018
4/24/2018       4:05 PM      4/25/2018      Aclaris Therapeutics Announces Appointment of Bryan Reasons as a             GlobeNewswire
                                            Director and Chairman of the Audit Committee
4/24/2018       4:05 PM      4/25/2018      Press Release: Aclaris Therapeutics Announces Appointment of Bryan           Dow Jones Institutional News
                                            Reasons as a Director and Chairman of the Audit Committee
4/25/2018       7:31 AM      4/25/2018      Aclaris Therapeutics Files 8K - Director, Officer or Compensation Filing     Dow Jones Institutional News
                                            >ACRS
4/27/2018       3:50 PM      4/27/2018      Press Release: Teva Presents New Long-Term Data Demonstrating Efficacy       Dow Jones Institutional News
                                            and Safety of COPAXONE(R) (glatiramer acetate injection) 40 mg/mL

 5/2/2018       8:07 AM       5/2/2018      Press Release: Teva to Present AUSTEDO(R) (deutetrabenazine) Tablets         Dow Jones Institutional News
                                            Data at the American Psychiatric Association 2018 Annual Meeting

 5/3/2018       7:26 AM       5/3/2018      Teva Shares Surge 6.5% On Q1 Beats, Higher 2018 Guidance --                  Dow Jones Institutional News
                                            MarketWatch
 5/3/2018       7:46 AM       5/3/2018      Update: Teva Shares Surge 6.5% On Q1 Beats, Higher 2018 Guidance --          Dow Jones Institutional News
                                            MarketWatch
 5/3/2018       9:04 AM       5/3/2018      Global Equities Roundup: Market Talk                                         Dow Jones Institutional News
 5/3/2018       9:04 AM       5/3/2018      Teva Pharmaceutical's 1Q May Have Been Its Best Quarter of Year: BTIG --     Dow Jones Institutional News
                                            Market Talk
 5/3/2018       9:23 AM       5/3/2018      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 19.00-20.00 Last         Dow Jones Institutional News
                                            18.60
 5/3/2018      11:48 AM       5/3/2018      Update: Teva Shares Surge 6.5% On Q1 Beats, Higher 2018 Guidance --          Dow Jones Institutional News
                                            MarketWatch
 5/3/2018       3:22 PM       5/3/2018      Teva Pharmaceutical Industries Q1 2018 Results -- Earnings Call Transcript   Dow Jones Institutional News
                                            >TEVA
 5/4/2018       5:00 AM       5/4/2018      Teva Could Deleverage Faster Than Expected: GS -- Market Talk                Dow Jones Institutional News
 5/7/2018      12:10 PM       5/7/2018      Teva Pharmaceuticals Is Maintained at Equal-Weight by Morgan Stanley         Dow Jones Institutional News

5/11/2018       4:58 PM      5/14/2018      FDA Rejects Perrigo's ProAir Generic, Drug Maker Says                        Dow Jones Institutional News
5/15/2018       2:37 PM      5/15/2018      *Florida Lawsuit Targets Painkiller Makers Purdue Pharma, Endo               Dow Jones Institutional News
                                            Pharmaceuticals, Johnson & Johnson, Teva Pharmaceutical and Allergan

5/15/2018       4:54 PM      5/16/2018      Berkshire Boosted Stakes in Apple, Monsanto, Teva in 1Q -- Market Talk       Dow Jones Institutional News

5/15/2018       4:54 PM      5/16/2018      Berkshire Boosted Stakes in Apple, Monsanto, Teva in 1Q -- Market Talk       Dow Jones Institutional News

5/15/2018       4:57 PM      5/16/2018      Berkshire Closes IBM Position -- Market Talk                                 Dow Jones Institutional News




                                                                    Page 48 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 108 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                   Headline                                                       Source
  (1)            (2)            (3)                                           (4)                                                            (5)

5/15/2018       5:12 PM      5/16/2018      Berkshire Boosted Stakes in Apple, Monsanto, Teva in 1Q -- Market Talk       Dow Jones Newswires Chinese (English)

5/15/2018       5:36 PM      5/16/2018      Teva Shares Up 5% On Berkshire's Increased Stake -- MarketWatch              Dow Jones Institutional News
5/16/2018       9:23 AM      5/16/2018      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 20.50-21.75 Last         Dow Jones Institutional News
                                            20.30
5/16/2018       1:22 PM      5/16/2018      Press Release: NeuroSearch and Teva Pharmaceutical International enter       Dow Jones Institutional News
                                            into agreement on outstanding obligations
5/23/2018       3:07 AM      5/23/2018      John Wood Group Wins Multimillion-Dollar Contract from TEVA Biotech          Dow Jones Institutional News

5/23/2018       8:00 AM      5/23/2018      Press Release: Teva Confirms September PDUFA Date for Fremanezumab           Dow Jones Institutional News

5/24/2018       7:41 AM      5/24/2018      Teva Pharmaceuticals Is Maintained at Equal-Weight by Barclays               Dow Jones Institutional News
5/24/2018       4:34 PM      5/25/2018      Amarin Announces Patent Litigation Settlement Agreement with Teva            GlobeNewswire

5/24/2018       4:34 PM      5/25/2018      Press Release: Amarin Announces Patent Litigation Settlement Agreement       Dow Jones Institutional News
                                            with Teva
5/30/2018       5:24 AM      5/30/2018      Teva's Generics Shield It From Trump Pharma Plans: CS -- Market Talk         Dow Jones Institutional News

5/31/2018       9:06 AM      5/31/2018      Teva Pharmaceuticals Is Maintained at Buy by Citigroup                       Dow Jones Institutional News
 6/4/2018       4:22 AM       6/4/2018      Hikma Pharmaceuticals Appoints New Chief Transformation Officer              Dow Jones Institutional News
6/15/2018       8:00 AM      6/15/2018      Press Release: Teva Provides Update on Clinical Trial of Fremanezumab        Dow Jones Institutional News
                                            for Use in Chronic Cluster Headache
6/15/2018       8:08 AM      6/15/2018      Teva To End Late-stage Trial Of Chronic Cluster Headache Treatment           Dow Jones Institutional News
                                            After Disappointing Results -- MarketWatch
6/18/2018       9:41 AM      6/18/2018      Teva Pharmaceuticals Raised to Market Perform From Underperform by           Dow Jones Institutional News
                                            Wells Fargo
6/19/2018       4:00 AM      6/19/2018      Press Release: Teva Pharmaceuticals Honored with Klaus Tschira Human         Dow Jones Institutional News
                                            Resources Innovation Award
6/28/2018       8:01 AM      6/28/2018      *Teva to Present New Fremanezumab Data, Including Long-Term Data, at         Dow Jones Institutional News
                                            the Amer Headache Society's 60th Annual Scientific Meeting
 7/9/2018      10:47 AM       7/9/2018      Press Release: Teva Announces Launch of a Generic Version of Uceris(R)       Dow Jones Institutional News
                                            in the United States
7/11/2018       8:04 AM      7/11/2018      Press Release: Teva to Report Second Quarter 2018 Financial Results on       Dow Jones Institutional News
                                            August 2, 2018
7/13/2018       5:58 PM      7/16/2018      FDA Recalls Heart Drugs Made By Teva, Others Over Carcinogen Impurity        Dow Jones Institutional News
                                            -- MarketWatch
7/13/2018       7:35 PM      7/16/2018      FDA Recalls Several Medicines That Contain Valsartan                         Dow Jones Institutional News
7/16/2018       8:29 AM      7/16/2018      Teva Pharmaceuticals Is Maintained at Neutral by Cantor Fitzgerald           Dow Jones Institutional News
7/16/2018       4:34 PM      7/17/2018      *Teva Pharmaceuticals USA Hasn't Received Reports or Adverse Events          Dow Jones Institutional News
                                            Related to Valsartan Recall
7/17/2018       8:30 AM      7/17/2018      Press Release: Teva Highlights Key Milestones Achieved in the 2017 Social    Dow Jones Institutional News
                                            Impact Report
7/17/2018       9:35 AM      7/17/2018      Paxman AB (publ): PAXMAN receives first order from Teva in Mexico for        Dow Jones Institutional News
                                            17 scalp cooling systems
7/20/2018       5:59 PM      7/23/2018      Pfizer gets FDA approval for drug similar to Amgen's Neupogen                Dow Jones Newswires Chinese (English)
7/31/2018       3:15 AM      7/31/2018      *Active Biotech provides update on laquinimod in Huntington's disease        Dow Jones Institutional News

 8/2/2018       7:18 AM       8/2/2018      *Teva 2Q Rev $4.7B                                                           Dow Jones Institutional News
 8/2/2018       7:22 AM       8/2/2018      Teva Stock Drops 4.5% In Spite Of Q2 Profit Beat, Revenue Match --           Dow Jones Institutional News
                                            MarketWatch
 8/2/2018       8:26 AM       8/2/2018      Teva Shares Drop After Fall in Sales -- Update                               Dow Jones Institutional News
 8/2/2018       9:24 AM       8/2/2018      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 22.50-23.50 Last         Dow Jones Institutional News
                                            23.87
 8/2/2018      10:58 AM       8/2/2018      Teva Drops on Poor 2Q Results -- Market Talk                                 Dow Jones Newswires Chinese (English)
 8/2/2018      11:28 AM       8/2/2018      Update: Teva Stock Drops 4.5% In Spite Of Q2 Profit Beat, Revenue Match      Dow Jones Institutional News
                                            -- MarketWatch
 8/2/2018      12:20 PM       8/2/2018      Health Care Roundup: Market Talk                                             Dow Jones Institutional News
 8/2/2018      12:24 PM       8/2/2018      Teva Pharmaceutical Industries Q2 2018 Results -- Earnings Call Transcript   Dow Jones Institutional News
                                            >TEVA
 8/2/2018      12:46 PM       8/2/2018      Teva Pharmaceutical's Sales Slump 18%                                        Dow Jones Institutional News
 8/2/2018       1:00 PM       8/2/2018      Tevaâ€™s Sales Slump 18%                                                     Dow Jones Institutional News
 8/2/2018       4:50 PM       8/3/2018      Health Care Roundup: Market Talk                                             Dow Jones Institutional News
 8/3/2018       3:31 AM       8/3/2018      Global Equities Roundup: Market Talk                                         Dow Jones Institutional News
 8/3/2018       3:41 AM       8/3/2018      Teva Share Plunge Drags Other Generic Makers -- Market Talk                  Dow Jones Institutional News
 8/3/2018       3:53 AM       8/3/2018      Teva Share Plunge Drags Other Generic Makers -- Market Talk                  Dow Jones Newswires Chinese (English)
 8/3/2018       4:38 AM       8/3/2018      Teva Can Prevent 2H Headaches With Migraine Compound: BTIG --                Dow Jones Institutional News
                                            Market Talk
 8/3/2018       7:37 AM       8/3/2018      Teva Pharmaceuticals Is Maintained at Equal-Weight by Morgan Stanley         Dow Jones Institutional News

 8/3/2018       9:09 AM       8/3/2018      Acorda Signs Settlement With Mylan on Generic Ampyra >ACOR                   Dow Jones Institutional News
 8/6/2018       8:00 AM       8/6/2018      Press Release: Teva Announces Updated Indication and Vial Presentation       Dow Jones Institutional News
                                            for GRANIX(R) (tbo-filgrastim) Injection in United States

 8/6/2018       9:09 AM       8/6/2018      Teva Pharmaceuticals Is Maintained at Equal-Weight by Barclays               Dow Jones Institutional News



                                                                   Page 49 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 109 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                     Source
  (1)            (2)            (3)                                            (4)                                                          (5)

8/14/2018      10:48 AM      8/14/2018      Press Release: NeuroSearch announces change to financial outlook for        Dow Jones Institutional News
                                            2018
8/15/2018       3:50 PM      8/15/2018      *Fitch Affirms Teva at 'BB'; Outlook Remains Negative                       Dow Jones Institutional News
8/16/2018       7:00 AM      8/16/2018      Press Release: Regeneron and Teva Announce Positive Topline Phase 3         Dow Jones Institutional News
                                            Fasinumab Results in Patients with Chronic Pain from Osteoarthritis of...

8/16/2018       7:00 AM      8/16/2018      Press Release: Teva and Regeneron Announce Positive Topline Phase 3         Dow Jones Institutional News
                                            Fasinumab Results in Patients with Chronic Pain from Osteoarthritis of...

8/16/2018       7:36 AM      8/16/2018      Regeneron, Teva Report Positive Phase 3 Fasinumab Results >REGN             Dow Jones Institutional News
                                            TEVA
8/16/2018       1:26 PM      8/16/2018      FDA Approves First Rival Generic EpiPen, Sending Teva Shares Up 6% --       Dow Jones Institutional News
                                            MarketWatch
8/16/2018       1:30 PM      8/16/2018      *FDA Approves First Generic Version of EpiPen                               Dow Jones Institutional News
8/16/2018       2:16 PM      8/16/2018      FDA Approves Teva's Generic Version of EpiPen Injector                      Dow Jones Newswires Chinese (English)
8/16/2018       2:25 PM      8/16/2018      Update: FDA Approves First Rival Generic EpiPen, Sending Teva Shares        Dow Jones Institutional News
                                            Up 6% -- MarketWatch
8/16/2018       3:00 PM      8/16/2018      FDA Approves Teva's Generic Version of EpiPen Injector -- Update            Dow Jones Institutional News
8/16/2018       4:05 PM      8/17/2018      Press Release: Theramex Chooses IQVIA's Orchestrated Customer               Dow Jones Institutional News
                                            Engagement
8/16/2018       4:54 PM      8/17/2018      Press Release: Antares Pharma Announces FDA Approval of Generic             Dow Jones Institutional News
                                            EpiPen Utilizing VIBEX Auto Injector
8/16/2018       5:24 PM      8/17/2018      Antares Pharma Shares Rise After FDA Approves First Rival Generic           Dow Jones Institutional News
                                            EpiPen
8/16/2018       6:00 PM      8/17/2018      Press Release: Dicerna Strengthens Board of Directors with Two New          Dow Jones Institutional News
                                            Appointments
8/16/2018       7:50 PM      8/17/2018      FDA Approves Tevaâ€™s Generic Version of EpiPen Injector                    Dow Jones Institutional News
8/17/2018       2:32 AM      8/17/2018      Teva Wins Approval For Generic EpiPen -- WSJ                                Dow Jones Institutional News
8/17/2018       1:43 PM      8/17/2018      Wait A Little Longer For Generic EpiPen -- Market Talk                      Dow Jones Institutional News
8/24/2018      10:07 AM      8/24/2018      Generic EpiPen May Not Launch In Time For Allergic Kids Going Back To       Dow Jones Institutional News
                                            School -- MarketWatch
 9/4/2018      11:44 AM       9/4/2018      Press Release: Teva Announces $400 Million Debt Tender Offer                Dow Jones Institutional News
 9/5/2018       2:30 AM       9/5/2018      *Active Biotech regains global rights to development and                    Dow Jones Institutional News
                                            commercialization of laquinimod
 9/6/2018       3:42 PM       9/6/2018      Mylan and Teva Fall on More Bad News for Generics -- Market Talk            Dow Jones Institutional News
 9/6/2018       3:42 PM       9/6/2018      Mylan and Teva Fall on More Bad News for Generics -- Market Talk            Dow Jones Institutional News
 9/6/2018       3:59 PM       9/6/2018      Mylan and Teva Fall on More Bad News for Generics -- Market Talk            Dow Jones Newswires Chinese (English)
 9/6/2018       4:50 PM       9/7/2018      Health Care Roundup: Market Talk                                            Dow Jones Institutional News
 9/7/2018       9:35 AM       9/7/2018      Teva Pharmaceuticals Cut to Neutral From Outperform by Credit Suisse        Dow Jones Institutional News

 9/7/2018       4:21 PM      9/10/2018      Ex-Teva Chairman, Blockchain Investor Accused of Pump-and-Dump              Dow Jones Institutional News
                                            Scheme
 9/7/2018       4:22 PM      9/10/2018      FDA's Call on Migraine Drug Could Be Trouble for Teva -- Barrons.com        Dow Jones Institutional News

 9/7/2018       4:30 PM      9/10/2018      Ex-Teva Chairman Accused of Pump-and-Dump Scheme                            Dow Jones Institutional News
 9/7/2018       5:39 PM      9/10/2018      FDA Approves TEVA's Cassipa to Treat Opioid Dependence                      Dow Jones Institutional News
 9/7/2018       9:29 PM      9/10/2018      Ex-Teva Chairman, Blockchain Investor Accused of Pump-and-Dump              Dow Jones Institutional News
                                            Scheme -- Update
 9/7/2018       9:56 PM      9/10/2018      Ex-Teva Chairman, Blockchain Investor Accused of Pump-and-Dump              Dow Jones Institutional News
                                            Scheme -- 2nd Update
9/10/2018      12:10 PM      9/10/2018      Press Release: Teva Canada Announces the Launch of a Generic Version of     Dow Jones Institutional News
                                            (PR)AbilifyÂ®, (PR)Teva-Aripiprazole Tablets for the treatment of
                                            Schizophrenia
9/12/2018       2:45 AM      9/12/2018      Indivior: Sublocade Uptake Picking Up                                       Dow Jones Institutional News
9/13/2018      11:52 AM      9/13/2018      Bausch Health Now Has One Less Enemy on the Street -- Barrons.com           Dow Jones Institutional News

9/14/2018       5:28 PM      9/17/2018      Biotech Billionaire Phillip Frost, Named in SEC Lawsuit, Defends            Dow Jones Institutional News
                                            Investments
9/14/2018       6:48 PM      9/17/2018      Press Release: Teva Announces U.S. Approval of AJOVYTM                      Dow Jones Institutional News
                                            (fremanezumab-vfrm) Injection, the First and Only Anti-CGRP Treatment
                                            with Both...
9/14/2018       7:44 PM      9/17/2018      FDA Approves Teva's Migraine Drug Ajovy                                     Dow Jones Institutional News
9/17/2018       4:31 AM      9/17/2018      FDA Nod to Ajovy Sets Teva Apart From Rivals: CS -- Market Talk             Dow Jones Institutional News
9/17/2018       4:40 AM      9/17/2018      Sales of Teva Pharmaceutical's Ajovy Could Near $1 Bln: Mizuho -- Market    Dow Jones Institutional News
                                            Talk
9/17/2018       8:16 AM      9/17/2018      Teva Pharmaceuticals Raised to Neutral From Sell by BTIG Research           Dow Jones Institutional News
9/17/2018       9:14 AM      9/17/2018      Teva Soars, Tyson Slumps, Visa Slips -- Barrons.com                         Dow Jones Institutional News
9/17/2018       9:15 AM      9/17/2018      Teva Pharmaceuticals Is Maintained at Neutral by Credit Suisse              Dow Jones Institutional News
9/17/2018       9:23 AM      9/17/2018      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 23.75-24.75 Last        Dow Jones Institutional News
                                            22.85
9/17/2018       9:30 AM      9/17/2018      Teva Stock Surges 7% After FDA Approves Migraine Medication --              Dow Jones Institutional News
                                            MarketWatch
9/17/2018      10:45 AM      9/17/2018      Teva Pharmaceuticals Is Maintained at Buy by Mizuho                         Dow Jones Institutional News
9/17/2018      12:05 PM      9/17/2018      Teva Investors Get Headache Relief -- Heard on the Street                   Dow Jones Institutional News



                                                                    Page 50 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 110 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                    Headline                                                        Source
   (1)            (2)            (3)                                            (4)                                                             (5)

 9/17/2018       3:05 PM      9/17/2018      PRESS RELEASE: SHOP APOTHEKE EUROPE N.V. strengthens                           Dow Jones Institutional News
                                             management team with Stefan Feltens, former CFO of Teva Global
                                             Operations, and confirms...
 9/17/2018       6:57 PM      9/18/2018      ADRs Tick Lower in New York; Chinese Ecommerce Companies Trade                 Dow Jones Newswires Chinese (English)
                                             Actively
 9/18/2018       2:32 AM      9/18/2018      Heard on the Street: Pain Relief For Teva Investors -- WSJ                     Dow Jones Institutional News
 9/18/2018       7:00 AM      9/18/2018      Press Release: Teva Announces Early Results of Debt Tender Offer and           Dow Jones Institutional News
                                             Election of Early Settlement
 9/27/2018       3:00 PM      9/27/2018      Press Release: Teva Announces Exclusive First-to-File Launch of a Generic      Dow Jones Institutional News
                                             Version of Cialis(R) in the United States
 9/27/2018       3:19 PM      9/27/2018      Teva Launches Generic Version of Cialis in the U.S.                            Dow Jones Institutional News
 9/28/2018      11:27 AM      9/28/2018      Lilly Joins Migraine-Drug Battle With Amgen, Teva -- Market Talk               Dow Jones Institutional News
 10/1/2018       6:44 AM      10/1/2018      Teva Pharmaceuticals Raised to Market Perform From Underperform by             Dow Jones Institutional News
                                             Leerink Swann Raised to Market Perform From Underperform by
 10/1/2018       9:11 AM      10/1/2018      Teva Pharmaceuticals Is Maintained at Buy by Goldman Sachs Is                  Dow Jones Institutional News
                                             Maintained at Buy by
 10/1/2018       1:01 PM      10/1/2018      Teva Stock Is Struggling but 1 Analyst Says the Selloff Doesn't Make Sense -   Dow Jones Institutional News
                                             - Barrons.com
 10/5/2018       7:25 AM      10/5/2018      Press Release: Teva to Report Third Quarter 2018 Financial Results on          Dow Jones Institutional News
                                             November 1, 2018
 10/8/2018       7:01 AM      10/8/2018      Press Release: Teva to Present New Data at 34th European Committee for         Dow Jones Institutional News
                                             Treatment and Research in Multiple Sclerosis Congress in Berlin

10/10/2018      11:00 AM     10/10/2018      Press Release: Teva Presents 25-year Safety Data from Longest Continuous       Dow Jones Institutional News
                                             Trial of COPAXONE(R) (glatiramer acetate injection) for the...

10/10/2018      12:34 PM     10/10/2018      Teva Says Long-Range Study of Copaxone Shows 'Acceptable' Safety               Dow Jones Institutional News
                                             Profile
10/11/2018       5:00 AM     10/11/2018      Press Release: Teva Draws on Patient Experience to Empower Those               Dow Jones Institutional News
                                             Living with Chronic Conditions
10/12/2018       1:00 PM     10/12/2018      Mylan Gets Favorable Appeals Court Ruling in Patent Dispute Over Teva's        Dow Jones Institutional News
                                             Copaxone
10/12/2018       1:41 PM     10/12/2018      Mylan Gets Favorable Appeals Court Ruling in Patent Dispute Over Teva's        Dow Jones Newswires Chinese (English)
                                             Copaxone
10/21/2018       8:23 AM     10/22/2018      Press Release: Teva and New Jersey Governor Murphy Formalize North             Dow Jones Institutional News
                                             America Headquarters Move with Ceremony in Israel
10/23/2018       3:03 PM     10/23/2018      FTC Release: Teva Petitions FTC to Reopen and Modify Decision and              Dow Jones Institutional News
                                             Order in Case Involving Watson Pharmaceuticals Inc.'s Acquisition of
                                             Actavis Inc.
10/24/2018       8:05 AM     10/24/2018      Press Release: Judge Denies Teva Pharmaceuticals' Motion to Dismiss            Dow Jones Institutional News
                                             Corcept Therapeutics' Allegations of Patent Infringement
10/24/2018       3:00 PM     10/24/2018      Down More Than 30%, Biosimilar Stocks Still Aren't Healthy for Investors -     Dow Jones Institutional News
                                             - Barrons.com
10/29/2018       8:34 AM     10/29/2018      Teva's 3Q Not Exactly Fever-Pitch: Wells Fargo -- Market Talk                  Dow Jones Institutional News
 11/1/2018       7:19 AM      11/1/2018      Teva Stock Surges 6% On Q3 Beats, Upbeat Guidance -- MarketWatch               Dow Jones Institutional News

 11/1/2018       7:46 AM      11/1/2018      Teva 3Q Sales Fell 19%                                                         Dow Jones Institutional News
 11/1/2018       9:23 AM      11/1/2018      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 20.50-21.50 Last           Dow Jones Institutional News
                                             19.98
 11/1/2018       9:49 AM      11/1/2018      Teva Shares Rise as Investors Greet Progress in Turnaround                     Dow Jones Institutional News
 11/1/2018      10:10 AM      11/1/2018      Investors Buoyed by Tevaâ€™s Turnaround Progress                               Dow Jones Institutional News
 11/1/2018      10:58 AM      11/1/2018      How Teva Beat the Big Pharma Curse to Win 2018 -- Barrons.com                  Dow Jones Institutional News
 11/1/2018      12:04 PM      11/1/2018      Teva Passes Its Check-Up -- Heard on the Street                                Dow Jones Institutional News
 11/1/2018       1:02 PM      11/1/2018      Teva Pharmaceutical Industries Q3 2018 Results -- Earnings Call Transcript     Dow Jones Institutional News
                                             >TEVA
 11/2/2018       2:28 AM      11/2/2018      Global Equities Roundup: Market Talk                                           Dow Jones Institutional News
 11/2/2018       2:32 AM      11/2/2018      Heard on the Street: Teva Pharmaceutical Isn't Cured but Is Getting            Dow Jones Institutional News
                                             Healthier -- WSJ
 11/2/2018       2:08 PM      11/2/2018      Teva Pharmaceuticals Is Maintained at Underperform by Bank of America          Dow Jones Institutional News

 11/4/2018       1:48 AM      11/5/2018      Teva Pharmaceutical Industries Ltd. CEO KÃƒÂ¥re Schultz on Q3 2018             Dow Jones Institutional News
                                             Results -- Earnings Call Transcript >TEVJF
 11/5/2018       6:51 AM      11/5/2018      Teva Pharmaceuticals Raised to Overweight From Equal-Weight by                 Dow Jones Institutional News
                                             Morgan Stanley
 11/5/2018       6:52 AM      11/5/2018      Teva Pharmaceuticals Raised to Overweight From Equal-Weight by                 Dow Jones Newswires Chinese (English)
                                             Morgan Stanley
 11/5/2018       1:56 PM      11/5/2018      These Health-care Standouts Have More Room to Rise, Morgan Stanley             Dow Jones Institutional News
                                             Says -- Barrons.com
 11/6/2018       2:53 AM      11/6/2018      These Health-care Standouts Have More Room to Rise, Morgan Stanley             Dow Jones Newswires Chinese (English)
                                             Says -- Barrons.com
 11/6/2018      10:56 AM      11/6/2018      Eli Lilly Says Cialis Generic Is Main Overhang in 2019 -- Market Talk          Dow Jones Institutional News
 11/6/2018      10:56 AM      11/6/2018      Eli Lilly Says Cialis Generic Is Main Overhang in 2019 -- Market Talk          Dow Jones Institutional News
11/20/2018       5:46 PM     11/21/2018      Court Allows Sales of Generic Version of J&J's Zytiga -Bloomberg               Dow Jones Institutional News




                                                                     Page 51 of 55
             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 111 of 253


                                                                     Exhibit 2
                                                        Teva Pharmaceutical Industries Ltd.
                                                              Materials Relied Upon
                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                          1
                                                         February 6, 2014 to May 10, 2019


  Date           Time      Effective Date2                                   Headline                                                       Source
   (1)            (2)            (3)                                           (4)                                                            (5)

11/27/2018      10:06 AM     11/27/2018      Press Release: Teva's Generic Version of EpiPen(R) (Epinephrine Injection,   Dow Jones Institutional News
                                             USP) Auto-Injector 0.3 mg Now Available in Limited Quantity in...

11/27/2018      10:32 AM     11/27/2018      Teva Releases Limited Doses of Generic Version of EpiPen in U.S. >TEVA       Dow Jones Institutional News

11/27/2018      10:36 AM     11/27/2018      Press Release: Antares Pharma Partner Teva Announces Commercial              Dow Jones Institutional News
                                             Availability of Generic Epipen(R)
11/27/2018      11:10 AM     11/27/2018      Teva Releases Limited Doses of Generic Version of EpiPen in U.S. >TEVA       Dow Jones Newswires Chinese (English)

11/27/2018      11:34 AM     11/27/2018      Teva Releases Generic EpiPen in Limited Doses in the U.S. -- Update          Dow Jones Institutional News
11/27/2018      11:40 AM     11/27/2018      Teva Releases Generic EpiPen in Limited Doses in the U.S.                    Dow Jones Institutional News
11/27/2018      12:22 PM     11/27/2018      Teva's Generic EpiPen Launches, But Limited Doses -- Market Talk             Dow Jones Institutional News
11/27/2018       1:00 PM     11/27/2018      News Highlights: Top Company News of the Day                                 Dow Jones Institutional News
 12/4/2018       4:25 PM      12/6/2018      Teva Pharmaceuticals Files 8K - Changes To Hldr Rights >TEVA                 Dow Jones Institutional News
 12/5/2018       5:51 AM      12/6/2018      Press Release: Citi Appointed as Successor Depositary Bank for Teva's        Dow Jones Institutional News
                                             ADR Programme
12/10/2018      10:52 AM     12/10/2018      Generic Drugmakers Accused of Price-Fixing -- Market Talk                    Dow Jones Institutional News
12/10/2018      10:52 AM     12/10/2018      Generic Drugmakers Accused of Price-Fixing -- Market Talk                    Dow Jones Institutional News
12/10/2018      11:08 AM     12/10/2018      Generic Drugmakers Accused of Price-Fixing -- Market Talk                    Dow Jones Newswires Chinese (English)
12/12/2018       1:30 PM     12/12/2018      FDA Issues Warning Letter to Zhejiang Huahai in Valsartan Recall             Dow Jones Newswires Chinese (English)
12/14/2018       7:52 AM     12/14/2018      Teva Pharmaceuticals Files 8K - Changes To Hldr Rights >TEVA                 Dow Jones Institutional News
12/14/2018       5:27 PM     12/17/2018      FDA Approves Herceptin Biosimilar Herzuma                                    Dow Jones Institutional News
12/17/2018       8:00 AM     12/17/2018      Press Release: Teva Announces Positive Topline Phase IIIb Results with       Dow Jones Institutional News
                                             Fremanezumab in Adults with Migraine Who Did Not Respond to
                                             Multiple...
12/18/2018       3:39 PM     12/18/2018      FTC Approves Teva Petition to Give Pfizer More Time to Sell Drug             Dow Jones Institutional News
12/19/2018       2:52 AM     12/19/2018      FTC Approves Teva Petition to Give Pfizer More Time to Sell Drug             Dow Jones Newswires Chinese (English)
12/19/2018       6:45 AM     12/19/2018      Paxman AB (publ): PAXMAN receives second order from Teva in Mexico           Dow Jones Institutional News
                                             following successful market launch
12/21/2018       4:09 PM     12/24/2018      FDA Approves Teva's Digital Asthma Inhaler With Built-In Sensors             Dow Jones Institutional News
12/26/2018       8:00 AM     12/26/2018      Teva Shares Up 2.5% Premarket After Reaching Patent Settlement With          Dow Jones Institutional News
                                             Neos -- MarketWatch
12/26/2018       8:19 AM     12/26/2018      Teva shares up 2.5% premarket after reaching patent settlement with Neos     Dow Jones Newswires Chinese (English)

12/26/2018       1:52 PM     12/26/2018      Update: Teva Shares Up 2.5% Premarket After Reaching Patent Settlement       Dow Jones Institutional News
                                             With Neos -- MarketWatch
12/27/2018      12:05 PM     12/27/2018      Press Release: Teva Announces US Launch of a Generic Version of              Dow Jones Institutional News
                                             Elidel(R) (Pimecrolimus) Cream, 1%
  1/2/2019       8:28 PM       1/3/2019      Press Release: Teva and Amgen Resolve Ongoing Dispute Over Teva's            Dow Jones Institutional News
                                             Generic Cinacalet HCl Product
  1/3/2019       7:59 AM       1/3/2019      Teva Pharmaceuticals Raised to Buy From Underperform by Bank of              Dow Jones Institutional News
                                             America
 1/15/2019       9:00 AM      1/15/2019      Press Release: TechCare Appoints Osnat Philipp, Former Lumenis, P&G          Dow Jones Institutional News
                                             and Teva Pharmaceuticals Executive, as Chief Executive Officer of
                                             Novomic
 1/16/2019       1:20 PM      1/16/2019      FDA Approves Teva's Generic Version of Epilepsy Drug                         Dow Jones Institutional News
 1/16/2019       7:32 PM      1/17/2019      Novartis's Sandoz Launches EpiPen Generic -- Update                          Dow Jones Institutional News
 1/23/2019       4:47 AM      1/23/2019      *Teva Pharmaceuticals Started at Buy by UBS                                  Dow Jones Institutional News
 1/23/2019       6:49 AM      1/23/2019      Teva Pharmaceuticals Raised to Neutral From Underweight by PiperJaffray      Dow Jones Institutional News

 1/24/2019       7:30 AM      1/24/2019      Press Release: Dicerna Evolves Its Board of Directors to Support Continued   Dow Jones Institutional News
                                             Growth
 1/24/2019       8:05 AM      1/24/2019      Dicerna Pharmaceuticals Names Buchi Chairman >DRNA                           Dow Jones Institutional News
 1/25/2019       2:56 PM      1/25/2019      CVS to Cover Teva, Lilly Migraine Drugs, Excluding Amgen -Reuters            Dow Jones Institutional News
  2/1/2019       6:50 AM       2/1/2019      Press Release: Teva Receives Positive Committee for Medicinal Products       Dow Jones Institutional News
                                             for Human Use (CHMP) Opinion for AJOVY(R) (fremanezumab) for the
                                             Prophylaxis of Migraine in Adults
  2/1/2019       2:03 PM       2/1/2019      Amgen, Eli Lilly Migraine Drugs to Be Covered by UnitedHealth Unit -         Dow Jones Institutional News
                                             Reuters
  2/5/2019       6:57 PM       2/6/2019      Press Release: Teva Announces Launch of ALYQ(TM) (Tadalafil Tablets          Dow Jones Institutional News
                                             USP), a Generic Version of ADCIRCA(R) in the United States
  2/6/2019      11:13 AM       2/6/2019      Press Release: Teva Announces U.S. Launch of a Generic Version of            Dow Jones Institutional News
                                             Sabril(R) (Vigabatrin)
 2/11/2019       7:00 AM      2/11/2019      Press Release: CTI BioPharma Receives $10 Million Milestone Payment          Dow Jones Institutional News
                                             for TRISENOX(R)
 2/13/2019       7:00 AM      2/13/2019      Press Release: Teva Reports Fourth Quarter and Full Year 2018 Financial      Dow Jones Institutional News
                                             Results
 2/13/2019       7:18 AM      2/13/2019      Teva Stock Tumbles Premarket As Earnings And Guidance Fall Short Of          Dow Jones Institutional News
                                             Estimates -- MarketWatch
 2/13/2019       7:19 AM      2/13/2019      Teva Pharmaceuticals 4Q Loss $2.9B >TEVA                                     Dow Jones Newswires Chinese (English)
 2/13/2019       7:19 AM      2/13/2019      Teva Pharmaceuticals 4Q Loss/Shr $2.85 >TEVA                                 Dow Jones Newswires Chinese (English)
 2/13/2019       7:19 AM      2/13/2019      Teva Pharmaceuticals 4Q Rev $4.56B >TEVA                                     Dow Jones Newswires Chinese (English)
 2/13/2019       7:20 AM      2/13/2019      Teva Pharmaceuticals Sees 2019 Adj EPS $2.20-Adj EPS $2.50 >TEVA             Dow Jones Newswires Chinese (English)
 2/13/2019       7:20 AM      2/13/2019      Teva Pharmaceuticals Sees 2019 Rev $17B-$17.4B >TEVA                         Dow Jones Newswires Chinese (English)
 2/13/2019       7:38 AM      2/13/2019      US Stock Futures Rise Ahead of Inflation Data -- Market Talk                 Dow Jones Institutional News


                                                                    Page 52 of 55
            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 112 of 253


                                                                    Exhibit 2
                                                       Teva Pharmaceutical Industries Ltd.
                                                             Materials Relied Upon
                                     List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                         1
                                                        February 6, 2014 to May 10, 2019


 Date           Time      Effective Date2                                    Headline                                                       Source
  (1)            (2)            (3)                                            (4)                                                            (5)

2/13/2019       8:21 AM      2/13/2019      Teva stock tumbles premarket as earnings and guidance fall short of           Dow Jones Newswires Chinese (English)
                                            estimates
2/13/2019       8:24 AM      2/13/2019      King of Generics Pushes Into Biotech Drugs                                    Dow Jones Institutional News
2/13/2019       8:30 AM      2/13/2019      King of Generics Pushes Into Biotech Drugs                                    Dow Jones Institutional News
2/13/2019       8:48 AM      2/13/2019      Update: Teva Stock Tumbles Premarket As Earnings And Guidance Fall            Dow Jones Institutional News
                                            Short Of Estimates -- MarketWatch
2/13/2019       9:22 AM      2/13/2019      Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 16.50-17.50 Last          Dow Jones Institutional News
                                            19.12
2/13/2019       9:25 AM      2/13/2019      Teva Pharma Stock Tumbles and 4 More Wednesday Morning Movers --              Dow Jones Institutional News
                                            Barrons.com
2/13/2019      11:21 AM      2/13/2019      Teva Shares Fall Sharply on 2018 Misses, Light 2019 Targets                   Dow Jones Institutional News
2/13/2019      11:38 AM      2/13/2019      Teva's Turnaround Stalls Out -- Heard on the Street                           Dow Jones Institutional News
2/13/2019      12:35 PM      2/13/2019      Teva Pharmaceutical Industries Ltd CEO Kare Schultz on Q4 2018 Results -      Dow Jones Institutional News
                                            - Earnings Call Transcript >TEVA
2/13/2019       1:09 PM      2/13/2019      Teva Stock Falls Because 2019 Will Be a 'Trough Year' -- Barrons.com          Dow Jones Institutional News
2/13/2019       5:17 PM      2/14/2019      The Dow Rises 118 Points Because Deals Still Look Doable -- Barrons.com       Dow Jones Institutional News

2/13/2019       7:03 PM      2/14/2019      King of Generics Pushes Into Biotech Drugs                                    Dow Jones Newswires Chinese (English)
2/14/2019       2:32 AM      2/14/2019      Generics Maker Teva Turns Toward Biotech -- WSJ                               Dow Jones Institutional News
2/14/2019       6:54 AM      2/14/2019      Teva Pharmaceuticals Raised to Outperform From Market Perform by              Dow Jones Institutional News
                                            Raymond James
2/14/2019       6:55 AM      2/14/2019      Teva Pharmaceuticals Raised to Outperform From Market Perform by              Dow Jones Newswires Chinese (English)
                                            Raymond James
2/14/2019       9:24 AM      2/14/2019      Teva Pharmaceuticals Is Maintained at Neutral by Credit Suisse                Dow Jones Institutional News
2/14/2019       5:19 PM      2/15/2019      *S&PGR Revises Outlook To Negative On Teva Pharmaceutical                     Dow Jones Institutional News
2/14/2019       5:20 PM      2/15/2019      *S&P Sees Teva Pharmaceutical Industries Ltd. Outlk Neg                       Dow Jones Institutional News
2/15/2019       4:35 PM      2/19/2019      Moody's Announces Completion Of A Periodic Review Of Ratings Of Teva          Dow Jones Institutional News
                                            Pharmaceutical Industries Ltd
2/19/2019       5:48 PM      2/20/2019      FTC Release: FTC Enters Global Settlement to Resolve Reverse-Payment          Dow Jones Institutional News
                                            Charges against Teva
2/19/2019       6:24 PM      2/20/2019      *Teva: 'Pleased' With FTC Settlement                                          Dow Jones Institutional News
2/19/2019       7:17 PM      2/20/2019      Teva, FTC Reach Tentative Settlement in Low-Cost Generics Lawsuits            Dow Jones Institutional News

2/19/2019      10:44 PM      2/20/2019      Teva, FTC Reach Tentative Settlement in Low-Cost Generics Lawsuits            Dow Jones Newswires Chinese (English)

2/20/2019       4:07 AM      2/20/2019      *Teva Pharma Cut to Neutral by Mizuho                                         Dow Jones Institutional News
2/20/2019       4:23 AM      2/20/2019      Global Equities Roundup: Market Talk                                          Dow Jones Institutional News
2/20/2019       4:23 AM      2/20/2019      Teva Pharmaceutical Will Take Time to Deleverage: Mizuho -- Market Talk       Dow Jones Institutional News

2/28/2019       8:05 AM      2/28/2019      Press Release: Pfenex and Alvogen Expand Development and                      Dow Jones Institutional News
                                            Commercialization Collaboration for PF708, a Therapeutic Equivalent
                                            Candidate to Fo...
 3/1/2019      11:47 AM       3/1/2019      FDA: Latest Blood-Pressure Drug Recall Involves New Impurity                  Dow Jones Institutional News
 3/1/2019       4:08 PM       3/4/2019      Press Release: Teva Announces Launch of an Authorized Generic of              Dow Jones Institutional News
                                            Flector(R) Patch (diclofenac epolamine topical patch) in the United States

 3/5/2019       7:04 AM       3/5/2019      *Teva Pharma Reiterated at Reduce by HSBC                                     Dow Jones Institutional News
 3/6/2019       6:40 AM       3/6/2019      Teva Pharmaceuticals Cut to Equal-Weight From Overweight by Morgan            Dow Jones Institutional News
                                            Stanley
 3/7/2019       7:21 AM       3/7/2019      Teva Pharmaceuticals Price Target Announced at $22.00/Share by UBS            Dow Jones Institutional News

3/18/2019       7:02 AM      3/18/2019      Press Release: Novo Nordisk settles US patent litigation case on Victoza(R)   Dow Jones Institutional News
                                            (liraglutide) with Teva
3/18/2019       7:04 AM      3/18/2019      *Novo Nordisk Settles U.S. Patent Litigation Case on Victoza With Teva        Dow Jones Institutional News

3/18/2019       1:36 PM      3/18/2019      Big Pharma Earnings Might Not Be as Good as They Look -- Barrons.com          Dow Jones Institutional News

3/20/2019       7:21 AM      3/20/2019      Teva Pharmaceuticals Initiated at Hold by SunTrust Robinson Humphrey          Dow Jones Institutional News

3/22/2019       3:43 PM      3/22/2019      Press Release: Teva Announces Launch of a Generic Version of                  Dow Jones Institutional News
                                            EXJADE(R) (deferasirox) Tablets For Oral Suspension in the United States

3/25/2019       5:44 PM      3/26/2019      Oklahoma Court Refuses to Delay Opioid Trial -- Reuters                       Dow Jones Institutional News
3/26/2019       6:08 AM      3/26/2019      Purdue Pharma Reaches Deal to Settle Oklahoma Opioid Case --                  Dow Jones Institutional News
                                            Bloomberg
3/28/2019       7:03 AM      3/28/2019      Teva Pharmaceuticals Initiated at Market Perform by BMO Capital               Dow Jones Institutional News
 4/1/2019       3:00 AM       4/1/2019      Press Release: Teva's COPAXONE(R) 40mg -- Favorable Response from             Dow Jones Institutional News
                                            European Patent Office
 4/3/2019      10:03 AM       4/3/2019      Teva Pharmaceuticals Is Maintained at Market Perform by Wells Fargo           Dow Jones Institutional News

 4/5/2019       8:14 AM       4/5/2019      Oklahoma Attorney General Dismisses Some Claims Against Opioid                Dow Jones Institutional News
                                            Makers
 4/5/2019      11:55 AM       4/5/2019      Oklahoma Attorney General Dismisses Some Claims Against Opioid                Dow Jones Institutional News
                                            Makers -- Update



                                                                    Page 53 of 55
                    Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 113 of 253


                                                                                     Exhibit 2
                                                                        Teva Pharmaceutical Industries Ltd.
                                                                              Materials Relied Upon
                                                      List of Stories from Factiva Dow Jones used in Exhibits 8a, 8c, and 8d
                                                                                                          1
                                                                         February 6, 2014 to May 10, 2019


         Date               Time          Effective Date2                                       Headline                                                          Source
          (1)                (2)                (3)                                               (4)                                                               (5)

       4/10/2019            8:00 AM           4/10/2019        Press Release: Teva Signs New $2.3 Billion Syndicated Revolving Credit           Dow Jones Institutional News
                                                               Facility
       4/10/2019            8:05 AM           4/10/2019        *Teva Canada Announces the Approval of Truxima , the First Biosimilar to         Dow Jones Institutional News
                                                               Rituxan in Canada for the Treatment of Non-Hodgkin's Lympho...

       4/11/2019           9:41 AM            4/11/2019        Teva Pharmaceuticals Is Maintained at Buy by Citigroup                           Dow Jones Institutional News
       4/11/2019          10:00 AM            4/11/2019        Press Release: Teva Announces Launch of a Generic Version of                     Dow Jones Institutional News
                                                               AndroGel(R) (testosterone gel) 1.62% CIII in the United States
       4/11/2019            5:14 PM           4/12/2019        *Fitch Rates Teva's Senior Unsecured Revolving Credit Agreement 'BB';            Dow Jones Institutional News
                                                               Rating Outlook Remains Negative
       4/15/2019            6:50 AM           4/15/2019        Press Release: Eagle Pharmaceuticals, Inc. Expands Licensing Agreement           Dow Jones Institutional News
                                                               for BENDEKA(TM) with Teva Pharmaceuticals International GmbH

       4/19/2019          11:37 AM            4/22/2019        Teva Pharma Gets FDA Approval to Market Generic Nasal Spray for                  Dow Jones Institutional News
                                                               Opioid Overdoses
       4/19/2019           12:04 PM           4/22/2019        FDA Approves First Generic Naloxone Nasal Spray To Treat Opioid                  Dow Jones Institutional News
                                                               Overdose -- MarketWatch
       4/19/2019            1:20 PM           4/22/2019        Teva Gets Approval to Sell Generic Nasal Spray for Opioid Overdoses              Dow Jones Institutional News

       4/19/2019            2:30 PM           4/22/2019        Teva Gets Approval to Sell Generic Nasal Spray for Opioid Overdoses              Dow Jones Newswires Chinese (English)

       4/19/2019           3:00 PM            4/22/2019        News Highlights: Top Company News of the Day                                     Dow Jones Institutional News
       4/19/2019           5:00 PM            4/22/2019        News Highlights: Top Company News of the Day                                     Dow Jones Institutional News
       4/19/2019           7:00 PM            4/22/2019        News Highlights: Top Company News of the Day                                     Dow Jones Institutional News
       4/20/2019           2:32 AM            4/22/2019        Overdose Generic Is Cleared -- WSJ                                               Dow Jones Institutional News
       4/22/2019          11:03 AM            4/22/2019        Press Release: Teva Announces Launch of a Generic Version of                     Dow Jones Institutional News
                                                               VESIcare(R) (solifenacin succinate) Tablets in the United States
       4/23/2019            9:00 AM           4/23/2019        Press Release: Teva Announces Update on Fremanezumab Clinical                    Dow Jones Institutional News
                                                               Development for use in Episodic Cluster Headache
       4/23/2019          10:40 AM            4/23/2019        Teva Ends Development of Fremanezumab in Cluster Headache >TEVA                  Dow Jones Institutional News

       4/25/2019            5:14 PM           4/26/2019        *Teva Pharmaceuticals USA, Inc. Issues Voluntary Nationwide Recall of            Dow Jones Institutional News
                                                               Losartan Potassium 25 Mg and 100 Mg Tablets USP, Sold Exclusively to
                                                               Golden State Medical Supply
       4/30/2019            7:58 PM            5/1/2019        Whistleblower Challenges SEC Over Delay on Award Decision                        Dow Jones Institutional News
       4/30/2019            8:10 PM            5/1/2019        Whistleblower Challenges SEC Over Delay on Award Decision                        Dow Jones Institutional News
        5/1/2019            3:01 PM            5/1/2019        Press Release: Teva Announces Launch of a Generic Version of Letairis(R)         Dow Jones Institutional News
                                                               (ambrisentan) Tablets in the United States
         5/2/2019           7:00 AM            5/2/2019        Press Release: Teva Reports First Quarter 2019 Financial Results                 Dow Jones Institutional News
         5/2/2019           7:28 AM            5/2/2019        Teva Stock Up 2% After Company Beats On Earnings But Misses On                   Dow Jones Institutional News
                                                               Revenue -- MarketWatch
         5/2/2019           9:25 AM            5/2/2019        Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 14.00-15.00 Last             Dow Jones Institutional News
                                                               15.23
         5/2/2019           2:41 PM            5/2/2019        Teva Pharmaceutical Industries Ltd CEO Kare Schultz on Q1 2019 Results -         Dow Jones Institutional News
                                                               - Earnings Call Transcript >TEVA
         5/3/2019           8:00 AM            5/3/2019        Press Release: Teva to Present New Long-Term Data on Efficacy and                Dow Jones Institutional News
                                                               Safety of Fremanezumab at 2019 American Academy of Neurology
                                                               Annual...
         5/7/2019          9:18 AM             5/7/2019        Mylan shares down 4.5% after drugmaker misses on revenue                         Dow Jones Newswires Chinese (English)
         5/9/2019         10:12 AM             5/9/2019        Teva Pharmaceuticals Is Maintained at Market Perform by Wells Fargo              Dow Jones Institutional News

         5/9/2019           4:06 PM           5/10/2019        Press Release: Teva Announces Launch of a Generic Version of Tarceva(R)          Dow Jones Institutional News
                                                               (erlotinib) Tablets in the United States
        5/9/2019           5:01 PM            5/10/2019        Teva Launches Generic Version of Tarceva in US                                   Dow Jones Institutional News
       5/10/2019          11:51 AM            5/10/2019        Press Release: Teva Announces the Launch of a Generic Version of                 Dow Jones Institutional News
                                                               Delzicol(R) (mesalamine) Delayed-Release Capsules in the United States



Notes and Sources:
News stories were obtained through a search for the company "Teva Pharmaceutical Industries Ltd" between February 6, 2014 to May 10, 2019. The search included news stories
published by Dow Jones Newswires , excluding "Recurring pricing and market data" and "Obituaries, sports, calendars...."
1
    The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a Class Period from February 6, 2014 to May 10, 2019.
2
    On days when news came out at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date.




                                                                                       Page 54 of 55
                Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 114 of 253


                                                                       Exhibit 2
                                                         Teva Pharmaceutical Industries Ltd.
                                                                 Materials Relied Upon
                                              List of Stories from Factiva Dow Jones used in Exhibit 8e
                                                           February 6, 2014 to May 2, 2019


                                                            1
         Date               Time           Effective Date                                      Headline                                            Source
          (1)                (2)                 (3)                                             (4)                                                 (5)

        2/6/2014            7:00 AM            2/6/2014         Teva Reports Fourth Quarter and Full Year 2013 Results                        BusinessWire
        5/1/2014            7:00 AM            5/1/2014         Teva Reports First Quarter 2014 Results                                       BusinessWire
       7/31/2014            7:00 AM           7/31/2014         Teva Reports Second Quarter 2014 Results                                      BusinessWire
      10/30/2014            7:03 AM          10/30/2014         Teva Reports Third Quarter 2014 Results                                       BusinessWire
        2/5/2015            7:00 AM            2/5/2015         Teva Reports Fourth Quarter and Full Year 2014 Results                        BusinessWire
       4/30/2015            7:00 AM           4/30/2015         Teva Reports First Quarter 2015 Results                                       BusinessWire
       7/27/2015            4:47 AM           7/27/2015         Teva Reports Preliminary Second Quarter 2015 Results                          BusinessWire
      10/29/2015            7:00 AM          10/29/2015         Teva Reports Third Quarter 2015 Results                                       BusinessWire
       2/11/2016            7:00 AM           2/11/2016         Teva Reports Full Year 2015 and Fourth Quarter Financial Results              BusinessWire
        5/9/2016            7:00 AM            5/9/2016         Teva Reports First Quarter 2016 Results                                       BusinessWire
        8/4/2016            7:00 AM            8/4/2016         Teva Reports Second Quarter 2016 Results                                      BusinessWire
      11/15/2016            7:00 AM          11/15/2016         Teva Reports Third Quarter 2016 Results                                       BusinessWire
       2/13/2017            6:42 AM           2/13/2017         Teva Reports Full Year and Fourth Quarter 2016 Financial Results              BusinessWire
       5/11/2017            7:00 AM           5/11/2017         Teva Reports First Quarter 2017 Financial Results                             BusinessWire
        8/3/2017            6:30 AM            8/3/2017         Teva Reports Second Quarter 2017 Financial Results                            BusinessWire
       11/2/2017            7:00 AM           11/2/2017         Teva Reports Third Quarter 2017 Financial Results                             BusinessWire
        2/8/2018            7:00 AM            2/8/2018         Teva Reports 2017 Full Year and Fourth Quarter Financial Results              BusinessWire
        5/3/2018            7:00 AM            5/3/2018         Teva Reports First Quarter 2018 Financial Results                             BusinessWire
        8/2/2018            7:00 AM            8/2/2018         Teva Reports Second Quarter 2018 Financial Results                            BusinessWire
       11/1/2018            7:00 AM           11/1/2018         Teva Reports Third Quarter 2018 Financial Results                             BusinessWire
       2/13/2019            7:00 AM           2/13/2019         Teva Reports Fourth Quarter and Full Year 2018 Financial Results              BusinessWire
        5/2/2019            7:00 AM            5/2/2019         Teva Reports First Quarter 2019 Financial Results                             BusinessWire


Notes and Sources:
News stories obtained from Factiva Dow Jones.
1
    On days when news came out at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date.




                                                                         Page 55 of 55
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 115 of 253


                               Exhibit 3-a
                   Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of ADSs Outstanding
                     for American Depositary Shares
                     February 6, 2014 to May 10, 2019


             First Trading    Weekly              ADSs           Percent of ADSs
                                       1                     2
   Week      Date of Week     Volume           Outstanding       Traded Weekly
    (1)           (2)           (3)                 (4)               (5)
                                                                    (3) / (4)

     1           2/6/2014     14,261,000        711,965,389            2.00 %
     2          2/10/2014     26,250,644        711,965,389            3.69
     3          2/18/2014     39,932,256        711,965,389            5.61
     4          2/24/2014     36,956,995        711,965,389            5.19
     5           3/3/2014     38,762,953        711,965,389            5.44
     6          3/10/2014     29,495,313        711,965,389            4.14
     7          3/17/2014     26,540,042        711,965,389            3.73
     8          3/24/2014     22,063,598        711,965,389            3.10
     9          3/31/2014     45,684,831        711,965,389            6.42
    10           4/7/2014     36,899,923        711,965,389            5.18
    11          4/14/2014     23,392,292        711,965,389            3.29
    12          4/21/2014     26,172,704        711,965,389            3.68
    13          4/28/2014     41,213,717        711,965,389            5.79
    14           5/5/2014     21,992,323        711,965,389            3.09
    15          5/12/2014     19,379,954        711,965,389            2.72
    16          5/19/2014     14,725,440        711,965,389            2.07
    17          5/27/2014     16,577,040        711,965,389            2.33
    18           6/2/2014     18,392,071        711,965,389            2.58
    19           6/9/2014     17,299,044        711,965,389            2.43
    20          6/16/2014     31,065,157        711,965,389            4.36
    21          6/23/2014     20,142,329        711,965,389            2.83
    22          6/30/2014     15,607,839        711,965,389            2.19
    23           7/7/2014     15,324,204        711,965,389            2.15
    24          7/14/2014     16,768,440        711,965,389            2.36
    25          7/21/2014     15,819,989        711,965,389            2.22
    26          7/28/2014     23,704,777        711,965,389            3.33
    27           8/4/2014     17,695,071        711,965,389            2.49
    28          8/11/2014     19,952,500        711,965,389            2.80
    29          8/18/2014     13,313,029        711,965,389            1.87
    30          8/25/2014      9,405,179        711,965,389            1.32
    31           9/2/2014     14,706,060        711,965,389            2.07
    32           9/8/2014     20,944,790        711,965,389            2.94
    33          9/15/2014     16,105,742        711,965,389            2.26
    34          9/22/2014     17,907,734        711,965,389            2.52
    35          9/29/2014     19,355,548        711,965,389            2.72
    36          10/6/2014     16,632,908        711,965,389            2.34
    37         10/13/2014     23,447,638        711,965,389            3.29
    38         10/20/2014     16,679,984        711,965,389            2.34
    39         10/27/2014     24,190,717        711,965,389            3.40
    40          11/3/2014     30,239,085        711,965,389            4.25
    41         11/10/2014     22,403,658        711,965,389            3.15



                                 Page 1 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 116 of 253


                               Exhibit 3-a
                   Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of ADSs Outstanding
                     for American Depositary Shares
                     February 6, 2014 to May 10, 2019


             First Trading    Weekly              ADSs           Percent of ADSs
                                       1                     2
   Week      Date of Week     Volume           Outstanding       Traded Weekly
    (1)           (2)           (3)                 (4)               (5)
                                                                    (3) / (4)

    42         11/17/2014     18,787,083        711,965,389            2.64 %
    43         11/24/2014      9,166,543        711,965,389            1.29
    44          12/1/2014     11,499,085        711,965,389            1.62
    45          12/8/2014     21,048,587        711,965,389            2.96
    46         12/15/2014     24,779,379        711,965,389            3.48
    47         12/22/2014      9,609,527        711,965,389            1.35
    48         12/29/2014      7,183,865        720,907,764            1.00
    49           1/5/2015     23,626,485        729,850,138            3.24
    50          1/12/2015     19,938,341        729,850,138            2.73
    51          1/20/2015     23,547,897        729,850,138            3.23
    52          1/26/2015     18,874,439        729,850,138            2.59
    53           2/2/2015     24,264,145        729,850,138            3.32
    54           2/9/2015     20,368,778        729,850,138            2.79
    55          2/17/2015     14,147,862        729,850,138            1.94
    56          2/23/2015     25,787,959        729,850,138            3.53
    57           3/2/2015     15,730,210        729,850,138            2.16
    58           3/9/2015     30,395,814        729,850,138            4.16
    59          3/16/2015     18,929,581        729,850,138            2.59
    60          3/23/2015     23,402,691        729,850,138            3.21
    61          3/30/2015     21,646,659        729,850,138            2.97
    62           4/6/2015     37,032,254        729,850,138            5.07
    63          4/13/2015     39,111,724        729,850,138            5.36
    64          4/20/2015     47,421,425        729,850,138            6.50
    65          4/27/2015     31,452,207        729,850,138            4.31
    66           5/4/2015     18,562,845        729,850,138            2.54
    67          5/11/2015     18,665,114        729,850,138            2.56
    68          5/18/2015     16,569,714        729,850,138            2.27
    69          5/26/2015     13,792,377        729,850,138            1.89
    70           6/1/2015     14,606,622        729,850,138            2.00
    71           6/8/2015     13,722,070        729,850,138            1.88
    72          6/15/2015     17,231,794        729,850,138            2.36
    73          6/22/2015     18,097,622        729,850,138            2.48
    74          6/29/2015     18,313,911        729,850,138            2.51
    75           7/6/2015     18,395,539        729,850,138            2.52
    76          7/13/2015     15,844,919        729,850,138            2.17
    77          7/20/2015      9,328,594        729,850,138            1.28
    78          7/27/2015     79,381,719        729,850,138           10.88
    79           8/3/2015     17,773,789        729,850,138            2.44
    80          8/10/2015     13,749,832        729,850,138            1.88
    81          8/17/2015     20,292,276        729,850,138            2.78
    82          8/24/2015     33,380,467        729,850,138            4.57



                                 Page 2 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 117 of 253


                               Exhibit 3-a
                   Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of ADSs Outstanding
                     for American Depositary Shares
                     February 6, 2014 to May 10, 2019


             First Trading    Weekly              ADSs           Percent of ADSs
                                       1                     2
   Week      Date of Week     Volume           Outstanding       Traded Weekly
    (1)           (2)           (3)                 (4)               (5)
                                                                    (3) / (4)

     83         8/31/2015     14,309,370        729,850,138            1.96 %
     84          9/8/2015     17,616,093        729,850,138            2.41
     85         9/14/2015     17,147,743        729,850,138            2.35
     86         9/21/2015     21,265,203        729,850,138            2.91
     87         9/28/2015     38,489,210        729,331,059            5.28
     88         10/5/2015     20,315,434        728,985,006            2.79
     89        10/12/2015     19,024,062        728,985,006            2.61
     90        10/19/2015     43,290,790        728,985,006            5.94
     91        10/26/2015     28,886,491        728,985,006            3.96
     92         11/2/2015     17,607,936        728,985,006            2.42
     93         11/9/2015     13,938,830        728,985,006            1.91
     94        11/16/2015     16,242,575        728,985,006            2.23
     95        11/23/2015     16,464,991        728,985,006            2.26
     96        11/30/2015     83,518,947        728,985,006           11.46
     97         12/7/2015     30,778,412        728,985,006            4.22
     98        12/14/2015     32,049,003        728,985,006            4.40
     99        12/21/2015     12,094,071        728,985,006            1.66
    100        12/28/2015     10,187,952        742,077,542            1.37
    101          1/4/2016     25,353,731        781,355,149            3.24
    102         1/11/2016     22,766,123        781,355,149            2.91
    103         1/19/2016     17,793,311        781,355,149            2.28
    104         1/25/2016     24,936,522        781,355,149            3.19
    105          2/1/2016     24,026,072        781,355,149            3.07
    106          2/8/2016     35,127,450        781,355,149            4.50
    107         2/16/2016     16,852,696        781,355,149            2.16
    108         2/22/2016     16,271,851        781,355,149            2.08
    109         2/29/2016     23,435,367        781,355,149            3.00
    110          3/7/2016     25,798,742        781,355,149            3.30
    111         3/14/2016     36,282,059        781,355,149            4.64
    112         3/21/2016     17,648,008        781,355,149            2.26
    113         3/28/2016     23,006,978        781,303,746            2.94
    114          4/4/2016     24,353,273        781,226,641            3.12
    115         4/11/2016     20,497,611        781,226,641            2.62
    116         4/18/2016     23,688,383        781,226,641            3.03
    117         4/25/2016     30,090,885        781,226,641            3.85
    118          5/2/2016     54,215,857        781,226,641            6.94
    119          5/9/2016     40,477,355        781,226,641            5.18
    120         5/16/2016     26,432,089        781,226,641            3.38
    121         5/23/2016     19,306,854        781,226,641            2.47
    122         5/31/2016     20,290,952        781,226,641            2.60
    123          6/6/2016     18,391,426        781,226,641            2.35



                                 Page 3 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 118 of 253


                               Exhibit 3-a
                   Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of ADSs Outstanding
                     for American Depositary Shares
                     February 6, 2014 to May 10, 2019


             First Trading    Weekly              ADSs           Percent of ADSs
                                       1                     2
   Week      Date of Week     Volume           Outstanding       Traded Weekly
    (1)           (2)           (3)                 (4)               (5)
                                                                    (3) / (4)

    124         6/13/2016     20,530,323        781,226,641            2.63 %
    125         6/20/2016     23,989,389        781,226,641            3.07
    126         6/27/2016     22,430,816        781,226,641            2.87
    127          7/5/2016     16,737,853        781,226,641            2.14
    128         7/11/2016     38,331,753        781,226,641            4.91
    129         7/18/2016     18,394,385        781,226,641            2.35
    130         7/25/2016     23,603,757        781,226,641            3.02
    131          8/1/2016     26,715,836        781,226,641            3.42
    132          8/8/2016     29,366,003        781,226,641            3.76
    133         8/15/2016     27,295,066        781,226,641            3.49
    134         8/22/2016     34,385,415        781,226,641            4.40
    135         8/29/2016     27,802,060        781,226,641            3.56
    136          9/6/2016     20,832,544        781,226,641            2.67
    137         9/12/2016     19,365,146        781,226,641            2.48
    138         9/19/2016     14,509,342        781,226,641            1.86
    139         9/26/2016     47,127,358        781,226,641            6.03
    140         10/3/2016     31,338,845        781,226,641            4.01
    141        10/10/2016     28,027,499        781,226,641            3.59
    142        10/17/2016     39,402,574        781,226,641            5.04
    143        10/24/2016     29,898,937        781,226,641            3.83
    144        10/31/2016     88,318,312        781,226,641           11.31
    145         11/7/2016     63,132,468        781,226,641            8.08
    146        11/14/2016     64,170,337        781,226,641            8.21
    147        11/21/2016     22,496,815        781,226,641            2.88
    148        11/28/2016     30,531,193        781,226,641            3.91
    149         12/5/2016     58,966,511        781,226,641            7.55
    150        12/12/2016     33,753,615        781,226,641            4.32
    151        12/19/2016     19,337,684        781,226,641            2.48
    152        12/27/2016     15,450,321        781,226,641            1.98
    153          1/3/2017     46,113,000        829,521,850            5.56
    154          1/9/2017     55,163,654        829,521,850            6.65
    155         1/17/2017     31,627,090        829,521,850            3.81
    156         1/23/2017     52,013,306        829,521,850            6.27
    157         1/30/2017     70,289,977        829,521,850            8.47
    158          2/6/2017     70,268,435        829,521,850            8.47
    159         2/13/2017     73,608,067        829,521,850            8.87
    160         2/21/2017     39,832,460        829,521,850            4.80
    161         2/27/2017     28,054,803        829,521,850            3.38
    162          3/6/2017     35,423,380        829,521,850            4.27
    163         3/13/2017     24,197,150        829,521,850            2.92
    164         3/20/2017     24,857,923        829,521,850            3.00



                                 Page 4 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 119 of 253


                               Exhibit 3-a
                   Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of ADSs Outstanding
                     for American Depositary Shares
                     February 6, 2014 to May 10, 2019


             First Trading    Weekly              ADSs           Percent of ADSs
                                       1                     2
   Week      Date of Week     Volume           Outstanding       Traded Weekly
    (1)           (2)           (3)                 (4)               (5)
                                                                    (3) / (4)

    165         3/27/2017     26,950,619        829,521,850            3.25 %
    166          4/3/2017     23,380,034        829,521,850            2.82
    167         4/10/2017     14,963,666        829,521,850            1.80
    168         4/17/2017     26,284,291        829,521,850            3.17
    169         4/24/2017     35,429,505        829,521,850            4.27
    170          5/1/2017     28,850,049        829,521,850            3.48
    171          5/8/2017     40,273,850        829,521,850            4.86
    172         5/15/2017     37,553,166        829,521,850            4.53
    173         5/22/2017     43,946,526        829,521,850            5.30
    174         5/30/2017     41,813,750        829,521,850            5.04
    175          6/5/2017     41,056,044        829,521,850            4.95
    176         6/12/2017     31,519,939        829,521,850            3.80
    177         6/19/2017     29,960,906        829,521,850            3.61
    178         6/26/2017     25,818,040        829,521,850            3.11
    179          7/3/2017     16,315,699        829,521,850            1.97
    180         7/10/2017     52,237,319        829,521,850            6.30
    181         7/17/2017     22,972,807        829,521,850            2.77
    182         7/24/2017     20,857,793        829,521,850            2.51
    183         7/31/2017    193,692,650        829,521,850           23.35
    184          8/7/2017    231,693,502        829,521,850           27.93
    185         8/14/2017     79,176,970        829,521,850            9.54
    186         8/21/2017     71,537,787        829,521,850            8.62
    187         8/28/2017     92,836,313        829,521,850           11.19
    188          9/5/2017     55,204,072        829,521,850            6.65
    189         9/11/2017    195,337,921        829,521,850           23.55
    190         9/18/2017     83,175,778        829,521,850           10.03
    191         9/25/2017     57,819,518        829,521,850            6.97
    192         10/2/2017    161,084,317        829,521,850           19.42
    193         10/9/2017     69,888,778        829,521,850            8.43
    194        10/16/2017     72,400,583        829,521,850            8.73
    195        10/23/2017     77,167,702        829,521,850            9.30
    196        10/30/2017    221,832,362        829,521,850           26.74
    197         11/6/2017    135,075,767        829,521,850           16.28
    198        11/13/2017    116,806,633        829,521,850           14.08
    199        11/20/2017     57,911,902        829,521,850            6.98
    200        11/27/2017    117,549,071        829,521,850           14.17
    201         12/4/2017     86,168,931        829,521,850           10.39
    202        12/11/2017    225,978,940        829,521,850           27.24
    203        12/18/2017    105,621,129        829,521,850           12.73
    204        12/26/2017     47,500,130        829,521,850            5.73
    205          1/2/2018     67,270,808        921,056,365            7.30



                                 Page 5 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 120 of 253


                               Exhibit 3-a
                   Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of ADSs Outstanding
                     for American Depositary Shares
                     February 6, 2014 to May 10, 2019


             First Trading    Weekly              ADSs           Percent of ADSs
                                       1                     2
   Week      Date of Week     Volume           Outstanding       Traded Weekly
    (1)           (2)           (3)                 (4)               (5)
                                                                    (3) / (4)

    206          1/8/2018    123,208,378        921,056,365           13.38 %
    207         1/16/2018     80,135,229        921,056,365            8.70
    208         1/22/2018     57,590,352        921,056,365            6.25
    209         1/29/2018     65,391,023        921,056,365            7.10
    210          2/5/2018    107,547,440        921,056,365           11.68
    211         2/12/2018    103,399,436        921,056,365           11.23
    212         2/20/2018     41,811,764        921,056,365            4.54
    213         2/26/2018     53,154,211        921,056,365            5.77
    214          3/5/2018     39,233,575        921,056,365            4.26
    215         3/12/2018     58,287,328        921,056,365            6.33
    216         3/19/2018     47,592,328        921,056,365            5.17
    217         3/26/2018     32,288,345        921,056,365            3.51
    218          4/2/2018     33,535,735        921,056,365            3.64
    219          4/9/2018     43,462,314        921,056,365            4.72
    220         4/16/2018     31,176,757        921,056,365            3.38
    221         4/23/2018     40,821,113        921,056,365            4.43
    222         4/30/2018     91,316,597        921,056,365            9.91
    223          5/7/2018     50,619,228        921,056,365            5.50
    224         5/14/2018     72,161,749        921,056,365            7.83
    225         5/21/2018     48,968,201        921,056,365            5.32
    226         5/29/2018     43,339,361        921,056,365            4.71
    227          6/4/2018     55,405,288        921,056,365            6.02
    228         6/11/2018     53,560,038        921,056,365            5.82
    229         6/18/2018     35,629,155        921,056,365            3.87
    230         6/25/2018     46,388,750        921,056,365            5.04
    231          7/2/2018     28,525,160        921,056,365            3.10
    232          7/9/2018     36,634,147        921,056,365            3.98
    233         7/16/2018     25,711,726        921,056,365            2.79
    234         7/23/2018     30,041,584        921,056,365            3.26
    235         7/30/2018     62,683,154        921,056,365            6.81
    236          8/6/2018     47,528,899        921,056,365            5.16
    237         8/13/2018     65,837,598        921,056,365            7.15
    238         8/20/2018     69,046,278        921,056,365            7.50
    239         8/27/2018     35,581,687        921,056,365            3.86
    240          9/4/2018     36,368,477        921,056,365            3.95
    241         9/10/2018     47,550,934        921,056,365            5.16
    242         9/17/2018     75,774,530        921,056,365            8.23
    243         9/24/2018     70,831,846        921,056,365            7.69
    244         10/1/2018     56,005,184        921,056,365            6.08
    245         10/8/2018     45,733,551        921,056,365            4.97
    246        10/15/2018     35,771,854        921,056,365            3.88



                                 Page 6 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 121 of 253


                                   Exhibit 3-a
                       Teva Pharmaceutical Industries Ltd.
              Weekly Trading Volume as a Percent of ADSs Outstanding
                         for American Depositary Shares
                         February 6, 2014 to May 10, 2019


                  First Trading           Weekly                 ADSs          Percent of ADSs
                                                   1                       2
    Week          Date of Week            Volume             Outstanding       Traded Weekly
     (1)               (2)                  (3)                   (4)               (5)
                                                                                  (3) / (4)

      247            10/22/2018           39,808,204          921,056,365            4.32 %
      248            10/29/2018           62,555,010          921,056,365            6.79
      249             11/5/2018           49,167,865          921,056,365            5.34
      250            11/12/2018           48,610,785          921,056,365            5.28
      251            11/19/2018           20,989,388          921,056,365            2.28
      252            11/26/2018           40,316,113          921,056,365            4.38
      253             12/3/2018           41,371,000          921,056,365            4.49
      254            12/10/2018           61,378,280          921,056,365            6.66
      255            12/17/2018           91,499,786          991,691,132            9.23
      256            12/24/2018           46,359,966          991,691,132            4.67
      257            12/31/2018           35,848,501          991,691,132            3.61
      258              1/7/2019           41,847,208          991,691,132            4.22
      259             1/14/2019           30,104,552          991,691,132            3.04
      260             1/22/2019           30,256,781          991,691,132            3.05
      261             1/28/2019           24,635,446          991,691,132            2.48
      262              2/4/2019           32,034,366          991,691,132            3.23
      263             2/11/2019           90,993,186          991,691,132            9.18
      264             2/19/2019           32,909,906          991,691,132            3.32
      265             2/25/2019           40,024,497          991,691,132            4.04
      266              3/4/2019           48,374,712          991,691,132            4.88
      267             3/11/2019           38,907,429          991,691,132            3.92
      268             3/18/2019           34,464,708          991,691,132            3.48
      269             3/25/2019           42,694,767          991,691,132            4.31
      270              4/1/2019           61,895,383          991,691,132            6.24
      271              4/8/2019           48,947,723          991,691,132            4.94
      272             4/15/2019           31,831,364          991,691,132            3.21
      273             4/22/2019           37,707,112          991,691,132            3.80
      274             4/29/2019           59,867,141          991,691,132            6.04
      275              5/6/2019           37,414,305          991,691,132            3.77


                   Average:3              40,357,477                                 4.87 %

                   Median:3               30,326,297                                 3.68 %


Notes and Sources:
Daily trading volume data obtained from FactSet Research Systems Inc.
ADSs outstanding data obtained from SEC filings.




                                             Page 7 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 122 of 253


                                     Exhibit 3-a
                         Teva Pharmaceutical Industries Ltd.
                Weekly Trading Volume as a Percent of ADSs Outstanding
                           for American Depositary Shares
                           February 6, 2014 to May 10, 2019


                     First Trading           Weekly                  ADSs             Percent of ADSs
                                                      1                        2
      Week           Date of Week            Volume              Outstanding          Traded Weekly
       (1)                (2)                  (3)                    (4)                  (5)
                                                                                         (3) / (4)

1
    Daily trading volume is adjusted for the NYSE-designated market maker participation rate. For
    dates before 2016, the NYSE-designated market maker participation rate is obtained from the
    monthly market maker participation rate spreadsheet downloaded from NYSE's website. The
    monthly market maker participation rates during this period range from 4.2% to 5.5%. For dates
    from 2016 to 2018, a market-marker participation rate of 12% was used, as obtained from the
    2015 version of the NYSE document entitled "Designated Market Makers." For dates in 2019, a
    market maker participation rate of 17% was used, as obtained from the 2019 version of the
    NYSE document entitled "Designated Market Makers."
2
    ADSs outstanding figures are as of the most recent reported date. Since Teva's SEC filings do
    not report ADSs outstanding after the conversion of the mandatory convertible preferred shares
    into ADSs on December 17, 2018, ADSs outstanding following the conversion are estimated by
    adding the number of ADSs issued as a result of the conversion (70,634,767 ADSs) to the final
    reported ADSs outstanding figure from December 31, 2017 (921,056,365 ADSs). The number
    of ADSs issued as a result of the conversion was calculated by multiplying the number of
    preferred shares outstanding on the date of the conversion (3,712,500 shares) by the conversion
    ratio (16 ADSs per preferred share) and adding that to the number of preferred shares outstanding
    on the date of the conversion (3,712,500 shares) multiplied by the additional conversion amount
    reflecting accumulated and unpaid dividends (3.0262 ADSs per preferred share). See Note 14 in
    the Form 10-K dated February 19, 2019 for more information on the conversion.
3
    Calculated using only weeks 2 through 275 as they are full weeks wholly included in the Class
    Period. All weeks are weighted equally.




                                                Page 8 of 8
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 123 of 253


                                Exhibit 3-b
                     Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of Shares Outstanding
             for 7.00% Mandatory Convertible Preferred Shares
                                                         1
                   December 3, 2015 to December 14, 2018


             First Trading       Weekly           Shares         Percent of Shares
                                                             2
   Week      Date of Week       Volume         Outstanding        Traded Weekly
    (1)           (2)             (3)              (4)                 (5)
                                                                     (3) / (4)

     1          12/3/2015       1,416,973       3,712,500             38.17 %
     2          12/7/2015         324,521       3,712,500              8.74
     3         12/14/2015         660,306       3,712,500             17.79
     4         12/21/2015         137,016       3,712,500              3.69
     5         12/28/2015          31,536       3,712,500              0.85
     6           1/4/2016         342,061       3,712,500              9.21
     7          1/11/2016         232,415       3,712,500              6.26
     8          1/19/2016         233,885       3,712,500              6.30
     9          1/25/2016         152,439       3,712,500              4.11
    10           2/1/2016         284,716       3,712,500              7.67
    11           2/8/2016         226,211       3,712,500              6.09
    12          2/16/2016          97,723       3,712,500              2.63
    13          2/22/2016          78,825       3,712,500              2.12
    14          2/29/2016         153,674       3,712,500              4.14
    15           3/7/2016         242,516       3,712,500              6.53
    16          3/14/2016         157,355       3,712,500              4.24
    17          3/21/2016          42,452       3,712,500              1.14
    18          3/28/2016         102,402       3,712,500              2.76
    19           4/4/2016         107,091       3,712,500              2.88
    20          4/11/2016         160,054       3,712,500              4.31
    21          4/18/2016         129,992       3,712,500              3.50
    22          4/25/2016         226,887       3,712,500              6.11
    23           5/2/2016         546,027       3,712,500             14.71
    24           5/9/2016         243,861       3,712,500              6.57
    25          5/16/2016         108,965       3,712,500              2.94
    26          5/23/2016         356,746       3,712,500              9.61
    27          5/31/2016         122,160       3,712,500              3.29
    28           6/6/2016          36,307       3,712,500              0.98
    29          6/13/2016          54,947       3,712,500              1.48
    30          6/20/2016         237,235       3,712,500              6.39
    31          6/27/2016          53,324       3,712,500              1.44
    32           7/5/2016         233,689       3,712,500              6.29
    33          7/11/2016          88,024       3,712,500              2.37
    34          7/18/2016          62,525       3,712,500              1.68
    35          7/25/2016          97,828       3,712,500              2.64
    36           8/1/2016         133,865       3,712,500              3.61
    37           8/8/2016         153,749       3,712,500              4.14
    38          8/15/2016         372,353       3,712,500             10.03
    39          8/22/2016         162,673       3,712,500              4.38
    40          8/29/2016          48,740       3,712,500              1.31
    41           9/6/2016         199,953       3,712,500              5.39


                                 Page 1 of 5
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 124 of 253


                                Exhibit 3-b
                     Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of Shares Outstanding
             for 7.00% Mandatory Convertible Preferred Shares
                                                         1
                   December 3, 2015 to December 14, 2018


             First Trading       Weekly           Shares         Percent of Shares
                                                             2
   Week      Date of Week       Volume         Outstanding        Traded Weekly
    (1)           (2)             (3)              (4)                 (5)
                                                                     (3) / (4)

    42          9/12/2016         88,185        3,712,500              2.38 %
    43          9/19/2016         94,922        3,712,500              2.56
    44          9/26/2016        182,739        3,712,500              4.92
    45          10/3/2016        141,698        3,712,500              3.82
    46         10/10/2016         49,224        3,712,500              1.33
    47         10/17/2016        184,064        3,712,500              4.96
    48         10/24/2016        164,575        3,712,500              4.43
    49         10/31/2016        177,305        3,712,500              4.78
    50          11/7/2016        275,267        3,712,500              7.41
    51         11/14/2016        133,358        3,712,500              3.59
    52         11/21/2016         50,474        3,712,500              1.36
    53         11/28/2016        258,687        3,712,500              6.97
    54          12/5/2016        311,959        3,712,500              8.40
    55         12/12/2016         83,540        3,712,500              2.25
    56         12/19/2016        100,637        3,712,500              2.71
    57         12/27/2016         32,868        3,712,500              0.89
    58           1/3/2017        103,470        3,712,500              2.79
    59           1/9/2017        154,621        3,712,500              4.16
    60          1/17/2017         76,256        3,712,500              2.05
    61          1/23/2017        301,384        3,712,500              8.12
    62          1/30/2017        594,595        3,712,500             16.02
    63           2/6/2017        297,255        3,712,500              8.01
    64          2/13/2017        300,301        3,712,500              8.09
    65          2/21/2017        178,119        3,712,500              4.80
    66          2/27/2017        253,800        3,712,500              6.84
    67           3/6/2017        343,452        3,712,500              9.25
    68          3/13/2017         63,268        3,712,500              1.70
    69          3/20/2017        172,542        3,712,500              4.65
    70          3/27/2017        185,880        3,712,500              5.01
    71           4/3/2017         49,323        3,712,500              1.33
    72          4/10/2017         84,696        3,712,500              2.28
    73          4/17/2017         77,416        3,712,500              2.09
    74          4/24/2017         80,640        3,712,500              2.17
    75           5/1/2017         29,544        3,712,500              0.80
    76           5/8/2017        111,015        3,712,500              2.99
    77          5/15/2017        129,702        3,712,500              3.49
    78          5/22/2017        152,059        3,712,500              4.10
    79          5/30/2017        149,589        3,712,500              4.03
    80           6/5/2017        352,229        3,712,500              9.49
    81          6/12/2017        168,286        3,712,500              4.53
    82          6/19/2017        175,816        3,712,500              4.74


                                 Page 2 of 5
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 125 of 253


                                Exhibit 3-b
                     Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of Shares Outstanding
             for 7.00% Mandatory Convertible Preferred Shares
                                                         1
                   December 3, 2015 to December 14, 2018


             First Trading       Weekly           Shares         Percent of Shares
                                                             2
   Week      Date of Week       Volume         Outstanding        Traded Weekly
    (1)           (2)             (3)              (4)                 (5)
                                                                     (3) / (4)

    83          6/26/2017         67,660        3,712,500              1.82 %
    84           7/3/2017         29,142        3,712,500              0.78
    85          7/10/2017        121,527        3,712,500              3.27
    86          7/17/2017         42,273        3,712,500              1.14
    87          7/24/2017        207,394        3,712,500              5.59
    88          7/31/2017        678,574        3,712,500             18.28
    89           8/7/2017        287,473        3,712,500              7.74
    90          8/14/2017        155,881        3,712,500              4.20
    91          8/21/2017        138,189        3,712,500              3.72
    92          8/28/2017        157,318        3,712,500              4.24
    93           9/5/2017         62,827        3,712,500              1.69
    94          9/11/2017        143,587        3,712,500              3.87
    95          9/18/2017         69,573        3,712,500              1.87
    96          9/25/2017         74,015        3,712,500              1.99
    97          10/2/2017        664,873        3,712,500             17.91
    98          10/9/2017        118,016        3,712,500              3.18
    99         10/16/2017         83,044        3,712,500              2.24
   100         10/23/2017        223,914        3,712,500              6.03
   101         10/30/2017        618,183        3,712,500             16.65
   102          11/6/2017        597,393        3,712,500             16.09
   103         11/13/2017        492,086        3,712,500             13.25
   104         11/20/2017        175,624        3,712,500              4.73
   105         11/27/2017        406,253        3,712,500             10.94
   106          12/4/2017        149,480        3,712,500              4.03
   107         12/11/2017        386,121        3,712,500             10.40
   108         12/18/2017         81,353        3,712,500              2.19
   109         12/26/2017         11,342        3,712,500              0.31
   110           1/2/2018         32,151        3,712,500              0.87
   111           1/8/2018        326,721        3,712,500              8.80
   112          1/16/2018        173,401        3,712,500              4.67
   113          1/22/2018        100,042        3,712,500              2.69
   114          1/29/2018        125,898        3,712,500              3.39
   115           2/5/2018        494,781        3,712,500             13.33
   116          2/12/2018        284,015        3,712,500              7.65
   117          2/20/2018        163,375        3,712,500              4.40
   118          2/26/2018        230,250        3,712,500              6.20
   119           3/5/2018        413,023        3,712,500             11.13
   120          3/12/2018         65,122        3,712,500              1.75
   121          3/19/2018         20,121        3,712,500              0.54
   122          3/26/2018         28,675        3,712,500              0.77
   123           4/2/2018          4,511        3,712,500              0.12


                                 Page 3 of 5
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 126 of 253


                                Exhibit 3-b
                     Teva Pharmaceutical Industries Ltd.
          Weekly Trading Volume as a Percent of Shares Outstanding
             for 7.00% Mandatory Convertible Preferred Shares
                                                         1
                   December 3, 2015 to December 14, 2018


             First Trading       Weekly           Shares         Percent of Shares
                                                             2
   Week      Date of Week       Volume         Outstanding        Traded Weekly
    (1)           (2)             (3)              (4)                 (5)
                                                                     (3) / (4)

   124           4/9/2018          19,485       3,712,500              0.52 %
   125          4/16/2018           6,714       3,712,500              0.18
   126          4/23/2018          15,746       3,712,500              0.42
   127          4/30/2018          13,263       3,712,500              0.36
   128           5/7/2018           6,658       3,712,500              0.18
   129          5/14/2018          23,451       3,712,500              0.63
   130          5/21/2018          11,205       3,712,500              0.30
   131          5/29/2018          28,300       3,712,500              0.76
   132           6/4/2018         150,812       3,712,500              4.06
   133          6/11/2018          40,173       3,712,500              1.08
   134          6/18/2018         209,960       3,712,500              5.66
   135          6/25/2018         129,787       3,712,500              3.50
   136           7/2/2018          56,545       3,712,500              1.52
   137           7/9/2018         239,923       3,712,500              6.46
   138          7/16/2018          80,263       3,712,500              2.16
   139          7/23/2018         248,898       3,712,500              6.70
   140          7/30/2018          27,538       3,712,500              0.74
   141           8/6/2018          28,172       3,712,500              0.76
   142          8/13/2018          41,227       3,712,500              1.11
   143          8/20/2018          17,453       3,712,500              0.47
   144          8/27/2018          33,522       3,712,500              0.90
   145           9/4/2018          11,840       3,712,500              0.32
   146          9/10/2018          38,644       3,712,500              1.04
   147          9/17/2018         116,903       3,712,500              3.15
   148          9/24/2018         269,798       3,712,500              7.27
   149          10/1/2018         162,624       3,712,500              4.38
   150          10/8/2018         332,300       3,712,500              8.95
   151         10/15/2018         338,051       3,712,500              9.11
   152         10/22/2018         264,338       3,712,500              7.12
   153         10/29/2018         466,713       3,712,500             12.57
   154          11/5/2018         450,872       3,712,500             12.14
   155         11/12/2018         579,110       3,712,500             15.60
   156         11/19/2018         208,643       3,712,500              5.62
   157         11/26/2018       1,066,533       3,712,500             28.73
   158          12/3/2018         127,795       3,712,500              3.44
   159         12/10/2018         148,838       3,712,500              4.01

              Average:3           183,982                               4.96 %

              Median:3            149,159                               4.02 %


                                 Page 4 of 5
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 127 of 253


                                     Exhibit 3-b
                          Teva Pharmaceutical Industries Ltd.
               Weekly Trading Volume as a Percent of Shares Outstanding
                  for 7.00% Mandatory Convertible Preferred Shares
                                                              1
                        December 3, 2015 to December 14, 2018


                     First Trading              Weekly                    Shares       Percent of Shares
                                                                                   2
      Week           Date of Week              Volume               Outstanding         Traded Weekly
       (1)                (2)                    (3)                       (4)               (5)
                                                                                           (3) / (4)


Notes and Sources:
Daily trading volume data obtained from FactSet Research Systems Inc.
Shares outstanding data obtained from SEC filings.
1
    The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a
    Class Period from February 6, 2014 to May 10, 2019. Teva's 7.00% Mandatory Convertible
    Preferred Shares (the "Preferred Shares") were offered on December 3, 2015 and last traded on
    December 14, 2018. Each outstanding Teva Preferred Share was converted into 16 Teva ADSs on
    December 17, 2018. As such, Teva Preferred Shares data is only available from December 3, 2015
    to December 14, 2018. For more information, see Teva's Form 6-K dated December 3, 2015 and
    Form 8-K dated December 14, 2018.
2
    Shares outstanding figures are as of the most recent reported date.
3
    Calculated using only weeks 2 through 159 as they are full weeks wholly included in the class
    period when data for the Preferred Shares is available. All weeks are weighted equally.




                                                 Page 5 of 5
                            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 128 of 253


                                                       Exhibit 3-c
                                          Teva Pharmaceutical Industries Ltd.
             Average and Median Weekly Trading Volume as a Percent of Notes Outstanding for Damageable Notes1
                                     Analysis Period: July 19, 2016 to May 10, 20192


                                                              Average           Average Percent        Median Percent       Number of       Evidence for
                                                             Weekly Total       of Notes Traded        of Notes Traded       Weeks            Market
     Count             Note1                 CUSIP            Volume3,4            Weekly4,5               Weekly4          Analyzed6        Efficiency7
      (1)               (2)                   (3)                (4)                  (5)                    (6)               (7)               (8)

       1         Teva 2018 Notes          88167AAA9 8             21,966                 1.46 %             0.92 %                89         Yes
       2         Teva 2019 Notes          88167AAB7               26,278                 1.31               0.71                 147         Yes
       3         Teva 2021 Notes          88167AAC5               62,039                 2.07               1.24                 147         Strong Yes
       4         Teva 2023 Notes          88167AAD3               74,831                 2.49               1.53                 147         Strong Yes
       5         Teva 2026 Notes          88167AAE1              147,429                 4.21               2.48                 147         Strong Yes
       6         Teva 2046 Notes          88167AAF8               79,645                 3.98               1.81                 147         Strong Yes


Notes and Sources:
Data obtained from Bloomberg L.P.
As each unit of a Note represents $1,000 par value, the amount of Notes outstanding was divided by 1,000 for each Note listed.
1
    Damageable Notes are those that are mentioned on page vii of the Second Amended Consolidated Class Action Complaint dated December 13, 2019
    ("Complaint"). Teva Pharmaceuticals executed a debt offering for six senior Notes at 6:15 PM EDT on July 18, 2016 and delivered those Notes at
    9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed on July 21, 2016 at 10, 24).
2
    The Complaint alleges a Class Period from February 6, 2014 to May 10, 2019. The analysis was conducted beginning from July 19, 2016, the first
    date with available volume data on Bloomberg L.P., until the end of the Class Period, unless otherwise noted.
3
    Weekly total volume for every week of the analysis period was computed by taking the sum of the volume for any given week within the Class
    Period. For incomplete weeks, the volume on the available days within the incomplete week was summed. Next, the average of the weekly total
    volume during the weeks within the analysis period was taken to obtain the average weekly total volume of Notes traded, reported in column (4).
4
    This analysis gives equal weight to all weeks within the analysis period, including incomplete weeks.




                                                                           Page 1 of 2
                            Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 129 of 253


                                                       Exhibit 3-c
                                          Teva Pharmaceutical Industries Ltd.
             Average and Median Weekly Trading Volume as a Percent of Notes Outstanding for Damageable Notes1
                                     Analysis Period: July 19, 2016 to May 10, 20192

5
    To compute the average percent of Notes traded weekly, for each given week, the weekly total volume (as described in footnote 4) was divided by the
    amount of Notes outstanding to obtain the percent of Notes traded in each week. Next, the average of the percent of Notes traded weekly was taken
    for each week within the Class Period to obtain the average percent of Notes traded weekly, reported in column (5).
6
    Represents the total number of weeks, including incomplete weeks, within the Class Period when the Note traded.
7
    In Cammer v. Bloom , 711 F. Supp. 1264 (D.N.J. 1989), the Cammer court stated on page 1,286 of that decision that an “average weekly trading of
    two percent or more of the outstanding shares would justify a strong presumption that the market for the security is an efficient one; one percent
    would justify a substantial presumption….” If the figure reported in column (5) is greater than or equal to 1% and less than 2%, a “Yes” is entered in
    this column, indicating a "substantial presumption" of market efficiency. If the number reported in column (5) is greater than or equal to 2%, a
    "Strong Yes" is entered in this column, indicating a "strong presumption" of market efficiency.
8
    The analysis for this Note was conducted from July 19, 2016 until March 21, 2018, the last day with available volume data on Bloomberg L.P. On
    March 14, 2018, Teva Pharmaceuticals issued four senior Notes. "Teva intends to use the net proceeds from the Notes to repay approximately $2.3
    billion outstanding indebtedness under its U.S. Dollar and Japanese Yen term loan agreements and, together with cash on hand, to redeem all $1.5
    billion aggregate principal amount of its 1.40% Senior Notes due 2018 […] and will be redeemed on March 28, 2018." (March 14, 2018 Form 8-K
    at 1). "In March 2018, we redeemed in full our $1.5 billion 1.4% senior notes due in July 2018 and our EUR 1.0 billion 2.875% senior notes due in
    April 2019." (February 19, 2019 Form 10-K at 77).




                                                                           Page 2 of 2
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 130 of 253


                                  Exhibit 4
                   Teva Pharmaceutical Industries Ltd.
                          Analysts Contributing to
              Quarterly I/B/E/S1 Consensus Earnings Estimates
                         January 2014 to May 2019

                                                      Number of Analysts
                                        Earnings     Submitting Quarterly
                        Fiscal        Announcement   Earnings Estimates to
      Estimate Date   Quarter End          Date            I/B/E/S2
           (1)            (2)               (3)               (4)

        1/16/2014      12/2013            2/6/2014             20
        2/20/2014      03/2014            5/1/2014             14
        3/20/2014      03/2014            5/1/2014             16
        4/17/2014      03/2014            5/1/2014             18
        5/15/2014      06/2014           7/31/2014             22
        6/19/2014      06/2014           7/31/2014             20
        7/17/2014      06/2014           7/31/2014             21
        8/14/2014      09/2014          10/30/2014             21
        9/18/2014      09/2014          10/30/2014             23
       10/16/2014      09/2014          10/30/2014             24
       11/20/2014      12/2014            2/5/2015             24
       12/18/2014      12/2014            2/5/2015             24
        1/15/2015      12/2014            2/5/2015             24
        2/19/2015      03/2015           4/30/2015             18
        3/19/2015      03/2015           4/30/2015             20
        4/16/2015      03/2015           4/30/2015             20
        5/14/2015      06/2015           7/27/2015             15
        6/18/2015      06/2015           7/27/2015             17
        7/16/2015      06/2015           7/27/2015             20
        8/20/2015      09/2015          10/29/2015             18
        9/17/2015      09/2015          10/29/2015             19
       10/15/2015      09/2015          10/29/2015             20
       11/19/2015      12/2015           2/11/2016             19
       12/17/2015      12/2015           2/11/2016             19
        1/14/2016      12/2015           2/11/2016             19
        2/18/2016      03/2016            5/9/2016             16
        3/17/2016      03/2016            5/9/2016             15
        4/14/2016      03/2016            5/9/2016             17
        5/19/2016      06/2016            8/4/2016             21
        6/16/2016      06/2016            8/4/2016             21
        7/14/2016      06/2016            8/4/2016             22
        8/18/2016      09/2016          11/15/2016             22
        9/15/2016      09/2016          11/15/2016             23
       10/20/2016      09/2016          11/15/2016             22
       11/17/2016      12/2016           2/13/2017             24
       12/15/2016      12/2016           2/13/2017             23
        1/19/2017      12/2016           2/13/2017             23
        2/16/2017      03/2017           5/11/2017             20
        3/16/2017      03/2017           5/11/2017             20
        4/20/2017      03/2017           5/11/2017             22
        5/18/2017      06/2017            8/3/2017             19
        6/15/2017      06/2017            8/3/2017             21


                                    Page 1 of 2
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 131 of 253


                                        Exhibit 4
                         Teva Pharmaceutical Industries Ltd.
                                Analysts Contributing to
                    Quarterly I/B/E/S1 Consensus Earnings Estimates
                               January 2014 to May 2019

                                                                      Number of Analysts
                                                     Earnings        Submitting Quarterly
                                 Fiscal            Announcement      Earnings Estimates to
         Estimate Date        Quarter End              Date                  I/B/E/S2
              (1)                 (2)                   (3)                     (4)

            7/20/2017           06/2017               8/3/2017                   21
            8/17/2017           09/2017              11/2/2017                   20
            9/14/2017           09/2017              11/2/2017                   21
           10/19/2017           09/2017              11/2/2017                   21
           11/16/2017           12/2017               2/8/2018                   20
           12/14/2017           12/2017               2/8/2018                   22
            1/18/2018           12/2017               2/8/2018                   22
            2/15/2018           03/2018               5/3/2018                   21
            3/15/2018           03/2018               5/3/2018                   22
            4/19/2018           03/2018               5/3/2018                   24
            5/17/2018           06/2018               8/2/2018                   23
            6/14/2018           06/2018               8/2/2018                   23
            7/19/2018           06/2018               8/2/2018                   21
            8/16/2018           09/2018              11/1/2018                   21
            9/20/2018           09/2018              11/1/2018                   20
           10/18/2018           09/2018              11/1/2018                   20
           11/15/2018           12/2018              2/13/2019                   19
           12/20/2018           12/2018              2/13/2019                   19
            1/17/2019           12/2018              2/13/2019                   19
            2/14/2019           03/2019               5/2/2019                   14
            3/14/2019           03/2019               5/2/2019                   15
            4/18/2019           03/2019               5/2/2019                   19
            5/16/2019           06/2019               8/7/2019                   22


           Average Number of Analyst Estimates:3                               20.2

           Median Number of Analyst Estimates:3                                20.0


    Notes and Sources:
    Earnings dates and number of analyst estimates obtained from I/B/E/S Consensus
    EPS Surprise History via FactSet Research Systems Inc.
     1
         Institutional Brokers' Estimate System.
     2
         Number of analysts covering Teva American Depositary Shares.
     3
         Calculated using earnings estimate data within the Class Period (observations from
         February 20, 2014 to April 18, 2019). If data immediately before and after the Class
         Period are used (January 16, 2014 and May 16, 2019), the average number of
         analyst estimates is 20.2, and the median number of analyst estimates is 20.0.




                                              Page 2 of 2
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 132 of 253


                                           Exhibit 5-a
                               Teva Pharmaceutical Industries Ltd.
                            Summary of Quarterly Institutional Holdings
                                 for American Depositary Shares
                               December 31, 2013 to June 30, 2019

                                                                                                Total
                          Number of              Total                                 Institutional Holdings
                         Institutional        Institutional           ADSs                As a Percent of
       As of Date          Holders1             Holdings2          Outstanding3          ADSs Outstanding
           (1)                 (2)                  (3)                 (4)                    (5)
                                                                                             (3) / (4)

      12/31/2013               905            457,511,113           711,965,389                   64.3 %
       3/31/2014               918            465,916,936           711,965,389                   65.4
       6/30/2014               942            485,566,662           711,965,389                   68.2
       9/30/2014               927            502,623,042           711,965,389                   70.6
      12/31/2014               990            524,463,320           729,850,138                   71.9
       3/31/2015               992            517,299,916           729,850,138                   70.9
       6/30/2015               997            512,773,389           729,850,138                   70.3
       9/30/2015             1,007            519,387,112           728,985,006                   71.2
      12/31/2015             1,068            593,975,257           781,355,149                   76.0
       3/31/2016             1,034            583,489,841           781,226,641                   74.7
       6/30/2016             1,012            580,018,767           781,226,641                   74.2
       9/30/2016               991            558,994,504           781,226,641                   71.6
      12/31/2016               954            590,545,138           829,521,850                   71.2
       3/31/2017               918            567,583,211           829,521,850                   68.4
       6/30/2017               883            576,563,506           829,521,850                   69.5
       9/30/2017               772            515,632,411           829,521,850                   62.2
      12/31/2017               727            562,081,134           921,056,365                   61.0
       3/31/2018               709            639,160,369           921,056,365                   69.4
       6/30/2018               757            641,177,561           921,056,365                   69.6
       9/30/2018               767            625,629,044           921,056,365                   67.9
      12/31/2018               774            675,589,268           991,691,132                   68.1
       3/31/2019               733            669,825,552           991,691,132                   67.5
       6/30/2019               666            640,720,378           991,691,132                   64.6


      Average Quarterly Holdings as a Percent of ADSs Outstanding: 4                              69.5 %

      Median Quarterly Holdings as a Percent of ADSs Outstanding: 4                               69.6 %


Notes and Sources:
Institutional holdings data obtained from FactSet Research Systems Inc.
ADSs outstanding data obtained from SEC filings.
1
    Number of institutions that reported non-zero holdings during the quarter.
2
    Total calculated by summing individual institutional holdings figures from institutions that reported holdings.
3
    ADSs outstanding figures are as of the most recent reported date. Since Teva's SEC filings do not report
    ADSs outstanding after the conversion of the mandatory convertible preferred shares into ADSs on
    December 17, 2018, ADSs outstanding following the conversion are estimated by adding the number of
    ADSs issued as a result of the conversion (70,634,767 ADSs) to the final reported ADSs outstanding
    figure from December 31, 2017 (921,056,365 ADSs). The number of ADSs issued as a result of the


                                                    Page 1 of 2
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 133 of 253


                                           Exhibit 5-a
                               Teva Pharmaceutical Industries Ltd.
                            Summary of Quarterly Institutional Holdings
                                 for American Depositary Shares
                               December 31, 2013 to June 30, 2019

    conversion was calculated by multiplying the number of preferred shares outstanding on the date of the
    conversion (3,712,500 shares) by the conversion ratio (16 ADSs per preferred share) and adding that to
    the number of preferred shares outstanding on the date of the conversion (3,712,500 shares) multiplied
    by the additional conversion amount reflecting accumulated and unpaid dividends (3.0262 ADSs per
    preferred share). See Note 14 in the Form 10-K dated February 19, 2019 for more information on the
    conversion.
4
    Calculated using institutional holdings data for periods ending within the Class Period (observations from
    March 31, 2014 through March 31, 2019). If data immediately before and after the Class Period are used
    (December 31, 2013 and June 30, 2019), then the average quarterly institutional holdings as a percent
    of ADSs outstanding is 69.1% and the median quarterly institutional holdings as a percent of ADSs
    outstanding is 69.5%.




                                                    Page 2 of 2
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 134 of 253


                                        Exhibit 5-b
                             Teva Pharmaceutical Industries Ltd.
                        Summary of Quarterly Institutional Holdings
                     for 7.00% Mandatory Convertible Preferred Shares
                                                                  1
                          December 31, 2015 to September 30, 2018

                                                                                          Total
                         Number of            Total                              Institutional Holdings
                        Institutional     Institutional        Shares               As a Percent of
       As of Date         Holders2          Holdings3        Outstanding4         Shares Outstanding
           (1)                (2)               (3)               (4)                     (5)
                                                                                       (3) / (4)

       12/31/2015             45              816,931          3,712,500                  22.00 %
        3/31/2016             58            1,536,805          3,712,500                  41.40
        6/30/2016             60            2,135,541          3,712,500                  57.52
        9/30/2016             57            2,236,548          3,712,500                  60.24
       12/31/2016             69            2,265,325          3,712,500                  61.02
        3/31/2017             67            2,223,609          3,712,500                  59.90
        6/30/2017             63            2,293,655          3,712,500                  61.78
        9/30/2017             56            1,905,379          3,712,500                  51.32
       12/31/2017             46              987,793          3,712,500                  26.61
        3/31/2018             33              934,139          3,712,500                  25.16
        6/30/2018             26              875,671          3,712,500                  23.59
        9/30/2018             23              713,517          3,712,500                  19.22


    Average Quarterly Holdings as a Percent of Shares Outstanding: 5                      42.48 %

    Median Quarterly Holdings as a Percent of Shares Outstanding:5                        46.36 %


Notes and Sources:
Institutional holdings data obtained from FactSet Research Systems Inc.
Shares outstanding data obtained from SEC filings.
1
    The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a
    Class Period from February 6, 2014 to May 10, 2019. Teva's 7.00% Mandatory Convertible
    Preferred Shares (the "Preferred Shares") were offered on December 3, 2015 and last traded on
    December 14, 2018. Each outstanding Teva Preferred Share was converted into 16 Teva ADSs on
    December 17, 2018. As such, Teva Preferred Shares data is only available from December 3, 2015
    to December 14, 2018. For more information, see Teva's Form 6-K dated December 3, 2015 and
    Form 8-K dated December 14, 2018.
2
    Number of institutions that reported non-zero holdings during the quarter.
3
    Total calculated by summing individual institutional holdings figures from institutions that reported
    holdings.
4
    Daily shares outstanding figures are as of the most recent reported date.
5
    Calculated using institutional holdings data for periods wholly within the Class Period when data for
    the Preferred Shares is available (observations from December 31, 2015 through September 30, 2018).
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 135 of 253


                                Exhibit 6-a
                    Teva Pharmaceutical Industries Ltd.
                        Summary of Short Interest
                      for American Depositary Shares
                         January 2014 to May 2019

                                                             Short Interest
                         Short                     ADSs      As a Percent of
       As of Date       Interest            Outstanding1    ADSs Outstanding
           (1)            (2)                    (3)              (4)
                                                                (2) / (3)

        1/31/2014       15,825,219            711,965,389           2.22 %
        2/14/2014       15,604,738            711,965,389           2.19
        2/28/2014       16,979,880            711,965,389           2.38
        3/14/2014       12,647,483            711,965,389           1.78
        3/31/2014       10,604,857            711,965,389           1.49
        4/15/2014        8,499,364            711,965,389           1.19
        4/30/2014        9,740,714            711,965,389           1.37
        5/15/2014       12,371,116            711,965,389           1.74
        5/30/2014        9,961,264            711,965,389           1.40
        6/13/2014        8,425,902            711,965,389           1.18
        6/30/2014        4,195,347            711,965,389           0.59
        7/15/2014        3,833,025            711,965,389           0.54
        7/31/2014        3,217,073            711,965,389           0.45
        8/15/2014        4,936,540            711,965,389           0.69
        8/29/2014        5,903,947            711,965,389           0.83
        9/15/2014        5,682,921            711,965,389           0.80
        9/30/2014        5,067,521            711,965,389           0.71
       10/15/2014        4,726,971            711,965,389           0.66
       10/31/2014        4,548,235            711,965,389           0.64
       11/14/2014        5,631,106            711,965,389           0.79
       11/28/2014        3,424,604            711,965,389           0.48
       12/15/2014        3,931,219            711,965,389           0.55
       12/31/2014        4,968,600            729,850,138           0.68
        1/15/2015        6,180,057            729,850,138           0.85
        1/30/2015        6,456,941            729,850,138           0.88
        2/13/2015        4,903,481            729,850,138           0.67
        2/27/2015        5,036,132            729,850,138           0.69
        3/13/2015        6,607,516            729,850,138           0.91
        3/31/2015        7,969,199            729,850,138           1.09
        4/15/2015        8,899,875            729,850,138           1.22
        4/30/2015        7,184,800            729,850,138           0.98
        5/15/2015        7,019,946            729,850,138           0.96
        5/29/2015        6,474,219            729,850,138           0.89
        6/15/2015        5,868,421            729,850,138           0.80
        6/30/2015        6,642,554            729,850,138           0.91
        7/15/2015        6,316,409            729,850,138           0.87
        7/31/2015        9,271,492            729,850,138           1.27
        8/14/2015       10,245,198            729,850,138           1.40
        8/31/2015        9,540,923            729,850,138           1.31
        9/15/2015        9,146,101            729,850,138           1.25
        9/30/2015        7,574,204            728,985,006           1.04
       10/15/2015        7,932,443            728,985,006           1.09


                                     Page 1 of 4
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 136 of 253


                                Exhibit 6-a
                    Teva Pharmaceutical Industries Ltd.
                        Summary of Short Interest
                      for American Depositary Shares
                         January 2014 to May 2019

                                                             Short Interest
                         Short                     ADSs      As a Percent of
       As of Date       Interest            Outstanding1    ADSs Outstanding
           (1)            (2)                    (3)              (4)
                                                                (2) / (3)

       10/30/2015        5,626,291            728,985,006           0.77 %
       11/13/2015        4,798,845            728,985,006           0.66
       11/30/2015        7,191,789            728,985,006           0.99
       12/15/2015       16,824,124            728,985,006           2.31
       12/31/2015       16,321,218            781,355,149           2.09
        1/15/2016       15,983,816            781,355,149           2.05
        1/29/2016       15,135,633            781,355,149           1.94
        2/12/2016       14,768,418            781,355,149           1.89
        2/29/2016       13,740,819            781,355,149           1.76
        3/15/2016       14,328,967            781,355,149           1.83
        3/31/2016       18,051,576            781,226,641           2.31
        4/15/2016       22,403,457            781,226,641           2.87
        4/29/2016       24,611,069            781,226,641           3.15
        5/13/2016       26,195,762            781,226,641           3.35
        5/31/2016       26,847,870            781,226,641           3.44
        6/15/2016       24,111,743            781,226,641           3.09
        6/30/2016       19,966,166            781,226,641           2.56
        7/15/2016       22,342,392            781,226,641           2.86
        7/29/2016       20,819,283            781,226,641           2.66
        8/15/2016       13,799,433            781,226,641           1.77
        8/31/2016        9,831,145            781,226,641           1.26
        9/15/2016       10,808,198            781,226,641           1.38
        9/30/2016       11,017,505            781,226,641           1.41
       10/14/2016       13,948,190            781,226,641           1.79
       10/31/2016       15,443,869            781,226,641           1.98
       11/15/2016       16,495,899            781,226,641           2.11
       11/30/2016       15,116,168            781,226,641           1.93
       12/15/2016       19,466,273            781,226,641           2.49
       12/30/2016       19,468,261            781,226,641           2.49
        1/13/2017       19,979,666            829,521,850           2.41
        1/31/2017       20,991,160            829,521,850           2.53
        2/15/2017       27,965,180            829,521,850           3.37
        2/28/2017       20,511,905            829,521,850           2.47
        3/15/2017       21,873,020            829,521,850           2.64
        3/31/2017       21,482,250            829,521,850           2.59
        4/13/2017       21,803,524            829,521,850           2.63
        4/28/2017       22,628,439            829,521,850           2.73
        5/15/2017       22,785,221            829,521,850           2.75
        5/31/2017       30,487,447            829,521,850           3.68
        6/15/2017       31,557,229            829,521,850           3.80
        6/30/2017       37,937,141            829,521,850           4.57
        7/14/2017       39,285,360            829,521,850           4.74


                                     Page 2 of 4
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 137 of 253


                                Exhibit 6-a
                    Teva Pharmaceutical Industries Ltd.
                        Summary of Short Interest
                      for American Depositary Shares
                         January 2014 to May 2019

                                                             Short Interest
                         Short                     ADSs      As a Percent of
       As of Date       Interest            Outstanding1    ADSs Outstanding
           (1)            (2)                    (3)              (4)
                                                                (2) / (3)

        7/31/2017       45,907,938            829,521,850           5.53 %
        8/15/2017       41,926,083            829,521,850           5.05
        8/31/2017       45,757,204            829,521,850           5.52
        9/15/2017       42,266,528            829,521,850           5.10
        9/29/2017       44,659,599            829,521,850           5.38
       10/13/2017       68,239,599            829,521,850           8.23
       10/31/2017       67,929,666            829,521,850           8.19
       11/15/2017       92,803,223            829,521,850          11.19
       11/30/2017       80,161,471            829,521,850           9.66
       12/15/2017       80,866,638            829,521,850           9.75
       12/29/2017       87,650,494            829,521,850          10.57
        1/12/2018       70,392,179            921,056,365           7.64
        1/31/2018       65,701,193            921,056,365           7.13
        2/15/2018       71,087,326            921,056,365           7.72
        2/28/2018       65,988,772            921,056,365           7.16
        3/15/2018       65,322,254            921,056,365           7.09
        3/29/2018       59,397,239            921,056,365           6.45
        4/13/2018       55,840,620            921,056,365           6.06
        4/30/2018       53,782,387            921,056,365           5.84
        5/15/2018       53,599,101            921,056,365           5.82
        5/31/2018       49,028,870            921,056,365           5.32
        6/15/2018       47,703,504            921,056,365           5.18
        6/29/2018       44,389,409            921,056,365           4.82
        7/13/2018       42,005,618            921,056,365           4.56
        7/31/2018       37,244,528            921,056,365           4.04
        8/15/2018       36,067,602            921,056,365           3.92
        8/31/2018       38,785,634            921,056,365           4.21
        9/14/2018       35,789,412            921,056,365           3.89
        9/28/2018       31,798,981            921,056,365           3.45
       10/15/2018       32,608,346            921,056,365           3.54
       10/31/2018       32,809,056            921,056,365           3.56
       11/15/2018       34,762,813            921,056,365           3.77
       11/30/2018       37,188,396            921,056,365           4.04
       12/14/2018       44,517,110            921,056,365           4.83
       12/31/2018       36,763,771            991,691,132           3.71
        1/15/2019       37,492,387            991,691,132           3.78
        1/31/2019       24,516,652            991,691,132           2.47
        2/15/2019       23,477,967            991,691,132           2.37
        2/28/2019       20,669,196            991,691,132           2.08
        3/15/2019       20,302,950            991,691,132           2.05
        3/29/2019       20,930,911            991,691,132           2.11
        4/15/2019       18,178,175            991,691,132           1.83


                                     Page 3 of 4
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 138 of 253


                                        Exhibit 6-a
                            Teva Pharmaceutical Industries Ltd.
                                Summary of Short Interest
                              for American Depositary Shares
                                 January 2014 to May 2019

                                                                            Short Interest
                                   Short                    ADSs            As a Percent of
          As of Date              Interest           Outstanding1          ADSs Outstanding
              (1)                   (2)                   (3)                    (4)
                                                                               (2) / (3)

            4/30/2019            17,837,274            991,691,132                  1.80 %
            5/15/2019            20,594,277            991,691,132                  2.08


         Average Short Interest as a Percent of ADSs Outstanding: 2                 2.94 %

         Median Short Interest as a Percent of ADSs Outstanding: 2                  2.31 %



   Notes and Sources:
   Short interest data obtained from FactSet Research Systems Inc.
   ADSs outstanding data obtained from SEC filings.
   1
       ADSs outstanding figures are as of the most recent reported date. Since Teva's SEC filings
       do not report ADSs outstanding after the conversion of the mandatory convertible preferred
       shares into ADSs on December 17, 2018, ADSs outstanding following the conversion are
       estimated by adding the number of ADSs issued as a result of the conversion (70,634,767
       ADSs) to the final reported ADSs outstanding figure from December 31, 2017 (921,056,365
       ADSs). The number of ADSs issued as a result of the conversion was calculated by
       multiplying the number of preferred shares outstanding on the date of the conversion
       (3,712,500 shares) by the conversion ratio (16 ADSs per preferred share) and adding that to
       the number of preferred shares outstanding on the date of the conversion (3,712,500 shares)
       multiplied by the additional conversion amount reflecting accumulated and unpaid dividends
       (3.0262 ADSs per preferred share). See Note 14 in the Form 10-K dated February 19, 2019
       for more information on the conversion.
   2
       Calculated using short interest data within the Class Period (observations from February 14,
       2014 to April 30, 2019). If data immediately before and after the Class Period are used
       (January 31, 2014 and May 15, 2019), the average short interest as a percent of ADSs
       outstanding is 2.93% and the median short interest as a percent of ADSs outstanding is 2.27%.




                                              Page 4 of 4
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 139 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

 2/6/2014   $ 44.69    711,965,389       $ 31,817,733,234        21,716,175          690,249,214         $ 30,847,237,374           96.95 %
 2/7/2014     44.52    711,965,389         31,696,699,118        21,716,175          690,249,214           30,729,895,007           96.95
2/10/2014     44.05    711,965,389         31,362,075,385        21,716,175          690,249,214           30,405,477,877           96.95
2/11/2014     44.00    711,965,389         31,326,477,116        21,716,175          690,249,214           30,370,965,416           96.95
2/12/2014     44.07    711,965,389         31,376,314,693        21,716,175          690,249,214           30,419,282,861           96.95
2/13/2014     43.85    711,965,389         31,219,682,308        21,716,175          690,249,214           30,267,428,034           96.95
2/14/2014     44.19    711,965,389         31,461,750,540        21,716,175          690,249,214           30,502,112,767           96.95
2/18/2014     45.67    711,965,389         32,515,459,316        21,716,175          690,249,214           31,523,681,603           96.95
2/19/2014     46.74    711,965,389         33,277,262,282        21,716,175          690,249,214           32,262,248,262           96.95
2/20/2014     48.20    711,965,389         34,316,731,750        21,716,175          690,249,214           33,270,012,115           96.95
2/21/2014     48.45    711,965,389         34,494,723,097        21,716,175          690,249,214           33,442,574,418           96.95
2/24/2014     48.20    711,965,389         34,316,731,750        21,716,175          690,249,214           33,270,012,115           96.95
2/25/2014     48.33    711,965,389         34,409,287,250        21,716,175          690,249,214           33,359,744,513           96.95
2/26/2014     48.16    711,965,389         34,288,253,134        21,716,175          690,249,214           33,242,402,146           96.95
2/27/2014     49.29    711,965,389         35,092,774,024        21,716,175          690,249,214           34,022,383,758           96.95
2/28/2014     49.89    711,965,389         35,519,953,257        21,716,175          690,249,214           34,436,533,286           96.95
 3/3/2014     48.79    711,965,389         34,736,791,329        21,716,175          690,249,214           33,677,259,151           96.95
 3/4/2014     49.41    711,965,389         35,178,209,870        21,716,175          690,249,214           34,105,213,664           96.95
 3/5/2014     49.80    711,965,389         35,455,876,372        21,716,175          690,249,214           34,374,410,857           96.95
 3/6/2014     49.82    711,965,389         35,470,115,680        21,716,175          690,249,214           34,388,215,841           96.95
 3/7/2014     49.30    711,965,389         35,099,893,678        21,716,175          690,249,214           34,029,286,250           96.95
3/10/2014     50.02    711,965,389         35,612,508,758        21,716,175          690,249,214           34,526,265,684           96.95
3/11/2014     49.26    711,965,389         35,071,415,062        21,716,175          690,249,214           34,001,676,282           96.95
3/12/2014     48.76    711,965,389         34,715,432,368        21,716,175          690,249,214           33,656,551,675           96.95
3/13/2014     47.96    711,965,389         34,145,860,056        21,716,175          690,249,214           33,104,352,303           96.95
3/14/2014     48.88    711,965,389         34,800,868,214        21,716,175          690,249,214           33,739,381,580           96.95
3/17/2014     49.36    711,965,389         35,142,611,601        21,716,175          690,249,214           34,070,701,203           96.95
3/18/2014     49.91    711,965,389         35,534,192,565        21,716,175          690,249,214           34,450,338,271           96.95
3/19/2014     50.22    711,965,389         35,754,901,836        21,716,175          690,249,214           34,664,315,527           96.95
3/20/2014     49.83    711,965,389         35,477,235,334        21,716,175          690,249,214           34,395,118,334           96.95
3/21/2014     49.41    711,965,389         35,178,209,870        21,716,175          690,249,214           34,105,213,664           96.95
3/24/2014     49.13    711,965,389         34,978,859,562        21,716,175          690,249,214           33,911,943,884           96.95
3/25/2014     49.60    711,965,389         35,313,483,294        21,716,175          690,249,214           34,236,361,014           96.95
3/26/2014     48.88    711,965,389         34,800,868,214        21,716,175          690,249,214           33,739,381,580           96.95
3/27/2014     49.14    711,965,389         34,985,979,215        21,716,175          690,249,214           33,918,846,376           96.95
3/28/2014     49.45    711,965,389         35,206,688,486        21,716,175          690,249,214           34,132,823,632           96.95
3/31/2014     52.84    711,965,389         37,620,251,155        21,716,175          690,249,214           36,472,768,468           96.95
 4/1/2014     53.07    711,965,389         37,784,003,194        21,716,175          690,249,214           36,631,525,787           96.95
 4/2/2014     53.32    711,965,389         37,961,994,541        21,716,175          690,249,214           36,804,088,090           96.95
 4/3/2014     54.06    711,965,389         38,488,848,929        21,716,175          690,249,214           37,314,872,509           96.95
 4/4/2014     53.00    711,965,389         37,734,165,617        21,716,175          690,249,214           36,583,208,342           96.95
 4/7/2014     51.51    711,965,389         36,673,337,187        21,716,175          690,249,214           35,554,737,013           96.95
 4/8/2014     50.90    711,965,389         36,239,038,300        21,716,175          690,249,214           35,133,684,993           96.95
 4/9/2014     52.19    711,965,389         37,157,473,652        21,716,175          690,249,214           36,024,106,479           96.95
4/10/2014     51.01    711,965,389         36,317,354,493        21,716,175          690,249,214           35,209,612,406           96.95
4/11/2014     50.33    711,965,389         35,833,218,028        21,716,175          690,249,214           34,740,242,941           96.95
4/14/2014     49.95    711,965,389         35,562,671,181        21,716,175          690,249,214           34,477,948,239           96.95
4/15/2014     49.61    711,965,389         35,320,602,948        21,716,175          690,249,214           34,243,263,507           96.95
4/16/2014     49.91    711,965,389         35,534,192,565        21,716,175          690,249,214           34,450,338,271           96.95
4/17/2014     50.85    711,965,389         36,203,440,031        21,716,175          690,249,214           35,099,172,532           96.95
4/21/2014     50.67    711,965,389         36,075,286,261        21,716,175          690,249,214           34,974,927,673           96.95
4/22/2014     51.45    711,965,389         36,630,619,264        21,716,175          690,249,214           35,513,322,060           96.95
4/23/2014     50.67    711,965,389         36,075,286,261        21,716,175          690,249,214           34,974,927,673           96.95
4/24/2014     49.84    711,965,389         35,484,354,988        21,716,175          690,249,214           34,402,020,826           96.95
4/25/2014     48.69    711,965,389         34,665,594,790        21,716,175          690,249,214           33,608,234,230           96.95
4/28/2014     49.32    711,965,389         35,114,132,985        21,716,175          690,249,214           34,043,091,234           96.95
4/29/2014     49.56    711,965,389         35,285,004,679        21,716,175          690,249,214           34,208,751,046           96.95
4/30/2014     48.86    711,965,389         34,786,628,907        21,716,175          690,249,214           33,725,576,596           96.95
 5/1/2014     50.97    711,965,389         36,288,875,877        21,716,175          690,249,214           35,182,002,438           96.95
 5/2/2014     49.86    711,965,389         35,498,594,296        21,716,175          690,249,214           34,415,825,810           96.95
 5/5/2014     50.65    711,965,389         36,061,046,953        21,716,175          690,249,214           34,961,122,689           96.95
 5/6/2014     49.58    711,965,389         35,299,243,987        21,716,175          690,249,214           34,222,556,030           96.95




                                                            Page 1 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 140 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

 5/7/2014   $ 50.38    711,965,389       $ 35,868,816,298        21,716,175          690,249,214         $ 34,774,755,401           96.95 %
 5/8/2014     50.00    711,965,389         35,598,269,450        21,716,175          690,249,214           34,512,460,700           96.95
 5/9/2014     49.25    711,965,389         35,064,295,408        21,716,175          690,249,214           33,994,773,790           96.95
5/12/2014     49.99    711,965,389         35,591,149,796        21,716,175          690,249,214           34,505,558,208           96.95
5/13/2014     51.20    711,965,389         36,452,627,917        21,716,175          690,249,214           35,340,759,757           96.95
5/14/2014     50.53    711,965,389         35,975,611,106        21,716,175          690,249,214           34,878,292,783           96.95
5/15/2014     50.07    711,965,389         35,648,107,027        21,716,175          690,249,214           34,560,778,145           96.95
5/16/2014     49.81    711,965,389         35,462,996,026        21,716,175          690,249,214           34,381,313,349           96.95
5/19/2014     49.95    711,965,389         35,562,671,181        21,716,175          690,249,214           34,477,948,239           96.95
5/20/2014     49.62    711,965,389         35,327,722,602        21,716,175          690,249,214           34,250,165,999           96.95
5/21/2014     50.40    711,965,389         35,883,055,606        21,716,175          690,249,214           34,788,560,386           96.95
5/22/2014     50.66    711,965,389         36,068,166,607        21,716,175          690,249,214           34,968,025,181           96.95
5/23/2014     51.77    711,965,389         36,858,448,189        21,716,175          690,249,214           35,734,201,809           96.95
5/27/2014     51.89    711,965,389         36,943,884,035        21,716,175          690,249,214           35,817,031,714           96.95
5/28/2014     50.92    711,965,389         36,253,277,608        21,716,175          690,249,214           35,147,489,977           96.95
5/29/2014     50.66    711,965,389         36,068,166,607        21,716,175          690,249,214           34,968,025,181           96.95
5/30/2014     50.49    711,965,389         35,947,132,491        21,716,175          690,249,214           34,850,682,815           96.95
 6/2/2014     51.95    711,965,389         36,986,601,959        21,716,175          690,249,214           35,858,446,667           96.95
 6/3/2014     51.52    711,965,389         36,680,456,841        21,716,175          690,249,214           35,561,639,505           96.95
 6/4/2014     50.82    711,965,389         36,182,081,069        21,716,175          690,249,214           35,078,465,055           96.95
 6/5/2014     50.95    711,965,389         36,274,636,570        21,716,175          690,249,214           35,168,197,453           96.95
 6/6/2014     51.08    711,965,389         36,367,192,070        21,716,175          690,249,214           35,257,929,851           96.95
 6/9/2014     51.12    711,965,389         36,395,670,686        21,716,175          690,249,214           35,285,539,820           96.95
6/10/2014     52.00    711,965,389         37,022,200,228        21,716,175          690,249,214           35,892,959,128           96.95
6/11/2014     51.98    711,965,389         37,007,960,920        21,716,175          690,249,214           35,879,154,144           96.95
6/12/2014     51.82    711,965,389         36,894,046,458        21,716,175          690,249,214           35,768,714,269           96.95
6/13/2014     51.98    711,965,389         37,007,960,920        21,716,175          690,249,214           35,879,154,144           96.95
6/16/2014     51.70    711,965,389         36,808,610,611        21,716,175          690,249,214           35,685,884,364           96.95
6/17/2014     51.45    711,965,389         36,630,619,264        21,716,175          690,249,214           35,513,322,060           96.95
6/18/2014     53.02    711,965,389         37,748,404,925        21,716,175          690,249,214           36,597,013,326           96.95
6/19/2014     53.18    711,965,389         37,862,319,387        21,716,175          690,249,214           36,707,453,201           96.95
6/20/2014     52.97    711,965,389         37,712,806,655        21,716,175          690,249,214           36,562,500,866           96.95
6/23/2014     52.59    711,965,389         37,442,259,808        21,716,175          690,249,214           36,300,206,164           96.95
6/24/2014     52.07    711,965,389         37,072,037,805        21,716,175          690,249,214           35,941,276,573           96.95
6/25/2014     52.75    711,965,389         37,556,174,270        21,716,175          690,249,214           36,410,646,039           96.95
6/26/2014     52.45    711,965,389         37,342,584,653        21,716,175          690,249,214           36,203,571,274           96.95
6/27/2014     52.83    711,965,389         37,613,131,501        21,716,175          690,249,214           36,465,865,976           96.95
6/30/2014     52.42    711,965,389         37,321,225,691        21,716,175          690,249,214           36,182,863,798           96.95
 7/1/2014     53.56    711,965,389         38,132,866,235        21,716,175          690,249,214           36,969,747,902           96.95
 7/2/2014     54.42    711,965,389         38,745,156,469        21,716,175          690,249,214           37,563,362,226           96.95
 7/3/2014     54.89    711,965,389         39,079,780,202        21,716,175          690,249,214           37,887,779,356           96.95
 7/7/2014     54.20    711,965,389         38,588,524,084        21,716,175          690,249,214           37,411,507,399           96.95
 7/8/2014     53.26    711,965,389         37,919,276,618        21,716,175          690,249,214           36,762,673,138           96.95
 7/9/2014     53.87    711,965,389         38,353,575,505        21,716,175          690,249,214           37,183,725,158           96.95
7/10/2014     54.00    711,965,389         38,446,131,006        21,716,175          690,249,214           37,273,457,556           96.95
7/11/2014     54.46    711,965,389         38,773,635,085        21,716,175          690,249,214           37,590,972,194           96.95
7/14/2014     54.64    711,965,389         38,901,788,855        21,716,175          690,249,214           37,715,217,053           96.95
7/15/2014     54.40    711,965,389         38,730,917,162        21,716,175          690,249,214           37,549,557,242           96.95
7/16/2014     53.93    711,965,389         38,396,293,429        21,716,175          690,249,214           37,225,140,111           96.95
7/17/2014     53.65    711,965,389         38,196,943,120        21,716,175          690,249,214           37,031,870,331           96.95
7/18/2014     54.73    711,965,389         38,965,865,740        21,716,175          690,249,214           37,777,339,482           96.95
7/21/2014     54.30    711,965,389         38,659,720,623        21,716,175          690,249,214           37,480,532,320           96.95
7/22/2014     54.95    711,965,389         39,122,498,126        21,716,175          690,249,214           37,929,194,309           96.95
7/23/2014     55.05    711,965,389         39,193,694,664        21,716,175          690,249,214           37,998,219,231           96.95
7/24/2014     54.40    711,965,389         38,730,917,162        21,716,175          690,249,214           37,549,557,242           96.95
7/25/2014     54.47    711,965,389         38,780,754,739        21,716,175          690,249,214           37,597,874,687           96.95
7/28/2014     54.40    711,965,389         38,730,917,162        21,716,175          690,249,214           37,549,557,242           96.95
7/29/2014     54.32    711,965,389         38,673,959,930        21,716,175          690,249,214           37,494,337,304           96.95
7/30/2014     54.88    711,965,389         39,072,660,548        21,716,175          690,249,214           37,880,876,864           96.95
7/31/2014     53.50    711,965,389         38,090,148,312        21,716,175          690,249,214           36,928,332,949           96.95
 8/1/2014     54.02    711,965,389         38,460,370,314        21,716,175          690,249,214           37,287,262,540           96.95
 8/4/2014     52.80    711,965,389         37,591,772,539        21,716,175          690,249,214           36,445,158,499           96.95




                                                            Page 2 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 141 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

  8/5/2014   $ 52.78    711,965,389       $ 37,577,533,231        21,716,175          690,249,214         $ 36,431,353,515           96.95 %
  8/6/2014     52.07    711,965,389         37,072,037,805        21,716,175          690,249,214           35,941,276,573           96.95
  8/7/2014     51.64    711,965,389         36,765,892,688        21,716,175          690,249,214           35,644,469,411           96.95
  8/8/2014     51.06    711,965,389         36,352,952,762        21,716,175          690,249,214           35,244,124,867           96.95
 8/11/2014     51.29    711,965,389         36,516,704,802        21,716,175          690,249,214           35,402,882,186           96.95
 8/12/2014     50.94    711,965,389         36,267,516,916        21,716,175          690,249,214           35,161,294,961           96.95
 8/13/2014     50.97    711,965,389         36,288,875,877        21,716,175          690,249,214           35,182,002,438           96.95
 8/14/2014     52.34    711,965,389         37,264,268,460        21,716,175          690,249,214           36,127,643,861           96.95
 8/15/2014     51.71    711,965,389         36,815,730,265        21,716,175          690,249,214           35,692,786,856           96.95
 8/18/2014     52.39    711,965,389         37,299,866,730        21,716,175          690,249,214           36,162,156,321           96.95
 8/19/2014     52.79    711,965,389         37,584,652,885        21,716,175          690,249,214           36,438,256,007           96.95
 8/20/2014     52.99    711,965,389         37,727,045,963        21,716,175          690,249,214           36,576,305,850           96.95
 8/21/2014     53.61    711,965,389         38,168,464,504        21,716,175          690,249,214           37,004,260,363           96.95
 8/22/2014     53.45    711,965,389         38,054,550,042        21,716,175          690,249,214           36,893,820,488           96.95
 8/25/2014     52.23    711,965,389         37,185,952,267        21,716,175          690,249,214           36,051,716,447           96.95
 8/26/2014     52.22    711,965,389         37,178,832,614        21,716,175          690,249,214           36,044,813,955           96.95
 8/27/2014     52.28    711,965,389         37,221,550,537        21,716,175          690,249,214           36,086,228,908           96.95
 8/28/2014     52.10    711,965,389         37,093,396,767        21,716,175          690,249,214           35,961,984,049           96.95
 8/29/2014     52.52    711,965,389         37,392,422,230        21,716,175          690,249,214           36,251,888,719           96.95
  9/2/2014     52.14    711,965,389         37,121,875,382        21,716,175          690,249,214           35,989,594,018           96.95
  9/3/2014     52.64    711,965,389         37,477,858,077        21,716,175          690,249,214           36,334,718,625           96.95
  9/4/2014     51.15    711,965,389         36,417,029,647        21,716,175          690,249,214           35,306,247,296           96.95
  9/5/2014     51.98    711,965,389         37,007,960,920        21,716,175          690,249,214           35,879,154,144           96.95
  9/8/2014     52.58    711,965,389         37,435,140,154        21,716,175          690,249,214           36,293,303,672           96.95
  9/9/2014     51.02    711,965,389         36,324,474,147        21,716,175          690,249,214           35,216,514,898           96.95
 9/10/2014     51.10    711,965,389         36,381,431,378        21,716,175          690,249,214           35,271,734,835           96.95
 9/11/2014     51.46    711,965,389         36,637,738,918        21,716,175          690,249,214           35,520,224,552           96.95
 9/12/2014     52.08    711,965,389         37,079,157,459        21,716,175          690,249,214           35,948,179,065           96.95
 9/15/2014     51.38    711,965,389         36,580,781,687        21,716,175          690,249,214           35,465,004,615           96.95
 9/16/2014     52.23    711,965,389         37,185,952,267        21,716,175          690,249,214           36,051,716,447           96.95
 9/17/2014     52.37    711,965,389         37,285,627,422        21,716,175          690,249,214           36,148,351,337           96.95
 9/18/2014     52.41    711,965,389         37,314,106,037        21,716,175          690,249,214           36,175,961,306           96.95
 9/19/2014     52.16    711,965,389         37,136,114,690        21,716,175          690,249,214           36,003,399,002           96.95
 9/22/2014     51.05    711,965,389         36,345,833,108        21,716,175          690,249,214           35,237,222,375           96.95
 9/23/2014     52.38    711,965,389         37,292,747,076        21,716,175          690,249,214           36,155,253,829           96.95
 9/24/2014     53.74    711,965,389         38,261,020,005        21,716,175          690,249,214           37,093,992,760           96.95
 9/25/2014     53.46    711,965,389         38,061,669,696        21,716,175          690,249,214           36,900,722,980           96.95
 9/26/2014     53.55    711,965,389         38,125,746,581        21,716,175          690,249,214           36,962,845,410           96.95
 9/29/2014     53.56    711,965,389         38,132,866,235        21,716,175          690,249,214           36,969,747,902           96.95
 9/30/2014     53.75    711,965,389         38,268,139,659        21,716,175          690,249,214           37,100,895,253           96.95
 10/1/2014     52.99    711,965,389         37,727,045,963        21,716,175          690,249,214           36,576,305,850           96.95
 10/2/2014     54.23    711,965,389         38,609,883,045        21,716,175          690,249,214           37,432,214,875           96.95
 10/3/2014     54.93    711,965,389         39,108,258,818        21,716,175          690,249,214           37,915,389,325           96.95
 10/6/2014     53.47    711,965,389         38,068,789,350        21,716,175          690,249,214           36,907,625,473           96.95
 10/7/2014     52.73    711,965,389         37,541,934,962        21,716,175          690,249,214           36,396,841,054           96.95
 10/8/2014     54.08    711,965,389         38,503,088,237        21,716,175          690,249,214           37,328,677,493           96.95
 10/9/2014     52.82    711,965,389         37,606,011,847        21,716,175          690,249,214           36,458,963,483           96.95
10/10/2014     51.81    711,965,389         36,886,926,804        21,716,175          690,249,214           35,761,811,777           96.95
10/13/2014     49.86    711,965,389         35,498,594,296        21,716,175          690,249,214           34,415,825,810           96.95
10/14/2014     49.90    711,965,389         35,527,072,911        21,716,175          690,249,214           34,443,435,779           96.95
10/15/2014     50.09    711,965,389         35,662,346,335        21,716,175          690,249,214           34,574,583,129           96.95
10/16/2014     51.56    711,965,389         36,708,935,457        21,716,175          690,249,214           35,589,249,474           96.95
10/17/2014     51.14    711,965,389         36,409,909,993        21,716,175          690,249,214           35,299,344,804           96.95
10/20/2014     51.69    711,965,389         36,801,490,957        21,716,175          690,249,214           35,678,981,872           96.95
10/21/2014     53.26    711,965,389         37,919,276,618        21,716,175          690,249,214           36,762,673,138           96.95
10/22/2014     53.21    711,965,389         37,883,678,349        21,716,175          690,249,214           36,728,160,677           96.95
10/23/2014     53.60    711,965,389         38,161,344,850        21,716,175          690,249,214           36,997,357,870           96.95
10/24/2014     53.62    711,965,389         38,175,584,158        21,716,175          690,249,214           37,011,162,855           96.95
10/27/2014     54.00    711,965,389         38,446,131,006        21,716,175          690,249,214           37,273,457,556           96.95
10/28/2014     54.80    711,965,389         39,015,703,317        21,716,175          690,249,214           37,825,656,927           96.95
10/29/2014     54.49    711,965,389         38,794,994,047        21,716,175          690,249,214           37,611,679,671           96.95
10/30/2014     56.47    711,965,389         40,204,685,517        21,716,175          690,249,214           38,978,373,115           96.95




                                                             Page 3 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 142 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

10/31/2014   $ 56.47    711,965,389       $ 40,204,685,517        21,716,175          690,249,214         $ 38,978,373,115           96.95 %
 11/3/2014     57.80    711,965,389         41,151,599,484        21,716,175          690,249,214           39,896,404,569           96.95
 11/4/2014     57.99    711,965,389         41,286,872,908        21,716,175          690,249,214           40,027,551,920           96.95
 11/5/2014     57.79    711,965,389         41,144,479,830        21,716,175          690,249,214           39,889,502,077           96.95
 11/6/2014     58.72    711,965,389         41,806,607,642        21,716,175          690,249,214           40,531,433,846           96.95
 11/7/2014     57.70    711,965,389         41,080,402,945        21,716,175          690,249,214           39,827,379,648           96.95
11/10/2014     58.04    711,965,389         41,322,471,178        21,716,175          690,249,214           40,062,064,381           96.95
11/11/2014     58.19    711,965,389         41,429,265,986        21,716,175          690,249,214           40,165,601,763           96.95
11/12/2014     58.44    711,965,389         41,607,257,333        21,716,175          690,249,214           40,338,164,066           96.95
11/13/2014     57.17    711,965,389         40,703,061,289        21,716,175          690,249,214           39,461,547,564           96.95
11/14/2014     57.07    711,965,389         40,631,864,750        21,716,175          690,249,214           39,392,522,643           96.95
11/17/2014     57.24    711,965,389         40,752,898,866        21,716,175          690,249,214           39,509,865,009           96.95
11/18/2014     57.23    711,965,389         40,745,779,212        21,716,175          690,249,214           39,502,962,517           96.95
11/19/2014     57.25    711,965,389         40,760,018,520        21,716,175          690,249,214           39,516,767,502           96.95
11/20/2014     56.72    711,965,389         40,382,676,864        21,716,175          690,249,214           39,150,935,418           96.95
11/21/2014     57.40    711,965,389         40,866,813,329        21,716,175          690,249,214           39,620,304,884           96.95
11/24/2014     57.23    711,965,389         40,745,779,212        21,716,175          690,249,214           39,502,962,517           96.95
11/25/2014     56.58    711,965,389         40,283,001,710        21,716,175          690,249,214           39,054,300,528           96.95
11/26/2014     56.81    711,965,389         40,446,753,749        21,716,175          690,249,214           39,213,057,847           96.95
11/28/2014     56.98    711,965,389         40,567,787,865        21,716,175          690,249,214           39,330,400,214           96.95
 12/1/2014     56.71    711,965,389         40,375,557,210        21,716,175          690,249,214           39,144,032,926           96.95
 12/2/2014     56.83    711,965,389         40,460,993,057        21,716,175          690,249,214           39,226,862,832           96.95
 12/3/2014     57.28    711,965,389         40,781,377,482        21,716,175          690,249,214           39,537,474,978           96.95
 12/4/2014     57.50    711,965,389         40,938,009,868        21,716,175          690,249,214           39,689,329,805           96.95
 12/5/2014     57.88    711,965,389         41,208,556,715        21,716,175          690,249,214           39,951,624,506           96.95
 12/8/2014     57.29    711,965,389         40,788,497,136        21,716,175          690,249,214           39,544,377,470           96.95
 12/9/2014     57.34    711,965,389         40,824,095,405        21,716,175          690,249,214           39,578,889,931           96.95
12/10/2014     56.39    711,965,389         40,147,728,286        21,716,175          690,249,214           38,923,153,177           96.95
12/11/2014     56.84    711,965,389         40,468,112,711        21,716,175          690,249,214           39,233,765,324           96.95
12/12/2014     55.92    711,965,389         39,813,104,553        21,716,175          690,249,214           38,598,736,047           96.95
12/15/2014     55.62    711,965,389         39,599,514,936        21,716,175          690,249,214           38,391,661,283           96.95
12/16/2014     55.15    711,965,389         39,264,891,203        21,716,175          690,249,214           38,067,244,152           96.95
12/17/2014     55.75    711,965,389         39,692,070,437        21,716,175          690,249,214           38,481,393,681           96.95
12/18/2014     56.65    711,965,389         40,332,839,287        21,716,175          690,249,214           39,102,617,973           96.95
12/19/2014     58.00    711,965,389         41,293,992,562        21,716,175          690,249,214           40,034,454,412           96.95
12/22/2014     58.26    711,965,389         41,479,103,563        21,716,175          690,249,214           40,213,919,208           96.95
12/23/2014     56.76    711,965,389         40,411,155,480        21,716,175          690,249,214           39,178,545,387           96.95
12/24/2014     57.09    711,965,389         40,646,104,058        21,716,175          690,249,214           39,406,327,627           96.95
12/26/2014     57.18    711,965,389         40,710,180,943        21,716,175          690,249,214           39,468,450,057           96.95
12/29/2014     57.14    711,965,389         40,681,702,327        21,716,175          690,249,214           39,440,840,088           96.95
12/30/2014     56.97    711,965,389         40,560,668,211        21,716,175          690,249,214           39,323,497,722           96.95
12/31/2014     57.51    729,850,138         41,973,681,436        19,579,637          710,270,501           40,847,656,513           97.32
  1/2/2015     56.22    729,850,138         41,032,174,758        19,579,637          710,270,501           39,931,407,566           97.32
  1/5/2015     55.09    729,850,138         40,207,444,102        19,579,637          710,270,501           39,128,801,900           97.32
  1/6/2015     54.93    729,850,138         40,090,668,080        19,579,637          710,270,501           39,015,158,620           97.32
  1/7/2015     57.22    729,850,138         41,762,024,896        19,579,637          710,270,501           40,641,678,067           97.32
  1/8/2015     57.60    729,850,138         42,039,367,949        19,579,637          710,270,501           40,911,580,858           97.32
  1/9/2015     56.72    729,850,138         41,397,099,827        19,579,637          710,270,501           40,286,542,817           97.32
 1/12/2015     57.01    729,850,138         41,608,756,367        19,579,637          710,270,501           40,492,521,262           97.32
 1/13/2015     57.06    729,850,138         41,645,248,874        19,579,637          710,270,501           40,528,034,787           97.32
 1/14/2015     56.70    729,850,138         41,382,502,825        19,579,637          710,270,501           40,272,337,407           97.32
 1/15/2015     57.19    729,850,138         41,740,129,392        19,579,637          710,270,501           40,620,369,952           97.32
 1/16/2015     57.73    729,850,138         42,134,248,467        19,579,637          710,270,501           41,003,916,023           97.32
 1/20/2015     58.44    729,850,138         42,652,442,065        19,579,637          710,270,501           41,508,208,078           97.32
 1/21/2015     58.49    729,850,138         42,688,934,572        19,579,637          710,270,501           41,543,721,603           97.32
 1/22/2015     58.49    729,850,138         42,688,934,572        19,579,637          710,270,501           41,543,721,603           97.32
 1/23/2015     59.88    729,850,138         43,703,426,263        19,579,637          710,270,501           42,530,997,600           97.32
 1/26/2015     59.00    729,850,138         43,061,158,142        19,579,637          710,270,501           41,905,959,559           97.32
 1/27/2015     59.06    729,850,138         43,104,949,150        19,579,637          710,270,501           41,948,575,789           97.32
 1/28/2015     57.93    729,850,138         42,280,218,494        19,579,637          710,270,501           41,145,970,123           97.32
 1/29/2015     57.56    729,850,138         42,010,173,943        19,579,637          710,270,501           40,883,170,038           97.32
 1/30/2015     56.86    729,850,138         41,499,278,847        19,579,637          710,270,501           40,385,980,687           97.32




                                                             Page 4 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 143 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

 2/2/2015   $ 57.30    729,850,138       $ 41,820,412,907        19,579,637          710,270,501         $ 40,698,499,707           97.32 %
 2/3/2015     57.01    729,850,138         41,608,756,367        19,579,637          710,270,501           40,492,521,262           97.32
 2/4/2015     56.47    729,850,138         41,214,637,293        19,579,637          710,270,501           40,108,975,191           97.32
 2/5/2015     57.54    729,850,138         41,995,576,941        19,579,637          710,270,501           40,868,964,628           97.32
 2/6/2015     57.60    729,850,138         42,039,367,949        19,579,637          710,270,501           40,911,580,858           97.32
 2/9/2015     56.36    729,850,138         41,134,353,778        19,579,637          710,270,501           40,030,845,436           97.32
2/10/2015     57.16    729,850,138         41,718,233,888        19,579,637          710,270,501           40,599,061,837           97.32
2/11/2015     56.88    729,850,138         41,513,875,849        19,579,637          710,270,501           40,400,186,097           97.32
2/12/2015     57.35    729,850,138         41,856,905,414        19,579,637          710,270,501           40,734,013,232           97.32
2/13/2015     56.77    729,850,138         41,433,592,334        19,579,637          710,270,501           40,322,056,342           97.32
2/17/2015     57.00    729,850,138         41,601,457,866        19,579,637          710,270,501           40,485,418,557           97.32
2/18/2015     56.93    729,850,138         41,550,368,356        19,579,637          710,270,501           40,435,699,622           97.32
2/19/2015     56.24    729,850,138         41,046,771,761        19,579,637          710,270,501           39,945,612,976           97.32
2/20/2015     56.55    729,850,138         41,273,025,304        19,579,637          710,270,501           40,165,796,832           97.32
2/23/2015     56.55    729,850,138         41,273,025,304        19,579,637          710,270,501           40,165,796,832           97.32
2/24/2015     56.78    729,850,138         41,440,890,836        19,579,637          710,270,501           40,329,159,047           97.32
2/25/2015     56.52    729,850,138         41,251,129,800        19,579,637          710,270,501           40,144,488,717           97.32
2/26/2015     56.49    729,850,138         41,229,234,296        19,579,637          710,270,501           40,123,180,601           97.32
2/27/2015     57.02    729,850,138         41,616,054,869        19,579,637          710,270,501           40,499,623,967           97.32
 3/2/2015     57.16    729,850,138         41,718,233,888        19,579,637          710,270,501           40,599,061,837           97.32
 3/3/2015     56.46    729,850,138         41,207,338,791        19,579,637          710,270,501           40,101,872,486           97.32
 3/4/2015     56.56    729,850,138         41,280,323,805        19,579,637          710,270,501           40,172,899,537           97.32
 3/5/2015     56.51    729,850,138         41,243,831,298        19,579,637          710,270,501           40,137,386,012           97.32
 3/6/2015     56.40    729,850,138         41,163,547,783        19,579,637          710,270,501           40,059,256,256           97.32
 3/9/2015     56.79    729,850,138         41,448,189,337        19,579,637          710,270,501           40,336,261,752           97.32
3/10/2015     56.20    729,850,138         41,017,577,756        19,579,637          710,270,501           39,917,202,156           97.32
3/11/2015     57.61    729,850,138         42,046,666,450        19,579,637          710,270,501           40,918,683,563           97.32
3/12/2015     60.21    729,850,138         43,944,276,809        19,579,637          710,270,501           42,765,386,865           97.32
3/13/2015     60.00    729,850,138         43,791,008,280        19,579,637          710,270,501           42,616,230,060           97.32
3/16/2015     60.41    729,850,138         44,090,246,837        19,579,637          710,270,501           42,907,440,965           97.32
3/17/2015     61.45    729,850,138         44,849,290,980        19,579,637          710,270,501           43,646,122,286           97.32
3/18/2015     61.85    729,850,138         45,141,231,035        19,579,637          710,270,501           43,930,230,487           97.32
3/19/2015     61.55    729,850,138         44,922,275,994        19,579,637          710,270,501           43,717,149,337           97.32
3/20/2015     62.10    729,850,138         45,323,693,570        19,579,637          710,270,501           44,107,798,112           97.32
3/23/2015     62.65    729,850,138         45,725,111,146        19,579,637          710,270,501           44,498,446,888           97.32
3/24/2015     62.57    729,850,138         45,666,723,135        19,579,637          710,270,501           44,441,625,248           97.32
3/25/2015     61.27    729,850,138         44,717,917,955        19,579,637          710,270,501           43,518,273,596           97.32
3/26/2015     62.42    729,850,138         45,557,245,614        19,579,637          710,270,501           44,335,084,672           97.32
3/27/2015     61.98    729,850,138         45,236,111,553        19,579,637          710,270,501           44,022,565,652           97.32
3/30/2015     62.52    729,850,138         45,630,230,628        19,579,637          710,270,501           44,406,111,723           97.32
3/31/2015     62.30    729,850,138         45,469,663,597        19,579,637          710,270,501           44,249,852,212           97.32
 4/1/2015     62.54    729,850,138         45,644,827,631        19,579,637          710,270,501           44,420,317,133           97.32
 4/2/2015     63.80    729,850,138         46,564,438,804        19,579,637          710,270,501           45,315,257,964           97.32
 4/6/2015     64.43    729,850,138         47,024,244,391        19,579,637          710,270,501           45,762,728,379           97.32
 4/7/2015     64.25    729,850,138         46,892,871,367        19,579,637          710,270,501           45,634,879,689           97.32
 4/8/2015     66.52    729,850,138         48,549,631,180        19,579,637          710,270,501           47,247,193,727           97.32
 4/9/2015     67.14    729,850,138         49,002,138,265        19,579,637          710,270,501           47,687,561,437           97.32
4/10/2015     66.37    729,850,138         48,440,153,659        19,579,637          710,270,501           47,140,653,151           97.32
4/13/2015     66.02    729,850,138         48,184,706,111        19,579,637          710,270,501           46,892,058,476           97.32
4/14/2015     66.06    729,850,138         48,213,900,116        19,579,637          710,270,501           46,920,469,296           97.32
4/15/2015     65.97    729,850,138         48,148,213,604        19,579,637          710,270,501           46,856,544,951           97.32
4/16/2015     63.49    729,850,138         46,338,185,262        19,579,637          710,270,501           45,095,074,108           97.32
4/17/2015     64.91    729,850,138         47,374,572,458        19,579,637          710,270,501           46,103,658,220           97.32
4/20/2015     63.29    729,850,138         46,192,215,234        19,579,637          710,270,501           44,953,020,008           97.32
4/21/2015     64.16    729,850,138         46,827,184,854        19,579,637          710,270,501           45,570,955,344           97.32
4/22/2015     63.01    729,850,138         45,987,857,195        19,579,637          710,270,501           44,754,144,268           97.32
4/23/2015     63.25    729,850,138         46,163,021,229        19,579,637          710,270,501           44,924,609,188           97.32
4/24/2015     64.41    729,850,138         47,009,647,389        19,579,637          710,270,501           45,748,522,969           97.32
4/27/2015     61.63    729,850,138         44,980,664,005        19,579,637          710,270,501           43,773,970,977           97.32
4/28/2015     61.30    729,850,138         44,739,813,459        19,579,637          710,270,501           43,539,581,711           97.32
4/29/2015     62.08    729,850,138         45,309,096,567        19,579,637          710,270,501           44,093,592,702           97.32
4/30/2015     60.42    729,850,138         44,097,545,338        19,579,637          710,270,501           42,914,543,670           97.32




                                                            Page 5 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 144 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

 5/1/2015   $ 62.17    729,850,138       $ 45,374,783,079        19,579,637          710,270,501         $ 44,157,517,047           97.32 %
 5/4/2015     61.93    729,850,138         45,199,619,046        19,579,637          710,270,501           43,987,052,127           97.32
 5/5/2015     61.46    729,850,138         44,856,589,481        19,579,637          710,270,501           43,653,224,991           97.32
 5/6/2015     60.15    729,850,138         43,900,485,801        19,579,637          710,270,501           42,722,770,635           97.32
 5/7/2015     60.04    729,850,138         43,820,202,286        19,579,637          710,270,501           42,644,640,880           97.32
 5/8/2015     60.58    729,850,138         44,214,321,360        19,579,637          710,270,501           43,028,186,951           97.32
5/11/2015     61.29    729,850,138         44,732,514,958        19,579,637          710,270,501           43,532,479,006           97.32
5/12/2015     60.79    729,850,138         44,367,589,889        19,579,637          710,270,501           43,177,343,756           97.32
5/13/2015     61.10    729,850,138         44,593,843,432        19,579,637          710,270,501           43,397,527,611           97.32
5/14/2015     61.22    729,850,138         44,681,425,448        19,579,637          710,270,501           43,482,760,071           97.32
5/15/2015     60.23    729,850,138         43,958,873,812        19,579,637          710,270,501           42,779,592,275           97.32
5/18/2015     60.19    729,850,138         43,929,679,806        19,579,637          710,270,501           42,751,181,455           97.32
5/19/2015     60.55    729,850,138         44,192,425,856        19,579,637          710,270,501           43,006,878,836           97.32
5/20/2015     61.02    729,850,138         44,535,455,421        19,579,637          710,270,501           43,340,705,971           97.32
5/21/2015     61.42    729,850,138         44,827,395,476        19,579,637          710,270,501           43,624,814,171           97.32
5/22/2015     61.05    729,850,138         44,557,350,925        19,579,637          710,270,501           43,362,014,086           97.32
5/26/2015     59.94    729,850,138         43,747,217,272        19,579,637          710,270,501           42,573,613,830           97.32
5/27/2015     60.70    729,850,138         44,301,903,377        19,579,637          710,270,501           43,113,419,411           97.32
5/28/2015     60.84    729,850,138         44,404,082,396        19,579,637          710,270,501           43,212,857,281           97.32
5/29/2015     60.10    729,850,138         43,863,993,294        19,579,637          710,270,501           42,687,257,110           97.32
 6/1/2015     60.31    729,850,138         44,017,261,823        19,579,637          710,270,501           42,836,413,915           97.32
 6/2/2015     60.58    729,850,138         44,214,321,360        19,579,637          710,270,501           43,028,186,951           97.32
 6/3/2015     60.74    729,850,138         44,331,097,382        19,579,637          710,270,501           43,141,830,231           97.32
 6/4/2015     61.74    729,850,138         45,060,947,520        19,579,637          710,270,501           43,852,100,732           97.32
 6/5/2015     60.62    729,850,138         44,243,515,366        19,579,637          710,270,501           43,056,597,771           97.32
 6/8/2015     60.15    729,850,138         43,900,485,801        19,579,637          710,270,501           42,722,770,635           97.32
 6/9/2015     60.05    729,850,138         43,827,500,787        19,579,637          710,270,501           42,651,743,585           97.32
6/10/2015     60.60    729,850,138         44,228,918,363        19,579,637          710,270,501           43,042,392,361           97.32
6/11/2015     61.28    729,850,138         44,725,216,457        19,579,637          710,270,501           43,525,376,301           97.32
6/12/2015     61.63    729,850,138         44,980,664,005        19,579,637          710,270,501           43,773,970,977           97.32
6/15/2015     60.68    729,850,138         44,287,306,374        19,579,637          710,270,501           43,099,214,001           97.32
6/16/2015     60.40    729,850,138         44,082,948,335        19,579,637          710,270,501           42,900,338,260           97.32
6/17/2015     60.15    729,850,138         43,900,485,801        19,579,637          710,270,501           42,722,770,635           97.32
6/18/2015     60.33    729,850,138         44,031,858,826        19,579,637          710,270,501           42,850,619,325           97.32
6/19/2015     60.00    729,850,138         43,791,008,280        19,579,637          710,270,501           42,616,230,060           97.32
6/22/2015     59.74    729,850,138         43,601,247,244        19,579,637          710,270,501           42,431,559,730           97.32
6/23/2015     59.80    729,850,138         43,645,038,252        19,579,637          710,270,501           42,474,175,960           97.32
6/24/2015     59.37    729,850,138         43,331,202,693        19,579,637          710,270,501           42,168,759,644           97.32
6/25/2015     58.98    729,850,138         43,046,561,139        19,579,637          710,270,501           41,891,754,149           97.32
6/26/2015     58.91    729,850,138         42,995,471,630        19,579,637          710,270,501           41,842,035,214           97.32
6/29/2015     59.37    729,850,138         43,331,202,693        19,579,637          710,270,501           42,168,759,644           97.32
6/30/2015     59.10    729,850,138         43,134,143,156        19,579,637          710,270,501           41,976,986,609           97.32
 7/1/2015     60.95    729,850,138         44,484,365,911        19,579,637          710,270,501           43,290,987,036           97.32
 7/2/2015     61.56    729,850,138         44,929,574,495        19,579,637          710,270,501           43,724,252,042           97.32
 7/6/2015     61.66    729,850,138         45,002,559,509        19,579,637          710,270,501           43,795,279,092           97.32
 7/7/2015     61.55    729,850,138         44,922,275,994        19,579,637          710,270,501           43,717,149,337           97.32
 7/8/2015     60.70    729,850,138         44,301,903,377        19,579,637          710,270,501           43,113,419,411           97.32
 7/9/2015     62.13    729,850,138         45,345,589,074        19,579,637          710,270,501           44,129,106,227           97.32
7/10/2015     61.38    729,850,138         44,798,201,470        19,579,637          710,270,501           43,596,403,351           97.32
7/13/2015     63.29    729,850,138         46,192,215,234        19,579,637          710,270,501           44,953,020,008           97.32
7/14/2015     63.70    729,850,138         46,491,453,791        19,579,637          710,270,501           45,244,230,914           97.32
7/15/2015     63.42    729,850,138         46,287,095,752        19,579,637          710,270,501           45,045,355,173           97.32
7/16/2015     64.01    729,850,138         46,717,707,333        19,579,637          710,270,501           45,464,414,769           97.32
7/17/2015     63.56    729,850,138         46,389,274,771        19,579,637          710,270,501           45,144,793,044           97.32
7/20/2015     63.61    729,850,138         46,425,767,278        19,579,637          710,270,501           45,180,306,569           97.32
7/21/2015     63.35    729,850,138         46,236,006,242        19,579,637          710,270,501           44,995,636,238           97.32
7/22/2015     62.51    729,850,138         45,622,932,126        19,579,637          710,270,501           44,399,009,018           97.32
7/23/2015     62.51    729,850,138         45,622,932,126        19,579,637          710,270,501           44,399,009,018           97.32
7/24/2015     61.85    729,850,138         45,141,231,035        19,579,637          710,270,501           43,930,230,487           97.32
7/27/2015     72.00    729,850,138         52,549,209,936        19,579,637          710,270,501           51,139,476,072           97.32
7/28/2015     71.41    729,850,138         52,118,598,355        19,579,637          710,270,501           50,720,416,476           97.32
7/29/2015     70.88    729,850,138         51,731,777,781        19,579,637          710,270,501           50,343,973,111           97.32




                                                            Page 6 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 145 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

 7/30/2015   $ 69.07    729,850,138       $ 50,410,749,032        19,579,637          710,270,501         $ 49,058,383,504           97.32 %
 7/31/2015     69.02    729,850,138         50,374,256,525        19,579,637          710,270,501           49,022,869,979           97.32
  8/3/2015     70.06    729,850,138         51,133,300,668        19,579,637          710,270,501           49,761,551,300           97.32
  8/4/2015     70.69    729,850,138         51,593,106,255        19,579,637          710,270,501           50,209,021,716           97.32
  8/5/2015     71.19    729,850,138         51,958,031,324        19,579,637          710,270,501           50,564,156,966           97.32
  8/6/2015     70.43    729,850,138         51,403,345,219        19,579,637          710,270,501           50,024,351,385           97.32
  8/7/2015     70.32    729,850,138         51,323,061,704        19,579,637          710,270,501           49,946,221,630           97.32
 8/10/2015     69.80    729,850,138         50,943,539,632        19,579,637          710,270,501           49,576,880,970           97.32
 8/11/2015     69.60    729,850,138         50,797,569,605        19,579,637          710,270,501           49,434,826,870           97.32
 8/12/2015     69.62    729,850,138         50,812,166,608        19,579,637          710,270,501           49,449,032,280           97.32
 8/13/2015     69.35    729,850,138         50,615,107,070        19,579,637          710,270,501           49,257,259,244           97.32
 8/14/2015     69.02    729,850,138         50,374,256,525        19,579,637          710,270,501           49,022,869,979           97.32
 8/17/2015     69.43    729,850,138         50,673,495,081        19,579,637          710,270,501           49,314,080,884           97.32
 8/18/2015     69.03    729,850,138         50,381,555,026        19,579,637          710,270,501           49,029,972,684           97.32
 8/19/2015     69.57    729,850,138         50,775,674,101        19,579,637          710,270,501           49,413,518,755           97.32
 8/20/2015     68.23    729,850,138         49,797,674,916        19,579,637          710,270,501           48,461,756,283           97.32
 8/21/2015     66.92    729,850,138         48,841,571,235        19,579,637          710,270,501           47,531,301,927           97.32
 8/24/2015     64.49    729,850,138         47,068,035,400        19,579,637          710,270,501           45,805,344,609           97.32
 8/25/2015     64.21    729,850,138         46,863,677,361        19,579,637          710,270,501           45,606,468,869           97.32
 8/26/2015     64.82    729,850,138         47,308,885,945        19,579,637          710,270,501           46,039,733,875           97.32
 8/27/2015     65.20    729,850,138         47,586,228,998        19,579,637          710,270,501           46,309,636,665           97.32
 8/28/2015     65.03    729,850,138         47,462,154,474        19,579,637          710,270,501           46,188,890,680           97.32
 8/31/2015     64.41    729,850,138         47,009,647,389        19,579,637          710,270,501           45,748,522,969           97.32
  9/1/2015     63.18    729,850,138         46,111,931,719        19,579,637          710,270,501           44,874,890,253           97.32
  9/2/2015     64.84    729,850,138         47,323,482,948        19,579,637          710,270,501           46,053,939,285           97.32
  9/3/2015     64.12    729,850,138         46,797,990,849        19,579,637          710,270,501           45,542,544,524           97.32
  9/4/2015     63.44    729,850,138         46,301,692,755        19,579,637          710,270,501           45,059,560,583           97.32
  9/8/2015     63.36    729,850,138         46,243,304,744        19,579,637          710,270,501           45,002,738,943           97.32
  9/9/2015     62.41    729,850,138         45,549,947,113        19,579,637          710,270,501           44,327,981,967           97.32
 9/10/2015     62.04    729,850,138         45,279,902,562        19,579,637          710,270,501           44,065,181,882           97.32
 9/11/2015     63.66    729,850,138         46,462,259,785        19,579,637          710,270,501           45,215,820,094           97.32
 9/14/2015     63.50    729,850,138         46,345,483,763        19,579,637          710,270,501           45,102,176,814           97.32
 9/15/2015     65.19    729,850,138         47,578,930,496        19,579,637          710,270,501           46,302,533,960           97.32
 9/16/2015     64.58    729,850,138         47,133,721,912        19,579,637          710,270,501           45,869,268,955           97.32
 9/17/2015     64.39    729,850,138         46,995,050,386        19,579,637          710,270,501           45,734,317,559           97.32
 9/18/2015     63.36    729,850,138         46,243,304,744        19,579,637          710,270,501           45,002,738,943           97.32
 9/21/2015     62.82    729,850,138         45,849,185,669        19,579,637          710,270,501           44,619,192,873           97.32
 9/22/2015     62.73    729,850,138         45,783,499,157        19,579,637          710,270,501           44,555,268,528           97.32
 9/23/2015     61.79    729,850,138         45,097,440,027        19,579,637          710,270,501           43,887,614,257           97.32
 9/24/2015     60.95    729,850,138         44,484,365,911        19,579,637          710,270,501           43,290,987,036           97.32
 9/25/2015     59.34    729,850,138         43,309,307,189        19,579,637          710,270,501           42,147,451,529           97.32
 9/28/2015     56.90    729,850,138         41,528,472,852        19,579,637          710,270,501           40,414,391,507           97.32
 9/29/2015     55.08    729,850,138         40,200,145,601        19,579,637          710,270,501           39,121,699,195           97.32
 9/30/2015     56.46    728,985,006         41,158,493,439        19,579,637          709,405,369           40,053,027,134           97.31
 10/1/2015     58.50    728,985,006         42,645,622,851        19,579,637          709,405,369           41,500,214,087           97.31
 10/2/2015     60.06    728,985,006         43,782,839,460        19,579,637          709,405,369           42,606,886,462           97.31
 10/5/2015     58.39    728,985,006         42,565,434,500        19,579,637          709,405,369           41,422,179,496           97.31
 10/6/2015     57.97    728,985,006         42,259,260,798        19,579,637          709,405,369           41,124,229,241           97.31
 10/7/2015     58.55    728,985,006         42,682,072,101        19,579,637          709,405,369           41,535,684,355           97.31
 10/8/2015     59.24    728,985,006         43,185,071,755        19,579,637          709,405,369           42,025,174,060           97.31
 10/9/2015     58.96    728,985,006         42,980,955,954        19,579,637          709,405,369           41,826,540,556           97.31
10/12/2015     59.20    728,985,006         43,155,912,355        19,579,637          709,405,369           41,996,797,845           97.31
10/13/2015     57.79    728,985,006         42,128,043,497        19,579,637          709,405,369           40,996,536,275           97.31
10/14/2015     58.40    728,985,006         42,572,724,350        19,579,637          709,405,369           41,429,273,550           97.31
10/15/2015     60.11    728,985,006         43,819,288,711        19,579,637          709,405,369           42,642,356,731           97.31
10/16/2015     60.88    728,985,006         44,380,607,165        19,579,637          709,405,369           43,188,598,865           97.31
10/19/2015     60.20    728,985,006         43,884,897,361        19,579,637          709,405,369           42,706,203,214           97.31
10/20/2015     57.89    728,985,006         42,200,941,997        19,579,637          709,405,369           41,067,476,811           97.31
10/21/2015     57.92    728,985,006         42,222,811,548        19,579,637          709,405,369           41,088,758,972           97.31
10/22/2015     55.96    728,985,006         40,794,000,936        19,579,637          709,405,369           39,698,324,449           97.31
10/23/2015     59.55    728,985,006         43,411,057,107        19,579,637          709,405,369           42,245,089,724           97.31
10/26/2015     59.71    728,985,006         43,527,694,708        19,579,637          709,405,369           42,358,594,583           97.31




                                                             Page 7 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 146 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

10/27/2015   $ 59.44    728,985,006       $ 43,330,868,757        19,579,637          709,405,369         $ 42,167,055,133           97.31 %
10/28/2015     62.35    728,985,006         45,452,215,124        19,579,637          709,405,369           44,231,424,757           97.31
10/29/2015     60.24    728,985,006         43,914,056,761        19,579,637          709,405,369           42,734,579,429           97.31
10/30/2015     59.19    728,985,006         43,148,622,505        19,579,637          709,405,369           41,989,703,791           97.31
 11/2/2015     60.82    728,985,006         44,336,868,065        19,579,637          709,405,369           43,146,034,543           97.31
 11/3/2015     62.05    728,985,006         45,233,519,622        19,579,637          709,405,369           44,018,603,146           97.31
 11/4/2015     61.51    728,985,006         44,839,867,719        19,579,637          709,405,369           43,635,524,247           97.31
 11/5/2015     60.92    728,985,006         44,409,766,566        19,579,637          709,405,369           43,216,975,079           97.31
 11/6/2015     60.19    728,985,006         43,877,607,511        19,579,637          709,405,369           42,699,109,160           97.31
 11/9/2015     59.77    728,985,006         43,571,433,809        19,579,637          709,405,369           42,401,158,905           97.31
11/10/2015     59.94    728,985,006         43,695,361,260        19,579,637          709,405,369           42,521,757,818           97.31
11/11/2015     59.13    728,985,006         43,104,883,405        19,579,637          709,405,369           41,947,139,469           97.31
11/12/2015     58.33    728,985,006         42,521,695,400        19,579,637          709,405,369           41,379,615,174           97.31
11/13/2015     58.01    728,985,006         42,288,420,198        19,579,637          709,405,369           41,152,605,456           97.31
11/16/2015     58.81    728,985,006         42,871,608,203        19,579,637          709,405,369           41,720,129,751           97.31
11/17/2015     59.95    728,985,006         43,702,651,110        19,579,637          709,405,369           42,528,851,872           97.31
11/18/2015     61.27    728,985,006         44,664,911,318        19,579,637          709,405,369           43,465,266,959           97.31
11/19/2015     61.04    728,985,006         44,497,244,766        19,579,637          709,405,369           43,302,103,724           97.31
11/20/2015     61.70    728,985,006         44,978,374,870        19,579,637          709,405,369           43,770,311,267           97.31
11/23/2015     62.36    728,985,006         45,459,504,974        19,579,637          709,405,369           44,238,518,811           97.31
11/24/2015     62.35    728,985,006         45,452,215,124        19,579,637          709,405,369           44,231,424,757           97.31
11/25/2015     63.00    728,985,006         45,926,055,378        19,579,637          709,405,369           44,692,538,247           97.31
11/27/2015     63.47    728,985,006         46,268,678,331        19,579,637          709,405,369           45,025,958,770           97.31
11/30/2015     62.93    728,985,006         45,875,026,428        19,579,637          709,405,369           44,642,879,871           97.31
 12/1/2015     65.02    728,985,006         47,398,605,090        19,579,637          709,405,369           46,125,537,092           97.31
 12/2/2015     63.12    728,985,006         46,013,533,579        19,579,637          709,405,369           44,777,666,891           97.31
 12/3/2015     63.53    728,985,006         46,312,417,431        19,579,637          709,405,369           45,068,523,093           97.31
 12/4/2015     65.72    728,985,006         47,908,894,594        19,579,637          709,405,369           46,622,120,851           97.31
 12/7/2015     66.01    728,985,006         48,120,300,246        19,579,637          709,405,369           46,827,848,408           97.31
 12/8/2015     65.67    728,985,006         47,872,445,344        19,579,637          709,405,369           46,586,650,582           97.31
 12/9/2015     65.46    728,985,006         47,719,358,493        19,579,637          709,405,369           46,437,675,455           97.31
12/10/2015     64.56    728,985,006         47,063,271,987        19,579,637          709,405,369           45,799,210,623           97.31
12/11/2015     64.49    728,985,006         47,012,243,037        19,579,637          709,405,369           45,749,552,247           97.31
12/14/2015     64.08    728,985,006         46,713,359,184        19,579,637          709,405,369           45,458,696,046           97.31
12/15/2015     64.96    728,985,006         47,354,865,990        19,579,637          709,405,369           46,082,972,770           97.31
12/16/2015     65.87    728,985,006         48,018,242,345        19,579,637          709,405,369           46,728,531,656           97.31
12/17/2015     65.33    728,985,006         47,624,590,442        19,579,637          709,405,369           46,345,452,757           97.31
12/18/2015     65.26    728,985,006         47,573,561,492        19,579,637          709,405,369           46,295,794,381           97.31
12/21/2015     65.91    728,985,006         48,047,401,745        19,579,637          709,405,369           46,756,907,871           97.31
12/22/2015     65.73    728,985,006         47,916,184,444        19,579,637          709,405,369           46,629,214,904           97.31
12/23/2015     66.13    728,985,006         48,207,778,447        19,579,637          709,405,369           46,912,977,052           97.31
12/24/2015     66.32    728,985,006         48,346,285,598        19,579,637          709,405,369           47,047,764,072           97.31
12/28/2015     65.93    728,985,006         48,061,981,446        19,579,637          709,405,369           46,771,095,978           97.31
12/29/2015     66.20    728,985,006         48,258,807,397        19,579,637          709,405,369           46,962,635,428           97.31
12/30/2015     66.08    728,985,006         48,171,329,196        19,579,637          709,405,369           46,877,506,784           97.31
12/31/2015     65.64    781,355,149         51,288,151,980        19,579,637          761,775,512           50,002,944,608           97.49
  1/4/2016     65.30    781,355,149         51,022,491,230        19,579,637          761,775,512           49,743,940,934           97.49
  1/5/2016     65.86    781,355,149         51,460,050,113        19,579,637          761,775,512           50,170,535,220           97.49
  1/6/2016     64.96    781,355,149         50,756,830,479        19,579,637          761,775,512           49,484,937,260           97.49
  1/7/2016     64.49    781,355,149         50,389,593,559        19,579,637          761,775,512           49,126,902,769           97.49
  1/8/2016     63.70    781,355,149         49,772,322,991        19,579,637          761,775,512           48,525,100,114           97.49
 1/11/2016     63.49    781,355,149         49,608,238,410         5,547,712          775,807,437           49,256,014,175           99.29
 1/12/2016     64.40    781,355,149         50,319,271,596         5,547,712          775,807,437           49,961,998,943           99.29
 1/13/2016     62.78    781,355,149         49,053,476,254         5,547,712          775,807,437           48,705,190,895           99.29
 1/14/2016     63.21    781,355,149         49,389,458,968         5,547,712          775,807,437           49,038,788,093           99.29
 1/15/2016     62.52    781,355,149         48,850,323,915         5,547,712          775,807,437           48,503,480,961           99.29
 1/19/2016     62.09    781,355,149         48,514,341,201         5,547,712          775,807,437           48,169,883,763           99.29
 1/20/2016     61.88    781,355,149         48,350,256,620         5,547,712          775,807,437           48,006,964,202           99.29
 1/21/2016     61.99    781,355,149         48,436,205,687         5,547,712          775,807,437           48,092,303,020           99.29
 1/22/2016     63.26    781,355,149         49,428,526,726         5,547,712          775,807,437           49,077,578,465           99.29
 1/25/2016     63.17    781,355,149         49,358,204,762         5,547,712          775,807,437           49,007,755,795           99.29
 1/26/2016     64.06    781,355,149         50,053,610,845         5,547,712          775,807,437           49,698,224,414           99.29




                                                             Page 8 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 147 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization        Holdings          Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                 (5)                  (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

1/27/2016   $ 62.03    781,355,149       $ 48,467,459,892          5,547,712         775,807,437         $ 48,123,335,317           99.29 %
1/28/2016     60.41    781,355,149         47,201,664,551          5,547,712         775,807,437           46,866,527,269           99.29
1/29/2016     61.48    781,355,149         48,037,714,561          5,547,712         775,807,437           47,696,641,227           99.29
 2/1/2016     62.70    781,355,149         48,990,967,842          5,547,712         775,807,437           48,643,126,300           99.29
 2/2/2016     60.94    781,355,149         47,615,782,780          5,547,712         775,807,437           47,277,705,211           99.29
 2/3/2016     60.27    781,355,149         47,092,274,830          5,547,712         775,807,437           46,757,914,228           99.29
 2/4/2016     59.90    781,355,149         46,803,173,425          5,547,712         775,807,437           46,470,865,476           99.29
 2/5/2016     58.86    781,355,149         45,990,564,070          5,547,712         775,807,437           45,664,025,742           99.29
 2/8/2016     56.93    781,355,149         44,482,548,633          5,547,712         775,807,437           44,166,717,388           99.29
 2/9/2016     57.67    781,355,149         45,060,751,443          5,547,712         775,807,437           44,740,814,892           99.29
2/10/2016     56.91    781,355,149         44,466,921,530          5,547,712         775,807,437           44,151,201,240           99.29
2/11/2016     54.08    781,355,149         42,255,686,458          5,547,712         775,807,437           41,955,666,193           99.29
2/12/2016     55.75    781,355,149         43,560,549,557          5,547,712         775,807,437           43,251,264,613           99.29
2/16/2016     56.13    781,355,149         43,857,464,513          5,547,712         775,807,437           43,546,071,439           99.29
2/17/2016     57.67    781,355,149         45,060,751,443          5,547,712         775,807,437           44,740,814,892           99.29
2/18/2016     57.06    781,355,149         44,584,124,802          5,547,712         775,807,437           44,267,572,355           99.29
2/19/2016     56.63    781,355,149         44,248,142,088          5,547,712         775,807,437           43,933,975,157           99.29
2/22/2016     57.42    781,355,149         44,865,412,656          5,547,712         775,807,437           44,546,863,033           99.29
2/23/2016     57.47    781,355,149         44,904,480,413          5,547,712         775,807,437           44,585,653,404           99.29
2/24/2016     56.89    781,355,149         44,451,294,427          5,547,712         775,807,437           44,135,685,091           99.29
2/25/2016     57.58    781,355,149         44,990,429,479          5,547,712         775,807,437           44,670,992,222           99.29
2/26/2016     56.98    781,355,149         44,521,616,390          5,547,712         775,807,437           44,205,507,760           99.29
2/29/2016     55.60    781,355,149         43,443,346,284          5,547,712         775,807,437           43,134,893,497           99.29
 3/1/2016     56.10    781,355,149         43,834,023,859          5,547,712         775,807,437           43,522,797,216           99.29
 3/2/2016     56.29    781,355,149         43,982,481,337          5,547,712         775,807,437           43,670,200,629           99.29
 3/3/2016     55.60    781,355,149         43,443,346,284          5,547,712         775,807,437           43,134,893,497           99.29
 3/4/2016     55.62    781,355,149         43,458,973,387          5,547,712         775,807,437           43,150,409,646           99.29
 3/7/2016     56.81    781,355,149         44,388,786,015          5,547,712         775,807,437           44,073,620,496           99.29
 3/8/2016     56.21    781,355,149         43,919,972,925          5,547,712         775,807,437           43,608,136,034           99.29
 3/9/2016     57.90    781,355,149         45,240,463,127          5,547,712         775,807,437           44,919,250,602           99.29
3/10/2016     57.98    781,355,149         45,302,971,539          5,547,712         775,807,437           44,981,315,197           99.29
3/11/2016     58.95    781,355,149         46,060,886,034          5,547,712         775,807,437           45,733,848,411           99.29
3/14/2016     59.09    781,355,149         46,170,275,754          5,547,712         775,807,437           45,842,461,452           99.29
3/15/2016     57.13    781,355,149         44,638,819,662          5,547,712         775,807,437           44,321,878,876           99.29
3/16/2016     55.32    781,355,149         43,224,566,843          5,547,712         775,807,437           42,917,667,415           99.29
3/17/2016     53.50    781,355,149         41,802,500,472          5,547,712         775,807,437           41,505,697,880           99.29
3/18/2016     54.08    781,355,149         42,255,686,458          5,547,712         775,807,437           41,955,666,193           99.29
3/21/2016     54.22    781,355,149         42,365,076,179          5,547,712         775,807,437           42,064,279,234           99.29
3/22/2016     54.78    781,355,149         42,802,635,062          5,547,712         775,807,437           42,498,731,399           99.29
3/23/2016     54.05    781,355,149         42,232,245,803          5,547,712         775,807,437           41,932,391,970           99.29
3/24/2016     54.29    781,355,149         42,419,771,039          5,547,712         775,807,437           42,118,585,755           99.29
3/28/2016     53.86    781,355,149         42,083,788,325          5,547,712         775,807,437           41,784,988,557           99.29
3/29/2016     54.95    781,355,149         42,935,465,438          5,547,712         775,807,437           42,630,618,663           99.29
3/30/2016     54.40    781,355,149         42,505,720,106          5,547,712         775,807,437           42,203,924,573           99.29
3/31/2016     53.51    781,226,641         41,803,437,560          5,547,712         775,678,929           41,506,579,491           99.29
 4/1/2016     54.21    781,226,641         42,350,296,209          5,547,712         775,678,929           42,049,554,741           99.29
 4/4/2016     54.66    781,226,641         42,701,848,197          5,547,712         775,678,929           42,398,610,259           99.29
 4/5/2016     54.55    781,226,641         42,615,913,267          5,547,712         775,678,929           42,313,285,577           99.29
 4/6/2016     56.73    781,226,641         44,318,987,344          5,547,712         775,678,929           44,004,265,642           99.29
 4/7/2016     56.50    781,226,641         44,139,305,217          5,547,712         775,678,929           43,825,859,489           99.29
 4/8/2016     56.29    781,226,641         43,975,247,622          5,547,712         775,678,929           43,662,966,913           99.29
4/11/2016     55.92    781,226,641         43,686,193,765          5,547,712         775,678,929           43,375,965,710           99.29
4/12/2016     54.93    781,226,641         42,912,779,390          5,547,712         775,678,929           42,608,043,570           99.29
4/13/2016     55.64    781,226,641         43,467,450,305          5,547,712         775,678,929           43,158,775,610           99.29
4/14/2016     55.73    781,226,641         43,537,760,703          5,547,712         775,678,929           43,228,586,713           99.29
4/15/2016     55.18    781,226,641         43,108,086,050          5,547,712         775,678,929           42,801,963,302           99.29
4/18/2016     54.99    781,226,641         42,959,652,989          5,547,712         775,678,929           42,654,584,306           99.29
4/19/2016     56.66    781,226,641         44,264,301,479          5,547,712         775,678,929           43,949,968,117           99.29
4/20/2016     56.56    781,226,641         44,186,178,815          5,547,712         775,678,929           43,872,400,224           99.29
4/21/2016     57.25    781,226,641         44,725,225,197          5,547,712         775,678,929           44,407,618,685           99.29
4/22/2016     57.05    781,226,641         44,568,979,869          5,547,712         775,678,929           44,252,482,899           99.29
4/25/2016     55.77    781,226,641         43,569,009,769          5,547,712         775,678,929           43,259,613,870           99.29




                                                            Page 9 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 148 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

4/26/2016   $ 55.50    781,226,641       $ 43,358,078,576          5,547,712         775,678,929         $ 43,050,180,560           99.29 %
4/27/2016     56.23    781,226,641         43,928,374,023          5,547,712         775,678,929           43,616,426,178           99.29
4/28/2016     54.99    781,226,641         42,959,652,989          5,547,712         775,678,929           42,654,584,306           99.29
4/29/2016     54.45    781,226,641         42,537,790,602          5,547,712         775,678,929           42,235,717,684           99.29
 5/2/2016     53.49    781,226,641         41,787,813,027          5,547,712         775,678,929           41,491,065,912           99.29
 5/3/2016     54.20    781,226,641         42,342,483,942          5,547,712         775,678,929           42,041,797,952           99.29
 5/4/2016     53.83    781,226,641         42,053,430,085          5,547,712         775,678,929           41,754,796,748           99.29
 5/5/2016     53.87    781,226,641         42,084,679,151          5,547,712         775,678,929           41,785,823,905           99.29
 5/6/2016     50.27    781,226,641         39,272,263,243          5,547,712         775,678,929           38,993,379,761           99.29
 5/9/2016     52.81    781,226,641         41,256,578,911          5,547,712         775,678,929           40,963,604,240           99.29
5/10/2016     52.87    781,226,641         41,303,452,510          5,547,712         775,678,929           41,010,144,976           99.29
5/11/2016     50.92    781,226,641         39,780,060,560          5,547,712         775,678,929           39,497,571,065           99.29
5/12/2016     50.25    781,226,641         39,256,638,710          5,547,712         775,678,929           38,977,866,182           99.29
5/13/2016     50.30    781,226,641         39,295,700,042          5,547,712         775,678,929           39,016,650,129           99.29
5/16/2016     50.43    781,226,641         39,397,259,506          5,547,712         775,678,929           39,117,488,389           99.29
5/17/2016     51.40    781,226,641         40,155,049,347          5,547,712         775,678,929           39,869,896,951           99.29
5/18/2016     52.07    781,226,641         40,678,471,197          5,547,712         775,678,929           40,389,601,833           99.29
5/19/2016     51.25    781,226,641         40,037,865,351          5,547,712         775,678,929           39,753,545,111           99.29
5/20/2016     51.94    781,226,641         40,576,911,734          5,547,712         775,678,929           40,288,763,572           99.29
5/23/2016     51.22    781,226,641         40,014,428,552          5,547,712         775,678,929           39,730,274,743           99.29
5/24/2016     51.89    781,226,641         40,537,850,401          5,547,712         775,678,929           40,249,979,626           99.29
5/25/2016     51.48    781,226,641         40,217,547,479          5,547,712         775,678,929           39,931,951,265           99.29
5/26/2016     51.59    781,226,641         40,303,482,409          5,547,712         775,678,929           40,017,275,947           99.29
5/27/2016     51.66    781,226,641         40,358,168,274          5,547,712         775,678,929           40,071,573,472           99.29
5/31/2016     51.87    781,226,641         40,522,225,869          5,547,712         775,678,929           40,234,466,047           99.29
 6/1/2016     52.91    781,226,641         41,334,701,575          5,547,712         775,678,929           41,041,172,133           99.29
 6/2/2016     54.65    781,226,641         42,694,035,931          5,547,712         775,678,929           42,390,853,470           99.29
 6/3/2016     53.79    781,226,641         42,022,181,019          5,547,712         775,678,929           41,723,769,591           99.29
 6/6/2016     54.69    781,226,641         42,725,284,996          5,547,712         775,678,929           42,421,880,627           99.29
 6/7/2016     54.06    781,226,641         42,233,112,212          5,547,712         775,678,929           41,933,202,902           99.29
 6/8/2016     53.99    781,226,641         42,178,426,348          5,547,712         775,678,929           41,878,905,377           99.29
 6/9/2016     53.31    781,226,641         41,647,192,232          5,547,712         775,678,929           41,351,443,705           99.29
6/10/2016     53.01    781,226,641         41,412,824,239          5,547,712         775,678,929           41,118,740,026           99.29
6/13/2016     53.22    781,226,641         41,576,881,834          5,547,712         775,678,929           41,281,632,601           99.29
6/14/2016     53.37    781,226,641         41,694,065,830          5,547,712         775,678,929           41,397,984,441           99.29
6/15/2016     52.39    781,226,641         40,928,463,722          5,547,712         775,678,929           40,637,819,090           99.29
6/16/2016     52.21    781,226,641         40,787,842,927          5,547,712         775,678,929           40,498,196,883           99.29
6/17/2016     52.01    781,226,641         40,631,597,598          5,547,712         775,678,929           40,343,061,097           99.29
6/20/2016     51.97    781,226,641         40,600,348,533          5,547,712         775,678,929           40,312,033,940           99.29
6/21/2016     50.98    781,226,641         39,826,934,158          5,547,712         775,678,929           39,544,111,800           99.29
6/22/2016     51.19    781,226,641         39,990,991,753          5,547,712         775,678,929           39,707,004,376           99.29
6/23/2016     51.37    781,226,641         40,131,612,548          5,547,712         775,678,929           39,846,626,583           99.29
6/24/2016     50.01    781,226,641         39,069,144,316          5,547,712         775,678,929           38,791,703,239           99.29
6/27/2016     48.53    781,226,641         37,912,928,888          5,547,712         775,678,929           37,643,698,424           99.29
6/28/2016     49.57    781,226,641         38,725,404,594          5,547,712         775,678,929           38,450,404,511           99.29
6/29/2016     50.26    781,226,641         39,264,450,977          5,547,712         775,678,929           38,985,622,972           99.29
6/30/2016     50.23    781,226,641         39,241,014,177          5,547,712         775,678,929           38,962,352,604           99.29
 7/1/2016     50.05    781,226,641         39,100,393,382          5,547,712         775,678,929           38,822,730,396           99.29
 7/5/2016     49.97    781,226,641         39,037,895,251          5,547,712         775,678,929           38,760,676,082           99.29
 7/6/2016     50.31    781,226,641         39,303,512,309          5,547,712         775,678,929           39,024,406,918           99.29
 7/7/2016     50.52    781,226,641         39,467,569,903          5,547,712         775,678,929           39,187,299,493           99.29
 7/8/2016     50.89    781,226,641         39,756,623,760          5,547,712         775,678,929           39,474,300,697           99.29
7/11/2016     50.93    781,226,641         39,787,872,826          5,547,712         775,678,929           39,505,327,854           99.29
7/12/2016     52.46    781,226,641         40,983,149,587          5,547,712         775,678,929           40,692,116,615           99.29
7/13/2016     54.46    781,226,641         42,545,602,869          5,547,712         775,678,929           42,243,474,473           99.29
7/14/2016     54.98    781,226,641         42,951,840,722          5,547,712         775,678,929           42,646,827,516           99.29
7/15/2016     54.21    781,226,641         42,350,296,209          5,547,712         775,678,929           42,049,554,741           99.29
7/18/2016     54.10    781,226,641         42,264,361,278          5,547,712         775,678,929           41,964,230,059           99.29
7/19/2016     53.60    781,226,641         41,873,747,958          5,547,712         775,678,929           41,576,390,594           99.29
7/20/2016     54.96    781,226,641         42,936,216,189          5,547,712         775,678,929           42,631,313,938           99.29
7/21/2016     54.63    781,226,641         42,678,411,398          5,547,712         775,678,929           42,375,339,891           99.29
7/22/2016     54.73    781,226,641         42,756,534,062          5,547,712         775,678,929           42,452,907,784           99.29




                                                            Page 10 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 149 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

 7/25/2016   $ 54.33    781,226,641       $ 42,444,043,406          5,547,712         775,678,929         $ 42,142,636,213           99.29 %
 7/26/2016     54.31    781,226,641         42,428,418,873          5,547,712         775,678,929           42,127,122,634           99.29
 7/27/2016     55.16    781,226,641         43,092,461,518          5,547,712         775,678,929           42,786,449,724           99.29
 7/28/2016     54.79    781,226,641         42,803,407,660          5,547,712         775,678,929           42,499,448,520           99.29
 7/29/2016     53.50    781,226,641         41,795,625,294          5,547,712         775,678,929           41,498,822,702           99.29
  8/1/2016     53.61    781,226,641         41,881,560,224          5,547,712         775,678,929           41,584,147,384           99.29
  8/2/2016     52.96    781,226,641         41,373,762,907          5,547,712         775,678,929           41,079,956,080           99.29
  8/3/2016     53.57    781,226,641         41,850,311,158          5,547,712         775,678,929           41,553,120,227           99.29
  8/4/2016     55.45    781,226,641         43,319,017,243          5,547,712         775,678,929           43,011,396,613           99.29
  8/5/2016     54.21    781,226,641         42,350,296,209          5,547,712         775,678,929           42,049,554,741           99.29
  8/8/2016     53.25    781,226,641         41,600,318,633          5,547,712         775,678,929           41,304,902,969           99.29
  8/9/2016     53.45    781,226,641         41,756,563,961          5,547,712         775,678,929           41,460,038,755           99.29
 8/10/2016     52.61    781,226,641         41,100,333,583          5,547,712         775,678,929           40,808,468,455           99.29
 8/11/2016     53.42    781,226,641         41,733,127,162          5,547,712         775,678,929           41,436,768,387           99.29
 8/12/2016     53.86    781,226,641         42,076,866,884          5,547,712         775,678,929           41,778,067,116           99.29
 8/15/2016     54.54    781,226,641         42,608,101,000          5,547,712         775,678,929           42,305,528,788           99.29
 8/16/2016     53.79    781,226,641         42,022,181,019          5,547,712         775,678,929           41,723,769,591           99.29
 8/17/2016     53.08    781,226,641         41,467,510,104          5,547,712         775,678,929           41,173,037,551           99.29
 8/18/2016     53.05    781,226,641         41,444,073,305          5,547,712         775,678,929           41,149,767,183           99.29
 8/19/2016     52.99    781,226,641         41,397,199,707          5,547,712         775,678,929           41,103,226,448           99.29
 8/22/2016     53.48    781,226,641         41,780,000,761          5,547,712         775,678,929           41,483,309,123           99.29
 8/23/2016     53.20    781,226,641         41,561,257,301          5,547,712         775,678,929           41,266,119,023           99.29
 8/24/2016     51.63    781,226,641         40,334,731,475          5,547,712         775,678,929           40,048,303,104           99.29
 8/25/2016     51.20    781,226,641         39,998,804,019          5,547,712         775,678,929           39,714,761,165           99.29
 8/26/2016     51.55    781,226,641         40,272,233,344          5,547,712         775,678,929           39,986,248,790           99.29
 8/29/2016     50.75    781,226,641         39,647,252,031          5,547,712         775,678,929           39,365,705,647           99.29
 8/30/2016     50.56    781,226,641         39,498,818,969          5,547,712         775,678,929           39,218,326,650           99.29
 8/31/2016     50.39    781,226,641         39,366,010,440          5,547,712         775,678,929           39,086,461,232           99.29
  9/1/2016     50.90    781,226,641         39,764,436,027          5,547,712         775,678,929           39,482,057,486           99.29
  9/2/2016     51.22    781,226,641         40,014,428,552          5,547,712         775,678,929           39,730,274,743           99.29
  9/6/2016     51.33    781,226,641         40,100,363,483          5,547,712         775,678,929           39,815,599,426           99.29
  9/7/2016     51.29    781,226,641         40,069,114,417          5,547,712         775,678,929           39,784,572,268           99.29
  9/8/2016     51.04    781,226,641         39,873,807,757          5,547,712         775,678,929           39,590,652,536           99.29
  9/9/2016     50.21    781,226,641         39,225,389,645          5,547,712         775,678,929           38,946,839,025           99.29
 9/12/2016     51.56    781,226,641         40,280,045,610          5,547,712         775,678,929           39,994,005,579           99.29
 9/13/2016     51.54    781,226,641         40,264,421,077          5,547,712         775,678,929           39,978,492,001           99.29
 9/14/2016     51.95    781,226,641         40,584,724,000          5,547,712         775,678,929           40,296,520,362           99.29
 9/15/2016     51.90    781,226,641         40,545,662,668          5,547,712         775,678,929           40,257,736,415           99.29
 9/16/2016     51.74    781,226,641         40,420,666,405          5,547,712         775,678,929           40,133,627,786           99.29
 9/19/2016     50.70    781,226,641         39,608,190,699          5,547,712         775,678,929           39,326,921,700           99.29
 9/20/2016     50.36    781,226,641         39,342,573,641          5,547,712         775,678,929           39,063,190,864           99.29
 9/21/2016     50.48    781,226,641         39,436,320,838          5,547,712         775,678,929           39,156,272,336           99.29
 9/22/2016     51.23    781,226,641         40,022,240,818          5,547,712         775,678,929           39,738,031,533           99.29
 9/23/2016     51.47    781,226,641         40,209,735,212          5,547,712         775,678,929           39,924,194,476           99.29
 9/26/2016     50.27    781,226,641         39,272,263,243          5,547,712         775,678,929           38,993,379,761           99.29
 9/27/2016     49.47    781,226,641         38,647,281,930          5,547,712         775,678,929           38,372,836,618           99.29
 9/28/2016     48.68    781,226,641         38,030,112,884          5,547,712         775,678,929           37,760,050,264           99.29
 9/29/2016     46.29    781,226,641         36,162,981,212          5,547,712         775,678,929           35,906,177,623           99.29
 9/30/2016     46.01    781,226,641         35,944,237,752          5,547,712         775,678,929           35,688,987,523           99.29
 10/3/2016     45.68    781,226,641         35,686,432,961          5,547,712         775,678,929           35,433,013,477           99.29
 10/4/2016     45.26    781,226,641         35,358,317,772          5,547,712         775,678,929           35,107,228,327           99.29
 10/5/2016     45.19    781,226,641         35,303,631,907          5,547,712         775,678,929           35,052,930,802           99.29
 10/6/2016     45.40    781,226,641         35,467,689,501          5,547,712         775,678,929           35,215,823,377           99.29
 10/7/2016     45.06    781,226,641         35,202,072,443          5,547,712         775,678,929           34,952,092,541           99.29
10/10/2016     45.04    781,226,641         35,186,447,911          5,547,712         775,678,929           34,936,578,962           99.29
10/11/2016     44.56    781,226,641         34,811,459,123          5,547,712         775,678,929           34,564,253,076           99.29
10/12/2016     44.12    781,226,641         34,467,719,401          5,547,712         775,678,929           34,222,954,347           99.29
10/13/2016     44.28    781,226,641         34,592,715,663          5,547,712         775,678,929           34,347,062,976           99.29
10/14/2016     42.96    781,226,641         33,561,496,497          5,547,712         775,678,929           33,323,166,790           99.29
10/17/2016     41.79    781,226,641         32,647,461,327          5,547,712         775,678,929           32,415,622,443           99.29
10/18/2016     43.26    781,226,641         33,795,864,490          5,547,712         775,678,929           33,555,870,469           99.29
10/19/2016     43.34    781,226,641         33,858,362,621          5,547,712         775,678,929           33,617,924,783           99.29




                                                             Page 11 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 150 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

10/20/2016   $ 44.21    781,226,641       $ 34,538,029,799          5,547,712         775,678,929         $ 34,292,765,451           99.29 %
10/21/2016     44.00    781,226,641         34,373,972,204          5,547,712         775,678,929           34,129,872,876           99.29
10/24/2016     43.50    781,226,641         33,983,358,884          5,547,712         775,678,929           33,742,033,412           99.29
10/25/2016     43.85    781,226,641         34,256,788,208          5,547,712         775,678,929           34,013,521,037           99.29
10/26/2016     43.36    781,226,641         33,873,987,154          5,547,712         775,678,929           33,633,438,361           99.29
10/27/2016     43.15    781,226,641         33,709,929,559          5,547,712         775,678,929           33,470,545,786           99.29
10/28/2016     42.32    781,226,641         33,061,511,447          5,547,712         775,678,929           32,826,732,275           99.29
10/31/2016     42.74    781,226,641         33,389,626,636          5,547,712         775,678,929           33,152,517,425           99.29
 11/1/2016     43.12    781,226,641         33,686,492,760          5,547,712         775,678,929           33,447,275,418           99.29
 11/2/2016     43.33    781,226,641         33,850,550,355          5,547,712         775,678,929           33,610,167,994           99.29
 11/3/2016     39.20    781,226,641         30,624,084,327          5,547,712         775,678,929           30,406,614,017           99.29
 11/4/2016     40.24    781,226,641         31,436,560,034          5,547,712         775,678,929           31,213,320,103           99.29
 11/7/2016     40.78    781,226,641         31,858,422,420          5,547,712         775,678,929           31,632,186,725           99.29
 11/8/2016     38.77    781,226,641         30,288,156,872          5,547,712         775,678,929           30,073,072,077           99.29
 11/9/2016     39.97    781,226,641         31,225,628,841          5,547,712         775,678,929           31,003,886,792           99.29
11/10/2016     40.06    781,226,641         31,295,939,238          5,547,712         775,678,929           31,073,697,896           99.29
11/11/2016     40.65    781,226,641         31,756,862,957          5,547,712         775,678,929           31,531,348,464           99.29
11/14/2016     41.03    781,226,641         32,053,729,080          5,547,712         775,678,929           31,826,106,457           99.29
11/15/2016     37.60    781,226,641         29,374,121,702          5,547,712         775,678,929           29,165,527,730           99.29
11/16/2016     38.07    781,226,641         29,741,298,223          5,547,712         775,678,929           29,530,096,827           99.29
11/17/2016     38.89    781,226,641         30,381,904,068          5,547,712         775,678,929           30,166,153,549           99.29
11/18/2016     38.56    781,226,641         30,124,099,277          5,547,712         775,678,929           29,910,179,502           99.29
11/21/2016     38.80    781,226,641         30,311,593,671          5,547,712         775,678,929           30,096,342,445           99.29
11/22/2016     37.83    781,226,641         29,553,803,829          5,547,712         775,678,929           29,343,933,884           99.29
11/23/2016     38.11    781,226,641         29,772,547,289          5,547,712         775,678,929           29,561,123,984           99.29
11/25/2016     38.21    781,226,641         29,850,669,953          5,547,712         775,678,929           29,638,691,877           99.29
11/28/2016     38.15    781,226,641         29,803,796,354          5,547,712         775,678,929           29,592,151,141           99.29
11/29/2016     37.86    781,226,641         29,577,240,628          5,547,712         775,678,929           29,367,204,252           99.29
11/30/2016     37.70    781,226,641         29,452,244,366          5,547,712         775,678,929           29,243,095,623           99.29
 12/1/2016     36.57    781,226,641         28,569,458,261          5,547,712         775,678,929           28,366,578,434           99.29
 12/2/2016     36.53    781,226,641         28,538,209,196          5,547,712         775,678,929           28,335,551,276           99.29
 12/5/2016     37.04    781,226,641         28,936,634,783          5,547,712         775,678,929           28,731,147,530           99.29
 12/6/2016     35.03    781,226,641         27,366,369,234          5,547,712         775,678,929           27,172,032,883           99.29
 12/7/2016     35.27    781,226,641         27,553,863,628          5,547,712         775,678,929           27,358,195,826           99.29
 12/8/2016     35.91    781,226,641         28,053,848,678          5,547,712         775,678,929           27,854,630,340           99.29
 12/9/2016     36.30    781,226,641         28,358,527,068          5,547,712         775,678,929           28,157,145,123           99.29
12/12/2016     37.25    781,226,641         29,100,692,377          5,547,712         775,678,929           28,894,040,105           99.29
12/13/2016     37.66    781,226,641         29,420,995,300          5,547,712         775,678,929           29,212,068,466           99.29
12/14/2016     37.00    781,226,641         28,905,385,717          5,547,712         775,678,929           28,700,120,373           99.29
12/15/2016     36.73    781,226,641         28,694,454,524          5,547,712         775,678,929           28,490,687,062           99.29
12/16/2016     36.51    781,226,641         28,522,584,663          5,547,712         775,678,929           28,320,037,698           99.29
12/19/2016     36.57    781,226,641         28,569,458,261          5,547,712         775,678,929           28,366,578,434           99.29
12/20/2016     36.25    781,226,641         28,319,465,736          5,547,712         775,678,929           28,118,361,176           99.29
12/21/2016     36.37    781,226,641         28,413,212,933          5,547,712         775,678,929           28,211,442,648           99.29
12/22/2016     36.91    781,226,641         28,835,075,319          5,547,712         775,678,929           28,630,309,269           99.29
12/23/2016     36.82    781,226,641         28,764,764,922          5,547,712         775,678,929           28,560,498,166           99.29
12/27/2016     36.34    781,226,641         28,389,776,134          5,547,712         775,678,929           28,188,172,280           99.29
12/28/2016     35.93    781,226,641         28,069,473,211          5,547,712         775,678,929           27,870,143,919           99.29
12/29/2016     36.08    781,226,641         28,186,657,207          5,547,712         775,678,929           27,986,495,758           99.29
12/30/2016     36.25    781,226,641         28,319,465,736          5,547,712         775,678,929           28,118,361,176           99.29
  1/3/2017     37.48    829,521,850         31,090,478,938          5,547,712         823,974,138           30,882,550,692           99.33
  1/4/2017     37.74    829,521,850         31,306,154,619          5,547,712         823,974,138           31,096,783,968           99.33
  1/5/2017     37.96    829,521,850         31,488,649,426          5,547,712         823,974,138           31,278,058,278           99.33
  1/6/2017     35.10    829,521,850         29,116,216,935          5,547,712         823,974,138           28,921,492,244           99.33
  1/9/2017     35.06    829,521,850         29,083,036,061          5,547,712         823,974,138           28,888,533,278           99.33
 1/10/2017     35.20    829,521,850         29,199,169,120          5,547,712         823,974,138           29,003,889,658           99.33
 1/11/2017     34.28    829,521,850         28,436,009,018          5,547,712         823,974,138           28,245,833,451           99.33
 1/12/2017     33.94    829,521,850         28,153,971,589          5,547,712         823,974,138           27,965,682,244           99.33
 1/13/2017     33.97    829,521,850         28,178,857,245          5,547,712         823,974,138           27,990,401,468           99.33
 1/17/2017     33.75    829,521,850         27,996,362,438          5,547,712         823,974,138           27,809,127,158           99.33
 1/18/2017     34.10    829,521,850         28,286,695,085          5,547,712         823,974,138           28,097,518,106           99.33
 1/19/2017     33.47    829,521,850         27,764,096,320          5,547,712         823,974,138           27,578,414,399           99.33




                                                             Page 12 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 151 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

1/20/2017   $ 33.23    829,521,850       $ 27,565,011,076          5,547,712         823,974,138         $ 27,380,660,606           99.33 %
1/23/2017     32.71    829,521,850         27,133,659,714          5,547,712         823,974,138           26,952,194,054           99.33
1/24/2017     32.60    829,521,850         27,042,412,310          5,547,712         823,974,138           26,861,556,899           99.33
1/25/2017     33.68    829,521,850         27,938,295,908          5,547,712         823,974,138           27,751,448,968           99.33
1/26/2017     33.93    829,521,850         28,145,676,371          5,547,712         823,974,138           27,957,442,502           99.33
1/27/2017     34.59    829,521,850         28,693,160,792          5,547,712         823,974,138           28,501,265,433           99.33
1/30/2017     34.52    829,521,850         28,635,094,262          5,547,712         823,974,138           28,443,587,244           99.33
1/31/2017     33.43    829,521,850         27,730,915,446          5,547,712         823,974,138           27,545,455,433           99.33
 2/1/2017     34.69    829,521,850         28,776,112,977          5,547,712         823,974,138           28,583,662,847           99.33
 2/2/2017     34.19    829,521,850         28,361,352,052          5,547,712         823,974,138           28,171,675,778           99.33
 2/3/2017     34.44    829,521,850         28,568,732,514          5,547,712         823,974,138           28,377,669,313           99.33
 2/6/2017     34.35    829,521,850         28,494,075,548          5,547,712         823,974,138           28,303,511,640           99.33
 2/7/2017     32.19    829,521,850         26,702,308,352          5,547,712         823,974,138           26,523,727,502           99.33
 2/8/2017     32.38    829,521,850         26,859,917,503          5,547,712         823,974,138           26,680,282,588           99.33
 2/9/2017     32.25    829,521,850         26,752,079,663          5,547,712         823,974,138           26,573,165,951           99.33
2/10/2017     32.19    829,521,850         26,702,308,352          5,949,871         823,571,979           26,510,782,004           99.28
2/13/2017     34.00    829,521,850         28,203,742,900          5,949,871         823,571,979           28,001,447,286           99.28
2/14/2017     34.90    829,521,850         28,950,312,565          5,949,871         823,571,979           28,742,662,067           99.28
2/15/2017     36.77    829,521,850         30,501,518,425          5,949,871         823,571,979           30,282,741,668           99.28
2/16/2017     35.81    829,521,850         29,705,177,449          5,949,871         823,571,979           29,492,112,568           99.28
2/17/2017     35.20    829,521,850         29,199,169,120          5,949,871         823,571,979           28,989,733,661           99.28
2/21/2017     36.65    829,521,850         30,401,975,803          5,949,871         823,571,979           30,183,913,030           99.28
2/22/2017     35.97    829,521,850         29,837,900,945          5,949,871         823,571,979           29,623,884,085           99.28
2/23/2017     35.82    829,521,850         29,713,472,667          5,949,871         823,571,979           29,500,348,288           99.28
2/24/2017     35.38    829,521,850         29,348,483,053          5,949,871         823,571,979           29,137,976,617           99.28
2/27/2017     35.75    829,521,850         29,655,406,138          5,949,871         823,571,979           29,442,698,249           99.28
2/28/2017     35.02    829,521,850         29,049,855,187          5,949,871         823,571,979           28,841,490,705           99.28
 3/1/2017     35.01    829,521,850         29,041,559,969          5,949,871         823,571,979           28,833,254,985           99.28
 3/2/2017     34.80    829,521,850         28,867,360,380          5,949,871         823,571,979           28,660,304,869           99.28
 3/3/2017     34.70    829,521,850         28,784,408,195          5,949,871         823,571,979           28,577,947,671           99.28
 3/6/2017     33.39    829,521,850         27,697,734,572          5,949,871         823,571,979           27,499,068,379           99.28
 3/7/2017     33.18    829,521,850         27,523,534,983          5,949,871         823,571,979           27,326,118,263           99.28
 3/8/2017     32.83    829,521,850         27,233,202,336          5,949,871         823,571,979           27,037,868,071           99.28
 3/9/2017     32.96    829,521,850         27,341,040,176          5,949,871         823,571,979           27,144,932,428           99.28
3/10/2017     33.39    829,521,850         27,697,734,572          5,949,871         823,571,979           27,499,068,379           99.28
3/13/2017     33.30    829,521,850         27,623,077,605          5,949,871         823,571,979           27,424,946,901           99.28
3/14/2017     33.65    829,521,850         27,913,410,253          5,949,871         823,571,979           27,713,197,093           99.28
3/15/2017     34.34    829,521,850         28,485,780,329          5,949,871         823,571,979           28,281,461,759           99.28
3/16/2017     33.93    829,521,850         28,145,676,371          5,949,871         823,571,979           27,943,797,247           99.28
3/17/2017     33.64    829,521,850         27,905,115,034          5,949,871         823,571,979           27,704,961,374           99.28
3/20/2017     33.59    829,521,850         27,863,638,942          5,949,871         823,571,979           27,663,782,775           99.28
3/21/2017     32.53    829,521,850         26,984,345,781          5,949,871         823,571,979           26,790,796,477           99.28
3/22/2017     32.61    829,521,850         27,050,707,529          5,949,871         823,571,979           26,856,682,235           99.28
3/23/2017     32.73    829,521,850         27,150,250,151          5,949,871         823,571,979           26,955,510,873           99.28
3/24/2017     32.76    829,521,850         27,175,135,806          5,949,871         823,571,979           26,980,218,032           99.28
3/27/2017     33.03    829,521,850         27,399,106,706          5,949,871         823,571,979           27,202,582,466           99.28
3/28/2017     32.96    829,521,850         27,341,040,176          5,949,871         823,571,979           27,144,932,428           99.28
3/29/2017     33.05    829,521,850         27,415,697,143          5,949,871         823,571,979           27,219,053,906           99.28
3/30/2017     32.71    829,521,850         27,133,659,714          5,949,871         823,571,979           26,939,039,433           99.28
3/31/2017     32.09    829,521,850         26,619,356,167          5,949,871         823,571,979           26,428,424,806           99.28
 4/3/2017     32.19    829,521,850         26,702,308,352          5,949,871         823,571,979           26,510,782,004           99.28
 4/4/2017     32.00    829,521,850         26,544,699,200          5,949,871         823,571,979           26,354,303,328           99.28
 4/5/2017     31.93    829,521,850         26,486,632,671          5,949,871         823,571,979           26,296,653,289           99.28
 4/6/2017     32.35    829,521,850         26,835,031,848          5,949,871         823,571,979           26,642,553,521           99.28
 4/7/2017     32.31    829,521,850         26,801,850,974          5,949,871         823,571,979           26,609,610,641           99.28
4/10/2017     32.51    829,521,850         26,967,755,344          5,949,871         823,571,979           26,774,325,037           99.28
4/11/2017     32.14    829,521,850         26,660,832,259          5,949,871         823,571,979           26,469,603,405           99.28
4/12/2017     32.12    829,521,850         26,644,241,822          5,949,871         823,571,979           26,453,131,965           99.28
4/13/2017     32.06    829,521,850         26,594,470,511          5,949,871         823,571,979           26,403,717,647           99.28
4/17/2017     32.15    829,521,850         26,669,127,478          5,949,871         823,571,979           26,477,839,125           99.28
4/18/2017     30.99    829,521,850         25,706,882,132          5,949,871         823,571,979           25,522,495,629           99.28
4/19/2017     30.70    829,521,850         25,466,320,795          5,949,871         823,571,979           25,283,659,755           99.28




                                                            Page 13 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 152 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

4/20/2017   $ 30.76    829,521,850       $ 25,516,092,106          5,949,871         823,571,979         $ 25,333,074,074           99.28 %
4/21/2017     31.13    829,521,850         25,823,015,191          5,949,871         823,571,979           25,637,795,706           99.28
4/24/2017     31.60    829,521,850         26,212,890,460          5,949,871         823,571,979           26,024,874,536           99.28
4/25/2017     30.76    829,521,850         25,516,092,106          5,949,871         823,571,979           25,333,074,074           99.28
4/26/2017     31.28    829,521,850         25,947,443,468          5,949,871         823,571,979           25,761,331,503           99.28
4/27/2017     31.73    829,521,850         26,320,728,301          5,949,871         823,571,979           26,131,938,894           99.28
4/28/2017     31.58    829,521,850         26,196,300,023          5,949,871         823,571,979           26,008,403,097           99.28
 5/1/2017     31.57    829,521,850         26,188,004,805          5,949,871         823,571,979           26,000,167,377           99.28
 5/2/2017     32.11    829,521,850         26,635,946,604          5,949,871         823,571,979           26,444,896,246           99.28
 5/3/2017     30.72    829,521,850         25,482,911,232          5,949,871         823,571,979           25,300,131,195           99.28
 5/4/2017     30.87    829,521,850         25,607,339,510          5,949,871         823,571,979           25,423,666,992           99.28
 5/5/2017     31.14    829,521,850         25,831,310,409          5,949,871         823,571,979           25,646,031,426           99.28
 5/8/2017     30.79    829,521,850         25,540,977,762          5,949,871         823,571,979           25,357,781,233           99.28
 5/9/2017     31.15    829,521,850         25,839,605,628          5,949,871         823,571,979           25,654,267,146           99.28
5/10/2017     31.36    829,521,850         26,013,805,216          5,949,871         823,571,979           25,827,217,261           99.28
5/11/2017     32.00    829,521,850         26,544,699,200          5,949,871         823,571,979           26,354,303,328           99.28
5/12/2017     31.89    829,521,850         26,453,451,797          5,949,871         823,571,979           26,263,710,410           99.28
5/15/2017     32.31    829,521,850         26,801,850,974          5,949,871         823,571,979           26,609,610,641           99.28
5/16/2017     31.78    829,521,850         26,362,204,393          5,949,871         823,571,979           26,173,117,493           99.28
5/17/2017     30.30    829,521,850         25,134,512,055          5,949,871         823,571,979           24,954,230,964           99.28
5/18/2017     29.67    829,521,850         24,611,913,290          5,949,871         823,571,979           24,435,380,617           99.28
5/19/2017     29.88    829,521,850         24,786,112,878          5,949,871         823,571,979           24,608,330,733           99.28
5/22/2017     29.44    829,521,850         24,421,123,264          5,949,871         823,571,979           24,245,959,062           99.28
5/23/2017     28.76    829,521,850         23,857,048,406          5,949,871         823,571,979           23,685,930,116           99.28
5/24/2017     28.98    829,521,850         24,039,543,213          5,949,871         823,571,979           23,867,115,951           99.28
5/25/2017     28.71    829,521,850         23,815,572,314          5,949,871         823,571,979           23,644,751,517           99.28
5/26/2017     28.50    829,521,850         23,641,372,725          5,949,871         823,571,979           23,471,801,402           99.28
5/30/2017     27.82    829,521,850         23,077,297,867          5,949,871         823,571,979           22,911,772,456           99.28
5/31/2017     27.86    829,521,850         23,110,478,741          5,949,871         823,571,979           22,944,715,335           99.28
 6/1/2017     29.01    829,521,850         24,064,428,869          5,949,871         823,571,979           23,891,823,111           99.28
 6/2/2017     29.03    829,521,850         24,081,019,306          5,949,871         823,571,979           23,908,294,550           99.28
 6/5/2017     28.99    829,521,850         24,047,838,432          5,949,871         823,571,979           23,875,351,671           99.28
 6/6/2017     28.75    829,521,850         23,848,753,188          5,949,871         823,571,979           23,677,694,396           99.28
 6/7/2017     28.78    829,521,850         23,873,638,843          5,949,871         823,571,979           23,702,401,556           99.28
 6/8/2017     29.53    829,521,850         24,495,780,231          5,949,871         823,571,979           24,320,080,540           99.28
 6/9/2017     30.22    829,521,850         25,068,150,307          5,949,871         823,571,979           24,888,345,205           99.28
6/12/2017     30.44    829,521,850         25,250,645,114          5,949,871         823,571,979           25,069,531,041           99.28
6/13/2017     30.52    829,521,850         25,317,006,862          5,949,871         823,571,979           25,135,416,799           99.28
6/14/2017     30.67    829,521,850         25,441,435,140          5,949,871         823,571,979           25,258,952,596           99.28
6/15/2017     30.43    829,521,850         25,242,349,896          5,949,871         823,571,979           25,061,295,321           99.28
6/16/2017     30.92    829,521,850         25,648,815,602          5,949,871         823,571,979           25,464,845,591           99.28
6/19/2017     31.33    829,521,850         25,988,919,561          5,949,871         823,571,979           25,802,510,102           99.28
6/20/2017     31.37    829,521,850         26,022,100,435          5,949,871         823,571,979           25,835,452,981           99.28
6/21/2017     31.05    829,521,850         25,756,653,443          5,949,871         823,571,979           25,571,909,948           99.28
6/22/2017     32.52    829,521,850         26,976,050,562          5,949,871         823,571,979           26,782,560,757           99.28
6/23/2017     32.61    829,521,850         27,050,707,529          5,949,871         823,571,979           26,856,682,235           99.28
6/26/2017     32.95    829,521,850         27,332,744,958          5,949,871         823,571,979           27,136,696,708           99.28
6/27/2017     32.16    829,521,850         26,677,422,696          5,949,871         823,571,979           26,486,074,845           99.28
6/28/2017     32.81    829,521,850         27,216,611,899          5,949,871         823,571,979           27,021,396,631           99.28
6/29/2017     32.83    829,521,850         27,233,202,336          5,949,871         823,571,979           27,037,868,071           99.28
6/30/2017     33.22    829,521,850         27,556,715,857          5,949,871         823,571,979           27,359,061,142           99.28
 7/3/2017     33.31    829,521,850         27,631,372,824          5,949,871         823,571,979           27,433,182,620           99.28
 7/5/2017     32.71    829,521,850         27,133,659,714          5,949,871         823,571,979           26,939,039,433           99.28
 7/6/2017     31.77    829,521,850         26,353,909,175          5,949,871         823,571,979           26,164,881,773           99.28
 7/7/2017     31.54    829,521,850         26,163,119,149          5,949,871         823,571,979           25,975,460,218           99.28
7/10/2017     31.17    829,521,850         25,856,196,065          5,949,871         823,571,979           25,670,738,585           99.28
7/11/2017     30.97    829,521,850         25,690,291,695          5,949,871         823,571,979           25,506,024,190           99.28
7/12/2017     32.09    829,521,850         26,619,356,167          5,949,871         823,571,979           26,428,424,806           99.28
7/13/2017     33.19    829,521,850         27,531,830,202          5,949,871         823,571,979           27,334,353,983           99.28
7/14/2017     31.90    829,521,850         26,461,747,015          5,949,871         823,571,979           26,271,946,130           99.28
7/17/2017     31.83    829,521,850         26,403,680,486          5,949,871         823,571,979           26,214,296,092           99.28
7/18/2017     31.95    829,521,850         26,503,223,108          5,949,871         823,571,979           26,313,124,729           99.28




                                                            Page 14 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 153 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

 7/19/2017   $ 31.92    829,521,850       $ 26,478,337,452          5,949,871         823,571,979         $ 26,288,417,570           99.28 %
 7/20/2017     32.43    829,521,850         26,901,393,596          5,949,871         823,571,979           26,708,439,279           99.28
 7/21/2017     32.64    829,521,850         27,075,593,184          5,949,871         823,571,979           26,881,389,395           99.28
 7/24/2017     32.47    829,521,850         26,934,574,470          5,949,871         823,571,979           26,741,382,158           99.28
 7/25/2017     32.76    829,521,850         27,175,135,806          5,949,871         823,571,979           26,980,218,032           99.28
 7/26/2017     33.04    829,521,850         27,407,401,924          5,949,871         823,571,979           27,210,818,186           99.28
 7/27/2017     32.45    829,521,850         26,917,984,033          5,949,871         823,571,979           26,724,910,719           99.28
 7/28/2017     32.34    829,521,850         26,826,736,629          5,949,871         823,571,979           26,634,317,801           99.28
 7/31/2017     32.17    829,521,850         26,685,717,915          5,949,871         823,571,979           26,494,310,564           99.28
  8/1/2017     31.86    829,521,850         26,428,566,141          5,949,871         823,571,979           26,239,003,251           99.28
  8/2/2017     31.25    829,521,850         25,922,557,813          5,949,871         823,571,979           25,736,624,344           99.28
  8/3/2017     23.75    829,521,850         19,701,143,938          5,949,871         823,571,979           19,559,834,501           99.28
  8/4/2017     20.60    829,521,850         17,088,150,110          5,949,871         823,571,979           16,965,582,767           99.28
  8/7/2017     18.59    829,521,850         15,420,811,192          5,949,871         823,571,979           15,310,203,090           99.28
  8/8/2017     18.29    829,521,850         15,171,954,637          5,949,871         823,571,979           15,063,131,496           99.28
  8/9/2017     17.50    829,521,850         14,516,632,375          5,949,871         823,571,979           14,412,509,633           99.28
 8/10/2017     17.19    829,521,850         14,259,480,602          5,949,871         823,571,979           14,157,202,319           99.28
 8/11/2017     17.30    829,521,850         14,350,728,005          5,949,871         823,571,979           14,247,795,237           99.28
 8/14/2017     17.16    829,521,850         14,234,594,946          5,949,871         823,571,979           14,132,495,160           99.28
 8/15/2017     17.97    829,521,850         14,906,507,645          5,949,871         823,571,979           14,799,588,463           99.28
 8/16/2017     17.49    829,521,850         14,508,337,157          5,949,871         823,571,979           14,404,273,913           99.28
 8/17/2017     17.10    829,521,850         14,184,823,635          5,949,871         823,571,979           14,083,080,841           99.28
 8/18/2017     17.30    829,521,850         14,350,728,005          5,949,871         823,571,979           14,247,795,237           99.28
 8/21/2017     17.04    829,521,850         14,135,052,324          5,949,871         823,571,979           14,033,666,522           99.28
 8/22/2017     17.01    829,521,850         14,110,166,669          5,949,871         823,571,979           14,008,959,363           99.28
 8/23/2017     16.49    829,521,850         13,678,815,307          5,949,871         823,571,979           13,580,701,934           99.28
 8/24/2017     16.36    829,521,850         13,570,977,466          5,949,871         823,571,979           13,473,637,576           99.28
 8/25/2017     16.21    829,521,850         13,446,549,189          5,949,871         823,571,979           13,350,101,780           99.28
 8/28/2017     15.93    829,521,850         13,214,283,071          5,949,871         823,571,979           13,119,501,625           99.28
 8/29/2017     15.77    829,521,850         13,081,559,575          5,949,871         823,571,979           12,987,730,109           99.28
 8/30/2017     15.46    829,521,850         12,824,407,801          5,949,871         823,571,979           12,732,422,795           99.28
 8/31/2017     15.86    829,521,850         13,156,216,541          5,949,871         823,571,979           13,061,851,587           99.28
  9/1/2017     15.90    829,521,850         13,189,397,415          5,949,871         823,571,979           13,094,794,466           99.28
  9/5/2017     15.41    829,521,850         12,782,931,709          5,949,871         823,571,979           12,691,244,196           99.28
  9/6/2017     15.52    829,521,850         12,874,179,112          5,949,871         823,571,979           12,781,837,114           99.28
  9/7/2017     15.47    829,521,850         12,832,703,020          5,949,871         823,571,979           12,740,658,515           99.28
  9/8/2017     15.50    829,521,850         12,857,588,675          5,949,871         823,571,979           12,765,365,675           99.28
 9/11/2017     18.50    829,521,850         15,346,154,225          5,949,871         823,571,979           15,236,081,612           99.28
 9/12/2017     19.33    829,521,850         16,034,657,361          5,949,871         823,571,979           15,919,646,354           99.28
 9/13/2017     18.86    829,521,850         15,644,782,091          5,949,871         823,571,979           15,532,567,524           99.28
 9/14/2017     18.36    829,521,850         15,230,021,166          5,949,871         823,571,979           15,120,781,534           99.28
 9/15/2017     18.10    829,521,850         15,014,345,485          5,949,871         823,571,979           14,906,652,820           99.28
 9/18/2017     16.99    829,521,850         14,093,576,232          5,949,871         823,571,979           13,992,487,923           99.28
 9/19/2017     17.19    829,521,850         14,259,480,602          5,949,871         823,571,979           14,157,202,319           99.28
 9/20/2017     17.11    829,521,850         14,193,118,854          5,949,871         823,571,979           14,091,316,561           99.28
 9/21/2017     17.15    829,521,850         14,226,299,728          5,949,871         823,571,979           14,124,259,440           99.28
 9/22/2017     17.19    829,521,850         14,259,480,602          5,949,871         823,571,979           14,157,202,319           99.28
 9/25/2017     17.17    829,521,850         14,242,890,165          5,949,871         823,571,979           14,140,730,879           99.28
 9/26/2017     17.26    829,521,850         14,317,547,131          5,949,871         823,571,979           14,214,852,358           99.28
 9/27/2017     17.62    829,521,850         14,616,174,997          5,949,871         823,571,979           14,511,338,270           99.28
 9/28/2017     17.16    829,521,850         14,234,594,946          5,949,871         823,571,979           14,132,495,160           99.28
 9/29/2017     17.60    829,521,850         14,599,584,560          5,949,871         823,571,979           14,494,866,830           99.28
 10/2/2017     18.47    829,521,850         15,321,268,570          5,949,871         823,571,979           15,211,374,452           99.28
 10/3/2017     18.82    829,521,850         15,611,601,217          5,949,871         823,571,979           15,499,624,645           99.28
 10/4/2017     16.08    829,521,850         13,338,711,348          5,949,871         823,571,979           13,243,037,422           99.28
 10/5/2017     15.68    829,521,850         13,006,902,608          5,949,871         823,571,979           12,913,608,631           99.28
 10/6/2017     15.94    829,521,850         13,222,578,289          5,949,871         823,571,979           13,127,737,345           99.28
 10/9/2017     15.77    829,521,850         13,081,559,575          5,949,871         823,571,979           12,987,730,109           99.28
10/10/2017     15.89    829,521,850         13,181,102,197          5,949,871         823,571,979           13,086,558,746           99.28
10/11/2017     15.76    829,521,850         13,073,264,356          5,949,871         823,571,979           12,979,494,389           99.28
10/12/2017     15.15    829,521,850         12,567,256,028          5,949,871         823,571,979           12,477,115,482           99.28
10/13/2017     14.98    829,521,850         12,426,237,313          5,949,871         823,571,979           12,337,108,245           99.28




                                                             Page 15 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 154 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

10/16/2017   $ 14.71    829,521,850       $ 12,202,266,414          5,949,871         823,571,979         $ 12,114,743,811           99.28 %
10/17/2017     14.74    829,521,850         12,227,152,069          5,949,871         823,571,979           12,139,450,970           99.28
10/18/2017     14.62    829,521,850         12,127,609,447          5,949,871         823,571,979           12,040,622,333           99.28
10/19/2017     14.93    829,521,850         12,384,761,221          5,949,871         823,571,979           12,295,929,646           99.28
10/20/2017     14.90    829,521,850         12,359,875,565          5,949,871         823,571,979           12,271,222,487           99.28
10/23/2017     14.54    829,521,850         12,061,247,699          5,949,871         823,571,979           11,974,736,575           99.28
10/24/2017     14.28    829,521,850         11,845,572,018          5,949,871         823,571,979           11,760,607,860           99.28
10/25/2017     13.93    829,521,850         11,555,239,371          5,949,871         823,571,979           11,472,357,667           99.28
10/26/2017     13.69    829,521,850         11,356,154,127          5,949,871         823,571,979           11,274,700,393           99.28
10/27/2017     13.32    829,521,850         11,049,231,042          5,949,871         823,571,979           10,969,978,760           99.28
10/30/2017     13.55    829,521,850         11,240,021,068          5,949,871         823,571,979           11,159,400,315           99.28
10/31/2017     13.80    829,521,850         11,447,401,530          5,949,871         823,571,979           11,365,293,310           99.28
 11/1/2017     14.02    829,521,850         11,629,896,337          5,949,871         823,571,979           11,546,479,146           99.28
 11/2/2017     11.23    829,521,850          9,315,530,376          5,949,871         823,571,979            9,248,713,324           99.28
 11/3/2017     11.40    829,521,850          9,456,549,090          5,949,871         823,571,979            9,388,720,561           99.28
 11/6/2017     12.41    829,521,850         10,294,366,159          5,949,871         823,571,979           10,220,528,259           99.28
 11/7/2017     11.69    829,521,850          9,697,110,427          5,949,871         823,571,979            9,627,556,435           99.28
 11/8/2017     11.83    829,521,850          9,813,243,486          5,949,871         823,571,979            9,742,856,512           99.28
 11/9/2017     11.85    829,521,850          9,829,833,923          5,949,871         823,571,979            9,759,327,951           99.28
11/10/2017     11.78    829,521,850          9,771,767,393          5,949,871         823,571,979            9,701,677,913           99.28
11/13/2017     11.74    829,521,850          9,738,586,519          5,949,871         823,571,979            9,668,735,033           99.28
11/14/2017     11.75    829,521,850          9,746,881,738          5,949,871         823,571,979            9,676,970,753           99.28
11/15/2017     12.60    829,521,850         10,451,975,310          5,949,871         823,571,979           10,377,006,935           99.28
11/16/2017     12.79    829,521,850         10,609,584,462          5,949,871         823,571,979           10,533,485,611           99.28
11/17/2017     13.84    829,521,850         11,480,582,404          5,949,871         823,571,979           11,398,236,189           99.28
11/20/2017     13.08    829,521,850         10,850,145,798          5,949,871         823,571,979           10,772,321,485           99.28
11/21/2017     13.33    829,521,850         11,057,526,261          5,949,871         823,571,979           10,978,214,480           99.28
11/22/2017     13.48    829,521,850         11,181,954,538          5,949,871         823,571,979           11,101,750,277           99.28
11/24/2017     13.70    829,521,850         11,364,449,345          5,949,871         823,571,979           11,282,936,112           99.28
11/27/2017     14.65    829,521,850         12,152,495,103          5,949,871         823,571,979           12,065,329,492           99.28
11/28/2017     14.69    829,521,850         12,185,675,977          5,949,871         823,571,979           12,098,272,372           99.28
11/29/2017     15.07    829,521,850         12,500,894,280          5,949,871         823,571,979           12,411,229,724           99.28
11/30/2017     14.82    829,521,850         12,293,513,817          5,949,871         823,571,979           12,205,336,729           99.28
 12/1/2017     15.26    829,521,850         12,658,503,431          5,949,871         823,571,979           12,567,708,400           99.28
 12/4/2017     15.05    829,521,850         12,484,303,843          5,949,871         823,571,979           12,394,758,284           99.28
 12/5/2017     15.06    829,521,850         12,492,599,061          5,949,871         823,571,979           12,402,994,004           99.28
 12/6/2017     14.32    829,521,850         11,878,752,892          5,949,871         823,571,979           11,793,550,739           99.28
 12/7/2017     15.00    829,521,850         12,442,827,750          5,949,871         823,571,979           12,353,579,685           99.28
 12/8/2017     16.06    829,521,850         13,322,120,911          5,949,871         823,571,979           13,226,565,983           99.28
12/11/2017     16.44    829,521,850         13,637,339,214          5,949,871         823,571,979           13,539,523,335           99.28
12/12/2017     16.52    829,521,850         13,703,700,962          5,949,871         823,571,979           13,605,409,093           99.28
12/13/2017     15.70    829,521,850         13,023,493,045          5,949,871         823,571,979           12,930,080,070           99.28
12/14/2017     17.30    829,521,850         14,350,728,005          5,949,871         823,571,979           14,247,795,237           99.28
12/15/2017     18.61    829,521,850         15,437,401,629          5,949,871         823,571,979           15,326,674,529           99.28
12/18/2017     18.52    829,521,850         15,362,744,662          5,949,871         823,571,979           15,252,553,051           99.28
12/19/2017     17.90    829,521,850         14,848,441,115          5,949,871         823,571,979           14,741,938,424           99.28
12/20/2017     17.45    829,521,850         14,475,156,283          5,949,871         823,571,979           14,371,331,034           99.28
12/21/2017     18.50    829,521,850         15,346,154,225          5,949,871         823,571,979           15,236,081,612           99.28
12/22/2017     18.75    829,521,850         15,553,534,688          5,949,871         823,571,979           15,441,974,606           99.28
12/26/2017     18.92    829,521,850         15,694,553,402          5,949,871         823,571,979           15,581,981,843           99.28
12/27/2017     19.10    829,521,850         15,843,867,335          5,949,871         823,571,979           15,730,224,799           99.28
12/28/2017     19.00    829,521,850         15,760,915,150          5,949,871         823,571,979           15,647,867,601           99.28
12/29/2017     18.95    829,521,850         15,719,439,058          5,949,871         823,571,979           15,606,689,002           99.28
  1/2/2018     19.11    921,056,365         17,601,387,135          5,949,871         915,106,494           17,487,685,100           99.35
  1/3/2018     19.13    921,056,365         17,619,808,262          5,949,871         915,106,494           17,505,987,230           99.35
  1/4/2018     19.58    921,056,365         18,034,283,627          5,949,871         915,106,494           17,917,785,153           99.35
  1/5/2018     19.22    921,056,365         17,702,703,335          5,949,871         915,106,494           17,588,346,815           99.35
  1/8/2018     19.12    921,056,365         17,610,597,699          5,949,871         915,106,494           17,496,836,165           99.35
  1/9/2018     19.37    921,056,365         17,840,861,790          5,949,871         915,106,494           17,725,612,789           99.35
 1/10/2018     20.04    921,056,365         18,457,969,555          5,949,871         915,106,494           18,338,734,140           99.35
 1/11/2018     21.74    921,056,365         20,023,765,375          5,949,871         915,106,494           19,894,415,180           99.35
 1/12/2018     22.07    921,056,365         20,327,713,976          5,949,871         915,106,494           20,196,400,323           99.35




                                                             Page 16 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 155 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

1/16/2018   $ 21.41    921,056,365       $ 19,719,816,775          5,949,871         915,106,494         $ 19,592,430,037           99.35 %
1/17/2018     21.48    921,056,365         19,784,290,720          5,949,871         915,106,494           19,656,487,491           99.35
1/18/2018     20.71    921,056,365         19,075,077,319          5,949,871         915,106,494           18,951,855,491           99.35
1/19/2018     20.70    921,056,365         19,065,866,756          5,949,871         915,106,494           18,942,704,426           99.35
1/22/2018     21.02    921,056,365         19,360,604,792          5,949,871         915,106,494           19,235,538,504           99.35
1/23/2018     20.95    921,056,365         19,296,130,847          5,949,871         915,106,494           19,171,481,049           99.35
1/24/2018     20.57    921,056,365         18,946,129,428          5,949,871         915,106,494           18,823,740,582           99.35
1/25/2018     21.16    921,056,365         19,489,552,683          5,949,871         915,106,494           19,363,653,413           99.35
1/26/2018     21.33    921,056,365         19,646,132,265          5,949,871         915,106,494           19,519,221,517           99.35
1/29/2018     21.61    921,056,365         19,904,028,048          5,949,871         915,106,494           19,775,451,335           99.35
1/30/2018     20.65    921,056,365         19,019,813,937          5,949,871         915,106,494           18,896,949,101           99.35
1/31/2018     20.41    921,056,365         18,798,760,410          5,949,871         915,106,494           18,677,323,543           99.35
 2/1/2018     21.18    921,056,365         19,507,973,811          5,949,871         915,106,494           19,381,955,543           99.35
 2/2/2018     20.57    921,056,365         18,946,129,428          5,949,871         915,106,494           18,823,740,582           99.35
 2/5/2018     19.74    921,056,365         18,181,652,645          5,949,871         915,106,494           18,064,202,192           99.35
 2/6/2018     20.40    921,056,365         18,789,549,846          5,949,871         915,106,494           18,668,172,478           99.35
 2/7/2018     20.85    921,056,365         19,204,025,210          5,949,871         915,106,494           19,079,970,400           99.35
 2/8/2018     18.64    921,056,365         17,168,490,644          5,949,871         915,106,494           17,057,585,048           99.35
 2/9/2018     18.61    921,056,365         17,140,858,953          5,949,871         915,106,494           17,030,131,853           99.35
2/12/2018     19.27    921,056,365         17,748,756,154          5,949,871         915,106,494           17,634,102,139           99.35
2/13/2018     18.52    921,056,365         17,057,963,880          5,949,871         915,106,494           16,947,772,269           99.35
2/14/2018     19.33    921,056,365         17,804,019,535          5,949,871         915,106,494           17,689,008,529           99.35
2/15/2018     20.81    921,056,365         19,167,182,956          5,949,871         915,106,494           19,043,366,140           99.35
2/16/2018     20.90    921,056,365         19,250,078,029          5,949,871         915,106,494           19,125,725,725           99.35
2/20/2018     19.98    921,056,365         18,402,706,173          5,949,871         915,106,494           18,283,827,750           99.35
2/21/2018     20.09    921,056,365         18,504,022,373          5,949,871         915,106,494           18,384,489,464           99.35
2/22/2018     19.80    921,056,365         18,236,916,027          5,949,871         915,106,494           18,119,108,581           99.35
2/23/2018     20.04    921,056,365         18,457,969,555          5,949,871         915,106,494           18,338,734,140           99.35
2/26/2018     20.00    921,056,365         18,421,127,300          5,949,871         915,106,494           18,302,129,880           99.35
2/27/2018     19.38    921,056,365         17,850,072,354          5,949,871         915,106,494           17,734,763,854           99.35
2/28/2018     18.72    921,056,365         17,242,175,153          5,949,871         915,106,494           17,130,793,568           99.35
 3/1/2018     18.87    921,056,365         17,380,333,608          5,949,871         915,106,494           17,268,059,542           99.35
 3/2/2018     19.16    921,056,365         17,647,439,953          5,949,871         915,106,494           17,533,440,425           99.35
 3/5/2018     19.33    921,056,365         17,804,019,535          5,949,871         915,106,494           17,689,008,529           99.35
 3/6/2018     19.18    921,056,365         17,665,861,081          5,949,871         915,106,494           17,551,742,555           99.35
 3/7/2018     19.07    921,056,365         17,564,544,881          5,949,871         915,106,494           17,451,080,841           99.35
 3/8/2018     19.12    921,056,365         17,610,597,699          5,949,871         915,106,494           17,496,836,165           99.35
 3/9/2018     19.18    921,056,365         17,665,861,081          5,949,871         915,106,494           17,551,742,555           99.35
3/12/2018     19.50    921,056,365         17,960,599,118          5,949,871         915,106,494           17,844,576,633           99.35
3/13/2018     19.32    921,056,365         17,794,808,972          5,949,871         915,106,494           17,679,857,464           99.35
3/14/2018     18.57    921,056,365         17,104,016,698          5,949,871         915,106,494           16,993,527,594           99.35
3/15/2018     18.05    921,056,365         16,625,067,388          5,949,871         915,106,494           16,517,672,217           99.35
3/16/2018     18.37    921,056,365         16,919,805,425          5,949,871         915,106,494           16,810,506,295           99.35
3/19/2018     17.91    921,056,365         16,496,119,497          5,949,871         915,106,494           16,389,557,308           99.35
3/20/2018     17.68    921,056,365         16,284,276,533          5,949,871         915,106,494           16,179,082,814           99.35
3/21/2018     17.60    921,056,365         16,210,592,024          5,949,871         915,106,494           16,105,874,294           99.35
3/22/2018     17.31    921,056,365         15,943,485,678          5,949,871         915,106,494           15,840,493,411           99.35
3/23/2018     16.91    921,056,365         15,575,063,132          5,949,871         915,106,494           15,474,450,814           99.35
3/26/2018     16.87    921,056,365         15,538,220,878          5,949,871         915,106,494           15,437,846,554           99.35
3/27/2018     16.68    921,056,365         15,363,220,168          5,949,871         915,106,494           15,263,976,320           99.35
3/28/2018     17.04    921,056,365         15,694,800,460          5,949,871         915,106,494           15,593,414,658           99.35
3/29/2018     17.09    921,056,365         15,740,853,278          5,949,871         915,106,494           15,639,169,982           99.35
 4/2/2018     16.77    921,056,365         15,446,115,241          5,949,871         915,106,494           15,346,335,904           99.35
 4/3/2018     16.95    921,056,365         15,611,905,387          5,949,871         915,106,494           15,511,055,073           99.35
 4/4/2018     17.24    921,056,365         15,879,011,733          5,949,871         915,106,494           15,776,435,957           99.35
 4/5/2018     17.22    921,056,365         15,860,590,605          5,949,871         915,106,494           15,758,133,827           99.35
 4/6/2018     16.88    921,056,365         15,547,431,441          5,949,871         915,106,494           15,446,997,619           99.35
 4/9/2018     17.13    921,056,365         15,777,695,532          5,949,871         915,106,494           15,675,774,242           99.35
4/10/2018     17.88    921,056,365         16,468,487,806          5,949,871         915,106,494           16,362,104,113           99.35
4/11/2018     17.99    921,056,365         16,569,804,006          5,949,871         915,106,494           16,462,765,827           99.35
4/12/2018     18.18    921,056,365         16,744,804,716          5,829,601         915,226,764           16,638,822,570           99.37
4/13/2018     18.05    921,056,365         16,625,067,388          5,829,601         915,226,764           16,519,843,090           99.37




                                                            Page 17 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 156 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

4/16/2018   $ 18.06    921,056,365       $ 16,634,277,952          5,829,601         915,226,764         $ 16,528,995,358           99.37 %
4/17/2018     17.84    921,056,365         16,431,645,552          5,829,601         915,226,764           16,327,645,470           99.37
4/18/2018     17.92    921,056,365         16,505,330,061          5,829,601         915,226,764           16,400,863,611           99.37
4/19/2018     17.71    921,056,365         16,311,908,224          5,829,601         915,226,764           16,208,665,990           99.37
4/20/2018     17.82    921,056,365         16,413,224,424          5,829,601         915,226,764           16,309,340,934           99.37
4/23/2018     17.85    921,056,365         16,440,856,115          5,829,601         915,226,764           16,336,797,737           99.37
4/24/2018     17.56    921,056,365         16,173,749,769          5,829,601         915,226,764           16,071,381,976           99.37
4/25/2018     17.27    921,056,365         15,906,643,424          5,829,601         915,226,764           15,805,966,214           99.37
4/26/2018     17.67    921,056,365         16,275,065,970          5,829,601         915,226,764           16,172,056,920           99.37
4/27/2018     17.83    921,056,365         16,422,434,988          5,829,601         915,226,764           16,318,493,202           99.37
4/30/2018     17.98    921,056,365         16,560,593,443          5,829,601         915,226,764           16,455,777,217           99.37
 5/1/2018     18.71    921,056,365         17,232,964,589          5,829,601         915,226,764           17,123,892,754           99.37
 5/2/2018     18.60    921,056,365         17,131,648,389          5,829,601         915,226,764           17,023,217,810           99.37
 5/3/2018     17.78    921,056,365         16,376,382,170          5,829,601         915,226,764           16,272,731,864           99.37
 5/4/2018     17.83    921,056,365         16,422,434,988          5,829,601         915,226,764           16,318,493,202           99.37
 5/7/2018     18.62    921,056,365         17,150,069,516          5,829,601         915,226,764           17,041,522,346           99.37
 5/8/2018     18.90    921,056,365         17,407,965,299          5,829,601         915,226,764           17,297,785,840           99.37
 5/9/2018     19.33    921,056,365         17,804,019,535          5,829,601         915,226,764           17,691,333,348           99.37
5/10/2018     19.24    921,056,365         17,721,124,463          5,829,601         915,226,764           17,608,962,939           99.37
5/11/2018     19.31    921,056,365         17,785,598,408          5,829,601         915,226,764           17,673,028,813           99.37
5/14/2018     20.38    921,056,365         18,771,128,719          5,829,601         915,226,764           18,652,321,450           99.37
5/15/2018     20.30    921,056,365         18,697,444,210          5,829,601         915,226,764           18,579,103,309           99.37
5/16/2018     20.88    921,056,365         19,231,656,901          5,829,601         915,226,764           19,109,934,832           99.37
5/17/2018     21.12    921,056,365         19,452,710,429          5,829,601         915,226,764           19,329,589,256           99.37
5/18/2018     21.23    921,056,365         19,554,026,629          5,829,601         915,226,764           19,430,264,200           99.37
5/21/2018     21.09    921,056,365         19,425,078,738          5,829,601         915,226,764           19,302,132,453           99.37
5/22/2018     21.00    921,056,365         19,342,183,665          5,829,601         915,226,764           19,219,762,044           99.37
5/23/2018     21.15    921,056,365         19,480,342,120          5,829,601         915,226,764           19,357,046,059           99.37
5/24/2018     21.63    921,056,365         19,922,449,175          5,829,601         915,226,764           19,796,354,905           99.37
5/25/2018     22.18    921,056,365         20,429,030,176          5,829,601         915,226,764           20,299,729,626           99.37
5/29/2018     21.54    921,056,365         19,839,554,102          5,829,601         915,226,764           19,713,984,497           99.37
5/30/2018     21.65    921,056,365         19,940,870,302          5,829,601         915,226,764           19,814,659,441           99.37
5/31/2018     21.50    921,056,365         19,802,711,848          5,829,601         915,226,764           19,677,375,426           99.37
 6/1/2018     21.89    921,056,365         20,161,923,830          5,829,601         915,226,764           20,034,313,864           99.37
 6/4/2018     21.68    921,056,365         19,968,501,993          5,829,601         915,226,764           19,842,116,244           99.37
 6/5/2018     21.52    921,056,365         19,821,132,975          5,829,601         915,226,764           19,695,679,961           99.37
 6/6/2018     21.80    921,056,365         20,079,028,757          5,829,601         915,226,764           19,951,943,455           99.37
 6/7/2018     21.89    921,056,365         20,161,923,830          5,829,601         915,226,764           20,034,313,864           99.37
 6/8/2018     23.11    921,056,365         21,285,612,595          5,829,601         915,226,764           21,150,890,516           99.37
6/11/2018     23.19    921,056,365         21,359,297,104          5,829,601         915,226,764           21,224,108,657           99.37
6/12/2018     24.02    921,056,365         22,123,773,887          5,829,601         915,226,764           21,983,746,871           99.37
6/13/2018     24.33    921,056,365         22,409,301,360          5,829,601         915,226,764           22,267,467,168           99.37
6/14/2018     23.78    921,056,365         21,902,720,360          5,829,601         915,226,764           21,764,092,448           99.37
6/15/2018     23.76    921,056,365         21,884,299,232          5,829,601         915,226,764           21,745,787,913           99.37
6/18/2018     24.22    921,056,365         22,307,985,160          5,829,601         915,226,764           22,166,792,224           99.37
6/19/2018     24.05    921,056,365         22,151,405,578          5,829,601         915,226,764           22,011,203,674           99.37
6/20/2018     24.28    921,056,365         22,363,248,542          5,829,601         915,226,764           22,221,705,830           99.37
6/21/2018     24.01    921,056,365         22,114,563,324          5,829,601         915,226,764           21,974,594,604           99.37
6/22/2018     23.99    921,056,365         22,096,142,196          5,829,601         915,226,764           21,956,290,068           99.37
6/25/2018     23.57    921,056,365         21,709,298,523          5,829,601         915,226,764           21,571,894,827           99.37
6/26/2018     23.62    921,056,365         21,755,351,341          5,829,601         915,226,764           21,617,656,166           99.37
6/27/2018     23.64    921,056,365         21,773,772,469          5,829,601         915,226,764           21,635,960,701           99.37
6/28/2018     24.71    921,056,365         22,759,302,779          5,829,601         915,226,764           22,615,253,338           99.37
6/29/2018     24.32    921,056,365         22,400,090,797          5,829,601         915,226,764           22,258,314,900           99.37
 7/2/2018     24.47    921,056,365         22,538,249,252          5,829,601         915,226,764           22,395,598,915           99.37
 7/3/2018     24.70    921,056,365         22,750,092,216          5,829,601         915,226,764           22,606,101,071           99.37
 7/5/2018     23.92    921,056,365         22,031,668,251          5,829,601         915,226,764           21,892,224,195           99.37
 7/6/2018     24.13    921,056,365         22,225,090,087          5,829,601         915,226,764           22,084,421,815           99.37
 7/9/2018     24.25    921,056,365         22,335,616,851          5,829,601         915,226,764           22,194,249,027           99.37
7/10/2018     24.14    921,056,365         22,234,300,651          5,829,601         915,226,764           22,093,574,083           99.37
7/11/2018     23.75    921,056,365         21,875,088,669          5,829,601         915,226,764           21,736,635,645           99.37
7/12/2018     23.73    921,056,365         21,856,667,541          5,829,601         915,226,764           21,718,331,110           99.37




                                                            Page 18 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 157 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

7/13/2018   $ 23.29    921,056,365       $ 21,451,402,741          5,829,601         915,226,764         $ 21,315,631,334           99.37 %
7/16/2018     23.30    921,056,365         21,460,613,305          5,829,601         915,226,764           21,324,783,601           99.37
7/17/2018     23.13    921,056,365         21,304,033,722          5,829,601         915,226,764           21,169,195,051           99.37
7/18/2018     23.53    921,056,365         21,672,456,268          5,829,601         915,226,764           21,535,285,757           99.37
7/19/2018     23.06    921,056,365         21,239,559,777          5,829,601         915,226,764           21,105,129,178           99.37
7/20/2018     22.93    921,056,365         21,119,822,449          5,829,601         915,226,764           20,986,149,699           99.37
7/23/2018     23.18    921,056,365         21,350,086,541          5,829,601         915,226,764           21,214,956,390           99.37
7/24/2018     23.18    921,056,365         21,350,086,541          5,829,601         915,226,764           21,214,956,390           99.37
7/25/2018     23.70    921,056,365         21,829,035,851          5,829,601         915,226,764           21,690,874,307           99.37
7/26/2018     23.70    921,056,365         21,829,035,851          5,829,601         915,226,764           21,690,874,307           99.37
7/27/2018     23.14    921,056,365         21,313,244,286          5,829,601         915,226,764           21,178,347,319           99.37
7/30/2018     23.73    921,056,365         21,856,667,541          5,829,601         915,226,764           21,718,331,110           99.37
7/31/2018     23.94    921,056,365         22,050,089,378          5,829,601         915,226,764           21,910,528,730           99.37
 8/1/2018     23.87    921,056,365         21,985,615,433          5,829,601         915,226,764           21,846,462,857           99.37
 8/2/2018     21.61    921,056,365         19,904,028,048          5,829,601         915,226,764           19,778,050,370           99.37
 8/3/2018     22.17    921,056,365         20,419,819,612          5,829,601         915,226,764           20,290,577,358           99.37
 8/6/2018     22.11    921,056,365         20,364,556,230          5,829,601         915,226,764           20,235,663,752           99.37
 8/7/2018     23.27    921,056,365         21,432,981,614          5,829,601         915,226,764           21,297,326,798           99.37
 8/8/2018     22.57    921,056,365         20,788,242,158          5,829,601         915,226,764           20,656,668,063           99.37
 8/9/2018     22.33    921,056,365         20,567,188,630          5,829,601         915,226,764           20,437,013,640           99.37
8/10/2018     22.48    921,056,365         20,705,347,085          5,829,601         915,226,764           20,574,297,655           99.37
8/13/2018     21.95    921,056,365         20,217,187,212          5,829,601         915,226,764           20,089,227,470           99.37
8/14/2018     22.12    921,056,365         20,373,766,794          5,829,601         915,226,764           20,244,816,020           99.37
8/15/2018     22.47    921,056,365         20,696,136,522          5,829,601         915,226,764           20,565,145,387           99.37
8/16/2018     24.11    921,056,365         22,206,668,960          5,829,601         915,226,764           22,066,117,280           99.37
8/17/2018     24.22    921,056,365         22,307,985,160          5,829,601         915,226,764           22,166,792,224           99.37
8/20/2018     25.65    921,056,365         23,625,095,762          5,829,601         915,226,764           23,475,566,497           99.37
8/21/2018     25.17    921,056,365         23,182,988,707          5,829,601         915,226,764           23,036,257,650           99.37
8/22/2018     24.51    921,056,365         22,575,091,506          5,829,601         915,226,764           22,432,207,986           99.37
8/23/2018     23.80    921,056,365         21,921,141,487          5,829,601         915,226,764           21,782,396,983           99.37
8/24/2018     23.02    921,056,365         21,202,717,522          5,829,601         915,226,764           21,068,520,107           99.37
8/27/2018     23.08    921,056,365         21,257,980,904          5,829,601         915,226,764           21,123,433,713           99.37
8/28/2018     23.48    921,056,365         21,626,403,450          5,829,601         915,226,764           21,489,524,419           99.37
8/29/2018     23.29    921,056,365         21,451,402,741          5,829,601         915,226,764           21,315,631,334           99.37
8/30/2018     23.13    921,056,365         21,304,033,722          5,829,601         915,226,764           21,169,195,051           99.37
8/31/2018     22.91    921,056,365         21,101,401,322          5,829,601         915,226,764           20,967,845,163           99.37
 9/4/2018     22.70    921,056,365         20,907,979,486          5,829,601         915,226,764           20,775,647,543           99.37
 9/5/2018     22.64    921,056,365         20,852,716,104          5,829,601         915,226,764           20,720,733,937           99.37
 9/6/2018     21.75    921,056,365         20,032,975,939          5,829,601         915,226,764           19,906,182,117           99.37
 9/7/2018     21.50    921,056,365         19,802,711,848          5,829,601         915,226,764           19,677,375,426           99.37
9/10/2018     21.06    921,056,365         19,397,447,047          5,829,601         915,226,764           19,274,675,650           99.37
9/11/2018     21.88    921,056,365         20,152,713,266          5,829,601         915,226,764           20,025,161,596           99.37
9/12/2018     22.20    921,056,365         20,447,451,303          5,829,601         915,226,764           20,318,034,161           99.37
9/13/2018     22.21    921,056,365         20,456,661,867          5,829,601         915,226,764           20,327,186,428           99.37
9/14/2018     22.85    921,056,365         21,046,137,940          5,829,601         915,226,764           20,912,931,557           99.37
9/17/2018     23.43    921,056,365         21,580,350,632          5,829,601         915,226,764           21,443,763,081           99.37
9/18/2018     24.46    921,056,365         22,529,038,688          5,829,601         915,226,764           22,386,446,647           99.37
9/19/2018     24.64    921,056,365         22,694,828,834          5,829,601         915,226,764           22,551,187,465           99.37
9/20/2018     24.83    921,056,365         22,869,829,543          5,829,601         915,226,764           22,725,080,550           99.37
9/21/2018     24.36    921,056,365         22,436,933,051          5,829,601         915,226,764           22,294,923,971           99.37
9/24/2018     23.86    921,056,365         21,976,404,869          5,829,601         915,226,764           21,837,310,589           99.37
9/25/2018     23.27    921,056,365         21,432,981,614          5,829,601         915,226,764           21,297,326,798           99.37
9/26/2018     21.96    921,056,365         20,226,397,775          5,829,601         915,226,764           20,098,379,737           99.37
9/27/2018     21.24    921,056,365         19,563,237,193          5,829,601         915,226,764           19,439,416,467           99.37
9/28/2018     21.54    921,056,365         19,839,554,102          5,829,601         915,226,764           19,713,984,497           99.37
10/1/2018     21.46    921,056,365         19,765,869,593          5,829,601         915,226,764           19,640,766,355           99.37
10/2/2018     21.81    921,056,365         20,088,239,321          5,829,601         915,226,764           19,961,095,723           99.37
10/3/2018     21.61    921,056,365         19,904,028,048          5,829,601         915,226,764           19,778,050,370           99.37
10/4/2018     21.84    921,056,365         20,115,871,012          5,829,601         915,226,764           19,988,552,526           99.37
10/5/2018     21.50    921,056,365         19,802,711,848          5,829,601         915,226,764           19,677,375,426           99.37
10/8/2018     21.37    921,056,365         19,682,974,520          5,829,601         915,226,764           19,558,395,947           99.37
10/9/2018     21.23    921,056,365         19,554,026,629          5,829,601         915,226,764           19,430,264,200           99.37




                                                            Page 19 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 158 of 253


                                                     Exhibit 7-a
                                        Teva Pharmaceutical Industries Ltd.
                              Daily Market Capitalization and Minimum Estimated Float
                                           for American Depositary Shares
                                          February 6, 2014 to May 10, 2019


                                                                                                            Market Value     Minimum Estimated
              Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                      1                                       2,3                     4
  Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
   (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                              (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

10/10/2018   $ 21.08    921,056,365       $ 19,415,868,174          5,829,601         915,226,764         $ 19,292,980,185           99.37 %
10/11/2018     20.45    921,056,365         18,835,602,664          5,829,601         915,226,764           18,716,387,324           99.37
10/12/2018     21.38    921,056,365         19,692,185,084          5,829,601         915,226,764           19,567,548,214           99.37
10/15/2018     21.74    921,056,365         20,023,765,375          5,829,601         915,226,764           19,897,029,849           99.37
10/16/2018     22.26    921,056,365         20,502,714,685          5,829,601         915,226,764           20,372,947,767           99.37
10/17/2018     21.19    921,056,365         19,517,184,374          5,829,601         915,226,764           19,393,655,129           99.37
10/18/2018     21.27    921,056,365         19,590,868,884          5,829,601         915,226,764           19,466,873,270           99.37
10/19/2018     21.43    921,056,365         19,738,237,902          5,829,601         915,226,764           19,613,309,553           99.37
10/22/2018     21.23    921,056,365         19,554,026,629          5,829,601         915,226,764           19,430,264,200           99.37
10/23/2018     21.24    921,056,365         19,563,237,193          5,829,601         915,226,764           19,439,416,467           99.37
10/24/2018     19.81    921,056,365         18,246,126,591          5,829,601         915,226,764           18,130,642,195           99.37
10/25/2018     20.30    921,056,365         18,697,444,210          5,829,601         915,226,764           18,579,103,309           99.37
10/26/2018     19.70    921,056,365         18,144,810,391          5,829,601         915,226,764           18,029,967,251           99.37
10/29/2018     19.58    921,056,365         18,034,283,627          5,829,601         915,226,764           17,920,140,039           99.37
10/30/2018     19.76    921,056,365         18,200,073,772          5,829,601         915,226,764           18,084,880,857           99.37
10/31/2018     19.98    921,056,365         18,402,706,173          5,829,601         915,226,764           18,286,230,745           99.37
 11/1/2018     23.00    921,056,365         21,184,296,395          5,829,601         915,226,764           21,050,215,572           99.37
 11/2/2018     22.59    921,056,365         20,806,663,285          5,829,601         915,226,764           20,674,972,599           99.37
 11/5/2018     22.85    921,056,365         21,046,137,940          5,829,601         915,226,764           20,912,931,557           99.37
 11/6/2018     23.09    921,056,365         21,267,191,468          5,829,601         915,226,764           21,132,585,981           99.37
 11/7/2018     23.73    921,056,365         21,856,667,541          5,829,601         915,226,764           21,718,331,110           99.37
 11/8/2018     23.84    921,056,365         21,957,983,742          5,829,601         915,226,764           21,819,006,054           99.37
 11/9/2018     23.45    921,056,365         21,598,771,759          5,829,601         915,226,764           21,462,067,616           99.37
11/12/2018     23.69    921,056,365         21,819,825,287          5,829,601         915,226,764           21,681,722,039           99.37
11/13/2018     23.53    921,056,365         21,672,456,268          5,829,601         915,226,764           21,535,285,757           99.37
11/14/2018     22.67    921,056,365         20,880,347,795          5,829,601         915,226,764           20,748,190,740           99.37
11/15/2018     22.62    921,056,365         20,834,294,976          5,829,601         915,226,764           20,702,429,402           99.37
11/16/2018     22.25    921,056,365         20,493,504,121          5,829,601         915,226,764           20,363,795,499           99.37
11/19/2018     22.00    921,056,365         20,263,240,030          5,829,601         915,226,764           20,134,988,808           99.37
11/20/2018     21.77    921,056,365         20,051,397,066          5,829,601         915,226,764           19,924,486,652           99.37
11/21/2018     22.04    921,056,365         20,300,082,285          5,829,601         915,226,764           20,171,597,879           99.37
11/23/2018     21.94    921,056,365         20,207,976,648          5,829,601         915,226,764           20,080,075,202           99.37
11/26/2018     21.86    921,056,365         20,134,292,139          5,829,601         915,226,764           20,006,857,061           99.37
11/27/2018     21.80    921,056,365         20,079,028,757          5,829,601         915,226,764           19,951,943,455           99.37
11/28/2018     21.84    921,056,365         20,115,871,012          5,829,601         915,226,764           19,988,552,526           99.37
11/29/2018     21.90    921,056,365         20,171,134,394          5,829,601         915,226,764           20,043,466,132           99.37
11/30/2018     21.54    921,056,365         19,839,554,102          5,829,601         915,226,764           19,713,984,497           99.37
 12/3/2018     21.59    921,056,365         19,885,606,920          5,829,601         915,226,764           19,759,745,835           99.37
 12/4/2018     20.55    921,056,365         18,927,708,301          5,829,601         915,226,764           18,807,910,000           99.37
 12/6/2018     20.26    921,056,365         18,660,601,955          5,829,601         915,226,764           18,542,494,239           99.37
 12/7/2018     19.41    921,056,365         17,877,704,045          5,829,601         915,226,764           17,764,551,489           99.37
12/10/2018     18.44    921,056,365         16,984,279,371          5,829,601         915,226,764           16,876,781,528           99.37
12/11/2018     18.51    921,056,365         17,048,753,316          5,829,601         915,226,764           16,940,847,402           99.37
12/12/2018     18.99    921,056,365         17,490,860,371          5,829,601         915,226,764           17,380,156,248           99.37
12/13/2018     19.02    921,056,365         17,518,492,062          5,829,601         915,226,764           17,407,613,051           99.37
12/14/2018     18.46    921,056,365         17,002,700,498          5,829,601         915,226,764           16,895,086,063           99.37
12/17/2018     17.65    991,691,132         17,503,348,480          5,829,601         985,861,531           17,400,456,022           99.41
12/18/2018     17.01    991,691,132         16,868,666,155          5,829,601         985,861,531           16,769,504,642           99.41
12/19/2018     16.29    991,691,132         16,154,648,540          5,829,601         985,861,531           16,059,684,340           99.41
12/20/2018     15.89    991,691,132         15,757,972,087          5,829,601         985,861,531           15,665,339,728           99.41
12/21/2018     15.10    991,691,132         14,974,536,093          5,829,601         985,861,531           14,886,509,118           99.41
12/24/2018     14.59    991,691,132         14,468,773,616          5,829,601         985,861,531           14,383,719,737           99.41
12/26/2018     15.82    991,691,132         15,688,553,708          5,829,601         985,861,531           15,596,329,420           99.41
12/27/2018     15.64    991,691,132         15,510,049,304          5,829,601         985,861,531           15,418,874,345           99.41
12/28/2018     15.69    991,691,132         15,559,633,861          5,829,601         985,861,531           15,468,167,421           99.41
12/31/2018     15.42    991,691,132         15,291,877,255          5,829,601         985,861,531           15,201,984,808           99.41
  1/2/2019     15.85    991,691,132         15,718,304,442          5,829,601         985,861,531           15,625,905,266           99.41
  1/3/2019     16.49    991,691,132         16,352,986,767          5,829,601         985,861,531           16,256,856,646           99.41
  1/4/2019     17.37    991,691,132         17,225,674,963          5,829,601         985,861,531           17,124,414,793           99.41
  1/7/2019     17.67    991,691,132         17,523,182,302          5,829,601         985,861,531           17,420,173,253           99.41
  1/8/2019     17.68    991,691,132         17,533,099,214          5,829,601         985,861,531           17,430,031,868           99.41
  1/9/2019     17.96    991,691,132         17,810,772,731          5,829,601         985,861,531           17,706,073,097           99.41




                                                             Page 20 of 22
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 159 of 253


                                                    Exhibit 7-a
                                       Teva Pharmaceutical Industries Ltd.
                             Daily Market Capitalization and Minimum Estimated Float
                                          for American Depositary Shares
                                         February 6, 2014 to May 10, 2019


                                                                                                           Market Value     Minimum Estimated
             Closing      ADSs                Market               Insider           Minimum               of Minimum       Float as a Percent of
                                     1                                       2,3                     4
 Date         Price    Outstanding         Capitalization         Holdings         Estimated Float        Estimated Float   ADSs Outstanding
  (1)          (2)          (3)                 (4)                  (5)                 (6)                     (7)              (8)
                                             (2) × (3)                                 (3) - (5)              (2) × (6)         (6) / (3)

1/10/2019   $ 18.17    991,691,132       $ 18,019,027,868          5,829,601         985,861,531         $ 17,913,104,018           99.41 %
1/11/2019     18.45    991,691,132         18,296,701,385          5,829,601         985,861,531           18,189,145,247           99.41
1/14/2019     18.47    991,691,132         18,316,535,208          5,829,601         985,861,531           18,208,862,478           99.41
1/15/2019     18.83    991,691,132         18,673,544,016          5,829,601         985,861,531           18,563,772,629           99.41
1/16/2019     18.65    991,691,132         18,495,039,612          5,829,601         985,861,531           18,386,317,553           99.41
1/17/2019     18.76    991,691,132         18,604,125,636          5,829,601         985,861,531           18,494,762,322           99.41
1/18/2019     18.82    991,691,132         18,663,627,104          5,829,601         985,861,531           18,553,914,013           99.41
1/22/2019     18.75    991,691,132         18,594,208,725          5,829,601         985,861,531           18,484,903,706           99.41
1/23/2019     19.46    991,691,132         19,298,309,429          5,829,601         985,861,531           19,184,865,393           99.41
1/24/2019     19.34    991,691,132         19,179,306,493          5,829,601         985,861,531           19,066,562,010           99.41
1/25/2019     19.56    991,691,132         19,397,478,542          5,829,601         985,861,531           19,283,451,546           99.41
1/28/2019     19.78    991,691,132         19,615,650,591          5,829,601         985,861,531           19,500,341,083           99.41
1/29/2019     19.75    991,691,132         19,585,899,857          5,829,601         985,861,531           19,470,765,237           99.41
1/30/2019     20.01    991,691,132         19,843,739,551          5,829,601         985,861,531           19,727,089,235           99.41
1/31/2019     19.85    991,691,132         19,685,068,970          5,829,601         985,861,531           19,569,351,390           99.41
 2/1/2019     19.70    991,691,132         19,536,315,300          5,829,601         985,861,531           19,421,472,161           99.41
 2/4/2019     19.67    991,691,132         19,506,564,566          5,829,601         985,861,531           19,391,896,315           99.41
 2/5/2019     19.96    991,691,132         19,794,154,995          5,829,601         985,861,531           19,677,796,159           99.41
 2/6/2019     19.17    991,691,132         19,010,719,000          5,829,601         985,861,531           18,898,965,549           99.41
 2/7/2019     18.35    991,691,132         18,197,532,272          5,829,601         985,861,531           18,090,559,094           99.41
 2/8/2019     18.22    991,691,132         18,068,612,425          5,829,601         985,861,531           17,962,397,095           99.41
2/11/2019     18.82    991,691,132         18,663,627,104          5,829,601         985,861,531           18,553,914,013           99.41
2/12/2019     19.12    991,691,132         18,961,134,444          5,829,601         985,861,531           18,849,672,473           99.41
2/13/2019     17.63    991,691,132         17,483,514,657          5,829,601         985,861,531           17,380,738,792           99.41
2/14/2019     17.28    991,691,132         17,136,422,761          5,829,601         985,861,531           17,035,687,256           99.41
2/15/2019     17.98    991,691,132         17,830,606,553          5,829,601         985,861,531           17,725,790,327           99.41
2/19/2019     18.02    991,691,132         17,870,274,199          5,829,601         985,861,531           17,765,224,789           99.41
2/20/2019     17.40    991,691,132         17,255,425,697          5,829,601         985,861,531           17,153,990,639           99.41
2/21/2019     17.25    991,691,132         17,106,672,027          5,829,601         985,861,531           17,006,111,410           99.41
2/22/2019     17.25    991,691,132         17,106,672,027          5,829,601         985,861,531           17,006,111,410           99.41
2/25/2019     17.60    991,691,132         17,453,763,923          5,829,601         985,861,531           17,351,162,946           99.41
2/26/2019     16.94    991,691,132         16,799,247,776          5,829,601         985,861,531           16,700,494,335           99.41
2/27/2019     17.00    991,691,132         16,858,749,244          5,829,601         985,861,531           16,759,646,027           99.41
2/28/2019     16.83    991,691,132         16,690,161,752          5,829,601         985,861,531           16,592,049,567           99.41
 3/1/2019     17.08    991,691,132         16,938,084,535          5,829,601         985,861,531           16,838,514,949           99.41
 3/4/2019     16.75    991,691,132         16,610,826,461          5,829,601         985,861,531           16,513,180,644           99.41
 3/5/2019     16.73    991,691,132         16,590,992,638          5,829,601         985,861,531           16,493,463,414           99.41
 3/6/2019     15.97    991,691,132         15,837,307,378          5,829,601         985,861,531           15,744,208,650           99.41
 3/7/2019     16.00    991,691,132         15,867,058,112          5,829,601         985,861,531           15,773,784,496           99.41
 3/8/2019     15.75    991,691,132         15,619,135,329          5,829,601         985,861,531           15,527,319,113           99.41
3/11/2019     15.78    991,691,132         15,648,886,063          5,829,601         985,861,531           15,556,894,959           99.41
3/12/2019     15.68    991,691,132         15,549,716,950          5,829,601         985,861,531           15,458,308,806           99.41
3/13/2019     16.23    991,691,132         16,095,147,072          5,829,601         985,861,531           16,000,532,648           99.41
3/14/2019     16.47    991,691,132         16,333,152,944          5,829,601         985,861,531           16,237,139,416           99.41
3/15/2019     16.51    991,691,132         16,372,820,589          5,829,601         985,861,531           16,276,573,877           99.41
3/18/2019     16.64    991,691,132         16,501,740,436          5,829,601         985,861,531           16,404,735,876           99.41
3/19/2019     16.91    991,691,132         16,769,497,042          5,829,601         985,861,531           16,670,918,489           99.41
3/20/2019     16.86    991,691,132         16,719,912,486          5,829,601         985,861,531           16,621,625,413           99.41
3/21/2019     17.08    991,691,132         16,938,084,535          5,829,601         985,861,531           16,838,514,949           99.41
3/22/2019     16.33    991,691,132         16,194,316,186          5,829,601         985,861,531           16,099,118,801           99.41
3/25/2019     15.90    991,691,132         15,767,888,999          5,829,601         985,861,531           15,675,198,343           99.41
3/26/2019     15.93    991,691,132         15,797,639,733          5,829,601         985,861,531           15,704,774,189           99.41
3/27/2019     16.00    991,691,132         15,867,058,112          5,829,601         985,861,531           15,773,784,496           99.41
3/28/2019     15.58    991,691,132         15,450,547,837          5,829,601         985,861,531           15,359,722,653           99.41
3/29/2019     15.68    991,691,132         15,549,716,950          5,829,601         985,861,531           15,458,308,806           99.41
 4/1/2019     15.72    991,691,132         15,589,384,595          5,367,819         986,323,313           15,505,002,480           99.46
 4/2/2019     15.03    991,691,132         14,905,117,714          5,367,819         986,323,313           14,824,439,394           99.46
 4/3/2019     14.87    991,691,132         14,746,447,133          5,367,819         986,323,313           14,666,627,664           99.46
 4/4/2019     15.19    991,691,132         15,063,788,295          5,367,819         986,323,313           14,982,251,124           99.46
 4/5/2019     15.24    991,691,132         15,113,372,852          5,367,819         986,323,313           15,031,567,290           99.46
 4/8/2019     15.04    991,691,132         14,915,034,625          5,367,819         986,323,313           14,834,302,628           99.46
 4/9/2019     14.55    991,691,132         14,429,105,971          5,367,819         986,323,313           14,351,004,204           99.46




                                                            Page 21 of 22
              Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 160 of 253


                                                                       Exhibit 7-a
                                                          Teva Pharmaceutical Industries Ltd.
                                                Daily Market Capitalization and Minimum Estimated Float
                                                             for American Depositary Shares
                                                            February 6, 2014 to May 10, 2019


                                                                                                                                 Market Value          Minimum Estimated
                        Closing             ADSs                  Market                 Insider            Minimum              of Minimum            Float as a Percent of
                                                      1                                            2,3                     4
       Date              Price          Outstanding           Capitalization           Holdings          Estimated Float        Estimated Float         ADSs Outstanding
        (1)               (2)                (3)                   (4)                    (5)                  (6)                     (7)                    (8)
                                                                (2) × (3)                                    (3) - (5)              (2) × (6)               (6) / (3)

     4/10/2019        $ 14.66           991,691,132         $ 14,538,191,995            5,367,819          986,323,313         $ 14,459,499,769                 99.46 %
     4/11/2019          14.49           991,691,132           14,369,604,503            5,367,819          986,323,313           14,291,824,805                 99.46
     4/12/2019          14.38           991,691,132           14,260,518,478            5,367,819          986,323,313           14,183,329,241                 99.46
     4/15/2019          14.57           991,691,132           14,448,939,793            5,367,819          986,323,313           14,370,730,670                 99.46
     4/16/2019          14.69           991,691,132           14,567,942,729            5,367,819          986,323,313           14,489,089,468                 99.46
     4/17/2019          14.22           991,691,132           14,101,847,897            5,367,819          986,323,313           14,025,517,511                 99.46
     4/18/2019          14.36           991,691,132           14,240,684,656            5,367,819          986,323,313           14,163,602,775                 99.46
     4/22/2019          14.70           991,691,132           14,577,859,640            5,367,819          986,323,313           14,498,952,701                 99.46
     4/23/2019          14.91           991,691,132           14,786,114,778            5,367,819          986,323,313           14,706,080,597                 99.46
     4/24/2019          15.00           991,691,132           14,875,366,980            5,367,819          986,323,313           14,794,849,695                 99.46
     4/25/2019          15.14           991,691,132           15,014,203,738            5,367,819          986,323,313           14,932,934,959                 99.46
     4/26/2019          15.36           991,691,132           15,232,375,788            5,367,819          986,323,313           15,149,926,088                 99.46
     4/29/2019          15.61           991,691,132           15,480,298,571            5,367,819          986,323,313           15,396,506,916                 99.46
     4/30/2019          15.22           991,691,132           15,093,539,029            5,367,819          986,323,313           15,011,840,824                 99.46
      5/1/2019          15.23           991,691,132           15,103,455,940            5,367,819          986,323,313           15,021,704,057                 99.46
      5/2/2019          14.90           991,691,132           14,776,197,867            5,367,819          986,323,313           14,696,217,364                 99.46
      5/3/2019          15.18           991,691,132           15,053,871,384            5,367,819          986,323,313           14,972,387,891                 99.46
      5/6/2019          14.89           991,691,132           14,766,280,955            5,367,819          986,323,313           14,686,354,131                 99.46
      5/7/2019          14.61           991,691,132           14,488,607,439            5,367,819          986,323,313           14,410,183,603                 99.46
      5/8/2019          14.60           991,691,132           14,478,690,527            5,367,819          986,323,313           14,400,320,370                 99.46
      5/9/2019          14.47           991,691,132           14,349,770,680            5,367,819          986,323,313           14,272,098,339                 99.46
     5/10/2019          14.36           991,691,132           14,240,684,656            5,367,819          986,323,313           14,163,602,775                 99.46


    Average Float as a Percent of ADSs Outstanding:                                                                                                             98.53 %

    Median Float as a Percent of ADSs Outstanding:                                                                                                              99.28 %


Notes and Sources:
Closing price data obtained from FactSet Research Systems Inc.
Insider holdings and ADSs outstanding data obtained from SEC filings.
1
    ADSs outstanding figures are as of the most recent reported date. Since Teva's SEC filings do not report ADSs outstanding after the conversion of the mandatory
    convertible preferred shares into ADSs on December 17, 2018, ADSs outstanding following the conversion are estimated by adding the number of ADSs issued
    as a result of the conversion (70,634,767 ADSs) to the final reported ADSs outstanding figure from December 31, 2017 (921,056,365 ADSs). The number of ADSs
    issued as a result of the conversion was calculated by multiplying the number of preferred shares outstanding on the date of the conversion (3,712,500 shares) by
    the conversion ratio (16 ADSs per preferred share) and adding that to the number of preferred shares outstanding on the date of the conversion (3,712,500 shares)
    multiplied by the additional conversion amount reflecting accumulated and unpaid dividends (3.0262 ADSs per preferred share). See Note 14 in the Form 10-K
    dated February 19, 2019 for more information on the conversion.
2
    Teva's SEC filings present insider holdings figures for Teva's ordinary shares and ADSs representing ordinary shares together and do not present insider holdings
    of ADSs alone. Additionally, the insider holdings figures for Teva's ordinary shares and ADSs include options to purchase Teva shares that were vested or that
    were scheduled to vest within 60 days following the dates specified in the SEC filings. As such, the insider holdings figures presented in this exhibit may include
    ordinary shares, restricted stock units, and/or stock options.
3
    All insider holdings figures except those from Teva's Form DEF 14A filed on April 25, 2018 are those described as ordinary shares beneficially owned by Teva's
    executive officers and directors as a group. For the April 25, 2018 DEF 14A, insider holdings are taken as the sum of ordinary shares beneficially owned by each
    listed executive officer and director individually, as this amount exceeded the figure for ordinary shares beneficially owned by executive officers and directors as a
    group.
4
    The insider holdings figures presented in column 5 may include ordinary shares, restricted stock units, and/or stock options in addition to ADSs. For the purposes of
    this analysis, it is assumed that the insider holdings figures presented in column 5 only include ADSs. Thus, the figures in column 6 might understate the actual float
    of Teva ADSs.




                                                                                Page 22 of 22
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 161 of 253


                                                 Exhibit 7-b
                                      Teva Pharmaceutical Industries Ltd.
                                     Daily Market Capitalization and Float
                              for 7.00% Mandatory Convertible Preferred Shares
                                          December 3, 2015 to December 14, 20181


              Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                      2                                          3
  Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
   (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                               (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

 12/3/2015   $ 996.25    3,712,500          $ 3,698,578,125                  0       3,712,500    $ 3,698,578,125          100.00 %
 12/4/2015    1021.95    3,712,500            3,793,989,375                  0       3,712,500      3,793,989,375          100.00
 12/7/2015    1020.50    3,712,500            3,788,587,688                  0       3,712,500      3,788,587,688          100.00
 12/8/2015    1015.33    3,712,500            3,769,394,063                  0       3,712,500      3,769,394,063          100.00
 12/9/2015    1009.24    3,712,500            3,746,803,500                  0       3,712,500      3,746,803,500          100.00
12/10/2015    1014.74    3,712,500            3,767,218,538                  0       3,712,500      3,767,218,538          100.00
12/11/2015     992.89    3,712,500            3,686,113,406                  0       3,712,500      3,686,113,406          100.00
12/14/2015     995.95    3,712,500            3,697,472,543                  0       3,712,500      3,697,472,543          100.00
12/15/2015    1003.93    3,712,500            3,727,094,951                  0       3,712,500      3,727,094,951          100.00
12/16/2015    1020.35    3,712,500            3,788,038,609                  0       3,712,500      3,788,038,609          100.00
12/17/2015    1018.00    3,712,500            3,779,325,000                  0       3,712,500      3,779,325,000          100.00
12/18/2015    1017.50    3,712,500            3,777,450,188                  0       3,712,500      3,777,450,188          100.00
12/21/2015    1021.34    3,712,500            3,791,706,188                  0       3,712,500      3,791,706,188          100.00
12/22/2015    1022.39    3,712,500            3,795,622,875                  0       3,712,500      3,795,622,875          100.00
12/23/2015    1029.45    3,712,500            3,821,843,520                  0       3,712,500      3,821,843,520          100.00
12/24/2015    1031.69    3,712,500            3,830,155,436                  0       3,712,500      3,830,155,436          100.00
12/28/2015    1026.00    3,712,500            3,809,025,000                  0       3,712,500      3,809,025,000          100.00
12/29/2015    1029.22    3,712,500            3,820,979,250                  0       3,712,500      3,820,979,250          100.00
12/30/2015    1035.78    3,712,500            3,845,349,585                  0       3,712,500      3,845,349,585          100.00
12/31/2015    1017.36    3,712,500            3,776,943,060                  0       3,712,500      3,776,943,060          100.00
  1/4/2016    1018.11    3,712,500            3,779,733,375                  0       3,712,500      3,779,733,375          100.00
  1/5/2016    1023.26    3,712,500            3,798,841,613                  0       3,712,500      3,798,841,613          100.00
  1/6/2016    1015.74    3,712,500            3,770,941,804                  0       3,712,500      3,770,941,804          100.00
  1/7/2016    1007.50    3,712,500            3,740,343,750                  0       3,712,500      3,740,343,750          100.00
  1/8/2016    1007.23    3,712,500            3,739,359,566                  0       3,712,500      3,739,359,566          100.00
 1/11/2016    1000.50    3,712,500            3,714,356,250                  0       3,712,500      3,714,356,250          100.00
 1/12/2016    1008.11    3,712,500            3,742,601,321                  0       3,712,500      3,742,601,321          100.00
 1/13/2016     992.14    3,712,500            3,683,325,690                  0       3,712,500      3,683,325,690          100.00
 1/14/2016     997.50    3,712,500            3,703,218,750                  0       3,712,500      3,703,218,750          100.00
 1/15/2016     982.43    3,712,500            3,647,252,813                  0       3,712,500      3,647,252,813          100.00
 1/19/2016     981.67    3,712,500            3,644,449,875                  0       3,712,500      3,644,449,875          100.00
 1/20/2016     980.00    3,712,500            3,638,250,000                  0       3,712,500      3,638,250,000          100.00
 1/21/2016     982.37    3,712,500            3,647,065,331                  0       3,712,500      3,647,065,331          100.00
 1/22/2016     993.17    3,712,500            3,687,145,481                  0       3,712,500      3,687,145,481          100.00
 1/25/2016     999.80    3,712,500            3,711,738,938                  0       3,712,500      3,711,738,938          100.00
 1/26/2016    1004.89    3,712,500            3,730,654,125                  0       3,712,500      3,730,654,125          100.00
 1/27/2016     978.62    3,712,500            3,633,130,091                  0       3,712,500      3,633,130,091          100.00
 1/28/2016     966.00    3,712,500            3,586,275,000                  0       3,712,500      3,586,275,000          100.00
 1/29/2016     976.84    3,712,500            3,626,518,871                  0       3,712,500      3,626,518,871          100.00
  2/1/2016     988.00    3,712,500            3,667,950,000                  0       3,712,500      3,667,950,000          100.00
  2/2/2016     974.53    3,712,500            3,617,953,763                  0       3,712,500      3,617,953,763          100.00
  2/3/2016     957.99    3,712,500            3,556,537,875                  0       3,712,500      3,556,537,875          100.00
  2/4/2016     961.20    3,712,500            3,568,436,438                  0       3,712,500      3,568,436,438          100.00
  2/5/2016     954.25    3,712,500            3,542,653,125                  0       3,712,500      3,542,653,125          100.00
  2/8/2016     920.09    3,712,500            3,415,822,988                  0       3,712,500      3,415,822,988          100.00
  2/9/2016     927.13    3,712,500            3,441,951,563                  0       3,712,500      3,441,951,563          100.00
 2/10/2016     935.94    3,712,500            3,474,685,046                  0       3,712,500      3,474,685,046          100.00
 2/11/2016     898.00    3,712,500            3,333,825,000                  0       3,712,500      3,333,825,000          100.00
 2/12/2016     911.00    3,712,500            3,382,087,500                  0       3,712,500      3,382,087,500          100.00
 2/16/2016     914.18    3,712,500            3,393,874,688                  0       3,712,500      3,393,874,688          100.00
 2/17/2016     938.00    3,712,500            3,482,325,000                  0       3,712,500      3,482,325,000          100.00
 2/18/2016     930.00    3,712,500            3,452,625,000                  0       3,712,500      3,452,625,000          100.00
 2/19/2016     922.12    3,712,500            3,423,367,530                  0       3,712,500      3,423,367,530          100.00
 2/22/2016     948.00    3,712,500            3,519,450,000                  0       3,712,500      3,519,450,000          100.00
 2/23/2016     936.90    3,712,500            3,478,241,250                  0       3,712,500      3,478,241,250          100.00
 2/24/2016     920.00    3,712,500            3,415,500,000                  0       3,712,500      3,415,500,000          100.00
 2/25/2016     925.00    3,712,500            3,434,062,500                  0       3,712,500      3,434,062,500          100.00
 2/26/2016     917.50    3,712,500            3,406,218,750                  0       3,712,500      3,406,218,750          100.00



                                                              Page 1 of 14
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 162 of 253


                                                Exhibit 7-b
                                     Teva Pharmaceutical Industries Ltd.
                                    Daily Market Capitalization and Float
                             for 7.00% Mandatory Convertible Preferred Shares
                                         December 3, 2015 to December 14, 20181


             Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                     2                                          3
 Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
  (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                              (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

2/29/2016   $ 907.50    3,712,500          $ 3,369,093,750                  0       3,712,500    $ 3,369,093,750          100.00 %
 3/1/2016     900.00    3,712,500            3,341,250,000                  0       3,712,500      3,341,250,000          100.00
 3/2/2016     907.00    3,712,500            3,367,237,500                  0       3,712,500      3,367,237,500          100.00
 3/3/2016     900.00    3,712,500            3,341,250,000                  0       3,712,500      3,341,250,000          100.00
 3/4/2016     896.00    3,712,500            3,326,400,000                  0       3,712,500      3,326,400,000          100.00
 3/7/2016     915.01    3,712,500            3,396,974,625                  0       3,712,500      3,396,974,625          100.00
 3/8/2016     902.00    3,712,500            3,348,675,000                  0       3,712,500      3,348,675,000          100.00
 3/9/2016     924.23    3,712,500            3,431,213,156                  0       3,712,500      3,431,213,156          100.00
3/10/2016     922.50    3,712,500            3,424,781,250                  0       3,712,500      3,424,781,250          100.00
3/11/2016     938.50    3,712,500            3,484,181,250                  0       3,712,500      3,484,181,250          100.00
3/14/2016     944.00    3,712,500            3,504,600,000                  0       3,712,500      3,504,600,000          100.00
3/15/2016     925.00    3,712,500            3,434,062,500                  0       3,712,500      3,434,062,500          100.00
3/16/2016     896.00    3,712,500            3,326,400,000                  0       3,712,500      3,326,400,000          100.00
3/17/2016     880.00    3,712,500            3,267,000,000                  0       3,712,500      3,267,000,000          100.00
3/18/2016     865.00    3,712,500            3,211,312,500                  0       3,712,500      3,211,312,500          100.00
3/21/2016     883.00    3,712,500            3,278,137,500                  0       3,712,500      3,278,137,500          100.00
3/22/2016     888.00    3,712,500            3,296,700,000                  0       3,712,500      3,296,700,000          100.00
3/23/2016     888.00    3,712,500            3,296,700,000                  0       3,712,500      3,296,700,000          100.00
3/24/2016     888.00    3,712,500            3,296,700,000                  0       3,712,500      3,296,700,000          100.00
3/28/2016     881.32    3,712,500            3,271,912,751                  0       3,712,500      3,271,912,751          100.00
3/29/2016     890.00    3,712,500            3,304,125,000                  0       3,712,500      3,304,125,000          100.00
3/30/2016     887.44    3,712,500            3,294,628,425                  0       3,712,500      3,294,628,425          100.00
3/31/2016     883.94    3,712,500            3,281,627,250                  0       3,712,500      3,281,627,250          100.00
 4/1/2016     887.65    3,712,500            3,295,403,595                  0       3,712,500      3,295,403,595          100.00
 4/4/2016     899.00    3,712,500            3,337,537,500                  0       3,712,500      3,337,537,500          100.00
 4/5/2016     895.00    3,712,500            3,322,687,500                  0       3,712,500      3,322,687,500          100.00
 4/6/2016     917.00    3,712,500            3,404,362,500                  0       3,712,500      3,404,362,500          100.00
 4/7/2016     917.00    3,712,500            3,404,362,500                  0       3,712,500      3,404,362,500          100.00
 4/8/2016     915.58    3,712,500            3,399,090,750                  0       3,712,500      3,399,090,750          100.00
4/11/2016     920.00    3,712,500            3,415,500,000                  0       3,712,500      3,415,500,000          100.00
4/12/2016     909.00    3,712,500            3,374,662,500                  0       3,712,500      3,374,662,500          100.00
4/13/2016     914.85    3,712,500            3,396,380,625                  0       3,712,500      3,396,380,625          100.00
4/14/2016     919.00    3,712,500            3,411,787,500                  0       3,712,500      3,411,787,500          100.00
4/15/2016     911.00    3,712,500            3,382,087,500                  0       3,712,500      3,382,087,500          100.00
4/18/2016     907.00    3,712,500            3,367,237,500                  0       3,712,500      3,367,237,500          100.00
4/19/2016     928.00    3,712,500            3,445,200,000                  0       3,712,500      3,445,200,000          100.00
4/20/2016     922.65    3,712,500            3,425,340,724                  0       3,712,500      3,425,340,724          100.00
4/21/2016     931.34    3,712,500            3,457,600,121                  0       3,712,500      3,457,600,121          100.00
4/22/2016     930.00    3,712,500            3,452,625,000                  0       3,712,500      3,452,625,000          100.00
4/25/2016     930.00    3,712,500            3,452,625,000                  0       3,712,500      3,452,625,000          100.00
4/26/2016     920.00    3,712,500            3,415,500,000                  0       3,712,500      3,415,500,000          100.00
4/27/2016     925.00    3,712,500            3,434,062,500                  0       3,712,500      3,434,062,500          100.00
4/28/2016     899.70    3,712,500            3,340,136,621                  0       3,712,500      3,340,136,621          100.00
4/29/2016     901.00    3,712,500            3,344,962,500                  0       3,712,500      3,344,962,500          100.00
 5/2/2016     891.00    3,712,500            3,307,837,500                  0       3,712,500      3,307,837,500          100.00
 5/3/2016     889.31    3,712,500            3,301,563,004                  0       3,712,500      3,301,563,004          100.00
 5/4/2016     890.00    3,712,500            3,304,125,000                  0       3,712,500      3,304,125,000          100.00
 5/5/2016     891.50    3,712,500            3,309,693,750                  0       3,712,500      3,309,693,750          100.00
 5/6/2016     850.00    3,712,500            3,155,625,000                  0       3,712,500      3,155,625,000          100.00
 5/9/2016     881.00    3,712,500            3,270,712,500                  0       3,712,500      3,270,712,500          100.00
5/10/2016     882.00    3,712,500            3,274,425,000                  0       3,712,500      3,274,425,000          100.00
5/11/2016     870.00    3,712,500            3,229,875,000                  0       3,712,500      3,229,875,000          100.00
5/12/2016     850.00    3,712,500            3,155,625,000                  0       3,712,500      3,155,625,000          100.00
5/13/2016     847.28    3,712,500            3,145,538,138                  0       3,712,500      3,145,538,138          100.00
5/16/2016     852.50    3,712,500            3,164,906,250                  0       3,712,500      3,164,906,250          100.00
5/17/2016     860.00    3,712,500            3,192,750,000                  0       3,712,500      3,192,750,000          100.00
5/18/2016     870.00    3,712,500            3,229,875,000                  0       3,712,500      3,229,875,000          100.00
5/19/2016     861.00    3,712,500            3,196,462,500                  0       3,712,500      3,196,462,500          100.00



                                                             Page 2 of 14
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 163 of 253


                                                Exhibit 7-b
                                     Teva Pharmaceutical Industries Ltd.
                                    Daily Market Capitalization and Float
                             for 7.00% Mandatory Convertible Preferred Shares
                                         December 3, 2015 to December 14, 20181


             Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                     2                                          3
 Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
  (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                              (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

5/20/2016   $ 871.00    3,712,500          $ 3,233,587,500                  0       3,712,500    $ 3,233,587,500          100.00 %
5/23/2016     869.00    3,712,500            3,226,162,500                  0       3,712,500      3,226,162,500          100.00
5/24/2016     875.00    3,712,500            3,248,437,500                  0       3,712,500      3,248,437,500          100.00
5/25/2016     870.00    3,712,500            3,229,875,000                  0       3,712,500      3,229,875,000          100.00
5/26/2016     865.04    3,712,500            3,211,461,000                  0       3,712,500      3,211,461,000          100.00
5/27/2016     855.00    3,712,500            3,174,187,500                  0       3,712,500      3,174,187,500          100.00
5/31/2016     850.00    3,712,500            3,155,625,000                  0       3,712,500      3,155,625,000          100.00
 6/1/2016     866.00    3,712,500            3,215,025,000                  0       3,712,500      3,215,025,000          100.00
 6/2/2016     884.90    3,712,500            3,285,191,250                  0       3,712,500      3,285,191,250          100.00
 6/3/2016     869.00    3,712,500            3,226,162,500                  0       3,712,500      3,226,162,500          100.00
 6/6/2016     885.00    3,712,500            3,285,562,500                  0       3,712,500      3,285,562,500          100.00
 6/7/2016     880.00    3,712,500            3,267,000,000                  0       3,712,500      3,267,000,000          100.00
 6/8/2016     882.00    3,712,500            3,274,425,000                  0       3,712,500      3,274,425,000          100.00
 6/9/2016     872.00    3,712,500            3,237,300,000                  0       3,712,500      3,237,300,000          100.00
6/10/2016     863.34    3,712,500            3,205,150,121                  0       3,712,500      3,205,150,121          100.00
6/13/2016     865.00    3,712,500            3,211,312,500                  0       3,712,500      3,211,312,500          100.00
6/14/2016     873.00    3,712,500            3,241,012,500                  0       3,712,500      3,241,012,500          100.00
6/15/2016     863.00    3,712,500            3,203,887,500                  0       3,712,500      3,203,887,500          100.00
6/16/2016     857.00    3,712,500            3,181,612,500                  0       3,712,500      3,181,612,500          100.00
6/17/2016     855.00    3,712,500            3,174,187,500                  0       3,712,500      3,174,187,500          100.00
6/20/2016     856.00    3,712,500            3,177,900,000                  0       3,712,500      3,177,900,000          100.00
6/21/2016     848.00    3,712,500            3,148,200,000                  0       3,712,500      3,148,200,000          100.00
6/22/2016     850.00    3,712,500            3,155,625,000                  0       3,712,500      3,155,625,000          100.00
6/23/2016     852.00    3,712,500            3,163,050,000                  0       3,712,500      3,163,050,000          100.00
6/24/2016     834.00    3,712,500            3,096,225,000                  0       3,712,500      3,096,225,000          100.00
6/27/2016     818.50    3,712,500            3,038,681,250                  0       3,712,500      3,038,681,250          100.00
6/28/2016     833.00    3,712,500            3,092,512,500                  0       3,712,500      3,092,512,500          100.00
6/29/2016     839.50    3,712,500            3,116,643,750                  0       3,712,500      3,116,643,750          100.00
6/30/2016     827.00    3,712,500            3,070,237,500                  0       3,712,500      3,070,237,500          100.00
 7/1/2016     840.00    3,712,500            3,118,500,000                  0       3,712,500      3,118,500,000          100.00
 7/5/2016     842.00    3,712,500            3,125,925,000                  0       3,712,500      3,125,925,000          100.00
 7/6/2016     841.00    3,712,500            3,122,212,500                  0       3,712,500      3,122,212,500          100.00
 7/7/2016     849.00    3,712,500            3,151,912,500                  0       3,712,500      3,151,912,500          100.00
 7/8/2016     852.00    3,712,500            3,163,050,000                  0       3,712,500      3,163,050,000          100.00
7/11/2016     852.00    3,712,500            3,163,050,000                  0       3,712,500      3,163,050,000          100.00
7/12/2016     874.00    3,712,500            3,244,725,000                  0       3,712,500      3,244,725,000          100.00
7/13/2016     895.00    3,712,500            3,322,687,500                  0       3,712,500      3,322,687,500          100.00
7/14/2016     904.00    3,712,500            3,356,100,000                  0       3,712,500      3,356,100,000          100.00
7/15/2016     900.00    3,712,500            3,341,250,000                  0       3,712,500      3,341,250,000          100.00
7/18/2016     897.00    3,712,500            3,330,112,500                  0       3,712,500      3,330,112,500          100.00
7/19/2016     886.00    3,712,500            3,289,275,000                  0       3,712,500      3,289,275,000          100.00
7/20/2016     908.00    3,712,500            3,370,950,000                  0       3,712,500      3,370,950,000          100.00
7/21/2016     908.00    3,712,500            3,370,950,000                  0       3,712,500      3,370,950,000          100.00
7/22/2016     905.00    3,712,500            3,359,812,500                  0       3,712,500      3,359,812,500          100.00
7/25/2016     891.00    3,712,500            3,307,837,500                  0       3,712,500      3,307,837,500          100.00
7/26/2016     894.75    3,712,500            3,321,759,375                  0       3,712,500      3,321,759,375          100.00
7/27/2016     908.90    3,712,500            3,374,291,250                  0       3,712,500      3,374,291,250          100.00
7/28/2016     908.00    3,712,500            3,370,950,000                  0       3,712,500      3,370,950,000          100.00
7/29/2016     888.00    3,712,500            3,296,700,000                  0       3,712,500      3,296,700,000          100.00
 8/1/2016     893.00    3,712,500            3,315,262,500                  0       3,712,500      3,315,262,500          100.00
 8/2/2016     881.00    3,712,500            3,270,712,500                  0       3,712,500      3,270,712,500          100.00
 8/3/2016     888.00    3,712,500            3,296,700,000                  0       3,712,500      3,296,700,000          100.00
 8/4/2016     907.00    3,712,500            3,367,237,500                  0       3,712,500      3,367,237,500          100.00
 8/5/2016     895.00    3,712,500            3,322,687,500                  0       3,712,500      3,322,687,500          100.00
 8/8/2016     882.00    3,712,500            3,274,425,000                  0       3,712,500      3,274,425,000          100.00
 8/9/2016     888.50    3,712,500            3,298,556,250                  0       3,712,500      3,298,556,250          100.00
8/10/2016     880.00    3,712,500            3,267,000,000                  0       3,712,500      3,267,000,000          100.00
8/11/2016     889.00    3,712,500            3,300,412,500                  0       3,712,500      3,300,412,500          100.00



                                                             Page 3 of 14
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 164 of 253


                                                 Exhibit 7-b
                                      Teva Pharmaceutical Industries Ltd.
                                     Daily Market Capitalization and Float
                              for 7.00% Mandatory Convertible Preferred Shares
                                          December 3, 2015 to December 14, 20181


              Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                      2                                          3
  Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
   (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                               (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

 8/12/2016   $ 895.50    3,712,500          $ 3,324,543,750                  0       3,712,500    $ 3,324,543,750          100.00 %
 8/15/2016     907.00    3,712,500            3,367,237,500                  0       3,712,500      3,367,237,500          100.00
 8/16/2016     902.00    3,712,500            3,348,675,000                  0       3,712,500      3,348,675,000          100.00
 8/17/2016     890.00    3,712,500            3,304,125,000                  0       3,712,500      3,304,125,000          100.00
 8/18/2016     894.20    3,712,500            3,319,717,500                  0       3,712,500      3,319,717,500          100.00
 8/19/2016     895.64    3,712,500            3,325,063,500                  0       3,712,500      3,325,063,500          100.00
 8/22/2016     906.00    3,712,500            3,363,525,000                  0       3,712,500      3,363,525,000          100.00
 8/23/2016     904.00    3,712,500            3,356,100,000                  0       3,712,500      3,356,100,000          100.00
 8/24/2016     885.00    3,712,500            3,285,562,500                  0       3,712,500      3,285,562,500          100.00
 8/25/2016     879.00    3,712,500            3,263,287,500                  0       3,712,500      3,263,287,500          100.00
 8/26/2016     887.00    3,712,500            3,292,987,500                  0       3,712,500      3,292,987,500          100.00
 8/29/2016     880.00    3,712,500            3,267,000,000                  0       3,712,500      3,267,000,000          100.00
 8/30/2016     858.00    3,712,500            3,185,325,000                  0       3,712,500      3,185,325,000          100.00
 8/31/2016     860.00    3,712,500            3,192,750,000                  0       3,712,500      3,192,750,000          100.00
  9/1/2016     861.50    3,712,500            3,198,318,750                  0       3,712,500      3,198,318,750          100.00
  9/2/2016     858.00    3,712,500            3,185,325,000                  0       3,712,500      3,185,325,000          100.00
  9/6/2016     860.00    3,712,500            3,192,750,000                  0       3,712,500      3,192,750,000          100.00
  9/7/2016     870.00    3,712,500            3,229,875,000                  0       3,712,500      3,229,875,000          100.00
  9/8/2016     875.00    3,712,500            3,248,437,500                  0       3,712,500      3,248,437,500          100.00
  9/9/2016     855.00    3,712,500            3,174,187,500                  0       3,712,500      3,174,187,500          100.00
 9/12/2016     867.18    3,712,500            3,219,406,121                  0       3,712,500      3,219,406,121          100.00
 9/13/2016     863.50    3,712,500            3,205,743,750                  0       3,712,500      3,205,743,750          100.00
 9/14/2016     873.00    3,712,500            3,241,012,500                  0       3,712,500      3,241,012,500          100.00
 9/15/2016     874.00    3,712,500            3,244,725,000                  0       3,712,500      3,244,725,000          100.00
 9/16/2016     874.00    3,712,500            3,244,725,000                  0       3,712,500      3,244,725,000          100.00
 9/19/2016     856.00    3,712,500            3,177,900,000                  0       3,712,500      3,177,900,000          100.00
 9/20/2016     865.00    3,712,500            3,211,312,500                  0       3,712,500      3,211,312,500          100.00
 9/21/2016     856.00    3,712,500            3,177,900,000                  0       3,712,500      3,177,900,000          100.00
 9/22/2016     875.00    3,712,500            3,248,437,500                  0       3,712,500      3,248,437,500          100.00
 9/23/2016     873.50    3,712,500            3,242,868,750                  0       3,712,500      3,242,868,750          100.00
 9/26/2016     857.75    3,712,500            3,184,396,875                  0       3,712,500      3,184,396,875          100.00
 9/27/2016     852.00    3,712,500            3,163,050,000                  0       3,712,500      3,163,050,000          100.00
 9/28/2016     848.36    3,712,500            3,149,536,500                  0       3,712,500      3,149,536,500          100.00
 9/29/2016     815.77    3,712,500            3,028,546,125                  0       3,712,500      3,028,546,125          100.00
 9/30/2016     813.31    3,712,500            3,019,410,405                  0       3,712,500      3,019,410,405          100.00
 10/3/2016     809.50    3,712,500            3,005,268,750                  0       3,712,500      3,005,268,750          100.00
 10/4/2016     797.50    3,712,500            2,960,718,750                  0       3,712,500      2,960,718,750          100.00
 10/5/2016     798.00    3,712,500            2,962,575,000                  0       3,712,500      2,962,575,000          100.00
 10/6/2016     798.88    3,712,500            2,965,842,000                  0       3,712,500      2,965,842,000          100.00
 10/7/2016     799.00    3,712,500            2,966,287,500                  0       3,712,500      2,966,287,500          100.00
10/10/2016     795.75    3,712,500            2,954,221,875                  0       3,712,500      2,954,221,875          100.00
10/11/2016     790.00    3,712,500            2,932,875,000                  0       3,712,500      2,932,875,000          100.00
10/12/2016     789.50    3,712,500            2,931,018,750                  0       3,712,500      2,931,018,750          100.00
10/13/2016     780.39    3,712,500            2,897,179,313                  0       3,712,500      2,897,179,313          100.00
10/14/2016     770.00    3,712,500            2,858,625,000                  0       3,712,500      2,858,625,000          100.00
10/17/2016     753.00    3,712,500            2,795,512,500                  0       3,712,500      2,795,512,500          100.00
10/18/2016     769.52    3,712,500            2,856,843,000                  0       3,712,500      2,856,843,000          100.00
10/19/2016     770.00    3,712,500            2,858,625,000                  0       3,712,500      2,858,625,000          100.00
10/20/2016     780.00    3,712,500            2,895,750,000                  0       3,712,500      2,895,750,000          100.00
10/21/2016     780.00    3,712,500            2,895,750,000                  0       3,712,500      2,895,750,000          100.00
10/24/2016     771.50    3,712,500            2,864,193,750                  0       3,712,500      2,864,193,750          100.00
10/25/2016     775.00    3,712,500            2,877,187,500                  0       3,712,500      2,877,187,500          100.00
10/26/2016     768.17    3,712,500            2,851,821,844                  0       3,712,500      2,851,821,844          100.00
10/27/2016     778.00    3,712,500            2,888,325,000                  0       3,712,500      2,888,325,000          100.00
10/28/2016     754.17    3,712,500            2,799,862,808                  0       3,712,500      2,799,862,808          100.00
10/31/2016     758.00    3,712,500            2,814,075,000                  0       3,712,500      2,814,075,000          100.00
 11/1/2016     763.54    3,712,500            2,834,623,688                  0       3,712,500      2,834,623,688          100.00
 11/2/2016     767.50    3,712,500            2,849,343,750                  0       3,712,500      2,849,343,750          100.00



                                                              Page 4 of 14
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 165 of 253


                                                 Exhibit 7-b
                                      Teva Pharmaceutical Industries Ltd.
                                     Daily Market Capitalization and Float
                              for 7.00% Mandatory Convertible Preferred Shares
                                          December 3, 2015 to December 14, 20181


              Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                      2                                          3
  Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
   (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                               (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

 11/3/2016   $ 711.00    3,712,500          $ 2,639,587,500                  0       3,712,500    $ 2,639,587,500          100.00 %
 11/4/2016     716.00    3,712,500            2,658,150,000                  0       3,712,500      2,658,150,000          100.00
 11/7/2016     715.00    3,712,500            2,654,437,500                  0       3,712,500      2,654,437,500          100.00
 11/8/2016     690.00    3,712,500            2,561,625,000                  0       3,712,500      2,561,625,000          100.00
 11/9/2016     714.50    3,712,500            2,652,581,250                  0       3,712,500      2,652,581,250          100.00
11/10/2016     728.00    3,712,500            2,702,700,000                  0       3,712,500      2,702,700,000          100.00
11/11/2016     720.00    3,712,500            2,673,000,000                  0       3,712,500      2,673,000,000          100.00
11/14/2016     728.00    3,712,500            2,702,700,000                  0       3,712,500      2,702,700,000          100.00
11/15/2016     689.99    3,712,500            2,561,587,875                  0       3,712,500      2,561,587,875          100.00
11/16/2016     670.00    3,712,500            2,487,375,000                  0       3,712,500      2,487,375,000          100.00
11/17/2016     698.00    3,712,500            2,591,325,000                  0       3,712,500      2,591,325,000          100.00
11/18/2016     685.50    3,712,500            2,544,918,750                  0       3,712,500      2,544,918,750          100.00
11/21/2016     685.00    3,712,500            2,543,062,500                  0       3,712,500      2,543,062,500          100.00
11/22/2016     672.00    3,712,500            2,494,800,000                  0       3,712,500      2,494,800,000          100.00
11/23/2016     681.50    3,712,500            2,530,068,750                  0       3,712,500      2,530,068,750          100.00
11/25/2016     688.00    3,712,500            2,554,200,000                  0       3,712,500      2,554,200,000          100.00
11/28/2016     685.00    3,712,500            2,543,062,500                  0       3,712,500      2,543,062,500          100.00
11/29/2016     664.00    3,712,500            2,465,100,000                  0       3,712,500      2,465,100,000          100.00
11/30/2016     654.00    3,712,500            2,427,975,000                  0       3,712,500      2,427,975,000          100.00
 12/1/2016     654.00    3,712,500            2,427,975,000                  0       3,712,500      2,427,975,000          100.00
 12/2/2016     653.00    3,712,500            2,424,262,500                  0       3,712,500      2,424,262,500          100.00
 12/5/2016     657.01    3,712,500            2,439,149,625                  0       3,712,500      2,439,149,625          100.00
 12/6/2016     630.75    3,712,500            2,341,659,375                  0       3,712,500      2,341,659,375          100.00
 12/7/2016     637.94    3,712,500            2,368,352,250                  0       3,712,500      2,368,352,250          100.00
 12/8/2016     640.00    3,712,500            2,376,000,000                  0       3,712,500      2,376,000,000          100.00
 12/9/2016     655.00    3,712,500            2,431,687,500                  0       3,712,500      2,431,687,500          100.00
12/12/2016     660.00    3,712,500            2,450,250,000                  0       3,712,500      2,450,250,000          100.00
12/13/2016     673.00    3,712,500            2,498,512,500                  0       3,712,500      2,498,512,500          100.00
12/14/2016     660.00    3,712,500            2,450,250,000                  0       3,712,500      2,450,250,000          100.00
12/15/2016     655.00    3,712,500            2,431,687,500                  0       3,712,500      2,431,687,500          100.00
12/16/2016     645.00    3,712,500            2,394,562,500                  0       3,712,500      2,394,562,500          100.00
12/19/2016     654.29    3,712,500            2,429,052,368                  0       3,712,500      2,429,052,368          100.00
12/20/2016     648.00    3,712,500            2,405,700,000                  0       3,712,500      2,405,700,000          100.00
12/21/2016     650.00    3,712,500            2,413,125,000                  0       3,712,500      2,413,125,000          100.00
12/22/2016     663.00    3,712,500            2,461,387,500                  0       3,712,500      2,461,387,500          100.00
12/23/2016     655.70    3,712,500            2,434,286,250                  0       3,712,500      2,434,286,250          100.00
12/27/2016     645.00    3,712,500            2,394,562,500                  0       3,712,500      2,394,562,500          100.00
12/28/2016     650.00    3,712,500            2,413,125,000                  0       3,712,500      2,413,125,000          100.00
12/29/2016     645.00    3,712,500            2,394,562,500                  0       3,712,500      2,394,562,500          100.00
12/30/2016     645.00    3,712,500            2,394,562,500                  0       3,712,500      2,394,562,500          100.00
  1/3/2017     664.00    3,712,500            2,465,100,000                  0       3,712,500      2,465,100,000          100.00
  1/4/2017     676.00    3,712,500            2,509,650,000                  0       3,712,500      2,509,650,000          100.00
  1/5/2017     680.00    3,712,500            2,524,500,000                  0       3,712,500      2,524,500,000          100.00
  1/6/2017     633.00    3,712,500            2,350,012,500                  0       3,712,500      2,350,012,500          100.00
  1/9/2017     632.00    3,712,500            2,346,300,000                  0       3,712,500      2,346,300,000          100.00
 1/10/2017     628.50    3,712,500            2,333,306,250                  0       3,712,500      2,333,306,250          100.00
 1/11/2017     627.00    3,712,500            2,327,737,500                  0       3,712,500      2,327,737,500          100.00
 1/12/2017     624.99    3,712,500            2,320,275,375                  0       3,712,500      2,320,275,375          100.00
 1/13/2017     620.00    3,712,500            2,301,750,000                  0       3,712,500      2,301,750,000          100.00
 1/17/2017     620.00    3,712,500            2,301,750,000                  0       3,712,500      2,301,750,000          100.00
 1/18/2017     621.00    3,712,500            2,305,462,500                  0       3,712,500      2,305,462,500          100.00
 1/19/2017     616.25    3,712,500            2,287,828,125                  0       3,712,500      2,287,828,125          100.00
 1/20/2017     610.00    3,712,500            2,264,625,000                  0       3,712,500      2,264,625,000          100.00
 1/23/2017     599.10    3,712,500            2,224,159,121                  0       3,712,500      2,224,159,121          100.00
 1/24/2017     595.00    3,712,500            2,208,937,500                  0       3,712,500      2,208,937,500          100.00
 1/25/2017     612.52    3,712,500            2,273,981,243                  0       3,712,500      2,273,981,243          100.00
 1/26/2017     614.08    3,712,500            2,279,772,000                  0       3,712,500      2,279,772,000          100.00
 1/27/2017     630.00    3,712,500            2,338,875,000                  0       3,712,500      2,338,875,000          100.00



                                                              Page 5 of 14
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 166 of 253


                                                Exhibit 7-b
                                     Teva Pharmaceutical Industries Ltd.
                                    Daily Market Capitalization and Float
                             for 7.00% Mandatory Convertible Preferred Shares
                                         December 3, 2015 to December 14, 20181


             Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                     2                                          3
 Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
  (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                              (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

1/30/2017   $ 625.50    3,712,500          $ 2,322,168,750                  0       3,712,500    $ 2,322,168,750          100.00 %
1/31/2017     616.60    3,712,500            2,289,127,500                  0       3,712,500      2,289,127,500          100.00
 2/1/2017     631.99    3,712,500            2,346,262,875                  0       3,712,500      2,346,262,875          100.00
 2/2/2017     627.15    3,712,500            2,328,294,375                  0       3,712,500      2,328,294,375          100.00
 2/3/2017     630.00    3,712,500            2,338,875,000                  0       3,712,500      2,338,875,000          100.00
 2/6/2017     634.00    3,712,500            2,353,725,000                  0       3,712,500      2,353,725,000          100.00
 2/7/2017     605.00    3,712,500            2,246,062,500                  0       3,712,500      2,246,062,500          100.00
 2/8/2017     605.00    3,712,500            2,246,062,500                  0       3,712,500      2,246,062,500          100.00
 2/9/2017     611.00    3,712,500            2,268,337,500                  0       3,712,500      2,268,337,500          100.00
2/10/2017     603.50    3,712,500            2,240,493,750                  0       3,712,500      2,240,493,750          100.00
2/13/2017     624.00    3,712,500            2,316,600,000                  0       3,712,500      2,316,600,000          100.00
2/14/2017     631.00    3,712,500            2,342,587,500                  0       3,712,500      2,342,587,500          100.00
2/15/2017     664.00    3,712,500            2,465,100,000                  0       3,712,500      2,465,100,000          100.00
2/16/2017     653.00    3,712,500            2,424,262,500                  0       3,712,500      2,424,262,500          100.00
2/17/2017     645.00    3,712,500            2,394,562,500                  0       3,712,500      2,394,562,500          100.00
2/21/2017     659.50    3,712,500            2,448,393,750                  0       3,712,500      2,448,393,750          100.00
2/22/2017     651.00    3,712,500            2,416,837,500                  0       3,712,500      2,416,837,500          100.00
2/23/2017     646.40    3,712,500            2,399,760,000                  0       3,712,500      2,399,760,000          100.00
2/24/2017     640.25    3,712,500            2,376,928,125                  0       3,712,500      2,376,928,125          100.00
2/27/2017     634.00    3,712,500            2,353,725,000                  0       3,712,500      2,353,725,000          100.00
2/28/2017     635.00    3,712,500            2,357,437,500                  0       3,712,500      2,357,437,500          100.00
 3/1/2017     624.50    3,712,500            2,318,456,250                  0       3,712,500      2,318,456,250          100.00
 3/2/2017     625.00    3,712,500            2,320,312,500                  0       3,712,500      2,320,312,500          100.00
 3/3/2017     618.50    3,712,500            2,296,181,250                  0       3,712,500      2,296,181,250          100.00
 3/6/2017     603.00    3,712,500            2,238,637,500                  0       3,712,500      2,238,637,500          100.00
 3/7/2017     600.00    3,712,500            2,227,500,000                  0       3,712,500      2,227,500,000          100.00
 3/8/2017     588.50    3,712,500            2,184,806,250                  0       3,712,500      2,184,806,250          100.00
 3/9/2017     591.38    3,712,500            2,195,498,250                  0       3,712,500      2,195,498,250          100.00
3/10/2017     591.00    3,712,500            2,194,087,500                  0       3,712,500      2,194,087,500          100.00
3/13/2017     597.00    3,712,500            2,216,362,500                  0       3,712,500      2,216,362,500          100.00
3/14/2017     601.50    3,712,500            2,233,068,750                  0       3,712,500      2,233,068,750          100.00
3/15/2017     614.90    3,712,500            2,282,816,250                  0       3,712,500      2,282,816,250          100.00
3/16/2017     605.00    3,712,500            2,246,062,500                  0       3,712,500      2,246,062,500          100.00
3/17/2017     600.20    3,712,500            2,228,242,500                  0       3,712,500      2,228,242,500          100.00
3/20/2017     598.50    3,712,500            2,221,931,250                  0       3,712,500      2,221,931,250          100.00
3/21/2017     584.03    3,712,500            2,168,226,225                  0       3,712,500      2,168,226,225          100.00
3/22/2017     589.00    3,712,500            2,186,662,500                  0       3,712,500      2,186,662,500          100.00
3/23/2017     589.00    3,712,500            2,186,662,500                  0       3,712,500      2,186,662,500          100.00
3/24/2017     592.00    3,712,500            2,197,800,000                  0       3,712,500      2,197,800,000          100.00
3/27/2017     595.00    3,712,500            2,208,937,500                  0       3,712,500      2,208,937,500          100.00
3/28/2017     593.00    3,712,500            2,201,512,500                  0       3,712,500      2,201,512,500          100.00
3/29/2017     592.90    3,712,500            2,201,141,250                  0       3,712,500      2,201,141,250          100.00
3/30/2017     585.00    3,712,500            2,171,812,500                  0       3,712,500      2,171,812,500          100.00
3/31/2017     577.00    3,712,500            2,142,112,500                  0       3,712,500      2,142,112,500          100.00
 4/3/2017     579.40    3,712,500            2,151,022,500                  0       3,712,500      2,151,022,500          100.00
 4/4/2017     573.00    3,712,500            2,127,262,500                  0       3,712,500      2,127,262,500          100.00
 4/5/2017     574.08    3,712,500            2,131,272,000                  0       3,712,500      2,131,272,000          100.00
 4/6/2017     580.50    3,712,500            2,155,106,250                  0       3,712,500      2,155,106,250          100.00
 4/7/2017     583.00    3,712,500            2,164,387,500                  0       3,712,500      2,164,387,500          100.00
4/10/2017     583.00    3,712,500            2,164,387,500                  0       3,712,500      2,164,387,500          100.00
4/11/2017     580.00    3,712,500            2,153,250,000                  0       3,712,500      2,153,250,000          100.00
4/12/2017     575.76    3,712,500            2,137,509,000                  0       3,712,500      2,137,509,000          100.00
4/13/2017     579.00    3,712,500            2,149,537,500                  0       3,712,500      2,149,537,500          100.00
4/17/2017     578.00    3,712,500            2,145,825,000                  0       3,712,500      2,145,825,000          100.00
4/18/2017     565.00    3,712,500            2,097,562,500                  0       3,712,500      2,097,562,500          100.00
4/19/2017     560.00    3,712,500            2,079,000,000                  0       3,712,500      2,079,000,000          100.00
4/20/2017     558.00    3,712,500            2,071,575,000                  0       3,712,500      2,071,575,000          100.00
4/21/2017     555.01    3,712,500            2,060,474,625                  0       3,712,500      2,060,474,625          100.00



                                                             Page 6 of 14
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 167 of 253


                                                Exhibit 7-b
                                     Teva Pharmaceutical Industries Ltd.
                                    Daily Market Capitalization and Float
                             for 7.00% Mandatory Convertible Preferred Shares
                                         December 3, 2015 to December 14, 20181


             Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                     2                                          3
 Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
  (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                              (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

4/24/2017   $ 571.00    3,712,500          $ 2,119,837,500                  0       3,712,500    $ 2,119,837,500          100.00 %
4/25/2017     559.00    3,712,500            2,075,287,500                  0       3,712,500      2,075,287,500          100.00
4/26/2017     564.50    3,712,500            2,095,706,250                  0       3,712,500      2,095,706,250          100.00
4/27/2017     576.00    3,712,500            2,138,400,000                  0       3,712,500      2,138,400,000          100.00
4/28/2017     571.00    3,712,500            2,119,837,500                  0       3,712,500      2,119,837,500          100.00
 5/1/2017     572.00    3,712,500            2,123,550,000                  0       3,712,500      2,123,550,000          100.00
 5/2/2017     579.00    3,712,500            2,149,537,500                  0       3,712,500      2,149,537,500          100.00
 5/3/2017     559.50    3,712,500            2,077,143,750                  0       3,712,500      2,077,143,750          100.00
 5/4/2017     564.00    3,712,500            2,093,850,000                  0       3,712,500      2,093,850,000          100.00
 5/5/2017     560.05    3,712,500            2,079,185,625                  0       3,712,500      2,079,185,625          100.00
 5/8/2017     562.99    3,712,500            2,090,100,375                  0       3,712,500      2,090,100,375          100.00
 5/9/2017     568.90    3,712,500            2,112,041,250                  0       3,712,500      2,112,041,250          100.00
5/10/2017     571.50    3,712,500            2,121,693,750                  0       3,712,500      2,121,693,750          100.00
5/11/2017     580.00    3,712,500            2,153,250,000                  0       3,712,500      2,153,250,000          100.00
5/12/2017     574.50    3,712,500            2,132,831,250                  0       3,712,500      2,132,831,250          100.00
5/15/2017     574.00    3,712,500            2,130,975,000                  0       3,712,500      2,130,975,000          100.00
5/16/2017     571.15    3,712,500            2,120,394,375                  0       3,712,500      2,120,394,375          100.00
5/17/2017     552.50    3,712,500            2,051,156,250                  0       3,712,500      2,051,156,250          100.00
5/18/2017     543.00    3,712,500            2,015,887,500                  0       3,712,500      2,015,887,500          100.00
5/19/2017     535.00    3,712,500            1,986,187,500                  0       3,712,500      1,986,187,500          100.00
5/22/2017     536.70    3,712,500            1,992,495,038                  0       3,712,500      1,992,495,038          100.00
5/23/2017     522.00    3,712,500            1,937,925,000                  0       3,712,500      1,937,925,000          100.00
5/24/2017     534.00    3,712,500            1,982,475,000                  0       3,712,500      1,982,475,000          100.00
5/25/2017     528.50    3,712,500            1,962,056,250                  0       3,712,500      1,962,056,250          100.00
5/26/2017     526.00    3,712,500            1,952,775,000                  0       3,712,500      1,952,775,000          100.00
5/30/2017     500.00    3,712,500            1,856,250,000                  0       3,712,500      1,856,250,000          100.00
5/31/2017     500.00    3,712,500            1,856,250,000                  0       3,712,500      1,856,250,000          100.00
 6/1/2017     523.00    3,712,500            1,941,637,500                  0       3,712,500      1,941,637,500          100.00
 6/2/2017     530.00    3,712,500            1,967,625,000                  0       3,712,500      1,967,625,000          100.00
 6/5/2017     535.00    3,712,500            1,986,187,500                  0       3,712,500      1,986,187,500          100.00
 6/6/2017     512.00    3,712,500            1,900,800,000                  0       3,712,500      1,900,800,000          100.00
 6/7/2017     521.00    3,712,500            1,934,212,500                  0       3,712,500      1,934,212,500          100.00
 6/8/2017     527.00    3,712,500            1,956,487,500                  0       3,712,500      1,956,487,500          100.00
 6/9/2017     540.00    3,712,500            2,004,750,000                  0       3,712,500      2,004,750,000          100.00
6/12/2017     547.00    3,712,500            2,030,737,500                  0       3,712,500      2,030,737,500          100.00
6/13/2017     547.56    3,712,500            2,032,825,781                  0       3,712,500      2,032,825,781          100.00
6/14/2017     547.13    3,712,500            2,031,231,263                  0       3,712,500      2,031,231,263          100.00
6/15/2017     547.67    3,712,500            2,033,224,875                  0       3,712,500      2,033,224,875          100.00
6/16/2017     553.00    3,712,500            2,053,012,500                  0       3,712,500      2,053,012,500          100.00
6/19/2017     562.00    3,712,500            2,086,425,000                  0       3,712,500      2,086,425,000          100.00
6/20/2017     562.90    3,712,500            2,089,766,250                  0       3,712,500      2,089,766,250          100.00
6/21/2017     558.00    3,712,500            2,071,575,000                  0       3,712,500      2,071,575,000          100.00
6/22/2017     579.15    3,712,500            2,150,094,375                  0       3,712,500      2,150,094,375          100.00
6/23/2017     584.00    3,712,500            2,168,100,000                  0       3,712,500      2,168,100,000          100.00
6/26/2017     595.00    3,712,500            2,208,937,500                  0       3,712,500      2,208,937,500          100.00
6/27/2017     577.70    3,712,500            2,144,711,250                  0       3,712,500      2,144,711,250          100.00
6/28/2017     586.50    3,712,500            2,177,381,250                  0       3,712,500      2,177,381,250          100.00
6/29/2017     588.46    3,712,500            2,184,644,756                  0       3,712,500      2,184,644,756          100.00
6/30/2017     594.50    3,712,500            2,207,081,250                  0       3,712,500      2,207,081,250          100.00
 7/3/2017     588.00    3,712,500            2,182,950,000                  0       3,712,500      2,182,950,000          100.00
 7/5/2017     590.00    3,712,500            2,190,375,000                  0       3,712,500      2,190,375,000          100.00
 7/6/2017     570.00    3,712,500            2,116,125,000                  0       3,712,500      2,116,125,000          100.00
 7/7/2017     566.50    3,712,500            2,103,131,250                  0       3,712,500      2,103,131,250          100.00
7/10/2017     561.75    3,712,500            2,085,496,875                  0       3,712,500      2,085,496,875          100.00
7/11/2017     564.00    3,712,500            2,093,850,000                  0       3,712,500      2,093,850,000          100.00
7/12/2017     575.00    3,712,500            2,134,687,500                  0       3,712,500      2,134,687,500          100.00
7/13/2017     594.00    3,712,500            2,205,225,000                  0       3,712,500      2,205,225,000          100.00
7/14/2017     575.00    3,712,500            2,134,687,500                  0       3,712,500      2,134,687,500          100.00



                                                             Page 7 of 14
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 168 of 253


                                                Exhibit 7-b
                                     Teva Pharmaceutical Industries Ltd.
                                    Daily Market Capitalization and Float
                             for 7.00% Mandatory Convertible Preferred Shares
                                         December 3, 2015 to December 14, 20181


             Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                     2                                          3
 Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
  (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                              (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

7/17/2017   $ 571.00    3,712,500          $ 2,119,837,500                  0       3,712,500    $ 2,119,837,500          100.00 %
7/18/2017     573.50    3,712,500            2,129,118,750                  0       3,712,500      2,129,118,750          100.00
7/19/2017     578.00    3,712,500            2,145,825,000                  0       3,712,500      2,145,825,000          100.00
7/20/2017     582.00    3,712,500            2,160,675,000                  0       3,712,500      2,160,675,000          100.00
7/21/2017     583.65    3,712,500            2,166,811,763                  0       3,712,500      2,166,811,763          100.00
7/24/2017     584.00    3,712,500            2,168,100,000                  0       3,712,500      2,168,100,000          100.00
7/25/2017     589.00    3,712,500            2,186,662,500                  0       3,712,500      2,186,662,500          100.00
7/26/2017     595.00    3,712,500            2,208,937,500                  0       3,712,500      2,208,937,500          100.00
7/27/2017     580.20    3,712,500            2,153,992,500                  0       3,712,500      2,153,992,500          100.00
7/28/2017     586.99    3,712,500            2,179,200,375                  0       3,712,500      2,179,200,375          100.00
7/31/2017     584.00    3,712,500            2,168,100,000                  0       3,712,500      2,168,100,000          100.00
 8/1/2017     574.50    3,712,500            2,132,831,250                  0       3,712,500      2,132,831,250          100.00
 8/2/2017     560.50    3,712,500            2,080,856,250                  0       3,712,500      2,080,856,250          100.00
 8/3/2017     465.05    3,712,500            1,726,498,125                  0       3,712,500      1,726,498,125          100.00
 8/4/2017     409.00    3,712,500            1,518,412,500                  0       3,712,500      1,518,412,500          100.00
 8/7/2017     376.00    3,712,500            1,395,900,000                  0       3,712,500      1,395,900,000          100.00
 8/8/2017     376.99    3,712,500            1,399,575,375                  0       3,712,500      1,399,575,375          100.00
 8/9/2017     364.00    3,712,500            1,351,350,000                  0       3,712,500      1,351,350,000          100.00
8/10/2017     349.99    3,712,500            1,299,337,875                  0       3,712,500      1,299,337,875          100.00
8/11/2017     358.00    3,712,500            1,329,075,000                  0       3,712,500      1,329,075,000          100.00
8/14/2017     352.00    3,712,500            1,306,800,000                  0       3,712,500      1,306,800,000          100.00
8/15/2017     362.00    3,712,500            1,343,925,000                  0       3,712,500      1,343,925,000          100.00
8/16/2017     352.30    3,712,500            1,307,913,750                  0       3,712,500      1,307,913,750          100.00
8/17/2017     347.01    3,712,500            1,288,274,625                  0       3,712,500      1,288,274,625          100.00
8/18/2017     350.50    3,712,500            1,301,231,250                  0       3,712,500      1,301,231,250          100.00
8/21/2017     354.99    3,712,500            1,317,900,375                  0       3,712,500      1,317,900,375          100.00
8/22/2017     350.00    3,712,500            1,299,375,000                  0       3,712,500      1,299,375,000          100.00
8/23/2017     338.50    3,712,500            1,256,681,250                  0       3,712,500      1,256,681,250          100.00
8/24/2017     334.00    3,712,500            1,239,975,000                  0       3,712,500      1,239,975,000          100.00
8/25/2017     330.00    3,712,500            1,225,125,000                  0       3,712,500      1,225,125,000          100.00
8/28/2017     334.00    3,712,500            1,239,975,000                  0       3,712,500      1,239,975,000          100.00
8/29/2017     335.00    3,712,500            1,243,687,500                  0       3,712,500      1,243,687,500          100.00
8/30/2017     310.75    3,712,500            1,153,659,375                  0       3,712,500      1,153,659,375          100.00
8/31/2017     319.75    3,712,500            1,187,071,875                  0       3,712,500      1,187,071,875          100.00
 9/1/2017     317.00    3,712,500            1,176,862,500                  0       3,712,500      1,176,862,500          100.00
 9/5/2017     307.00    3,712,500            1,139,737,500                  0       3,712,500      1,139,737,500          100.00
 9/6/2017     309.25    3,712,500            1,148,090,625                  0       3,712,500      1,148,090,625          100.00
 9/7/2017     309.64    3,712,500            1,149,538,500                  0       3,712,500      1,149,538,500          100.00
 9/8/2017     312.00    3,712,500            1,158,300,000                  0       3,712,500      1,158,300,000          100.00
9/11/2017     358.00    3,712,500            1,329,075,000                  0       3,712,500      1,329,075,000          100.00
9/12/2017     375.00    3,712,500            1,392,187,500                  0       3,712,500      1,392,187,500          100.00
9/13/2017     364.00    3,712,500            1,351,350,000                  0       3,712,500      1,351,350,000          100.00
9/14/2017     358.18    3,712,500            1,329,743,250                  0       3,712,500      1,329,743,250          100.00
9/15/2017     352.15    3,712,500            1,307,356,875                  0       3,712,500      1,307,356,875          100.00
9/18/2017     336.10    3,712,500            1,247,771,250                  0       3,712,500      1,247,771,250          100.00
9/19/2017     340.04    3,712,500            1,262,398,500                  0       3,712,500      1,262,398,500          100.00
9/20/2017     338.85    3,712,500            1,257,980,625                  0       3,712,500      1,257,980,625          100.00
9/21/2017     337.39    3,712,500            1,252,560,375                  0       3,712,500      1,252,560,375          100.00
9/22/2017     338.00    3,712,500            1,254,825,000                  0       3,712,500      1,254,825,000          100.00
9/25/2017     338.78    3,712,500            1,257,720,750                  0       3,712,500      1,257,720,750          100.00
9/26/2017     341.20    3,712,500            1,266,705,000                  0       3,712,500      1,266,705,000          100.00
9/27/2017     346.73    3,712,500            1,287,235,125                  0       3,712,500      1,287,235,125          100.00
9/28/2017     340.00    3,712,500            1,262,250,000                  0       3,712,500      1,262,250,000          100.00
9/29/2017     344.64    3,712,500            1,279,476,000                  0       3,712,500      1,279,476,000          100.00
10/2/2017     358.00    3,712,500            1,329,075,000                  0       3,712,500      1,329,075,000          100.00
10/3/2017     365.00    3,712,500            1,355,062,500                  0       3,712,500      1,355,062,500          100.00
10/4/2017     322.06    3,712,500            1,195,647,750                  0       3,712,500      1,195,647,750          100.00
10/5/2017     315.00    3,712,500            1,169,437,500                  0       3,712,500      1,169,437,500          100.00



                                                             Page 8 of 14
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 169 of 253


                                                 Exhibit 7-b
                                      Teva Pharmaceutical Industries Ltd.
                                     Daily Market Capitalization and Float
                              for 7.00% Mandatory Convertible Preferred Shares
                                          December 3, 2015 to December 14, 20181


              Closing     Shares                Market               Insider                       Market Value     Float as a Percent of
                                      2                                          3
  Date         Price    Outstanding          Capitalization         Holdings           Float          of Float      Shares Outstanding
   (1)          (2)          (3)                  (4)                  (5)               (6)             (7)                (8)
                                               (2) × (3)                              (3) - (5)       (2) × (6)           (6) / (3)

 10/6/2017   $ 316.17    3,712,500          $ 1,173,781,125                  0       3,712,500    $ 1,173,781,125          100.00 %
 10/9/2017     314.76    3,712,500            1,168,546,500                  0       3,712,500      1,168,546,500          100.00
10/10/2017     317.75    3,712,500            1,179,646,875                  0       3,712,500      1,179,646,875          100.00
10/11/2017     316.42    3,712,500            1,174,709,250                  0       3,712,500      1,174,709,250          100.00
10/12/2017     309.00    3,712,500            1,147,162,500                  0       3,712,500      1,147,162,500          100.00
10/13/2017     310.00    3,712,500            1,150,875,000                  0       3,712,500      1,150,875,000          100.00
10/16/2017     298.16    3,712,500            1,106,919,000                  0       3,712,500      1,106,919,000          100.00
10/17/2017     302.00    3,712,500            1,121,175,000                  0       3,712,500      1,121,175,000          100.00
10/18/2017     296.61    3,712,500            1,101,164,625                  0       3,712,500      1,101,164,625          100.00
10/19/2017     301.87    3,712,500            1,120,692,375                  0       3,712,500      1,120,692,375          100.00
10/20/2017     301.27    3,712,500            1,118,464,875                  0       3,712,500      1,118,464,875          100.00
10/23/2017     297.04    3,712,500            1,102,761,000                  0       3,712,500      1,102,761,000          100.00
10/24/2017     292.60    3,712,500            1,086,277,500                  0       3,712,500      1,086,277,500          100.00
10/25/2017     287.28    3,712,500            1,066,527,000                  0       3,712,500      1,066,527,000          100.00
10/26/2017     286.65    3,712,500            1,064,188,125                  0       3,712,500      1,064,188,125          100.00
10/27/2017     276.57    3,712,500            1,026,766,125                  0       3,712,500      1,026,766,125          100.00
10/30/2017     280.01    3,712,500            1,039,537,125                  0       3,712,500      1,039,537,125          100.00
10/31/2017     284.50    3,712,500            1,056,206,250                  0       3,712,500      1,056,206,250          100.00
 11/1/2017     288.01    3,712,500            1,069,237,125                  0       3,712,500      1,069,237,125          100.00
 11/2/2017     239.57    3,712,500              889,403,625                  0       3,712,500        889,403,625          100.00
 11/3/2017     250.00    3,712,500              928,125,000                  0       3,712,500        928,125,000          100.00
 11/6/2017     258.25    3,712,500              958,753,125                  0       3,712,500        958,753,125          100.00
 11/7/2017     250.74    3,712,500              930,872,250                  0       3,712,500        930,872,250          100.00
 11/8/2017     252.81    3,712,500              938,557,125                  0       3,712,500        938,557,125          100.00
 11/9/2017     247.92    3,712,500              920,407,826                  0       3,712,500        920,407,826          100.00
11/10/2017     248.16    3,712,500              921,294,000                  0       3,712,500        921,294,000          100.00
11/13/2017     248.60    3,712,500              922,927,500                  0       3,712,500        922,927,500          100.00
11/14/2017     247.89    3,712,500              920,291,625                  0       3,712,500        920,291,625          100.00
11/15/2017     261.07    3,712,500              969,222,375                  0       3,712,500        969,222,375          100.00
11/16/2017     266.26    3,712,500              988,490,250                  0       3,712,500        988,490,250          100.00
11/17/2017     284.37    3,712,500            1,055,723,625                  0       3,712,500      1,055,723,625          100.00
11/20/2017     274.48    3,712,500            1,019,001,803                  0       3,712,500      1,019,001,803          100.00
11/21/2017     275.00    3,712,500            1,020,937,500                  0       3,712,500      1,020,937,500          100.00
11/22/2017     280.32    3,712,500            1,040,669,438                  0       3,712,500      1,040,669,438          100.00
11/24/2017     284.00    3,712,500            1,054,350,000                  0       3,712,500      1,054,350,000          100.00
11/27/2017     299.70    3,712,500            1,112,636,250                  0       3,712,500      1,112,636,250          100.00
11/28/2017     300.00    3,712,500            1,113,750,000                  0       3,712,500      1,113,750,000          100.00
11/29/2017     306.90    3,712,500            1,139,366,250                  0       3,712,500      1,139,366,250          100.00
11/30/2017     284.50    3,712,500            1,056,206,250                  0       3,712,500      1,056,206,250          100.00
 12/1/2017     294.10    3,712,500            1,091,846,250                  0       3,712,500      1,091,846,250          100.00
 12/4/2017     289.25    3,712,500            1,073,840,625                  0       3,712,500      1,073,840,625          100.00
 12/5/2017     290.50    3,712,500            1,078,481,250                  0       3,712,500      1,078,481,250          100.00
 12/6/2017     277.78    3,712,500            1,031,258,250                  0       3,712,500      1,031,258,250          100.00
 12/7/2017     288.10    3,712,500            1,069,571,250                  0       3,712,500      1,069,571,250          100.00
 12/8/2017     305.63    3,712,500            1,134,651,375                  0       3,712,500      1,134,651,375          100.00
12/11/2017     314.90    3,712,500            1,169,066,250                  0       3,712,500      1,169,066,250          100.00
12/12/2017     315.50    3,712,500            1,171,293,750                  0       3,712,500      1,171,293,750          100.00
12/13/2017     299.96    3,712,500            1,113,601,500                  0       3,712,500      1,113,601,500          100.00
12/14/2017     325.50    3,712,500            1,208,418,750                  0       3,712,500      1,208,418,750          100.00
12/15/2017     346.24    3,712,500            1,285,416,000                  0       3,712,500      1,285,416,000          100.00
12/18/2017     351.39    3,712,500            1,304,527,950                  0       3,712,500      1,304,527,950          100.00
12/19/2017     339.54    3,712,500            1,260,542,250                  0       3,712,500      1,260,542,250          100.00
12/20/2017     339.00    3,712,500            1,258,537,500                  0       3,712,500      1,258,537,500          100.00
12/21/2017     345.90    3,712,500            1,284,153,750                  0       3,712,500      1,284,153,750          100.00
12/22/2017     351.49    3,712,500            1,304,906,625                  0       3,712,500      1,304,906,625          100.00
12/26/2017     353.75    3,712,500            1,313,296,875                  0       3,712,500      1,313,296,875          100.00
12/27/2017     357.50    3,712,500            1,327,218,750                  0       3,712,500      1,327,218,750          100.00
12/28/2017     355.74    3,712,500            1,320,684,750                  0       3,712,500      1,320,684,750          100.00



                                                              Page 9 of 14
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 170 of 253


                                                 Exhibit 7-b
                                      Teva Pharmaceutical Industries Ltd.
                                     Daily Market Capitalization and Float
                              for 7.00% Mandatory Convertible Preferred Shares
                                          December 3, 2015 to December 14, 20181


              Closing     Shares                Market            Insider                       Market Value     Float as a Percent of
                                      2                                       3
  Date         Price    Outstanding          Capitalization      Holdings           Float          of Float      Shares Outstanding
   (1)          (2)          (3)                  (4)               (5)               (6)             (7)                (8)
                                               (2) × (3)                           (3) - (5)       (2) × (6)           (6) / (3)

12/29/2017   $ 354.82    3,712,500          $ 1,317,269,250               0       3,712,500    $ 1,317,269,250          100.00 %
  1/2/2018     365.00    3,712,500            1,355,062,500               0       3,712,500      1,355,062,500          100.00
  1/3/2018     359.00    3,712,500            1,332,787,500               0       3,712,500      1,332,787,500          100.00
  1/4/2018     366.94    3,712,500            1,362,264,750               0       3,712,500      1,362,264,750          100.00
  1/5/2018     359.30    3,712,500            1,333,901,250               0       3,712,500      1,333,901,250          100.00
  1/8/2018     358.40    3,712,500            1,330,560,000               0       3,712,500      1,330,560,000          100.00
  1/9/2018     364.90    3,712,500            1,354,691,250               0       3,712,500      1,354,691,250          100.00
 1/10/2018     376.85    3,712,500            1,399,055,625               0       3,712,500      1,399,055,625          100.00
 1/11/2018     394.29    3,712,500            1,463,795,314               0       3,712,500      1,463,795,314          100.00
 1/12/2018     406.30    3,712,500            1,508,388,750               0       3,712,500      1,508,388,750          100.00
 1/16/2018     398.00    3,712,500            1,477,575,000               0       3,712,500      1,477,575,000          100.00
 1/17/2018     398.10    3,712,500            1,477,946,250               0       3,712,500      1,477,946,250          100.00
 1/18/2018     380.00    3,712,500            1,410,750,000               0       3,712,500      1,410,750,000          100.00
 1/19/2018     378.00    3,712,500            1,403,325,000               0       3,712,500      1,403,325,000          100.00
 1/22/2018     389.23    3,712,500            1,445,016,746               0       3,712,500      1,445,016,746          100.00
 1/23/2018     399.00    3,712,500            1,481,287,500               0       3,712,500      1,481,287,500          100.00
 1/24/2018     383.76    3,712,500            1,424,709,000               0       3,712,500      1,424,709,000          100.00
 1/25/2018     388.34    3,712,500            1,441,712,250               0       3,712,500      1,441,712,250          100.00
 1/26/2018     394.91    3,712,500            1,466,103,375               0       3,712,500      1,466,103,375          100.00
 1/29/2018     398.92    3,712,500            1,480,990,500               0       3,712,500      1,480,990,500          100.00
 1/30/2018     385.00    3,712,500            1,429,312,500               0       3,712,500      1,429,312,500          100.00
 1/31/2018     379.14    3,712,500            1,407,557,250               0       3,712,500      1,407,557,250          100.00
  2/1/2018     395.04    3,712,500            1,466,586,000               0       3,712,500      1,466,586,000          100.00
  2/2/2018     383.32    3,712,500            1,423,075,500               0       3,712,500      1,423,075,500          100.00
  2/5/2018     368.36    3,712,500            1,367,536,500               0       3,712,500      1,367,536,500          100.00
  2/6/2018     371.00    3,712,500            1,377,337,500               0       3,712,500      1,377,337,500          100.00
  2/7/2018     360.25    3,712,500            1,337,428,125               0       3,712,500      1,337,428,125          100.00
  2/8/2018     352.00    3,712,500            1,306,800,000               0       3,712,500      1,306,800,000          100.00
  2/9/2018     353.13    3,712,500            1,310,976,563               0       3,712,500      1,310,976,563          100.00
 2/12/2018     360.00    3,712,500            1,336,500,000               0       3,712,500      1,336,500,000          100.00
 2/13/2018     350.75    3,712,500            1,302,159,375               0       3,712,500      1,302,159,375          100.00
 2/14/2018     360.96    3,712,500            1,340,064,000               0       3,712,500      1,340,064,000          100.00
 2/15/2018     385.19    3,712,500            1,430,020,845               0       3,712,500      1,430,020,845          100.00
 2/16/2018     389.11    3,712,500            1,444,570,875               0       3,712,500      1,444,570,875          100.00
 2/20/2018     371.09    3,712,500            1,377,671,625               0       3,712,500      1,377,671,625          100.00
 2/21/2018     378.00    3,712,500            1,403,325,000               0       3,712,500      1,403,325,000          100.00
 2/22/2018     368.05    3,712,500            1,366,385,625               0       3,712,500      1,366,385,625          100.00
 2/23/2018     371.80    3,712,500            1,380,307,500               0       3,712,500      1,380,307,500          100.00
 2/26/2018     373.15    3,712,500            1,385,319,375               0       3,712,500      1,385,319,375          100.00
 2/27/2018     362.56    3,712,500            1,346,004,000               0       3,712,500      1,346,004,000          100.00
 2/28/2018     355.99    3,712,500            1,321,612,875               0       3,712,500      1,321,612,875          100.00
  3/1/2018     347.00    3,712,500            1,288,237,500               0       3,712,500      1,288,237,500          100.00
  3/2/2018     361.60    3,712,500            1,342,440,000               0       3,712,500      1,342,440,000          100.00
  3/5/2018     365.76    3,712,500            1,357,884,000               0       3,712,500      1,357,884,000          100.00
  3/6/2018     361.38    3,712,500            1,341,623,250               0       3,712,500      1,341,623,250          100.00
  3/7/2018     359.30    3,712,500            1,333,901,250               0       3,712,500      1,333,901,250          100.00
  3/8/2018     359.46    3,712,500            1,334,495,250               0       3,712,500      1,334,495,250          100.00
  3/9/2018     362.60    3,712,500            1,346,152,500               0       3,712,500      1,346,152,500          100.00
 3/12/2018     352.25    3,712,500            1,307,728,125               0       3,712,500      1,307,728,125          100.00
 3/13/2018     365.00    3,712,500            1,355,062,500               0       3,712,500      1,355,062,500          100.00
 3/14/2018     351.00    3,712,500            1,303,087,500               0       3,712,500      1,303,087,500          100.00
 3/15/2018     343.70    3,712,500            1,275,986,250               0       3,712,500      1,275,986,250          100.00
 3/16/2018     349.00    3,712,500            1,295,662,500               0       3,712,500      1,295,662,500          100.00
 3/19/2018     342.34    3,712,500            1,270,937,250               0       3,712,500      1,270,937,250          100.00
 3/20/2018     336.50    3,712,500            1,249,256,250               0       3,712,500      1,249,256,250          100.00
 3/21/2018     340.00    3,712,500            1,262,250,000               0       3,712,500      1,262,250,000          100.00
 3/22/2018     330.00    3,712,500            1,225,125,000               0       3,712,500      1,225,125,000          100.00
 3/23/2018     326.57    3,712,500            1,212,391,125               0       3,712,500      1,212,391,125          100.00



                                                          Page 10 of 14
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 171 of 253


                                                Exhibit 7-b
                                     Teva Pharmaceutical Industries Ltd.
                                    Daily Market Capitalization and Float
                             for 7.00% Mandatory Convertible Preferred Shares
                                         December 3, 2015 to December 14, 20181


             Closing     Shares                Market            Insider                       Market Value     Float as a Percent of
                                     2                                       3
 Date         Price    Outstanding          Capitalization      Holdings           Float          of Float      Shares Outstanding
  (1)          (2)          (3)                  (4)               (5)               (6)             (7)                (8)
                                              (2) × (3)                           (3) - (5)       (2) × (6)           (6) / (3)

3/26/2018   $ 322.63    3,712,500          $ 1,197,763,875               0       3,712,500    $ 1,197,763,875          100.00 %
3/27/2018     324.84    3,712,500            1,205,979,638               0       3,712,500      1,205,979,638          100.00
3/28/2018     325.91    3,712,500            1,209,937,534               0       3,712,500      1,209,937,534          100.00
3/29/2018     329.12    3,712,500            1,221,858,000               0       3,712,500      1,221,858,000          100.00
 4/2/2018     318.91    3,712,500            1,183,953,375               0       3,712,500      1,183,953,375          100.00
 4/3/2018     325.42    3,712,500            1,208,121,750               0       3,712,500      1,208,121,750          100.00
 4/4/2018     330.00    3,712,500            1,225,125,000               0       3,712,500      1,225,125,000          100.00
 4/5/2018     330.54    3,712,500            1,227,120,840               0       3,712,500      1,227,120,840          100.00
 4/6/2018     326.76    3,712,500            1,213,096,500               0       3,712,500      1,213,096,500          100.00
 4/9/2018     329.61    3,712,500            1,223,677,125               0       3,712,500      1,223,677,125          100.00
4/10/2018     350.00    3,712,500            1,299,375,000               0       3,712,500      1,299,375,000          100.00
4/11/2018     345.66    3,712,500            1,283,262,750               0       3,712,500      1,283,262,750          100.00
4/12/2018     342.00    3,712,500            1,269,675,000               0       3,712,500      1,269,675,000          100.00
4/13/2018     336.00    3,712,500            1,247,400,000               0       3,712,500      1,247,400,000          100.00
4/16/2018     342.75    3,712,500            1,272,459,375               0       3,712,500      1,272,459,375          100.00
4/17/2018     338.64    3,712,500            1,257,201,000               0       3,712,500      1,257,201,000          100.00
4/18/2018     339.00    3,712,500            1,258,537,500               0       3,712,500      1,258,537,500          100.00
4/19/2018     336.72    3,712,500            1,250,073,000               0       3,712,500      1,250,073,000          100.00
4/20/2018     339.60    3,712,500            1,260,765,000               0       3,712,500      1,260,765,000          100.00
4/23/2018     339.50    3,712,500            1,260,393,750               0       3,712,500      1,260,393,750          100.00
4/24/2018     327.33    3,712,500            1,215,212,625               0       3,712,500      1,215,212,625          100.00
4/25/2018     330.16    3,712,500            1,225,719,000               0       3,712,500      1,225,719,000          100.00
4/26/2018     337.04    3,712,500            1,251,261,000               0       3,712,500      1,251,261,000          100.00
4/27/2018     330.00    3,712,500            1,225,125,000               0       3,712,500      1,225,125,000          100.00
4/30/2018     351.00    3,712,500            1,303,087,500               0       3,712,500      1,303,087,500          100.00
 5/1/2018     353.60    3,712,500            1,312,740,000               0       3,712,500      1,312,740,000          100.00
 5/2/2018     353.20    3,712,500            1,311,255,000               0       3,712,500      1,311,255,000          100.00
 5/3/2018     344.00    3,712,500            1,277,100,000               0       3,712,500      1,277,100,000          100.00
 5/4/2018     341.12    3,712,500            1,266,408,000               0       3,712,500      1,266,408,000          100.00
 5/7/2018     322.15    3,712,500            1,195,981,875               0       3,712,500      1,195,981,875          100.00
 5/8/2018     358.14    3,712,500            1,329,594,750               0       3,712,500      1,329,594,750          100.00
 5/9/2018     362.00    3,712,500            1,343,925,000               0       3,712,500      1,343,925,000          100.00
5/10/2018     367.00    3,712,500            1,362,487,500               0       3,712,500      1,362,487,500          100.00
5/11/2018     365.00    3,712,500            1,355,062,500               0       3,712,500      1,355,062,500          100.00
5/14/2018     384.83    3,712,500            1,428,681,375               0       3,712,500      1,428,681,375          100.00
5/15/2018     377.00    3,712,500            1,399,612,500               0       3,712,500      1,399,612,500          100.00
5/16/2018     389.00    3,712,500            1,444,162,500               0       3,712,500      1,444,162,500          100.00
5/17/2018     393.50    3,712,500            1,460,868,750               0       3,712,500      1,460,868,750          100.00
5/18/2018     393.50    3,712,500            1,460,868,750               0       3,712,500      1,460,868,750          100.00
5/21/2018     391.00    3,712,500            1,451,587,500               0       3,712,500      1,451,587,500          100.00
5/22/2018     392.06    3,712,500            1,455,523,121               0       3,712,500      1,455,523,121          100.00
5/23/2018     390.00    3,712,500            1,447,875,000               0       3,712,500      1,447,875,000          100.00
5/24/2018     400.00    3,712,500            1,485,000,000               0       3,712,500      1,485,000,000          100.00
5/25/2018     409.00    3,712,500            1,518,412,500               0       3,712,500      1,518,412,500          100.00
5/29/2018     398.50    3,712,500            1,479,431,250               0       3,712,500      1,479,431,250          100.00
5/30/2018     401.25    3,712,500            1,489,640,625               0       3,712,500      1,489,640,625          100.00
5/31/2018     409.00    3,712,500            1,518,412,500               0       3,712,500      1,518,412,500          100.00
 6/1/2018     400.00    3,712,500            1,485,000,000               0       3,712,500      1,485,000,000          100.00
 6/4/2018     395.00    3,712,500            1,466,437,500               0       3,712,500      1,466,437,500          100.00
 6/5/2018     400.00    3,712,500            1,485,000,000               0       3,712,500      1,485,000,000          100.00
 6/6/2018     408.30    3,712,500            1,515,795,188               0       3,712,500      1,515,795,188          100.00
 6/7/2018     406.00    3,712,500            1,507,275,000               0       3,712,500      1,507,275,000          100.00
 6/8/2018     423.34    3,712,500            1,571,638,984               0       3,712,500      1,571,638,984          100.00
6/11/2018     430.00    3,712,500            1,596,375,000               0       3,712,500      1,596,375,000          100.00
6/12/2018     442.62    3,712,500            1,643,226,750               0       3,712,500      1,643,226,750          100.00
6/13/2018     447.83    3,712,500            1,662,568,875               0       3,712,500      1,662,568,875          100.00
6/14/2018     438.34    3,712,500            1,627,337,250               0       3,712,500      1,627,337,250          100.00
6/15/2018     437.60    3,712,500            1,624,590,000               0       3,712,500      1,624,590,000          100.00



                                                         Page 11 of 14
        Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 172 of 253


                                                Exhibit 7-b
                                     Teva Pharmaceutical Industries Ltd.
                                    Daily Market Capitalization and Float
                             for 7.00% Mandatory Convertible Preferred Shares
                                         December 3, 2015 to December 14, 20181


             Closing     Shares                Market            Insider                       Market Value     Float as a Percent of
                                     2                                       3
 Date         Price    Outstanding          Capitalization      Holdings           Float          of Float      Shares Outstanding
  (1)          (2)          (3)                  (4)               (5)               (6)             (7)                (8)
                                              (2) × (3)                           (3) - (5)       (2) × (6)           (6) / (3)

6/18/2018   $ 444.45    3,712,500          $ 1,650,020,625               0       3,712,500    $ 1,650,020,625          100.00 %
6/19/2018     441.00    3,712,500            1,637,212,500               0       3,712,500      1,637,212,500          100.00
6/20/2018     439.76    3,712,500            1,632,609,000               0       3,712,500      1,632,609,000          100.00
6/21/2018     444.10    3,712,500            1,648,721,250               0       3,712,500      1,648,721,250          100.00
6/22/2018     434.90    3,712,500            1,614,566,250               0       3,712,500      1,614,566,250          100.00
6/25/2018     428.18    3,712,500            1,589,618,250               0       3,712,500      1,589,618,250          100.00
6/26/2018     434.31    3,712,500            1,612,375,875               0       3,712,500      1,612,375,875          100.00
6/27/2018     436.00    3,712,500            1,618,650,000               0       3,712,500      1,618,650,000          100.00
6/28/2018     438.00    3,712,500            1,626,075,000               0       3,712,500      1,626,075,000          100.00
6/29/2018     454.50    3,712,500            1,687,331,250               0       3,712,500      1,687,331,250          100.00
 7/2/2018     443.19    3,712,500            1,645,335,450               0       3,712,500      1,645,335,450          100.00
 7/3/2018     450.00    3,712,500            1,670,625,000               0       3,712,500      1,670,625,000          100.00
 7/5/2018     441.92    3,712,500            1,640,628,000               0       3,712,500      1,640,628,000          100.00
 7/6/2018     438.00    3,712,500            1,626,075,000               0       3,712,500      1,626,075,000          100.00
 7/9/2018     449.35    3,712,500            1,668,211,875               0       3,712,500      1,668,211,875          100.00
7/10/2018     442.00    3,712,500            1,640,925,000               0       3,712,500      1,640,925,000          100.00
7/11/2018     439.40    3,712,500            1,631,272,500               0       3,712,500      1,631,272,500          100.00
7/12/2018     437.25    3,712,500            1,623,290,625               0       3,712,500      1,623,290,625          100.00
7/13/2018     432.78    3,712,500            1,606,705,403               0       3,712,500      1,606,705,403          100.00
7/16/2018     435.72    3,712,500            1,617,610,500               0       3,712,500      1,617,610,500          100.00
7/17/2018     428.37    3,712,500            1,590,323,625               0       3,712,500      1,590,323,625          100.00
7/18/2018     436.50    3,712,500            1,620,506,250               0       3,712,500      1,620,506,250          100.00
7/19/2018     424.35    3,712,500            1,575,399,375               0       3,712,500      1,575,399,375          100.00
7/20/2018     425.00    3,712,500            1,577,812,500               0       3,712,500      1,577,812,500          100.00
7/23/2018     430.00    3,712,500            1,596,375,000               0       3,712,500      1,596,375,000          100.00
7/24/2018     430.00    3,712,500            1,596,375,000               0       3,712,500      1,596,375,000          100.00
7/25/2018     438.57    3,712,500            1,628,191,125               0       3,712,500      1,628,191,125          100.00
7/26/2018     433.23    3,712,500            1,608,366,375               0       3,712,500      1,608,366,375          100.00
7/27/2018     416.00    3,712,500            1,544,400,000               0       3,712,500      1,544,400,000          100.00
7/30/2018     436.44    3,712,500            1,620,274,219               0       3,712,500      1,620,274,219          100.00
7/31/2018     443.68    3,712,500            1,647,162,000               0       3,712,500      1,647,162,000          100.00
 8/1/2018     435.11    3,712,500            1,615,345,875               0       3,712,500      1,615,345,875          100.00
 8/2/2018     410.00    3,712,500            1,522,125,000               0       3,712,500      1,522,125,000          100.00
 8/3/2018     410.00    3,712,500            1,522,125,000               0       3,712,500      1,522,125,000          100.00
 8/6/2018     427.24    3,712,500            1,586,128,500               0       3,712,500      1,586,128,500          100.00
 8/7/2018     432.62    3,712,500            1,606,101,750               0       3,712,500      1,606,101,750          100.00
 8/8/2018     421.85    3,712,500            1,566,118,125               0       3,712,500      1,566,118,125          100.00
 8/9/2018     417.30    3,712,500            1,549,226,250               0       3,712,500      1,549,226,250          100.00
8/10/2018     421.50    3,712,500            1,564,818,750               0       3,712,500      1,564,818,750          100.00
8/13/2018     402.00    3,712,500            1,492,425,000               0       3,712,500      1,492,425,000          100.00
8/14/2018     412.00    3,712,500            1,529,550,000               0       3,712,500      1,529,550,000          100.00
8/15/2018     420.00    3,712,500            1,559,250,000               0       3,712,500      1,559,250,000          100.00
8/16/2018     448.00    3,712,500            1,663,200,000               0       3,712,500      1,663,200,000          100.00
8/17/2018     448.00    3,712,500            1,663,200,000               0       3,712,500      1,663,200,000          100.00
8/20/2018     466.00    3,712,500            1,730,025,000               0       3,712,500      1,730,025,000          100.00
8/21/2018     458.65    3,712,500            1,702,738,125               0       3,712,500      1,702,738,125          100.00
8/22/2018     453.05    3,712,500            1,681,948,125               0       3,712,500      1,681,948,125          100.00
8/23/2018     442.17    3,712,500            1,641,556,125               0       3,712,500      1,641,556,125          100.00
8/24/2018     434.40    3,712,500            1,612,710,000               0       3,712,500      1,612,710,000          100.00
8/27/2018     432.70    3,712,500            1,606,398,750               0       3,712,500      1,606,398,750          100.00
8/28/2018     440.00    3,712,500            1,633,500,000               0       3,712,500      1,633,500,000          100.00
8/29/2018     432.00    3,712,500            1,603,800,000               0       3,712,500      1,603,800,000          100.00
8/30/2018     430.75    3,712,500            1,599,159,375               0       3,712,500      1,599,159,375          100.00
8/31/2018     440.00    3,712,500            1,633,500,000               0       3,712,500      1,633,500,000          100.00
 9/4/2018     416.65    3,712,500            1,546,813,125               0       3,712,500      1,546,813,125          100.00
 9/5/2018     425.50    3,712,500            1,579,668,750               0       3,712,500      1,579,668,750          100.00
 9/6/2018     410.00    3,712,500            1,522,125,000               0       3,712,500      1,522,125,000          100.00
 9/7/2018     429.00    3,712,500            1,592,662,500               0       3,712,500      1,592,662,500          100.00



                                                         Page 12 of 14
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 173 of 253


                                                 Exhibit 7-b
                                      Teva Pharmaceutical Industries Ltd.
                                     Daily Market Capitalization and Float
                              for 7.00% Mandatory Convertible Preferred Shares
                                          December 3, 2015 to December 14, 20181


              Closing     Shares                Market            Insider                       Market Value     Float as a Percent of
                                      2                                       3
  Date         Price    Outstanding          Capitalization      Holdings           Float          of Float      Shares Outstanding
   (1)          (2)          (3)                  (4)               (5)               (6)             (7)                (8)
                                               (2) × (3)                           (3) - (5)       (2) × (6)           (6) / (3)

 9/10/2018   $ 399.00    3,712,500          $ 1,481,287,500               0       3,712,500    $ 1,481,287,500          100.00 %
 9/11/2018     407.00    3,712,500            1,510,987,500               0       3,712,500      1,510,987,500          100.00
 9/12/2018     410.00    3,712,500            1,522,125,000               0       3,712,500      1,522,125,000          100.00
 9/13/2018     416.84    3,712,500            1,547,518,500               0       3,712,500      1,547,518,500          100.00
 9/14/2018     416.72    3,712,500            1,547,073,000               0       3,712,500      1,547,073,000          100.00
 9/17/2018     435.75    3,712,500            1,617,721,875               0       3,712,500      1,617,721,875          100.00
 9/18/2018     450.00    3,712,500            1,670,625,000               0       3,712,500      1,670,625,000          100.00
 9/19/2018     455.35    3,712,500            1,690,486,875               0       3,712,500      1,690,486,875          100.00
 9/20/2018     458.44    3,712,500            1,701,958,500               0       3,712,500      1,701,958,500          100.00
 9/21/2018     445.12    3,712,500            1,652,508,000               0       3,712,500      1,652,508,000          100.00
 9/24/2018     441.50    3,712,500            1,639,068,750               0       3,712,500      1,639,068,750          100.00
 9/25/2018     436.88    3,712,500            1,621,900,665               0       3,712,500      1,621,900,665          100.00
 9/26/2018     410.44    3,712,500            1,523,758,500               0       3,712,500      1,523,758,500          100.00
 9/27/2018     402.00    3,712,500            1,492,425,000               0       3,712,500      1,492,425,000          100.00
 9/28/2018     403.66    3,712,500            1,498,587,750               0       3,712,500      1,498,587,750          100.00
 10/1/2018     411.00    3,712,500            1,525,837,500               0       3,712,500      1,525,837,500          100.00
 10/2/2018     401.00    3,712,500            1,488,712,500               0       3,712,500      1,488,712,500          100.00
 10/3/2018     405.50    3,712,500            1,505,418,750               0       3,712,500      1,505,418,750          100.00
 10/4/2018     409.80    3,712,500            1,521,382,500               0       3,712,500      1,521,382,500          100.00
 10/5/2018     400.00    3,712,500            1,485,000,000               0       3,712,500      1,485,000,000          100.00
 10/8/2018     402.90    3,712,500            1,495,766,250               0       3,712,500      1,495,766,250          100.00
 10/9/2018     400.26    3,712,500            1,485,965,250               0       3,712,500      1,485,965,250          100.00
10/10/2018     402.20    3,712,500            1,493,167,500               0       3,712,500      1,493,167,500          100.00
10/11/2018     382.11    3,712,500            1,418,583,375               0       3,712,500      1,418,583,375          100.00
10/12/2018     391.14    3,712,500            1,452,107,250               0       3,712,500      1,452,107,250          100.00
10/15/2018     409.22    3,712,500            1,519,229,250               0       3,712,500      1,519,229,250          100.00
10/16/2018     415.00    3,712,500            1,540,687,500               0       3,712,500      1,540,687,500          100.00
10/17/2018     399.62    3,712,500            1,483,589,250               0       3,712,500      1,483,589,250          100.00
10/18/2018     408.00    3,712,500            1,514,700,000               0       3,712,500      1,514,700,000          100.00
10/19/2018     405.50    3,712,500            1,505,418,750               0       3,712,500      1,505,418,750          100.00
10/22/2018     402.46    3,712,500            1,494,132,750               0       3,712,500      1,494,132,750          100.00
10/23/2018     402.50    3,712,500            1,494,281,250               0       3,712,500      1,494,281,250          100.00
10/24/2018     379.81    3,712,500            1,410,044,625               0       3,712,500      1,410,044,625          100.00
10/25/2018     382.00    3,712,500            1,418,175,000               0       3,712,500      1,418,175,000          100.00
10/26/2018     370.00    3,712,500            1,373,625,000               0       3,712,500      1,373,625,000          100.00
10/29/2018     371.81    3,712,500            1,380,344,625               0       3,712,500      1,380,344,625          100.00
10/30/2018     376.72    3,712,500            1,398,573,000               0       3,712,500      1,398,573,000          100.00
10/31/2018     370.00    3,712,500            1,373,625,000               0       3,712,500      1,373,625,000          100.00
 11/1/2018     428.00    3,712,500            1,588,950,000               0       3,712,500      1,588,950,000          100.00
 11/2/2018     423.71    3,712,500            1,573,023,375               0       3,712,500      1,573,023,375          100.00
 11/5/2018     423.48    3,712,500            1,572,169,500               0       3,712,500      1,572,169,500          100.00
 11/6/2018     429.00    3,712,500            1,592,662,500               0       3,712,500      1,592,662,500          100.00
 11/7/2018     435.00    3,712,500            1,614,937,500               0       3,712,500      1,614,937,500          100.00
 11/8/2018     440.00    3,712,500            1,633,500,000               0       3,712,500      1,633,500,000          100.00
 11/9/2018     420.46    3,712,500            1,560,957,750               0       3,712,500      1,560,957,750          100.00
11/12/2018     426.14    3,712,500            1,582,044,750               0       3,712,500      1,582,044,750          100.00
11/13/2018     435.25    3,712,500            1,615,865,625               0       3,712,500      1,615,865,625          100.00
11/14/2018     425.45    3,712,500            1,579,483,125               0       3,712,500      1,579,483,125          100.00
11/15/2018     422.57    3,712,500            1,568,791,125               0       3,712,500      1,568,791,125          100.00
11/16/2018     416.00    3,712,500            1,544,400,000               0       3,712,500      1,544,400,000          100.00
11/19/2018     416.17    3,712,500            1,545,031,125               0       3,712,500      1,545,031,125          100.00
11/20/2018     411.37    3,712,500            1,527,211,125               0       3,712,500      1,527,211,125          100.00
11/21/2018     415.37    3,712,500            1,542,061,125               0       3,712,500      1,542,061,125          100.00
11/23/2018     402.11    3,712,500            1,492,833,375               0       3,712,500      1,492,833,375          100.00
11/26/2018     410.63    3,712,500            1,524,463,875               0       3,712,500      1,524,463,875          100.00
11/27/2018     406.31    3,712,500            1,508,425,875               0       3,712,500      1,508,425,875          100.00
11/28/2018     404.71    3,712,500            1,502,485,875               0       3,712,500      1,502,485,875          100.00
11/29/2018     415.00    3,712,500            1,540,687,500               0       3,712,500      1,540,687,500          100.00



                                                          Page 13 of 14
              Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 174 of 253


                                                                    Exhibit 7-b
                                                         Teva Pharmaceutical Industries Ltd.
                                                        Daily Market Capitalization and Float
                                                 for 7.00% Mandatory Convertible Preferred Shares
                                                          December 3, 2015 to December 14, 20181


                        Closing             Shares               Market             Insider                       Market Value     Float as a Percent of
                                                      2                                         3
       Date               Price         Outstanding          Capitalization        Holdings           Float          of Float      Shares Outstanding
        (1)                (2)               (3)                  (4)                 (5)               (6)             (7)                (8)
                                                               (2) × (3)                             (3) - (5)       (2) × (6)           (6) / (3)

    11/30/2018        $ 408.80            3,712,500         $ 1,517,670,000                 0       3,712,500    $ 1,517,670,000          100.00 %
     12/3/2018          405.85            3,712,500           1,506,718,125                 0       3,712,500      1,506,718,125          100.00
     12/4/2018          392.55            3,712,500           1,457,345,588                 0       3,712,500      1,457,345,588          100.00
     12/6/2018          377.02            3,712,500           1,399,686,750                 0       3,712,500      1,399,686,750          100.00
     12/7/2018          369.80            3,712,500           1,372,882,500                 0       3,712,500      1,372,882,500          100.00
    12/10/2018          353.40            3,712,500           1,311,997,500                 0       3,712,500      1,311,997,500          100.00
    12/11/2018          355.00            3,712,500           1,317,937,500                 0       3,712,500      1,317,937,500          100.00
    12/12/2018          361.00            3,712,500           1,340,212,500                 0       3,712,500      1,340,212,500          100.00
    12/13/2018          365.11            3,712,500           1,355,470,875                 0       3,712,500      1,355,470,875          100.00
    12/14/2018          355.00            3,712,500           1,317,937,500                 0       3,712,500      1,317,937,500          100.00


    Average Float as a Percent of Shares Outstanding:                                                                                     100.00 %

    Median Float as a Percent of Shares Outstanding:                                                                                      100.00 %


Notes and Sources:
Closing price data obtained from FactSet Research Systems Inc.
Shares outstanding data obtained from SEC filings.
1
    The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a Class Period from February 6, 2014 to May 10, 2019. Teva's
    7.00% Mandatory Convertible Preferred Shares (the "Preferred Shares") were offered on December 3, 2015 and last traded on December 14, 2018. Each
    outstanding Teva Preferred Share was converted into 16 Teva ADSs on December 17, 2018. As such, Teva Preferred Shares data is only available from
    December 3, 2015 to December 14, 2018. For more information, see Teva's Form 6-K dated December 3, 2015 and Form 8-K dated December 14, 2018.
2
    Daily shares outstanding figures are as of the most recent reported date.
3
    Insider holdings figures for Teva Preferred Shares are not available.




                                                                            Page 14 of 14
                                                             Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 175 of 253


                                                                                                    Exhibit 7-c1
                                                                                          Teva Pharmaceutical Industries Ltd.
                                                                                            Summary of Damageable Notes1


                                                           Announcement                                                                                                                Coupon       Coupon
    Count              Note1                CUSIP              Date             Issue Date     Maturity Date     Maturity Type      Currency          Principal          Coupon       Frequency      Type    Exchange2
     (1)                (2)                  (3)                (4)                 (5)            (6)                (7)             (8)                (9)              (10)           (11)        (12)       (13)

       1         Teva 2018 Notes         88167AAA9            7/18/2016         7/21/2016         7/20/2018        Callable            USD          1,500,000,000          1.40 %     Semi-Annual   Fixed      OTC
       2         Teva 2019 Notes         88167AAB7            7/18/2016         7/21/2016         7/19/2019        At Maturity         USD          2,000,000,000          1.70       Semi-Annual   Fixed      OTC
       3         Teva 2021 Notes         88167AAC5            7/18/2016         7/21/2016         7/21/2021        At Maturity         USD          3,000,000,000          2.20       Semi-Annual   Fixed      OTC
       4         Teva 2023 Notes         88167AAD3            7/18/2016         7/21/2016         7/21/2023        At Maturity         USD          3,000,000,000          2.80       Semi-Annual   Fixed      OTC
       5         Teva 2026 Notes         88167AAE1            7/18/2016         7/21/2016         10/1/2026        At Maturity         USD          3,500,000,000          3.15       Semi-Annual   Fixed      OTC
       6         Teva 2046 Notes         88167AAF8            7/18/2016         7/21/2016         10/1/2046        At Maturity         USD          2,000,000,000          4.10       Semi-Annual   Fixed      OTC


Notes and Sources:
Data obtained from Bloomberg L.P.
1
    Damageable Notes are those that are mentioned on page vii of the Second Amended Consolidated Class Action Complained dated December 13, 2019 ("Complaint"). Teva Pharmaceuticals executed a debt offering for six
    senior Notes at 6:15 PM EDT on July 18, 2016 and delivered those Notes at 9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed on July 21, 2016 at 10, 24).
2
    Teva's Form 424B5, filed with the SEC on July 19, 2016, states, "The notes will not be listed on any securities exchange or included in any automated quotation system." (S-7).
                       Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 176 of 253


                                                              Exhibit 7-c2
                                                 Teva Pharmaceutical Industries Ltd.
                                             Market Capitalization for Damageable Notes1
                                             Analysis Period: July 20, 2016 to May 10, 20192


                                                                                         Market Capitalization
     Count             Note1                CUSIP               Minimum               Maximum            Average                   Median
      (1)               (2)                  (3)                   (4)                  (5)                 (6)                     (7)

                                   3
       1         Teva 2018 Notes         88167AAA9         $ 1,482,135,000       $ 1,504,305,000       $ 1,492,077,938        $ 1,491,982,500
       2         Teva 2019 Notes         88167AAB7           1,923,220,000         2,013,320,000         1,971,058,383          1,970,300,000
       3         Teva 2021 Notes         88167AAC5           2,673,240,000         3,017,790,000         2,849,265,470          2,851,965,000
       4         Teva 2023 Notes         88167AAD3           2,517,060,000         3,053,520,000         2,757,431,624          2,714,340,000
       5         Teva 2026 Notes         88167AAE1           2,649,745,000         3,577,385,000         3,072,441,745          2,950,220,000
       6         Teva 2046 Notes         88167AAF8           1,306,800,000         2,067,500,000         1,613,748,319          1,542,840,000


Notes and Sources:
Data obtained from Bloomberg L.P.
1
    Damageable Notes are those that are mentioned on page vii of the Second Amended Consolidated Class Action Complaint dated December
    13, 2019 ("Complaint"). Teva Pharmaceuticals executed a debt offering for six senior Notes at 6:15 PM EDT on July 18, 2016 and
    delivered those Notes at 9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed on July 21, 2016 at 10, 24).
2
    The Complaint alleges a Class Period from February 6, 2014 to May 10, 2019. The analysis was conducted beginning from July 20, 2016, the
    first date with available price data on Bloomberg L.P., until the end of the Class Period, unless otherwise noted.
3
    The analysis for this Note was conducted from July 20, 2016 until March 22, 2018, the last day with available price data on Bloomberg L.P.
    On March 14, 2018, Teva Pharmaceuticals issued four senior Notes. "Teva intends to use the net proceeds from the Notes to repay
    approximately $2.3 billion outstanding indebtedness under its U.S. Dollar and Japanese Yen term loan agreements and, together with cash on
    hand, to redeem all $1.5 billion aggregate principal amount of its 1.40% Senior Notes due 2018 […] and will be redeemed on March 28,
    2018." (March 14, 2018 Form 8-K at 1). "In March 2018, we redeemed in full our $1.5 billion 1.4% senior notes due in July 2018 and our
    EUR 1.0 billion 2.875% senior notes due in April 2019." (February 19, 2019 Form 10-K at 77).
                                                      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 177 of 253


                                                                                                                    Exhibit 8a-a
                                                                                                       Teva Pharmaceutical Industries Ltd.
                                                                      Percent of Days with Statistically Significant Returns on News Days as Compared to Non-News Days
                                                                                                          for American Depositary Shares
                                                                                                         February 6, 2014 to May 10, 2019
                                                                                              Using the S&P Pharmaceuticals Select Industry Index


                                                                                            News Days                                                      Non-News Days                                 Difference between News Days and Non-News Days
                                                                                                                  Percent of                                                    Percent of                                                     Different from
                                                                                          Number with             Days with                                Number with          Days with                                                        Zero at 5%
                                                                                        Significant Excess        Significant                            Significant Excess     Significant       Difference in                                 Significance
                                                                                            Returns1                                                         Returns1
                                                                                                                                                                                                                                2         3
                                                                    Total Number                                Excess Returns       Total Number                             Excess Returns      Percentages       z-statistic   p-value          Level?4
                                                                          (1)                   (2)                   (3)                  (4)                   (5)                (6)                (7)              (8)          (9)            (10)
                                                                                                                    (2) / (1)                                                     (5) / (4)         (3) - (6)

    Earnings Dates5                                                        22                    17                  77.3%                1,302                  160              12.3%               65.0%              8.88            0.00 %              Yes

                            6
    Dow Jones Newswires                                                   678                   114                  16.8%                  646                   63               9.8%                7.1%              3.77            0.02                Yes

    Dow Jones Newswires - Top 50%7                                        263                    66                  25.1%                1,061                  111              10.5%               14.6%              6.24            0.00                Yes

    Dow Jones Newswires - Top 10%8                                         63                    27                  42.9%                1,261                  150              11.9%               31.0%              7.05            0.00                Yes


Notes and Sources:
Data obtained from FactSet Research Systems Inc., Factiva Dow Jones, and SEC filings.
1
    Days for which the excess return was statistically significant at the 5% level. Returns are predicted using a regression of the returns of Teva ADSs on the returns of S&P Pharmaceuticals Select Industry Index run over the period from February 6, 2013
    through February 5, 2014 [N=252]. For more information, see Exhibit 8b-a.
2
    The z-statistic is a test statistic for a two-sample test of binomial proportions. It measures the probability of obtaining results as or more extreme as those observed if the returns for news and non-news days were drawn from the same distribution. The
    further the z-statistic is from zero, the less likely that the observed difference could have been seen if the returns for news and non-news days were drawn from the same distribution.
3
    The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test statistic assuming that the null hypothesis is true.
4
    A 5% significance level means that the difference in percentages in column (7) is of a magnitude that would be observed no more than 5% of the time if there is no difference in market reaction to news and non-news days. The z-statistic threshold for
    the 5% significance level is 1.96 for each test.
5
    Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems Inc. and verified via Factiva Dow Jones. For the Q1 2019 earnings announcement, the date provided by I/B/E/S is May 3, 2019. However, according
    to news obtained from Factiva Dow Jones, Teva issued a press release with its financial results for Q1 2019 at 7:00 AM ET on May 2, 2019. As such, the effective date of this earnings announcement is taken as May 2, 2019.
6
    News days are defined as days on which there was at least one news article on Teva published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained through a search for the company "Teva Pharmaceutical
    Industries Ltd" between February 6, 2014 to May 10, 2019. The search included news stories published by Dow Jones Newswires, excluding "Recurring pricing and market data" and "Obituaries, sports, calendars...." On days when news came out at or
    after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date. News stories that solely reported Teva's ADS price movements or volume were removed.
7
    News days are defined as days in the top 50% of all Dow Jones Newswires news days where the number of news articles is greater than the 50th percentile of all news days, ranked by number of articles on Teva published by Dow Jones Newswires per
    day from February 6, 2014 to May 10, 2019, inclusive. In other words, all trading days are first ordered by the number of news stories that could affect the ADS's price on that day. Then, the top 50% of those days are defined as news days for this test.
8
    News days are defined as days in the top 10% of all Dow Jones Newswires news days where the number of news articles is greater than the 90th percentile of all news days, ranked by number of articles on Teva published by Dow Jones Newswires per
    day from February 6, 2014 to May 10, 2019, inclusive. In other words, all trading days are first ordered by the number of news stories that could affect the ADS's price on that day. Then, the top 10% of those days are defined as news days for this test.
                                                      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 178 of 253


                                                                                                                                     Exhibit 8a-b
                                                                                                                      Teva Pharmaceutical Industries Ltd.
                                                                             Percent of Days with Statistically Significant Returns on News Days as Compared to Non-News Days
                                                                                                            for 7.00% Mandatory Convertible Preferred Shares
                                                                                                                  December 4, 2015 to December 14, 20181
                                                                                                            Using the S&P Pharmaceuticals Select Industry Index


                                                                                               News Days                                                    Non-News Days                                         Difference between News Days and Non-News Days
                                                                                                                                                                                                                                                          Different from
                                                                                            Number with          Percent of Days                            Number with           Percent of Days                                                           Zero at 5%
                                                                                          Significant Excess     with Significant                         Significant Excess      with Significant      Difference in                                       Significance
                                                                       Total Number           Returns2           Excess Returns        Total Number           Returns2            Excess Returns        Percentages          z-statistic3   p-value4          Level?5
                                                                             (1)                  (2)                  (3)                   (4)                  (5)                   (6)                  (7)                 (8)           (9)              (10)
                                                                                                                     (2) / (1)                                                        (5) / (4)            (3) - (6)

   Earnings Dates6                                                            12                    8                  66.7%                751                   157                  20.9%                 45.8%              3.82             0.01%             Yes

                          7
   Dow Jones Newswires                                                       381                  98                   25.7%                382                    67                  17.5%                  8.2%              2.75             0.61%             Yes

   Dow Jones Newswires - Top 50%8                                            154                  51                   33.1%                609                   114                  18.7%                 14.4%              3.88             0.01%             Yes

                                      9
   Dow Jones Newswires - Top 10%                                              30                  19                   63.3%                733                   146                  19.9%                 43.4%              5.66             0.00%             Yes


Notes and Sources:
Data obtained from FactSet Research Systems Inc. and Factiva Dow Jones.
 1
   The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a Class Period from February 6, 2014 to May 10, 2019. Teva's 7.00% Mandatory Convertible Preferred Shares (the "Preferred Shares") were offered on
   December 3, 2015 and last traded on December 14, 2018. Each outstanding Teva Preferred Share was converted into 16 Teva ADSs on December 17, 2018. As such, Teva Preferred Shares returns data is only available from December 4, 2015 to
   December 14, 2018. For more information, see Teva's Form 6-K dated December 3, 2015 and Form 8-K dated December 14, 2018.
 2
   Days for which the excess return was statistically significant at the 5% level. Returns are predicted using a regression of the returns of Teva Preferred Shares on the returns of the S&P Pharmaceuticals Select Industry Index from December 4, 2015
   through August 4, 2016 [N=168]. For more information, see Exhibit 8b-b.
 3
   The z-statistic is a test statistic for a two-sample test of binomial proportions. It measures the probability of obtaining results as or more extreme than those observed if the returns for news and non-news days were drawn from the same distribution.
   The further the z-statistic is from zero, the less likely that the observed difference could have been seen if the returns for news and non-news days were drawn from the same distribution.
 4
   The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test statistic assuming that the null hypothesis is true.
 5
   A 5% significance level means that the difference in percentages in column (7) is of a magnitude that would be observed no more than 5% of the time if there is no difference in market reaction to news and non-news days. The z-statistic threshold for
   the 5% significance level is 1.96 for each test.
 6
   Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems Inc. and verified via Factiva Dow Jones.
 7 News days are defined as days on which there was at least one news article on Teva published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained first through a search for the company "Teva

   Pharmaceutical Industries Ltd" during the Class Period (February 6, 2014 to May 10, 2019). The search included news stories published by Dow Jones Newswires , excluding "recurring pricing and market data" and "Obituaries, sports, calendars...."
   On days when news came out at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date. News stories that solely reported Teva's ADS price movements or volume were removed. Out of
   the 678 unique news days within the Class Period, 381 fall into the period with available returns data for Teva Preferred Shares (December 4, 2015 to December 14, 2018). Those days are used for this test.
 8 News days are defined as days in the top 50% of all Dow Jones Newswires news days where the number of news articles is greater than the 50th percentile of all news days, ranked by number of articles on Teva published by Dow Jones Newswires

   per day during the period with available returns data for Teva Preferred Shares (December 4, 2015 to December 14, 2018, inclusive). In other words, all trading days are first ordered by the number of news stories that could affect the Preferred Share's
   price on that day. Then, the top 50% of those days are defined as news days for this test. 154 news days fall into the top 50% and are used for this test. As the period with available returns data for Teva Preferred Shares rests entirely within the
   Class Period, defining news days as days in the top 50% of all Dow Jones Newswires news days during the Class Period that fall into the period with available returns data for Teva Preferred Shares results in the same 154 news days.
 9 News days are defined as days in the top 10% of all Dow Jones Newswires news days where the number of news articles is greater than the 90th percentile of all news days, ranked by number of articles on Teva published by Dow Jones Newswires

   per day during the period with available returns data for Teva Preferred Shares (December 4, 2015 to December 14, 2018, inclusive). In other words, all trading days are first ordered by the number of news stories that could affect the Preferred Share's
   price on that day. Then, the top 10% of those days are defined as news days for this test. 30 news days fall into the top 10% and are used for this test. As the period with available returns data for Teva Preferred Shares rests entirely within the Class
   Period, defining news days as days in the top 10% of all Dow Jones Newswires news days during the Class Period that fall into the period with available returns data for Teva Preferred Shares results in the same 30 news days.
                                      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 179 of 253


                                                                                              Exhibit 8a-c
                                                                                  Teva Pharmaceutical Industries Ltd.
                                     Percent of Days with Statistically Significant Returns on News Days as Compared to Non-News Days for Damageable Notes1
                                                                            Analysis Period: July 21, 2016 to May 10, 20192
                                            Using the Dow Jones Corporate Bond Total Return Index and the S&P Pharmaceuticals Select Industry Index 3


                                                                                                                                                                          Difference between
                                                                             News Days                                Non-News Days                                  News Days and Non-News Days
                                                                                           Percent of                                 Percent of                                                   Different from
                                                                           Significant     Days with                  Significant     Days with                                                     Zero at 5%
                                                                   Total     Excess       Significant       Total       Excess       Significant     Difference in                                  Significance
      Count             Note1            Analysis Period          Number    Returns3     Excess Returns    Number      Returns3     Excess Returns   Percentages      z-statistic4   p-value5          Level?6
       (1)               (2)                  (3)                   (4)        (5)             (6)           (7)          (8)             (9)             (10)            (11)         (12)             (13)
                                                                                            (5) / (4)                                  (8) / (7)       (6) - (9)

Earnings Dates 7
                                                              8
         1         Teva 2018 Notes    7/21/2016 - 3/22/2018          7          1            14.29 %            411       17             4.14 %         10.15 %          1.31         18.96 %          No
         2         Teva 2019 Notes    7/21/2016 - 5/10/2019         12          4            33.33              689       34             4.93           28.40            4.31          0.00            Yes
         3         Teva 2021 Notes    7/21/2016 - 5/10/2019         12          3            25.00              689       40             5.81           19.19            2.75          0.60            Yes
         4         Teva 2023 Notes    7/21/2016 - 5/10/2019         12          5            41.67              689       39             5.66           36.01            5.10          0.00            Yes
         5         Teva 2026 Notes    7/21/2016 - 5/10/2019         12          5            41.67              689       37             5.37           36.30            5.25          0.00            Yes
         6         Teva 2046 Notes    7/21/2016 - 5/10/2019         12          2            16.67              689       41             5.95           10.72            1.53         12.51            No

Dow Jones Newswires 9
                                                              8
         1         Teva 2018 Notes    7/21/2016 - 3/22/2018        237         16             6.75 %            181        2             1.10 %           5.65 %         2.82          0.48 %          Yes
         2         Teva 2019 Notes    7/21/2016 - 5/10/2019        357         26             7.28              344       12             3.49             3.79           2.22          2.65            Yes
         3         Teva 2021 Notes    7/21/2016 - 5/10/2019        357         27             7.56              344       16             4.65             2.91           1.61         10.82            No
         4         Teva 2023 Notes    7/21/2016 - 5/10/2019        357         27             7.56              344       17             4.94             2.62           1.43         15.26            No
         5         Teva 2026 Notes    7/21/2016 - 5/10/2019        357         25             7.00              344       17             4.94             2.06           1.15         25.04            No
         6         Teva 2046 Notes    7/21/2016 - 5/10/2019        357         26             7.28              344       17             4.94             2.34           1.29         19.66            No

Dow Jones Newswires - Top 50%10
                                                              8
         1         Teva 2018 Notes    7/21/2016 - 3/22/2018        102          9             8.82 %            316        9             2.85 %           5.98 %         2.58          0.97 %          Yes
         2         Teva 2019 Notes    7/21/2016 - 5/10/2019        133         16            12.03              568       22             3.87             8.16           3.74          0.02            Yes
         3         Teva 2021 Notes    7/21/2016 - 5/10/2019        133         13             9.77              568       30             5.28             4.49           1.94          5.19            No
         4         Teva 2023 Notes    7/21/2016 - 5/10/2019        133         15            11.28              568       29             5.11             6.17           2.64          0.82            Yes
         5         Teva 2026 Notes    7/21/2016 - 5/10/2019        133         13             9.77              568       29             5.11             4.67           2.04          4.11            Yes
         6         Teva 2046 Notes    7/21/2016 - 5/10/2019        133         11             8.27              568       32             5.63             2.64           1.14         25.40            No

Dow Jones Newswires - Top 10%11
                                                              8
         1         Teva 2018 Notes    7/21/2016 - 3/22/2018         21          4            19.05 %            397       14             3.53 %         15.52 %          3.41          0.06 %          Yes
         2         Teva 2019 Notes    7/21/2016 - 5/10/2019         27          7            25.93              674       31             4.60           21.33            4.80          0.00            Yes
         3         Teva 2021 Notes    7/21/2016 - 5/10/2019         27          7            25.93              674       36             5.34           20.58            4.37          0.00            Yes
         4         Teva 2023 Notes    7/21/2016 - 5/10/2019         27          6            22.22              674       38             5.64           16.58            3.48          0.05            Yes
         5         Teva 2026 Notes    7/21/2016 - 5/10/2019         27          8            29.63              674       34             5.04           24.59            5.28          0.00            Yes
         6         Teva 2046 Notes    7/21/2016 - 5/10/2019         27          7            25.93              674       36             5.34           20.58            4.37          0.00            Yes




                                                                                                  Page 1 of 2
                                                   Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 180 of 253


                                                                                                          Exhibit 8a-c
                                                                                              Teva Pharmaceutical Industries Ltd.
                                                 Percent of Days with Statistically Significant Returns on News Days as Compared to Non-News Days for Damageable Notes1
                                                                                        Analysis Period: July 21, 2016 to May 10, 20192
                                                        Using the Dow Jones Corporate Bond Total Return Index and the S&P Pharmaceuticals Select Industry Index 3


Notes and Sources:
Data obtained from Bloomberg L.P., Factiva Dow Jones, and FactSet Research Systems Inc.
 1
     Damageable Notes are those that are mentioned on page vii of the Second Amended Consolidated Complaint dated December 13, 2019 ("Complaint").. Teva Pharmaceuticals executed a debt offering for six senior Notes at 6:15 PM EDT
     on July 18, 2016 and delivered notes at 9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed on July 21, 2016 at 10, 24).
 2
     The analysis period is assumed to start on July 21, 2016, the first day with available 1-trading-day returns, and end on May 10, 2019, the last day of the Class Period, unless otherwise noted. For the purposes of calculating 1-trading-day
     returns, the date series of the Dow Jones Corporate Bond Total Return Index is used. Dates on which a given Note traded but the Dow Jones Corporate Bond Total Return Index did not trade were not analyzed. Returns on disclosure
     dates within the analysis period are excluded from the analyses.
 3
     Days for which the excess return was statistically significant at the 5% level. Returns are predicted using a regression of the returns of the respective Note prices on the returns of the Dow Jones Equal Weight U.S. Issued Corporate
     Bond Index and the S&P Pharmaceuticals Select Industry Index run over the respective regression period for each Note. See Exhibit 8b-c for more information.
 4
     The z-statistic is a test statistic for a two-sample test of binomial proportions. It measures the probability of obtaining results as or more extreme as those observed if the returns for news and non-news days were drawn from the same
     distribution. The further the z-statistic is from zero, the less likely that the observed difference could have been seen if the returns for news and non-news days were drawn from the same distribution.
 5
     The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test statistic assuming that the null hypothesis is true.
 6
     A 5% significance level means that the difference in percentages in column (10) is of a magnitude that would be observed no more than 5% of the time if there is no difference in market reaction to news and non-news days. The z-statistic
     threshold for the 5% significance level is 1.96 for each test.
 7
     Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems Inc. and verified via Factiva Dow Jones. For the Q1 2019 earnings announcement, the date provided by I/B/E/S is May 3, 2019. However,
     according to news obtained from Factiva Dow Jones, Teva issued a press release with its financial results for Q1 2019 at 7:00 AM ET on May 2, 2019. As such, the effective date of this earnings announcement is taken as May 2, 2019.
 8
     The analysis period for this Note for the December 10, 2018 disclosure ends on March 22, 2018, the last day with an available price data on Bloomberg L.P. On March 14, 2018, Teva Pharmaceuticals issued four senior Notes. "Teva
     intends to use the net proceeds from the Notes to repay approximately $2.3 billion outstanding indebtedness under its U.S. Dollar and Japanese Yen term loan agreements and, together with cash on hand, to redeem all $1.5 billion
     aggregate principal amount of its 1.40% Senior Notes due 2018 […] and will be redeemed on March 28, 2018." (March 14, 2018 Form 8-K at 1). "In March 2018, we redeemed in full our $1.5 billion 1.4% senior notes due in July 2018
     and our EUR 1.0 billion 2.875% senior notes due in April 2019." (February 19, 2019 Form 10-K at 77).
 9
     News days are defined as days on which there was at least one news article on Teva published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained first through a search for the company Teva
     Pharmaceutical Industries Ltd during the Class Period (February 6, 2014 to May 10, 2019). The search included news stories published by Dow Jones Newswires , excluding "recurring pricing and market data" and "Obituaries, sports,
     calendars...." On days when news came out at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date. News stories that solely reported Teva's ADS price movements or
     volume were removed. Out of the 678 unique news days within the Class Period, 237 fall into the period with available returns data for Teva 2018 Notes (July 21, 2016 to March 22, 2018) and 357 fall into the period with available
     returns data for the other five Notes (July 21, 2016 to May 10, 2019). Those days are used for these tests.
10
     News days are defined as days in the top 50% of all Dow Jones Newswires news days within the Analysis Period where the number of articles is greater than the 50th percentile of all news days, ranked by the number of articles on Teva
     published by Dow Jones Newswires per day during the periods with available returns data for Teva Notes. 102 news days fall into the top 50% for Teva 2018 Notes and 133 news days fall into the top 50% for the other five Notes. In
     other words, all trading days are first ordered by the number of news stories that could affect the Notes' price on that day. Then, the top 50% of those days are defined to be news days for this test.
11
     News days are defined as days in the top 10% of all Dow Jones Newswires news days within the Analysis Period where the number of articles is greater than the 90th percentile of all news days, ranked by the number of articles on Teva
     published by Dow Jones Newswires per day during the periods with available returns data for Teva Notes. 21 news days fall into the top 10% for Teva 2018 Notes and 27 news days fall into the top 10% for the other five Notes. In other
     words, all trading days are first ordered by the number of news stories that could affect the Notes' price on that day. Then, the top 10% of those days are defined to be news days for this test.




                                                                                                                              Page 2 of 2
           Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 181 of 253


                                                    Exhibit 8b-a
                                        Teva Pharmaceutical Industries Ltd.
                           Statistical Model of Daily Logarithmic Returns of Teva ADSs
                             Estimation Period: February 6, 2013 - February 5, 20141


                                                             2                 3
           Log Return of Teva ADS           =         0.00       +      0.38       ×   Log Return of the S&P Pharmaceuticals
           Price                                      0.31              4.73           Select Industry Index



           Observations                     =          252
                       4
           R-Squared                        =        8.21%
                                 5
           Adjusted R-Squared               =        7.84%
                             6
           Standard Error                   =        0.012


Notes and Sources:
Data obtained from FactSet Research Systems Inc.
t-statistics are shown in italics . Statistically significant coefficients (at the 5% level) are shown in bold.
1
    This period represents the year prior to February 6, 2014, the first day of the Class Period alleged in the Second
    Amended Consolidated Class Action Complaint dated December 13, 2019.
2
    The constant is the expected value of the dependent variable (dividend-adjusted Teva ADS price returns) if the
    independent variable (S&P Pharmaceuticals Select Industry Index returns) equals zero.
3
    This coefficient measures the change in the dependent variable (dividend-adjusted Teva ADS price returns) associated
    with a one unit change in the independent variable (S&P Pharmaceuticals Select Industry Index returns).
4
    R-squared is the percent of the variance in the dependent variable (dividend-adjusted Teva ADS price returns) that is
    explained by the variance of the independent variable (S&P Pharmaceuticals Select Industry Index returns).
5
    Adjusted R-squared is the percent of the variance in the dependent variable (dividend-adjusted Teva ADS price returns)
    that is explained by the variance of the independent variable (S&P Pharmaceuticals Select Industry Index returns),
    adjusted for the number of predictors in the market model.
6
    Denotes the standard error of the regression model, which is a statistical measure of the variability of predictions made
    with the regression model.
         Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 182 of 253


                                                Exhibit 8b-b
                                    Teva Pharmaceutical Industries Ltd.
                             Statistical Model of Daily Logarithmic Returns of
                           Teva 7.00% Mandatory Convertible Preferred Shares
                                                                                  1
                       Estimation Period: December 4, 2015 through August 4, 2016


                                                     2                3
           Log Return of Teva     =         (0.00)       +    0.45        ×   Log Return of S&P Pharmaceuticals
           Preferred Shares Price           (0.20)           10.72            Select Industry Index



           Observations              =        168
                       4
           R-Squared                 =     40.91%
                                 5
           Adjusted R-Squared        =     40.55%
                            6
           Standard Error            =       0.010


Notes and Sources:
Price data obtained from FactSet Research Systems Inc.
t-statistics are shown in italics . Statistically significant coefficients (at the 5% level) are shown in bold.
1
    This period represents the period preceding the first effective disclosure date with available returns data for
    Teva's 7.00% Mandatory Convertible Preferred Shares (the "Preferred Shares"). The Second Amended
    Consolidated Class Action Complaint dated December 13, 2019 alleges a Class Period from February 6, 2014 to
    May 10, 2019. Teva's Preferred Shares were offered on December 3, 2015 and last traded on December 14, 2018.
    Each outstanding Teva Preferred Share was converted into 16 Teva ADSs on December 17, 2018. As such, Teva
    Preferred Shares returns data is only available from December 4, 2015 to December 14, 2018. For more
    information, see Teva's Form 6-K dated December 3, 2015 and Form 8-K dated December 14, 2018.
2
    The constant is the expected value of the dependent variable (dividend-adjusted Teva Preferred Shares price
    returns) if the independent variable (S&P Pharmaceuticals Select Industry Index returns) equals 0.
3
    This coefficient measures the change in the dependent variable (dividend-adjusted Teva Preferred Shares price
    returns) associated with a one unit change in the independent variable (S&P Pharmaceuticals Select Industry
    Index returns).
4
    R-squared is the percent of the variance in the dependent variable (dividend-adjusted Teva Preferred Shares
    price returns) that is explained by the variance of the independent variable (S&P Pharmaceuticals Select Industry
    Index returns).
5
    Adjusted R-squared is the percent of the variance in the dependent variable (dividend-adjusted Teva Preferred
    Shares price returns ) that is explained by the variance of the independent variable (S&P Pharmaceuticals Select
    Industry Index returns), adjusted for the number of predictors in the market model.
6
    Denotes the standard error of the regression model, which is a statistical measure of the variability of predictions
    made with the regression model.
                                                       Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 183 of 253


                                                                                   Exhibit 8b-c
                                                                      Teva Pharmaceutical Industries Ltd.
                                                                                                                    1
                                                          Summary of News Test Market Models for Damageable Notes
                                     Using the Dow Jones Corporate Bond Total Return Index and the S&P Pharmaceuticals Select Industry Index


                                                                                              Dow Jones Corporate           S&P Pharmaceuticals
                                                                     Constant3              Bond Total Return Index4        Select Industry Index5                          Standard                       Adjusted
            Note1                Estimation Period2          Coefficient     t-stat6        Coefficient    t-stat6         Coefficient     t-stat6          Observations     Error7       R-Squared8      R-Squared9
             (1)                         (2)                    (3)            (4)             (5)           (6)              (7)            (8)                (9)            (10)          (11)            (12)

                                                        10
      Teva 2018 Notes          7/21/2016 - 3/22/2018             0.00           0.10           0.07            6.03   **      (0.00)          (0.79)            407           0.0005          8.66%          8.21%
      Teva 2019 Notes          7/21/2016 - 5/10/2019             0.00           0.35           0.11            7.73   **       0.00            1.26             689           0.0009          8.02%          7.75%
      Teva 2021 Notes          7/21/2016 - 5/10/2019             0.00           0.10           0.35           10.43   **       0.03            4.33    **       689           0.0021         14.64%         14.40%
      Teva 2023 Notes          7/21/2016 - 5/10/2019            (0.00)         (0.47)          0.60           10.76   **       0.05            4.92    **       689           0.0035         15.75%         15.50%
      Teva 2026 Notes          7/21/2016 - 5/10/2019            (0.00)         (0.96)          0.86           11.50   **       0.09            6.42    **       689           0.0047         18.61%         18.37%
      Teva 2046 Notes          7/21/2016 - 5/10/2019            (0.00)         (1.31)          1.53           12.20   **       0.11            4.42    **       689           0.0079         18.61%         18.37%


Notes and Sources:
Data obtained from Bloomberg L.P.
1
    Damageable Notes are those that are mentioned on page vii of the Second Amended Consolidated Complaint dated December 13, 2019 ("Complaint"). Teva Pharmaceuticals executed a debt offering for six
    senior Notes at 6:15 PM EDT on July 18, 2016 and delivered notes at 9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed on July 21, 2016 at 10, 24).
2
    The estimation period is assumed to start on July 21, 2016, the first day with available 1-trading-day returns, and end on May 10, 2019, the last day of the Class Period, unless otherwise noted. For the
    purposes of calculating 1-trading-day returns, the date series of the Dow Jones Corporate Bond Total Return Index is used. Dates on which a given Note traded but the Dow Jones Corporate Bond Total
    Return Index did not trade were not analyzed. Returns on disclosure dates within the estimation period are excluded from the analyses.
3
    The constant is the expected value of the dependent variable (log return of Teva Note) if the independent variables (log return of Dow Jones Corporate Bond Total Return Index and log return of S&P
    Pharmaceuticals Select Industry Index) equal 0.
4
    This coefficient measures the change in the dependent variable (log return of Teva Note) associated with a one unit change in the first independent variable (log return of Dow Jones Corporate Bond Total
    Return Index), while holding all else constant.
5
    This coefficient measures the change in the dependent variable (log return of Teva Note) associated with a one unit change in the second independent variable (log return of S&P Pharmaceuticals Select
    Industry Index), while holding all else constant.
6
    Abnormal return t-statistics are calculated as the daily abnormal return divided by the standard error of the regression over the estimation period. Two stars (**) represent significance at the 5% level, and
    one star (*) represents significance at the 10% level.
7
    Denotes the standard error of the regression model, which is a statistical measure of the variability of predictions made with the regression model.




                                                                                                       Page 1 of 2
                                                       Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 184 of 253


                                                                                    Exhibit 8b-c
                                                                       Teva Pharmaceutical Industries Ltd.
                                                                                                                     1
                                                           Summary of News Test Market Models for Damageable Notes
                                      Using the Dow Jones Corporate Bond Total Return Index and the S&P Pharmaceuticals Select Industry Index


 8
     R-squared is the percent of the variance in the dependent variable (log return of Teva Note) explained by the variance of the independent variables (log return of Dow Jones Corporate Bond Total Return
     Index and log return of S&P Pharmaceuticals Select Industry Index).
 9
     Adjusted R-squared is the percent of the variance in the dependent variable (log return of Teva Note) that is explained by the variance of the independents variables (log return of Dow Jones Corporate
     Bond Total Return Index and log return of S&P Pharmaceuticals Select Industry Index), adjusted for the number of predictors in the market model.
10
     The estimation period for this Note for the December 10, 2018 disclosure ends on March 22, 2018, the last day with an available price data on Bloomberg L.P. On March 14, 2018, Teva Pharmaceuticals
     issued four senior Notes. "Teva intends to use the net proceeds from the Notes to repay approximately $2.3 billion outstanding indebtedness under its U.S. Dollar and Japanese Yen term loan agreements and,
     together with cash on hand, to redeem all $1.5 billion aggregate principal amount of its 1.40% Senior Notes due 2018 […] and will be redeemed on March 28, 2018." (March 14, 2018 Form 8-K at 1). "In
     March 2018, we redeemed in full our $1.5 billion 1.4% senior notes due in July 2018 and our EUR 1.0 billion 2.875% senior notes due in April 2019." (February 19, 2019 Form 10-K at 77).




                                                                                                      Page 2 of 2
                                                    Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 185 of 253


                                                                                                                Exhibit 8c-a
                                                                                                    Teva Pharmaceutical Industries Ltd.
                                                                               Absolute Value of Excess Returns on News Days as Compared to Non-News Days
                                                                                                       for American Depositary Shares
                                                                                                      February 6, 2014 to May 10, 2019
                                                                                             Using the S&P Pharmaceuticals Select Industry Index

                                                                                                                                                                                                           Kolmogorov-Smirnov Test of the Equality of
                                                                                           News Days                                                     Non-News Days                                    Distributions of News Days and Non-News Days2
                                                                                         Average                  Average                                 Average            Average
                                                                                     Absolute Value of       Absolute Value of                        Absolute Value of Absolute Value of              Kolmogorov-                              Different in
                                                                      Total           Excess Returns          Excess Returns            Total          Excess Returns    Excess Returns                 Smirnov                             Distribution at 5%
                                                                     Number             (In Logs)1           (In Percentages)1         Number            (In Logs)1     (In Percentages)1               Distance3            p-value4       Significance Level?5
                                                                       (1)                  (2)                     (3)                  (4)                 (5)               (6)                         (7)                  (8)                  (9)


     Earnings Dates6                                                      22               0.0697                    7.22 %              1,302               0.0128                   1.28 %                0.661              0.00 %                  Yes

     Dow Jones Newswires 7                                               678               0.0160                    1.61                  646               0.0114                   1.14                  0.077              3.77                    Yes

     Dow Jones Newswires - Top 50% 8                                     263               0.0224                    2.26                1,061               0.0116                   1.16                  0.168              0.00                    Yes

                                         9
     Dow Jones Newswires - Top 10%                                        63               0.0428                    4.38                1,261               0.0123                   1.23                  0.366              0.00                    Yes


Notes and Sources:
Data obtained from FactSet Research Systems Inc., Factiva Dow Jones, and SEC filings.
 1
     Returns are predicted using a regression of the returns of Teva ADSs on the returns of S&P Pharmaceuticals Select Industry Index run over the period from February 6, 2013 through February 5, 2014 [N=252]. For more information, see Exhibit 8b-a.
 2
     The Kolmogorov-Smirnov test is a nonparametric test of the equality of continuous distributions. It quantifies a distance between the empirical cumulative distributions of two samples and tests the null hypothesis that both samples are drawn from
     the same distribution.
 3
     The Kolmogorov-Smirnov distance is a statistic that quantifies the maximum distance between the distributions of news and non-news days.
 4
     The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test statistic assuming that the null hypothesis is true. The p-values presented in this exhibit are approximate asymptotic p-values.
 5
     A 5% significance level means that the distance in column (7) is of a magnitude that would be observed no more than 5% of the time if there is no difference in the distributions of news days and non-news days.
 6
     Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems, Inc. and verified via Factiva Dow Jones. For the Q1 2019 earnings announcement, the date provided by I/B/E/S is May 3, 2019. However,
     according to news obtained from Factiva Dow Jones, Teva issued a press release with its financial results for Q1 2019 at 7:00 AM ET on May 2, 2019. As such, the effective date of this earnings announcement is taken as May 2, 2019.
 7
     News days are defined as days on which there was at least one news article on Teva published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained through a search for the company "Teva Pharmaceutical
     Industries Ltd" between February 6, 2014 to May 10, 2019. The search included news stories published by Dow Jones Newswires, excluding "Recurring pricing and market data" and "Obituaries, sports, calendars...." On days when news came out
     at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date. News stories that solely reported Teva's ADS price movements or volume were removed.
 8
     News days are defined as days in the top 50% of all Dow Jones Newswires news days where the number of news articles is greater than the 50th percentile of all news days, ranked by number of articles on Teva published by Dow Jones Newswires
     per day from February 6, 2014 to May 10, 2019, inclusive. In other words, all trading days are first ordered by the number of news stories that could affect the ADS's price on that day. Then, the top 50% of those days are defined as news days for this
     test.
 9
     News days are defined as days in the top 10% of all Dow Jones Newswires news days where the number of news articles is greater than the 90th percentile of all news days, ranked by number of articles on Teva published by Dow Jones Newswires
     per day from February 6, 2014 to May 10, 2019, inclusive. In other words, all trading days are first ordered by the number of news stories that could affect the ADS's price on that day. Then, the top 10% of those days are defined as news days for this
     test.
                                                    Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 186 of 253


                                                                                                                            Exhibit 8c-b
                                                                                                            Teva Pharmaceutical Industries Ltd.
                                                                               Absolute Value of Excess Returns on News Days as Compared to Non-News Days
                                                                                                  for 7.00% Mandatory Convertible Preferred Shares
                                                                                                        December 4, 2015 to December 14, 20181
                                                                                                  Using the S&P Pharmaceuticals Select Industry Index


                                                                                                                                                                                                             Kolmogorov-Smirnov Test of the Equality of
                                                                                                   News Days                                                      Non-News Days                             Distributions of News Days and Non-News Days3
                                                                                             Average Absolute       Average Absolute                      Average Absolute        Average Absolute
                                                                                              Value of Excess        Value of Excess                       Value of Excess         Value of Excess        Kolmogorov-                           Different in
                                                                              Total              Returns                 Returns             Total            Returns                  Returns             Smirnov                          Distribution at 5%
                                                                             Number             (In Logs)2          (In Percentages)2       Number           (In Logs)2           (In Percentages)2        Distance4         p-value5       Significance Level?6
                                                                               (1)                  (2)                    (3)                (4)                (5)                     (6)                  (7)               (8)                  (9)



      Earnings Dates7                                                             12               0.0621                 6.41%                751              0.0141                  1.42%                 0.539           0.21%                 Yes

      Dow Jones Newswires 8                                                     381                0.0174                 1.76%                382              0.0123                  1.24%                 0.114           1.43%                 Yes

      Dow Jones Newswires - Top 50% 9                                           154                0.0232                 2.34%                609              0.0128                  1.29%                 0.176           0.10%                 Yes

      Dow Jones Newswires - Top 10% 10                                            30               0.0517                 5.31%                733              0.0134                  1.35%                 0.477           0.00%                 Yes



Notes and Sources:
Data obtained from FactSet Research Systems Inc. and Factiva Dow Jones.
  1
      The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a Class Period from February 6, 2014 to May 10, 2019. Teva's 7.00% Mandatory Convertible Preferred Shares (the "Preferred Shares") were
      offered on December 3, 2015 and last traded on December 14, 2018. Each outstanding Teva Preferred Share was converted into 16 Teva ADSs on December 17, 2018. As such, Teva Preferred Shares returns data is only available from
      December 4, 2015 to December 14, 2018. For more information, see Teva's Form 6-K dated December 3, 2015 and Form 8-K dated December 14, 2018.
  2
      Returns are predicted using a regression of the returns of Teva Preferred Shares on the returns of the S&P Pharmaceuticals Select Industry Index from December 4, 2015 through August 4, 2016 [N=168]. For more information, see Exhibit 8b-b.
  3
      The Kolmogorov-Smirnov test is a nonparametric test of the equality of continuous distributions. It quantifies a distance between the empirical cumulative distributions of two samples and tests the null hypothesis that both samples are
      drawn from the same distribution.
  4
      The Kolmogorov-Smirnov distance is a statistic that quantifies the maximum distance between the distributions of news and non-news days.
  5
      The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test statistic assuming that the null hypothesis is true. The p-values presented in this exhibit are approximate asymptotic p-values.
  6
      A 5% significance level means that the distance in column (7) is of a magnitude that would be observed no more than 5% of the time if there is no difference in the distributions of news days and non-news days.
  7
      Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems Inc. and verified via Factiva Dow Jones.
  8
      News days are defined as days on which there was at least one news article on Teva published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained first through a search for the company
      "Teva Pharmaceutical Industries Ltd" during the Class Period (February 6, 2014 to May 10, 2019). The search included news stories published by Dow Jones Newswires , excluding "recurring pricing and market data" and "Obituaries,
      sports, calendars...." On days when news came out at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date. News stories that solely reported Teva's ADS price movements
      or volume were removed. Out of the 678 unique news days within the Class Period, 381 fall into the period with available returns data for Teva Preferred Shares (December 4, 2015 to December 14, 2018). Those days are used for this test.
  9
      News days are defined as days in the top 50% of all Dow Jones Newswires news days where the number of news articles is greater than the 50th percentile of all news days, ranked by number of articles on Teva published by Dow
      Jones Newswires per day during the period with available returns data for Teva Preferred Shares (December 4, 2015 to December 14, 2018, inclusive). In other words, all trading days are first ordered by the number of news stories that
      could affect the Preferred Share's price on that day. Then, the top 50% of those days are defined as news days for this test. 154 news days fall into the top 50% and are used for this test. As the period with available returns data for
      Teva Preferred Shares rests entirely within the Class Period, defining news days as days in the top 50% of all Dow Jones Newswires news days during the Class Period that fall into the period with available returns data for Teva
      Preferred Shares results in the same 154 news days.
 10
      News days are defined as days in the top 10% of all Dow Jones Newswires news days where the number of news articles is greater than the 90th percentile of all news days, ranked by number of articles on Teva published by Dow
      Jones Newswires per day during the period with available returns data for Teva Preferred Shares (December 4, 2015 to December 14, 2018, inclusive). In other words, all trading days are first ordered by the number of news stories that
      could affect the Preferred Share's price on that day. Then, the top 10% of those days are defined as news days for this test. 30 news days fall into the top 10% and are used for this test. As the period with available returns data for
      Teva Preferred Shares rests entirely within the Class Period, defining news days as days in the top 10% of all Dow Jones Newswires news days during the Class Period that fall into the period with available returns data for Teva
      Preferred Shares results in the same 30 news days.




                                                                                                                              Page 1 of 1
                                                                   Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 187 of 253


                                                                                                        Exhibit 8c-c
                                                                                          Teva Pharmaceutical Industries Ltd.
                                                                                                                                                               1
                                                          Absolute Value of Excess Returns on News Days as Compared to Non-News Days for Damageable Notes
                                                                                                                                     2
                                                                                      Analysis Period: July 21, 2016 to May 10, 2019
                                                                                                                                                                 3
                                                         Using the Dow Jones Corporate Bond Total Return Index and the S&P Pharmaceuticals Select Industry Index


                                                                                                                                                                                      Kolmogorov-Smirnov Test of the Equality of
                                                                                                                                                                                                                                 4
                                                                                       News Days                                              Non-News Days                         Distributions of News Days and Non-News Days
                                                                             Average Absolute    Average Absolute Value              Average Absolute    Average Absolute Value   Kolmogorov-                        Different in
                                                                     Total    Value of Excess      of Excess Returns         Total    Value of Excess       of Excess Returns      Smirnov                        Distribution at 5%
                              1                                                                3                     3                                 3                     3             5                 6                       7
     Count                 Note           Analysis Period           Number   Returns (In Logs)      (In Percentages)        Number   Returns (In Logs)      (In Percentages)       Distance        p-value       Significance Level?
      (1)                   (2)                 (3)                   (4)           (5)                    (6)                (7)           (8)                    (9)                (10)           (11)                (12)

                 8
Earnings Dates
                                                               9
        1            Teva 2018 Notes   7/21/2016 - 3/22/2018           7           0.0006                 0.06 %             411          0.0004                  0.04 %             0.434          14.99 %              No
        2            Teva 2019 Notes   7/21/2016 - 5/10/2019          12           0.0021                 0.21               689          0.0006                  0.06               0.554           0.14                No
        3            Teva 2021 Notes   7/21/2016 - 5/10/2019          12           0.0048                 0.48               689          0.0015                  0.15               0.399           4.68                No
        4            Teva 2023 Notes   7/21/2016 - 5/10/2019          12           0.0082                 0.83               689          0.0024                  0.24               0.396           4.92                No
        5            Teva 2026 Notes   7/21/2016 - 5/10/2019          12           0.0099                 1.00               689          0.0032                  0.32               0.433           2.39                No
        6            Teva 2046 Notes   7/21/2016 - 5/10/2019          12           0.0108                 1.09               689          0.0055                  0.55               0.418           3.27                No

                      10
Dow Jones Newswires
                                                               9
        1            Teva 2018 Notes   7/21/2016 - 3/22/2018         237           0.0004                 0.04 %             181          0.0003                  0.03 %             0.114          0.138                No
        2            Teva 2019 Notes   7/21/2016 - 5/10/2019         357           0.0007                 0.07               344          0.0005                  0.05               0.069          0.378                No
        3            Teva 2021 Notes   7/21/2016 - 5/10/2019         357           0.0017                 0.17               344          0.0015                  0.15               0.067          0.413                No
        4            Teva 2023 Notes   7/21/2016 - 5/10/2019         357           0.0027                 0.28               344          0.0022                  0.22               0.097          0.074                No
        5            Teva 2026 Notes   7/21/2016 - 5/10/2019         357           0.0036                 0.36               344          0.0031                  0.31               0.073          0.309                No
        6            Teva 2046 Notes   7/21/2016 - 5/10/2019         357           0.0060                 0.60               344          0.0052                  0.52               0.092          0.105                No

                                  11
Dow Jones Newswires - Top 50%
                                                               9
        1            Teva 2018 Notes   7/21/2016 - 3/22/2018         102           0.0005                 0.05 %             316          0.0003                  0.03 %             0.137          0.110                No
        2            Teva 2019 Notes   7/21/2016 - 5/10/2019         133           0.0009                 0.09               568          0.0005                  0.05               0.156          0.010                Yes
        3            Teva 2021 Notes   7/21/2016 - 5/10/2019         133           0.0020                 0.20               568          0.0015                  0.15               0.095          0.290                No
        4            Teva 2023 Notes   7/21/2016 - 5/10/2019         133           0.0032                 0.32               568          0.0023                  0.23               0.093          0.311                No
        5            Teva 2026 Notes   7/21/2016 - 5/10/2019         133           0.0039                 0.40               568          0.0032                  0.32               0.068          0.700                No
        6            Teva 2046 Notes   7/21/2016 - 5/10/2019         133           0.0066                 0.66               568          0.0054                  0.54               0.099          0.246                No




                                                                                                              Page 1 of 3
                                                                               Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 188 of 253


                                                                                                                     Exhibit 8c-c
                                                                                                       Teva Pharmaceutical Industries Ltd.
                                                                                                                                                                            1
                                                                       Absolute Value of Excess Returns on News Days as Compared to Non-News Days for Damageable Notes
                                                                                                                                                  2
                                                                                                   Analysis Period: July 21, 2016 to May 10, 2019
                                                                                                                                                                              3
                                                                      Using the Dow Jones Corporate Bond Total Return Index and the S&P Pharmaceuticals Select Industry Index


                                                                                                                                                                                                                                  Kolmogorov-Smirnov Test of the Equality of
                                                                                                                                                                                                                                                                             4
                                                                                                           News Days                                                           Non-News Days                                    Distributions of News Days and Non-News Days
                                                                                                 Average Absolute    Average Absolute Value                           Average Absolute    Average Absolute Value             Kolmogorov-                               Different in
                                                                                  Total           Value of Excess      of Excess Returns                 Total         Value of Excess       of Excess Returns                Smirnov                               Distribution at 5%
                                   1                                                                               3                     3                                              3                     3                       5                        6                       7
        Count                Note                    Analysis Period             Number          Returns (In Logs)      (In Percentages)                Number        Returns (In Logs)      (In Percentages)                 Distance             p-value         Significance Level?
         (1)                  (2)                          (3)                     (4)                  (5)                    (6)                        (7)                (8)                    (9)                          (10)                (11)                  (12)

                                       12
Dow Jones Newswires - Top 10%
                                                                           9
           1           Teva 2018 Notes           7/21/2016 - 3/22/2018               21                 0.0008                       0.08 %                397               0.0003                       0.03 %                  0.419                0.002               Yes
           2           Teva 2019 Notes           7/21/2016 - 5/10/2019               27                 0.0017                       0.17                  674               0.0006                       0.06                    0.462                0.000               Yes
           3           Teva 2021 Notes           7/21/2016 - 5/10/2019               27                 0.0041                       0.41                  674               0.0015                       0.15                    0.379                0.001               Yes
           4           Teva 2023 Notes           7/21/2016 - 5/10/2019               27                 0.0057                       0.57                  674               0.0024                       0.24                    0.284                0.030               Yes
           5           Teva 2026 Notes           7/21/2016 - 5/10/2019               27                 0.0078                       0.78                  674               0.0031                       0.31                    0.342                0.005               Yes
           6           Teva 2046 Notes           7/21/2016 - 5/10/2019               27                 0.0116                       1.17                  674               0.0054                       0.54                    0.399                0.001               Yes


Notes and Sources:
Data obtained from Bloomberg L.P., Factiva Dow Jones, and FactSet Research Systems Inc.
 1
     Damageable Notes are those that are mentioned on page vii of the Second Amended Consolidated Complaint dated December 13, 2019 ("Complaint"). Teva Pharmaceuticals executed a debt offering for six senior Notes at 6:15 PM EDT on July 18, 2016
     and delivered notes at 9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed on July 21, 2016 at 10, 24).
 2
     The analysis period is assumed to start on July 21, 2016, the first day with available 1-trading-day returns, and end on May 10, 2019, the last day of the Class Period, unless otherwise noted. For the purposes of calculating 1-trading-day returns, the
     date series of the Dow Jones Corporate Bond Total Return Index is used. Dates on which a given Note traded but the Dow Jones Corporate Bond Total Return Index did not trade were not analyzed. Returns on disclosure dates within the analysis period are
     excluded from the analyses.
 3
     Returns are predicted using a regression of the returns of the respective Note prices on the returns of the Dow Jones Equal Weight U.S. Issued Corporate Bond Index and the S&P Pharmaceuticals Select Industry Index run over the respective regression
     period for each Note. See Exhibit 8b-c for more information.
 4
     The Kolmogorov-Smirnov test is a nonparametric test of the equality of continuous distributions. It quantifies a distance between the empirical cumulative distributions of two samples and tests the null hypothesis that both samples are drawn from the
     same distribution.
 5
     The Kolmogorov-Smirnov distance is a statistic that quantifies the maximum distance between the distributions of news and non-news days.
 6
     The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test statistic assuming that the null hypothesis is true. The p-values presented in this exhibit are approximate asymptotic p-values.
 7
     A 5% significance level means that the difference in percentages in column (10) is of a magnitude that would be observed no more than 5% of the time if there is no difference in market reaction to news and non-news days. The threshold for the 5%
     significance level is 1.96 for each test.
 8
     Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research Systems Inc. and verified via Factiva Dow Jones. For the Q1 2019 earnings announcement, the date provided by I/B/E/S is May 3, 2019. However, according to
     news obtained from Factiva Dow Jones, Teva issued a press release with its financial results for Q1 2019 at 7:00 AM ET on May 2, 2019. As such, the effective date of this earnings announcement is taken as May 2, 2019.




                                                                                                                                          Page 2 of 3
                                                                           Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 189 of 253


                                                                                                                  Exhibit 8c-c
                                                                                                    Teva Pharmaceutical Industries Ltd.
                                                                                                                                                                         1
                                                                    Absolute Value of Excess Returns on News Days as Compared to Non-News Days for Damageable Notes
                                                                                                                                               2
                                                                                                Analysis Period: July 21, 2016 to May 10, 2019
                                                                                                                                                                           3
                                                                   Using the Dow Jones Corporate Bond Total Return Index and the S&P Pharmaceuticals Select Industry Index


                                                                                                                                                                                                                          Kolmogorov-Smirnov Test of the Equality of
                                                                                                                                                                                                                                                                     4
                                                                                                       News Days                                                         Non-News Days                                  Distributions of News Days and Non-News Days
                                                                                             Average Absolute    Average Absolute Value                         Average Absolute    Average Absolute Value           Kolmogorov-                             Different in
                                                                               Total          Value of Excess      of Excess Returns                Total        Value of Excess       of Excess Returns              Smirnov                             Distribution at 5%
                                 1                                                                             3                     3                                            3                     3                     5                     6                        7
        Count               Note                   Analysis Period            Number         Returns (In Logs)      (In Percentages)               Number       Returns (In Logs)      (In Percentages)               Distance            p-value        Significance Level?
         (1)                 (2)                         (3)                    (4)                 (5)                    (6)                       (7)               (8)                    (9)                        (10)               (11)                 (12)

 9
     The analysis period for this Note for the December 10, 2018 disclosure ends on March 22, 2018, the last day with an available price data on Bloomberg L.P. On March 14, 2018, Teva Pharmaceuticals issued four senior Notes. "Teva intends to use the
     net proceeds from the Notes to repay approximately $2.3 billion outstanding indebtedness under its U.S. Dollar and Japanese Yen term loan agreements and, together with cash on hand, to redeem all $1.5 billion aggregate principal amount of its 1.40%
     Senior Notes due 2018 […] and will be redeemed on March 28, 2018." (March 14, 2018 Form 8-K at 1). "In March 2018, we redeemed in full our $1.5 billion 1.4% senior notes due in July 2018 and our EUR 1.0 billion 2.875% senior notes due in April
     2019." (February 19, 2019 Form 10-K at 77).
10
     News days are defined as days on which there was at least one news article on Teva published by Dow Jones Newswires as downloaded from Factiva Dow Jones. News stories were obtained first through a search for the company Teva Pharmaceutical
     Industries Ltd during the Class Period (February 6, 2014 to May 10, 2019). The search included news stories published by Dow Jones Newswires , excluding "recurring pricing and market data" and "Obituaries, sports, calendars...." On days when news
     came out at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date. News stories that solely reported Teva's ADS price movements or volume were removed. Out of the 678 unique news days
     within the Class Period, 237 fall into the period with available returns data for Teva 2018 Notes (July 21, 2016 to March 22, 2018) and 357 fall into the period with available returns data for the other five Notes (July 21, 2016 to May 10, 2019). Those
     days are used for these tests.
11
     News days are defined as days in the top 50% of all Dow Jones Newswires news days within the Analysis Period where the number of articles is greater than the 50th percentile of all news days, ranked by the number of articles on Teva published by Dow
     Jones Newswires per day during the periods with available returns data for Teva Notes. 102 news days fall into the top 50% for Teva 2018 Notes and 133 news days fall into the top 50% for the other five Notes. In other words, all trading days are first
     ordered by the number of news stories that could affect the Notes' price on that day. Then, the top 50% of those days are defined to be news days for this test.
12
     News days are defined as days in the top 10% of all Dow Jones Newswires news days within the Analysis Period where the number of articles is greater than the 90th percentile of all news days, ranked by the number of articles on Teva published by Dow
     Jones Newswires per day during the periods with available returns data for Teva Notes. 21 news days fall into the top 10% for Teva 2018 Notes and 27 news days fall into the top 10% for the other five Notes. In other words, all trading days are first
     ordered by the number of news stories that could affect the Notes' price on that day. Then, the top 10% of those days are defined to be news days for this test.




                                                                                                                                     Page 3 of 3
                                          Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 190 of 253


                                                                                         Exhibit 8d
                                                                        Teva Pharmaceutical Industries Limited
                                                 Dow Jones Newswires Stories that Solely Reported Teva's ADS Price Movements or Volume1
                                                                            February 6, 2014 to May 10, 2019


       Date               Time          Effective Date2                                                  Headline                                                                 News Source
        (1)                (2)                (3)                                                          (4)                                                                        (5)

                                                        1     NYSE New 52-Week Highs And Lows -2-                                                                  Dow Jones Newswires Chinese (English)
      7/2/2014            2:19 PM            7/2/2014
      7/3/2014           12:19 PM            7/3/2014         NYSE New 52-Week Highs And Lows -2-                                                                  Dow Jones Newswires Chinese (English)
      7/3/2014            1:22 PM            7/3/2014         NYSE New 52-Week Highs And Lows -2-                                                                  Dow Jones Newswires Chinese (English)
                                                        1     Corrections & Amplifications                                                                         Dow Jones Institutional News
     7/28/2014            6:44 PM           7/29/2014
     7/27/2015            9:27 AM           7/27/2015         *Teva Pharmaceuticals (TEVA) Ind: 63.00-67.00 Last 61.85                                             Dow Jones Institutional News
     7/27/2015            9:28 AM           7/27/2015         *Teva Pharmaceuticals (TEVA) Ind: 63.00-67.00 Last 61.85                                             Dow Jones Institutional News
     7/27/2015            9:29 AM           7/27/2015         *Teva Pharmaceuticals (TEVA) Ind: 63.00-67.00 Last 61.85                                             Dow Jones Institutional News
      5/9/2016            9:18 AM            5/9/2016         *Teva Pharmaceuticals (TEVA) Ind: 51.50-54.50 Last 50.27                                             Dow Jones Institutional News
    12/14/2017            9:23 AM          12/14/2017         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 17.00-19.00 Last 15.70                           Dow Jones Institutional News
      2/6/2018            8:29 AM            2/6/2018         Health care stocks drop premarket, setting sector up for second consecutive day of decl              Dow Jones Newswires Chinese (English)
      2/8/2018            9:24 AM            2/8/2018         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 18.00-20.00 Last 20.85                           Dow Jones Institutional News
     2/15/2018            9:22 AM           2/15/2018         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 20.00-22.00 Last 19.33                           Dow Jones Institutional News
      5/3/2018            9:23 AM            5/3/2018         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 19.00-20.00 Last 18.60                           Dow Jones Institutional News
     5/16/2018            9:23 AM           5/16/2018         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 20.50-21.75 Last 20.30                           Dow Jones Institutional News
      8/2/2018            9:24 AM            8/2/2018         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 22.50-23.50 Last 23.87                           Dow Jones Institutional News
     9/17/2018            9:23 AM           9/17/2018         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 23.75-24.75 Last 22.85                           Dow Jones Institutional News
     11/1/2018            9:23 AM           11/1/2018         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 20.50-21.50 Last 19.98                           Dow Jones Institutional News
     2/13/2019            9:22 AM           2/13/2019         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 16.50-17.50 Last 19.12                           Dow Jones Institutional News
      5/2/2019            9:25 AM            5/2/2019         Teva Pharmaceutical Industries Ltd. ADR (TEVA) Ind: 14.00-15.00 Last 15.23                           Dow Jones Institutional News



Notes and Sources:
News stories were obtained through a search for the company "Teva Pharmaceutical Industries Ltd" between February 6, 2014 and May 10, 2019. The search included news stories published by Dow Jones Newswires,
excluding "Recurring pricing and market data" and "Obituaries, sports, calendars...."
1
    News stories that solely reported Teva's ADS price movements or volume were removed from the analyses presented in Exhibits 8a and 8c. After these news stories were removed, two dates (July 2, 2014 and
    July 29, 2014) no longer had any news stories.
2
    On days when news came out at or after 4:00PM or when there was news on a non-trading day, the next trading day was considered the effective date.
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 191 of 253


                                         Exhibit 8e
                             Teva Pharmaceutical Industries Ltd.
                          Summary of Earnings Announcement Dates
                               February 6, 2014 to May 2, 2019


                                                                                Effective
                               Earnings                 Earnings                Earnings
        Fiscal Quarter       Announcement             Announcement            Announcement
           Covered             News Dates              News Times                 Dates1
             (1)                  (2)                     (3)                      (4)

           12/2013              02/06/2014              7:00:00 AM 2            02/06/2014
           03/2014              05/01/2014              7:00:00 AM 3            05/01/2014
           06/2014              07/31/2014              7:00:00 AM 4            07/31/2014
           09/2014              10/30/2014              7:03:00 AM 5            10/30/2014
           12/2014              02/05/2015              7:00:00 AM 6            02/05/2015
           03/2015              04/30/2015              7:00:00 AM 7            04/30/2015
           06/2015              07/27/2015              4:47:00 AM 8            07/27/2015
           09/2015              10/29/2015              7:00:00 AM 9            10/29/2015
           12/2015              02/11/2016              7:00:00 AM 10           02/11/2016
           03/2016              05/09/2016              7:00:00 AM 11           05/09/2016
           06/2016              08/04/2016              7:00:00 AM 12           08/04/2016
           09/2016              11/15/2016              7:00:00 AM 13           11/15/2016
           12/2016              02/13/2017              6:42:00 AM 14           02/13/2017
           03/2017              05/11/2017              7:00:00 AM 15           05/11/2017
           06/2017              08/03/2017              6:30:00 AM 16           08/03/2017
           09/2017              11/02/2017              7:00:00 AM 17           11/02/2017
           12/2017              02/08/2018              7:00:00 AM 18           02/08/2018
           03/2018              05/03/2018              7:00:00 AM 19           05/03/2018
           06/2018              08/02/2018              7:00:00 AM 20           08/02/2018
           09/2018              11/01/2018              7:00:00 AM 21           11/01/2018
           12/2018              02/13/2019              7:00:00 AM 22           02/13/2019
           03/2019              05/02/2019              7:00:00 AM 23           05/02/2019


  Notes and Sources:
  Earnings dates obtained from I/B/E/S Consensus EPS Surprise History via FactSet Research
  Systems Inc. and verified using news stories obtained from Factiva Dow Jones.
  All timestamps shown in Eastern Time.
   1
       On days when the earnings announcement news came out at or after 4:00:00 PM or if it came
       out on a non-trading day, the next trading day was considered the effective date.
   2
       A BusinessWire article entitled "Teva Reports Fourth Quarter and Full Year 2013 Results"
       was published at 7:00:00 AM ET on February 6, 2014.
   3
       A BusinessWire article entitled "Teva Reports First Quarter 2014 Results" was published at
       7:00:00 AM ET on May 1, 2014.
   4
       A BusinessWire article entitled "Teva Reports Second Quarter 2014 Results" was published
       at 7:00:00 AM ET on July 31, 2014.
   5
       A BusinessWire article entitled "Teva Reports Third Quarter 2014 Results" was published
       at 7:03:00 AM ET on October 30, 2014.




                                             Page 1 of 2
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 192 of 253


                                          Exhibit 8e
                              Teva Pharmaceutical Industries Ltd.
                           Summary of Earnings Announcement Dates
                                February 6, 2014 to May 2, 2019

    6
        A BusinessWire article entitled "Teva Reports Fourth Quarter and Full Year 2014 Results"
        was published at 7:00:00 AM ET on February 5, 2015.
    7
        A BusinessWire article entitled "Teva Reports First Quarter 2015 Results" was published at
        7:00:00 AM ET on April 30, 2015.
    8
        A BusinessWire article entitled "Teva Reports Preliminary Second Quarter 2015 Results"
        was published at 4:47:00 AM ET on July 27, 2015.
    9
        A BusinessWire article entitled "Teva Reports Third Quarter 2015 Results" was published
        at 7:00:00 AM ET on October 29, 2015.
   10
        A BusinessWire article entitled "Teva Reports Full Year 2015 and Fourth Quarter Financial
        Results" was published at 7:00:00 AM ET on February 11, 2016.
   11
        A BusinessWire article entitled "Teva Reports First Quarter 2016 Results" was published at
        7:00:00 AM ET on May 9, 2016.
   12
        A BusinessWire article entitled "Teva Reports Second Quarter 2016 Results" was published
        at 7:00:00 AM ET on August 4, 2016.
   13
        A BusinessWire article entitled "Teva Reports Third Quarter 2016 Results" was published
        at 7:00:00 AM ET on November 15, 2016.
   14
        A BusinessWire article entitled "Teva Reports Full Year and Fourth Quarter 2016 Financial
        Results" was published at 6:42:00 AM ET on February 13, 2017.
   15
        A BusinessWire article entitled "Teva Reports First Quarter 2017 Financial Results" was
        published at 7:00:00 AM ET on May 11, 2017.
   16
        A BusinessWire article entitled "Teva Reports Second Quarter 2017 Financial Results" was
        published at 6:30:00 AM ET on August 3, 2017.
   17
        A BusinessWire article entitled "Teva Reports Third Quarter 2017 Financial Results" was
        published at 7:00:00 AM ET on November 2, 2017.
   18
        A BusinessWire article entitled "Teva Reports 2017 Full Year and Fourth Quarter Financial
        Results" was published at 7:00:00 AM ET on February 8, 2018.
   19
        A BusinessWire article entitled "Teva Reports First Quarter 2018 Financial Results" was
        published at 7:00:00 AM ET on May 3, 2018.
   20
        A BusinessWire article entitled "Teva Reports Second Quarter 2018 Financial Results" was
        published at 7:00:00 AM ET on August 2, 2018.
   21
        A BusinessWire article entitled "Teva Reports Third Quarter 2018 Financial Results" was
        published at 7:00:00 AM ET on November 1, 2018.
   22
        A BusinessWire article entitled "Teva Reports Fourth Quarter and Full Year 2018 Financial
        Results" was published at 7:00:00 AM ET on February 13, 2019.
   23
        A BusinessWire article entitled "Teva Reports First Quarter 2019 Financial Results" was
        published at 7:00:00 AM ET on May 2, 2019.




                                              Page 2 of 2
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 193 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     2/6/2014   $ 44.69    $ 44.70     $ 44.71    $ 0.01          0.02 %
     2/7/2014     44.52      44.51       44.52      0.01          0.02
    2/10/2014     44.05      44.04       44.05      0.01          0.02
    2/11/2014     44.00      44.00       44.01      0.01          0.02
    2/12/2014     44.07      44.07       44.08      0.01          0.02
    2/13/2014     43.85      43.83       43.84      0.01          0.02
    2/14/2014     44.19      44.19       44.20      0.01          0.02
    2/18/2014     45.67      45.67       45.68      0.01          0.02
    2/19/2014     46.74      46.74       46.75      0.01          0.02
    2/20/2014     48.20      48.17       48.18      0.01          0.02
    2/21/2014     48.45      48.46       48.47      0.01          0.02
    2/24/2014     48.20      48.20       48.21      0.01          0.02
    2/25/2014     48.33      48.33       48.34      0.01          0.02
    2/26/2014     48.16      48.17       48.19      0.02          0.04
    2/27/2014     49.29      49.28       49.29      0.01          0.02
    2/28/2014     49.89      49.90       49.91      0.01          0.02
     3/3/2014     48.79      48.79       48.80      0.01          0.02
     3/4/2014     49.41      49.40       49.41      0.01          0.02
     3/5/2014     49.80      49.78       49.79      0.01          0.02
     3/6/2014     49.82      49.79       49.80      0.01          0.02
     3/7/2014     49.30      49.26       49.27      0.01          0.02
    3/10/2014     50.02      50.02       50.03      0.01          0.02
    3/11/2014     49.26      49.26       49.27      0.01          0.02
    3/12/2014     48.76      48.76       48.78      0.02          0.04
    3/13/2014     47.96      47.94       47.95      0.01          0.02
    3/14/2014     48.88      48.87       48.88      0.01          0.02
    3/17/2014     49.36      49.35       49.36      0.01          0.02
    3/18/2014     49.91      49.91       49.92      0.01          0.02
    3/19/2014     50.22      50.23       50.24      0.01          0.02
    3/20/2014     49.83      49.82       49.83      0.01          0.02
    3/21/2014     49.41      49.42       49.43      0.01          0.02
    3/24/2014     49.13      49.14       49.15      0.01          0.02
    3/25/2014     49.60      49.61       49.62      0.01          0.02
    3/26/2014     48.88      48.87       48.88      0.01          0.02
    3/27/2014     49.14      49.13       49.14      0.01          0.02
    3/28/2014     49.45      49.45       49.46      0.01          0.02
    3/31/2014     52.84      52.82       52.83      0.01          0.02
     4/1/2014     53.07      53.07       53.08      0.01          0.02
     4/2/2014     53.32      53.32       53.33      0.01          0.02
     4/3/2014     54.06      54.07       54.08      0.01          0.02
     4/4/2014     53.00      52.97       52.99      0.02          0.04
     4/7/2014     51.51      51.54       51.55      0.01          0.02


                                Page 1 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 194 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     4/8/2014   $ 50.90    $ 50.89     $ 50.90    $ 0.01          0.02 %
     4/9/2014     52.19      52.18       52.19      0.01          0.02
    4/10/2014     51.01      51.01       51.02      0.01          0.02
    4/11/2014     50.33      50.33       50.34      0.01          0.02
    4/14/2014     49.95      49.95       49.96      0.01          0.02
    4/15/2014     49.61      49.60       49.61      0.01          0.02
    4/16/2014     49.91      49.91       49.92      0.01          0.02
    4/17/2014     50.85      50.84       50.85      0.01          0.02
    4/21/2014     50.67      50.67       50.69      0.02          0.04
    4/22/2014     51.45      51.45       51.46      0.01          0.02
    4/23/2014     50.67      50.68       50.69      0.01          0.02
    4/24/2014     49.84      49.85       49.86      0.01          0.02
    4/25/2014     48.69      48.68       48.69      0.01          0.02
    4/28/2014     49.32      49.33       49.34      0.01          0.02
    4/29/2014     49.56      49.56       49.57      0.01          0.02
    4/30/2014     48.86      48.82       48.83      0.01          0.02
     5/1/2014     50.97      50.96       50.97      0.01          0.02
     5/2/2014     49.86      49.86       49.87      0.01          0.02
     5/5/2014     50.65      50.64       50.65      0.01          0.02
     5/6/2014     49.58      49.58       49.59      0.01          0.02
     5/7/2014     50.38      50.41       50.42      0.01          0.02
     5/8/2014     50.00      49.99       50.00      0.01          0.02
     5/9/2014     49.25      49.26       49.27      0.01          0.02
    5/12/2014     49.99      50.00       50.01      0.01          0.02
    5/13/2014     51.20      51.20       51.21      0.01          0.02
    5/14/2014     50.53      50.53       50.54      0.01          0.02
    5/15/2014     50.07      50.06       50.07      0.01          0.02
    5/16/2014     49.81      49.81       49.83      0.02          0.04
    5/19/2014     49.95      49.94       49.95      0.01          0.02
    5/20/2014     49.62      49.62       49.63      0.01          0.02
    5/21/2014     50.40      50.41       50.42      0.01          0.02
    5/22/2014     50.66      50.68       50.69      0.01          0.02
    5/23/2014     51.77      51.77       51.78      0.01          0.02
    5/27/2014     51.89      51.89       51.90      0.01          0.02
    5/28/2014     50.92      50.91       50.92      0.01          0.02
    5/29/2014     50.66      50.64       50.66      0.02          0.04
    5/30/2014     50.49      50.48       50.49      0.01          0.02
     6/2/2014     51.95      51.94       51.95      0.01          0.02
     6/3/2014     51.52      51.52       51.53      0.01          0.02
     6/4/2014     50.82      50.79       50.80      0.01          0.02
     6/5/2014     50.95      50.93       50.94      0.01          0.02
     6/6/2014     51.08      51.08       51.09      0.01          0.02


                                Page 2 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 195 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     6/9/2014   $ 51.12    $ 51.14     $ 51.15    $ 0.01          0.02 %
    6/10/2014     52.00      52.00       52.01      0.01          0.02
    6/11/2014     51.98      51.98       51.99      0.01          0.02
    6/12/2014     51.82      51.82       51.83      0.01          0.02
    6/13/2014     51.98      51.99       52.00      0.01          0.02
    6/16/2014     51.70      51.68       51.69      0.01          0.02
    6/17/2014     51.45      51.47       51.48      0.01          0.02
    6/18/2014     53.02      53.01       53.02      0.01          0.02
    6/19/2014     53.18      53.18       53.19      0.01          0.02
    6/20/2014     52.97      52.95       52.96      0.01          0.02
    6/23/2014     52.59      52.61       52.62      0.01          0.02
    6/24/2014     52.07      52.08       52.09      0.01          0.02
    6/25/2014     52.75      52.73       52.74      0.01          0.02
    6/26/2014     52.45      52.46       52.47      0.01          0.02
    6/27/2014     52.83      52.80       52.81      0.01          0.02
    6/30/2014     52.42      52.41       52.42      0.01          0.02
     7/1/2014     53.56      53.57       53.58      0.01          0.02
     7/2/2014     54.42      54.44       54.45      0.01          0.02
     7/3/2014     54.89      54.89       54.90      0.01          0.02
     7/7/2014     54.20      54.20       54.22      0.02          0.04
     7/8/2014     53.26      53.26       53.28      0.02          0.04
     7/9/2014     53.87      53.88       53.90      0.02          0.04
    7/10/2014     54.00      54.00       54.01      0.01          0.02
    7/11/2014     54.46      54.47       54.49      0.02          0.04
    7/14/2014     54.64      54.64       54.65      0.01          0.02
    7/15/2014     54.40      54.41       54.42      0.01          0.02
    7/16/2014     53.93      53.93       53.95      0.02          0.04
    7/17/2014     53.65      53.65       53.66      0.01          0.02
    7/18/2014     54.73      54.74       54.75      0.01          0.02
    7/21/2014     54.30      54.30       54.32      0.02          0.04
    7/22/2014     54.95      54.96       54.97      0.01          0.02
    7/23/2014     55.05      55.05       55.06      0.01          0.02
    7/24/2014     54.40      54.39       54.40      0.01          0.02
    7/25/2014     54.47      54.49       54.50      0.01          0.02
    7/28/2014     54.40      54.40       54.41      0.01          0.02
    7/29/2014     54.32      54.33       54.34      0.01          0.02
    7/30/2014     54.88      54.90       54.92      0.02          0.04
    7/31/2014     53.50      53.50       53.51      0.01          0.02
     8/1/2014     54.02      54.02       54.03      0.01          0.02
     8/4/2014     52.80      52.79       52.80      0.01          0.02
     8/5/2014     52.78      52.78       52.79      0.01          0.02
     8/6/2014     52.07      52.04       52.05      0.01          0.02


                                Page 3 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 196 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     8/7/2014   $ 51.64    $ 51.61     $ 51.62    $ 0.01          0.02 %
     8/8/2014     51.06      51.05       51.06      0.01          0.02
    8/11/2014     51.29      51.31       51.32      0.01          0.02
    8/12/2014     50.94      50.94       50.95      0.01          0.02
    8/13/2014     50.97      50.97       50.98      0.01          0.02
    8/14/2014     52.34      52.33       52.34      0.01          0.02
    8/15/2014     51.71      51.69       51.70      0.01          0.02
    8/18/2014     52.39      52.41       52.42      0.01          0.02
    8/19/2014     52.79      52.81       52.82      0.01          0.02
    8/20/2014     52.99      52.99       53.00      0.01          0.02
    8/21/2014     53.61      53.58       53.59      0.01          0.02
    8/22/2014     53.45      53.45       53.46      0.01          0.02
    8/25/2014     52.23      52.22       52.23      0.01          0.02
    8/26/2014     52.22      52.23       52.24      0.01          0.02
    8/27/2014     52.28      52.27       52.28      0.01          0.02
    8/28/2014     52.10      52.11       52.13      0.02          0.04
    8/29/2014     52.52      52.52       52.53      0.01          0.02
     9/2/2014     52.14      52.12       52.13      0.01          0.02
     9/3/2014     52.64      52.65       52.66      0.01          0.02
     9/4/2014     51.15      51.17       51.18      0.01          0.02
     9/5/2014     51.98      51.99       52.00      0.01          0.02
     9/8/2014     52.58      52.58       52.59      0.01          0.02
     9/9/2014     51.02      51.02       51.03      0.01          0.02
    9/10/2014     51.10      51.09       51.10      0.01          0.02
    9/11/2014     51.46      51.44       51.45      0.01          0.02
    9/12/2014     52.08      52.10       52.11      0.01          0.02
    9/15/2014     51.38      51.38       51.39      0.01          0.02
    9/16/2014     52.23      52.23       52.24      0.01          0.02
    9/17/2014     52.37      52.34       52.36      0.02          0.04
    9/18/2014     52.41      52.40       52.41      0.01          0.02
    9/19/2014     52.16      52.12       52.13      0.01          0.02
    9/22/2014     51.05      51.04       51.05      0.01          0.02
    9/23/2014     52.38      52.40       52.41      0.01          0.02
    9/24/2014     53.74      53.69       53.70      0.01          0.02
    9/25/2014     53.46      53.45       53.46      0.01          0.02
    9/26/2014     53.55      53.54       53.55      0.01          0.02
    9/29/2014     53.56      53.58       53.59      0.01          0.02
    9/30/2014     53.75      53.73       53.74      0.01          0.02
    10/1/2014     52.99      52.97       52.98      0.01          0.02
    10/2/2014     54.23      54.21       54.22      0.01          0.02
    10/3/2014     54.93      54.94       54.96      0.02          0.04
    10/6/2014     53.47      53.45       53.46      0.01          0.02


                                Page 4 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 197 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    10/7/2014   $ 52.73    $ 52.69     $ 52.70    $ 0.01          0.02 %
    10/8/2014     54.08      54.06       54.08      0.02          0.04
    10/9/2014     52.82      52.81       52.82      0.01          0.02
   10/10/2014     51.81      51.82       51.83      0.01          0.02
   10/13/2014     49.86      49.84       49.85      0.01          0.02
   10/14/2014     49.90      49.89       49.90      0.01          0.02
   10/15/2014     50.09      50.08       50.09      0.01          0.02
   10/16/2014     51.56      51.55       51.56      0.01          0.02
   10/17/2014     51.14      51.13       51.14      0.01          0.02
   10/20/2014     51.69      51.68       51.69      0.01          0.02
   10/21/2014     53.26      53.25       53.26      0.01          0.02
   10/22/2014     53.21      53.19       53.21      0.02          0.04
   10/23/2014     53.60      53.60       53.61      0.01          0.02
   10/24/2014     53.62      53.60       53.61      0.01          0.02
   10/27/2014     54.00      54.00       54.01      0.01          0.02
   10/28/2014     54.80      54.80       54.81      0.01          0.02
   10/29/2014     54.49      54.49       54.50      0.01          0.02
   10/30/2014     56.47      56.48       56.49      0.01          0.02
   10/31/2014     56.47      56.47       56.48      0.01          0.02
    11/3/2014     57.80      57.80       57.81      0.01          0.02
    11/4/2014     57.99      57.99       58.00      0.01          0.02
    11/5/2014     57.79      57.80       57.81      0.01          0.02
    11/6/2014     58.72      58.69       58.70      0.01          0.02
    11/7/2014     57.70      57.69       57.70      0.01          0.02
   11/10/2014     58.04      58.01       58.02      0.01          0.02
   11/11/2014     58.19      58.20       58.22      0.02          0.03
   11/12/2014     58.44      58.44       58.45      0.01          0.02
   11/13/2014     57.17      57.17       57.18      0.01          0.02
   11/14/2014     57.07      57.06       57.07      0.01          0.02
   11/17/2014     57.24      57.22       57.23      0.01          0.02
   11/18/2014     57.23      57.25       57.26      0.01          0.02
   11/19/2014     57.25      57.25       57.26      0.01          0.02
   11/20/2014     56.72      56.69       56.70      0.01          0.02
   11/21/2014     57.40      57.39       57.40      0.01          0.02
   11/24/2014     57.23      57.23       57.24      0.01          0.02
   11/25/2014     56.58      56.57       56.58      0.01          0.02
   11/26/2014     56.81      56.82       56.83      0.01          0.02
   11/28/2014     56.98      56.94       56.95      0.01          0.02
    12/1/2014     56.71      56.71       56.73      0.02          0.04
    12/2/2014     56.83      56.85       56.86      0.01          0.02
    12/3/2014     57.28      57.30       57.31      0.01          0.02
    12/4/2014     57.50      57.50       57.51      0.01          0.02


                                Page 5 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 198 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    12/5/2014   $ 57.88    $ 57.88     $ 57.90    $ 0.02          0.03 %
    12/8/2014     57.29      57.29       57.31      0.02          0.03
    12/9/2014     57.34      57.34       57.35      0.01          0.02
   12/10/2014     56.39      56.38       56.39      0.01          0.02
   12/11/2014     56.84      56.84       56.88      0.04          0.07
   12/12/2014     55.92      55.94       55.95      0.01          0.02
   12/15/2014     55.62      55.63       55.65      0.02          0.04
   12/16/2014     55.15      55.15       55.16      0.01          0.02
   12/17/2014     55.75      55.75       55.76      0.01          0.02
   12/18/2014     56.65      56.67       56.68      0.01          0.02
   12/19/2014     58.00      57.99       58.00      0.01          0.02
   12/22/2014     58.26      58.27       58.29      0.02          0.03
   12/23/2014     56.76      56.73       56.74      0.01          0.02
   12/24/2014     57.09      57.14       57.16      0.02          0.04
   12/26/2014     57.18      57.18       57.19      0.01          0.02
   12/29/2014     57.14      57.12       57.13      0.01          0.02
   12/30/2014     56.97      56.97       56.98      0.01          0.02
   12/31/2014     57.51      57.50       57.51      0.01          0.02
     1/2/2015     56.22      56.20       56.21      0.01          0.02
     1/5/2015     55.09      55.12       55.13      0.01          0.02
     1/6/2015     54.93      54.92       54.93      0.01          0.02
     1/7/2015     57.22      57.18       57.22      0.04          0.07
     1/8/2015     57.60      57.59       57.60      0.01          0.02
     1/9/2015     56.72      56.70       56.71      0.01          0.02
    1/12/2015     57.01      57.03       57.05      0.02          0.04
    1/13/2015     57.06      57.09       57.10      0.01          0.02
    1/14/2015     56.70      56.66       56.67      0.01          0.02
    1/15/2015     57.19      57.20       57.22      0.02          0.03
    1/16/2015     57.73      57.74       57.75      0.01          0.02
    1/20/2015     58.44      58.39       58.40      0.01          0.02
    1/21/2015     58.49      58.50       58.53      0.03          0.05
    1/22/2015     58.49      58.52       58.53      0.01          0.02
    1/23/2015     59.88      59.85       59.88      0.03          0.05
    1/26/2015     59.00      59.00       59.01      0.01          0.02
    1/27/2015     59.06      59.06       59.07      0.01          0.02
    1/28/2015     57.93      57.90       57.92      0.02          0.03
    1/29/2015     57.56      57.56       57.57      0.01          0.02
    1/30/2015     56.86      56.87       56.89      0.02          0.04
     2/2/2015     57.30      57.32       57.33      0.01          0.02
     2/3/2015     57.01      56.99       57.01      0.02          0.04
     2/4/2015     56.47      56.46       56.47      0.01          0.02
     2/5/2015     57.54      57.55       57.56      0.01          0.02


                                Page 6 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 199 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     2/6/2015   $ 57.60    $ 57.59     $ 57.60    $ 0.01          0.02 %
     2/9/2015     56.36      56.35       56.36      0.01          0.02
    2/10/2015     57.16      57.16       57.17      0.01          0.02
    2/11/2015     56.88      56.88       56.90      0.02          0.04
    2/12/2015     57.35      57.33       57.35      0.02          0.03
    2/13/2015     56.77      56.76       56.77      0.01          0.02
    2/17/2015     57.00      56.99       57.00      0.01          0.02
    2/18/2015     56.93      56.93       56.94      0.01          0.02
    2/19/2015     56.24      56.26       56.27      0.01          0.02
    2/20/2015     56.55      56.55       56.56      0.01          0.02
    2/23/2015     56.55      56.55       56.56      0.01          0.02
    2/24/2015     56.78      56.77       56.78      0.01          0.02
    2/25/2015     56.52      56.49       56.50      0.01          0.02
    2/26/2015     56.49      56.48       56.49      0.01          0.02
    2/27/2015     57.02      56.99       57.00      0.01          0.02
     3/2/2015     57.16      57.16       57.17      0.01          0.02
     3/3/2015     56.46      56.47       56.48      0.01          0.02
     3/4/2015     56.56      56.56       56.57      0.01          0.02
     3/5/2015     56.51      56.51       56.52      0.01          0.02
     3/6/2015     56.40      56.41       56.42      0.01          0.02
     3/9/2015     56.79      56.80       56.81      0.01          0.02
    3/10/2015     56.20      56.21       56.22      0.01          0.02
    3/11/2015     57.61      57.62       57.63      0.01          0.02
    3/12/2015     60.21      60.20       60.21      0.01          0.02
    3/13/2015     60.00      60.00       60.02      0.02          0.03
    3/16/2015     60.41      60.43       60.44      0.01          0.02
    3/17/2015     61.45      61.45       61.46      0.01          0.02
    3/18/2015     61.85      61.85       61.87      0.02          0.03
    3/19/2015     61.55      61.55       61.56      0.01          0.02
    3/20/2015     62.10      62.11       62.12      0.01          0.02
    3/23/2015     62.65      62.65       62.66      0.01          0.02
    3/24/2015     62.57      62.60       62.61      0.01          0.02
    3/25/2015     61.27      61.28       61.30      0.02          0.03
    3/26/2015     62.42      62.43       62.44      0.01          0.02
    3/27/2015     61.98      62.00       62.01      0.01          0.02
    3/30/2015     62.52      62.51       62.52      0.01          0.02
    3/31/2015     62.30      62.29       62.30      0.01          0.02
     4/1/2015     62.54      62.51       62.54      0.03          0.05
     4/2/2015     63.80      63.82       63.83      0.01          0.02
     4/6/2015     64.43      64.43       64.44      0.01          0.02
     4/7/2015     64.25      64.28       64.29      0.01          0.02
     4/8/2015     66.52      66.50       66.51      0.01          0.02


                                Page 7 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 200 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     4/9/2015   $ 67.14    $ 67.09     $ 67.10    $ 0.01          0.01 %
    4/10/2015     66.37      66.35       66.36      0.01          0.02
    4/13/2015     66.02      65.99       66.00      0.01          0.02
    4/14/2015     66.06      66.02       66.04      0.02          0.03
    4/15/2015     65.97      65.94       65.96      0.02          0.03
    4/16/2015     63.49      63.48       63.49      0.01          0.02
    4/17/2015     64.91      64.89       64.90      0.01          0.02
    4/20/2015     63.29      63.28       63.29      0.01          0.02
    4/21/2015     64.16      64.14       64.15      0.01          0.02
    4/22/2015     63.01      63.00       63.01      0.01          0.02
    4/23/2015     63.25      63.23       63.24      0.01          0.02
    4/24/2015     64.41      64.39       64.40      0.01          0.02
    4/27/2015     61.63      61.64       61.66      0.02          0.03
    4/28/2015     61.30      61.33       61.34      0.01          0.02
    4/29/2015     62.08      62.10       62.12      0.02          0.03
    4/30/2015     60.42      60.38       60.41      0.03          0.05
     5/1/2015     62.17      62.18       62.20      0.02          0.03
     5/4/2015     61.93      61.94       61.95      0.01          0.02
     5/5/2015     61.46      61.45       61.46      0.01          0.02
     5/6/2015     60.15      60.13       60.14      0.01          0.02
     5/7/2015     60.04      60.04       60.05      0.01          0.02
     5/8/2015     60.58      60.56       60.57      0.01          0.02
    5/11/2015     61.29      61.29       61.30      0.01          0.02
    5/12/2015     60.79      60.78       60.79      0.01          0.02
    5/13/2015     61.10      61.09       61.10      0.01          0.02
    5/14/2015     61.22      61.22       61.23      0.01          0.02
    5/15/2015     60.23      60.22       60.23      0.01          0.02
    5/18/2015     60.19      60.19       60.20      0.01          0.02
    5/19/2015     60.55      60.54       60.55      0.01          0.02
    5/20/2015     61.02      61.00       61.01      0.01          0.02
    5/21/2015     61.42      61.44       61.45      0.01          0.02
    5/22/2015     61.05      61.01       61.02      0.01          0.02
    5/26/2015     59.94      59.91       59.92      0.01          0.02
    5/27/2015     60.70      60.70       60.71      0.01          0.02
    5/28/2015     60.84      60.84       60.86      0.02          0.03
    5/29/2015     60.10      60.07       60.08      0.01          0.02
     6/1/2015     60.31      60.33       60.34      0.01          0.02
     6/2/2015     60.58      60.57       60.58      0.01          0.02
     6/3/2015     60.74      60.74       60.75      0.01          0.02
     6/4/2015     61.74      61.74       61.77      0.03          0.05
     6/5/2015     60.62      60.60       60.62      0.02          0.03
     6/8/2015     60.15      60.18       60.20      0.02          0.03


                                Page 8 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 201 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     6/9/2015   $ 60.05    $ 60.08     $ 60.09    $ 0.01          0.02 %
    6/10/2015     60.60      60.61       60.62      0.01          0.02
    6/11/2015     61.28      61.30       61.32      0.02          0.03
    6/12/2015     61.63      61.60       61.61      0.01          0.02
    6/15/2015     60.68      60.67       60.68      0.01          0.02
    6/16/2015     60.40      60.40       60.41      0.01          0.02
    6/17/2015     60.15      60.14       60.15      0.01          0.02
    6/18/2015     60.33      60.33       60.35      0.02          0.03
    6/19/2015     60.00      59.99       60.00      0.01          0.02
    6/22/2015     59.74      59.71       59.74      0.03          0.05
    6/23/2015     59.80      59.80       59.81      0.01          0.02
    6/24/2015     59.37      59.37       59.38      0.01          0.02
    6/25/2015     58.98      59.00       59.01      0.01          0.02
    6/26/2015     58.91      58.91       58.92      0.01          0.02
    6/29/2015     59.37      59.36       59.37      0.01          0.02
    6/30/2015     59.10      59.11       59.12      0.01          0.02
     7/1/2015     60.95      60.95       60.96      0.01          0.02
     7/2/2015     61.56      61.55       61.56      0.01          0.02
     7/6/2015     61.66      61.64       61.66      0.02          0.03
     7/7/2015     61.55      61.54       61.55      0.01          0.02
     7/8/2015     60.70      60.73       60.74      0.01          0.02
     7/9/2015     62.13      62.09       62.10      0.01          0.02
    7/10/2015     61.38      61.34       61.36      0.02          0.03
    7/13/2015     63.29      63.29       63.30      0.01          0.02
    7/14/2015     63.70      63.71       63.72      0.01          0.02
    7/15/2015     63.42      63.42       63.44      0.02          0.03
    7/16/2015     64.01      63.98       64.00      0.02          0.03
    7/17/2015     63.56      63.52       63.54      0.02          0.03
    7/20/2015     63.61      63.63       63.64      0.01          0.02
    7/21/2015     63.35      63.37       63.39      0.02          0.03
    7/22/2015     62.51      62.49       62.51      0.02          0.03
    7/23/2015     62.51      62.53       62.54      0.01          0.02
    7/24/2015     61.85      61.83       61.85      0.02          0.03
    7/27/2015     72.00      72.01       72.05      0.04          0.06
    7/28/2015     71.41      71.40       71.41      0.01          0.01
    7/29/2015     70.88      70.82       70.83      0.01          0.01
    7/30/2015     69.07      69.05       69.06      0.01          0.01
    7/31/2015     69.02      69.05       69.07      0.02          0.03
     8/3/2015     70.06      70.11       70.13      0.02          0.03
     8/4/2015     70.69      70.71       70.73      0.02          0.03
     8/5/2015     71.19      71.19       71.20      0.01          0.01
     8/6/2015     70.43      70.40       70.41      0.01          0.01


                                Page 9 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 202 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     8/7/2015   $ 70.32    $ 70.33      $ 70.34   $ 0.01          0.01 %
    8/10/2015     69.80      69.79        69.80     0.01          0.01
    8/11/2015     69.60      69.60        69.62     0.02          0.03
    8/12/2015     69.62      69.61        69.62     0.01          0.01
    8/13/2015     69.35      69.37        69.38     0.01          0.01
    8/14/2015     69.02      69.00        69.02     0.02          0.03
    8/17/2015     69.43      69.44        69.45     0.01          0.01
    8/18/2015     69.03      69.04        69.06     0.02          0.03
    8/19/2015     69.57      69.62        69.64     0.02          0.03
    8/20/2015     68.23      68.23        68.24     0.01          0.01
    8/21/2015     66.92      66.87        66.89     0.02          0.03
    8/24/2015     64.49      64.43        64.44     0.01          0.02
    8/25/2015     64.21      64.15        64.18     0.03          0.05
    8/26/2015     64.82      64.75        64.78     0.03          0.05
    8/27/2015     65.20      65.18        65.20     0.02          0.03
    8/28/2015     65.03      64.97        64.99     0.02          0.03
    8/31/2015     64.41      64.40        64.41     0.01          0.02
     9/1/2015     63.18      63.15        63.17     0.02          0.03
     9/2/2015     64.84      64.87        64.88     0.01          0.02
     9/3/2015     64.12      64.09        64.11     0.02          0.03
     9/4/2015     63.44      63.41        63.43     0.02          0.03
     9/8/2015     63.36      63.36        63.38     0.02          0.03
     9/9/2015     62.41      62.40        62.41     0.01          0.02
    9/10/2015     62.04      61.99        62.00     0.01          0.02
    9/11/2015     63.66      63.64        63.65     0.01          0.02
    9/14/2015     63.50      63.50        63.52     0.02          0.03
    9/15/2015     65.19      65.19        65.20     0.01          0.02
    9/16/2015     64.58      64.56        64.57     0.01          0.02
    9/17/2015     64.39      64.41        64.42     0.01          0.02
    9/18/2015     63.36      63.37        63.38     0.01          0.02
    9/21/2015     62.82      62.80        62.82     0.02          0.03
    9/22/2015     62.73      62.72        62.73     0.01          0.02
    9/23/2015     61.79      61.78        61.79     0.01          0.02
    9/24/2015     60.95      60.92        60.94     0.02          0.03
    9/25/2015     59.34      59.40        59.41     0.01          0.02
    9/28/2015     56.90      56.87        56.89     0.02          0.04
    9/29/2015     55.08      55.07        55.08     0.01          0.02
    9/30/2015     56.46      56.44        56.45     0.01          0.02
    10/1/2015     58.50      58.51        58.53     0.02          0.03
    10/2/2015     60.06      60.04        60.06     0.02          0.03
    10/5/2015     58.39      58.36        58.38     0.02          0.03
    10/6/2015     57.97      57.94        57.95     0.01          0.02


                                Page 10 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 203 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    10/7/2015   $ 58.55    $ 58.56      $ 58.57   $ 0.01          0.02 %
    10/8/2015     59.24      59.26        59.28     0.02          0.03
    10/9/2015     58.96      58.96        58.97     0.01          0.02
   10/12/2015     59.20      59.20        59.21     0.01          0.02
   10/13/2015     57.79      57.77        57.78     0.01          0.02
   10/14/2015     58.40      58.40        58.41     0.01          0.02
   10/15/2015     60.11      60.09        60.10     0.01          0.02
   10/16/2015     60.88      60.89        60.91     0.02          0.03
   10/19/2015     60.20      60.20        60.21     0.01          0.02
   10/20/2015     57.89      57.86        57.88     0.02          0.03
   10/21/2015     57.92      57.90        57.91     0.01          0.02
   10/22/2015     55.96      55.93        55.95     0.02          0.04
   10/23/2015     59.55      59.56        59.57     0.01          0.02
   10/26/2015     59.71      59.69        59.71     0.02          0.03
   10/27/2015     59.44      59.43        59.44     0.01          0.02
   10/28/2015     62.35      62.36        62.37     0.01          0.02
   10/29/2015     60.24      60.24        60.26     0.02          0.03
   10/30/2015     59.19      59.17        59.19     0.02          0.03
    11/2/2015     60.82      60.82        60.83     0.01          0.02
    11/3/2015     62.05      62.07        62.09     0.02          0.03
    11/4/2015     61.51      61.51        61.52     0.01          0.02
    11/5/2015     60.92      60.92        60.94     0.02          0.03
    11/6/2015     60.19      60.15        60.18     0.03          0.05
    11/9/2015     59.77      59.73        59.75     0.02          0.03
   11/10/2015     59.94      59.95        59.96     0.01          0.02
   11/11/2015     59.13      59.13        59.15     0.02          0.03
   11/12/2015     58.33      58.30        58.32     0.02          0.03
   11/13/2015     58.01      58.01        58.03     0.02          0.03
   11/16/2015     58.81      58.81        58.84     0.03          0.05
   11/17/2015     59.95      59.93        59.96     0.03          0.05
   11/18/2015     61.27      61.27        61.28     0.01          0.02
   11/19/2015     61.04      61.05        61.06     0.01          0.02
   11/20/2015     61.70      61.72        61.73     0.01          0.02
   11/23/2015     62.36      62.37        62.39     0.02          0.03
   11/24/2015     62.35      62.33        62.34     0.01          0.02
   11/25/2015     63.00      62.97        62.99     0.02          0.03
   11/27/2015     63.47      63.47        63.49     0.02          0.03
   11/30/2015     62.93      62.92        62.93     0.01          0.02
    12/1/2015     65.02      65.02        65.03     0.01          0.02
    12/2/2015     63.12      63.16        63.17     0.01          0.02
    12/3/2015     63.53      63.54        63.56     0.02          0.03
    12/4/2015     65.72      65.75        65.77     0.02          0.03


                                Page 11 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 204 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    12/7/2015   $ 66.01    $ 66.01      $ 66.02   $ 0.01          0.02 %
    12/8/2015     65.67      65.67        65.69     0.02          0.03
    12/9/2015     65.46      65.44        65.46     0.02          0.03
   12/10/2015     64.56      64.56        64.57     0.01          0.02
   12/11/2015     64.49      64.47        64.49     0.02          0.03
   12/14/2015     64.08      64.09        64.11     0.02          0.03
   12/15/2015     64.96      64.96        64.97     0.01          0.02
   12/16/2015     65.87      65.86        65.87     0.01          0.02
   12/17/2015     65.33      65.33        65.34     0.01          0.02
   12/18/2015     65.26      65.23        65.25     0.02          0.03
   12/21/2015     65.91      65.91        65.93     0.02          0.03
   12/22/2015     65.73      65.76        65.77     0.01          0.02
   12/23/2015     66.13      66.13        66.15     0.02          0.03
   12/24/2015     66.32      66.30        66.32     0.02          0.03
   12/28/2015     65.93      65.91        65.93     0.02          0.03
   12/29/2015     66.20      66.18        66.20     0.02          0.03
   12/30/2015     66.08      66.06        66.07     0.01          0.02
   12/31/2015     65.64      65.62        65.63     0.01          0.02
     1/4/2016     65.30      65.30        65.31     0.01          0.02
     1/5/2016     65.86      65.84        65.86     0.02          0.03
     1/6/2016     64.96      64.95        64.96     0.01          0.02
     1/7/2016     64.49      64.45        64.47     0.02          0.03
     1/8/2016     63.70      63.69        63.70     0.01          0.02
    1/11/2016     63.49      63.51        63.52     0.01          0.02
    1/12/2016     64.40      64.38        64.39     0.01          0.02
    1/13/2016     62.78      62.76        62.77     0.01          0.02
    1/14/2016     63.21      63.23        63.24     0.01          0.02
    1/15/2016     62.52      62.50        62.51     0.01          0.02
    1/19/2016     62.09      62.10        62.11     0.01          0.02
    1/20/2016     61.88      61.87        61.88     0.01          0.02
    1/21/2016     61.99      61.97        61.98     0.01          0.02
    1/22/2016     63.26      63.24        63.25     0.01          0.02
    1/25/2016     63.17      63.16        63.17     0.01          0.02
    1/26/2016     64.06      64.06        64.07     0.01          0.02
    1/27/2016     62.03      62.05        62.06     0.01          0.02
    1/28/2016     60.41      60.37        60.39     0.02          0.03
    1/29/2016     61.48      61.45        61.46     0.01          0.02
     2/1/2016     62.70      62.73        62.74     0.01          0.02
     2/2/2016     60.94      60.95        60.96     0.01          0.02
     2/3/2016     60.27      60.27        60.31     0.04          0.07
     2/4/2016     59.90      59.89        59.91     0.02          0.03
     2/5/2016     58.86      58.82        58.84     0.02          0.03


                                Page 12 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 205 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     2/8/2016   $ 56.93    $ 56.93      $ 56.94   $ 0.01          0.02 %
     2/9/2016     57.67      57.66        57.67     0.01          0.02
    2/10/2016     56.91      56.91        56.92     0.01          0.02
    2/11/2016     54.08      54.08        54.10     0.02          0.04
    2/12/2016     55.75      55.75        55.76     0.01          0.02
    2/16/2016     56.13      56.15        56.16     0.01          0.02
    2/17/2016     57.67      57.66        57.67     0.01          0.02
    2/18/2016     57.06      57.03        57.04     0.01          0.02
    2/19/2016     56.63      56.63        56.65     0.02          0.04
    2/22/2016     57.42      57.42        57.43     0.01          0.02
    2/23/2016     57.47      57.42        57.43     0.01          0.02
    2/24/2016     56.89      56.89        56.90     0.01          0.02
    2/25/2016     57.58      57.60        57.61     0.01          0.02
    2/26/2016     56.98      56.95        56.97     0.02          0.04
    2/29/2016     55.60      55.59        55.60     0.01          0.02
     3/1/2016     56.10      56.11        56.12     0.01          0.02
     3/2/2016     56.29      56.29        56.30     0.01          0.02
     3/3/2016     55.60      55.55        55.56     0.01          0.02
     3/4/2016     55.62      55.59        55.60     0.01          0.02
     3/7/2016     56.81      56.76        56.78     0.02          0.04
     3/8/2016     56.21      56.19        56.20     0.01          0.02
     3/9/2016     57.90      57.91        57.94     0.03          0.05
    3/10/2016     57.98      57.98        57.99     0.01          0.02
    3/11/2016     58.95      58.97        58.98     0.01          0.02
    3/14/2016     59.09      59.07        59.09     0.02          0.03
    3/15/2016     57.13      57.11        57.12     0.01          0.02
    3/16/2016     55.32      55.30        55.31     0.01          0.02
    3/17/2016     53.50      53.43        53.45     0.02          0.04
    3/18/2016     54.08      54.08        54.09     0.01          0.02
    3/21/2016     54.22      54.20        54.22     0.02          0.04
    3/22/2016     54.78      54.79        54.80     0.01          0.02
    3/23/2016     54.05      54.03        54.04     0.01          0.02
    3/24/2016     54.29      54.25        54.27     0.02          0.04
    3/28/2016     53.86      53.84        53.85     0.01          0.02
    3/29/2016     54.95      54.97        54.98     0.01          0.02
    3/30/2016     54.40      54.38        54.39     0.01          0.02
    3/31/2016     53.51      53.49        53.50     0.01          0.02
     4/1/2016     54.21      54.15        54.16     0.01          0.02
     4/4/2016     54.66      54.64        54.65     0.01          0.02
     4/5/2016     54.55      54.54        54.55     0.01          0.02
     4/6/2016     56.73      56.74        56.75     0.01          0.02
     4/7/2016     56.50      56.46        56.48     0.02          0.04


                                Page 13 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 206 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     4/8/2016   $ 56.29    $ 56.26      $ 56.28   $ 0.02          0.04 %
    4/11/2016     55.92      55.91        55.92     0.01          0.02
    4/12/2016     54.93      54.91        54.92     0.01          0.02
    4/13/2016     55.64      55.64        55.65     0.01          0.02
    4/14/2016     55.73      55.73        55.74     0.01          0.02
    4/15/2016     55.18      55.17        55.18     0.01          0.02
    4/18/2016     54.99      54.99        55.00     0.01          0.02
    4/19/2016     56.66      56.67        56.68     0.01          0.02
    4/20/2016     56.56      56.56        56.57     0.01          0.02
    4/21/2016     57.25      57.25        57.26     0.01          0.02
    4/22/2016     57.05      57.03        57.04     0.01          0.02
    4/25/2016     55.77      55.72        55.74     0.02          0.04
    4/26/2016     55.50      55.49        55.50     0.01          0.02
    4/27/2016     56.23      56.27        56.28     0.01          0.02
    4/28/2016     54.99      54.99        55.00     0.01          0.02
    4/29/2016     54.45      54.45        54.46     0.01          0.02
     5/2/2016     53.49      53.50        53.51     0.01          0.02
     5/3/2016     54.20      54.19        54.20     0.01          0.02
     5/4/2016     53.83      53.84        53.85     0.01          0.02
     5/5/2016     53.87      53.86        53.87     0.01          0.02
     5/6/2016     50.27      50.26        50.27     0.01          0.02
     5/9/2016     52.81      52.79        52.80     0.01          0.02
    5/10/2016     52.87      52.87        52.88     0.01          0.02
    5/11/2016     50.92      50.90        50.91     0.01          0.02
    5/12/2016     50.25      50.23        50.24     0.01          0.02
    5/13/2016     50.30      50.27        50.28     0.01          0.02
    5/16/2016     50.43      50.44        50.45     0.01          0.02
    5/17/2016     51.40      51.39        51.41     0.02          0.04
    5/18/2016     52.07      52.03        52.05     0.02          0.04
    5/19/2016     51.25      51.25        51.26     0.01          0.02
    5/20/2016     51.94      51.91        51.92     0.01          0.02
    5/23/2016     51.22      51.20        51.21     0.01          0.02
    5/24/2016     51.89      51.90        51.92     0.02          0.04
    5/25/2016     51.48      51.47        51.48     0.01          0.02
    5/26/2016     51.59      51.59        51.61     0.02          0.04
    5/27/2016     51.66      51.65        51.66     0.01          0.02
    5/31/2016     51.87      51.86        51.87     0.01          0.02
     6/1/2016     52.91      52.90        52.92     0.02          0.04
     6/2/2016     54.65      54.66        54.67     0.01          0.02
     6/3/2016     53.79      53.76        53.78     0.02          0.04
     6/6/2016     54.69      54.68        54.69     0.01          0.02
     6/7/2016     54.06      54.08        54.09     0.01          0.02


                                Page 14 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 207 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     6/8/2016   $ 53.99    $ 53.98      $ 53.99   $ 0.01          0.02 %
     6/9/2016     53.31      53.28        53.30     0.02          0.04
    6/10/2016     53.01      53.00        53.01     0.01          0.02
    6/13/2016     53.22      53.22        53.23     0.01          0.02
    6/14/2016     53.37      53.34        53.36     0.02          0.04
    6/15/2016     52.39      52.36        52.38     0.02          0.04
    6/16/2016     52.21      52.17        52.19     0.02          0.04
    6/17/2016     52.01      52.00        52.01     0.01          0.02
    6/20/2016     51.97      51.97        51.98     0.01          0.02
    6/21/2016     50.98      50.97        50.98     0.01          0.02
    6/22/2016     51.19      51.20        51.21     0.01          0.02
    6/23/2016     51.37      51.34        51.37     0.03          0.06
    6/24/2016     50.01      50.00        50.01     0.01          0.02
    6/27/2016     48.53      48.53        48.54     0.01          0.02
    6/28/2016     49.57      49.57        49.58     0.01          0.02
    6/29/2016     50.26      50.22        50.23     0.01          0.02
    6/30/2016     50.23      50.21        50.22     0.01          0.02
     7/1/2016     50.05      50.05        50.06     0.01          0.02
     7/5/2016     49.97      49.95        49.97     0.02          0.04
     7/6/2016     50.31      50.32        50.33     0.01          0.02
     7/7/2016     50.52      50.52        50.53     0.01          0.02
     7/8/2016     50.89      50.87        50.89     0.02          0.04
    7/11/2016     50.93      50.92        50.93     0.01          0.02
    7/12/2016     52.46      52.46        52.47     0.01          0.02
    7/13/2016     54.46      54.46        54.47     0.01          0.02
    7/14/2016     54.98      54.99        55.01     0.02          0.04
    7/15/2016     54.21      54.21        54.22     0.01          0.02
    7/18/2016     54.10      54.09        54.10     0.01          0.02
    7/19/2016     53.60      53.59        53.60     0.01          0.02
    7/20/2016     54.96      54.97        54.98     0.01          0.02
    7/21/2016     54.63      54.64        54.65     0.01          0.02
    7/22/2016     54.73      54.73        54.75     0.02          0.04
    7/25/2016     54.33      54.33        54.34     0.01          0.02
    7/26/2016     54.31      54.30        54.31     0.01          0.02
    7/27/2016     55.16      55.16        55.17     0.01          0.02
    7/28/2016     54.79      54.77        54.78     0.01          0.02
    7/29/2016     53.50      53.49        53.50     0.01          0.02
     8/1/2016     53.61      53.61        53.63     0.02          0.04
     8/2/2016     52.96      52.92        52.94     0.02          0.04
     8/3/2016     53.57      53.54        53.58     0.04          0.07
     8/4/2016     55.45      55.45        55.47     0.02          0.04
     8/5/2016     54.21      54.19        54.20     0.01          0.02


                                Page 15 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 208 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     8/8/2016   $ 53.25    $ 53.25      $ 53.26   $ 0.01          0.02 %
     8/9/2016     53.45      53.41        53.42     0.01          0.02
    8/10/2016     52.61      52.59        52.60     0.01          0.02
    8/11/2016     53.42      53.42        53.43     0.01          0.02
    8/12/2016     53.86      53.87        53.88     0.01          0.02
    8/15/2016     54.54      54.52        54.54     0.02          0.04
    8/16/2016     53.79      53.79        53.80     0.01          0.02
    8/17/2016     53.08      53.05        53.08     0.03          0.06
    8/18/2016     53.05      53.04        53.06     0.02          0.04
    8/19/2016     52.99      53.01        53.02     0.01          0.02
    8/22/2016     53.48      53.48        53.49     0.01          0.02
    8/23/2016     53.20      53.20        53.21     0.01          0.02
    8/24/2016     51.63      51.60        51.61     0.01          0.02
    8/25/2016     51.20      51.20        51.21     0.01          0.02
    8/26/2016     51.55      51.55        51.56     0.01          0.02
    8/29/2016     50.75      50.75        50.77     0.02          0.04
    8/30/2016     50.56      50.56        50.57     0.01          0.02
    8/31/2016     50.39      50.39        50.40     0.01          0.02
     9/1/2016     50.90      50.91        50.92     0.01          0.02
     9/2/2016     51.22      51.23        51.24     0.01          0.02
     9/6/2016     51.33      51.32        51.33     0.01          0.02
     9/7/2016     51.29      51.31        51.32     0.01          0.02
     9/8/2016     51.04      51.04        51.06     0.02          0.04
     9/9/2016     50.21      50.21        50.22     0.01          0.02
    9/12/2016     51.56      51.56        51.57     0.01          0.02
    9/13/2016     51.54      51.56        51.57     0.01          0.02
    9/14/2016     51.95      51.95        51.97     0.02          0.04
    9/15/2016     51.90      51.91        51.93     0.02          0.04
    9/16/2016     51.74      51.73        51.74     0.01          0.02
    9/19/2016     50.70      50.67        50.68     0.01          0.02
    9/20/2016     50.36      50.36        50.37     0.01          0.02
    9/21/2016     50.48      50.44        50.45     0.01          0.02
    9/22/2016     51.23      51.21        51.23     0.02          0.04
    9/23/2016     51.47      51.46        51.47     0.01          0.02
    9/26/2016     50.27      50.26        50.27     0.01          0.02
    9/27/2016     49.47      49.45        49.46     0.01          0.02
    9/28/2016     48.68      48.65        48.66     0.01          0.02
    9/29/2016     46.29      46.29        46.31     0.02          0.04
    9/30/2016     46.01      46.01        46.02     0.01          0.02
    10/3/2016     45.68      45.64        45.66     0.02          0.04
    10/4/2016     45.26      45.25        45.26     0.01          0.02
    10/5/2016     45.19      45.18        45.19     0.01          0.02


                                Page 16 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 209 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    10/6/2016   $ 45.40    $ 45.39      $ 45.40   $ 0.01          0.02 %
    10/7/2016     45.06      45.03        45.04     0.01          0.02
   10/10/2016     45.04      45.03        45.04     0.01          0.02
   10/11/2016     44.56      44.55        44.56     0.01          0.02
   10/12/2016     44.12      44.12        44.13     0.01          0.02
   10/13/2016     44.28      44.24        44.26     0.02          0.05
   10/14/2016     42.96      42.95        42.96     0.01          0.02
   10/17/2016     41.79      41.79        41.80     0.01          0.02
   10/18/2016     43.26      43.24        43.25     0.01          0.02
   10/19/2016     43.34      43.33        43.34     0.01          0.02
   10/20/2016     44.21      44.21        44.22     0.01          0.02
   10/21/2016     44.00      44.00        44.01     0.01          0.02
   10/24/2016     43.50      43.50        43.51     0.01          0.02
   10/25/2016     43.85      43.84        43.85     0.01          0.02
   10/26/2016     43.36      43.38        43.39     0.01          0.02
   10/27/2016     43.15      43.15        43.16     0.01          0.02
   10/28/2016     42.32      42.31        42.32     0.01          0.02
   10/31/2016     42.74      42.69        42.71     0.02          0.05
    11/1/2016     43.12      43.13        43.14     0.01          0.02
    11/2/2016     43.33      43.33        43.35     0.02          0.05
    11/3/2016     39.20      39.19        39.20     0.01          0.03
    11/4/2016     40.24      40.23        40.24     0.01          0.02
    11/7/2016     40.78      40.75        40.78     0.03          0.07
    11/8/2016     38.77      38.74        38.75     0.01          0.03
    11/9/2016     39.97      39.93        39.94     0.01          0.03
   11/10/2016     40.06      40.06        40.07     0.01          0.02
   11/11/2016     40.65      40.63        40.65     0.02          0.05
   11/14/2016     41.03      41.00        41.03     0.03          0.07
   11/15/2016     37.60      37.63        37.64     0.01          0.03
   11/16/2016     38.07      38.06        38.07     0.01          0.03
   11/17/2016     38.89      38.89        38.90     0.01          0.03
   11/18/2016     38.56      38.55        38.56     0.01          0.03
   11/21/2016     38.80      38.78        38.80     0.02          0.05
   11/22/2016     37.83      37.83        37.84     0.01          0.03
   11/23/2016     38.11      38.09        38.10     0.01          0.03
   11/25/2016     38.21      38.20        38.21     0.01          0.03
   11/28/2016     38.15      38.14        38.15     0.01          0.03
   11/29/2016     37.86      37.85        37.86     0.01          0.03
   11/30/2016     37.70      37.67        37.69     0.02          0.05
    12/1/2016     36.57      36.58        36.59     0.01          0.03
    12/2/2016     36.53      36.53        36.54     0.01          0.03
    12/5/2016     37.04      37.03        37.04     0.01          0.03


                                Page 17 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 210 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    12/6/2016   $ 35.03    $ 35.04      $ 35.05   $ 0.01          0.03 %
    12/7/2016     35.27      35.27        35.28     0.01          0.03
    12/8/2016     35.91      35.92        35.93     0.01          0.03
    12/9/2016     36.30      36.29        36.30     0.01          0.03
   12/12/2016     37.25      37.25        37.26     0.01          0.03
   12/13/2016     37.66      37.65        37.66     0.01          0.03
   12/14/2016     37.00      36.99        37.00     0.01          0.03
   12/15/2016     36.73      36.71        36.73     0.02          0.05
   12/16/2016     36.51      36.49        36.50     0.01          0.03
   12/19/2016     36.57      36.56        36.57     0.01          0.03
   12/20/2016     36.25      36.24        36.25     0.01          0.03
   12/21/2016     36.37      36.35        36.37     0.02          0.05
   12/22/2016     36.91      36.92        36.93     0.01          0.03
   12/23/2016     36.82      36.83        36.84     0.01          0.03
   12/27/2016     36.34      36.34        36.35     0.01          0.03
   12/28/2016     35.93      35.92        35.93     0.01          0.03
   12/29/2016     36.08      36.07        36.08     0.01          0.03
   12/30/2016     36.25      36.26        36.27     0.01          0.03
     1/3/2017     37.48      37.47        37.48     0.01          0.03
     1/4/2017     37.74      37.73        37.74     0.01          0.03
     1/5/2017     37.96      37.96        37.97     0.01          0.03
     1/6/2017     35.10      35.09        35.10     0.01          0.03
     1/9/2017     35.06      35.04        35.05     0.01          0.03
    1/10/2017     35.20      35.19        35.20     0.01          0.03
    1/11/2017     34.28      34.25        34.26     0.01          0.03
    1/12/2017     33.94      33.93        33.94     0.01          0.03
    1/13/2017     33.97      33.96        33.97     0.01          0.03
    1/17/2017     33.75      33.74        33.75     0.01          0.03
    1/18/2017     34.10      34.09        34.10     0.01          0.03
    1/19/2017     33.47      33.47        33.49     0.02          0.06
    1/20/2017     33.23      33.22        33.23     0.01          0.03
    1/23/2017     32.71      32.70        32.71     0.01          0.03
    1/24/2017     32.60      32.59        32.60     0.01          0.03
    1/25/2017     33.68      33.67        33.68     0.01          0.03
    1/26/2017     33.93      33.92        33.93     0.01          0.03
    1/27/2017     34.59      34.59        34.60     0.01          0.03
    1/30/2017     34.52      34.53        34.54     0.01          0.03
    1/31/2017     33.43      33.45        33.46     0.01          0.03
     2/1/2017     34.69      34.68        34.69     0.01          0.03
     2/2/2017     34.19      34.18        34.19     0.01          0.03
     2/3/2017     34.44      34.44        34.45     0.01          0.03
     2/6/2017     34.35      34.35        34.36     0.01          0.03


                                Page 18 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 211 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     2/7/2017   $ 32.19    $ 32.16      $ 32.17   $ 0.01          0.03 %
     2/8/2017     32.38      32.36        32.37     0.01          0.03
     2/9/2017     32.25      32.22        32.23     0.01          0.03
    2/10/2017     32.19      32.17        32.18     0.01          0.03
    2/13/2017     34.00      34.00        34.01     0.01          0.03
    2/14/2017     34.90      34.90        34.91     0.01          0.03
    2/15/2017     36.77      36.77        36.78     0.01          0.03
    2/16/2017     35.81      35.79        35.80     0.01          0.03
    2/17/2017     35.20      35.21        35.22     0.01          0.03
    2/21/2017     36.65      36.64        36.65     0.01          0.03
    2/22/2017     35.97      35.97        35.98     0.01          0.03
    2/23/2017     35.82      35.82        35.83     0.01          0.03
    2/24/2017     35.38      35.36        35.37     0.01          0.03
    2/27/2017     35.75      35.71        35.72     0.01          0.03
    2/28/2017     35.02      35.02        35.03     0.01          0.03
     3/1/2017     35.01      35.02        35.03     0.01          0.03
     3/2/2017     34.80      34.80        34.81     0.01          0.03
     3/3/2017     34.70      34.70        34.71     0.01          0.03
     3/6/2017     33.39      33.39        33.40     0.01          0.03
     3/7/2017     33.18      33.18        33.19     0.01          0.03
     3/8/2017     32.83      32.81        32.82     0.01          0.03
     3/9/2017     32.96      32.95        32.96     0.01          0.03
    3/10/2017     33.39      33.38        33.39     0.01          0.03
    3/13/2017     33.30      33.30        33.31     0.01          0.03
    3/14/2017     33.65      33.65        33.66     0.01          0.03
    3/15/2017     34.34      34.34        34.36     0.02          0.06
    3/16/2017     33.93      33.94        33.95     0.01          0.03
    3/17/2017     33.64      33.64        33.65     0.01          0.03
    3/20/2017     33.59      33.60        33.61     0.01          0.03
    3/21/2017     32.53      32.53        32.54     0.01          0.03
    3/22/2017     32.61      32.61        32.62     0.01          0.03
    3/23/2017     32.73      32.73        32.74     0.01          0.03
    3/24/2017     32.76      32.76        32.78     0.02          0.06
    3/27/2017     33.03      33.03        33.04     0.01          0.03
    3/28/2017     32.96      32.95        32.96     0.01          0.03
    3/29/2017     33.05      33.04        33.05     0.01          0.03
    3/30/2017     32.71      32.70        32.71     0.01          0.03
    3/31/2017     32.09      32.09        32.10     0.01          0.03
     4/3/2017     32.19      32.18        32.19     0.01          0.03
     4/4/2017     32.00      31.99        32.00     0.01          0.03
     4/5/2017     31.93      31.92        31.93     0.01          0.03
     4/6/2017     32.35      32.33        32.35     0.02          0.06


                                Page 19 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 212 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     4/7/2017   $ 32.31    $ 32.30      $ 32.31   $ 0.01          0.03 %
    4/10/2017     32.51      32.50        32.51     0.01          0.03
    4/11/2017     32.14      32.14        32.15     0.01          0.03
    4/12/2017     32.12      32.11        32.12     0.01          0.03
    4/13/2017     32.06      32.05        32.06     0.01          0.03
    4/17/2017     32.15      32.14        32.15     0.01          0.03
    4/18/2017     30.99      30.99        31.00     0.01          0.03
    4/19/2017     30.70      30.70        30.71     0.01          0.03
    4/20/2017     30.76      30.75        30.76     0.01          0.03
    4/21/2017     31.13      31.13        31.14     0.01          0.03
    4/24/2017     31.60      31.59        31.60     0.01          0.03
    4/25/2017     30.76      30.76        30.77     0.01          0.03
    4/26/2017     31.28      31.26        31.27     0.01          0.03
    4/27/2017     31.73      31.72        31.73     0.01          0.03
    4/28/2017     31.58      31.57        31.58     0.01          0.03
     5/1/2017     31.57      31.57        31.58     0.01          0.03
     5/2/2017     32.11      32.11        32.12     0.01          0.03
     5/3/2017     30.72      30.72        30.73     0.01          0.03
     5/4/2017     30.87      30.86        30.87     0.01          0.03
     5/5/2017     31.14      31.14        31.15     0.01          0.03
     5/8/2017     30.79      30.79        30.80     0.01          0.03
     5/9/2017     31.15      31.12        31.13     0.01          0.03
    5/10/2017     31.36      31.35        31.36     0.01          0.03
    5/11/2017     32.00      32.00        32.01     0.01          0.03
    5/12/2017     31.89      31.88        31.89     0.01          0.03
    5/15/2017     32.31      32.30        32.31     0.01          0.03
    5/16/2017     31.78      31.78        31.79     0.01          0.03
    5/17/2017     30.30      30.29        30.30     0.01          0.03
    5/18/2017     29.67      29.66        29.67     0.01          0.03
    5/19/2017     29.88      29.87        29.88     0.01          0.03
    5/22/2017     29.44      29.42        29.43     0.01          0.03
    5/23/2017     28.76      28.74        28.75     0.01          0.03
    5/24/2017     28.98      28.97        28.98     0.01          0.03
    5/25/2017     28.71      28.71        28.72     0.01          0.03
    5/26/2017     28.50      28.49        28.50     0.01          0.04
    5/30/2017     27.82      27.79        27.80     0.01          0.04
    5/31/2017     27.86      27.84        27.86     0.02          0.07
     6/1/2017     29.01      29.00        29.01     0.01          0.03
     6/2/2017     29.03      29.03        29.04     0.01          0.03
     6/5/2017     28.99      28.99        29.00     0.01          0.03
     6/6/2017     28.75      28.76        28.77     0.01          0.03
     6/7/2017     28.78      28.78        28.79     0.01          0.03


                                Page 20 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 213 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     6/8/2017   $ 29.53    $ 29.53      $ 29.54   $ 0.01          0.03 %
     6/9/2017     30.22      30.22        30.23     0.01          0.03
    6/12/2017     30.44      30.44        30.45     0.01          0.03
    6/13/2017     30.52      30.51        30.52     0.01          0.03
    6/14/2017     30.67      30.66        30.67     0.01          0.03
    6/15/2017     30.43      30.41        30.42     0.01          0.03
    6/16/2017     30.92      30.91        30.92     0.01          0.03
    6/19/2017     31.33      31.32        31.33     0.01          0.03
    6/20/2017     31.37      31.37        31.38     0.01          0.03
    6/21/2017     31.05      31.05        31.06     0.01          0.03
    6/22/2017     32.52      32.51        32.52     0.01          0.03
    6/23/2017     32.61      32.60        32.61     0.01          0.03
    6/26/2017     32.95      32.93        32.94     0.01          0.03
    6/27/2017     32.16      32.16        32.17     0.01          0.03
    6/28/2017     32.81      32.80        32.81     0.01          0.03
    6/29/2017     32.83      32.82        32.83     0.01          0.03
    6/30/2017     33.22      33.21        33.22     0.01          0.03
     7/3/2017     33.31      33.30        33.31     0.01          0.03
     7/5/2017     32.71      32.70        32.71     0.01          0.03
     7/6/2017     31.77      31.76        31.77     0.01          0.03
     7/7/2017     31.54      31.52        31.53     0.01          0.03
    7/10/2017     31.17      31.14        31.15     0.01          0.03
    7/11/2017     30.97      30.95        30.96     0.01          0.03
    7/12/2017     32.09      32.08        32.09     0.01          0.03
    7/13/2017     33.19      33.16        33.17     0.01          0.03
    7/14/2017     31.90      31.89        31.90     0.01          0.03
    7/17/2017     31.83      31.82        31.83     0.01          0.03
    7/18/2017     31.95      31.96        31.97     0.01          0.03
    7/19/2017     31.92      31.91        31.92     0.01          0.03
    7/20/2017     32.43      32.41        32.42     0.01          0.03
    7/21/2017     32.64      32.64        32.65     0.01          0.03
    7/24/2017     32.47      32.47        32.48     0.01          0.03
    7/25/2017     32.76      32.76        32.77     0.01          0.03
    7/26/2017     33.04      33.04        33.05     0.01          0.03
    7/27/2017     32.45      32.45        32.46     0.01          0.03
    7/28/2017     32.34      32.32        32.33     0.01          0.03
    7/31/2017     32.17      32.14        32.15     0.01          0.03
     8/1/2017     31.86      31.86        31.87     0.01          0.03
     8/2/2017     31.25      31.23        31.24     0.01          0.03
     8/3/2017     23.75      23.74        23.75     0.01          0.04
     8/4/2017     20.60      20.57        20.59     0.02          0.10
     8/7/2017     18.59      18.55        18.56     0.01          0.05


                                Page 21 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 214 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     8/8/2017   $ 18.29    $ 18.28      $ 18.29   $ 0.01          0.05 %
     8/9/2017     17.50      17.49        17.50     0.01          0.06
    8/10/2017     17.19      17.18        17.19     0.01          0.06
    8/11/2017     17.30      17.30        17.31     0.01          0.06
    8/14/2017     17.16      17.15        17.16     0.01          0.06
    8/15/2017     17.97      17.96        17.97     0.01          0.06
    8/16/2017     17.49      17.47        17.49     0.02          0.11
    8/17/2017     17.10      17.10        17.11     0.01          0.06
    8/18/2017     17.30      17.29        17.30     0.01          0.06
    8/21/2017     17.04      17.03        17.04     0.01          0.06
    8/22/2017     17.01      16.99        17.00     0.01          0.06
    8/23/2017     16.49      16.48        16.49     0.01          0.06
    8/24/2017     16.36      16.36        16.37     0.01          0.06
    8/25/2017     16.21      16.20        16.21     0.01          0.06
    8/28/2017     15.93      15.92        15.93     0.01          0.06
    8/29/2017     15.77      15.77        15.78     0.01          0.06
    8/30/2017     15.46      15.46        15.47     0.01          0.06
    8/31/2017     15.86      15.85        15.86     0.01          0.06
     9/1/2017     15.90      15.89        15.90     0.01          0.06
     9/5/2017     15.41      15.39        15.40     0.01          0.06
     9/6/2017     15.52      15.52        15.53     0.01          0.06
     9/7/2017     15.47      15.46        15.47     0.01          0.06
     9/8/2017     15.50      15.50        15.51     0.01          0.06
    9/11/2017     18.50      18.49        18.50     0.01          0.05
    9/12/2017     19.33      19.34        19.35     0.01          0.05
    9/13/2017     18.86      18.85        18.86     0.01          0.05
    9/14/2017     18.36      18.35        18.36     0.01          0.05
    9/15/2017     18.10      18.10        18.11     0.01          0.06
    9/18/2017     16.99      16.99        17.00     0.01          0.06
    9/19/2017     17.19      17.18        17.19     0.01          0.06
    9/20/2017     17.11      17.09        17.10     0.01          0.06
    9/21/2017     17.15      17.14        17.15     0.01          0.06
    9/22/2017     17.19      17.18        17.19     0.01          0.06
    9/25/2017     17.17      17.16        17.17     0.01          0.06
    9/26/2017     17.26      17.25        17.27     0.02          0.12
    9/27/2017     17.62      17.62        17.63     0.01          0.06
    9/28/2017     17.16      17.15        17.16     0.01          0.06
    9/29/2017     17.60      17.59        17.60     0.01          0.06
    10/2/2017     18.47      18.46        18.47     0.01          0.05
    10/3/2017     18.82      18.82        18.83     0.01          0.05
    10/4/2017     16.08      16.07        16.08     0.01          0.06
    10/5/2017     15.68      15.67        15.68     0.01          0.06


                                Page 22 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 215 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    10/6/2017   $ 15.94    $ 15.92      $ 15.93   $ 0.01          0.06 %
    10/9/2017     15.77      15.76        15.77     0.01          0.06
   10/10/2017     15.89      15.88        15.89     0.01          0.06
   10/11/2017     15.76      15.76        15.77     0.01          0.06
   10/12/2017     15.15      15.14        15.15     0.01          0.07
   10/13/2017     14.98      14.97        14.98     0.01          0.07
   10/16/2017     14.71      14.72        14.73     0.01          0.07
   10/17/2017     14.74      14.72        14.73     0.01          0.07
   10/18/2017     14.62      14.62        14.63     0.01          0.07
   10/19/2017     14.93      14.92        14.93     0.01          0.07
   10/20/2017     14.90      14.89        14.90     0.01          0.07
   10/23/2017     14.54      14.54        14.55     0.01          0.07
   10/24/2017     14.28      14.29        14.30     0.01          0.07
   10/25/2017     13.93      13.94        13.95     0.01          0.07
   10/26/2017     13.69      13.69        13.70     0.01          0.07
   10/27/2017     13.32      13.31        13.32     0.01          0.08
   10/30/2017     13.55      13.55        13.56     0.01          0.07
   10/31/2017     13.80      13.80        13.81     0.01          0.07
    11/1/2017     14.02      14.01        14.02     0.01          0.07
    11/2/2017     11.23      11.22        11.23     0.01          0.09
    11/3/2017     11.40      11.39        11.40     0.01          0.09
    11/6/2017     12.41      12.39        12.40     0.01          0.08
    11/7/2017     11.69      11.69        11.71     0.02          0.17
    11/8/2017     11.83      11.83        11.84     0.01          0.08
    11/9/2017     11.85      11.84        11.85     0.01          0.08
   11/10/2017     11.78      11.77        11.78     0.01          0.08
   11/13/2017     11.74      11.73        11.74     0.01          0.09
   11/14/2017     11.75      11.75        11.76     0.01          0.09
   11/15/2017     12.60      12.61        12.62     0.01          0.08
   11/16/2017     12.79      12.79        12.80     0.01          0.08
   11/17/2017     13.84      13.84        13.85     0.01          0.07
   11/20/2017     13.08      13.07        13.08     0.01          0.08
   11/21/2017     13.33      13.32        13.33     0.01          0.08
   11/22/2017     13.48      13.47        13.48     0.01          0.07
   11/24/2017     13.70      13.69        13.70     0.01          0.07
   11/27/2017     14.65      14.64        14.65     0.01          0.07
   11/28/2017     14.69      14.68        14.69     0.01          0.07
   11/29/2017     15.07      15.06        15.07     0.01          0.07
   11/30/2017     14.82      14.81        14.82     0.01          0.07
    12/1/2017     15.26      15.25        15.26     0.01          0.07
    12/4/2017     15.05      15.04        15.05     0.01          0.07
    12/5/2017     15.06      15.05        15.06     0.01          0.07


                                Page 23 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 216 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    12/6/2017   $ 14.32    $ 14.32      $ 14.33   $ 0.01          0.07 %
    12/7/2017     15.00      15.00        15.01     0.01          0.07
    12/8/2017     16.06      16.05        16.06     0.01          0.06
   12/11/2017     16.44      16.43        16.44     0.01          0.06
   12/12/2017     16.52      16.51        16.52     0.01          0.06
   12/13/2017     15.70      15.70        15.71     0.01          0.06
   12/14/2017     17.30      17.30        17.31     0.01          0.06
   12/15/2017     18.61      18.61        18.62     0.01          0.05
   12/18/2017     18.52      18.51        18.52     0.01          0.05
   12/19/2017     17.90      17.91        17.92     0.01          0.06
   12/20/2017     17.45      17.45        17.46     0.01          0.06
   12/21/2017     18.50      18.50        18.51     0.01          0.05
   12/22/2017     18.75      18.74        18.75     0.01          0.05
   12/26/2017     18.92      18.92        18.93     0.01          0.05
   12/27/2017     19.10      19.09        19.10     0.01          0.05
   12/28/2017     19.00      19.00        19.01     0.01          0.05
   12/29/2017     18.95      18.95        18.96     0.01          0.05
     1/2/2018     19.11      19.11        19.12     0.01          0.05
     1/3/2018     19.13      19.13        19.14     0.01          0.05
     1/4/2018     19.58      19.57        19.58     0.01          0.05
     1/5/2018     19.22      19.21        19.22     0.01          0.05
     1/8/2018     19.12      19.11        19.12     0.01          0.05
     1/9/2018     19.37      19.36        19.37     0.01          0.05
    1/10/2018     20.04      20.02        20.03     0.01          0.05
    1/11/2018     21.74      21.73        21.74     0.01          0.05
    1/12/2018     22.07      22.07        22.08     0.01          0.05
    1/16/2018     21.41      21.41        21.42     0.01          0.05
    1/17/2018     21.48      21.47        21.48     0.01          0.05
    1/18/2018     20.71      20.71        20.72     0.01          0.05
    1/19/2018     20.70      20.69        20.70     0.01          0.05
    1/22/2018     21.02      21.01        21.02     0.01          0.05
    1/23/2018     20.95      20.95        20.96     0.01          0.05
    1/24/2018     20.57      20.57        20.58     0.01          0.05
    1/25/2018     21.16      21.15        21.16     0.01          0.05
    1/26/2018     21.33      21.33        21.34     0.01          0.05
    1/29/2018     21.61      21.61        21.62     0.01          0.05
    1/30/2018     20.65      20.65        20.66     0.01          0.05
    1/31/2018     20.41      20.40        20.41     0.01          0.05
     2/1/2018     21.18      21.17        21.18     0.01          0.05
     2/2/2018     20.57      20.57        20.58     0.01          0.05
     2/5/2018     19.74      19.76        19.77     0.01          0.05
     2/6/2018     20.40      20.39        20.40     0.01          0.05


                                Page 24 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 217 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     2/7/2018   $ 20.85    $ 20.85      $ 20.86   $ 0.01          0.05 %
     2/8/2018     18.64      18.63        18.64     0.01          0.05
     2/9/2018     18.61      18.60        18.61     0.01          0.05
    2/12/2018     19.27      19.27        19.28     0.01          0.05
    2/13/2018     18.52      18.52        18.53     0.01          0.05
    2/14/2018     19.33      19.32        19.33     0.01          0.05
    2/15/2018     20.81      20.79        20.80     0.01          0.05
    2/16/2018     20.90      20.89        20.90     0.01          0.05
    2/20/2018     19.98      19.98        19.99     0.01          0.05
    2/21/2018     20.09      20.08        20.09     0.01          0.05
    2/22/2018     19.80      19.80        19.81     0.01          0.05
    2/23/2018     20.04      20.02        20.03     0.01          0.05
    2/26/2018     20.00      19.99        20.00     0.01          0.05
    2/27/2018     19.38      19.37        19.38     0.01          0.05
    2/28/2018     18.72      18.71        18.72     0.01          0.05
     3/1/2018     18.87      18.86        18.87     0.01          0.05
     3/2/2018     19.16      19.16        19.17     0.01          0.05
     3/5/2018     19.33      19.32        19.33     0.01          0.05
     3/6/2018     19.18      19.18        19.19     0.01          0.05
     3/7/2018     19.07      19.06        19.07     0.01          0.05
     3/8/2018     19.12      19.12        19.13     0.01          0.05
     3/9/2018     19.18      19.17        19.18     0.01          0.05
    3/12/2018     19.50      19.50        19.51     0.01          0.05
    3/13/2018     19.32      19.32        19.33     0.01          0.05
    3/14/2018     18.57      18.57        18.58     0.01          0.05
    3/15/2018     18.05      18.05        18.06     0.01          0.06
    3/16/2018     18.37      18.36        18.37     0.01          0.05
    3/19/2018     17.91      17.91        17.92     0.01          0.06
    3/20/2018     17.68      17.67        17.68     0.01          0.06
    3/21/2018     17.60      17.59        17.60     0.01          0.06
    3/22/2018     17.31      17.31        17.32     0.01          0.06
    3/23/2018     16.91      16.91        16.92     0.01          0.06
    3/26/2018     16.87      16.87        16.88     0.01          0.06
    3/27/2018     16.68      16.68        16.69     0.01          0.06
    3/28/2018     17.04      17.03        17.04     0.01          0.06
    3/29/2018     17.09      17.10        17.11     0.01          0.06
     4/2/2018     16.77      16.77        16.78     0.01          0.06
     4/3/2018     16.95      16.95        16.96     0.01          0.06
     4/4/2018     17.24      17.25        17.26     0.01          0.06
     4/5/2018     17.22      17.22        17.23     0.01          0.06
     4/6/2018     16.88      16.89        16.90     0.01          0.06
     4/9/2018     17.13      17.15        17.16     0.01          0.06


                                Page 25 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 218 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    4/10/2018   $ 17.88    $ 17.87      $ 17.88   $ 0.01          0.06 %
    4/11/2018     17.99      18.00        18.01     0.01          0.06
    4/12/2018     18.18      18.17        18.18     0.01          0.06
    4/13/2018     18.05      18.05        18.06     0.01          0.06
    4/16/2018     18.06      18.05        18.06     0.01          0.06
    4/17/2018     17.84      17.84        17.85     0.01          0.06
    4/18/2018     17.92      17.91        17.92     0.01          0.06
    4/19/2018     17.71      17.70        17.71     0.01          0.06
    4/20/2018     17.82      17.80        17.81     0.01          0.06
    4/23/2018     17.85      17.84        17.85     0.01          0.06
    4/24/2018     17.56      17.55        17.56     0.01          0.06
    4/25/2018     17.27      17.27        17.28     0.01          0.06
    4/26/2018     17.67      17.66        17.67     0.01          0.06
    4/27/2018     17.83      17.83        17.84     0.01          0.06
    4/30/2018     17.98      17.98        17.99     0.01          0.06
     5/1/2018     18.71      18.70        18.71     0.01          0.05
     5/2/2018     18.60      18.58        18.60     0.02          0.11
     5/3/2018     17.78      17.78        17.79     0.01          0.06
     5/4/2018     17.83      17.83        17.84     0.01          0.06
     5/7/2018     18.62      18.61        18.62     0.01          0.05
     5/8/2018     18.90      18.89        18.90     0.01          0.05
     5/9/2018     19.33      19.31        19.32     0.01          0.05
    5/10/2018     19.24      19.25        19.26     0.01          0.05
    5/11/2018     19.31      19.30        19.31     0.01          0.05
    5/14/2018     20.38      20.36        20.37     0.01          0.05
    5/15/2018     20.30      20.29        20.30     0.01          0.05
    5/16/2018     20.88      20.88        20.89     0.01          0.05
    5/17/2018     21.12      21.10        21.11     0.01          0.05
    5/18/2018     21.23      21.22        21.23     0.01          0.05
    5/21/2018     21.09      21.08        21.09     0.01          0.05
    5/22/2018     21.00      20.98        20.99     0.01          0.05
    5/23/2018     21.15      21.14        21.15     0.01          0.05
    5/24/2018     21.63      21.63        21.64     0.01          0.05
    5/25/2018     22.18      22.17        22.18     0.01          0.05
    5/29/2018     21.54      21.54        21.55     0.01          0.05
    5/30/2018     21.65      21.64        21.65     0.01          0.05
    5/31/2018     21.50      21.50        21.51     0.01          0.05
     6/1/2018     21.89      21.88        21.89     0.01          0.05
     6/4/2018     21.68      21.67        21.68     0.01          0.05
     6/5/2018     21.52      21.50        21.51     0.01          0.05
     6/6/2018     21.80      21.80        21.81     0.01          0.05
     6/7/2018     21.89      21.88        21.89     0.01          0.05


                                Page 26 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 219 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     6/8/2018   $ 23.11    $ 23.11      $ 23.12   $ 0.01          0.04 %
    6/11/2018     23.19      23.17        23.18     0.01          0.04
    6/12/2018     24.02      24.03        24.04     0.01          0.04
    6/13/2018     24.33      24.33        24.34     0.01          0.04
    6/14/2018     23.78      23.77        23.78     0.01          0.04
    6/15/2018     23.76      23.75        23.76     0.01          0.04
    6/18/2018     24.22      24.20        24.21     0.01          0.04
    6/19/2018     24.05      24.05        24.06     0.01          0.04
    6/20/2018     24.28      24.27        24.28     0.01          0.04
    6/21/2018     24.01      24.01        24.02     0.01          0.04
    6/22/2018     23.99      23.98        23.99     0.01          0.04
    6/25/2018     23.57      23.57        23.58     0.01          0.04
    6/26/2018     23.62      23.61        23.62     0.01          0.04
    6/27/2018     23.64      23.63        23.64     0.01          0.04
    6/28/2018     24.71      24.70        24.71     0.01          0.04
    6/29/2018     24.32      24.31        24.32     0.01          0.04
     7/2/2018     24.47      24.45        24.46     0.01          0.04
     7/3/2018     24.70      24.71        24.72     0.01          0.04
     7/5/2018     23.92      23.91        23.92     0.01          0.04
     7/6/2018     24.13      24.13        24.14     0.01          0.04
     7/9/2018     24.25      24.24        24.25     0.01          0.04
    7/10/2018     24.14      24.14        24.15     0.01          0.04
    7/11/2018     23.75      23.75        23.76     0.01          0.04
    7/12/2018     23.73      23.74        23.75     0.01          0.04
    7/13/2018     23.29      23.29        23.30     0.01          0.04
    7/16/2018     23.30      23.29        23.30     0.01          0.04
    7/17/2018     23.13      23.13        23.14     0.01          0.04
    7/18/2018     23.53      23.53        23.54     0.01          0.04
    7/19/2018     23.06      23.07        23.08     0.01          0.04
    7/20/2018     22.93      22.94        22.95     0.01          0.04
    7/23/2018     23.18      23.17        23.18     0.01          0.04
    7/24/2018     23.18      23.17        23.18     0.01          0.04
    7/25/2018     23.70      23.70        23.71     0.01          0.04
    7/26/2018     23.70      23.70        23.71     0.01          0.04
    7/27/2018     23.14      23.13        23.14     0.01          0.04
    7/30/2018     23.73      23.74        23.75     0.01          0.04
    7/31/2018     23.94      23.94        23.95     0.01          0.04
     8/1/2018     23.87      23.87        23.88     0.01          0.04
     8/2/2018     21.61      21.60        21.61     0.01          0.05
     8/3/2018     22.17      22.16        22.17     0.01          0.05
     8/6/2018     22.11      22.10        22.11     0.01          0.05
     8/7/2018     23.27      23.26        23.27     0.01          0.04


                                Page 27 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 220 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     8/8/2018   $ 22.57    $ 22.56      $ 22.57   $ 0.01          0.04 %
     8/9/2018     22.33      22.32        22.33     0.01          0.04
    8/10/2018     22.48      22.49        22.50     0.01          0.04
    8/13/2018     21.95      21.95        21.96     0.01          0.05
    8/14/2018     22.12      22.11        22.12     0.01          0.05
    8/15/2018     22.47      22.46        22.47     0.01          0.04
    8/16/2018     24.11      24.10        24.11     0.01          0.04
    8/17/2018     24.22      24.20        24.21     0.01          0.04
    8/20/2018     25.65      25.64        25.65     0.01          0.04
    8/21/2018     25.17      25.17        25.18     0.01          0.04
    8/22/2018     24.51      24.52        24.53     0.01          0.04
    8/23/2018     23.80      23.78        23.79     0.01          0.04
    8/24/2018     23.02      23.02        23.03     0.01          0.04
    8/27/2018     23.08      23.08        23.09     0.01          0.04
    8/28/2018     23.48      23.47        23.48     0.01          0.04
    8/29/2018     23.29      23.29        23.30     0.01          0.04
    8/30/2018     23.13      23.12        23.13     0.01          0.04
    8/31/2018     22.91      22.91        22.92     0.01          0.04
     9/4/2018     22.70      22.67        22.68     0.01          0.04
     9/5/2018     22.64      22.63        22.64     0.01          0.04
     9/6/2018     21.75      21.74        21.75     0.01          0.05
     9/7/2018     21.50      21.49        21.50     0.01          0.05
    9/10/2018     21.06      21.05        21.06     0.01          0.05
    9/11/2018     21.88      21.87        21.88     0.01          0.05
    9/12/2018     22.20      22.20        22.21     0.01          0.05
    9/13/2018     22.21      22.21        22.22     0.01          0.05
    9/14/2018     22.85      22.84        22.85     0.01          0.04
    9/17/2018     23.43      23.42        23.43     0.01          0.04
    9/18/2018     24.46      24.48        24.50     0.02          0.08
    9/19/2018     24.64      24.65        24.66     0.01          0.04
    9/20/2018     24.83      24.82        24.83     0.01          0.04
    9/21/2018     24.36      24.35        24.36     0.01          0.04
    9/24/2018     23.86      23.86        23.87     0.01          0.04
    9/25/2018     23.27      23.27        23.28     0.01          0.04
    9/26/2018     21.96      21.96        21.97     0.01          0.05
    9/27/2018     21.24      21.23        21.24     0.01          0.05
    9/28/2018     21.54      21.55        21.56     0.01          0.05
    10/1/2018     21.46      21.43        21.45     0.02          0.09
    10/2/2018     21.81      21.80        21.81     0.01          0.05
    10/3/2018     21.61      21.61        21.62     0.01          0.05
    10/4/2018     21.84      21.82        21.83     0.01          0.05
    10/5/2018     21.50      21.50        21.51     0.01          0.05


                                Page 28 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 221 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    10/8/2018   $ 21.37    $ 21.38      $ 21.39   $ 0.01          0.05 %
    10/9/2018     21.23      21.23        21.24     0.01          0.05
   10/10/2018     21.08      21.09        21.10     0.01          0.05
   10/11/2018     20.45      20.46        20.47     0.01          0.05
   10/12/2018     21.38      21.39        21.40     0.01          0.05
   10/15/2018     21.74      21.73        21.74     0.01          0.05
   10/16/2018     22.26      22.25        22.26     0.01          0.04
   10/17/2018     21.19      21.18        21.19     0.01          0.05
   10/18/2018     21.27      21.26        21.27     0.01          0.05
   10/19/2018     21.43      21.44        21.45     0.01          0.05
   10/22/2018     21.23      21.21        21.22     0.01          0.05
   10/23/2018     21.24      21.23        21.25     0.02          0.09
   10/24/2018     19.81      19.79        19.81     0.02          0.10
   10/25/2018     20.30      20.29        20.30     0.01          0.05
   10/26/2018     19.70      19.69        19.70     0.01          0.05
   10/29/2018     19.58      19.56        19.57     0.01          0.05
   10/30/2018     19.76      19.75        19.76     0.01          0.05
   10/31/2018     19.98      19.99        20.02     0.03          0.15
    11/1/2018     23.00      22.98        22.99     0.01          0.04
    11/2/2018     22.59      22.58        22.59     0.01          0.04
    11/5/2018     22.85      22.83        22.84     0.01          0.04
    11/6/2018     23.09      23.06        23.08     0.02          0.09
    11/7/2018     23.73      23.70        23.71     0.01          0.04
    11/8/2018     23.84      23.83        23.84     0.01          0.04
    11/9/2018     23.45      23.44        23.45     0.01          0.04
   11/12/2018     23.69      23.68        23.69     0.01          0.04
   11/13/2018     23.53      23.52        23.53     0.01          0.04
   11/14/2018     22.67      22.66        22.67     0.01          0.04
   11/15/2018     22.62      22.61        22.62     0.01          0.04
   11/16/2018     22.25      22.23        22.25     0.02          0.09
   11/19/2018     22.00      22.00        22.01     0.01          0.05
   11/20/2018     21.77      21.76        21.77     0.01          0.05
   11/21/2018     22.04      22.03        22.04     0.01          0.05
   11/23/2018     21.94      21.94        21.95     0.01          0.05
   11/26/2018     21.86      21.84        21.85     0.01          0.05
   11/27/2018     21.80      21.79        21.80     0.01          0.05
   11/28/2018     21.84      21.83        21.84     0.01          0.05
   11/29/2018     21.90      21.90        21.91     0.01          0.05
   11/30/2018     21.54      21.54        21.55     0.01          0.05
    12/3/2018     21.59      21.58        21.59     0.01          0.05
    12/4/2018     20.55      20.55        20.56     0.01          0.05
    12/6/2018     20.26      20.27        20.28     0.01          0.05


                                Page 29 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 222 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

    12/7/2018   $ 19.41    $ 19.41      $ 19.42   $ 0.01          0.05 %
   12/10/2018     18.44      18.45        18.46     0.01          0.05
   12/11/2018     18.51      18.52        18.53     0.01          0.05
   12/12/2018     18.99      18.98        18.99     0.01          0.05
   12/13/2018     19.02      19.02        19.03     0.01          0.05
   12/14/2018     18.46      18.45        18.46     0.01          0.05
   12/17/2018     17.65      17.65        17.66     0.01          0.06
   12/18/2018     17.01      17.01        17.02     0.01          0.06
   12/19/2018     16.29      16.29        16.30     0.01          0.06
   12/20/2018     15.89      15.89        15.90     0.01          0.06
   12/21/2018     15.10      15.09        15.10     0.01          0.07
   12/24/2018     14.59      14.63        14.64     0.01          0.07
   12/26/2018     15.82      15.82        15.83     0.01          0.06
   12/27/2018     15.64      15.64        15.65     0.01          0.06
   12/28/2018     15.69      15.69        15.70     0.01          0.06
   12/31/2018     15.42      15.42        15.43     0.01          0.06
     1/2/2019     15.85      15.84        15.85     0.01          0.06
     1/3/2019     16.49      16.49        16.50     0.01          0.06
     1/4/2019     17.37      17.38        17.39     0.01          0.06
     1/7/2019     17.67      17.68        17.69     0.01          0.06
     1/8/2019     17.68      17.69        17.70     0.01          0.06
     1/9/2019     17.96      17.96        17.97     0.01          0.06
    1/10/2019     18.17      18.15        18.16     0.01          0.06
    1/11/2019     18.45      18.43        18.44     0.01          0.05
    1/14/2019     18.47      18.47        18.49     0.02          0.11
    1/15/2019     18.83      18.83        18.84     0.01          0.05
    1/16/2019     18.65      18.66        18.67     0.01          0.05
    1/17/2019     18.76      18.75        18.76     0.01          0.05
    1/18/2019     18.82      18.81        18.82     0.01          0.05
    1/22/2019     18.75      18.75        18.76     0.01          0.05
    1/23/2019     19.46      19.46        19.47     0.01          0.05
    1/24/2019     19.34      19.33        19.34     0.01          0.05
    1/25/2019     19.56      19.56        19.57     0.01          0.05
    1/28/2019     19.78      19.76        19.77     0.01          0.05
    1/29/2019     19.75      19.75        19.76     0.01          0.05
    1/30/2019     20.01      20.00        20.01     0.01          0.05
    1/31/2019     19.85      19.84        19.85     0.01          0.05
     2/1/2019     19.70      19.69        19.70     0.01          0.05
     2/4/2019     19.67      19.68        19.69     0.01          0.05
     2/5/2019     19.96      19.94        19.96     0.02          0.10
     2/6/2019     19.17      19.17        19.18     0.01          0.05
     2/7/2019     18.35      18.35        18.37     0.02          0.11


                                Page 30 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 223 of 253


                                 Exhibit 9-a
                    Teva Pharmaceutical Industries Ltd.
                           Daily Bid-Ask Spread
                      for American Depositary Shares
                     February 6, 2014 to May 10, 2019

                                                               Spread as a
                 Closing                          Bid-Ask      Percent of
     Date         Price       Bid          Ask     Spread     Closing Price
      (1)          (2)        (3)          (4)       (5)           (6)
                                                  (4) - (3)      (5) / (2)

     2/8/2019   $ 18.22    $ 18.22      $ 18.23   $ 0.01          0.05 %
    2/11/2019     18.82      18.80        18.81     0.01          0.05
    2/12/2019     19.12      19.11        19.12     0.01          0.05
    2/13/2019     17.63      17.62        17.63     0.01          0.06
    2/14/2019     17.28      17.30        17.31     0.01          0.06
    2/15/2019     17.98      17.98        17.99     0.01          0.06
    2/19/2019     18.02      18.00        18.01     0.01          0.06
    2/20/2019     17.40      17.40        17.41     0.01          0.06
    2/21/2019     17.25      17.25        17.26     0.01          0.06
    2/22/2019     17.25      17.25        17.26     0.01          0.06
    2/25/2019     17.60      17.60        17.61     0.01          0.06
    2/26/2019     16.94      16.94        16.95     0.01          0.06
    2/27/2019     17.00      17.01        17.02     0.01          0.06
    2/28/2019     16.83      16.83        16.84     0.01          0.06
     3/1/2019     17.08      17.08        17.09     0.01          0.06
     3/4/2019     16.75      16.75        16.76     0.01          0.06
     3/5/2019     16.73      16.73        16.74     0.01          0.06
     3/6/2019     15.97      15.97        15.98     0.01          0.06
     3/7/2019     16.00      16.00        16.01     0.01          0.06
     3/8/2019     15.75      15.75        15.76     0.01          0.06
    3/11/2019     15.78      15.76        15.77     0.01          0.06
    3/12/2019     15.68      15.68        15.69     0.01          0.06
    3/13/2019     16.23      16.22        16.23     0.01          0.06
    3/14/2019     16.47      16.47        16.48     0.01          0.06
    3/15/2019     16.51      16.50        16.51     0.01          0.06
    3/18/2019     16.64      16.63        16.64     0.01          0.06
    3/19/2019     16.91      16.91        16.92     0.01          0.06
    3/20/2019     16.86      16.87        16.88     0.01          0.06
    3/21/2019     17.08      17.07        17.08     0.01          0.06
    3/22/2019     16.33      16.33        16.34     0.01          0.06
    3/25/2019     15.90      15.89        15.90     0.01          0.06
    3/26/2019     15.93      15.91        15.92     0.01          0.06
    3/27/2019     16.00      16.00        16.01     0.01          0.06
    3/28/2019     15.58      15.57        15.58     0.01          0.06
    3/29/2019     15.68      15.67        15.68     0.01          0.06
     4/1/2019     15.72      15.71        15.72     0.01          0.06
     4/2/2019     15.03      15.02        15.03     0.01          0.07
     4/3/2019     14.87      14.85        14.86     0.01          0.07
     4/4/2019     15.19      15.18        15.19     0.01          0.07
     4/5/2019     15.24      15.24        15.25     0.01          0.07
     4/8/2019     15.04      15.02        15.03     0.01          0.07
     4/9/2019     14.55      14.53        14.54     0.01          0.07


                                Page 31 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 224 of 253


                                       Exhibit 9-a
                          Teva Pharmaceutical Industries Ltd.
                                 Daily Bid-Ask Spread
                            for American Depositary Shares
                           February 6, 2014 to May 10, 2019

                                                                          Spread as a
                       Closing                               Bid-Ask      Percent of
        Date            Price          Bid           Ask      Spread     Closing Price
         (1)             (2)           (3)           (4)        (5)           (6)
                                                             (4) - (3)      (5) / (2)

      4/10/2019      $ 14.66        $ 14.65        $ 14.66   $ 0.01          0.07 %
      4/11/2019        14.49          14.49          14.50     0.01          0.07
      4/12/2019        14.38          14.37          14.38     0.01          0.07
      4/15/2019        14.57          14.57          14.58     0.01          0.07
      4/16/2019        14.69          14.69          14.71     0.02          0.14
      4/17/2019        14.22          14.21          14.22     0.01          0.07
      4/18/2019        14.36          14.36          14.37     0.01          0.07
      4/22/2019        14.70          14.70          14.71     0.01          0.07
      4/23/2019        14.91          14.91          14.92     0.01          0.07
      4/24/2019        15.00          14.98          15.00     0.02          0.13
      4/25/2019        15.14          15.14          15.15     0.01          0.07
      4/26/2019        15.36          15.35          15.36     0.01          0.07
      4/29/2019        15.61          15.61          15.62     0.01          0.06
      4/30/2019        15.22          15.21          15.22     0.01          0.07
       5/1/2019        15.23          15.23          15.24     0.01          0.07
       5/2/2019        14.90          14.89          14.90     0.01          0.07
       5/3/2019        15.18          15.17          15.18     0.01          0.07
       5/6/2019        14.89          14.89          14.90     0.01          0.07
       5/7/2019        14.61          14.61          14.62     0.01          0.07
       5/8/2019        14.60          14.59          14.60     0.01          0.07
       5/9/2019        14.47          14.46          14.47     0.01          0.07
      5/10/2019        14.36          14.36          14.37     0.01          0.07


    Average Bid-Ask Spread as a Percent of Closing Price:                    0.035 %

    Median Bid-Ask Spread as a Percent of Closing Price:                     0.031 %


Notes and Sources:
Data obtained from FactSet Research Systems Inc.




                                          Page 32 of 32
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 225 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

    12/3/2015     $ 996.25    $    N/A      $      N/A   $   N/A          N/A %
    12/4/2015      1021.95         N/A             N/A       N/A          N/A
    12/7/2015      1020.50         N/A             N/A       N/A          N/A
    12/8/2015      1015.33         N/A             N/A       N/A          N/A
    12/9/2015      1009.24         N/A             N/A       N/A          N/A
   12/10/2015      1014.74         N/A             N/A       N/A          N/A
   12/11/2015       992.89         N/A             N/A       N/A          N/A
   12/14/2015       995.95         N/A             N/A       N/A          N/A
   12/15/2015      1003.93         N/A             N/A       N/A          N/A
   12/16/2015      1020.35         N/A             N/A       N/A          N/A
   12/17/2015      1018.00         N/A             N/A       N/A          N/A
   12/18/2015      1017.50         N/A             N/A       N/A          N/A
   12/21/2015      1021.34         N/A             N/A       N/A          N/A
   12/22/2015      1022.39         N/A             N/A       N/A          N/A
   12/23/2015      1029.45         N/A             N/A       N/A          N/A
   12/24/2015      1031.69         N/A             N/A       N/A          N/A
   12/28/2015      1026.00         N/A             N/A       N/A          N/A
   12/29/2015      1029.22         N/A             N/A       N/A          N/A
   12/30/2015      1035.78         N/A             N/A       N/A          N/A
   12/31/2015      1017.36         N/A             N/A       N/A          N/A
     1/4/2016      1018.11         N/A             N/A       N/A          N/A
     1/5/2016      1023.26         N/A             N/A       N/A          N/A
     1/6/2016      1015.74         N/A             N/A       N/A          N/A
     1/7/2016      1007.50         N/A             N/A       N/A          N/A
     1/8/2016      1007.23         N/A             N/A       N/A          N/A
    1/11/2016      1000.50         N/A             N/A       N/A          N/A
    1/12/2016      1008.11         N/A             N/A       N/A          N/A
    1/13/2016       992.14         N/A             N/A       N/A          N/A
    1/14/2016       997.50         N/A             N/A       N/A          N/A
    1/15/2016       982.43         N/A             N/A       N/A          N/A
    1/19/2016       981.67         N/A             N/A       N/A          N/A
    1/20/2016       980.00         N/A             N/A       N/A          N/A
    1/21/2016       982.37         N/A             N/A       N/A          N/A
    1/22/2016       993.17         N/A             N/A       N/A          N/A
    1/25/2016       999.80         N/A             N/A       N/A          N/A
    1/26/2016      1004.89         N/A             N/A       N/A          N/A
    1/27/2016       978.62         N/A             N/A       N/A          N/A
    1/28/2016       966.00         N/A             N/A       N/A          N/A
    1/29/2016       976.84         N/A             N/A       N/A          N/A
     2/1/2016       988.00         N/A             N/A       N/A          N/A
     2/2/2016       974.53         N/A             N/A       N/A          N/A
     2/3/2016       957.99         N/A             N/A       N/A          N/A


                                    Page 1 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 226 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

     2/4/2016     $ 961.20    $    N/A      $      N/A   $   N/A          N/A %
     2/5/2016       954.25         N/A             N/A       N/A          N/A
     2/8/2016       920.09         N/A             N/A       N/A          N/A
     2/9/2016       927.13         N/A             N/A       N/A          N/A
    2/10/2016       935.94         N/A             N/A       N/A          N/A
    2/11/2016       898.00         N/A             N/A       N/A          N/A
    2/12/2016       911.00         N/A             N/A       N/A          N/A
    2/16/2016       914.18         N/A             N/A       N/A          N/A
    2/17/2016       938.00         N/A             N/A       N/A          N/A
    2/18/2016       930.00         N/A             N/A       N/A          N/A
    2/19/2016       922.12         N/A             N/A       N/A          N/A
    2/22/2016       948.00         N/A             N/A       N/A          N/A
    2/23/2016       936.90         N/A             N/A       N/A          N/A
    2/24/2016       920.00         N/A             N/A       N/A          N/A
    2/25/2016       925.00         N/A             N/A       N/A          N/A
    2/26/2016       917.50         N/A             N/A       N/A          N/A
    2/29/2016       907.50         N/A             N/A       N/A          N/A
     3/1/2016       900.00         N/A             N/A       N/A          N/A
     3/2/2016       907.00         N/A             N/A       N/A          N/A
     3/3/2016       900.00         N/A             N/A       N/A          N/A
     3/4/2016       896.00         N/A             N/A       N/A          N/A
     3/7/2016       915.01         N/A             N/A       N/A          N/A
     3/8/2016       902.00         N/A             N/A       N/A          N/A
     3/9/2016       924.23         N/A             N/A       N/A          N/A
    3/10/2016       922.50         N/A             N/A       N/A          N/A
    3/11/2016       938.50         N/A             N/A       N/A          N/A
    3/14/2016       944.00         N/A             N/A       N/A          N/A
    3/15/2016       925.00         N/A             N/A       N/A          N/A
    3/16/2016       896.00         N/A             N/A       N/A          N/A
    3/17/2016       880.00         N/A             N/A       N/A          N/A
    3/18/2016       865.00         N/A             N/A       N/A          N/A
    3/21/2016       883.00         N/A             N/A       N/A          N/A
    3/22/2016       888.00         N/A             N/A       N/A          N/A
    3/23/2016       888.00         N/A             N/A       N/A          N/A
    3/24/2016       888.00         N/A             N/A       N/A          N/A
    3/28/2016       881.32         N/A             N/A       N/A          N/A
    3/29/2016       890.00         N/A             N/A       N/A          N/A
    3/30/2016       887.44         N/A             N/A       N/A          N/A
    3/31/2016       883.94         N/A             N/A       N/A          N/A
     4/1/2016       887.65         N/A             N/A       N/A          N/A
     4/4/2016       899.00         N/A             N/A       N/A          N/A
     4/5/2016       895.00         N/A             N/A       N/A          N/A


                                    Page 2 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 227 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

     4/6/2016     $ 917.00    $    N/A      $      N/A   $   N/A          N/A %
     4/7/2016       917.00         N/A             N/A       N/A          N/A
     4/8/2016       915.58         N/A             N/A       N/A          N/A
    4/11/2016       920.00         N/A             N/A       N/A          N/A
    4/12/2016       909.00         N/A             N/A       N/A          N/A
    4/13/2016       914.85         N/A             N/A       N/A          N/A
    4/14/2016       919.00         N/A             N/A       N/A          N/A
    4/15/2016       911.00         N/A             N/A       N/A          N/A
    4/18/2016       907.00         N/A             N/A       N/A          N/A
    4/19/2016       928.00         N/A             N/A       N/A          N/A
    4/20/2016       922.65         N/A             N/A       N/A          N/A
    4/21/2016       931.34         N/A             N/A       N/A          N/A
    4/22/2016       930.00         N/A             N/A       N/A          N/A
    4/25/2016       930.00         N/A             N/A       N/A          N/A
    4/26/2016       920.00         N/A             N/A       N/A          N/A
    4/27/2016       925.00         N/A             N/A       N/A          N/A
    4/28/2016       899.70         N/A             N/A       N/A          N/A
    4/29/2016       901.00         N/A             N/A       N/A          N/A
     5/2/2016       891.00         N/A             N/A       N/A          N/A
     5/3/2016       889.31         N/A             N/A       N/A          N/A
     5/4/2016       890.00         N/A             N/A       N/A          N/A
     5/5/2016       891.50         N/A             N/A       N/A          N/A
     5/6/2016       850.00         N/A             N/A       N/A          N/A
     5/9/2016       881.00         N/A             N/A       N/A          N/A
    5/10/2016       882.00         N/A             N/A       N/A          N/A
    5/11/2016       870.00         N/A             N/A       N/A          N/A
    5/12/2016       850.00         N/A             N/A       N/A          N/A
    5/13/2016       847.28         N/A             N/A       N/A          N/A
    5/16/2016       852.50         N/A             N/A       N/A          N/A
    5/17/2016       860.00         N/A             N/A       N/A          N/A
    5/18/2016       870.00         N/A             N/A       N/A          N/A
    5/19/2016       861.00         N/A             N/A       N/A          N/A
    5/20/2016       871.00         N/A             N/A       N/A          N/A
    5/23/2016       869.00         N/A             N/A       N/A          N/A
    5/24/2016       875.00         N/A             N/A       N/A          N/A
    5/25/2016       870.00         N/A             N/A       N/A          N/A
    5/26/2016       865.04         N/A             N/A       N/A          N/A
    5/27/2016       855.00         N/A             N/A       N/A          N/A
    5/31/2016       850.00         N/A             N/A       N/A          N/A
     6/1/2016       866.00         N/A             N/A       N/A          N/A
     6/2/2016       884.90         N/A             N/A       N/A          N/A
     6/3/2016       869.00         N/A             N/A       N/A          N/A


                                    Page 3 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 228 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

     6/6/2016     $ 885.00    $    N/A      $      N/A   $   N/A          N/A %
     6/7/2016       880.00         N/A             N/A       N/A          N/A
     6/8/2016       882.00         N/A             N/A       N/A          N/A
     6/9/2016       872.00         N/A             N/A       N/A          N/A
    6/10/2016       863.34         N/A             N/A       N/A          N/A
    6/13/2016       865.00         N/A             N/A       N/A          N/A
    6/14/2016       873.00         N/A             N/A       N/A          N/A
    6/15/2016       863.00         N/A             N/A       N/A          N/A
    6/16/2016       857.00         N/A             N/A       N/A          N/A
    6/17/2016       855.00         N/A             N/A       N/A          N/A
    6/20/2016       856.00         N/A             N/A       N/A          N/A
    6/21/2016       848.00         N/A             N/A       N/A          N/A
    6/22/2016       850.00         N/A             N/A       N/A          N/A
    6/23/2016       852.00         N/A             N/A       N/A          N/A
    6/24/2016       834.00         N/A             N/A       N/A          N/A
    6/27/2016       818.50         N/A             N/A       N/A          N/A
    6/28/2016       833.00         N/A             N/A       N/A          N/A
    6/29/2016       839.50         N/A             N/A       N/A          N/A
    6/30/2016       827.00         N/A             N/A       N/A          N/A
     7/1/2016       840.00         N/A             N/A       N/A          N/A
     7/5/2016       842.00         N/A             N/A       N/A          N/A
     7/6/2016       841.00         N/A             N/A       N/A          N/A
     7/7/2016       849.00         N/A             N/A       N/A          N/A
     7/8/2016       852.00         N/A             N/A       N/A          N/A
    7/11/2016       852.00         N/A             N/A       N/A          N/A
    7/12/2016       874.00         N/A             N/A       N/A          N/A
    7/13/2016       895.00         N/A             N/A       N/A          N/A
    7/14/2016       904.00         N/A             N/A       N/A          N/A
    7/15/2016       900.00         N/A             N/A       N/A          N/A
    7/18/2016       897.00         N/A             N/A       N/A          N/A
    7/19/2016       886.00         N/A             N/A       N/A          N/A
    7/20/2016       908.00         N/A             N/A       N/A          N/A
    7/21/2016       908.00         N/A             N/A       N/A          N/A
    7/22/2016       905.00         N/A             N/A       N/A          N/A
    7/25/2016       891.00         N/A             N/A       N/A          N/A
    7/26/2016       894.75         N/A             N/A       N/A          N/A
    7/27/2016       908.90         N/A             N/A       N/A          N/A
    7/28/2016       908.00         N/A             N/A       N/A          N/A
    7/29/2016       888.00         N/A             N/A       N/A          N/A
     8/1/2016       893.00         N/A             N/A       N/A          N/A
     8/2/2016       881.00         N/A             N/A       N/A          N/A
     8/3/2016       888.00         N/A             N/A       N/A          N/A


                                    Page 4 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 229 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

     8/4/2016     $ 907.00    $    N/A      $      N/A   $   N/A          N/A %
     8/5/2016       895.00         N/A             N/A       N/A          N/A
     8/8/2016       882.00         N/A             N/A       N/A          N/A
     8/9/2016       888.50         N/A             N/A       N/A          N/A
    8/10/2016       880.00         N/A             N/A       N/A          N/A
    8/11/2016       889.00         N/A             N/A       N/A          N/A
    8/12/2016       895.50         N/A             N/A       N/A          N/A
    8/15/2016       907.00         N/A             N/A       N/A          N/A
    8/16/2016       902.00         N/A             N/A       N/A          N/A
    8/17/2016       890.00         N/A             N/A       N/A          N/A
    8/18/2016       894.20         N/A             N/A       N/A          N/A
    8/19/2016       895.64         N/A             N/A       N/A          N/A
    8/22/2016       906.00         N/A             N/A       N/A          N/A
    8/23/2016       904.00         N/A             N/A       N/A          N/A
    8/24/2016       885.00         N/A             N/A       N/A          N/A
    8/25/2016       879.00         N/A             N/A       N/A          N/A
    8/26/2016       887.00         N/A             N/A       N/A          N/A
    8/29/2016       880.00         N/A             N/A       N/A          N/A
    8/30/2016       858.00         N/A             N/A       N/A          N/A
    8/31/2016       860.00         N/A             N/A       N/A          N/A
     9/1/2016       861.50         N/A             N/A       N/A          N/A
     9/2/2016       858.00         N/A             N/A       N/A          N/A
     9/6/2016       860.00         N/A             N/A       N/A          N/A
     9/7/2016       870.00         N/A             N/A       N/A          N/A
     9/8/2016       875.00         N/A             N/A       N/A          N/A
     9/9/2016       855.00         N/A             N/A       N/A          N/A
    9/12/2016       867.18         N/A             N/A       N/A          N/A
    9/13/2016       863.50         N/A             N/A       N/A          N/A
    9/14/2016       873.00         N/A             N/A       N/A          N/A
    9/15/2016       874.00         N/A             N/A       N/A          N/A
    9/16/2016       874.00         N/A             N/A       N/A          N/A
    9/19/2016       856.00         N/A             N/A       N/A          N/A
    9/20/2016       865.00         N/A             N/A       N/A          N/A
    9/21/2016       856.00         N/A             N/A       N/A          N/A
    9/22/2016       875.00         N/A             N/A       N/A          N/A
    9/23/2016       873.50         N/A             N/A       N/A          N/A
    9/26/2016       857.75         N/A             N/A       N/A          N/A
    9/27/2016       852.00         N/A             N/A       N/A          N/A
    9/28/2016       848.36         N/A             N/A       N/A          N/A
    9/29/2016       815.77         N/A             N/A       N/A          N/A
    9/30/2016       813.31         N/A             N/A       N/A          N/A
    10/3/2016       809.50         N/A             N/A       N/A          N/A


                                    Page 5 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 230 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

    10/4/2016     $ 797.50    $    N/A      $      N/A   $   N/A          N/A %
    10/5/2016       798.00         N/A             N/A       N/A          N/A
    10/6/2016       798.88         N/A             N/A       N/A          N/A
    10/7/2016       799.00         N/A             N/A       N/A          N/A
   10/10/2016       795.75         N/A             N/A       N/A          N/A
   10/11/2016       790.00         N/A             N/A       N/A          N/A
   10/12/2016       789.50         N/A             N/A       N/A          N/A
   10/13/2016       780.39         N/A             N/A       N/A          N/A
   10/14/2016       770.00         N/A             N/A       N/A          N/A
   10/17/2016       753.00         N/A             N/A       N/A          N/A
   10/18/2016       769.52         N/A             N/A       N/A          N/A
   10/19/2016       770.00         N/A             N/A       N/A          N/A
   10/20/2016       780.00         N/A             N/A       N/A          N/A
   10/21/2016       780.00         N/A             N/A       N/A          N/A
   10/24/2016       771.50         N/A             N/A       N/A          N/A
   10/25/2016       775.00         N/A             N/A       N/A          N/A
   10/26/2016       768.17         N/A             N/A       N/A          N/A
   10/27/2016       778.00         N/A             N/A       N/A          N/A
   10/28/2016       754.17         N/A             N/A       N/A          N/A
   10/31/2016       758.00         N/A             N/A       N/A          N/A
    11/1/2016       763.54         N/A             N/A       N/A          N/A
    11/2/2016       767.50         N/A             N/A       N/A          N/A
    11/3/2016       711.00         N/A             N/A       N/A          N/A
    11/4/2016       716.00         N/A             N/A       N/A          N/A
    11/7/2016       715.00         N/A             N/A       N/A          N/A
    11/8/2016       690.00         N/A             N/A       N/A          N/A
    11/9/2016       714.50         N/A             N/A       N/A          N/A
   11/10/2016       728.00         N/A             N/A       N/A          N/A
   11/11/2016       720.00         N/A             N/A       N/A          N/A
   11/14/2016       728.00         N/A             N/A       N/A          N/A
   11/15/2016       689.99         N/A             N/A       N/A          N/A
   11/16/2016       670.00         N/A             N/A       N/A          N/A
   11/17/2016       698.00         N/A             N/A       N/A          N/A
   11/18/2016       685.50         N/A             N/A       N/A          N/A
   11/21/2016       685.00         N/A             N/A       N/A          N/A
   11/22/2016       672.00         N/A             N/A       N/A          N/A
   11/23/2016       681.50         N/A             N/A       N/A          N/A
   11/25/2016       688.00         N/A             N/A       N/A          N/A
   11/28/2016       685.00         N/A             N/A       N/A          N/A
   11/29/2016       664.00         N/A             N/A       N/A          N/A
   11/30/2016       654.00         N/A             N/A       N/A          N/A
    12/1/2016       654.00         N/A             N/A       N/A          N/A


                                    Page 6 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 231 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

    12/2/2016     $ 653.00    $    N/A      $      N/A   $   N/A          N/A %
    12/5/2016       657.01         N/A             N/A       N/A          N/A
    12/6/2016       630.75         N/A             N/A       N/A          N/A
    12/7/2016       637.94         N/A             N/A       N/A          N/A
    12/8/2016       640.00         N/A             N/A       N/A          N/A
    12/9/2016       655.00         N/A             N/A       N/A          N/A
   12/12/2016       660.00         N/A             N/A       N/A          N/A
   12/13/2016       673.00         N/A             N/A       N/A          N/A
   12/14/2016       660.00         N/A             N/A       N/A          N/A
   12/15/2016       655.00         N/A             N/A       N/A          N/A
   12/16/2016       645.00         N/A             N/A       N/A          N/A
   12/19/2016       654.29         N/A             N/A       N/A          N/A
   12/20/2016       648.00         N/A             N/A       N/A          N/A
   12/21/2016       650.00         N/A             N/A       N/A          N/A
   12/22/2016       663.00         N/A             N/A       N/A          N/A
   12/23/2016       655.70         N/A             N/A       N/A          N/A
   12/27/2016       645.00         N/A             N/A       N/A          N/A
   12/28/2016       650.00         N/A             N/A       N/A          N/A
   12/29/2016       645.00         N/A             N/A       N/A          N/A
   12/30/2016       645.00         N/A             N/A       N/A          N/A
     1/3/2017       664.00         N/A             N/A       N/A          N/A
     1/4/2017       676.00         N/A             N/A       N/A          N/A
     1/5/2017       680.00         N/A             N/A       N/A          N/A
     1/6/2017       633.00         N/A             N/A       N/A          N/A
     1/9/2017       632.00         N/A             N/A       N/A          N/A
    1/10/2017       628.50         N/A             N/A       N/A          N/A
    1/11/2017       627.00         N/A             N/A       N/A          N/A
    1/12/2017       624.99         N/A             N/A       N/A          N/A
    1/13/2017       620.00         N/A             N/A       N/A          N/A
    1/17/2017       620.00         N/A             N/A       N/A          N/A
    1/18/2017       621.00         N/A             N/A       N/A          N/A
    1/19/2017       616.25         N/A             N/A       N/A          N/A
    1/20/2017       610.00         N/A             N/A       N/A          N/A
    1/23/2017       599.10         N/A             N/A       N/A          N/A
    1/24/2017       595.00         N/A             N/A       N/A          N/A
    1/25/2017       612.52         N/A             N/A       N/A          N/A
    1/26/2017       614.08         N/A             N/A       N/A          N/A
    1/27/2017       630.00         N/A             N/A       N/A          N/A
    1/30/2017       625.50         N/A             N/A       N/A          N/A
    1/31/2017       616.60         N/A             N/A       N/A          N/A
     2/1/2017       631.99         N/A             N/A       N/A          N/A
     2/2/2017       627.15         N/A             N/A       N/A          N/A


                                    Page 7 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 232 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

     2/3/2017     $ 630.00    $    N/A      $      N/A   $   N/A          N/A %
     2/6/2017       634.00         N/A             N/A       N/A          N/A
     2/7/2017       605.00         N/A             N/A       N/A          N/A
     2/8/2017       605.00         N/A             N/A       N/A          N/A
     2/9/2017       611.00         N/A             N/A       N/A          N/A
    2/10/2017       603.50         N/A             N/A       N/A          N/A
    2/13/2017       624.00         N/A             N/A       N/A          N/A
    2/14/2017       631.00         N/A             N/A       N/A          N/A
    2/15/2017       664.00         N/A             N/A       N/A          N/A
    2/16/2017       653.00         N/A             N/A       N/A          N/A
    2/17/2017       645.00         N/A             N/A       N/A          N/A
    2/21/2017       659.50         N/A             N/A       N/A          N/A
    2/22/2017       651.00         N/A             N/A       N/A          N/A
    2/23/2017       646.40         N/A             N/A       N/A          N/A
    2/24/2017       640.25         N/A             N/A       N/A          N/A
    2/27/2017       634.00         N/A             N/A       N/A          N/A
    2/28/2017       635.00         N/A             N/A       N/A          N/A
     3/1/2017       624.50         N/A             N/A       N/A          N/A
     3/2/2017       625.00         N/A             N/A       N/A          N/A
     3/3/2017       618.50         N/A             N/A       N/A          N/A
     3/6/2017       603.00         N/A             N/A       N/A          N/A
     3/7/2017       600.00         N/A             N/A       N/A          N/A
     3/8/2017       588.50         N/A             N/A       N/A          N/A
     3/9/2017       591.38         N/A             N/A       N/A          N/A
    3/10/2017       591.00         N/A             N/A       N/A          N/A
    3/13/2017       597.00         N/A             N/A       N/A          N/A
    3/14/2017       601.50         N/A             N/A       N/A          N/A
    3/15/2017       614.90         N/A             N/A       N/A          N/A
    3/16/2017       605.00         N/A             N/A       N/A          N/A
    3/17/2017       600.20         N/A             N/A       N/A          N/A
    3/20/2017       598.50         N/A             N/A       N/A          N/A
    3/21/2017       584.03         N/A             N/A       N/A          N/A
    3/22/2017       589.00         N/A             N/A       N/A          N/A
    3/23/2017       589.00         N/A             N/A       N/A          N/A
    3/24/2017       592.00         N/A             N/A       N/A          N/A
    3/27/2017       595.00         N/A             N/A       N/A          N/A
    3/28/2017       593.00         N/A             N/A       N/A          N/A
    3/29/2017       592.90         N/A             N/A       N/A          N/A
    3/30/2017       585.00         N/A             N/A       N/A          N/A
    3/31/2017       577.00         N/A             N/A       N/A          N/A
     4/3/2017       579.40         N/A             N/A       N/A          N/A
     4/4/2017       573.00         N/A             N/A       N/A          N/A


                                    Page 8 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 233 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid              Ask   Spread      Closing Price
      (1)             (2)         (3)              (4)      (5)           (6)
                                                         (4) - (3)      (5) / (2)

     4/5/2017     $ 574.08    $    N/A      $      N/A   $   N/A          N/A %
     4/6/2017       580.50         N/A             N/A       N/A          N/A
     4/7/2017       583.00         N/A             N/A       N/A          N/A
    4/10/2017       583.00         N/A             N/A       N/A          N/A
    4/11/2017       580.00         N/A             N/A       N/A          N/A
    4/12/2017       575.76         N/A             N/A       N/A          N/A
    4/13/2017       579.00         N/A             N/A       N/A          N/A
    4/17/2017       578.00         N/A             N/A       N/A          N/A
    4/18/2017       565.00         N/A             N/A       N/A          N/A
    4/19/2017       560.00         N/A             N/A       N/A          N/A
    4/20/2017       558.00         N/A             N/A       N/A          N/A
    4/21/2017       555.01         N/A             N/A       N/A          N/A
    4/24/2017       571.00         N/A             N/A       N/A          N/A
    4/25/2017       559.00         N/A             N/A       N/A          N/A
    4/26/2017       564.50         N/A             N/A       N/A          N/A
    4/27/2017       576.00         N/A             N/A       N/A          N/A
    4/28/2017       571.00         N/A             N/A       N/A          N/A
     5/1/2017       572.00         N/A             N/A       N/A          N/A
     5/2/2017       579.00         N/A             N/A       N/A          N/A
     5/3/2017       559.50         N/A             N/A       N/A          N/A
     5/4/2017       564.00         N/A             N/A       N/A          N/A
     5/5/2017       560.05         N/A             N/A       N/A          N/A
     5/8/2017       562.99         N/A             N/A       N/A          N/A
     5/9/2017       568.90         N/A             N/A       N/A          N/A
    5/10/2017       571.50         N/A             N/A       N/A          N/A
    5/11/2017       580.00         N/A             N/A       N/A          N/A
    5/12/2017       574.50         N/A             N/A       N/A          N/A
    5/15/2017       574.00         N/A             N/A       N/A          N/A
    5/16/2017       571.15         N/A             N/A       N/A          N/A
    5/17/2017       552.50         N/A             N/A       N/A          N/A
    5/18/2017       543.00         N/A             N/A       N/A          N/A
    5/19/2017       535.00         N/A             N/A       N/A          N/A
    5/22/2017       536.70         N/A             N/A       N/A          N/A
    5/23/2017       522.00         N/A             N/A       N/A          N/A
    5/24/2017       534.00         N/A             N/A       N/A          N/A
    5/25/2017       528.50         N/A             N/A       N/A          N/A
    5/26/2017       526.00         N/A             N/A       N/A          N/A
    5/30/2017       500.00         N/A             N/A       N/A          N/A
    5/31/2017       500.00         N/A             N/A       N/A          N/A
     6/1/2017       523.00         N/A             N/A       N/A          N/A
     6/2/2017       530.00         N/A             N/A       N/A          N/A
     6/5/2017       535.00         N/A             N/A       N/A          N/A


                                    Page 9 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 234 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                      Spread as a
                    Closing                              Bid-Ask      Percent of
     Date            Price        Bid          Ask       Spread      Closing Price
      (1)             (2)         (3)          (4)          (5)           (6)
                                                         (4) - (3)      (5) / (2)

     6/6/2017     $ 512.00    $    N/A     $       N/A   $   N/A          N/A %
     6/7/2017       521.00         N/A             N/A       N/A          N/A
     6/8/2017       527.00         N/A             N/A       N/A          N/A
     6/9/2017       540.00         N/A             N/A       N/A          N/A
    6/12/2017       547.00         N/A             N/A       N/A          N/A
    6/13/2017       547.56         N/A             N/A       N/A          N/A
    6/14/2017       547.13         N/A             N/A       N/A          N/A
    6/15/2017       547.67         N/A             N/A       N/A          N/A
    6/16/2017       553.00         N/A             N/A       N/A          N/A
    6/19/2017       562.00         N/A             N/A       N/A          N/A
    6/20/2017       562.90         N/A             N/A       N/A          N/A
    6/21/2017       558.00         N/A             N/A       N/A          N/A
    6/22/2017       579.15         N/A             N/A       N/A          N/A
    6/23/2017       584.00         N/A             N/A       N/A          N/A
    6/26/2017       595.00         N/A             N/A       N/A          N/A
    6/27/2017       577.70         N/A             N/A       N/A          N/A
    6/28/2017       586.50         N/A             N/A       N/A          N/A
    6/29/2017       588.46         N/A             N/A       N/A          N/A
    6/30/2017       594.50         N/A             N/A       N/A          N/A
     7/3/2017       588.00         N/A             N/A       N/A          N/A
     7/5/2017       590.00         N/A             N/A       N/A          N/A
     7/6/2017       570.00         N/A             N/A       N/A          N/A
     7/7/2017       566.50         N/A             N/A       N/A          N/A
    7/10/2017       561.75         N/A             N/A       N/A          N/A
    7/11/2017       564.00         N/A             N/A       N/A          N/A
    7/12/2017       575.00         N/A             N/A       N/A          N/A
    7/13/2017       594.00         N/A             N/A       N/A          N/A
    7/14/2017       575.00         N/A             N/A       N/A          N/A
    7/17/2017       571.00         N/A             N/A       N/A          N/A
    7/18/2017       573.50         N/A             N/A       N/A          N/A
    7/19/2017       578.00         N/A             N/A       N/A          N/A
    7/20/2017       582.00         N/A             N/A       N/A          N/A
    7/21/2017       583.65         N/A             N/A       N/A          N/A
    7/24/2017       584.00         N/A             N/A       N/A          N/A
    7/25/2017       589.00         N/A             N/A       N/A          N/A
    7/26/2017       595.00         N/A             N/A       N/A          N/A
    7/27/2017       580.20         N/A             N/A       N/A          N/A
    7/28/2017       586.99         N/A             N/A       N/A          N/A
    7/31/2017       584.00         N/A             N/A       N/A          N/A
     8/1/2017       574.50         N/A             N/A       N/A          N/A
     8/2/2017       560.50         N/A             N/A       N/A          N/A
     8/3/2017       465.05         N/A             N/A       N/A          N/A


                                   Page 10 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 235 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                       Spread as a
                    Closing                               Bid-Ask      Percent of
     Date            Price         Bid            Ask     Spread      Closing Price
      (1)             (2)          (3)            (4)        (5)           (6)
                                                          (4) - (3)      (5) / (2)

     8/4/2017     $ 409.00    $     N/A      $     N/A    $     N/A        N/A %
     8/7/2017       376.00          N/A            N/A          N/A        N/A
     8/8/2017       376.99          N/A            N/A          N/A        N/A
     8/9/2017       364.00          N/A            N/A          N/A        N/A
    8/10/2017       349.99          N/A            N/A          N/A        N/A
    8/11/2017       358.00          N/A            N/A          N/A        N/A
    8/14/2017       352.00          N/A            N/A          N/A        N/A
    8/15/2017       362.00          N/A            N/A          N/A        N/A
    8/16/2017       352.30          N/A            N/A          N/A        N/A
    8/17/2017       347.01          N/A            N/A          N/A        N/A
    8/18/2017       350.50          N/A            N/A          N/A        N/A
    8/21/2017       354.99          N/A            N/A          N/A        N/A
    8/22/2017       350.00          N/A            N/A          N/A        N/A
    8/23/2017       338.50          N/A            N/A          N/A        N/A
    8/24/2017       334.00          N/A            N/A          N/A        N/A
    8/25/2017       330.00          N/A            N/A          N/A        N/A
    8/28/2017       334.00          N/A            N/A          N/A        N/A
    8/29/2017       335.00        329.00         339.00       10.00       2.99
    8/30/2017       310.75        310.80         311.00        0.20       0.06
    8/31/2017       319.75        319.75         324.93        5.18       1.62
     9/1/2017       317.00        317.00         324.00        7.00       2.21
     9/5/2017       307.00        307.00         312.00        5.00       1.63
     9/6/2017       309.25        310.00         311.50        1.50       0.49
     9/7/2017       309.64        309.96         312.12        2.16       0.70
     9/8/2017       312.00        310.60         312.00        1.40       0.45
    9/11/2017       358.00        355.25         360.00        4.75       1.33
    9/12/2017       375.00        372.34         374.85        2.51       0.67
    9/13/2017       364.00        364.00         380.00       16.00       4.40
    9/14/2017       358.18        356.30         358.66        2.36       0.66
    9/15/2017       352.15        352.15         353.56        1.41       0.40
    9/18/2017       336.10        336.10         340.00        3.90       1.16
    9/19/2017       340.04        336.98         340.04        3.06       0.90
    9/20/2017       338.85        336.89         338.85        1.96       0.58
    9/21/2017       337.39        336.10         349.49       13.39       3.97
    9/22/2017       338.00        336.00         339.00        3.00       0.89
    9/25/2017       338.78        338.57         340.02        1.45       0.43
    9/26/2017       341.20        341.50         346.00        4.50       1.32
    9/27/2017       346.73        346.57         347.48        0.91       0.26
    9/28/2017       340.00        339.45         340.91        1.46       0.43
    9/29/2017       344.64        346.24         348.00        1.76       0.51
    10/2/2017       358.00        360.45         375.00       14.55       4.06
    10/3/2017       365.00        365.32         367.28        1.96       0.54


                                     Page 11 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 236 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                    Spread as a
                    Closing                           Bid-Ask       Percent of
     Date            Price       Bid           Ask    Spread       Closing Price
      (1)             (2)        (3)           (4)       (5)            (6)
                                                      (4) - (3)       (5) / (2)

    10/4/2017     $ 322.06    $ 322.00     $ 330.00   $ 8.00           2.48 %
    10/5/2017       315.00      313.72       315.50     1.78           0.57
    10/6/2017       316.17      317.47       319.63     2.16           0.68
    10/9/2017       314.76      314.76       325.00    10.24           3.25
   10/10/2017       317.75      316.58       318.74     2.16           0.68
   10/11/2017       316.42      314.66       316.42     1.76           0.56
   10/12/2017       309.00      305.00       309.00     4.00           1.29
   10/13/2017       310.00      300.50       310.00     9.50           3.06
   10/16/2017       298.16      298.57       299.98     1.41           0.47
   10/17/2017       302.00      300.00       301.00     1.00           0.33
   10/18/2017       296.61      296.77       298.83     2.06           0.69
   10/19/2017       301.87      301.71       303.47     1.76           0.58
   10/20/2017       301.27      301.59       303.39     1.80           0.60
   10/23/2017       297.04      297.00       305.00     8.00           2.69
   10/24/2017       292.60      292.44       293.75     1.31           0.45
   10/25/2017       287.28      285.50       287.44     1.94           0.68
   10/26/2017       286.65      282.80       283.76     0.96           0.33
   10/27/2017       276.57      276.73       277.99     1.26           0.46
   10/30/2017       280.01      280.45       281.66     1.21           0.43
   10/31/2017       284.50      284.62       285.78     1.16           0.41
    11/1/2017       288.01      287.67       288.73     1.06           0.37
    11/2/2017       239.57      235.00       240.00     5.00           2.09
    11/3/2017       250.00      244.50       250.90     6.40           2.56
    11/6/2017       258.25      258.25       275.00    16.75           6.49
    11/7/2017       250.74      245.50       250.75     5.25           2.09
    11/8/2017       252.81      250.73       252.49     1.76           0.70
    11/9/2017       247.92      248.00       257.00     9.00           3.63
   11/10/2017       248.16      247.32       250.48     3.16           1.27
   11/13/2017       248.60      242.10       274.75    32.65          13.13
   11/14/2017       247.89      247.73       249.59     1.86           0.75
   11/15/2017       261.07      260.00       263.38     3.38           1.29
   11/16/2017       266.26      267.05       270.00     2.95           1.11
   11/17/2017       284.37      282.99       284.05     1.06           0.37
   11/20/2017       274.48      270.50       274.00     3.50           1.28
   11/21/2017       275.00      274.00       275.90     1.90           0.69
   11/22/2017       280.32      276.00       280.90     4.90           1.75
   11/24/2017       284.00      280.60       284.00     3.40           1.20
   11/27/2017       299.70      294.00       299.70     5.70           1.90
   11/28/2017       300.00      298.30       300.75     2.45           0.82
   11/29/2017       306.90      304.65       306.90     2.25           0.73
   11/30/2017       284.50      284.50       310.00    25.50           8.96
    12/1/2017       294.10      285.65       297.00    11.35           3.86


                                   Page 12 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 237 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                    Spread as a
                    Closing                           Bid-Ask       Percent of
     Date            Price       Bid           Ask    Spread       Closing Price
      (1)             (2)        (3)           (4)       (5)            (6)
                                                      (4) - (3)       (5) / (2)

    12/4/2017     $ 289.25    $ 289.10     $ 292.25   $ 3.15           1.09 %
    12/5/2017       290.50      287.25       310.00    22.75           7.83
    12/6/2017       277.78      277.10       290.00    12.90           4.64
    12/7/2017       288.10      288.10       294.90     6.80           2.36
    12/8/2017       305.63      304.95       306.11     1.16           0.38
   12/11/2017       314.90      312.00       314.90     2.90           0.92
   12/12/2017       315.50      312.29       313.52     1.23           0.39
   12/13/2017       299.96      299.48       300.82     1.34           0.45
   12/14/2017       325.50      322.00       330.00     8.00           2.46
   12/15/2017       346.24      342.30       349.00     6.70           1.94
   12/18/2017       351.39      347.50       349.16     1.66           0.47
   12/19/2017       339.54      337.75       360.00    22.25           6.55
   12/20/2017       339.00      331.00       339.00     8.00           2.36
   12/21/2017       345.90      347.66       348.00     0.34           0.10
   12/22/2017       351.49      351.33       352.84     1.51           0.43
   12/26/2017       353.75      349.00       354.90     5.90           1.67
   12/27/2017       357.50      353.00       357.50     4.50           1.26
   12/28/2017       355.74      355.40       356.91     1.51           0.42
   12/29/2017       354.82      354.50       356.01     1.51           0.43
     1/2/2018       365.00      358.00       364.95     6.95           1.90
     1/3/2018       359.00      359.00       362.25     3.25           0.91
     1/4/2018       366.94      364.70       368.90     4.20           1.14
     1/5/2018       359.30      359.30       365.90     6.60           1.84
     1/8/2018       358.40      358.40       363.50     5.10           1.42
     1/9/2018       364.90      362.75       364.90     2.15           0.59
    1/10/2018       376.85      372.25       376.85     4.60           1.22
    1/11/2018       394.29      401.03       402.49     1.46           0.37
    1/12/2018       406.30      406.28       408.01     1.73           0.43
    1/16/2018       398.00      395.00       407.00    12.00           3.02
    1/17/2018       398.10      393.25       399.00     5.75           1.44
    1/18/2018       380.00      380.00       414.00    34.00           8.95
    1/19/2018       378.00      381.00       387.00     6.00           1.59
    1/22/2018       389.23      379.00       396.90    17.90           4.60
    1/23/2018       399.00      387.10       399.00    11.90           2.98
    1/24/2018       383.76      379.00       385.00     6.00           1.56
    1/25/2018       388.34      390.90       392.53     1.63           0.42
    1/26/2018       394.91      394.50       399.00     4.50           1.14
    1/29/2018       398.92      395.00       418.90    23.90           5.99
    1/30/2018       385.00      380.00       417.00    37.00           9.61
    1/31/2018       379.14      376.00       384.90     8.90           2.35
     2/1/2018       395.04      390.10       399.00     8.90           2.25
     2/2/2018       383.32      381.08       382.89     1.81           0.47


                                   Page 13 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 238 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                    Spread as a
                    Closing                           Bid-Ask       Percent of
     Date            Price       Bid           Ask    Spread       Closing Price
      (1)             (2)        (3)           (4)       (5)            (6)
                                                      (4) - (3)       (5) / (2)

     2/5/2018     $ 368.36    $ 370.00     $ 374.36   $ 4.36           1.18 %
     2/6/2018       371.00      377.15       378.76     1.61           0.43
     2/7/2018       360.25      360.25       395.00    34.75           9.65
     2/8/2018       352.00      332.15       352.00    19.85           5.64
     2/9/2018       353.13      347.15       349.86     2.71           0.77
    2/12/2018       360.00      350.00       369.75    19.75           5.49
    2/13/2018       350.75      335.00       367.00    32.00           9.12
    2/14/2018       360.96      360.27       362.03     1.76           0.49
    2/15/2018       385.19      384.44       386.05     1.61           0.42
    2/16/2018       389.11      382.50       389.11     6.61           1.70
    2/20/2018       371.09      370.93       372.79     1.86           0.50
    2/21/2018       378.00      373.00       395.00    22.00           5.82
    2/22/2018       368.05      368.05       369.91     1.86           0.51
    2/23/2018       371.80      371.57       373.43     1.86           0.50
    2/26/2018       373.15      373.15       376.18     3.03           0.81
    2/27/2018       362.56      360.35       365.00     4.65           1.28
    2/28/2018       355.99      354.00       356.00     2.00           0.56
     3/1/2018       347.00      348.00       357.12     9.12           2.63
     3/2/2018       361.60      347.00       363.15    16.15           4.47
     3/5/2018       365.76      362.00       369.37     7.37           2.01
     3/6/2018       361.38      355.10       368.40    13.30           3.68
     3/7/2018       359.30      351.63       362.75    11.12           3.09
     3/8/2018       359.46      360.42       362.58     2.16           0.60
     3/9/2018       362.60      361.22       363.38     2.16           0.60
    3/12/2018       352.25      356.45       366.50    10.05           2.85
    3/13/2018       365.00      361.13       367.00     5.87           1.61
    3/14/2018       351.00      351.00       362.00    11.00           3.13
    3/15/2018       343.70      343.70       353.35     9.65           2.81
    3/16/2018       349.00      346.11       357.00    10.89           3.12
    3/19/2018       342.34      341.06       342.34     1.28           0.37
    3/20/2018       336.50      330.00       340.00    10.00           2.97
    3/21/2018       340.00      335.89       337.90     2.01           0.59
    3/22/2018       330.00      329.50       343.80    14.30           4.33
    3/23/2018       326.57      325.00       329.49     4.49           1.37
    3/26/2018       322.63      323.97       326.08     2.11           0.65
    3/27/2018       324.84      317.12       352.00    34.88          10.74
    3/28/2018       325.91      327.23       328.84     1.61           0.49
    3/29/2018       329.12      328.62       330.12     1.50           0.46
     4/2/2018       318.91      301.40       324.52    23.12           7.25
     4/3/2018       325.42      324.10       368.00    43.90          13.49
     4/4/2018       330.00      330.95       332.36     1.41           0.43
     4/5/2018       330.54      330.47       331.88     1.41           0.43


                                   Page 14 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 239 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                    Spread as a
                    Closing                           Bid-Ask       Percent of
     Date            Price       Bid           Ask    Spread       Closing Price
      (1)             (2)        (3)           (4)       (5)            (6)
                                                      (4) - (3)       (5) / (2)

     4/6/2018     $ 326.76    $ 325.24     $ 326.60   $ 1.36           0.42 %
     4/9/2018       329.61      329.45       330.81     1.36           0.41
    4/10/2018       350.00      338.00       350.00    12.00           3.43
    4/11/2018       345.66      342.60       344.41     1.81           0.52
    4/12/2018       342.00      342.00       347.43     5.43           1.59
    4/13/2018       336.00      336.00       345.51     9.51           2.83
    4/16/2018       342.75      342.51       345.51     3.00           0.88
    4/17/2018       338.64      331.00       342.15    11.15           3.29
    4/18/2018       339.00      335.00       343.27     8.27           2.44
    4/19/2018       336.72      331.13       339.91     8.78           2.61
    4/20/2018       339.60      338.00       345.00     7.00           2.06
    4/23/2018       339.50      339.50       342.15     2.65           0.78
    4/24/2018       327.33      329.56       346.11    16.55           5.06
    4/25/2018       330.16      325.00       349.00    24.00           7.27
    4/26/2018       337.04      325.20       339.27    14.07           4.17
    4/27/2018       330.00      331.00       349.00    18.00           5.45
    4/30/2018       351.00      343.00       360.00    17.00           4.84
     5/1/2018       353.60      352.20       359.40     7.20           2.04
     5/2/2018       353.20      345.12       354.15     9.03           2.56
     5/3/2018       344.00      340.48       342.24     1.76           0.51
     5/4/2018       341.12      341.28       343.04     1.76           0.52
     5/7/2018       322.15      325.75       353.00    27.25           8.46
     5/8/2018       358.14      358.14       359.90     1.76           0.49
     5/9/2018       362.00      362.00       377.00    15.00           4.14
    5/10/2018       367.00      348.11       376.00    27.89           7.60
    5/11/2018       365.00      360.12       369.75     9.63           2.64
    5/14/2018       384.83      373.30       383.98    10.68           2.78
    5/15/2018       377.00      377.00       389.00    12.00           3.18
    5/16/2018       389.00      386.37       393.50     7.13           1.83
    5/17/2018       393.50      390.37       393.95     3.58           0.91
    5/18/2018       393.50      393.00       400.00     7.00           1.78
    5/21/2018       391.00      385.00       398.37    13.37           3.42
    5/22/2018       392.06      391.00       398.56     7.56           1.93
    5/23/2018       390.00      385.00       400.00    15.00           3.85
    5/24/2018       400.00      399.35       407.80     8.45           2.11
    5/25/2018       409.00      404.00       412.00     8.00           1.96
    5/29/2018       398.50      391.38       407.00    15.62           3.92
    5/30/2018       401.25      400.75       405.00     4.25           1.06
    5/31/2018       409.00      390.00       409.00    19.00           4.65
     6/1/2018       400.00      403.40       408.00     4.60           1.15
     6/4/2018       395.00      395.00       405.00    10.00           2.53
     6/5/2018       400.00      400.00       402.00     2.00           0.50


                                   Page 15 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 240 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                    Spread as a
                    Closing                           Bid-Ask       Percent of
     Date            Price       Bid           Ask    Spread       Closing Price
      (1)             (2)        (3)           (4)       (5)            (6)
                                                      (4) - (3)       (5) / (2)

     6/6/2018     $ 408.30    $ 403.56     $ 408.09   $ 4.53           1.11 %
     6/7/2018       406.00      406.00       414.32     8.32           2.05
     6/8/2018       423.34      423.00       428.00     5.00           1.18
    6/11/2018       430.00      425.00       437.78    12.78           2.97
    6/12/2018       442.62      428.50       450.00    21.50           4.86
    6/13/2018       447.83      443.85       451.00     7.15           1.60
    6/14/2018       438.34      432.56       451.88    19.32           4.41
    6/15/2018       437.60      430.00       469.00    39.00           8.91
    6/18/2018       444.45      436.00       469.00    33.00           7.42
    6/19/2018       441.00      435.00       445.00    10.00           2.27
    6/20/2018       439.76      439.75       445.00     5.25           1.19
    6/21/2018       444.10      440.00       469.00    29.00           6.53
    6/22/2018       434.90      437.17       447.59    10.42           2.40
    6/25/2018       428.18      428.18       435.00     6.82           1.59
    6/26/2018       434.31      428.18       440.00    11.82           2.72
    6/27/2018       436.00      433.38       440.00     6.62           1.52
    6/28/2018       438.00      440.05       455.00    14.95           3.41
    6/29/2018       454.50      440.00       455.00    15.00           3.30
     7/2/2018       443.19      442.88       450.00     7.12           1.61
     7/3/2018       450.00      450.00       458.00     8.00           1.78
     7/5/2018       441.92      435.88       450.00    14.12           3.20
     7/6/2018       438.00      438.63       450.00    11.37           2.60
     7/9/2018       449.35      440.00       447.00     7.00           1.56
    7/10/2018       442.00      442.00       448.70     6.70           1.52
    7/11/2018       439.40      428.88       440.00    11.12           2.53
    7/12/2018       437.25      435.25       448.78    13.53           3.09
    7/13/2018       432.78      426.63       438.65    12.02           2.78
    7/16/2018       435.72      432.00       435.72     3.72           0.85
    7/17/2018       428.37      428.37       437.78     9.41           2.20
    7/18/2018       436.50      431.00       440.00     9.00           2.06
    7/19/2018       424.35      425.00       435.00    10.00           2.36
    7/20/2018       425.00      421.18       430.00     8.82           2.08
    7/23/2018       430.00      421.40       450.00    28.60           6.65
    7/24/2018       430.00      427.05       430.00     2.95           0.69
    7/25/2018       438.57      433.12       445.70    12.58           2.87
    7/26/2018       433.23      433.23       448.80    15.57           3.59
    7/27/2018       416.00      421.15       446.10    24.95           6.00
    7/30/2018       436.44      434.00       448.90    14.90           3.41
    7/31/2018       443.68      438.00       445.00     7.00           1.58
     8/1/2018       435.11      440.00       445.00     5.00           1.15
     8/2/2018       410.00      405.00       410.00     5.00           1.22
     8/3/2018       410.00      405.19       415.90    10.71           2.61


                                   Page 16 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 241 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                    Spread as a
                    Closing                           Bid-Ask       Percent of
     Date            Price       Bid           Ask    Spread       Closing Price
      (1)             (2)        (3)           (4)       (5)            (6)
                                                      (4) - (3)       (5) / (2)

     8/6/2018     $ 427.24    $ 412.00     $ 448.00   $ 36.00          8.43 %
     8/7/2018       432.62      429.00       433.00      4.00          0.92
     8/8/2018       421.85      416.85       426.00      9.15          2.17
     8/9/2018       417.30      416.00       435.00     19.00          4.55
    8/10/2018       421.50      416.00       429.00     13.00          3.08
    8/13/2018       402.00      402.00       416.00     14.00          3.48
    8/14/2018       412.00      408.15       415.00      6.85          1.66
    8/15/2018       420.00      417.50       420.00      2.50          0.60
    8/16/2018       448.00      433.00       448.00     15.00          3.35
    8/17/2018       448.00      440.00       448.00      8.00          1.79
    8/20/2018       466.00      466.00       470.00      4.00          0.86
    8/21/2018       458.65      405.00       468.50     63.50         13.84
    8/22/2018       453.05      446.10       457.00     10.90          2.41
    8/23/2018       442.17      439.75       445.00      5.25          1.19
    8/24/2018       434.40      425.11       434.40      9.29          2.14
    8/27/2018       432.70      424.00       432.50      8.50          1.96
    8/28/2018       440.00      429.00       440.00     11.00          2.50
    8/29/2018       432.00      426.00       440.00     14.00          3.24
    8/30/2018       430.75      420.00       440.00     20.00          4.64
    8/31/2018       440.00      422.25       440.00     17.75          4.03
     9/4/2018       416.65      416.55       427.88     11.33          2.72
     9/5/2018       425.50      420.00       436.78     16.78          3.94
     9/6/2018       410.00      404.70       415.00     10.30          2.51
     9/7/2018       429.00      401.15       428.00     26.85          6.26
    9/10/2018       399.00      395.70       400.00      4.30          1.08
    9/11/2018       407.00      404.15       411.00      6.85          1.68
    9/12/2018       410.00      410.00       427.10     17.10          4.17
    9/13/2018       416.84      407.12       427.80     20.68          4.96
    9/14/2018       416.72      411.25       429.00     17.75          4.26
    9/17/2018       435.75      431.35       438.68      7.33          1.68
    9/18/2018       450.00      450.00       454.00      4.00          0.89
    9/19/2018       455.35      451.00       459.00      8.00          1.76
    9/20/2018       458.44      451.05       460.00      8.95          1.95
    9/21/2018       445.12      445.25       455.00      9.75          2.19
    9/24/2018       441.50      437.00       448.14     11.14          2.52
    9/25/2018       436.88      432.60       448.14     15.54          3.56
    9/26/2018       410.44      408.66       430.00     21.34          5.20
    9/27/2018       402.00      397.00       414.26     17.26          4.29
    9/28/2018       403.66      400.30       426.14     25.84          6.40
    10/1/2018       411.00      401.48       409.52      8.04          1.96
    10/2/2018       401.00      401.00       422.11     21.11          5.26
    10/3/2018       405.50      403.70       423.16     19.46          4.80


                                   Page 17 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 242 of 253


                                   Exhibit 9-b
                        Teva Pharmaceutical Industries Ltd.
                              Daily Bid-Ask Spread
                for 7.00% Mandatory Convertible Preferred Shares
                                                            1
                      December 3, 2015 to December 14, 2018

                                                                    Spread as a
                    Closing                           Bid-Ask       Percent of
     Date            Price       Bid           Ask    Spread       Closing Price
      (1)             (2)        (3)           (4)       (5)            (6)
                                                      (4) - (3)       (5) / (2)

    10/4/2018     $ 409.80    $ 402.50     $ 409.00   $ 6.50           1.59 %
    10/5/2018       400.00      395.00       407.70    12.70           3.18
    10/8/2018       402.90      399.00       402.80     3.80           0.94
    10/9/2018       400.26      396.00       405.00     9.00           2.25
   10/10/2018       402.20      392.50       400.90     8.40           2.09
   10/11/2018       382.11      382.11       398.14    16.03           4.20
   10/12/2018       391.14      391.12       415.00    23.88           6.11
   10/15/2018       409.22      402.10       408.00     5.90           1.44
   10/16/2018       415.00      396.00       423.00    27.00           6.51
   10/17/2018       399.62      387.00       405.00    18.00           4.50
   10/18/2018       408.00      392.15       407.00    14.85           3.64
   10/19/2018       405.50      401.00       408.00     7.00           1.73
   10/22/2018       402.46      384.00       402.00    18.00           4.47
   10/23/2018       402.50      391.10       402.00    10.90           2.71
   10/24/2018       379.81      325.10       389.75    64.65          17.02
   10/25/2018       382.00      382.00       394.62    12.62           3.30
   10/26/2018       370.00      370.00       382.00    12.00           3.24
   10/29/2018       371.81      340.10       376.00    35.90           9.66
   10/30/2018       376.72      359.10       387.00    27.90           7.41
   10/31/2018       370.00      371.00       390.00    19.00           5.14
    11/1/2018       428.00      420.00       430.00    10.00           2.34
    11/2/2018       423.71      411.60       425.00    13.40           3.16
    11/5/2018       423.48      420.00       427.75     7.75           1.83
    11/6/2018       429.00      426.15       428.00     1.85           0.43
    11/7/2018       435.00      436.00       440.00     4.00           0.92
    11/8/2018       440.00      411.00       443.00    32.00           7.27
    11/9/2018       420.46      420.46       438.00    17.54           4.17
   11/12/2018       426.14      435.00       440.00     5.00           1.17
   11/13/2018       435.25      432.30       440.00     7.70           1.77
   11/14/2018       425.45      421.10       437.88    16.78           3.94
   11/15/2018       422.57      410.20       427.00    16.80           3.98
   11/16/2018       416.00      405.70       417.00    11.30           2.72
   11/19/2018       416.17      408.00       415.00     7.00           1.68
   11/20/2018       411.37      404.14       412.00     7.86           1.91
   11/21/2018       415.37      407.50       420.10    12.60           3.03
   11/23/2018       402.11      402.11       424.18    22.07           5.49
   11/26/2018       410.63      402.20       421.10    18.90           4.60
   11/27/2018       406.31      406.35       410.00     3.65           0.90
   11/28/2018       404.71      406.00       419.00    13.00           3.21
   11/29/2018       415.00      408.00       413.00     5.00           1.20
   11/30/2018       408.80      402.18       409.00     6.82           1.67
    12/3/2018       405.85      401.65       406.00     4.35           1.07


                                   Page 18 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 243 of 253


                                       Exhibit 9-b
                            Teva Pharmaceutical Industries Ltd.
                                  Daily Bid-Ask Spread
                    for 7.00% Mandatory Convertible Preferred Shares
                                                                1
                          December 3, 2015 to December 14, 2018

                                                                                     Spread as a
                         Closing                                      Bid-Ask        Percent of
         Date             Price            Bid           Ask          Spread        Closing Price
          (1)              (2)             (3)           (4)             (5)             (6)
                                                                      (4) - (3)        (5) / (2)

       12/4/2018       $ 392.55        $ 385.35       $ 396.00       $ 10.65             2.71 %
       12/6/2018         377.02          380.17         392.00         11.83             3.14
       12/7/2018         369.80            N/A            N/A            N/A              N/A
      12/10/2018         353.40          353.75         369.00         15.25             4.32
      12/11/2018         355.00          355.39         365.02          9.63             2.71
      12/12/2018         361.00          360.05         367.50          7.45             2.06
      12/13/2018         365.11          364.17         369.00          4.83             1.32
      12/14/2018         355.00          347.10         359.50         12.40             3.49


      Average Bid-Ask Spread as a Percent of Closing Price:                               2.66 %

      Median Bid-Ask Spread as a Percent of Closing Price:                                1.99 %


Notes and Sources:
Data obtained from FactSet Research Systems Inc. and Bloomberg L.P.
1
    The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a
    Class Period from February 6, 2014 to May 10, 2019. Teva's 7.00% Mandatory Convertible
    Preferred Shares (the "Preferred Shares") were offered on December 3, 2015 and last traded on
    December 14, 2018. Each outstanding Teva Preferred Share was converted into 16 Teva ADSs on
    December 17, 2018. As such, Teva Preferred Shares data is only available from December 3, 2015
    to December 14, 2018. For more information, see Teva's Form 6-K dated December 3, 2015 and
    Form 8-K dated December 14, 2018.




                                             Page 19 of 19
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 244 of 253


                                Exhibit 9-c
                  Teva Pharmaceutical Industries Ltd.
   Average and Median Daily Bid-Ask Spread as a Percent of Closing Price
                                                 1
                          for Damageable Notes
                                                             2
              Analysis Period: July 20, 2016 to May 10, 2019


                                                                      Bid-Ask Spread as a
                                                                     Percent of Closing Price
         Count              Note1                  CUSIP             Average         Median
          (1)                (2)                    (3)                (6)             (7)

                                                              3
           1          Teva 2018 Notes           88167AAA9              0.22 %           0.19 %
           2          Teva 2019 Notes           88167AAB7              0.39             0.35
           3          Teva 2021 Notes           88167AAC5              0.18             0.18
           4          Teva 2023 Notes           88167AAD3              0.22             0.24
           5          Teva 2026 Notes           88167AAE1              0.35             0.32
           6          Teva 2046 Notes           88167AAF8              0.45             0.50


   Notes and Sources:
   Data obtained from Bloomberg L.P.
    1
        Damageable Notes are those that are mentioned on page vii of the Second Amended
        Consolidated Class Action Complaint dated December 13, 2019 ("Complaint"). Teva
        Pharmaceuticals executed a debt offering for six senior Notes at 6:15 PM EDT on July
        18, 2016 and delivered those Notes at 9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of
        Form 6-K filed on July 21, 2016 at 10, 24).
    2
        The Complaint alleges a Class Period from February 6, 2014 to May 10, 2019. The
        analysis was conducted beginning from July 20, 2016, the first date with available price
        data on Bloomberg L.P., until the end of the Class Period, unless otherwise noted.
    3
        The analysis for this Note was conducted from July 20, 2016 until March 22, 2018, the
        last date with available price data on Bloomberg L.P. On March 14, 2018, Teva
        Pharmaceuticals issued four senior Notes. "Teva intends to use the net proceeds from
        the Notes to repay approximately $2.3 billion outstanding indebtedness under its U.S.
        Dollar and Japanese Yen term loan agreements and, together with cash on hand, to
        redeem all $1.5 billion aggregate principal amount of its 1.40% Senior Notes due 2018
        […] and will be redeemed on March 28, 2018." (March 14, 2018 Form 8-K at 1). "In
        March 2018, we redeemed in full our $1.5 billion 1.4% senior notes due in July 2018
        and our EUR 1.0 billion 2.875% senior notes due in April 2019." (February 19, 2019
        Form 10-K at 77).
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 245 of 253


                                        Exhibit 10a-a
                              Teva Pharmaceutical Industries Ltd.
                          One-Day Autocorrelation of Daily Log Returns
                                for American Depositary Shares
                               February 6, 2014 to May 10, 2019


                                                                         Autocorrelation
                                                                         in Daily Actual
                   Window                           Observations           Log Returns1            t-statistic2
                     (1)                                (2)                    (3)                     (4)

Class Period
 February 6, 2014 to May 10, 2019                       1,324                   0.07                     2.66 **
Year3
 2014                                                     228                  (0.07)                    (1.02)
 2015                                                     252                  (0.07)                    (1.09)
 2016                                                     252                  (0.12)                    (1.89) *
 2017                                                     251                   0.17                      2.73 **
 2018                                                     251                   0.06                      0.89
 2019                                                      90                   0.10                      0.92


Notes and Sources:
Data obtained from FactSet Research Systems Inc.
1
    This is the coefficient of the independent variable in the autocorrelation model.
2
    Two stars (**) represent significance at the 5% level, and one star (*) represents significance at
    the 10% level.
3
    Only days within the Class Period (February 6, 2014 to May 10, 2019) are used.
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 246 of 253


                                         Exhibit 10a-b
                               Teva Pharmaceutical Industries Ltd.
                         One-Day Autocorrelation of Daily Log Returns
                       for 7.00% Mandatory Convertible Preferred Shares
                             December 7, 2015 to December 14, 20181


                                                                         Autocorrelation
                                                                         in Daily Actual
                    Window                           Observations          Log Returns2         t-statistic3
                      (1)                                (2)                   (3)                  (4)

Class Period with Available Preferred Shares Data
 December 7, 2015 to December 14, 2018            762                           0.01                0.14
Year4
    2015                                                   18                  (0.12)              (0.51)
    2016                                                  252                  (0.16)              (2.60) **
    2017                                                  251                   0.15                2.42 **
    2018                                                  241                  (0.14)              (2.13) **


Notes and Sources:
Data obtained from FactSet Research Systems Inc.
1
    The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a Class
    Period from February 6, 2014 to May 10, 2019. Teva's 7.00% Mandatory Convertible Preferred Shares
    (the "Preferred Shares") were offered on December 3, 2015 and last traded on December 14, 2018.
    Each outstanding Teva Preferred Share was converted into 16 Teva ADSs on December 17, 2018. As
    such, Teva Preferred Shares data is only available from December 3, 2015 to December 14, 2018. Log
    returns from those dates are used for this analysis. For more information, see Teva's Form 6-K dated
    December 3, 2015 and Form 8-K dated December 14, 2018.
2
    This is the coefficient of the independent variable in the autocorrelation model.
3
    Two stars (**) represent significance at the 5% level, and one star (*) represents significance at the
    10% level.
4
    Only days within the Class Period when both returns data and lag returns data for Teva Preferred Shares
    are available (December 7, 2015 to December 14, 2018) are used.
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 247 of 253


                                  Exhibit 10a-c
                     Teva Pharmaceutical Industries Ltd.
                 One-Day Autocorrelation of Daily Log Returns
                                                    1
                             for Damageable Notes
                                                                2
                 Analysis Period: July 22, 2016 to May 10, 2019


                                                 Autocorrelation
                                                 in Daily Actual
             Window3             Observations     Log Returns4     t-statistic5
               (1)                   (2)               (3)             (4)

      I. Teva 2018 Notes
                             6
          Analysis Period            417             (0.12)          (2.55) **
                             7
                    2016             111             (0.05)          (0.53)
                    2017             250             (0.01)          (0.15)
                    2018              56             (0.43)          (3.46) **

      II. Teva 2019 Notes
                             6
          Analysis Period            700              0.04            1.02
                             7
                    2016             111              0.03            0.33
                    2017             250              0.12            1.84 *
                    2018             249              0.00            0.08
                             8
                    2019              90             (0.36)          (3.71) **

      III. Teva 2021 Notes
                             6
          Analysis Period            700              0.15            4.11 **
                             7
                    2016             111             (0.05)          (0.52)
                    2017             250              0.23            3.77 **
                    2018             249              0.09            1.34
                             8
                    2019              90              0.07            0.70

      IV. Teva 2023 Notes
                             6
          Analysis Period            700              0.10            2.56 **
                             7
                    2016             111              0.00            0.02
                    2017             250              0.11            1.79 *
                    2018             249              0.07            1.13
                             8
                    2019              90              0.14            1.35

      V. Teva 2026 Notes
                             6
          Analysis Period            700              0.06            1.48
                             7
                    2016             111              0.06            0.64
                    2017             250              0.05            0.80
                    2018             249             (0.04)          (0.63)
                             8
                    2019              90              0.30            2.94 **




                                       Page 1 of 2
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 248 of 253


                                     Exhibit 10a-c
                        Teva Pharmaceutical Industries Ltd.
                    One-Day Autocorrelation of Daily Log Returns
                                                       1
                                for Damageable Notes
                                                                   2
                    Analysis Period: July 22, 2016 to May 10, 2019


                                                        Autocorrelation
                                                        in Daily Actual
               Window3               Observations        Log Returns4           t-statistic5
                 (1)                     (2)                  (3)                   (4)

      VI. Teva 2046 Notes
                              6
            Analysis Period              700                  (0.08)              (2.10) **
                              7
                       2016              111                   0.00                0.02
                       2017              250                   0.00                0.06
                       2018              249                  (0.22)              (3.58) **
                              8
                       2019                90                 (0.04)              (0.37)


      Notes and Sources:
      Data obtained from Bloomberg L.P.
      1
          Damageable Notes are those that are mentioned on page vii of the Second
          Amended Consolidated Class Action Complaint dated December 13, 2019
          ("Complaint"). Teva Pharmaceuticals executed a debt offering for six senior
          Notes at 6:15 PM EDT on July 18, 2016 and delivered those notes at 9:00 AM
          EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed on July 21, 2016 at 10,
          24).
      2
          The Complaint alleges a Class Period from February 6, 2014 to May 10, 2019.
          The analysis was conducted beginning from July 22, 2016, the first date with an
          available 1-trading-day lagged return until the end of the Class Period, unless
          otherwise noted.
      3
          Returns were computed using the prices of consecutive Note trading days. Only
          days for which a 1-trading-day return and a 1-trading-day lagged return can be
          calculated are considered in this analysis.
      4
          This is the coefficient of the independent variable in the autocorrelation model.
      5
          Two stars (**) represent significance at the 5% level, and one star (*) represents
          significance at the 10% level.
      6
          The analysis for this Note was conducted from July 22, 2016 until March 22,
          2018, the last date with available price data on Bloomberg L.P. On March 14,
          2018, Teva Pharmaceuticals issued four Nenior notes. "Teva intends to use the net
          proceeds from the Notes to repay approximately $2.3 billion outstanding
          indebtedness under its U.S. Dollar and Japanese Yen term loan agreements and,
          together with cash on hand, to redeem all $1.5 billion aggregate principal amount
          of its 1.40% Senior Notes due 2018 […] and will be redeemed on March 28,
          2018." (March 14, 2018 Form 8-K at 1). "In March 2018, we redeemed in full
          our $1.5 billion 1.4% senior notes due in July 2018 and our EUR 1.0 billion
          2.875% senior notes due in April 2019." (February 19, 2019 Form 10-K at 77).
      7
          The 2016 window begins on July 21, 2016, the first date with an available
          1-trading-day return.
      8
          The 2019 window ends on May 10, 2019, the end of the Class Period.
                                             Page 2 of 2
      Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 249 of 253


                                              Exhibit 10b-a
                                    Teva Pharmaceutical Industries Ltd.
                                                Runs Test1
                                      for American Depositary Shares
                                      February 6, 2014 to May 10, 2019


                                                                         Number of
                   Window                           Observations            Runs2          z-statistic3       p-value4
                     (1)                                (2)                  (3)               (4)               (5)

Class Period
 February 6, 2014 to May 10, 2019                       1,324                665               0.11            0.912


Year5
 2014                                                     228                126               1.46            0.144
 2015                                                     252                137               1.26            0.207
 2016                                                     252                126              (0.13)           0.900
 2017                                                     251                122              (0.57)           0.569
 2018                                                     251                120              (0.82)           0.412
 2019                                                      90                 46               0.00            1.000


Notes and Sources:
Data obtained from FactSet Research Systems Inc.
1
    A runs test is a non-parametric test whereby the number of sequences of values above and below the median
    value of the data set is tabulated and compared against its sampling distribution under the random walk
    hypothesis.
2
    A run is defined as a series of values above or below the median value of the data set.
3
    The z-statistic is a test statistic for a test of binomial proportions. It measures the likelihood of observing
    results as or more extreme than those actually observed if the data were generated by a theoretical process
    with no autocorrelation. Two stars (**) represent significance at the 5% level; one star (*) represents
    significance at the 10% level.
4
    The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test
    statistic assuming that the null hypothesis is true.
5
    Only days within the Class Period (February 6, 2014 to May 10, 2019) are used.
     Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 250 of 253


                                              Exhibit 10b-b
                                    Teva Pharmaceutical Industries Ltd.
                                                                    1
                                              Runs Test
                          for 7.00% Mandatory Convertible Preferred Shares
                                                                      2
                                December 4, 2015 to December 14, 2018


                                                                           Number of
                    Window                           Observations             Runs3           z-statistic4     p-value5
                      (1)                                (2)                   (3)                (4)             (5)

Class Period with Available Preferred Shares Data
 December 3, 2015 to December 14, 2018          763                            406               1.71 *          0.09

Year6
    2015                                                    19                  12               0.72            0.47
    2016                                                   252                 138               1.48            0.14
    2017                                                   251                 118              (1.07)           0.28
    2018                                                   241                 138               2.13 **         0.03

Notes and Sources:
Data obtained from FactSet Research Systems Inc.
1
    A runs test is a non-parametric test whereby the number of sequences of values above and below the
    median value of the data set is tabulated and compared against its sampling distribution under the random
    walk hypothesis.
2
    The Second Amended Consolidated Class Action Complaint dated December 13, 2019 alleges a Class
    Period from February 6, 2014 to May 10, 2019. Teva's 7.00% Mandatory Convertible Preferred Shares
    (the "Preferred Shares") were offered on December 3, 2015 and last traded on December 14, 2018. Each
    outstanding Teva Preferred Share was converted into 16 Teva ADSs on December 17, 2018. As such,
    Teva Preferred Shares data is only available from December 3, 2015 to December 14, 2018. Log returns
    from those dates are used for this analysis. For more information, see Teva's Form 6-K dated December
    3, 2015 and Form 8-K dated December 14, 2018.
3
    A run is defined as a series of values above or below the median value of the data set.
4
    The z-statistic is a test statistic for a test of binomial proportions. It measures the likelihood of observing
    results as or more extreme than those actually observed if the data were generated by a theoretical
    process with no autocorrelation. Two stars (**) represent significance at the 5% level; one star (*)
    represents significance at the 10% level.
5
    The p-value represents the probability of obtaining a test statistic as or more extreme than the observed test
    statistic assuming that the null hypothesis is true.
6
    Only days within the Class Period when returns data for Teva Preferred Shares is available (December 4,
    2015 to December 14, 2018) are used.
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 251 of 253


                                       Exhibit 10b-c
                          Teva Pharmaceutical Industries Ltd.
                                                             1,2
                           Runs Test for Damageable Notes
                                                                     3
                      Analysis Period: July 21, 2016 to May 10, 2019


                                                 Number of
        Window4              Observations          Runs5     z-statistic6   p-value7
          (1)                    (2)                (3)          (4)           (5)

 I. Teva 2018 Notes
                        8
     Analysis Period             418                231         2.06 **      0.04
                        9
                2016             112                 61         0.76         0.45
                2017             250                138         1.52         0.13
                2018              56                 37         2.16 **      0.03

 II. Teva 2019 Notes
                        8
     Analysis Period             701                342        (0.72)        0.47
                        9
                2016             112                 57         0.00         1.00
                2017             250                117        (1.14)        0.25
                2018             249                118        (0.95)        0.34
                        10
                2019              90                  57        2.33 **      0.02

 III. Teva 2021 Notes
                        8
     Analysis Period             701                350        (0.11)        0.91
                        9
                2016             112                 53        (0.76)        0.45
                2017             250                126         0.00         1.00
                2018             249                122        (0.44)        0.66
                        10
                2019              90                  53        1.48         0.14

 IV. Teva 2023 Notes
                        8
     Analysis Period             701                334        (1.32)        0.19
                        9
                2016             112                 61         0.76         0.45
                2017             250                132         0.76         0.45
                2018             249                104        (2.73) **     0.01
                        10
                2019              90                  45       (0.21)        0.83

 V. Teva 2026 Notes
                        8
     Analysis Period             701                360         0.64         0.52
                        9
                2016             112                 57         0.00         1.00
                2017             250                131         0.63         0.53
                2018             249                129         0.44         0.66
                        10
                2019              90                  38       (1.70) *      0.09




                                            Page 1 of 3
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 252 of 253


                                         Exhibit 10b-c
                            Teva Pharmaceutical Industries Ltd.
                                                               1,2
                             Runs Test for Damageable Notes
                                                                       3
                        Analysis Period: July 21, 2016 to May 10, 2019


                                                        Number of
            Window4              Observations             Runs5              z-statistic6        p-value7
              (1)                    (2)                   (3)                   (4)                (5)

 VI. Teva 2046 Notes
                           8
        Analysis Period                701                  382                  2.31 **           0.02
                           9
                    2016               112                   53                 (0.76)             0.45
                    2017               250                  132                  0.76              0.45
                    2018               249                  147                  2.73 **           0.01
                           10
                    2019                90                   50                  0.85              0.40


 Notes and Sources:
 Data obtained from Bloomberg L.P.
  1
      Damageable Notes are those that are mentioned on page vii of the Second Amended
      Consolidated Class Action Complaint dated December 13, 2019 ("Complaint"). Teva
      Pharmaceuticals executed a debt offering for six senior Notes at 6:15 PM EDT on July 18, 2016
      and delivered those notes at 9:00 AM EDT on July 21, 2016. (Exhibit 1.1 of Form 6-K filed
      on July 21, 2016 at 10, 24).
  2
      A runs test is a non-parametric test whereby the number of sequences of values above and
      below the median value of the data set is tabulated and compared against its sampling
      distribution under the random walk hypothesis.
  3
      The Complaint alleges a Class Period from February 6, 2014 to May 10, 2019. The analysis
      was conducted beginning from July 21, 2016, the first date with an available 1-trading-day
      return until the end of the Class Period, unless otherwise noted.
  4
      Returns were computed using the prices of consecutive Note trading days. Only days for which
      a 1-trading-day return can be calculated are considered in this analysis.
  5
      A run is defined as a series of values above or below the median value of the data set.
  6
      The z-statistic is a test statistic for a test of binomial proportions. It measures the likelihood of
      observing results as or more extreme than those actually observed if the data were generated by
      a theoretical process with no autocorrelation. Two stars (**) represent significance at the 5%
      level; one star (*) represents significance at the 10% level.
  7
      The p-value represents the probability of obtaining a test statistic as or more extreme than the
      observed test statistic assuming that the null hypothesis is true.
  8
      The analysis for this Note was conducted from July 21, 2016 until March 22, 2018, the last date
      with available price data on Bloomberg L.P. On March 14, 2018, Teva Pharmaceuticals issued
      four senior Notes. "Teva intends to use the net proceeds from the Notes to repay approximately
      $2.3 billion outstanding indebtedness under its U.S. Dollar and Japanese Yen term loan
      agreements and, together with cash on hand, to redeem all $1.5 billion aggregate principal
      amount of its 1.40% Senior Notes due 2018 […] and will be redeemed on March 28, 2018."
      (March 14, 2018 Form 8-K at 1). "In March 2018, we redeemed in full our $1.5 billion 1.4%
      senior notes due in July 2018 and our EUR 1.0 billion 2.875% senior notes due in April 2019."
      (February 19, 2019 Form 10-K at 77).



                                                  Page 2 of 3
Case 3:17-cv-00558-SRU Document 419-5 Filed 06/19/20 Page 253 of 253


                                        Exhibit 10b-c
                           Teva Pharmaceutical Industries Ltd.
                                                              1,2
                            Runs Test for Damageable Notes
                                                                      3
                       Analysis Period: July 21, 2016 to May 10, 2019


                                                    Number of
           Window4             Observations           Runs5             z-statistic6      p-value7
             (1)                   (2)                 (3)                  (4)              (5)

  9
      The 2016 window begins on July 21, 2016, the first date with an available 1-trading-day
      return.
 10
      The 2019 window ends on May 10, 2019, the end of the Class Period.




                                               Page 3 of 3
